 


 HR 1865 ENR: Further Consolidated Appropriations Act, 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1865 
 
AN ACT 
Making further consolidated appropriations for the fiscal year ending September 30, 2020, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Further Consolidated Appropriations Act, 2020. 2.Table of Contents  Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. References. Sec. 4. Explanatory statement. Sec. 5. Statement of appropriations. Sec. 6. Availability of funds. Sec. 7. Adjustments to compensation. Sec. 8 Office of Management and Budget Reporting Requirements. Division A—Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2020 Title I—Department of Labor Title II—Department of Health and Human Services Title III—Department of Education Title IV—Related Agencies Title V—General Provisions Division B—Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2020 Title I—Agricultural Programs Title II—Farm Production and Conservation Programs Title III—Rural Development Programs Title IV—Domestic Food Programs Title V—Foreign Assistance and Related Programs Title VI—Related Agencies and Food and Drug Administration Title VII—General Provisions Division C—Energy and Water Development and Related Agencies Appropriations Act, 2020 Title I—Corps of Engineers—Civil Title II—Department of the Interior Title III—Department of Energy Title IV—Independent Agencies Title V—General Provisions Division D—Department of the Interior, Environment, and Related Agencies Appropriations Act, 2020 Title I—Department of the Interior Title II—Environmental Protection Agency Title III—Related Agencies Title IV—General Provisions Division E—Legislative Branch Appropriations Act, 2020 Title I—Legislative Branch Title II—General Provisions Division F—Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2020 Title I—Department of Defense Title II—Department of Veterans Affairs Title III—Related Agencies Title IV—Overseas Contingency Operations Title V—Natural Disaster Relief Title VI—General Provisions Division G—Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 Title I—Department of State and Related Agency Title II—United States Agency for International Development Title III—Bilateral Economic Assistance Title IV—International Security Assistance Title V—Multilateral Assistance Title VI—Export and Investment Assistance Title VII—General Provisions Division H—Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2020 Title I—Department of Transportation Title II—Department of Housing and Urban Development Title III—Related Agencies Title IV—General Provisions—This Act Division I—Extensions Title I—Immigration Extensions Title II—National Flood Insurance Program Extension Title III—Secure Rural Schools and Community Self-Determination Extension Title IV—Export-Import Bank Extension Title V—Terrorism Risk Insurance Program Extension Title VI—NASA Enhanced Use Leasing Extension Title VII—INKSNA Extension Title VIII—Brand USA Extension Title IX—DC Opportunity Scholarship Extensions Title X—Budgetary Effects Division J—Foreign Policy Division K—National Law Enforcement Museum Commemorative Coin Division L—DHS Cyber Hunt and Incident Response Teams Division M—Bipartisan American Miners Division N—Health and Human Services Extenders Division O—Setting Every Community Up for Retirement Enhancement Division P—Other Matter Title I—Platte River Recovery Implementation Program Title II—Great Lakes Title III—Morris K. Udall and Stewart L. Udall Foundation Title IV—White Horse Hill National Game Preserve Title V—Pittman-Robertson Fund Title VI—John F. Kennedy Center Title VII—Preserving America’s Battlefields Title VIII—Veterans Affairs Report on Disability Compensation and the Positive Association With Exposure to an Herbicide Agent Title IX—Disaster Recovery Workforce Title X—Television Viewer Protection Title XI—Eligibility to Receive Signals Under a Distant-Signal Satellite License Title XII—Groundfish Trawl Fishery Title XIII—Temporary Relief from Certain ERISA Requirements Title XIV—Library of Congress Technical Corrections Title XV—Senate Entities Title XVI—Legislative Branch Inspectors General Independence Title XVII—Managing Political Fund Activity Title XVIII—Kentucky Wildlands National Heritage Area Study  Title XIX—International Bank for Reconstruction and Development Title XX—European Energy Security and Diversification Act of 2019  Division Q—Revenue provisions 3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 
4.Explanatory StatementThe explanatory statement regarding this Act, printed in the House section of the Congressional Record on or about December 17, 2019, and submitted by the Chairwoman of the Committee on Appropriations of the House, shall have the same effect with respect to the allocation of funds and implementation of divisions A through H of this Act as if it were a joint explanatory statement of a committee of conference. 5.Statement of appropriationsThe following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020. 
6.Availability of funds 
(a)Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. (b)Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
7.Adjustments to compensationNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2020. 8.Office of management and budget reporting requirements (a)As of the date of enactment of this Act, section 150 of the Continuing Appropriations Act, 2020 (division A of Public Law 116–59), as added by the Further Continuing Appropriations Act, 2020 (division A of Public Law 116–69), shall no longer have any force or effect. 
(b)Notwithstanding the 7 calendar days requirement in section 251(a)(7)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(7)(B)), for any appropriations Act for fiscal year 2020 enacted before January 1, 2020, the Office of Management and Budget shall transmit to the Congress its report under that section estimating the discretionary budgetary effects of such Acts not later than January 15, 2020. ADepartments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2020 IDepartment of LaborEmployment and training administrationTraining and employment servicesFor necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA) and the National Apprenticeship Act, $3,611,200,000, plus reimbursements, shall be available. Of the amounts provided: 
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,819,832,000 as follows: (A)$854,649,000 for adult employment and training activities, of which $142,649,000 shall be available for the period July 1, 2020 through June 30, 2021, and of which $712,000,000 shall be available for the period October 1, 2020 through June 30, 2021; 
(B)$913,130,000 for youth activities, which shall be available for the period April 1, 2020 through June 30, 2021; and (C)$1,052,053,000 for dislocated worker employment and training activities, of which $192,053,000 shall be available for the period July 1, 2020 through June 30, 2021, and of which $860,000,000 shall be available for the period October 1, 2020 through June 30, 2021: 
Provided, That the funds available for allotment to outlying areas to carry out subtitle B of title I of the WIOA shall not be subject to the requirements of section 127(b)(1)(B)(ii) of such Act; and 
(2)for national programs, $791,368,000 as follows: (A)$270,859,000 for the dislocated workers assistance national reserve, of which $70,859,000 shall be available for the period July 1, 2020 through September 30, 2021, and of which $200,000,000 shall be available for the period October 1, 2020 through September 30, 2021: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers: Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as Secretary) may reserve not more than 10 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: Provided further, That of the funds provided under this subparagraph, $70,000,000 shall be for training and employment assistance under sections 168(b), 169(c) (notwithstanding the 10 percent limitation in such section) and 170 of the WIOA as follows: 
(i)$30,000,000 shall be for workers in the Appalachian region, as defined by 40 U.S.C. 14102(a)(1) and workers in the Lower Mississippi, as defined in section 4(2) of the Delta Development Act (Public Law 100–460, 102 Stat. 2246; 7 U.S.C. 2009aa(2)); (ii)$40,000,000 shall be for the purpose of developing, offering, or improving educational or career training programs at community colleges, defined as public institutions of higher education, as described in section 101(a) of the Higher Education Act and at which the associate’s degree is primarily the highest degree awarded, with other eligible institutions of higher education, as defined in section 101(a) of the Higher Education Act, eligible to participate through consortia, with community colleges as the lead grantee: Provided, That the Secretary shall follow the requirements for the program in House Report 116–62: Provided further, That any grant funds used for apprenticeships shall be used to support only apprenticeship programs registered under the National Apprenticeship Act and as referred to in section 3(7)(B) of the Workforce Innovation and Opportunity Act; 
(B)$55,000,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2020 through June 30, 2021; (C)$91,896,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $85,229,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $6,122,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $545,000 for other discretionary purposes, which shall be available for the period April 1, 2020 through June 30, 2021: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services; 
(D)$94,534,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2020 through June 30, 2021; (E)$98,079,000 for ex-offender activities, under the authority of section 169 of the WIOA, which shall be available for the period April 1, 2020 through June 30, 2021: Provided, That of this amount, $25,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young ex-offenders and school dropouts for employment, with a priority for projects serving high-crime, high-poverty areas; 
(F)$6,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2020 through June 30, 2021; and (G)$175,000,000 to expand opportunities through apprenticeships only registered under the National Apprenticeship Act and as referred to in section 3(7)(B) of the WIOA, to be available to the Secretary to carry out activities through grants, cooperative agreements, contracts and other arrangements, with States and other appropriate entities, which shall be available for the period July 1, 2020 through June 30, 2021. job corps(including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,743,655,000, plus reimbursements, as follows: (1)$1,603,325,000 for Job Corps Operations, which shall be available for the period July 1, 2020 through June 30, 2021; 
(2)$108,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2020 through June 30, 2023, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding provision shall not be available for obligation after June 30, 2021: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and 
(3)$32,330,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2019 through September 30, 2020: Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.Community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $405,000,000, which shall be available for the period April 1, 2020 through June 30, 2021, and may be recaptured and reobligated in accordance with section 517(c) of the OAA.Federal unemployment benefits and allowancesFor payments during fiscal year 2020 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, $680,000,000 together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2020: Provided, That notwithstanding section 502 of this Act, any part of the appropriation provided under this heading may remain available for obligation beyond the current fiscal year pursuant to the authorities of section 245(c) of the Trade Act of 1974 (19 U.S.C. 2317(c)).state unemployment insurance and employment service operationsFor authorized administrative expenses, $84,066,000, together with not to exceed $3,290,583,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: (1)$2,540,816,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $175,000,000 to carry out reemployment services and eligibility assessments under section 306 of such Act, any claimants of regular compensation, as defined in such section, including those who are profiled as most likely to exhaust their benefits, may be eligible for such services and assessments: Provided, That of such amount, $117,000,000 is specified for grants under section 306 of the Social Security Act and is provided to meet the terms of section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $58,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(E)(i)(II) of such Act; and $9,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, and shall be available for obligation by the States through December 31, 2020, except that funds used for automation shall be available for Federal obligation through December 31, 2020, and for State obligation through September 30, 2022, or, if the automation is being carried out through consortia of States, for State obligation through September 30, 2026, and for expenditure through September 30, 2027, and funds for competitive grants awarded to States for improved operations and to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and provide reemployment services and referrals to training, as appropriate, shall be available for Federal obligation through December 31, 2020, and for obligation by the States through September 30, 2022, and funds for the Unemployment Insurance Integrity Center of Excellence shall be available for obligation by the State through September 30, 2021, and funds used for unemployment insurance workloads experienced through September 30, 2020 shall be available for Federal obligation through December 31, 2020; 
(2)$12,000,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; (3)$646,639,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2020 through June 30, 2021; 
(4)$22,318,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act; (5)$68,810,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $54,528,000 shall be available for the Federal administration of such activities, and $14,282,000 shall be available for grants to States for the administration of such activities; and 
(6)$62,653,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2020 through June 30, 2021: Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2020 is projected by the Department of Labor to exceed 1,706,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States and non-State entities under such grants, subject to the conditions applicable to the grants: Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the final rule entitled Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards at part 200 of title 2, Code of Federal Regulations: Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium or to the entity operating the Unemployment Insurance Information Technology Support Center in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and nonprofit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2021, for such purposes.Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2021.Program administrationFor expenses of administering employment and training programs, $108,674,000, together with not to exceed $49,982,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.Employee benefits security administrationSalaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $181,000,000, of which up to $3,000,000 shall be made available through September 30, 2021, for the procurement of expert witnesses for enforcement litigation.Pension Benefit Guaranty CorporationPension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2020, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2020 shall be available for obligations for administrative expenses in excess of $452,858,000: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2020, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2024, for obligations for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided for administrative expenses in this paragraph may be incurred and shall be available through September 30, 2024 for obligation for unforeseen and extraordinary pre-termination or termination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That an additional amount shall be available for obligation through September 30, 2024 to the extent the Corporation's costs exceed $250,000 for the provision of credit or identity monitoring to affected individuals upon suffering a security incident or privacy breach, not to exceed an additional $100 per affected individual.Wage and Hour DivisionSalaries and expensesFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $242,000,000.Office of Labor-Management StandardsSalaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $43,187,000.Office of Federal Contract Compliance ProgramsSalaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $105,976,000.Office of Workers' Compensation ProgramsSalaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $115,424,000, together with $2,177,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act.Special benefits(including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2012); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $234,600,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2019, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2020: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $74,777,000 shall be made available to the Secretary as follows: 
(1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $24,540,000; (2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000; 
(3)For periodic roll disability management and medical review, $25,535,000; (4)For program integrity, $1,734,000; and 
(5)The remaining funds shall be paid into the Treasury as miscellaneous receipts: Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $20,970,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2021, $14,000,000, to remain available until expended.Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $59,846,000, to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed.Black lung disability trust fund(including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2020 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $38,246,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $32,844,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $330,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.Occupational safety and health administrationSalaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $581,787,000, including not to exceed $108,575,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2020, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— 
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies; (2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found; 
(3)to take any action authorized by the Act with respect to imminent dangers; (4)to take any action authorized by the Act with respect to health hazards; 
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and (6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act: 
Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That $11,537,000 shall be available for Susan Harwood training grants, of which not less than $4,500,000 is for Susan Harwood Training Capacity Building Developmental grants, as described in Funding Opportunity Number SHTG–FY–16–02 (referenced in the notice of availability of funds published in the Federal Register on May 3, 2016 (81 Fed. Reg. 30568)) for program activities starting not later than September 30, 2020 and lasting for a period of 12 months: 
Provided further, That not less than $3,500,000 shall be for Voluntary Protection Programs.Mine safety and health administrationSalaries and expensesFor necessary expenses for the Mine Safety and Health Administration, $379,816,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $10,537,000 for State assistance grants: Provided, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster.Bureau of labor statisticsSalaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $587,000,000, together with not to exceed $68,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.Within this amount, $27,000,000 to remain available until September 30, 2024, for costs associated with the physical move of the Bureau of Labor Statistics’ headquarters, including replication of space, furniture, fixtures, equipment, and related costs, as well as relocation of the data center to a shared facility.Office of Disability Employment Policysalaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,500,000.Departmental Managementsalaries and expenses(including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $348,056,000, together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided, That $67,325,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2020: Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That not more than $53,825,000 shall be for programs to combat exploitative child labor internationally and not less than $13,500,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2021: Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition:  Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce: Provided further, That of the amounts made available to the Women’s Bureau, not less than $1,294,000 shall be used for grants authorized by the Women in Apprenticeship and Nontraditional Occupations Act.veterans employment and trainingNot to exceed $256,341,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which: (1)$180,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2020, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members; 
(2)$29,379,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; (3)$43,548,000 is for Federal administration of chapters 41, 42, and 43 of title 38, and sections 2021, 2021A and 2023 of title 38, United States Code: Provided, That, up to $500,000 may be used to carry out the Hire VETS Act (division O of Public Law 115–31); and 
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109: Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made.In addition, from the General Fund of the Treasury, $55,000,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2020, to provide services under such section: Provided further, That services provided under sections 2021 or under 2021A may include, in addition to services to homeless veterans described in section 2002(a)(1), services to veterans who were homeless at some point within the 60 days prior to program entry or veterans who are at risk of homelessness within the next 60 days, and that services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness: Provided further, That notwithstanding paragraph (3) under this heading, funds appropriated in this paragraph may be used for data systems and contract support to allow for the tracking of participant and performance information: Provided further, That notwithstanding sections 2021(e)(2) and 2021A(f)(2) of title 38, United States Code, such funds shall be available for expenditure pursuant to 31 U.S.C. 1553. 
In addition, fees may be assessed and deposited in the HIRE Vets Medallion Award Fund pursuant to section 5(b) of the HIRE Vets Act, and such amounts shall be available to the Secretary to carry out the HIRE Vets Medallion Award Program, as authorized by such Act, and shall remain available until expended: Provided, That such sums shall be in addition to any other funds available for such purposes, including funds available under paragraph (3) of this heading: Provided further, That section 2(d) of division O of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 38 U.S.C. 4100 note) shall not apply.it modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $25,269,000, which shall be available through September 30, 2021.office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $85,187,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.General provisions 101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.(transfer of funds) 
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
103.In accordance with Executive Order 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act. 104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training. 
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs.(Transfer of Funds) 106. (a)Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA. 
(b)Notwithstanding section 102, the Secretary may transfer not more than 0.5 percent of each discretionary appropriation made available to the Employment and Training Administration by this Act to Program Administration in order to carry out program integrity activities relating to any of the programs or activities that are funded under any such discretionary appropriations: Provided, That notwithstanding section 102 and the preceding proviso, the Secretary may transfer not more than 0.5 percent of funds made available in paragraphs (1) and (2) of the Office of Job Corps account to paragraph (3) of such account to carry out program integrity activities related to the Job Corps program: Provided further, That funds transferred under the authority provided by this subsection shall be available for obligation through September 30, 2021.(transfer of funds) 
107. 
(a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2021: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer. 
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Labor Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training. 108. (a)Section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) shall be applied as if the following text is part of such section: 
 
(s) 
(1)The provisions of this section shall not apply for a period of 2 years after the occurrence of a major disaster to any employee— (A)employed to adjust or evaluate claims resulting from or relating to such major disaster, by an employer not engaged, directly or through an affiliate, in underwriting, selling, or marketing property, casualty, or liability insurance policies or contracts; 
(B)who receives from such employer on average weekly compensation of not less than $591.00 per week or any minimum weekly amount established by the Secretary, whichever is greater, for the number of weeks such employee is engaged in any of the activities described in subparagraph (C); and (C)whose duties include any of the following: 
(i)interviewing insured individuals, individuals who suffered injuries or other damages or losses arising from or relating to a disaster, witnesses, or physicians; (ii)inspecting property damage or reviewing factual information to prepare damage estimates; 
(iii)evaluating and making recommendations regarding coverage or compensability of claims or determining liability or value aspects of claims; (iv)negotiating settlements; or 
(v)making recommendations regarding litigation. (2)The exemption in this subsection shall not affect the exemption provided by section 13(a)(1). 
(3)For purposes of this subsection— (A)the term major disaster means any disaster or catastrophe declared or designated by any State or Federal agency or department; 
(B)the term employee employed to adjust or evaluate claims resulting from or relating to such major disaster means an individual who timely secured or secures a license required by applicable law to engage in and perform the activities described in clauses (i) through (v) of paragraph (1)(C) relating to a major disaster, and is employed by an employer that maintains worker compensation insurance coverage or protection for its employees, if required by applicable law, and withholds applicable Federal, State, and local income and payroll taxes from the wages, salaries and any benefits of such employees; and (C)the term affiliate means a company that, by reason of ownership or control of 25 percent or more of the outstanding shares of any class of voting securities of one or more companies, directly or indirectly, controls, is controlled by, or is under common control with, another company.. 
(b)This section shall be effective on the date of enactment of this Act. 109. (a)Flexibility with respect to the crossing of H–2B nonimmigrants working in the seafood industry (1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer in the seafood industry is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition. 
(2)Requirements for crossings after 90th dayAn employer in the seafood industry may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer— (A)completes a new assessment of the local labor market by— 
(i)listing job orders in local newspapers on 2 separate Sundays; and (ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer's place of employment; and 
(B)offers the job to an equally or better qualified United States worker who— (i)applies for the job; and 
(ii)will be available at the time and place of need. (3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer in the seafood industry who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law. 
(b)H–2B nonimmigrants definedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)). 110.The determination of prevailing wage for the purposes of the H–2B program shall be the greater of—(1) the actual wage level paid by the employer to other employees with similar experience and qualifications for such position in the same location; or (2) the prevailing wage level for the occupational classification of the position in the geographic area in which the H–2B nonimmigrant will be employed, based on the best information available at the time of filing the petition. In the determination of prevailing wage for the purposes of the H–2B program, the Secretary shall accept private wage surveys even in instances where Occupational Employment Statistics survey data are available unless the Secretary determines that the methodology and data in the provided survey are not statistically supported. 
111.None of the funds in this Act shall be used to enforce the definition of corresponding employment found in 20 CFR 655.5 or the three-fourths guarantee rule definition found in 20 CFR 655.20, or any references thereto. Further, for the purpose of regulating admission of temporary workers under the H–2B program, the definition of temporary need shall be that provided in 8 CFR 214.2(h)(6)(ii)(B). 112.Notwithstanding any other provision of law, the Secretary may furnish through grants, cooperative agreements, contracts, and other arrangements, up to $2,000,000 of excess personal property, at a value determined by the Secretary, to apprenticeship programs for the purpose of training apprentices in those programs. 
113. 
(a)The Act entitled An Act to create a Department of Labor, approved March 4, 1913 (37 Stat. 736, chapter 141) shall be applied as if the following text is part of such Act:  12.Security detail (a)In generalThe Secretary of Labor is authorized to employ law enforcement officers or special agents to— 
(1)provide protection for the Secretary of Labor during the workday of the Secretary and during any activity that is preliminary or postliminary to the performance of official duties by the Secretary; (2)provide protection, incidental to the protection provided to the Secretary, to a member of the immediate family of the Secretary who is participating in an activity or event relating to the official duties of the Secretary; 
(3)provide continuous protection to the Secretary (including during periods not described in paragraph (1)) and to the members of the immediate family of the Secretary if there is a unique and articulable threat of physical harm, in accordance with guidelines established by the Secretary; and (4)provide protection to the Deputy Secretary of Labor or another senior officer representing the Secretary of Labor at a public event if there is a unique and articulable threat of physical harm, in accordance with guidelines established by the Secretary. 
(b)AuthoritiesThe Secretary of Labor may authorize a law enforcement officer or special agent employed under subsection (a), for the purpose of performing the duties authorized under subsection (a), to— (1)carry firearms; 
(2)make arrests without a warrant for any offense against the United States committed in the presence of such officer or special agent; (3)perform protective intelligence work, including identifying and mitigating potential threats and conducting advance work to review security matters relating to sites and events; 
(4)coordinate with local law enforcement agencies; and (5)initiate criminal and other investigations into potential threats to the security of the Secretary, in coordination with the Inspector General of the Department of Labor. 
(c)Compliance with guidelinesA law enforcement officer or special agent employed under subsection (a) shall exercise any authority provided under this section in accordance with any— (1)guidelines issued by the Attorney General; and 
(2)guidelines prescribed by the Secretary of Labor.. (b)This section shall be effective on the date of enactment of this Act. 
114.The Secretary is authorized to dispose of or divest, by any means the Secretary determines appropriate, including an agreement or partnership to construct a new Job Corps center, all or a portion of the real property on which the Treasure Island Job Corps Center is situated. Any sale or other disposition will not be subject to any requirement of any Federal law or regulation relating to the disposition of Federal real property, including but not limited to subchapter III of chapter 5 of title 40 of the United States Code and subchapter V of chapter 119 of title 42 of the United States Code. The net proceeds of such a sale shall be transferred to the Secretary, which shall be available until expended to carry out the Job Corps Program on Treasure Island.(rescission) 115.Of the unobligated funds available under section 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)), $150,000,000 are hereby rescinded. 
116.Funds made available in prior Acts under the heading Department of Labor—Employment and Training Administration—State Unemployment Insurance and Employment Service Operations for fiscal years 2015 through 2019 for automation acquisitions that are being carried out through consortia of States shall be available for expenditure for 6 fiscal years after the final fiscal year that such funds are available to incur new obligations. 117.None of the funds made available by this Act may be used to— 
(1)alter or terminate the Interagency Agreement between the United States Department of Labor and the United States Department of Agriculture; or (2)close any of the Civilian Conservation Centers, except if such closure is necessary to prevent the endangerment of the health and safety of the students, the capacity of the program is retained, and the requirements of section 159(j) of the Workforce Innovation and Opportunity Act are met.This title may be cited as the Department of Labor Appropriations Act, 2020. IIDepartment of health and human servicesHealth resources and services administrationPrimary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,626,522,000: Provided, That no more than $1,000,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $120,000,000 shall be available until expended for carrying out subsections (g) through (n) and (q) of section 224 of the PHS Act, and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law.Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, sections 1128E and 1921 of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $1,194,506,000, of which $138,916,000 shall remain available through September 30, 2021 to carry out sections 750, 755, 756, 760, 781, and 791 of the PHS Act: Provided, That sections 751(j)(2) and 762(k) of the PHS Act and the proportional funding amounts in paragraphs (1) through (4) of section 756(f) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such section and subpart: Provided further, That $120,000,000 shall remain available until expended for the purposes of providing primary health services, assigning National Health Service Corps (NHSC) members to expand the delivery of substance use disorder treatment services, notwithstanding the assignment priorities and limitations under sections 333(a)(1)(D), 333(b), and 333A(a)(1)(B)(ii) of the PHS Act, and making payments under the NHSC Loan Repayment Program under section 338B of such Act: Provided further, That, within the amount made available in the previous proviso, $15,000,000 shall remain available until expended for the purposes of making payments under the NHSC Loan Repayment Program under section 338B of the PHS Act to individuals participating in such program who provide primary health services in Indian Health Service facilities, Tribally-Operated 638 Health Programs, and Urban Indian Health Programs (as those terms are defined by the Secretary), notwithstanding the assignment priorities and limitations under section 333(b) of such Act: Provided further, That for purposes of the previous two provisos, section 331(a)(3)(D) of the PHS Act shall be applied as if the term primary health services includes clinical substance use disorder treatment services, including those provided by masters level, licensed substance use disorder treatment counselors: Provided further, That of the funds made available under this heading, $5,000,000 shall be available to make grants to establish or expand optional community-based nurse practitioner fellowship programs that are accredited or in the accreditation process, with a preference for those in Federally Qualified Health Centers, for practicing postgraduate nurse practitioners in primary care or behavioral health.Of the funds made available under this heading, $50,000,000 shall remain available until expended for grants to public institutions of higher education to expand or support graduate education for physicians provided by such institutions: Provided, That, in awarding such grants, the Secretary shall give priority to public institutions of higher education located in States with a projected primary care provider shortage in 2025, as determined by the Secretary: Provided further, That grants so awarded are limited to such public institutions of higher education in States in the top quintile of States with a projected primary care provider shortage in 2025, as determined by the Secretary: Provided further, That the minimum amount of a grant so awarded to such an institution shall be not less than $1,000,000 per year: Provided further, That such a grant may be awarded for a period not to exceed 5 years: Provided further, That such a grant awarded with respect to a year to such an institution shall be subject to a matching requirement of non-Federal funds in an amount that is not less than 10 percent of the total amount of Federal funds provided in the grant to such institution with respect to such year.Maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health and title V of the Social Security Act, $943,784,000: Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $119,116,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act.Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,388,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2022, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act; and of which $70,000,000, to remain available until expended, shall be available to the Secretary for carrying out a program of grants and contracts under title XXVI or section 311(c) of such Act focused on ending the nationwide HIV/AIDS epidemic, with any grants issued under such section 311(c) administered in conjunction with title XXVI of the PHS Act, including the limitation on administrative expenses.health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $123,593,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center.Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $318,294,000, of which $53,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $19,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $12,500,000 shall be available for State Offices of Rural Health: Provided further, That $10,000,000 shall remain available through September 30, 2022, to support the Rural Residency Development Program: Provided further, That $110,000,000 shall be for the Rural Communities Opioids Response Program.Family PlanningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $286,479,000: Provided, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office.program managementFor program support in the Health Resources and Services Administration, $155,300,000: Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health.Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $10,200,000 shall be available from the Trust Fund to the Secretary.Centers for disease control and preventionImmunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $433,105,000.HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,273,556,000.Emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $570,372,000.Chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $984,964,000: Provided, That funds made available under this heading may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: Provided further, That of the funds made available under this heading, $15,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this heading.Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $160,810,000.Public Health Scientific ServicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $555,497,000.Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $196,850,000.Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $677,379,000.National Institute for Occupational Safety and HealthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $342,800,000.Energy employees occupational illness compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $570,843,000, of which: (1) $128,421,000 shall remain available through September 30, 2021 for international HIV/AIDS; and (2) $173,400,000 shall remain available through September 30, 2022 for global disease detection and emergency response: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $850,200,000: Provided, That the Director of the Centers for Disease Control and Prevention (referred to in this title as CDC) or the Administrator of the Agency for Toxic Substances and Disease Registry may detail staff without reimbursement for up to 180 days to support an activation of the CDC Emergency Operations Center, so long as the Director or Administrator, as applicable, provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed: Provided further, That funds appropriated under this heading may be used to support a contract for the operation and maintenance of an aircraft in direct support of activities throughout CDC to ensure the agency is prepared to address public health preparedness emergencies.Buildings and facilities(including transfer of funds)For acquisition of real property, equipment, construction, installation, demolition, and renovation of facilities, $25,000,000, which shall remain available until September 30, 2024: Provided, That funds made available to this account in this or any prior Act that are available for the acquisition of real property or for construction or improvement of facilities shall be available to make improvements on non-federally owned property, provided that any improvements that are not adjacent to federally owned property do not exceed $2,500,000, and that the primary benefit of such improvements accrues to CDC: Provided further, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That in addition, the prior year unobligated balance of any amounts assigned to former employees in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility.cdc-wide activities and program support(including transfer of funds)For carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $198,570,000, of which up to $5,000,000 may be transferred to the reserve of the Working Capital Fund authorized under this heading in division F of Public Law 112–74: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2021.National Institutes of Healthnational cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $6,245,442,000, of which up to $30,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.national heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,624,258,000.national institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $477,429,000.national institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $2,114,314,000.National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $2,374,687,000.national institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $5,885,470,000.national institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,937,218,000, of which $1,230,821,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $386,573,000 is provided for the Institutional Development Awards program.eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,556,879,000.national eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $824,090,000.national institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $802,598,000.national institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $3,543,673,000.national institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $624,889,000.national institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $490,692,000.national institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $169,113,000.national institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $545,373,000.National institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,462,016,000.national institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,968,374,000.national human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $606,349,000.national institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $403,638,000.national center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $151,740,000.national institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $335,812,000: Provided, That funds may be used to implement a reorganization that is presented to an advisory council in a public meeting and for which the Committees on Appropriations of the House of Representatives and the Senate have been notified 30 days in advance.john e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $80,760,000.national library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $456,911,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2021: Provided further, That in fiscal year 2020, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH).national center for advancing translational sciencesFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $832,888,000: Provided, That up to $60,000,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network: Provided further, That at least $578,141,000 is provided to the Clinical and Translational Sciences Awards program.office of the director(Including Transfer of Funds)For carrying out the responsibilities of the Office of the Director, NIH, $2,239,787,000: Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That $180,000,000 shall be for the Environmental Influences on Child Health Outcomes study: Provided further, That $626,511,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act: Provided further, That $50,000,000 shall be used to carry out section 404I of the PHS Act (42 U.S.C. 283K), relating to biomedical and behavioral research facilities: Provided further, That $5,000,000 shall be transferred to and merged with the appropriation for the Office of Inspector General for oversight of grant programs and operations of the NIH, including agency efforts to ensure the integrity of its grant application evaluation and selection processes, and shall be in addition to funds otherwise made available for oversight of the NIH: Provided further, That the funds provided in the previous proviso may be transferred from one specified activity to another with 15 days prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Inspector General shall consult with the Committees on Appropriations of the House of Representatives and the Senate before submitting to the Committees an audit plan for fiscal years 2020 and 2021 no later than 30 days after the date of enactment of this Act: Provided further, That amounts available under this heading are also available to establish, operate, and support the Research Policy Board authorized by section 2034(f) of the 21st Century Cures Act.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act.Buildings and facilitiesFor the study of, construction of, demolition of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $200,000,000, to remain available through September 30, 2024.NIH Innovation Account, CURES Act(including transfer of funds)For necessary expenses to carry out the purposes described in section 1001(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes in the appropriations provided to the NIH in this Act, $492,000,000, to remain available until expended: Provided, That such amounts are appropriated pursuant to section 1001(b)(3) of such Act, are to be derived from amounts transferred under section 1001(b)(2)(A) of such Act, and may be transferred by the Director of the National Institutes of Health to other accounts of the National Institutes of Health solely for the purposes provided in such Act: Provided further, That upon a determination by the Director that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the Account: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.Substance abuse and mental health services administrationMENTAL HEALTH For carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,644,974,000: Provided, That of the funds made available under this heading, $68,887,000 shall be for the National Child Traumatic Stress Initiative: Provided further, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act:  Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX: Provided further, That up to 10 percent of the amounts made available to carry out the Children’s Mental Health Services program may be used to carry out demonstration grants or contracts for early interventions with persons not more than 25 years of age at clinical high risk of developing a first episode of psychosis:  Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2020: Provided further, That States shall expend at least 10 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: Provided further, That $200,000,000 shall be available until September 30, 2022 for grants to communities and community organizations who meet criteria for Certified Community Behavioral Health Clinics pursuant to section 223(a) of Public Law 113–93: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act: Provided further, That of the funds made available under this heading, $19,000,000 shall be to carry out section 224 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 290aa 22 note). SUBSTANCE ABUSE TREATMENTFor carrying out titles III and V of the PHS Act with respect to substance abuse treatment and title XIX of such Act with respect to substance abuse treatment and prevention, and the SUPPORT for Patients and Communities Act, $3,756,556,000: Provided, That $1,500,000,000 shall be for State Opioid Response Grants for carrying out activities pertaining to opioids and stimulants undertaken by the State agency responsible for administering the substance abuse prevention and treatment block grant under subpart II of part B of title XIX of the PHS Act (42 U.S.C. 300x–21 et seq.): Provided further, That of such amount $50,000,000 shall be made available to Indian Tribes or tribal organizations: Provided further, That 15 percent of the remaining amount shall be for the States with the highest mortality rate related to opioid use disorders: Provided further, That of the amounts provided for State Opioid Response Grants not more than 2 percent shall be available for Federal administrative expenses, training, technical assistance, and evaluation: Provided further, That of the amount not reserved by the previous three provisos, the Secretary shall make allocations to States, territories, and the District of Columbia according to a formula using national survey results that the Secretary determines are the most objective and reliable measure of drug use and drug-related deaths: Provided further, That the Secretary shall submit the formula methodology to the Committees on Appropriations of the House of Representatives and the Senate not less than 15 days prior to publishing a Funding Opportunity Announcement: Provided further, That prevention and treatment activities funded through such grants may include education, treatment (including the provision of medication), behavioral health services for individuals in treatment programs, referral to treatment services, recovery support, and medical screening associated with such treatment: Provided further, That each State, as well as the District of Columbia, shall receive not less than $4,000,000: Provided further, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: Provided further, That none of the funds provided for section 1921 of the PHS Act or State Opioid Response Grants shall be subject to section 241 of such Act. SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $206,469,000.HEALTH SURVEILLANCE AND PROGRAM SUPPORTFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $128,830,000: Provided, That in addition to amounts provided herein, $31,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(o) of the PHS Act shall remain available through September 30, 2021:  Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.Agency for healthcare research and qualityHealthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $338,000,000: Provided, That section 947(c) of the PHS Act shall not apply in fiscal year 2020: Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2021.Centers for medicare & medicaid servicesGrants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $273,188,478,000, to remain available until expended.For making, after May 31, 2020, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2020 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2021, $139,903,075,000, to remain available until expended.Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.Payments to the health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $410,796,100,000.In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare & Medicaid Services, not to exceed $3,669,744,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 1893(h) of the Social Security Act, and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until expended: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2020 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act: Provided further, That amounts available under this heading to support quality improvement organizations (as defined in section 1152 of the Social Security Act) shall not exceed the amount specifically provided for such purpose under this heading in division H of the Consolidated Appropriations Act, 2018 (Public Law 115–141).Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $786,000,000, to remain available through September 30, 2021, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $610,000,000 shall be for the Centers for Medicare & Medicaid Services program integrity activities, of which $93,000,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, and of which $83,000,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2020 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $475,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: Provided further, That the Secretary shall provide not less than $18,000,000 for the Senior Medicare Patrol program to combat health care fraud and abuse from the funds provided to this account.Administration for children and familiesPayments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $2,890,000,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2021, $1,400,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), $3,740,304,000: Provided, That notwithstanding section 2609A(a) of such Act, not more than $2,988,000 may be reserved by the Secretary of Health and Human Services for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and the Secretary may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations: Provided further, That all but $753,000,000 of the amount appropriated under this heading shall be allocated as though the total appropriation for such payments for fiscal year 2020 was less than $1,975,000,000: Provided further, That, after applying all applicable provisions of section 2604 of such Act and the previous proviso, each State or territory that would otherwise receive an allocation that is less than 97 percent of the amount that it received under this heading for fiscal year 2019 from amounts appropriated in Public Law 115–245 shall have its allocation increased to that 97 percent level, with the portions of other States' and territories' allocations that would exceed 100 percent of the amounts they respectively received in such fashion for fiscal year 2019 being ratably reduced.Refugee and entrant assistance(including transfer of funds)For necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), and the Torture Victims Relief Act of 1998, $1,908,201,000, of which $1,864,446,000 shall remain available through September 30, 2022 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out the TVPA shall also be available for research and evaluation with respect to activities under such Act: Provided further, That not less than $160,000,000 shall be used for legal services, child advocates, and post-release services: Provided further, That the limitation in section 205 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting 15 percent for 3 percent.Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 1990 (CCDBG Act), $5,826,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act: Provided further, That in addition to the amounts required to be reserved by the Secretary under section 658O(a)(2)(A) of such Act, $174,780,000 shall be for Indian tribes and tribal organizations.Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent.Children and families services programsFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Every Student Succeeds Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act, and the Community Services Block Grant Act (CSBG Act); and for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX–A of the Social Security Act, the Act of July 5, 1960, the Low-Income Home Energy Assistance Act of 1981, the Child Care and Development Block Grant Act of 1990, the Assets for Independence Act, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980, $12,876,652,000, of which $75,000,000, to remain available through September 30, 2021, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions and legal guardianships completed before September 30, 2020: Provided, That $10,613,095,000 shall be for making payments under the Head Start Act, including for Early Head Start-Child Care Partnerships, and, of which, notwithstanding section 640 of such Act: 
(1)$193,000,000 shall be available for a cost of living adjustment, and with respect to any continuing appropriations act, funding available for a cost of living adjustment shall not be construed as an authority or condition under this Act; (2)$25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of the Head Start Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12), and 645A(d) of such Act, and such funds shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act; 
(3)$100,000,000, in addition to funds otherwise available under such section 640 for such purposes, shall be available through March 31, 2021 for new grants to entities defined as eligible under section 645A(d) of such Act for Early Head Start programs as described in section 645A of such Act, conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, and high quality infant and toddler care through Early Head Start-Child Care Partnerships, and for training and technical assistance for such activities; (4)$250,000,000 shall be available for quality improvement consistent with section 640(a)(5) of such Act except that any amount of the funds may be used on any of the activities in such section (5); 
(5)$4,000,000 shall be available for the purposes of re-establishing the Tribal Colleges and Universities Head Start Partnership Program consistent with section 648(g) of such Act; and (6)$19,000,000 shall be available to supplement funding otherwise available for research, evaluation, and Federal administrative costs: 
Provided further, That the Secretary may reduce the reservation of funds under section 640(a)(2)(C) of such Act in lieu of reducing the reservation of funds under sections 640(a)(2)(B), 640(a)(2)(D), and 640(a)(2)(E) of such Act: 
Provided further, That $275,000,000 shall be available until December 31, 2020 for carrying out sections 9212 and 9213 of the Every Student Succeeds Act: 
Provided further, That up to 3 percent of the funds in the preceding proviso shall be available for technical assistance and evaluation related to grants awarded under such section 9212: 
Provided further, That $770,383,000 shall be for making payments under the CSBG Act: 
Provided further, That $30,383,000 shall be for section 680 of the CSBG Act, of which not less than $20,383,000 shall be for section 680(a)(2) and not less than $10,000,000 shall be for section 680(a)(3)(B) of such Act: 
Provided further, That, notwithstanding section 675C(a)(3) of such Act, to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under such Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: 
Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: 
Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: 
Provided further, That $175,000,000 shall be for carrying out section 303(a) of the Family Violence Prevention and Services Act, of which $7,000,000 shall be allocated notwithstanding section 303(a)(2) of such Act for carrying out section 309 of such Act: 
Provided further, That the percentages specified in section 112(a)(2) of the Child Abuse Prevention and Treatment Act shall not apply to funds appropriated under this heading: 
Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: 
Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.Promoting Safe and Stable FamiliesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $92,515,000: Provided, That of the funds available to carry out section 437, $59,765,000 shall be allocated consistent with subsections (b) through (d) of such section: Provided further, That of the funds available to carry out section 437, to assist in meeting the requirements described in section 471(e)(4)(C), $20,000,000 shall be for grants to each State, territory, and Indian tribe operating title IV–E plans for developing, enhancing, or evaluating kinship navigator programs, as described in section 427(a)(1) of such Act, $10,000,000, in addition to funds otherwise appropriated in section 436 for such purposes, shall be for competitive grants to regional partnerships as described in section 437(f), and $2,750,000, in addition to funds otherwise appropriated in section 476 for such purposes, for the Family First Clearinghouse: Provided further, That section 437(b)(1) shall be applied to amounts in the previous proviso by substituting 5 percent for 3.3 percent, and notwithstanding section 436(b)(1), such reserved amounts may be used for identifying, establishing, and disseminating practices to meet the criteria specified in section 471(e)(4)(C): Provided further, That the reservation in section 437(b)(2) and the limitations in section 437(d) shall not apply to funds specified in the second proviso: Provided further, That the minimum grant award for kinship navigator programs in the case of States and territories shall be $200,000, and, in the case of tribes, shall be $25,000.Payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $5,744,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2021, $3,000,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration for Community Livingaging and disability services programs(including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), the RAISE Family Caregivers Act, the Supporting Grandparents Raising Grandchildren Act, titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $2,171,000,000, together with $52,115,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That of amounts made available under this heading to carry out sections 311, 331, and 336 of the OAA, up to one percent of such amounts shall be available for developing and implementing evidence-based practices for enhancing senior nutrition, including medically-tailored meals: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or an insurance program: Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete: Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to continue to pursue any legal action in a Federal or State court on behalf of an individual or group of individuals with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), that has as the requested remedy the closure of State operated intermediate care facilities for people with intellectual or developmental disabilities, unless reasonable public notice of the action has been provided to such individuals (or, in the case of mental incapacitation, the legal guardians who have been specifically awarded authority by the courts to make healthcare and residential decisions on behalf of such individuals) who are affected by such action, within 90 days of instituting such legal action, which informs such individuals (or such legal guardians) of their legal rights and how to exercise such rights consistent with current Federal Rules of Civil Procedure: Provided further, That the limitations in the immediately preceding proviso shall not apply in the case of an individual who is neither competent to consent nor has a legal guardian, nor shall the proviso apply in the case of individuals who are a ward of the State or subject to public guardianship.Office of the secretaryGeneral departmental managementFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $479,629,000, together with $64,828,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of this amount, $53,900,000 shall be for minority AIDS prevention and treatment activities: Provided further, That of the funds made available under this heading, $101,000,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not more than 10 percent of the available funds shall be for training and technical assistance, evaluation, outreach, and additional program support activities, and of the remaining amount 75 percent shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, and 25 percent shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy: Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $6,800,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: Provided further, That of the funds made available under this heading, $35,000,000 shall be for making competitive grants which exclusively implement education in sexual risk avoidance (defined as voluntarily refraining from non-marital sexual activity): Provided further, That funding for such competitive grants for sexual risk avoidance shall use medically accurate information referenced to peer-reviewed publications by educational, scientific, governmental, or health organizations; implement an evidence-based approach integrating research findings with practical implementation that aligns with the needs and desired outcomes for the intended audience; and teach the benefits associated with self-regulation, success sequencing for poverty prevention, healthy relationships, goal setting, and resisting sexual coercion, dating violence, and other youth risk behaviors such as underage drinking or illicit drug use without normalizing teen sexual activity: Provided further, That no more than 10 percent of the funding for such competitive grants for sexual risk avoidance shall be available for technical assistance and administrative costs of such programs: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4): Provided further, That of the funds made available under this heading, $5,000,000 shall be for carrying out prize competitions sponsored by the Office of the Secretary to accelerate innovation in the prevention, diagnosis, and treatment of kidney diseases (as authorized by section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719)).Medicare hearings and appealsFor expenses necessary for Medicare hearings and appeals in the Office of the Secretary, $191,881,000 shall remain available until September 30, 2021, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $60,367,000.Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $80,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228.Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000.Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year.Public health and social services emergency fundFor expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $1,037,458,000, of which $561,700,000 shall remain available through September 30, 2021, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2022.For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $735,000,000, to remain available until expended.For expenses necessary to carry out section 319F–2(a) of the PHS Act, $705,000,000, to remain available until expended.For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $260,000,000; of which $225,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics.General provisions 
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary. 202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II: Provided, That none of the funds appropriated in this title shall be used to prevent the NIH from paying up to 100 percent of the salary of an individual at this rate. 
203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title.(transfer of funds) 
205.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the effective date of a contract awarded in fiscal year 2020 under section 338B of such Act, or at any time if the individual who has been awarded such contract has not received funds due under the contract. 207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities. 
208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest. 209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services. 
210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2020: (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State. 
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad. (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service.(transfer of funds) 
213.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(transfer of funds) 
214.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act. 215. (a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds authorized under section 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to or research and activities described in such section 402(b)(12). 
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act. 216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.(transfer of funds) 
217.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research. 218. (a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— 
(1)funds are available and obligated— (A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and 
(B)for the estimated costs associated with a necessary termination of the contract; and (2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs. 
(b)A contract entered into under this section— (1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and 
(2)shall be subject to the congressional notice requirement stated in subsection (d) of such section. 219. (a)The Secretary shall publish in the fiscal year 2021 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA. 
(b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: (1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations. 
(2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1). (c)In carrying out this section, the Secretary may exclude from the report employees or contractors who— 
(1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA; (2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or 
(3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts. 220.The Secretary shall publish, as part of the fiscal year 2021 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare & Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2021. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
221.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare & Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors).(transfer of funds) 222. (a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. (c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act. 
223.Effective during the period beginning on November 1, 2015 and ending January 1, 2022, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if— (1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and 
(2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)). 224.In making Federal financial assistance, the provisions relating to indirect costs in part 75 of title 45, Code of Federal Regulations, including with respect to the approval of deviations from negotiated rates, shall continue to apply to the National Institutes of Health to the same extent and in the same manner as such provisions were applied in the third quarter of fiscal year 2017. None of the funds appropriated in this or prior Acts or otherwise made available to the Department of Health and Human Services or to any department or agency may be used to develop or implement a modified approach to such provisions, or to intentionally or substantially expand the fiscal effect of the approval of such deviations from negotiated rates beyond the proportional effect of such approvals in such quarter.(transfer of funds) 
225.The NIH Director may transfer funds specifically appropriated for opioid addiction, opioid alternatives, pain management, and addiction treatment to other Institutes and Centers of the NIH to be used for the same purpose 15 days after notifying the Committees on Appropriations: Provided, That the transfer authority provided in the previous proviso is in addition to any other transfer authority provided by law. 
226. 
(a)The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate: (1)Detailed monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period; and 
(2)Notification of any new or competitive grant awards, including supplements, authorized under section 330 of the Public Health Service Act. (b)The Committees on Appropriations of the House and Senate must be notified at least 2 business days in advance of any public release of enrollment information or the award of such grants. 
227.In addition to the amounts otherwise available for Centers for Medicare & Medicaid Services, Program Management, the Secretary of Health and Human Services may transfer up to $305,000,000 to such account from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to support program management activity related to the Medicare Program: Provided, That except for the foregoing purpose, such funds may not be used to support any provision of Public Law 111–148 or Public Law 111–152 (or any amendment made by either such Public Law) or to supplant any other amounts within such account. 
228.The Department of Health and Human Services shall provide the Committees on Appropriations of the House of Representatives and Senate a biannual report 30 days after enactment of this Act on staffing described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 229.Funds appropriated in this Act that are available for salaries and expenses of employees of the Department of Health and Human Services shall also be available to pay travel and related expenses of such an employee or of a member of his or her family, when such employee is assigned to duty, in the United States or in a U.S. territory, during a period and in a location that are the subject of a determination of a public health emergency under section 319 of the Public Health Service Act and such travel is necessary to obtain medical care for an illness, injury, or medical condition that cannot be adequately addressed in that location at that time. For purposes of this section, the term U.S. territory means Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, American Samoa, or the Trust Territory of the Pacific Islands. 
230.The Department of Health and Human Services may accept donations from the private sector, nongovernmental organizations, and other groups independent of the Federal Government for the care of unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) in the care of the Office of Refugee Resettlement of the Administration for Children and Families, including medical goods and services, which may include early childhood developmental screenings, school supplies, toys, clothing, and any other items intended to promote the wellbeing of such children. 231. (a)None of the funds provided by this or any prior appropriations Act may be used to reverse changes in procedures made by operational directives issued to providers by the Office of Refugee Resettlement on December 18, 2018, March 23, 2019, and June 10, 2019 regarding the Memorandum of Agreement on Information Sharing executed April 13, 2018. 
(b)Notwithstanding subsection (a), the Secretary may make changes to such operational directives upon making a determination that such changes are necessary to prevent unaccompanied alien children from being placed in danger, and the Secretary shall provide a written justification to Congress and the Inspector General of the Department of Health and Human Services in advance of implementing such changes. (c)Within 15 days of the Secretary’s communication of the justification, the Inspector General of the Department of Health and Human Services shall provide an assessment, in writing, to the Secretary and to Committees on Appropriations of the House of Representatives and the Senate of whether such changes to operational directives are necessary to prevent unaccompanied children from being placed in danger. 
232.None of the funds made available in this Act under the heading Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance may be obligated to a grantee or contractor to house unaccompanied alien children (as such term is defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) in any facility that is not State-licensed for the care of unaccompanied alien children, except in the case that the Secretary determines that housing unaccompanied alien children in such a facility is necessary on a temporary basis due to an influx of such children or an emergency, provided that— (1)the terms of the grant or contract for the operations of any such facility that remains in operation for more than six consecutive months shall require compliance with— 
(A)the same requirements as licensed placements, as listed in Exhibit 1 of the Flores Settlement Agreement that the Secretary determines are applicable to non-State licensed facilities; and (B)staffing ratios of one (1) on-duty Youth Care Worker for every eight (8) children or youth during waking hours, one (1) on-duty Youth Care Worker for every sixteen (16) children or youth during sleeping hours, and clinician ratios to children (including mental health providers) as required in grantee cooperative agreements; 
(2)the Secretary may grant a 60-day waiver for a contractor’s or grantee’s non-compliance with paragraph (1) if the Secretary certifies and provides a report to Congress on the contractor’s or grantee’s good-faith efforts and progress towards compliance; (3)not more than four consecutive waivers under paragraph (2) may be granted to a contractor or grantee with respect to a specific facility; 
(4)ORR shall ensure full adherence to the monitoring requirements set forth in section 5.5 of its Policies and Procedures Guide as of May 15, 2019; (5)for any such unlicensed facility in operation for more than three consecutive months, ORR shall conduct a minimum of one comprehensive monitoring visit during the first three months of operation, with quarterly monitoring visits thereafter; and 
(6)not later than 60 days after the date of enactment of this Act, ORR shall brief the Committees on Appropriations of the House of Representatives and the Senate outlining the requirements of ORR for influx facilities including any requirement listed in paragraph (1)(A) that the Secretary has determined are not applicable to non-State licensed facilities. 233.In addition to the existing Congressional notification for formal site assessments of potential influx facilities, the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 15 days before operationalizing an unlicensed facility, and shall (1) specify whether the facility is hard-sided or soft-sided, and (2) provide analysis that indicates that, in the absence of the influx facility, the likely outcome is that unaccompanied alien children will remain in the custody of the Department of Homeland Security for longer than 72 hours or that unaccompanied alien children will be otherwise placed in danger. Within 60 days of bringing such a facility online, and monthly thereafter, the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report detailing the total number of children in care at the facility, the average length of stay and average length of care of children at the facility, and, for any child that has been at the facility for more than 60 days, their length of stay and reason for delay in release. 
234.None of the funds made available in this Act may be used to prevent a United States Senator or Member of the House of Representatives from entering, for the purpose of conducting oversight, any facility in the United States used for the purpose of maintaining custody of, or otherwise housing, unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))), provided that such Senator or Member has coordinated the oversight visit with the Office of Refugee Resettlement not less than two business days in advance to ensure that such visit would not interfere with the operations (including child welfare and child safety operations) of such facility. 235.Not later than 14 days after the date of enactment of this Act, and monthly thereafter, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, and make publicly available online, a report with respect to children who were separated from their parents or legal guardians by the Department of Homeland Security (DHS) (regardless of whether or not such separation was pursuant to an option selected by the children, parents, or guardians), subsequently classified as unaccompanied alien children, and transferred to the care and custody of ORR during the previous month. Each report shall contain the following information: 
(1)the number and ages of children so separated subsequent to apprehension at or between ports of entry, to be reported by sector where separation occurred; and (2)the documented cause of separation, as reported by DHS when each child was referred. 
236.Funds appropriated in this Act that are available for salaries and expenses of employees of the Centers for Disease Control and Prevention shall also be available for the primary and secondary schooling of eligible dependents of personnel stationed in a U.S. territory as defined in section 229 of this Act at costs not in excess of those paid for or reimbursed by the Department of Defense. 237.Of the unobligated balances available in the Nonrecurring Expenses Fund established in section 223 of division G of Public Law 110–161, $225,000,000, in addition to any funds otherwise made available for such purpose in this or subsequent fiscal years, shall be available for buildings and facilities at the National Institutes of Health. 
238.Of the unobligated balances available in the Nonrecurring Expenses Fund established in section 223 of division G of Public Law 110–161, $225,000,000, shall be available for acquisition of real property, equipment, construction, demolition, installation, renovation of facilities, and related infrastructure improvements for the Centers for Disease Control and Prevention’s Chamblee Campus. 239.Of the funds provided under the heading CDC-Wide Activities and Program Support, $85,000,000, to remain available until expended, shall be available to the Director of the CDC for deposit in the Infectious Diseases Rapid Response Reserve Fund established by section 231 of division B of Public Law 115–245: Provided, That such amount may be available for Ebola preparedness and response activities without regard to the limitations in the third proviso in such section 231.(rescission) 
240.Of the unobligated balances in the Nonrecurring Expenses Fund established in section 223 of division G of Public Law 110–161, $350,000,000 are hereby rescinded not later than September 30, 2020.This title may be cited as the Department of Health and Human Services Appropriations Act, 2020. IIIDepartment of EducationEducation for the disadvantagedFor carrying out title I and subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $16,996,790,000, of which $6,077,990,000 shall become available on July 1, 2020, and shall remain available through September 30, 2021, and of which $10,841,177,000 shall become available on October 1, 2020, and shall remain available through September 30, 2021, for academic year 2020–2021: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $5,000,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2019, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $4,244,050,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $4,244,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That $219,000,000 shall be for carrying out subpart 2 of part B of title II: Provided further, That $45,623,000 shall be for carrying out section 418A of the HEA.Impact AidFor carrying out programs of financial assistance to federally affected schools authorized by title VII of the ESEA, $1,486,112,000, of which $1,340,242,000 shall be for basic support payments under section 7003(b), $48,316,000 shall be for payments for children with disabilities under section 7003(d), $17,406,000 shall be for construction under section 7007(a), $75,313,000 shall be for Federal property payments under section 7002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 7008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 7003(a) for school year 2019–2020, children enrolled in a school of such agency that would otherwise be eligible for payment under section 7003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 7003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.School improvement programsFor carrying out school improvement activities authorized by part B of title I, part A of title II, subpart 1 of part A of title IV, part B of title IV, part B of title V, and parts B and C of title VI of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $5,404,967,000, of which $3,575,402,000 shall become available on July 1, 2020, and remain available through September 30, 2021, and of which $1,681,441,000 shall become available on October 1, 2020, and shall remain available through September 30, 2021, for academic year 2020–2021: Provided, That $378,000,000 shall be for part B of title I: Provided further, That $1,249,673,000 shall be for part B of title IV: Provided further, That $36,897,000 shall be for part B of title VI, which may be used for construction, renovation, and modernization of any public elementary school, secondary school, or structure related to a public elementary school or secondary school that serves a predominantly Native Hawaiian student body, and that the 5 percent limitation in section 6205(b) of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs: Provided further, That $35,953,000 shall be for part C of title VI, which shall be awarded on a competitive basis, and may be used for construction, and that the 5 percent limitation in section 6305 of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs: Provided further, That $52,000,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That $185,840,000 shall be for part B of title V: Provided further, That $1,210,000,000 shall be available for grants under subpart 1 of part A of title IV.Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VI, part A of the ESEA, $180,739,000, of which $67,993,000 shall be for subpart 2 of part A of title VI and $7,365,000 shall be for subpart 3 of part A of title VI: Provided, That the 5 percent limitation in sections 6115(d), 6121(e), and 6133(g) of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs.Innovation and improvementFor carrying out activities authorized by subparts 1, 3 and 4 of part B of title II, and parts C, D, and E and subparts 1 and 4 of part F of title IV of the ESEA, $1,103,815,000: Provided, That $284,815,000 shall be for subparts 1, 3 and 4 of part B of title II and shall be made available without regard to sections 2201, 2231(b) and 2241: Provided further, That $629,000,000 shall be for parts C, D, and E and subpart 4 of part F of title IV, and shall be made available without regard to sections 4311, 4409(a), and 4601 of the ESEA: Provided further, That section 4303(d)(3)(A)(i) shall not apply to the funds available for part C of title IV: Provided further, That of the funds available for part C of title IV, the Secretary shall use $60,000,000 to carry out section 4304, of which not more than $10,000,000 shall be available to carry out section 4304(k), $140,000,000, to remain available through March 31, 2021, to carry out section 4305(b), and not more than $15,000,000 to carry out the activities in section 4305(a)(3): Provided further, That notwithstanding section 4601(b), $190,000,000 shall be available through December 31, 2020 for subpart 1 of part F of title IV.Safe schools and citizenship educationFor carrying out activities authorized by subparts 2 and 3 of part F of title IV of the ESEA, $210,000,000: Provided, That $105,000,000 shall be available for section 4631, of which up to $5,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program: Provided further, That $25,000,000 shall be available for section 4625: Provided further, That $80,000,000 shall be available through December 31, 2020, for section 4624, of which $6,000,000 shall be for additional two-year extension awards to grantees that received such awards in fiscal year 2018.English Language AcquisitionFor carrying out part A of title III of the ESEA, $787,400,000, which shall become available on July 1, 2020, and shall remain available through September 30, 2021, except that 6.5 percent of such amount shall be available on October 1, 2019, and shall remain available through September 30, 2021, to carry out activities under section 3111(c)(1)(C).Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $13,885,228,000, of which $4,352,129,000 shall become available on July 1, 2020, and shall remain available through September 30, 2021, and of which $9,283,383,000 shall become available on October 1, 2020, and shall remain available through September 30, 2021, for academic year 2020–2021: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2019, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2019: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611, from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed five, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart: Provided further, That States may use funds reserved for other State-level activities under sections 611(e)(2) and 619(f) of the IDEA to make subgrants to local educational agencies, institutions of higher education, other public agencies, and private non-profit organizations to carry out activities authorized by those sections: Provided further, That, notwithstanding section 643(e)(2)(A) of the IDEA, if 5 or fewer States apply for grants pursuant to section 643(e) of such Act, the Secretary shall provide a grant to each State in an amount equal to the maximum amount described in section 643(e)(2)(B) of such Act: Provided further, That if more than 5 States apply for grants pursuant to section 643(e) of the IDEA, the Secretary shall award funds to those States on the basis of the States' relative populations of infants and toddlers except that no such State shall receive a grant in excess of the amount described in section 643(e)(2)(B) of such Act.Rehabilitation servicesFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,747,739,000, of which $3,610,040,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities:  Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2021.Special Institutions for Persons With Disabilitiesamerican printing house for the blindFor carrying out the Act to Promote the Education of the Blind of March 3, 1879, $32,431,000.National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $79,500,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $137,361,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 (Perkins Act) and the Adult Education and Family Literacy Act (AEFLA), $1,960,686,000, of which $1,169,686,000 shall become available on July 1, 2020, and shall remain available through September 30, 2021, and of which $791,000,000 shall become available on October 1, 2020, and shall remain available through September 30, 2021: Provided, That of the amounts made available for AEFLA, $13,712,000 shall be for national leadership activities under section 242.Student financial assistanceFor carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,520,352,000 which shall remain available through September 30, 2021.The maximum Pell Grant for which a student shall be eligible during award year 2020–2021 shall be $5,285.Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,768,943,000, to remain available through September 30, 2021: Provided, That the Secretary shall allocate new student loan borrower accounts to eligible student loan servicers on the basis of their past performance compared to all loan servicers utilizing established common metrics, and on the basis of the capacity of each servicer to process new and existing accounts: Provided further, That for student loan contracts awarded prior to October 1, 2017, the Secretary shall allow student loan borrowers who are consolidating Federal student loans to select from any student loan servicer to service their new consolidated student loan: Provided further, That in order to promote accountability and high-quality service to borrowers, the Secretary shall not award funding for any contract solicitation for a new Federal student loan servicing environment, including the solicitation for the Federal Student Aid (FSA) Next Generation Processing and Servicing Environment, unless such an environment provides for the participation of multiple student loan servicers that contract directly with the Department of Education to manage a unique portfolio of borrower accounts and the full life-cycle of loans from disbursement to pay-off with certain limited exceptions, and allocates student loan borrower accounts to eligible student loan servicers based on performance: Provided further, That the Department shall re-allocate accounts from servicers for recurring non-compliance with FSA guidelines, contractual requirements, and applicable laws, including for failure to sufficiently inform borrowers of available repayment options: Provided further, That such servicers shall be evaluated based on their ability to meet contract requirements (including an understanding of Federal and State law), future performance on the contracts, and history of compliance with applicable consumer protections laws: Provided further, That to the extent FSA permits student loan servicing subcontracting, FSA shall hold prime contractors accountable for meeting the requirements of the contract, and the performance and expectations of subcontractors shall be accounted for in the prime contract and in the overall performance of the prime contractor: Provided further, That FSA shall ensure that the Next Generation Processing and Servicing Environment, or any new Federal loan servicing environment, incentivize more support to borrowers at risk of delinquency or default: Provided further, That FSA shall ensure that in such environment contractors have the capacity to meet and are held accountable for performance on service levels; are held accountable for and have a history of compliance with applicable consumer protection laws; and have relevant experience and demonstrated effectiveness: Provided further, That the Secretary shall provide quarterly briefings to the Committees on Appropriations and Education and Labor of the House of Representatives and the Committees on Appropriations and Health, Education, Labor, and Pensions of the Senate on general progress related to solicitations for Federal student loan servicing contracts: Provided further, That FSA shall strengthen transparency through expanded publication of aggregate data on student loan and servicer performance.Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Perkins Act, $2,475,792,000, of which $24,500,000 shall remain available through December 31, 2020: Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation.Howard UniversityFor partial support of Howard University, $240,018,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000.Historically black college and university capital financing program accountFor the cost of guaranteed loans, $20,150,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2021: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $212,100,000: Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, $16,000,000 shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are private Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment by having a score of 2.6 or less on the Department of Education's financial responsibility test: Provided, That the loan has not been paid in full and is not paid in full during the period of deferment: Provided further, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3-fiscal years and not more than 6-fiscal years: Provided further, That funds available under this paragraph shall be used to fund eligible deferment requests submitted for this purpose in fiscal year 2018: Provided further, That the Secretary shall create and execute an outreach plan to work with States and the Capital Financing Advisory Board to improve outreach to States and help additional public Historically Black Colleges and Universities participate in the program.In addition, $10,000,000 shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are public Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment, which shall be determined by the Secretary of Education based on factors including, but not limited to, equal to or greater than 5 percent of the school’s operating revenue relative to its annual debt service payment: Provided, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3-fiscal years and not more than 6-fiscal years.In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000.Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $623,462,000, which shall remain available through September 30, 2021: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels.Departmental managementProgram administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $430,000,000: Provided, That, notwithstanding any other provision of law, none of the funds provided by this Act or provided by previous Appropriations Acts to the Department of Education available for obligation or expenditure in the current fiscal year may be used for any activity relating to implementing a reorganization that decentralizes, reduces the staffing level, or alters the responsibilities, structure, authority, or functionality of the Budget Service of the Department of Education, relative to the organization and operation of the Budget Service as in effect on January 1, 2018.Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $130,000,000.office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $63,000,000.General provisions 301.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.(transfer of funds) 
302.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
303.Funds appropriated in this Act and consolidated for evaluation purposes under section 8601(c) of the ESEA shall be available from July 1, 2020, through September 30, 2021. 304. (a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2020 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation. 
(b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized. 305.Section 114(f) of the HEA (20 U.S.C. 1011c(f)) is amended by striking 2019 and inserting 2020. 
306.Section 458(a) of the HEA (20 U.S.C. 1087h(a)) is amended in paragraph (4) by striking 2019 and inserting 2020. 307.Funds appropriated in this Act under the heading Student Aid Administration may be available for payments for student loan servicing to an institution of higher education that services outstanding Federal Perkins Loans under part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa et seq.).(rescission) 
308.Of the unobligated balances available under the heading Student Financial Assistance for carrying out subpart 1 of part A of title IV of the HEA, $500,000,000 are hereby rescinded. 309.Of the amounts appropriated under Section 401(b)(7)(A)(iv)(X) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(A)(iv)(X)), $50,000,000 are hereby rescinded. 
310.The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq) is amended—(1) in the part heading for part B of title IV, by inserting NITA M. LOWEY before 21ST; and (2) in the table of contents of that Act, by striking the part heading for part B of title IV and inserting the following: PART B—NITA M. LOWEY 21ST CENTURY COMMUNITY LEARNING CENTERS. 311. (a)In generalFor the purpose of carrying out 34 CFR §668.206(a)(1), the Secretary of Education may waive the requirements under 34 CFR §668.213(b)(1) for an institution of higher education that offers an associate degree, is a public institution, and is located in an economically distressed county, defined as a county with a poverty rate of at least 25 percent based on the U.S. Census Bureau's Small Area Income and Poverty Estimate program data for 2017 that was impacted by Hurricane Matthew. 
(b)ApplicabilitySubsection (a) shall apply to an institution of higher education that otherwise would be ineligible to participate in a program under part D of title IV of the Higher Education Act of 1965 on or after the date of enactment of this Act due to the application of 34 CFR §668.206(a)(1). (c)CoverageThis section shall be in effect for the period covered by this Act and for the succeeding fiscal year. 
312.Of the amounts made available under this title under the heading Student Aid Administration, $2,300,000 shall be used by the Secretary of Education to conduct outreach to borrowers of loans made under part D of title IV of the Higher Education Act of 1965 who may intend to qualify for loan cancellation under section 455(m) of such Act (20 U.S.C. 1087e(m)), to ensure that borrowers are meeting the terms and conditions of such loan cancellation: Provided, That the Secretary shall specifically conduct outreach to assist borrowers who would qualify for loan cancellation under section 455(m) of such Act except that the borrower has made some, or all, of the 120 required payments under a repayment plan that is not described under section 455(m)(A) of such Act, to encourage borrowers to enroll in a qualifying repayment plan: Provided further, That the Secretary shall also communicate to all Direct Loan borrowers the full requirements of section 455(m) of such Act and improve the filing of employment certification by providing improved outreach and information such as outbound calls, electronic communications, ensuring prominent access to program requirements and benefits on each servicer’s website, and creating an option for all borrowers to complete the entire payment certification process electronically and on a centralized website. 
313.None of the funds made available by this Act may be used in contravention of section 203 of the Department of Education Organization Act (20 U.S.C. 3413). 314.For an additional amount for Department of Education—Federal Direct Student Loan Program Account, $50,000,000, to remain available until expended, shall be for the cost, as defined under section 502 of the Congressional Budget Act of 1974, of the Secretary of Education providing loan cancellation in the same manner as under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), for borrowers of loans made under part D of title IV of such Act who would qualify for loan cancellation under section 455(m) except some, or all, of the 120 required payments under section 455(m)(1)(A) do not qualify for purposes of the program because they were monthly payments made in accordance with graduated or extended repayment plans as described under subparagraph (B) or (C) of section 455(d)(1) or the corresponding repayment plan for a consolidation loan made under section 455(g) and that were less than the amount calculated under section 455(d)(1)(A), based on a 10-year repayment period: Provided, That the monthly payment made 12 months before the borrower applied for loan cancellation as described in the matter preceding this proviso and the most recent monthly payment made by the borrower at the time of such application were each not less than the monthly amount that would be calculated under, and for which the borrower would otherwise qualify for, clause (i) or (iv) of section 455(m)(1)(A) regarding income-based or income-contingent repayment plans, with exception for a borrower who would have otherwise been eligible under this section but demonstrates an unusual fluctuation of income over the past 5 years: Provided further, That the total loan volume, including outstanding principal, fees, capitalized interest, or accrued interest, at application that is eligible for such loan cancellation by such borrowers shall not exceed $75,000,000: Provided further, That the Secretary shall develop and make available a simple method for borrowers to apply for loan cancellation under this section within 60 days of enactment of this Act: Provided further, That the Secretary shall provide loan cancellation under this section to eligible borrowers on a first-come, first-serve basis, based on the date of application and subject to both the limitation on total loan volume at application for such loan cancellation specified in the second proviso and the availability of appropriations under this section: Provided further, That no borrower may, for the same service, receive a reduction of loan obligations under both this section and section 428J, 428K, 428L, or 460 of such Act.This title may be cited as the Department of Education Appropriations Act, 2020. IVRelated agenciesCommittee for purchase from people who are blind or severely disabledSalaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled (referred to in this title as the Committee) established under section 8502 of title 41, United States Code, $10,000,000: Provided, That in order to authorize any central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, to perform requirements of the Committee as prescribed under section 51–3.2 of title 41, Code of Federal Regulations, the Committee shall enter into a written agreement with any such central nonprofit agency: Provided further, That such agreement shall contain such auditing, oversight, and reporting provisions as necessary to implement chapter 85 of title 41, United States Code: Provided further, That such agreement shall include the elements listed under the heading Committee For Purchase From People Who Are Blind or Severely Disabled—Written Agreement Elements in the explanatory statement described in section 4 of Public Law 114–113 (in the matter preceding division A of that consolidated Act): Provided further, That any such central nonprofit agency may not charge a fee under section 51–3.5 of title 41, Code of Federal Regulations, prior to executing a written agreement with the Committee: Provided further, That no less than $1,650,000 shall be available for the Office of Inspector General.Corporation for national and community serviceOperating expensesFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $806,529,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $17,538,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (3) $32,500,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $6,400,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community.Payment to the National service trust(including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $208,342,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate:  Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $83,737,000.office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $5,750,000.administrative provisions 401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2020, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information. 
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations. 403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act. 405.For the purpose of carrying out section 189D of the 1990 Act— 
(1)entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); (2)individuals described in such section shall be considered volunteers under section 3 of NCPA; and 
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544. 406.Notwithstanding sections 139(b), 146 and 147 of the 1990 Act, an individual who successfully completes a term of service of not less than 1,200 hours during a period of not more than one year may receive a national service education award having a value of 70 percent of the value of a national service education award determined under section 147(a) of the Act.Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2022, $465,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB.In addition, for the costs associated with replacing and upgrading the public broadcasting interconnection system and other technologies and services that create infrastructure and efficiencies within the public media system, $20,000,000.Federal Mediation and Conciliation Servicesalaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $47,200,000, including up to $900,000 to remain available through September 30, 2021, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.Federal Mine Safety and Health Review Commissionsalaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,184,000.Institute of museum and library servicesOffice of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $252,000,000.Medicaid and CHIP Payment and Access Commissionsalaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $8,780,000.Medicare Payment Advisory Commissionsalaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $12,545,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.National Council on Disabilitysalaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,350,000.National Labor Relations Boardsalaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $274,224,000: Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes.administrative provisions 
407.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining.National Mediation Boardsalaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $14,050,000.Occupational Safety and Health Review Commissionsalaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $13,225,000.Railroad Retirement Boarddual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $16,000,000, which shall include amounts becoming available in fiscal year 2020 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2021, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $123,500,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013: Provided further, That notwithstanding section 7(b)(9) of the Railroad Retirement Act, this limitation may be used to hire students attending qualifying educational institutions or individuals who have recently completed qualifying educational programs using current excepted hiring authorities established by the Office of Personnel Management: Provided further, That $10,000,000, to remain available until expended, shall be used to supplement, not supplant, existing resources devoted to operations and improvements for the Board's Information Technology Investment Initiatives.limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $11,000,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.Social security administrationPayments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m) and 1131(b)(2) of the Social Security Act, $11,000,000.Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $41,714,889,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $101,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2022.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2021, $19,900,000,000, to remain available until expended.Limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $12,739,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That not less than $2,500,000 shall be for the Social Security Advisory Board: Provided further, That $45,000,000 shall remain available until expended for information technology modernization, including related hardware and software infrastructure and equipment, and for administrative expenses directly associated with information technology modernization: Provided further, That $100,000,000 shall remain available through September 30, 2021, for activities to address the disability hearings backlog within the Office of Hearings Operations: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2020 not needed for fiscal year 2020 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.Of the total amount made available in the first paragraph under this heading, not more than $1,582,000,000, to remain available through March 31, 2021, is for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual's ability to engage in substantial gainful activity, for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,309,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That, of the additional new budget authority described in the preceding proviso, up to $10,000,000 may be transferred to the Office of Inspector General, Social Security Administration, for the cost of jointly operated co-operative disability investigation units: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.In addition, $130,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended: Provided, That to the extent that the amounts collected pursuant to such sections in fiscal year 2020 exceed $130,000,000, the amounts shall be available in fiscal year 2021 only to the extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended.Office of inspector general(including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $30,000,000, together with not to exceed $75,500,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. 
VGeneral Provisions(transfer of funds) 
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503. 
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. (b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government. 
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— (1)the percentage of the total costs of the program or project which will be financed with Federal money; 
(2)the dollar amount of Federal funds for the project or program; and (3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 
506. 
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. (b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. 
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 507. (a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. 
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). (c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). 
(d) 
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. (2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 
508. 
(a)None of the funds made available in this Act may be used for— (1)the creation of a human embryo or embryos for research purposes; or 
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). (b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 
509. 
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. (b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 
510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard. 511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and (2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section. 
514. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates new programs; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; (5)reorganizes or renames offices; 
(6)reorganizes programs or activities; or (7)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects (including construction projects), or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
515. 
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved. (b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 
516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2020 that are different than those specified in this Act, the accompanying detailed table in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) or the fiscal year 2020 budget request. 517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000, individually or in total for a particular project, activity, or programmatic initiative, in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2020, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 
518.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 519.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement. 
520. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
521.None of the funds made available under this or any other Act, or any prior Appropriations Act, may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, allied organizations, or successors. 522.For purposes of carrying out Executive Order 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures: 
(1)the operating divisions of HHS shall be considered independent agencies; and (2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals. 
523.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency. 524. (a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2020 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2024 for September 30, 2018 each place it appears: Provided, That such pilots shall include communities that have experienced civil unrest. 
(b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, section 525 of division H of Public Law 115–31, and section 525 of division H of Public Law 115–141. (c)Pilot sites selected under authorities in this Act and prior appropriations Acts may be granted by relevant agencies up to an additional 5 years to operate under such authorities. 
525.Not later than 30 days after the end of each calendar quarter, beginning with the first month of fiscal year 2020, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the monthly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived. 
526.The Departments of Labor, Health and Human Services, or Education shall provide to the Committees on Appropriations of the House of Representatives and the Senate a comprehensive list of any new or competitive grant award notifications, including supplements, issued at the discretion of such Departments not less than 3 full business days before any entity selected to receive a grant award is announced by the Department or its offices (other than emergency response grants at any time of the year or for grant awards made during the last 10 business days of the fiscal year, or if applicable, of the program year). 527.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to purchase sterile needles or syringes for the hypodermic injection of any illegal drug: Provided, That such limitation does not apply to the use of funds for elements of a program other than making such purchases if the relevant State or local health department, in consultation with the Centers for Disease Control and Prevention, determines that the State or local jurisdiction, as applicable, is experiencing, or is at risk for, a significant increase in hepatitis infections or an HIV outbreak due to injection drug use, and such program is operating in accordance with State and local law. 
528.Each department and related agency funded through this Act shall provide answers to questions submitted for the record by members of the Committee within 45 business days after receipt.(rescission) 529.Of any available amounts appropriated under section 2104(a)(23) of the Social Security Act (42 U.S.C. 1397dd) that are unobligated as of September 25, 2020, $3,169,819,000 are hereby rescinded as of such date. 
530.Of amounts deposited in the Child Enrollment Contingency Fund prior to the beginning of fiscal year 2020 under section 2104(n)(2) of the Social Security Act and the income derived from investment of those funds pursuant to section 2104(n)(2)(C) of that Act, $6,093,181,000 shall not be available for obligation in this fiscal year.This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2020.  BAgriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2020 IAGRICULTURAL PROGRAMSProcessing, Research, and MarketingOffice of the Secretary(including transfers of funds)For necessary expenses of the Office of the Secretary, $46,139,000, of which not to exceed $5,051,000 shall be available for the immediate Office of the Secretary; not to exceed $1,496,000 shall be available for the Office of Homeland Security; not to exceed $6,211,000 shall be available for the Office of Partnerships and Public Engagement, of which $1,500,000 shall be for 7 U.S.C. 2279(c)(5); not to exceed $22,251,000 shall be available for the Office of the Assistant Secretary for Administration, of which $21,376,000 shall be available for Departmental Administration to provide for necessary expenses for management support services to offices of the Department and for general administration, security, repairs and alterations, and other miscellaneous supplies and expenses not otherwise provided for and necessary for the practical and efficient work of the Department:  Provided, That funds made available by this Act to an agency in the Administration mission area for salaries and expenses are available to fund up to one administrative support staff for the Office; not to exceed $3,869,000 shall be available for the Office of Assistant Secretary for Congressional Relations and Intergovernmental Affairs to carry out the programs funded by this Act, including programs involving intergovernmental affairs and liaison within the executive branch; and not to exceed $7,261,000 shall be available for the Office of Communications: Provided further, That the Secretary of Agriculture is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent: Provided further, That not to exceed $22,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses, not otherwise provided for, as determined by the Secretary: Provided further, That the amount made available under this heading for Departmental Administration shall be reimbursed from applicable appropriations in this Act for travel expenses incident to the holding of hearings as required by 5 U.S.C. 551–558: Provided further, That funds made available under this heading for the Office of the Assistant Secretary for Congressional Relations and Intergovernmental Affairs may be transferred to agencies of the Department of Agriculture funded by this Act to maintain personnel at the agency level: Provided further, That no funds made available under this heading for the Office of Assistant Secretary for Congressional Relations may be obligated after 30 days from the date of enactment of this Act, unless the Secretary has notified the Committees on Appropriations of both Houses of Congress on the allocation of these funds by USDA agency: Provided further, That of the funds made available under this heading, funding shall be made available to the Office of the Secretary to carry out the duties of the working group established under section 770 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 89): Provided further, That during any 30 day notification period referenced in section 716 of this Act, the Secretary of Agriculture, the Secretary of Health and Human Services or the Chairman of the Commodity Futures Trading Commission, (as the case may be) shall take no action to begin implementation of the proposal or make any public announcement in any form.Executive operationsOffice of the chief economistFor necessary expenses of the Office of the Chief Economist, $24,013,000, of which $8,000,000 shall be for grants or cooperative agreements for policy research under 7 U.S.C. 3155.Office of Hearings and AppealsFor necessary expenses of the Office of Hearings and Appeals, $15,222,000.Office of budget and program analysisFor necessary expenses of the Office of Budget and Program Analysis, $9,525,000.Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, $66,580,000, of which not less than $56,000,000 is for cybersecurity requirements of the department.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, $6,028,000.Office of the assistant secretary for civil rightsFor necessary expenses of the Office of the Assistant Secretary for Civil Rights, $901,000:  Provided, That funds made available by this Act to an agency in the Civil Rights mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $24,206,000.Agriculture buildings and facilities(including transfers of funds)For payment of space rental and related costs pursuant to Public Law 92–313, including authorities pursuant to the 1984 delegation of authority from the Administrator of General Services to the Department of Agriculture under 40 U.S.C. 121, for programs and activities of the Department which are included in this Act, and for alterations and other actions needed for the Department and its agencies to consolidate unneeded space into configurations suitable for release to the Administrator of General Services, and for the operation, maintenance, improvement, and repair of Agriculture buildings and facilities, and for related costs, $128,167,000, to remain available until expended.Hazardous materials management(including transfers of funds)For necessary expenses of the Department of Agriculture, to comply with the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), $4,503,000, to remain available until expended: Provided, That appropriations and funds available herein to the Department for Hazardous Materials Management may be transferred to any agency of the Department for its use in meeting all requirements pursuant to the above Acts on Federal and non-Federal lands.Office of inspector generalFor necessary expenses of the Office of Inspector General, including employment pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), $98,208,000, including such sums as may be necessary for contracting and other arrangements with public agencies and private persons pursuant to section 6(a)(9) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.), and including not to exceed $125,000 for certain confidential operational expenses, including the payment of informants, to be expended under the direction of the Inspector General pursuant to the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) and section 1337 of the Agriculture and Food Act of 1981 (Public Law 97–98).Office of the general counselFor necessary expenses of the Office of the General Counsel, $45,146,000.Office of ethicsFor necessary expenses of the Office of Ethics, $4,136,000.Office of the under secretary for research, education, and economicsFor necessary expenses of the Office of the Under Secretary for Research, Education, and Economics, $800,000:  Provided, That funds made available by this Act to an agency in the Research, Education, and Economics mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Economic research serviceFor necessary expenses of the Economic Research Service, $84,757,000.National agricultural statistics serviceFor necessary expenses of the National Agricultural Statistics Service, $180,294,000, of which up to $45,300,000 shall be available until expended for the Census of Agriculture: Provided, That amounts made available for the Census of Agriculture may be used to conduct Current Industrial Report surveys subject to 7 U.S.C. 2204g(d) and (f).Agricultural research servicesalaries and expensesFor necessary expenses of the Agricultural Research Service and for acquisition of lands by donation, exchange, or purchase at a nominal cost not to exceed $100, and for land exchanges where the lands exchanged shall be of equal value or shall be equalized by a payment of money to the grantor which shall not exceed 25 percent of the total value of the land or interests transferred out of Federal ownership, $1,414,366,000, of which $13,100,000, to remain available until expended, shall be used for transition and equipment purchases for the National Bio and Agro-Defense Facility located in Manhattan, Kansas: Provided, That of the amounts available to the Agricultural Research Service for the National Bio and Agro-Defense Facility, no funds may be obligated above the amount provided for the facility in Public Law 116–6 until the Secretary of Agriculture submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees, a strategic plan as required in House Report 116–107: Provided further, That appropriations hereunder shall be available for the operation and maintenance of aircraft and the purchase of not to exceed one for replacement only: Provided further, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction, alteration, and repair of buildings and improvements, but unless otherwise provided, the cost of constructing any one building shall not exceed $500,000, except for headhouses or greenhouses which shall each be limited to $1,800,000, except for 10 buildings to be constructed or improved at a cost not to exceed $1,100,000 each, and except for two buildings to be constructed at a cost not to exceed $3,000,000 each, and the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building or $500,000, whichever is greater: Provided further, That appropriations hereunder shall be available for entering into lease agreements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by the Agricultural Research Service and a condition of the lease shall be that any facility shall be owned, operated, and maintained by the non-Federal entity and shall be removed upon the expiration or termination of the lease agreement: Provided further, That the limitations on alterations contained in this Act shall not apply to modernization or replacement of existing facilities at Beltsville, Maryland: Provided further, That appropriations hereunder shall be available for granting easements at the Beltsville Agricultural Research Center: Provided further, That the foregoing limitations shall not apply to replacement of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a): Provided further, That appropriations hereunder shall be available for granting easements at any Agricultural Research Service location for the construction of a research facility by a non-Federal entity for use by, and acceptable to, the Agricultural Research Service and a condition of the easements shall be that upon completion the facility shall be accepted by the Secretary, subject to the availability of funds herein, if the Secretary finds that acceptance of the facility is in the interest of the United States: Provided further, That funds may be received from any State, other political subdivision, organization, or individual for the purpose of establishing or operating any research facility or research project of the Agricultural Research Service, as authorized by law.Buildings and facilitiesFor the acquisition of land, construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities as necessary to carry out the agricultural research programs of the Department of Agriculture, where not otherwise provided, $192,700,000 to remain available until expended, of which $166,900,000 shall be allocated for ARS facilities co-located with university partners.National institute of food and agricultureResearch and education activitiesFor payments to agricultural experiment stations, for cooperative forestry and other research, for facilities, and for other expenses, $962,864,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Research and Education Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for research grants for 1994 institutions, education grants for 1890 institutions, capacity building for non-land-grant colleges of agriculture, the agriculture and food research initiative, veterinary medicine loan repayment, multicultural scholars, graduate fellowship and institution challenge grants, and grants management systems shall remain available until expended:  Provided further, That each institution eligible to receive funds under the Evans-Allen program receives no less than $1,000,000:  Provided further, That funds for education grants for Alaska Native and Native Hawaiian-serving institutions be made available to individual eligible institutions or consortia of eligible institutions with funds awarded equally to each of the States of Alaska and Hawaii:  Provided further, That funds for education grants for 1890 institutions shall be made available to institutions eligible to receive funds under 7 U.S.C. 3221 and 3222: Provided further, That not more than 5 percent of the amounts made available by this or any other Act to carry out the Agriculture and Food Research Initiative under 7 U.S.C. 3157 may be retained by the Secretary of Agriculture to pay administrative costs incurred by the Secretary in carrying out that authority.Native american institutions endowment fundFor the Native American Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301 note), $11,880,000, to remain available until expended.Extension activitiesFor payments to States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern Marianas, and American Samoa, $526,557,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Extension Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for facility improvements at 1890 institutions shall remain available until expended:  Provided further, That institutions eligible to receive funds under 7 U.S.C. 3221 for cooperative extension receive no less than $1,000,000: Provided further, That funds for cooperative extension under sections 3(b) and (c) of the Smith-Lever Act (7 U.S.C. 343(b) and (c)) and section 208(c) of Public Law 93–471 shall be available for retirement and employees’ compensation costs for extension agents.Integrated activitiesFor the integrated research, education, and extension grants programs, including necessary administrative expenses, $38,000,000, which shall be for the purposes, and in the amounts, specified in the table titled National Institute of Food and Agriculture, Integrated Activities in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That funds for the Food and Agriculture Defense Initiative shall remain available until September 30, 2021: Provided further, That notwithstanding any other provision of law, indirect costs shall not be charged against any Extension Implementation Program Area grant awarded under the Crop Protection/Pest Management Program (7 U.S.C. 7626).Office of the under secretary for marketing and regulatory programsFor necessary expenses of the Office of the Under Secretary for Marketing and Regulatory Programs, $800,000: Provided, That funds made available by this Act to an agency in the Marketing and Regulatory Programs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Animal and plant health inspection serviceSalaries and expenses(including transfers of funds)For necessary expenses of the Animal and Plant Health Inspection Service, including up to $30,000 for representation allowances and for expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085), $1,042,711,000, of which $470,000, to remain available until expended, shall be available for the control of outbreaks of insects, plant diseases, animal diseases and for control of pest animals and birds (contingency fund) to the extent necessary to meet emergency conditions; of which $11,520,000, to remain available until expended, shall be used for the cotton pests program, including for cost share purposes or for debt retirement for active eradication zones; of which $37,857,000, to remain available until expended, shall be for Animal Health Technical Services; of which $1,000,000 shall be for activities under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C. 1831); of which $62,840,000, to remain available until expended, shall be used to support avian health; of which $4,251,000, to remain available until expended, shall be for information technology infrastructure; of which $192,013,000, to remain available until expended, shall be for specialty crop pests; of which, $13,826,000, to remain available until expended, shall be for field crop and rangeland ecosystem pests; of which $16,523,000, to remain available until expended, shall be for zoonotic disease management; of which $40,966,000, to remain available until expended, shall be for emergency preparedness and response; of which $60,000,000, to remain available until expended, shall be for tree and wood pests; of which $5,725,000, to remain available until expended, shall be for the National Veterinary Stockpile; of which up to $1,500,000, to remain available until expended, shall be for the scrapie program for indemnities; of which $2,500,000, to remain available until expended, shall be for the wildlife damage management program for aviation safety: Provided, That of amounts available under this heading for wildlife services methods development, $1,000,000 shall remain available until expended: Provided further, That of amounts available under this heading for the screwworm program, $4,990,000 shall remain available until expended; of which $20,800,000, to remain available until expended, shall be used to carry out the science program and transition activities for the National Bio and Agro-defense Facility located in Manhattan, Kansas: Provided further, That of the amounts available to the Animal and Plant Health Inspection Service for the National Bio and Agro-Defense Facility, no funds may be obligated above the amount provided for the facility in Public Law 116–6 until the Secretary of Agriculture submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees, a strategic plan as required in House Report 116–107:  Provided further, That no funds shall be used to formulate or administer a brucellosis eradication program for the current fiscal year that does not require minimum matching by the States of at least 40 percent: Provided further, That this appropriation shall be available for the purchase, replacement, operation, and maintenance of aircraft: Provided further, That in addition, in emergencies which threaten any segment of the agricultural production industry of the United States, the Secretary may transfer from other appropriations or funds available to the agencies or corporations of the Department such sums as may be deemed necessary, to be available only in such emergencies for the arrest and eradication of contagious or infectious disease or pests of animals, poultry, or plants, and for expenses in accordance with sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and 8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and 7772), and any unexpended balances of funds transferred for such emergency purposes in the preceding fiscal year shall be merged with such transferred amounts: Provided further, That appropriations hereunder shall be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of leased buildings and improvements, but unless otherwise provided the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building.In fiscal year 2020, the agency is authorized to collect fees to cover the total costs of providing technical assistance, goods, or services requested by States, other political subdivisions, domestic and international organizations, foreign governments, or individuals, provided that such fees are structured such that any entity's liability for such fees is reasonably based on the technical assistance, goods, or services provided to the entity by the agency, and such fees shall be reimbursed to this account, to remain available until expended, without further appropriation, for providing such assistance, goods, or services.Buildings and facilitiesFor plans, construction, repair, preventive maintenance, environmental support, improvement, extension, alteration, and purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and acquisition of land as authorized by 7 U.S.C. 2268a, $3,175,000, to remain available until expended.Agricultural marketing serviceMarketing servicesFor necessary expenses of the Agricultural Marketing Service, $186,936,000, of which $6,000,000 shall be available for the purposes of section 12306 of Public Law 113–79: Provided, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building: Provided further, That up to $4,454,000 of this appropriation may be used for United States Warehouse Act activities to supplement amounts made available by the United States Warehouse Act.Fees may be collected for the cost of standardization activities, as established by regulation pursuant to law (31 U.S.C. 9701).Limitation on administrative expensesNot to exceed $61,227,000 (from fees collected) shall be obligated during the current fiscal year for administrative expenses: Provided, That if crop size is understated and/or other uncontrollable events occur, the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Funds for strengthening markets, income, and supply (section 32)(including transfers of funds)Funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only for commodity program expenses as authorized therein, and other related operating expenses, except for: (1) transfers to the Department of Commerce as authorized by the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.); (2) transfers otherwise provided in this Act; and (3) not more than $20,705,000 for formulation and administration of marketing agreements and orders pursuant to the Agricultural Marketing Agreement Act of 1937 and the Agricultural Act of 1961 (Public Law 87–128).Payments to states and possessionsFor payments to departments of agriculture, bureaus and departments of markets, and similar agencies for marketing activities under section 204(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1623(b)), $1,235,000.Limitation on inspection and weighing services expensesNot to exceed $55,000,000 (from fees collected) shall be obligated during the current fiscal year for inspection and weighing services: Provided, That if grain export activities require additional supervision and oversight, or other uncontrollable factors occur, this limitation may be exceeded by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress.Office of the under secretary for food safetyFor necessary expenses of the Office of the Under Secretary for Food Safety, $800,000: Provided, That funds made available by this Act to an agency in the Food Safety mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food Safety and Inspection ServiceFor necessary expenses to carry out services authorized by the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act, including not to exceed $10,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $1,054,344,000; and in addition, $1,000,000 may be credited to this account from fees collected for the cost of laboratory accreditation as authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 138f): Provided, That funds provided for the Public Health Data Communication Infrastructure system shall remain available until expended: Provided further, That no fewer than 148 full-time equivalent positions shall be employed during fiscal year 2020 for purposes dedicated solely to inspections and enforcement related to the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.): Provided further, That the Food Safety and Inspection Service shall continue implementation of section 11016 of Public Law 110–246 as further clarified by the amendments made in section 12106 of Public Law 113–79: Provided further, That this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the alteration and repair of buildings and improvements, but the cost of altering any one building during the fiscal year shall not exceed 10 percent of the current replacement value of the building. 
IIFarm Production and Conservation programsOffice of the under secretary for farm production and conservationFor necessary expenses of the Office of the Under Secretary for Farm Production and Conservation, $901,000: Provided, That funds made available by this Act to an agency in the Farm Production and Conservation mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Farm Production and Conservation Business CenterSalaries and Expenses(Including transfers of funds)For necessary expenses of the Farm Production and Conservation Business Center, $203,877,000: Provided, That $60,228,000 of amounts appropriated for the current fiscal year pursuant to section 1241(a) of the Farm Security and Rural Investment Act of 1985 (16 U.S.C. 3841(a)) shall be transferred to and merged with this account.Farm service agencySalaries and expenses(including transfers of funds)For necessary expenses of the Farm Service Agency, $1,122,837,000, of which not less than $35,000,000 shall be for the hiring of new employees to fill vacancies at Farm Service Agency county offices and farm loan officers and shall be available until September 30, 2021: Provided, That not more than 50 percent of the funding made available under this heading for information technology related to farm program delivery may be obligated until the Secretary submits to the Committees on Appropriations of both Houses of Congress, and receives written or electronic notification of receipt from such Committees of, a plan for expenditure that (1) identifies for each project/investment over $25,000 (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost for the entirety of the project/investment, including estimates for development as well as maintenance and operations, and (c) key milestones to be met; (2) demonstrates that each project/investment is, (a) consistent with the Farm Service Agency Information Technology Roadmap, (b) being managed in accordance with applicable lifecycle management policies and guidance, and (c) subject to the applicable Department’s capital planning and investment control requirements; and (3) has been reviewed by the Government Accountability Office and approved by the Committees on Appropriations of both Houses of Congress: Provided further, That the agency shall submit a report by the end of the fourth quarter of fiscal year 2020 to the Committees on Appropriations and the Government Accountability Office, that identifies for each project/investment that is operational (a) current performance against key indicators of customer satisfaction, (b) current performance of service level agreements or other technical metrics, (c) current performance against a pre-established cost baseline, (d) a detailed breakdown of current and planned spending on operational enhancements or upgrades, and (e) an assessment of whether the investment continues to meet business needs as intended as well as alternatives to the investment: Provided further, That the Secretary is authorized to use the services, facilities, and authorities (but not the funds) of the Commodity Credit Corporation to make program payments for all programs administered by the Agency: Provided further, That other funds made available to the Agency for authorized activities may be advanced to and merged with this account: Provided further, That funds made available to county committees shall remain available until expended: Provided further, That none of the funds available to the Farm Service Agency shall be used to close Farm Service Agency county offices: Provided further, That none of the funds available to the Farm Service Agency shall be used to permanently relocate county based employees that would result in an office with two or fewer employees without prior notification and approval of the Committees on Appropriations of both Houses of Congress.State mediation grantsFor grants pursuant to section 502(b) of the Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106), $5,545,000.Grassroots source water protection programFor necessary expenses to carry out wellhead or groundwater protection activities under section 1240O of the Food Security Act of 1985 (16 U.S.C. 3839bb–2), $6,500,000, to remain available until expended.Dairy indemnity program(including transfer of funds)For necessary expenses involved in making indemnity payments to dairy farmers and manufacturers of dairy products under a dairy indemnity program, such sums as may be necessary, to remain available until expended: Provided, That such program is carried out by the Secretary in the same manner as the dairy indemnity program described in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat. 1549A–12).Agricultural credit insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, emergency loans (7 U.S.C. 1961 et seq.), Indian tribe land acquisition loans (25 U.S.C. 5136), boll weevil loans (7 U.S.C. 1989), guaranteed conservation loans (7 U.S.C. 1924 et seq.), relending program (7 U.S.C. 1936c), and Indian highly fractionated land loans (25 U.S.C. 5136) to be available from funds in the Agricultural Credit Insurance Fund, as follows: $2,750,000,000 for guaranteed farm ownership loans and $1,875,000,000 for farm ownership direct loans; $1,960,000,000 for unsubsidized guaranteed operating loans and $1,550,133,000 for direct operating loans; emergency loans, $37,668,000; Indian tribe land acquisition loans, $20,000,000; guaranteed conservation loans, $150,000,000; relending program, $18,215,000; Indian highly fractionated land loans, $10,000,000; and for boll weevil eradication program loans, $60,000,000: Provided, That the Secretary shall deem the pink bollworm to be a boll weevil for the purpose of boll weevil eradication program loans.For the cost of direct and guaranteed loans and grants, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: $58,440,000 for direct farm operating loans, $20,972,000 for unsubsidized guaranteed farm operating loans, emergency loans, $2,023,000; relending program, $5,000,000; Indian highly fractionated land loans, $2,745,000; and $60,000 for boll weevil eradication loans, to remain available until expended.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $317,068,000: Provided, That of this amount, $290,917,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses: Provided further, That of this amount $16,081,000 shall be transferred to and merged with the appropriation for Farm Production and Conservation Business Center, Salaries and Expenses.Funds appropriated by this Act to the Agricultural Credit Insurance Program Account for farm ownership, operating and conservation direct loans and guaranteed loans may be transferred among these programs: Provided, That the Committees on Appropriations of both Houses of Congress are notified at least 15 days in advance of any transfer.Risk management agencysalaries and expensesFor necessary expenses of the Risk Management Agency, $58,361,000: Provided, That $2,000,000 shall be available for compliance and integrity activities required under section 516(b)(2)(C) of the Federal Crop Insurance Act of 1938 (7 U.S.C. 1516(b)(2)(C)) in addition to other amounts provided: Provided further, That not to exceed $1,000 shall be available for official reception and representation expenses, as authorized by 7 U.S.C. 1506(i).Natural resources conservation serviceConservation operationsFor necessary expenses for carrying out the provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including preparation of conservation plans and establishment of measures to conserve soil and water (including farm irrigation and land drainage and such special measures for soil and water management as may be necessary to prevent floods and the siltation of reservoirs and to control agricultural related pollutants); operation of conservation plant materials centers; classification and mapping of soil; dissemination of information; acquisition of lands, water, and interests therein for use in the plant materials program by donation, exchange, or purchase at a nominal cost not to exceed $100 pursuant to the Act of August 3, 1956 (7 U.S.C. 2268a); purchase and erection or alteration or improvement of permanent and temporary buildings; and operation and maintenance of aircraft, $829,628,000, to remain available until September 30, 2021: Provided, That appropriations hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and public improvements at plant materials centers, except that the cost of alterations and improvements to other buildings and other public improvements shall not exceed $250,000: Provided further, That when buildings or other structures are erected on non-Federal land, that the right to use such land is obtained as provided in 7 U.S.C. 2250a: Provided further, That of the amounts made available under this heading, $5,600,000, shall remain available until expended for the authorities under 16 U.S.C. 1001–1005 and 1007–1009 for authorized ongoing watershed projects with a primary purpose of providing water to rural communities.Watershed and flood prevention operationsFor necessary expenses to carry out preventive measures, including but not limited to surveys and investigations, engineering operations, works of improvement, and changes in use of land, in accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001–1005 and 1007–1009) and in accordance with the provisions of laws relating to the activities of the Department, $175,000,000, to remain available until expended: Provided, That for funds provided by this Act or any other prior Act, the limitation regarding the size of the watershed or subwatershed exceeding two hundred and fifty thousand acres in which such activities can be undertaken shall only apply for activities undertaken for the primary purpose of flood prevention (including structural and land treatment measures): Provided further, That of the amounts made available under this heading, $70,000,000 shall be allocated to projects and activities that can commence promptly following enactment; that address regional priorities for flood prevention, agricultural water management, inefficient irrigation systems, fish and wildlife habitat, or watershed protection; or that address authorized ongoing projects under the authorities of section 13 of the Flood Control Act of December 22, 1944 (Public Law 78–534) with a primary purpose of watershed protection by preventing floodwater damage and stabilizing stream channels, tributaries, and banks to reduce erosion and sediment transport.Watershed rehabilitation programUnder the authorities of section 14 of the Watershed Protection and Flood Prevention Act, $10,000,000 is provided: Provided, That of the amounts made available under this heading, $5,000,000 shall remain available until expended for watershed rehabilitation projects in states with high-hazard dams and other watershed structures and that have recently incurred flooding events which caused fatalities.CorporationsThe following corporations and agencies are hereby authorized to make expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accord with law, and to make contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act as may be necessary in carrying out the programs set forth in the budget for the current fiscal year for such corporation or agency, except as hereinafter provided.Federal crop insurance corporation fundFor payments as authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516), such sums as may be necessary, to remain available until expended.Commodity credit corporation fundReimbursement for net realized losses(including transfers of funds)For the current fiscal year, such sums as may be necessary to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): Provided, That of the funds available to the Commodity Credit Corporation under section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business with the Foreign Agricultural Service, up to $5,000,000 may be transferred to and used by the Foreign Agricultural Service for information resource management activities of the Foreign Agricultural Service that are not related to Commodity Credit Corporation business.Hazardous waste management(limitation on expenses)For the current fiscal year, the Commodity Credit Corporation shall not expend more than $5,000,000 for site investigation and cleanup expenses, and operations and maintenance expenses to comply with the requirement of section 107(g) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the Solid Waste Disposal Act (42 U.S.C. 6961). IIIRural development programsOffice of the under secretary for rural developmentFor necessary expenses of the Office of the Under Secretary for Rural Development, $800,000: Provided, That funds made available by this Act to an agency in the Rural Development mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Rural developmentSalaries and expenses(including transfers of funds)For necessary expenses for carrying out the administration and implementation of Rural Development programs, including activities with institutions concerning the development and operation of agricultural cooperatives; and for cooperative agreements; $247,835,000: Provided, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support Rural Development programs: Provided further, That in addition to any other funds appropriated for purposes authorized by section 502(i) of the Housing Act of 1949 (42 U.S.C. 1472(i)), any amounts collected under such section, as amended by this Act, will immediately be credited to this account and will remain available until expended for such purposes.Rural housing serviceRural housing insurance fund program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949, to be available from funds in the rural housing insurance fund, as follows: $1,000,000,000 shall be for direct loans and $24,000,000,000 shall be for unsubsidized guaranteed loans; $28,000,000 for section 504 housing repair loans; $40,000,000 for section 515 rental housing; $230,000,000 for section 538 guaranteed multi-family housing loans; $10,000,000 for credit sales of single family housing acquired property; $5,000,000 for section 523 self-help housing land development loans; and $5,000,000 for section 524 site development loans.For the cost of direct and guaranteed loans, including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, as follows: section 502 loans, $90,000,000 shall be for direct loans; section 504 housing repair loans, $4,679,000; section 523 self-help housing land development loans, $577,000; section 524 site development loans, $546,000; and repair, rehabilitation, and new construction of section 515 rental housing, $12,144,000: Provided, That to support the loan program level for section 538 guaranteed loans made available under this heading the Secretary may charge or adjust any fees to cover the projected cost of such loan guarantees pursuant to the provisions of the Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), and the interest on such loans may not be subsidized: Provided further, That applicants in communities that have a current rural area waiver under section 541 of the Housing Act of 1949 (42 U.S.C. 1490q) shall be treated as living in a rural area for purposes of section 502 guaranteed loans provided under this heading: Provided further, That of the amounts available under this paragraph for section 502 direct loans, no less than $5,000,000 shall be available for direct loans for individuals whose homes will be built pursuant to a program funded with a mutual and self-help housing grant authorized by section 523 of the Housing Act of 1949 until June 1, 2020: Provided further, That the Secretary shall implement provisions to provide incentives to nonprofit organizations and public housing authorities to facilitate the acquisition of Rural Housing Service (RHS) multifamily housing properties by such nonprofit organizations and public housing authorities that commit to keep such properties in the RHS multifamily housing program for a period of time as determined by the Secretary, with such incentives to include, but not be limited to, the following: allow such nonprofit entities and public housing authorities to earn a Return on Investment on their own resources to include proceeds from low income housing tax credit syndication, own contributions, grants, and developer loans at favorable rates and terms, invested in a deal; and allow reimbursement of organizational costs associated with owner’s oversight of asset referred to as Asset Management Fee of up to $7,500 per property.In addition, for the cost of direct loans, grants, and contracts, as authorized by sections 514 and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1486), $18,739,000, to remain available until expended, for direct farm labor housing loans and domestic farm labor housing grants and contracts: Provided, That any balances available for the Farm Labor Program Account shall be transferred to and merged with this account.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $412,254,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rental assistance programFor rental assistance agreements entered into or renewed pursuant to the authority under section 521(a)(2) of the Housing Act of 1949 or agreements entered into in lieu of debt forgiveness or payments for eligible households as authorized by section 502(c)(5)(D) of the Housing Act of 1949, $1,375,000,000, of which $40,000,000 shall be available until September 30, 2021; and in addition such sums as may be necessary, as authorized by section 521(c) of the Act, to liquidate debt incurred prior to fiscal year 1992 to carry out the rental assistance program under section 521(a)(2) of the Act: Provided, That rental assistance agreements entered into or renewed during the current fiscal year shall be funded for a one-year period: Provided further, That upon request by an owner of a project financed by an existing loan under section 514 or 515 of the Act, the Secretary may renew the rental assistance agreement for a period of 20 years or until the term of such loan has expired, subject to annual appropriations: Provided further, That any unexpended balances remaining at the end of such one-year agreements may be transferred and used for purposes of any debt reduction; maintenance, repair, or rehabilitation of any existing projects; preservation; and rental assistance activities authorized under title V of the Act: Provided further, That rental assistance provided under agreements entered into prior to fiscal year 2020 for a farm labor multi-family housing project financed under section 514 or 516 of the Act may not be recaptured for use in another project until such assistance has remained unused for a period of 12 consecutive months, if such project has a waiting list of tenants seeking such assistance or the project has rental assistance eligible tenants who are not receiving such assistance: Provided further, That such recaptured rental assistance shall, to the extent practicable, be applied to another farm labor multi-family housing project financed under section 514 or 516 of the Act: Provided further, That except as provided in the fourth proviso under this heading and notwithstanding any other provision of the Act, the Secretary may recapture rental assistance provided under agreements entered into prior to fiscal year 2020 for a project that the Secretary determines no longer needs rental assistance and use such recaptured funds for current needs.Multi-family housing revitalization program accountFor the rural housing voucher program as authorized under section 542 of the Housing Act of 1949, but notwithstanding subsection (b) of such section, and for additional costs to conduct a demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph, $60,000,000, to remain available until expended: Provided, That of the funds made available under this heading, $32,000,000, shall be available for rural housing vouchers to any low-income household (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005: Provided further, That the amount of such voucher shall be the difference between comparable market rent for the section 515 unit and the tenant paid rent for such unit: Provided further, That funds made available for such vouchers shall be subject to the availability of annual appropriations: Provided further, That the Secretary shall, to the maximum extent practicable, administer such vouchers with current regulations and administrative guidance applicable to section 8 housing vouchers administered by the Secretary of the Department of Housing and Urban Development: Provided further, That if the Secretary determines that the amount made available for vouchers in this or any other Act is not needed for vouchers, the Secretary may use such funds for the demonstration program for the preservation and revitalization of multi-family rental housing properties described in this paragraph: Provided further, That of the funds made available under this heading, $28,000,000 shall be available for a demonstration program for the preservation and revitalization of the sections 514, 515, and 516 multi-family rental housing properties to restructure existing USDA multi-family housing loans, as the Secretary deems appropriate, expressly for the purposes of ensuring the project has sufficient resources to preserve the project for the purpose of providing safe and affordable housing for low-income residents and farm laborers including reducing or eliminating interest; deferring loan payments, subordinating, reducing or reamortizing loan debt; and other financial assistance including advances, payments and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary: Provided further, That the Secretary shall as part of the preservation and revitalization agreement obtain a restrictive use agreement consistent with the terms of the restructuring: Provided further, That if the Secretary determines that additional funds for vouchers described in this paragraph are needed, funds for the preservation and revitalization demonstration program may be used for such vouchers: Provided further, That if Congress enacts legislation to permanently authorize a multi-family rental housing loan restructuring program similar to the demonstration program described herein, the Secretary may use funds made available for the demonstration program under this heading to carry out such legislation with the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That in addition to any other available funds, the Secretary may expend not more than $1,000,000 total, from the program funds made available under this heading, for administrative expenses for activities funded under this heading.Mutual and self-help housing grantsFor grants and contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42 U.S.C. 1490c), $31,000,000, to remain available until expended.Rural housing assistance grantsFor grants for very low-income housing repair and rural housing preservation made by the Rural Housing Service, as authorized by 42 U.S.C. 1474, and 1490m, $45,000,000, to remain available until expended.Rural community facilities program account(including transfers of funds)For gross obligations for the principal amount of direct and guaranteed loans as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $2,800,000,000 for direct loans and $500,000,000 for guaranteed loans.For the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, $49,000,000, to remain available until expended: Provided, That $6,000,000 of the amount appropriated under this heading shall be available for a Rural Community Development Initiative: Provided further, That such funds shall be used solely to develop the capacity and ability of private, nonprofit community-based housing and community development organizations, low-income rural communities, and Federally Recognized Native American Tribes to undertake projects to improve housing, community facilities, community and economic development projects in rural areas: Provided further, That such funds shall be made available to qualified private, nonprofit and public intermediary organizations proposing to carry out a program of financial and technical assistance: Provided further, That such intermediary organizations shall provide matching funds from other sources, including Federal funds for related activities, in an amount not less than funds provided: Provided further, That $6,000,000 of the amount appropriated under this heading shall be to provide grants for facilities in rural communities with extreme unemployment and severe economic depression (Public Law 106–387), with up to 5 percent for administration and capacity building in the State rural development offices: Provided further, That $5,000,000 of the amount appropriated under this heading shall be available for community facilities grants to tribal colleges, as authorized by section 306(a)(19) of such Act: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural business—Cooperative serviceRural business program account(including transfers of funds)For the cost of loan guarantees and grants, for the rural business development programs authorized by section 310B and described in subsections (a), (c), (f) and (g) of section 310B of the Consolidated Farm and Rural Development Act, $66,500,000, to remain available until expended: Provided, That of the amount appropriated under this heading, not to exceed $500,000 shall be made available for one grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development and $9,000,000 shall be for grants to the Delta Regional Authority (7 U.S.C. 2009aa et seq.), the Northern Border Regional Commission (40 U.S.C. 15101 et seq.), and the Appalachian Regional Commission (40 U.S.C. 14101 et seq.) for any Rural Community Advancement Program purpose as described in section 381E(d) of the Consolidated Farm and Rural Development Act, of which not more than 5 percent may be used for administrative expenses: Provided further, That $4,000,000 of the amount appropriated under this heading shall be for business grants to benefit Federally Recognized Native American Tribes, including $250,000 for a grant to a qualified national organization to provide technical assistance for rural transportation in order to promote economic development:  Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to funds made available under this heading.Intermediary Relending Program Fund Account(including transfer of funds)For the principal amount of direct loans, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), $18,889,000.For the cost of direct loans, $5,219,000, as authorized by the Intermediary Relending Program Fund Account (7 U.S.C. 1936b), of which $557,000 shall be available through June 30, 2020, for Federally Recognized Native American Tribes; and of which $1,072,000 shall be available through June 30, 2020, for Mississippi Delta Region counties (as determined in accordance with Public Law 100–460): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses to carry out the direct loan programs, $4,468,000 shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Rural economic development loans program accountFor the principal amount of direct loans, as authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects, $50,000,000.The cost of grants authorized under section 313B(a) of the Rural Electrification Act, for the purpose of promoting rural economic development and job creation projects shall not exceed $10,000,000.Rural cooperative development grantsFor rural cooperative development grants authorized under section 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), $26,600,000, of which $2,800,000 shall be for cooperative agreements for the appropriate technology transfer for rural areas program: Provided, That not to exceed $3,000,000 shall be for grants for cooperative development centers, individual cooperatives, or groups of cooperatives that serve socially disadvantaged groups and a majority of the boards of directors or governing boards of which are comprised of individuals who are members of socially disadvantaged groups; and of which $15,000,000, to remain available until expended, shall be for value-added agricultural product market development grants, as authorized by section 210A of the Agricultural Marketing Act of 1946, of which $3,000,000, to remain available until expended, shall be for Agriculture Innovation Centers authorized pursuant to section 6402 of Public Law 107–171.Rural microentrepreneur assistance programFor the cost of loans and grants, $6,000,000 under the same terms and conditions as authorized by section 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s): Provided, That such costs of loans, including the cost of modifying such loans, shall be defined in section 502 of the Congressional Budget Act of 1974.Rural energy for america programFor the cost of a program of loan guarantees, under the same terms and conditions as authorized by section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107), $706,000:  Provided, That the cost of loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.Rural utilities serviceRural water and waste disposal program account(including transfers of funds)For the cost of direct loans, loan guarantees and grants for rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E, and 381E(d)(2) of the Consolidated Farm and Rural Development Act, $659,480,000, to remain available until expended, of which not to exceed $1,000,000 shall be available for the rural utilities program described in section 306(a)(2)(B) of such Act, and of which not to exceed $5,000,000 shall be available for the rural utilities program described in section 306E of such Act: Provided, That not to exceed $15,000,000 of the amount appropriated under this heading shall be for grants authorized by section 306A(i)(2) of the Consolidated Farm and Rural Development Act in addition to funding authorized by section 306A(i)(1) of such Act: Provided further, That $68,000,000 of the amount appropriated under this heading shall be for loans and grants including water and waste disposal systems grants authorized by section 306C(a)(2)(B) and section 306D of the Consolidated Farm and Rural Development Act, and Federally Recognized Native American Tribes authorized by 306C(a)(1) of such Act: Provided further, That funding provided for section 306D of the Consolidated Farm and Rural Development Act may be provided to a consortium formed pursuant to section 325 of Public Law 105–83: Provided further, That not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by the State of Alaska for training and technical assistance programs and not more than 2 percent of the funding provided for section 306D of the Consolidated Farm and Rural Development Act may be used by a consortium formed pursuant to section 325 of Public Law 105–83 for training and technical assistance programs: Provided further, That not to exceed $30,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of such Act, unless the Secretary makes a determination of extreme need, of which $8,000,000 shall be made available for a grant to a qualified nonprofit multi-State regional technical assistance organization, with experience in working with small communities on water and waste water problems, the principal purpose of such grant shall be to assist rural communities with populations of 3,300 or less, in improving the planning, financing, development, operation, and management of water and waste water systems, and of which not less than $800,000 shall be for a qualified national Native American organization to provide technical assistance for rural water systems for tribal communities: Provided further, That not to exceed $19,570,000 of the amount appropriated under this heading shall be for contracting with qualified national organizations for a circuit rider program to provide technical assistance for rural water systems: Provided further, That not to exceed $4,000,000 shall be for solid waste management grants:  Provided further, That $10,000,000 of the amount appropriated under this heading shall be transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account to provide grants authorized under section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a): Provided further, That any prior year balances for high-energy cost grants authorized by section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities Service, High Energy Cost Grants Account: Provided further, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading.Rural electrification and telecommunications loans program account(including transfer of funds)The principal amount of direct and guaranteed loans as authorized by sections 305, 306, and 317 of the Rural Electrification Act of 1936 (7 U.S.C. 935, 936, and 940g) shall be made as follows: loans made pursuant to sections 305, 306, and 317, notwithstanding 317(c), of that Act, rural electric, $5,500,000,000; guaranteed underwriting loans pursuant to section 313A of that Act, $750,000,000; 5 percent rural telecommunications loans, cost of money rural telecommunications loans, and for loans made pursuant to section 306 of that Act, rural telecommunications loans, $690,000,000: Provided, That up to $2,000,000,000 shall be used for the construction, acquisition, design and engineering or improvement of fossil-fueled electric generating plants (whether new or existing) that utilize carbon subsurface utilization and storage systems.For the cost of direct loans as authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935), including the cost of modifying loans, as defined in section 502 of the Congressional Budget Act of 1974, cost of money rural telecommunications loans, $3,795,000.In addition, for administrative expenses necessary to carry out the direct and guaranteed loan programs, $33,270,000, which shall be transferred to and merged with the appropriation for Rural Development, Salaries and Expenses.Distance learning, telemedicine, and broadband programFor the principal amount of broadband telecommunication loans, $11,179,000.For grants for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq., $50,000,000, to remain available until expended: Provided, That $3,000,000 shall be made available for grants authorized by 379G of the Consolidated Farm and Rural Development Act: Provided further, That funding provided under this heading for grants under 379G of the Consolidated Farm and Rural Development Act may only be provided to entities that meet all of the eligibility criteria for a consortium as established by this section.For the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act, $2,000,000, to remain available until expended: Provided, That the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, $35,000,000, to remain available until expended, for a grant program to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C. 950aaa et seq. IVDomestic Food ProgramsOffice of the under secretary for food, nutrition, and consumer servicesFor necessary expenses of the Office of the Under Secretary for Food, Nutrition, and Consumer Services, $800,000: Provided, That funds made available by this Act to an agency in the Food, Nutrition and Consumer Services mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Food and nutrition serviceChild nutrition programs(including transfers of funds)For necessary expenses to carry out the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17 and 21; $23,615,098,000 to remain available through September 30, 2021, of which such sums as are made available under section 14222(b)(1) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and available for the same time period and purposes as provided herein: Provided, That of the total amount available, $18,004,000 shall be available to carry out section 19 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.): Provided further, That of the total amount available, $14,999,000 shall be available to carry out studies and evaluations and shall remain available until expended:  Provided further, That of the total amount available, $30,000,000 shall be available to provide competitive grants to State agencies for subgrants to local educational agencies and schools to purchase the equipment, with a value of greater than $1,000, needed to serve healthier meals, improve food safety, and to help support the establishment, maintenance, or expansion of the school breakfast program: Provided further, That of the total amount available, $35,000,000 shall remain available until expended to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80): Provided further, That section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2019 and inserting 2010 through 2021: Provided further, That section 9(h)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3)) is amended in the first sentence by striking For fiscal year 2019 and inserting For fiscal year 2020: Provided further, That section 9(h)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(4)) is amended in the first sentence by striking For fiscal year 2019 and inserting For fiscal year 2020.Special supplemental nutrition program for women, infants, and children (wic)For necessary expenses to carry out the special supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $6,000,000,000, to remain available through September 30, 2021: Provided, That notwithstanding section 17(h)(10) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)), not less than $90,000,000 shall be used for breastfeeding peer counselors and other related activities, and $14,000,000 shall be used for infrastructure: Provided further, That none of the funds provided in this account shall be available for the purchase of infant formula except in accordance with the cost containment and competitive bidding requirements specified in section 17 of such Act: Provided further, That none of the funds provided shall be available for activities that are not fully reimbursed by other Federal Government departments or agencies unless authorized by section 17 of such Act: Provided further, That upon termination of a federally mandated vendor moratorium and subject to terms and conditions established by the Secretary, the Secretary may waive the requirement at 7 CFR 246.12(g)(6) at the request of a State agency.Supplemental nutrition assistance programFor necessary expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), $67,886,285,000, of which $3,000,000,000, to remain available through September 30, 2022, shall be placed in reserve for use only in such amounts and at such times as may become necessary to carry out program operations: Provided, That funds provided herein shall be expended in accordance with section 16 of the Food and Nutrition Act of 2008: Provided further, That of the funds made available under this heading, $998,000 may be used to provide nutrition education services to State agencies and Federally Recognized Tribes participating in the Food Distribution Program on Indian Reservations: Provided further, That this appropriation shall be subject to any work registration or workfare requirements as may be required by law: Provided further, That funds made available for Employment and Training under this heading shall remain available through September 30, 2021: Provided further, That funds made available under this heading for section 28(d)(1), section 4(b), and section 27(a) of the Food and Nutrition Act of 2008 shall remain available through September 30, 2021: Provided further, That none of the funds made available under this heading may be obligated or expended in contravention of section 213A of the Immigration and Nationality Act (8 U.S.C. 1183A): Provided further, That funds made available under this heading may be used to enter into contracts and employ staff to conduct studies, evaluations, or to conduct activities related to program integrity provided that such activities are authorized by the Food and Nutrition Act of 2008.Commodity assistance programFor necessary expenses to carry out disaster assistance and the Commodity Supplemental Food Program as authorized by section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note); the Emergency Food Assistance Act of 1983; special assistance for the nuclear affected islands, as authorized by section 103(f)(2) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition Act of 1966, $344,248,000, to remain available through September 30, 2021: Provided, That none of these funds shall be available to reimburse the Commodity Credit Corporation for commodities donated to the program: Provided further, That notwithstanding any other provision of law, effective with funds made available in fiscal year 2020 to support the Seniors Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm Security and Rural Investment Act of 2002, such funds shall remain available through September 30, 2021: Provided further, That of the funds made available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary may use up to 20 percent for costs associated with the distribution of commodities.Nutrition programs administrationFor necessary administrative expenses of the Food and Nutrition Service for carrying out any domestic nutrition assistance program, $155,891,000: Provided, That of the funds provided herein, $2,000,000 shall be used for the purposes of section 4404 of Public Law 107–171, as amended by section 4401 of Public Law 110–246. 
VForeign assistance and related programsOffice of the under secretary for trade and foreign agricultural affairs For necessary expenses of the Office of the Under Secretary for Trade and Foreign Agricultural Affairs, $875,000: Provided, That funds made available by this Act to any agency in the Trade and Foreign Agricultural Affairs mission area for salaries and expenses are available to fund up to one administrative support staff for the Office.Office of codex alimentariusFor necessary expenses of the Office of Codex Alimentarius, $4,775,000, including not to exceed $40,000 for official reception and representation expenses.Foreign Agricultural Servicesalaries and expenses(including transfers of funds)For necessary expenses of the Foreign Agricultural Service, including not to exceed $250,000 for representation allowances and for expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C. 1766), $215,513,000, of which no more than 6 percent shall remain available until September 30, 2021, for overseas operations to include the payment of locally employed staff: Provided, That the Service may utilize advances of funds, or reimburse this appropriation for expenditures made on behalf of Federal agencies, public and private organizations and institutions under agreements executed pursuant to the agricultural food production assistance programs (7 U.S.C. 1737) and the foreign assistance programs of the United States Agency for International Development: Provided further, That funds made available for middle-income country training programs, funds made available for the Borlaug International Agricultural Science and Technology Fellowship program, and up to $2,000,000 of the Foreign Agricultural Service appropriation solely for the purpose of offsetting fluctuations in international currency exchange rates, subject to documentation by the Foreign Agricultural Service, shall remain available until expended.Food for peace title i direct credit and food for progress program account(including transfer of funds)For administrative expenses to carry out the credit program of title I, Food for Peace Act (Public Law 83–480) and the Food for Progress Act of 1985, $142,000, shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses.Food for peace title ii grantsFor expenses during the current fiscal year, not otherwise recoverable, and unrecovered prior years' costs, including interest thereon, under the Food for Peace Act (Public Law 83–480), for commodities supplied in connection with dispositions abroad under title II of said Act, $1,725,000,000, to remain available until expended.mcgovern-dole international food for education and child nutrition program grantsFor necessary expenses to carry out the provisions of section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1), $220,000,000, to remain available until expended: Provided, That the Commodity Credit Corporation is authorized to provide the services, facilities, and authorities for the purpose of implementing such section, subject to reimbursement from amounts provided herein: Provided further, That of the amount made available under this heading, not more than 10 percent, but not less than $20,000,000, shall remain available until expended to purchase agricultural commodities as described in subsection 3107(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(a)(2)).Commodity credit corporation export (loans) credit guarantee program account(including transfers of funds)For administrative expenses to carry out the Commodity Credit Corporation's Export Guarantee Program, GSM 102 and GSM 103, $6,381,000, to cover common overhead expenses as permitted by section 11 of the Commodity Credit Corporation Charter Act and in conformity with the Federal Credit Reform Act of 1990, of which $6,063,000 shall be transferred to and merged with the appropriation for Foreign Agricultural Service, Salaries and Expenses, and of which $318,000 shall be transferred to and merged with the appropriation for Farm Service Agency, Salaries and Expenses. VIRelated agencies and food and drug administrationDepartment of health and human servicesFood and drug administrationSalaries and expensesFor necessary expenses of the Food and Drug Administration, including hire and purchase of passenger motor vehicles; for payment of space rental and related costs pursuant to Public Law 92–313 for programs and activities of the Food and Drug Administration which are included in this Act; for rental of special purpose space in the District of Columbia or elsewhere; in addition to amounts appropriated to the FDA Innovation Account, for carrying out the activities described in section 1002(b)(4) of the 21st Century Cures Act (Public Law 114–255); for miscellaneous and emergency expenses of enforcement activities, authorized and approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $25,000; and notwithstanding section 521 of Public Law 107–188; $5,772,442,000: Provided, That of the amount provided under this heading, $1,074,714,000 shall be derived from prescription drug user fees authorized by 21 U.S.C. 379h, and shall be credited to this account and remain available until expended; $220,142,000 shall be derived from medical device user fees authorized by 21 U.S.C. 379j, and shall be credited to this account and remain available until expended; $513,223,000 shall be derived from human generic drug user fees authorized by 21 U.S.C. 379j–42, and shall be credited to this account and remain available until expended; $41,923,000 shall be derived from biosimilar biological product user fees authorized by 21 U.S.C. 379j–52, and shall be credited to this account and remain available until expended; $30,611,000 shall be derived from animal drug user fees authorized by 21 U.S.C. 379j–12, and shall be credited to this account and remain available until expended; $20,151,000 shall be derived from generic new animal drug user fees authorized by 21 U.S.C. 379j–21, and shall be credited to this account and remain available until expended; $712,000,000 shall be derived from tobacco product user fees authorized by 21 U.S.C. 387s, and shall be credited to this account and remain available until expended: Provided further, That in addition to and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees, medical device user fees, human generic drug user fees, biosimilar biological product user fees, animal drug user fees, and generic new animal drug user fees that exceed the respective fiscal year 2020 limitations are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, human generic drug, biosimilar biological product, animal drug, and generic new animal drug assessments for fiscal year 2020, including any such fees collected prior to fiscal year 2020 but credited for fiscal year 2020, shall be subject to the fiscal year 2020 limitations: Provided further, That the Secretary may accept payment during fiscal year 2020 of user fees specified under this heading and authorized for fiscal year 2021, prior to the due date for such fees, and that amounts of such fees assessed for fiscal year 2021 for which the Secretary accepts payment in fiscal year 2020 shall not be included in amounts under this heading: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated: (1) $1,088,881,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs, of which no less than $15,000,000 shall be used for inspections of foreign seafood manufacturers and field examinations of imported seafood; (2) $1,972,093,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $419,302,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $237,741,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $581,761,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $66,712,000 shall be for the National Center for Toxicological Research; (7) $661,739,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) $186,399,000 shall be for Rent and Related activities, of which $53,913,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) $239,717,000 shall be for payments to the General Services Administration for rent; and (10) $318,097,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs, the Office of Foods and Veterinary Medicine, the Office of Medical and Tobacco Products, the Office of Global and Regulatory Policy, the Office of Operations, the Office of the Chief Scientist, and central services for these offices: Provided further, That not to exceed $25,000 of this amount shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That any transfer of funds pursuant to section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) shall only be from amounts made available under this heading for other activities: Provided further, That of the amounts that are made available under this heading for other activities, and that are not derived from user fees, $1,500,000 shall be transferred to and merged with the appropriation for Department of Health and Human Services—Office of Inspector General for oversight of the programs and operations of the Food and Drug Administration and shall be in addition to funds otherwise made available for oversight of the Food and Drug Administration: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.In addition, mammography user fees authorized by 42 U.S.C. 263b, export certification user fees authorized by 21 U.S.C. 381, priority review user fees authorized by 21 U.S.C. 360n and 360ff, food and feed recall fees, food reinspection fees, and voluntary qualified importer program fees authorized by 21 U.S.C. 379j–31, outsourcing facility fees authorized by 21 U.S.C. 379j–62, prescription drug wholesale distributor licensing and inspection fees authorized by 21 U.S.C. 353(e)(3), third-party logistics provider licensing and inspection fees authorized by 21 U.S.C. 360eee–3(c)(1), third-party auditor fees authorized by 21 U.S.C. 384d(c)(8), and medical countermeasure priority review voucher user fees authorized by 21 U.S.C. 360bbb–4a, and, contingent upon the enactment of the Over-the-Counter Monograph User Fee Act of 2019, fees relating to over-the-counter monograph drugs authorized by part 10 of subchapter C of Chapter VII of the Federal Food, Drug and Cosmetic Act shall be credited to this account, to remain available until expended.Buildings and facilitiesFor plans, construction, repair, improvement, extension, alteration, demolition, and purchase of fixed equipment or facilities of or used by the Food and Drug Administration, where not otherwise provided, $11,788,000, to remain available until expended.fda innovation account, cures act(Including transfer of funds)For necessary expenses to carry out the purposes described under section 1002(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes under the heading Salaries and Expenses, $75,000,000, to remain available until expended: Provided, That amounts appropriated in this paragraph are appropriated pursuant to section 1002(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1002(b)(2)(A) of such Act, and may be transferred by the Commissioner of Food and Drugs to the appropriation for Department of Health and Human Services Food and Drug Administration Salaries and Expenses solely for the purposes provided in such Act: Provided further, That upon a determination by the Commissioner that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the account: Provided further, That such transfer authority is in addition to any other transfer authority provided by law.Independent agenciesCommodity Futures Trading CommissionFor necessary expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1 et seq.), including the purchase and hire of passenger motor vehicles, and the rental of space (to include multiple year leases), in the District of Columbia and elsewhere, $284,000,000, including not to exceed $3,000 for official reception and representation expenses, and not to exceed $25,000 for the expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, of which not less than $20,000,000 shall remain available until September 30, 2021, and of which not less than $3,200,000 shall be for expenses of the Office of the Inspector General: Provided, That notwithstanding the limitations in 31 U.S.C. 1553, amounts provided under this heading are available for the liquidation of obligations equal to current year payments on leases entered into prior to the date of enactment of this Act: Provided further, That for the purpose of recording and liquidating any lease obligations that should have been recorded and liquidated against accounts closed pursuant to 31 U.S.C. 1552, and consistent with the preceding proviso, such amounts shall be transferred to and recorded in a no-year account in the Treasury, which has been established for the sole purpose of recording adjustments for and liquidating such unpaid obligations.In addition, for move, replication, and related costs associated with replacement leases for the Commission’s facilities, not to exceed $31,000,000, to remain available until expended.Farm credit administrationLimitation on administrative expensesNot to exceed $77,000,000 (from assessments collected from farm credit institutions, including the Federal Agricultural Mortgage Corporation) shall be obligated during the current fiscal year for administrative expenses as authorized under 12 U.S.C. 2249: Provided, That this limitation shall not apply to expenses associated with receiverships: Provided further, That the agency may exceed this limitation by up to 10 percent with notification to the Committees on Appropriations of both Houses of Congress: Provided further, That the purposes of section 3.7(b)(2)(A)(i) of the Farm Credit Act of 1971 (12 U.S.C. 2128(b)(2)(A)(i)), the Farm Credit Administration may exempt, an amount in its sole discretion, from the application of the limitation provided in that clause of export loans described in the clause guaranteed or insured in a manner other than described in subclause (II) of the clause. 
VIIGENERAL PROVISIONS(INCLUDING RESCISSIONS AND TRANSFERS OF FUNDS)  
701.The Secretary may use any appropriations made available to the Department of Agriculture in this Act to purchase new passenger motor vehicles, in addition to specific appropriations for this purpose, so long as the total number of vehicles purchased in fiscal year 2020 does not exceed the number of vehicles owned or leased in fiscal year 2018: Provided, That, prior to purchasing additional motor vehicles, the Secretary must determine that such vehicles are necessary for transportation safety, to reduce operational costs, and for the protection of life, property, and public safety: Provided further , That the Secretary may not increase the Department of Agriculture's fleet above the 2018 level unless the Secretary notifies in writing, and receives approval from, the Committees on Appropriations of both Houses of Congress within 30 days of the notification. 
702.Notwithstanding any other provision of this Act, the Secretary of Agriculture may transfer unobligated balances of discretionary funds appropriated by this Act or any other available unobligated discretionary balances that are remaining available of the Department of Agriculture to the Working Capital Fund for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services of primary benefit to the agencies of the Department of Agriculture, such transferred funds to remain available until expended: Provided, That none of the funds made available by this Act or any other Act shall be transferred to the Working Capital Fund without the prior approval of the agency administrator: Provided further, That none of the funds transferred to the Working Capital Fund pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to make any changes to the Department’s National Finance Center without written notification to and prior approval of the Committees on Appropriations of both Houses of Congress as required by section 716 of this Act: Provided further, That none of the funds appropriated by this Act or made available to the Department’s Working Capital Fund shall be available for obligation or expenditure to initiate, plan, develop, implement, or make any changes to remove or relocate any systems, missions, or functions of the offices of the Chief Financial Officer or any personnel from the National Finance Center prior to written notification to and prior approval of the Committee on Appropriations of both Houses of Congress and in accordance with the requirements of section 716 of this Act: Provided further, That the Secretary of Agriculture and the offices of the Chief Financial Officer shall actively market to existing and new Departments and other government agencies National Finance Center shared services including, but not limited to, payroll, financial management, and human capital shared services and allow the National Finance Center to perform technology upgrades: Provided further, That of annual income amounts in the Working Capital Fund of the Department of Agriculture attributable to the amounts in excess of the true costs of the shared services provided by the National Finance Center and budgeted for the National Finance Center, the Secretary shall reserve not more than 4 percent for the replacement or acquisition of capital equipment, including equipment for the improvement, delivery, and implementation of financial, administrative, and information technology services, and other systems of the National Finance Center or to pay any unforeseen, extraordinary cost of the National Finance Center: Provided further, That none of the amounts reserved shall be available for obligation unless the Secretary submits written notification of the obligation to the Committees on Appropriations of both Houses of Congress: Provided further, That the limitations on the obligation of funds pending notification to Congressional Committees shall not apply to any obligation that, as determined by the Secretary, is necessary to respond to a declared state of emergency that significantly impacts the operations of the National Finance Center; or to evacuate employees of the National Finance Center to a safe haven to continue operations of the National Finance Center. 
703.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 704.No funds appropriated by this Act may be used to pay negotiated indirect cost rates on cooperative agreements or similar arrangements between the United States Department of Agriculture and nonprofit institutions in excess of 10 percent of the total direct cost of the agreement when the purpose of such cooperative arrangements is to carry out programs of mutual interest between the two parties. This does not preclude appropriate payment of indirect costs on grants and contracts with such institutions when such indirect costs are computed on a similar basis for all agencies for which appropriations are provided in this Act. 
705.Appropriations to the Department of Agriculture for the cost of direct and guaranteed loans made available in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year for the following accounts: the Rural Development Loan Fund program account, the Rural Electrification and Telecommunication Loans program account, and the Rural Housing Insurance Fund program account. 706.None of the funds made available to the Department of Agriculture by this Act may be used to acquire new information technology systems or significant upgrades, as determined by the Office of the Chief Information Officer, without the approval of the Chief Information Officer and the concurrence of the Executive Information Technology Investment Review Board: Provided, That notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act may be transferred to the Office of the Chief Information Officer without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That, notwithstanding section 11319 of title 40, United States Code, none of the funds available to the Department of Agriculture for information technology shall be obligated for projects, contracts, or other agreements over $25,000 prior to receipt of written approval by the Chief Information Officer: Provided further, That the Chief Information Officer may authorize an agency to obligate funds without written approval from the Chief Information Officer for projects, contracts, or other agreements up to $250,000 based upon the performance of an agency measured against the performance plan requirements described in the explanatory statement accompanying Public Law 113–235. 
707.Funds made available under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall remain available until expended to disburse obligations made in the current fiscal year. 708.Notwithstanding any other provision of law, any former RUS borrower that has repaid or prepaid an insured, direct or guaranteed loan under the Rural Electrification Act of 1936, or any not-for-profit utility that is eligible to receive an insured or direct loan under such Act, shall be eligible for assistance under section 313B(a) of such Act in the same manner as a borrower under such Act. 
709. 
(a)Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Farm Service Agency shall remain available through September 30, 2021, for information technology expenses. (b)Except as otherwise specifically provided by law, not more than $20,000,000 in unobligated balances from appropriations made available for salaries and expenses in this Act for the Rural Development mission area shall remain available through September 30, 2021, for information technology expenses. 
710.None of the funds appropriated or otherwise made available by this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 711.In the case of each program established or amended by the Agricultural Act of 2014 (Public Law 113–79) or by a successor to that Act, other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act, that is authorized or required to be carried out using funds of the Commodity Credit Corporation— 
(1)such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and (2)the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section. 
712.Of the funds made available by this Act, not more than $2,900,000 shall be used to cover necessary expenses of activities related to all advisory committees, panels, commissions, and task forces of the Department of Agriculture, except for panels used to comply with negotiated rule makings and panels used to evaluate competitively awarded grants. 713. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 714.Notwithstanding subsection (b) of section 14222 of Public Law 110–246 (7 U.S.C. 612c–6; in this section referred to as section 14222), none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries and expenses of personnel to carry out a program under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c; in this section referred to as section 32) in excess of $1,331,725,000 (exclusive of carryover appropriations from prior fiscal years), as follows: Child Nutrition Programs Entitlement Commodities—$485,000,000; State Option Contracts—$5,000,000; Removal of Defective Commodities—$2,500,000; Administration of Section 32 Commodity Purchases—$35,853,000: Provided, That of the total funds made available in the matter preceding this proviso that remain unobligated on October 1, 2020, such unobligated balances shall carryover into fiscal year 2021 and shall remain available until expended for any of the purposes of section 32, except that any such carryover funds used in accordance with clause (3) of section 32 may not exceed $350,000,000 and may not be obligated until the Secretary of Agriculture provides written notification of the expenditures to the Committees on Appropriations of both Houses of Congress at least two weeks in advance: Provided further, That, with the exception of any available carryover funds authorized in any prior appropriations Act to be used for the purposes of clause (3) of section 32, none of the funds appropriated or otherwise made available by this or any other Act shall be used to pay the salaries or expenses of any employee of the Department of Agriculture to carry out clause (3) of section 32. 
715.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress for programs under the jurisdiction of the Appropriations Subcommittees on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2021 appropriations Act. 716. (a)None of the funds provided by this Act, or provided by previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming, transfer of funds, or reimbursements as authorized by the Economy Act, or in the case of the Department of Agriculture, through use of the authority provided by section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257) or section 8 of Public Law 89–106 (7 U.S.C. 2263), that— 
(1)creates new programs; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4)relocates an office or employees; 
(5)reorganizes offices, programs, or activities; or (6)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming of such funds or the use of such authority. 
(b)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming or use of the authorities referred to in subsection (a) involving funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services (as the case may be) notifies in writing and receives approval from the Committees on Appropriations of both Houses of Congress at least 30 days in advance of the reprogramming or transfer of such funds or the use of such authority. 
(c)The Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services shall notify in writing and receive approval from the Committees on Appropriations of both Houses of Congress before implementing any program or activity not carried out during the previous fiscal year unless the program or activity is funded by this Act or specifically funded by any other Act. (d)None of the funds provided by this Act, or provided by previous Appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current fiscal year, or provided from any accounts in the Treasury derived by the collection of fees available to the agencies funded by this Act, shall be available for— 
(1)modifying major capital investments funding levels, including information technology systems, that involves increasing or decreasing funds in the current fiscal year for the individual investment in excess of $500,000 or 10 percent of the total cost, whichever is less; (2)realigning or reorganizing new, current, or vacant positions or agency activities or functions to establish a center, office, branch, or similar entity with five or more personnel; or 
(3)carrying out activities or functions that were not described in the budget request;unless the agencies funded by this Act notify, in writing, the Committees on Appropriations of both Houses of Congress at least 30 days in advance of using the funds for these purposes. (e)As described in this section, no funds may be used for any activities unless the Secretary of Agriculture, the Chairman of the Commodity Futures Trading Commission, or the Secretary of Health and Human Services receives from the Committee on Appropriations of both Houses of Congress written or electronic mail confirmation of receipt of the notification as required in this section. 
717.Notwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed business and industry loan in an amount that does not exceed 3 percent of the guaranteed principal portion of the loan. 718.None of the funds appropriated or otherwise made available to the Department of Agriculture, the Food and Drug Administration, the Commodity Futures Trading Commission, or the Farm Credit Administration shall be used to transmit or otherwise make available reports, questions, or responses to questions that are a result of information requested for the appropriations hearing process to any non-Department of Agriculture, non-Department of Health and Human Services, non-Commodity Futures Trading Commission, or non-Farm Credit Administration employee. 
719.Unless otherwise authorized by existing law, none of the funds provided in this Act, may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 720.No employee of the Department of Agriculture may be detailed or assigned from an agency or office funded by this Act or any other Act to any other agency or office of the Department for more than 60 days in a fiscal year unless the individual's employing agency or office is fully reimbursed by the receiving agency or office for the salary and expenses of the employee for the period of assignment. 
721.For the purposes of determining eligibility or level of program assistance for Rural Development programs the Secretary shall not include incarcerated prison populations. 722.Not later than 30 days after the date of enactment of this Act, the Secretary of Agriculture, the Commissioner of the Food and Drug Administration, the Chairman of the Commodity Futures Trading Commission, and the Chairman of the Farm Credit Administration shall submit to the Committees on Appropriations of both Houses of Congress a detailed spending plan by program, project, and activity for all the funds made available under this Act including appropriated user fees, as defined in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
723.Of the unobligated balances from amounts made available for the supplemental nutrition program as authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), $1,000,000,000 are hereby rescinded. 724.The Secretary shall continue an intermediary loan packaging program based on the pilot program in effect for fiscal year 2013 for packaging and reviewing section 502 single family direct loans. The Secretary shall continue agreements with current intermediary organizations and with additional qualified intermediary organizations. The Secretary shall work with these organizations to increase effectiveness of the section 502 single family direct loan program in rural communities and shall set aside and make available from the national reserve section 502 loans an amount necessary to support the work of such intermediaries and provide a priority for review of such loans. 
725.For loans and loan guarantees that do not require budget authority and the program level has been established in this Act, the Secretary of Agriculture may increase the program level for such loans and loan guarantees by not more than 25 percent: Provided, That prior to the Secretary implementing such an increase, the Secretary notifies, in writing, the Committees on Appropriations of both Houses of Congress at least 15 days in advance. 
726.None of the credit card refunds or rebates transferred to the Working Capital Fund pursuant to section 729 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 2235a; Public Law 107–76) shall be available for obligation without written notification to, and the prior approval of, the Committees on Appropriations of both Houses of Congress: Provided, That the refunds or rebates so transferred shall be available for obligation only for the acquisition of plant and capital equipment necessary for the delivery of financial, administrative, and information technology services, including cloud adoption and migration, of primary benefit to the agencies of the Department of Agriculture. 
727.None of the funds made available by this Act may be used to implement, administer, or enforce the variety requirements of the final rule entitled Enhancing Retailer Standards in the Supplemental Nutrition Assistance Program (SNAP) published by the Department of Agriculture in the Federal Register on December 15, 2016 (81 Fed. Reg. 90675) until the Secretary of Agriculture amends the definition of the term variety as de fined in section 278.1(b)(1)(ii)(C) of title 7, Code of Federal Regulations, and variety as applied in the definition of the term staple food as defined in section 271.2 of title 7, Code of Federal Regulations, to increase the number of items that qualify as acceptable varieties in each staple food category so that the total number of such items in each staple food category exceeds the number of such items in each staple food category included in the final rule as published on December 15, 2016: Provided, That until the Secretary promulgates such regulatory amendments, the Secretary shall apply the requirements regarding acceptable varieties and breadth of stock to Supplemental Nutrition Assistance Program retailers that were in effect on the day before the date of the enactment of the Agricultural Act of 2014 (Public Law 113–79). 
728.In carrying out subsection (h) of section 502 of the Housing Act of 1949 (42 U.S.C. 1472), the Secretary of Agriculture shall have the same authority with respect to loans guaranteed under such section and eligible lenders for such loans as the Secretary has under subsections (h) and (j) of section 538 of such Act (42 U.S.C. 1490p–2) with respect to loans guaranteed under such section 538 and eligible lenders for such loans. 729.None of the funds made available by this Act may be used to propose, promulgate, or implement any rule, or take any other action with respect to, allowing or requiring information intended for a prescribing health care professional, in the case of a drug or biological product subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), to be distributed to such professional electronically (in lieu of in paper form) unless and until a Federal law is enacted to allow or require such distribution. 
730.None of the funds made available by this or any other Act may be used to carry out the final rule promulgated by the Food and Drug Administration and put into effect November 16, 2015, in regards to the hazard analysis and risk-based preventive control requirements of the current good manufacturing practice, hazard analysis, and risk-based preventive controls for food for animals rule with respect to the regulation of the production, distribution, sale, or receipt of dried spent grain byproducts of the alcoholic beverage production process. 731.Funds made available under title II of the Food for Peace Act (7 U.S.C. 1721 et seq.) may only be used to provide assistance to recipient nations if adequate monitoring and controls, as determined by the Administrator, are in place to ensure that emergency food aid is received by the intended beneficiaries in areas affected by food shortages and not diverted for unauthorized or inappropriate purposes. 
732.There is hereby appropriated $12,000,000, to remain available until expended, to carry out section 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a): Provided, That the Secretary may allow eligible entities, or comparable entities that provide energy efficiency services using their own billing mechanism to offer loans to customers in any part of their service territory and to offer loans to replace a manufactured housing unit with another manufactured housing unit, if replacement would be more cost effective in saving energy. 
733. 
(a)The Secretary of Agriculture shall— (1)conduct audits in a manner that evaluates the following factors in the country or region being audited, as applicable— 
(A)veterinary control and oversight; (B)disease history and vaccination practices; 
(C)livestock demographics and traceability; (D)epidemiological separation from potential sources of infection; 
(E)surveillance practices; (F)diagnostic laboratory capabilities; and 
(G)emergency preparedness and response; and (2)promptly make publicly available the final reports of any audits or reviews conducted pursuant to subsection (1). 
(b)This section shall be applied in a manner consistent with United States obligations under its international trade agreements. 734.No food that bears or contains partially hydrogenated oils (as defined in the order published by the Food and Drug Administration in the Federal Register on June 17, 2015 (80 Fed. Reg. 34650 et seq.)) shall be considered to be adulterated within the meaning of subsection (a)(1) or (a)(2)(C)(i) of section 402 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 342(a)) because such food contains such partially hydrogenated oils until the applicable compliance dates specified by FDA in the Federal Register on May 21, 2018 (83 Fed. Reg. 23358 et seq.). 
735.None of the funds made available by this Act may be used to carry out any activities or incur any expense related to the issuance of licenses under section 3 of the Animal Welfare Act (7 U.S.C. 2133), or the renewal of such licenses, to class B dealers who sell dogs and cats for use in research, experiments, teaching, or testing. 736. (a) (1)No Federal funds made available for this fiscal year for the rural water, waste water, waste disposal, and solid waste management programs authorized by sections 306, 306A, 306C, 306D, 306E, and 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926 et seq.) shall be used for a project for the construction, alteration, maintenance, or repair of a public water or wastewater system unless all of the iron and steel products used in the project are produced in the United States. 
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. (b)Subsection (a) shall not apply in any case or category of cases in which the Secretary of Agriculture (in this section referred to as the Secretary) or the designee of the Secretary finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. (c)If the Secretary or the designee receives a request for a waiver under this section, the Secretary or the designee shall make available to the public on an informal basis a copy of the request and information available to the Secretary or the designee concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary or the designee shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Department. 
(d)This section shall be applied in a manner consistent with United States obligations under international agreements. (e)The Secretary may retain up to 0.25 percent of the funds appropriated in this Act for Rural Utilities Service—Rural Water and Waste Disposal Program Account for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. 
(f)Subsection (a) shall not apply with respect to a project for which the engineering plans and specifications include use of iron and steel products otherwise prohibited by such subsection if the plans and specifications have received required approvals from State agencies prior to the date of enactment of this Act. (g)For purposes of this section, the terms United States and State shall include each of the several States, the District of Columbia, and each federally recognized Indian tribe. 
737.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 738.None of the funds made available by this Act may be used to procure raw or processed poultry products imported into the United States from the People's Republic of China for use in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Child and Adult Care Food Program under section 17 of such Act (42 U.S.C. 1766), the Summer Food Service Program for Children under section 13 of such Act (42 U.S.C. 1761), or the school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 
739.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel— (1)to inspect horses under section 3 of the Federal Meat Inspection Act (21 U.S.C. 603); 
(2)to inspect horses under section 903 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 1901 note; Public Law 104–127); or (3)to implement or enforce section 352.19 of title 9, Code of Federal Regulations (or a successor regulation). 
740.Of the total amounts made available by this Act for direct loans and grants in section 732 and in the following headings: Rural Housing Service—Rural Housing Insurance Fund Program Account; Rural Housing Service—Mutual and Self-Help Housing Grants; Rural Housing Service—Rural Housing Assistance Grants; Rural Housing Service—Rural Community Facilities Program Account; Rural Business-Cooperative Service—Rural Business Program Account; Rural Business-Cooperative Service—Rural Economic Development Loans Program Account; Rural Business-Cooperative Service—Rural Cooperative Development Grants; Rural Utilities Service—Rural Water and Waste Disposal Program Account; Rural Utilities Service—Rural Electrification and Telecommunications Loans Program Account; and Rural Utilities Service—Distance Learning, Telemedicine, and Broadband Program, to the maximum extent feasible, at least 10 percent of the funds shall be allocated for assistance in persistent poverty counties under this section, including, notwithstanding any other provision regarding population limits, any county seat of such a persistent poverty county that has a population that does not exceed the authorized population limit by more than 10 percent: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses, and 2007–2011 American Community Survey 5-year average, or any territory or possession of the United States: Provided further, That with respect to specific activities for which program levels have been made available by this Act that are not supported by budget authority, the requirements of this section shall be applied to such program level. 
741. 
(a)No funds shall be used to finalize the proposed rule entitled Eligibility of the People's Republic of China (PRC) to Export to the United States Poultry Products from Birds Slaughtered in the PRC published in the Federal Register by the Department of Agriculture on June 16, 2017 (82 Fed. Reg. 27625), unless the Secretary of Agriculture shall— (1)ensure that the poultry slaughter inspection system for the PRC is equivalent to that of the United States; 
(2)ensure that, before any poultry products can enter the United States from any such poultry plant, such poultry products comply with all other applicable requirements for poultry products in interstate commerce in the United States; (3)conduct periodic verification reviews and audits of any such plants in the PRC intending to export into the United States processed poultry products; 
(4)conduct re-inspection of such poultry products at United States ports-of-entry to check the general condition of such products, for the proper certification and labeling of such products, and for any damage to such products that may have occurred during transportation; and (5)ensure that shipments of any such poultry products selected to enter the United States are subject to additional re-inspection procedures at appropriate levels to verify that the products comply with relevant Federal regulations or standards, including examinations for product defects and laboratory analyses to detect harmful chemical residues or pathogen testing appropriate for the products involved. 
(b)This section shall be applied in a manner consistent with obligations of the United States under any trade agreement to which the United States is a party. 742.In addition to any other funds made available in this Act or any other Act, there is appropriated $9,000,000 to carry out section 18(g)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)), to remain available until expended. 
743.There is hereby appropriated $5,000,000, to remain available until September 30, 2021, for the cost of loans and grants that is consistent with section 4206 of the Agricultural Act of 2014, for necessary expenses of the Secretary to support projects that provide access to healthy food in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities. 744.For an additional amount for Animal and Plant Health Inspection Service—Salaries and Expenses, $8,500,000, to remain available until September 30, 2021, for one-time control and management and associated activities directly related to the multiple-agency response to citrus greening. 
745.None of the funds made available by this Act may be used to notify a sponsor or otherwise acknowledge receipt of a submission for an exemption for investigational use of a drug or biological product under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)) or section 351(a)(3) of the Public Health Service Act (42 U.S.C. 262(a)(3)) in research in which a human embryo is intentionally created or modified to include a heritable genetic modification. Any such submission shall be deemed to have not been received by the Secretary, and the exemption may not go into effect. 746.None of the funds made available by this or any other Act may be used to enforce the final rule promulgated by the Food and Drug Administration entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption, and published on November 27, 2015, with respect to the regulation of entities that grow, harvest, pack, or hold wine grapes, hops, pulse crops, or almonds. 
747.For school year 2020–2021, only a school food authority that had a negative balance in the nonprofit school food service account as of December 31, 2019, shall be required to establish a price for paid lunches in accordance with Section 12(p) of the Richard B. Russell National School Lunch Act, 42 U.S.C. 1760(p). 748.There is hereby appropriated $5,000,000, to remain available until September 30, 2021, for a pilot program for the National Institute of Food and Agriculture to provide grants to nonprofit organizations for programs and services to establish and enhance farming and ranching opportunities for military veterans. 
749.For school years 2019–2020 and 2020–2021, none of the funds made available by this Act may be used to implement or enforce the matter following the first comma in the second sentence of footnote (c) of section 220.8(c) of title 7, Code of Federal Regulations, with respect to the substitution of vegetables for fruits under the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773). 750.None of the funds made available by this Act or any other Act may be used— 
(1)in contravention of section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940), subtitle G of the Agricultural Marketing Act of 1946, or section 10114 of the Agriculture Improvement Act of 2018; or (2)to prohibit the transportation, processing, sale, or use of hemp, or seeds of such plant, that is grown or cultivated in accordance with subsection section 7606 of the Agricultural Act of 2014 or Subtitle G of the Agricultural Marketing Act of 1946, within or outside the State in which the hemp is grown or cultivated. 
751.Out of amounts appropriated to the Food and Drug Administration under title VI, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall, not later than July 1, 2020, and following the review required under Executive Order No. 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), issue advice revising the advice provided in the notice of availability entitled Advice About Eating Fish, From the Environmental Protection Agency and Food and Drug Administration; Revised Fish Advice; Availability (82 Fed. Reg. 6571 (January 19, 2017)), in a manner that is consistent with nutrition science recognized by the Food and Drug Administration on the net effects of seafood consumption. 752.In addition to any funds made available in this Act or any other Act, there is hereby appropriated $6,000,000, to remain available until September 30, 2021, for grants from the National Institute of Food and Agriculture to the 1890 Institutions to support the Centers of Excellence. 
753.There is hereby appropriated $1,000,000 for the Secretary of Agriculture to carry out a pilot program that assists rural hospitals to improve long-term operations and financial health by providing technical assistance through analysis of current hospital management practices. 754.There is hereby appropriated $2,000,000, to remain available until expended, for grants under section 12502 of Public Law 115–334. 
755.There is hereby appropriated $2,000,000 to carry out section 1621 of Public Law 110–246. 756.Not later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall issue a final rule based on the proposed rule entitled National Organic Program; Origin of Livestock, published in the Federal Register on April 28, 2015 (80 Fed. Reg. 23455): Provided, That the final rule shall incorporate public comments submitted in response to the proposed rule. 
757.There is hereby appropriated $3,000,000, to remain available until September 30, 2021, to carry out section 4003(b) of Public Law 115–334 relating to demonstration projects for Tribal Organizations. 758.There is hereby appropriated $1,000,000 for the Secretary to carry out a pilot program that provides forestry inventory analysis, forest management and economic outcomes modelling for certain currently enrolled Conservation Reserve Program participants. The Secretary shall allow the Commodity Credit Corporation to enter into agreements with and provide grants to qualified non-profit organizations dedicated to conservation, forestry and wildlife habitats, that also have experience in conducting accurate forest inventory analysis through the use of advanced, cost-effective technology. The Secretary shall focus the analysis on lands enrolled for at least eight years and located in areas with a substantial concentration of acres enrolled under conservation practices devoted to multiple bottomland hardwood tree species including CP03, CP03A, CP11, CP22, CP31 and CP40. 
759.In addition to amounts otherwise made available by this Act and notwithstanding the last sentence of 16 U.S.C. 1310, there is appropriated $4,000,000, to remain available until expended, to implement non-renewable agreements on eligible lands, including flooded agricultural lands, as determined by the Secretary, under the Water Bank Act (16 U.S.C. 1301–1311). 760.The Secretary shall set aside for Rural Economic Area Partnership (REAP) Zones, until August 15, 2020, an amount of funds made available in title III under the headings of Rural Housing Insurance Fund Program Account, Mutual and Self-Help Housing Grants, Rural Housing Assistance Grants, Rural Community Facilities Program Account, Rural Business Program Account, Rural Development Loan Fund Program Account, and Rural Water and Waste Disposal Program Account, equal to the amount obligated in REAP Zones with respect to funds provided under such headings in the most recent fiscal year any such funds were obligated under such headings for REAP Zones. 
761.There is hereby appropriated $1,000,000 to carry out section 3307 of Public Law 115–334. 762.The Secretary of Agriculture may waive the matching funds requirement under Section 412(g) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(g)). 
763.There is hereby appropriated $5,000,000, to remain available until September 30, 2021, to carry out section 23 of the Child Nutrition Act of 1966 (42 U.S.C. 1793), of which $1,000,000 shall be for grants under such section to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, and American Samoa. 764.There is hereby appropriated $1,000,000, to remain available until expended, for a pilot program for the Secretary to provide grants to qualified non-profit organizations and public housing authorities to provide technical assistance, including financial and legal services, to RHS multi-family housing borrowers to facilitate the acquisition of RHS multi-family housing properties in areas where the Secretary determines a risk of loss of affordable housing, by non-profit housing organizations and public housing authorities as authorized by law that commit to keep such properties in the RHS multi-family housing program for a period of time as determined by the Secretary. 
765.Section 2 of the Rural Electrification Act of 1936 (7 U.S.C. 902) is amended in subsection (a) by striking made by the Secretary and inserting made or guaranteed by the Secretary. 766.The National Bio and Agro-Defense Facility shall be transferred without reimbursement from the Secretary of Homeland Security to the Secretary of Agriculture. 
767.Any funds made available by this or any other Act that the Secretary withholds pursuant to section 1668(g)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5921(g)(2)), as amended, shall be available for grants for biotechnology risk assessment research: Provided , That the Secretary may transfer such funds to appropriations of the Department of Agriculture. 
768.There is hereby appropriated $5,000,000 to carry out section 222 of Subtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6923) as amended by section 12302 of Public Law 115–334. 769.There is hereby appropriated $400,000 to carry out section 224 of Subtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924) as amended by section 12504 of Public Law 115–334. 
770.There is hereby appropriated $1,000,000, to remain available until September 30, 2021, to carry out section 4208 of Public Law 115–334. 771.There is hereby appropriated $400,000 to carry out section 1672(g)(4)(B) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(g)(4(B)) as amended by section 7209 of Public Law 115–334. 
772.There is hereby appropriated $5,000,000 to carry out section 12301 of Public Law 115–334. 773.There is hereby appropriated $5,000,000 to carry out section 1450 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222e) as amended by section 7120 of Public Law 115–334. 
774.There is hereby appropriated $1,000,000 to carry out section 1671 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924) as amended by section 7208 of Public Law 115–334. 775.In response to an eligible community where the drinking water supplies are inadequate due to a natural disaster, as determined by the Secretary, including drought or severe weather, the Secretary may provide potable water through the Emergency Community Water Assistance Grant Program for an additional period of time not to exceed 120 days beyond the established period provided under the Program in order to protect public health. 
776.There is hereby appropriated $6,000,000 for the purposes described in the paragraph entitled Nutrition Assistance Program (NAP) Study under the Supplemental Nutrition Assistance Program included in House Report 116–107, of which $4,000,000 shall be for the Secretary to update the Feasibility Report, and of which $2,000,000 shall be for Puerto Rico for technology requirements: Provided, That the reports detailed in House Report 116-107 shall be due not later than December 31, 2020. 
777.There is hereby appropriated $5,000,000 to remain available until September 30, 2021, to carry out section 4206 of Public Law 115–334. 778.There is hereby appropriated $20,000,000, to remain available until expended, to carry out section 12513 of Public Law 115–334: Provided, That the Secretary shall take measures to ensure an equal distribution of funds between the three regional innovation initiatives. 
779.There is hereby appropriated $5,000,000, to remain available until September 30, 2021, to carry out section 2103 of Public Law 115–334. 780.There is hereby appropriated $20,000,000, for an additional amount for Department of Health and Human Services—Food and Drug Administration—Buildings and Facilities to remain available until expended and in addition to amounts otherwise made available for such purposes, for necessary expenses of plans, construction, repair, improvement, extension, alteration, demolition and purchase of fixed equipment or facilities of or used by FDA for seafood safety. 
781.There is hereby appropriated $5,000,000 to remain available until September 30, 2021, to carry out section 6424 of Public Law 115–334. 782.Of the unobligated balances from amounts made available to carry out section 749 of Division A of Public Law 115–31 and section 739 of Division A of Public Law 115–141, $15,073,000 are rescinded. 
783.In addition to amounts otherwise made available by this or any other Act, there is hereby appropriated $5,000,000, to remain available until expended, to the Secretary for a pilot program to provide grants to a regional consortium to fund technical assistance and construction of regional wastewater systems for historically impoverished communities that have had difficulty in installing traditional wastewater treatment systems due to soil conditions. 784.Section 9(i)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2018(i)(2)) is amended by striking for a period and all that follows through 2018 and inserting prior to December 31, 2020. 
785.Not later than 60 days after enactment of this Act, the Commissioner of the Food and Drug Administration shall issue a request for information to determine the next steps that will address the recent pulmonary illnesses reported to be associated with the use of e-cigarettes and vaping products. As part of such request for information, the Commissioner shall request public comment on product design and how to prevent consumers from modifying or adding any substances to these products that are not intended by the manufacturer: Provided, That the Food and Drug Administration shall provide an update to the Committee on Appropriations on a quarterly basis. 
786. 
(a)In the matter preceding the first proviso under the heading Supplemental Nutrition Assistance Program in the Consolidated Appropriations Act, 2018 (Public Law 115–141), strike December 31, 2019 and insert September 30, 2020. (b)In the matter preceding the first proviso under the heading Supplemental Nutrition Assistance Program in the Consolidated Appropriations Act, 2019 (Public Law 116–6), strike December 31, 2020 and insert September 30, 2021. 
787. 
(a)There is hereby appropriated $300,000,000, to remain available until expended, for an additional amount for section 779 of Public Law 115–141. (b)Section 313(b) of the Rural Electrification Act of 1936, as amended (7 U.S.C. 940c(b)), shall be applied for fiscal year 2020 and each fiscal year thereafter until the specified funding has been expended as if the following were inserted after the final period in subsection (b)(2): In addition, the Secretary shall use $425,000,000 of funds available in this subaccount in fiscal year 2019 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141 and shall use $255,000,000 of funds available in this subaccount in fiscal year 2020 for an additional amount for the same purpose and under the same terms and conditions as funds appropriated by section 779 of Public Law 115–141: Provided, That any use of such funds shall be treated as a reprogramming of funds under section 716 of this Act.. 
(c)Section 762(b) of division B of Public Law 116–6 shall no longer apply. 788.The Animal and Plant Health Inspection Service shall, notwithstanding any other provision of law: 
(a)within 60 calendar days, restore on its website the searchable database and its contents that were available on January 30, 2017, and all content generated since that date; and (b)hereafter, make publicly available via searchable database, in their entirety without redactions except signatures, the following records after enactment of this Act for a subsequent period of three years: 
(1)all final Animal Welfare Act inspection reports, including all reports documenting all Animal Welfare Act non-compliances observed by USDA officials and all animal inventories; (2)all final Animal Welfare Act and Horse Protection Act enforcement records; 
(3)all reports or other materials documenting any non-compliances observed by USDA officials; and (4)within six months of receipt by the agency, all final Animal Welfare Act research facility annual reports, including their attachments with appropriate redactions made for confidential business information that USDA could withhold under FOIA Exemption 4. 
789.Notwithstanding any other provision of law, no funds available to the Department of Agriculture may be used to move any agency from the mission area in which it was located on August 1, 2018, to any other mission area or office within the Department in the absence of the enactment of specific legislation affirming such move. 790.Notwithstanding any other provision of law, the acceptable market name of any engineered animal approved prior to the effective date of the National Bioengineered Food Disclosure Standard (February 19, 2019) shall include the words genetically engineered prior to the existing acceptable market name. 
791. 
(a)The remaining unobligated balances of funds made available under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Bipartisan Budget Act of 2018 (Public Law 115–123) are hereby rescinded: Provided, That the amounts rescinded pursuant to this subsection that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to that section of that Act. 
(b)In addition to amounts otherwise made available by this Act for Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary, there is appropriated for an additional amount for fiscal year 2020, to remain available until December 30, 2021, an amount equal to the unobligated balances rescinded pursuant to subsection (a), for the same purposes and under the same authorities and conditions as the funds made available under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Additional Supplemental Appropriations for Disaster Relief Act of 2019 (Public Law 116–20), as amended by this section: Provided, That, in addition to the purposes specified in the matter preceding the first proviso under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Additional Supplemental Appropriations for Disaster Relief Act of 2019 (Public Law 116–20), as amended by this section, such amounts shall also be available for quality losses of crops, drought, and excessive moisture: Provided further, That losses due to drought shall only be eligible under this subsection if any area within the county in which the loss occurs was rated by the U.S. Drought Monitor as having a D3 (Extreme Drought) or higher level of drought intensity during the applicable calendar years: Provided further, That the Secretary may use the amounts provided under this subsection, under the same authorities and conditions as the funds made available under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Bipartisan Budget Act of 2018 (Public Law 115–123), to continue to pay for losses due to Tropical Storm Cindy, and peaches and blueberries due to freeze in 2017 and blueberry productivity losses in 2018: Provided further, That the Secretary shall use the amounts provided under this subsection, under the same authorities and conditions as the funds made available under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Bipartisan Budget Act of 2018 (Public Law 115–123), to make payments for vine losses that were eligible for, but did not receive, payments under that heading in that Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(c)Title I of the Additional Supplemental Appropriations for Disaster Relief Act, 2019 (Public Law 116–20), as amended by section 116 of the Continuing Appropriations Act, 2020 (Public Law 116–59), is further amended in the first proviso under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary by striking may provide and inserting , in addition to the amount announced on November 8, 2019, shall provide not less than $400,000,000 in, and by adding the following before the final proviso under that heading:  Provided further, That the Secretary shall pay all sugar beet losses in 2018 and 2019 through cooperative processors (to be paid to producer members as determined by such processors) using the additional coverage level described in section 508(e)(2)(E) of the Federal Crop Insurance Act of 1938 (7 U.S.C. 1508(e)(2)(E)) for purposes of determining the Wildfire Hurricane Indemnity Program Plus factor (as defined in section 760.1502 of title 7, Code of Federal Regulations (or successor regulations):: Provided, That amounts repurposed pursuant to this subsection that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(d)No later than December 31, 2020, the remaining unobligated balances of funds made available under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary in the Additional Supplemental Appropriations for Disaster Relief Act of 2019 (Public Law 116–20) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated, to remain available until December 30, 2021, in addition to other funds as may be available for such purposes, for the same purposes and under the same authorities and conditions as the funds made available in subsection (b): Provided, That the amounts rescinded pursuant to this subsection that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to that section of that Act: Provided further, That the amount of additional new budget authority made available pursuant to this subsection is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
792.For an additional amount for Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund for purchase of vaccines, therapeutics, and diagnostics for the prevention and treatment of Ebola, $535,000,000, to remain available until September 30, 2024: Provided, That products purchased with funds provided under this section may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the PHS Act: Provided further, That sections 319C–1(h)(3) and 319C–2(h) of the PHS Act shall not apply to funds provided under this section: Provided further, That funds provided under this section may be used for the purposes specified in this section or authorized under section 319F–4 of the PHS Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.This division may be cited as the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2020. CEnergy and Water Development and Related Agencies Appropriations Act, 2020 ICorps of engineers—civilDepartment of the armyCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $151,000,000, to remain available until expended: Provided, That the Secretary shall initiate six new study starts during fiscal year 2020: Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $2,681,000,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects, except for Chickamauga Lock, Tennessee River, Tennessee, which shall be 35 percent during the fiscal year covered by this Act, shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law: Provided, That the Secretary shall initiate six new construction starts during fiscal year 2020: Provided further, That for new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than December 31, 2020: Provided further, That no allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of both Houses of Congress an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects: Provided further, That the Secretary may not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $375,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund.Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,790,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $210,000,000, to remain available until September 30, 2021.Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $200,000,000, to remain available until expended.Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $35,000,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $203,000,000, to remain available until September 30, 2021, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2021: Provided, That not more than 75 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress the report required under section 101(d) of this Act and a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title, as designated under such heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), to specific programs, projects, or activities.General provisions—corps of engineers—civil(including transfer of funds) 
101. 
(a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2020, shall be available for obligation or expenditure through a reprogramming of funds that: (1)creates or initiates a new program, project, or activity; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; (5)augments or reduces existing programs, projects, or activities in excess of the amounts contained in paragraphs (6) through (10), unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(8)Operation and maintenanceUnlimited reprogramming authority is granted for the Corps to be able to respond to emergencies: Provided, That the Chief of Engineers shall notify the Committees on Appropriations of both Houses of Congress of these emergency actions as soon thereafter as practicable: Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount up to a limit of $5,000,000 per project, study, or activity is allowed: Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation; 
(9)Mississippi river and tributariesThe reprogramming guidelines in paragraphs (6), (7), and (8) shall apply to the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account, respectively; and (10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted. 
(b)De Minimus ReprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the Committees on Appropriations of both Houses of Congress. (c)Continuing Authorities ProgramSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program. 
(d)Not later than 60 days after the date of enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations of both Houses of Congress to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year which shall include: (1)A table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if applicable, and the fiscal year enacted level; and 
(2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and (3)An identification of items of special congressional interest. 
102.The Secretary shall allocate funds made available in this Act solely in accordance with the provisions of this Act and the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), including the determination and designation of new starts. 103.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101. 
104.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 105.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341): Provided, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211). 
106.None of the funds made available by this Act or any other Act may be used to reorganize or to transfer the Civil Works functions or authority of the Corps of Engineers or the Secretary of the Army to another department or agency. 107.Additional funding provided in this Act shall be allocated only to projects determined to be eligible by the Chief of Engineers. 
108.None of the funds made available by this Act may be used to carry out any water supply reallocation study under the Wolf Creek Dam, Lake Cumberland, Kentucky, project authorized under the Act of July 24, 1946 (60 Stat. 636, ch. 595). IIDepartment of the interiorCentral utah projectCentral utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $20,000,000, to remain available until expended, of which $1,800,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,500,000 shall be available until September 30, 2021, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2020, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and related resources(including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $1,512,151,000, to remain available until expended, of which $69,932,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,023,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That $10,000,000 shall be available for transfer into the Blackfeet Water Settlement Implementation Fund established by section 3717 of Public Law 114–322: Provided further, That the unobligated balances in Water and Related Resources for the Blackfeet Water Rights Settlement Act may be transferred to the Blackfeet Water Settlement Implementation Fund account: Provided further, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That within available funds, $250,000 shall be for grants and financial assistance for educational activities: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706: Provided further, That of the amounts made available under this heading, $4,000,000 shall be for one payment for deferred construction funding to the Navajo Nation to fulfill the construction obligations described in section 15(b) of the Colorado Ute Indian Water Rights Settlement Act of 1988 (Public Law 100–585), as amended by the Colorado Ute Settlement Act Amendments of 2000 (Public Law 106–554), and to complete the commissioning and title transfer of the Navajo Nation Municipal Pipeline: Provided further, That in accordance with section 4009(c) of Public Law 114–322, and as recommended by the Secretary in a letter dated February 13, 2019, funding provided for such purpose in fiscal year 2018 shall be made available to the Expanding Recycled Water Delivery Project (VenturaWaterPure), the Pure Water Monterey Groundwater Replenishment Project, the Groundwater Reliability Improvement Program (GRIP) Recycled Water Project, the North Valley Regional Recycled Water Program, the South Sacramento County Agriculture and Habitat Lands Recycled Water Program, and the Central Coast Blue project: Provided further, That in accordance with section 4007 of Public Law 114–322, and as recommended by the Secretary in a letter dated February 13, 2019, funding provided for such purpose in fiscal years 2017 and 2018 shall be made available to the Cle Elum Pool Raise, the Boise River Basin Feasibility Study, the Del Puerto Water District, the Los Vaqueros Reservoir Phase 2 Expansion Project, the North-of-the Delta Off stream Storage (Sites Reservoir Project), and the Friant-Kern Canal Capacity Correction Resulting Subsidence: Provided further, That in accordance with section 4009(a) of Public Law 114–322, and as recommended by the Secretary in a letter dated February 13, 2019, funding provided for such purpose in fiscal years 2017 and 2018 shall be made available to the Doheny Ocean Desalination Project, the Kay Bailey Hutchison Desalination Plant, the North Pleasant Valley Desalter Facility, and the Mission Basin Groundwater Purification Facility Well Expansion and Brine Minimization.central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $54,849,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.California bay-delta restoration(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $33,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2021, $60,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.General provisions—department of the interior 201. (a)None of the funds provided in title II of this Act for Water and Related Resources, or provided by previous or subsequent appropriations Acts to the agencies or entities funded in title II of this Act for Water and Related Resources that remain available for obligation or expenditure in fiscal year 2020, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)initiates or creates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; (4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(5)transfers funds in excess of the following limits, unless prior approval is received from the Committees on Appropriations of both Houses of Congress: (A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$400,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year; (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments, unless prior approval is received from the Committees on Appropriations of both Houses of Congress. (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. (d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.Section 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $480,000,000 and inserting $530,000,000. 204.Title I of Public Law 108–361 (the CALFED Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 4007(k) of Public Law 114–322, is amended by striking 2019 each place it appears and inserting 2020. 
205.Section 9106(g)(2) of Public Law 111–11 (Omnibus Public Land Management Act of 2009) is amended by striking 2019 and inserting 2020. 206.The Claims Resolution Act of 2010 (Public Law 111–291) is amended— 
(1)in section 309(d), by striking 2021 each place it appears and inserting 2023; and (2)in section 311(h), by striking 2021 and inserting 2023. 
IIIDepartment of energyEnergy programsEnergy Efficiency and Renewable Energy(Including rescission of funds)For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,848,000,000, to remain available until expended: Provided, That of such amount, $165,000,000 shall be available until September 30, 2021, for program direction: Provided further, That of the unobligated balances from prior year appropriations available under this heading, $58,000,000 is hereby rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Cybersecurity, energy security, and emergency responseFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy sector cybersecurity, energy security, and emergency response activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $156,000,000, to remain available until expended: Provided, That of such amount, $13,000,000 shall be available until September 30, 2021, for program direction.ElectricityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $190,000,000, to remain available until expended: Provided, That of such amount, $18,000,000 shall be available until September 30, 2021, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,493,408,000, to remain available until expended: Provided, That of such amount, $80,000,000 shall be available until September 30, 2021, for program direction.Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $750,000,000, to remain available until expended: Provided, That of such amount $61,500,000 shall be available until September 30, 2021, for program direction.Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $14,000,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $195,000,000, to remain available until expended: Provided, That, as authorized by section 404 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 42 U.S.C. 6239 note), the Secretary of Energy shall draw down and sell not to exceed $450,000,000 of crude oil from the Strategic Petroleum Reserve in fiscal year 2020: Provided further, That the proceeds from such drawdown and sale shall be deposited into the Energy Security and Infrastructure Modernization Fund during fiscal year 2020: Provided further, That such amounts shall be made available and shall remain available until expended for necessary expenses to carry out the Life Extension II project for the Strategic Petroleum Reserve.SPR Petroleum AccountFor the acquisition, transportation, and injection of petroleum products, and for other necessary expenses pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241, 6239 note), and section 5010 of the 21st Century Cures Act (Public Law 114–255), $10,000,000, to remain available until expended.Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $10,000,000, to remain available until expended.Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $126,800,000, to remain available until expended.Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $319,200,000, to remain available until expended: Provided, That $200,000 of the funds provided are for community support.Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $881,000,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $5,250,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 33 passenger motor vehicles including one bus, $7,000,000,000, to remain available until expended: Provided, That of such amount, $186,300,000 shall be available until September 30, 2021, for program direction.Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $425,000,000, to remain available until expended: Provided, That of such amount, $35,000,000 shall be available until September 30, 2021, for program direction.Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses of the Title 17 Innovative Technology Loan Guarantee Program, as authorized, $32,000,000 is appropriated, to remain available until September 30, 2021: Provided further, That up to $32,000,000 of fees collected in fiscal year 2020 pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections under this heading and used for necessary administrative expenses in this appropriation and shall remain available until September 30, 2021: Provided further, That to the extent that fees collected in fiscal year 2020 exceed $32,000,000, those excess amounts shall be credited as offsetting collections under this heading and available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2020 (estimated at $3,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from fees collected in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2020 appropriation from the general fund estimated at $0: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations.Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2021.Tribal Energy Loan Guarantee ProgramFor Department of Energy administrative expenses necessary in carrying out the Tribal Energy Loan Guarantee Program, $2,000,000, to remain available until September 30, 2021.Office of Indian Energy Policy and ProgramsFor necessary expenses for Indian Energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $22,000,000, to remain available until expended: Provided, That, of the amount appropriated under this heading, $5,000,000 shall be available until September 30, 2021, for program direction.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $254,378,000, to remain available until September 30, 2021, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $93,378,000 in fiscal year 2020 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation from the general fund estimated at not more than $161,000,000.Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $54,215,000, to remain available until September 30, 2021.Atomic energy defense activitiesNational nuclear security administrationWeapons ActivitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one ambulance for replacement only, $12,457,097,000, to remain available until expended: Provided, That of such amount, $107,660,000 shall be available until September 30, 2021, for program direction.Defense nuclear nonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed two aircraft, $2,164,400,000, to remain available until expended.Naval reactors(including transfer of funds)For Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,648,396,000, to remain available until expended, of which, $88,500,000 shall be transferred to Department of Energy—Energy Programs—Nuclear Energy, for the Advanced Test Reactor: Provided, That of such amount, $50,500,000 shall be available until September 30, 2021, for program direction.Federal salaries and expensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $434,699,000, to remain available until September 30, 2021, including official reception and representation expenses not to exceed $17,000.ENVIRONMENTAL AND OTHER DEFENSE ACTIVITIESDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $6,255,000,000, to remain available until expended: Provided, That of such amount, $281,119,000 shall be available until September 30, 2021, for program direction.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than one passenger motor vehicle, $906,000,000, to remain available until expended: Provided, That of such amount, $328,917,000 shall be available until September 30, 2021, for program direction.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for the Steigerwald Floodplain Restoration Project and, in addition, for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2020, no new direct loan obligations may be made: Provided further, Expenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454 are authorized and approved, without fiscal year limitation, for the cost of current and future year purchases or payments of emissions expenses associated with Bonneville Power Administration power and transmission operations in states with clean energy programs: Provided further, This expenditure authorization is limited solely to Bonneville Power Administration’s voluntary purchase or payments made in conjunction with state clean energy programs and is not a broader waiver of Bonneville Power Administration’s sovereign immunity.Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $6,597,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $6,597,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $56,000,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $47,775,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $37,375,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation estimated at not more than $10,400,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $43,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administration(including rescission of funds)For carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $262,959,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $262,959,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $173,587,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation estimated at not more than $89,372,000, of which $89,372,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $227,000,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses): Provided further, That of the unobligated balances from prior year appropriations available under this heading, $176,000 is hereby permanently cancelled.Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $3,160,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $2,932,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2020, the Administrator of the Western Area Power Administration may accept up to $1,187,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSalaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $382,000,000, to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $382,000,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2020 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2020 so as to result in a final fiscal year 2020 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including transfer and rescission of funds) 
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. (b) (1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; (B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; 
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or (D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). 
(2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. (3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— (1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or 
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance. (d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Final Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify, and obtain the prior approval of, the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. (f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity; (2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. (g) (1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. (h)The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 
302.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2020 until the enactment of the Intelligence Authorization Act for fiscal year 2020. 303.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements. 
304.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 305. (a)None of the funds made available in this or any prior Act under the heading Defense Nuclear Nonproliferation may be made available to enter into new contracts with, or new agreements for Federal assistance to, the Russian Federation. 
(b)The Secretary of Energy may waive the prohibition in subsection (a) if the Secretary determines that such activity is in the national security interests of the United States. This waiver authority may not be delegated. (c)A waiver under subsection (b) shall not be effective until 15 days after the date on which the Secretary submits to the Committees on Appropriations of both Houses of Congress, in classified form if necessary, a report on the justification for the waiver. 
306.Notwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), upon a determination by the President in this fiscal year that a regional supply shortage of refined petroleum product of significant scope and duration exists, that a severe increase in the price of refined petroleum product will likely result from such shortage, and that a draw down and sale of refined petroleum product would assist directly and significantly in reducing the adverse impact of such shortage, the Secretary of Energy may draw down and sell refined petroleum product from the Strategic Petroleum Reserve. Proceeds from a sale under this section shall be deposited into the SPR Petroleum Account established in section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247), and such amounts shall be available for obligation, without fiscal year limitation, consistent with that section. 307.Of the offsetting collections, including unobligated balances of such collections, in the “Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration”, $21,400,000 shall be transferred to the “Department of Interior—Bureau of Reclamation—Upper Colorado River Basin Fund” for the Bureau of Reclamation to carry out environmental stewardship and endangered species recovery efforts. 
308. 
(a)Of the unobligated balances available from amounts appropriated in prior Acts under the heading Title III—Department of Energy—Energy Programs, $12,723,000 is hereby rescinded. (b)No amounts may be rescinded under (a) from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
309.Beginning in fiscal year 2021 and for each fiscal year thereafter, fees collected pursuant to subsection (b)(1) of section 6939f of title 42, United States Code, shall be deposited in Department of Energy—Energy Programs—Non-Defense Environmental Cleanup as discretionary offsetting collections. 310.During fiscal year 2020 and each fiscal year thereafter, notwithstanding any provision of title 5, United States Code, relating to classification or rates of pay, the Southeastern Power Administration shall pay any power system dispatcher employed by the Administration a rate of basic pay and premium pay based on those prevailing for similar occupations in the electric power industry. Basic pay and premium pay may not be paid under this section to any individual during a calendar year so as to result in a total rate in excess of the rate of basic pay for level V of the Executive Schedule (section 5316 of such title). 
IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $175,000,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $31,000,000, to remain available until September 30, 2021.Delta regional authoritySalaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382F(d), 382M, and 382N of said Act, $30,000,000, to remain available until expended.Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $15,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities: Provided further, That notwithstanding any other provision of law regarding payment of a non-Federal share in connection with a grant-in-aid program, amounts under this heading shall be available for the payment of such a non-Federal share for programs undertaken to carry out the purposes of the Commission.Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $25,000,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $842,236,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2021, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $717,125,000 in fiscal year 2020 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That of the amounts appropriated under this heading, not less than $15,478,000 shall be for activities related to the development of regulatory infrastructure for advanced nuclear technologies, and $14,500,000 shall be for international activities, except that the amounts provided under this proviso shall not be derived from fee revenues, notwithstanding 42 U.S.C. 2214: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2020 so as to result in a final fiscal year 2020 appropriation estimated at not more than $125,111,000: Provided further, That of the amounts appropriated under this heading, $10,500,000 shall be for university research and development in areas relevant to the Commission's mission, and $5,500,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering.Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $13,314,000, to remain available until September 30, 2021: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $10,929,000 in fiscal year 2020 shall be retained and be available until September 30, 2021, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2020 so as to result in a final fiscal year 2020 appropriation estimated at not more than $2,385,000: Provided further, That of the amounts appropriated under this heading, $1,171,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, which shall not be available from fee revenues.Nuclear waste technical review boardSALARIES AND EXPENSESFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2021.General provisions—independent agencies 401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information, consistent with Department of Justice guidance for all federal agencies. 
402. 
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. (b) (1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. (c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act. (e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority; (2)total unobligated balances; and 
(3)total unliquidated obligations. VGeneral provisions(including transfer of funds) 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority. 503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations). 
504. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2020.  DDepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2020 IDepartment of the interiorBureau of land managementManagement of lands and resources(including rescission of funds)For necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,237,015,000, to remain available until September 30, 2021; of which $115,000,000 for annual and deferred maintenance and $101,555,000 for the wild horse and burro program, as authorized by Public Law 92–195 (16 U.S.C. 1331 et sec.), shall remain available until expended: Provided, That of the funds made available for the wild horse and burro program, $21,000,000 shall not be available for obligation until 60 days after submission to the Congress of the detailed plan described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That amounts in the fee account of the BLM Permit Processing Improvement Fund may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations.In addition, $40,196,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2020, so as to result in a final appropriation estimated at not more than $1,237,015,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.Of the unobligated balances from amounts made available under this heading in fiscal year 2017 or before, $19,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Construction(including rescission of funds)Of the unobligated balances from amounts made available under this heading $5,400,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Land acquisition(including rescission of funds)For expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $32,300,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Of the unobligated balances from amounts made available for Land Acquisition and derived from the Land and Water Conservation Fund, $2,367,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $112,094,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605).Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands.Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended.Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary’s certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis.United states fish and wildlife serviceResource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,364,289,000, to remain available until September 30, 2021: Provided, That not to exceed $20,318,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)): Provided further, That of the amounts made available under this heading for central office operations, $1,000,000 shall not be available for obligation until the Landscape Conservation Cooperatives report is received by the Committees on Appropriations of the House of Representatives and the Senate in accordance with the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $29,704,000, to remain available until expended.Land acquisition(including rescission of funds)For expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $70,715,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which, not more than $10,000,000 shall be for land conservation partnerships authorized by the Highlands Conservation Act of 2004, including not to exceed $320,000 for administrative expenses: Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs.Of the unobligated balances from amounts made available for the Fish and Wildlife Service and derived from the Land and Water Conservation Fund, $3,628,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Cooperative endangered species conservation fund(including rescission of funds)For expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $54,502,000, to remain available until expended, of which $23,702,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $30,800,000 is to be derived from the Land and Water Conservation Fund.Of the unobligated balances made available from the Cooperative Endangered Species Conservation Fund, $18,771,000 is permanently rescinded from projects or from other grant programs with an unobligated carry over balance: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.north american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $46,000,000, to remain available until expended.Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $4,910,000, to remain available until expended.Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $15,000,000, to remain available until expended.State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $67,571,000, to remain available until expended: Provided, That of the amount provided herein, $5,209,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $7,362,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $12,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2020 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2021, shall be reapportioned, together with funds appropriated in 2022, in the manner provided herein.Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended.National park serviceOperation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,576,992,000, of which $10,282,000 for planning and interagency coordination in support of Everglades restoration and $135,950,000 for maintenance, repair, or rehabilitation projects for constructed assets and $153,575,000 for cyclic maintenance projects for constructed assets and cultural resources and $5,000,000 for uses authorized by section 101122 of title 54, United States Code shall remain available until September 30, 2021: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348:  Provided further, That notwithstanding section 9(a) of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 691), $3,300,000 of the funds made available under this heading shall be provided to the organization selected under section 9(b) of that Act for expenditure by the United States Semiquincentennial Commission in accordance with that Act: Provided further, That notwithstanding section 9 of the 400 Years of African-American History Commission Act (36 U.S.C. note prec. 101; Public Law 115–102), $3,300,000 of the funds provided under this heading shall be made available for the purposes specified by that Act: Provided further, That sections (7)(b) and (8) of that Act shall be amended by striking July 1, 2020 and inserting July 1, 2021.National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $71,166,000.Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $118,660,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2021, of which $16,000,000 shall be for Save America's Treasures grants for preservation of national significant sites, structures and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): Provided, That an individual Save America's Treasures grant shall be matched by non-Federal funds: Provided further, That individual projects shall only be eligible for one grant: Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: Provided further, That of the funds provided for the Historic Preservation Fund, $750,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently under-represented, as determined by the Secretary, $18,750,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement, $10,000,000 is for grants to Historically Black Colleges and Universities, and $7,500,000 is for competitive grants for the restoration of historic properties of national, State and local significance listed on or eligible for inclusion on the National Register of Historic Places, to be made without imposing the usage or direct grant restrictions of section 101(e)(3) (54 U.S.C. 302904) of the National Historical Preservation Act: Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code, to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and non-profit organizations.ConstructionFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $389,345,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2020 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section.Land acquisition and state assistance(Including rescission of funds)For expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $208,400,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $140,000,000 is for the State assistance program and of which $13,000,000 shall be for the American Battlefield Protection Program grants as authorized by chapter 3081 of title 54, United States Code.Of the unobligated balances from amounts made available for the National Park Service and derived from the Land and Water Conservation Fund, $2,279,000 is hereby permanently rescinded from projects or from other grant programs with an unobligated carry over balance: Provided, That no amounts may be rescinded from amounts that were designed by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.centennial challenge For expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $15,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit.Administrative provisions(including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 203. Transfers may include a reasonable amount for FHWA administrative support costs.United states geological surveySurveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,270,957,000, to remain available until September 30, 2021; of which $84,337,000 shall remain available until expended for satellite operations; and of which $76,164,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities.Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations, observation wells, and seismic equipment; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes.Bureau of ocean energy managementOcean energy managementFor expenses necessary for granting and administering leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $191,611,000, of which $131,611,000 is to remain available until September 30, 2021, and of which $60,000,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2020 appropriation estimated at not more than $131,611,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities.Bureau of safety and environmental enforcementOffshore safety and environmental enforcement(Including rescission of funds)For expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $149,333,000, of which $123,333,000 is to remain available until September 30, 2021, and of which $26,000,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2020 appropriation estimated at not more than $123,333,000: Provided further, That of the unobligated balances from amounts made available under this heading $4,788,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount, $43,479,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2020, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $43,479,000, the amounts realized in excess of $43,479,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2020, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended.Office of surface mining reclamation and enforcementRegulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $117,768,000, to remain available until September 30, 2021: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2020 appropriation estimated at not more than $117,768,000.Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $24,713,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $115,000,000, to remain available until expended, for grants to States and federally recognized Indian Tribes for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, $30,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities, and $10,000,000 shall be for grants to federally recognized Indian Tribes without regard to their status as certified or uncertified under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) and shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977: Provided further, That such additional amount shall be allocated to States and Indian Tribes within 60 days after the date of enactment of this Act.Indian AffairsBureau of indian affairsOperation of indian programs(including transfers of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), $1,577,110,000, to remain available until September 30, 2021, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $74,734,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap for welfare payments from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $57,424,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2021, may be transferred during fiscal year 2022 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder’s trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2022: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel: Provided further, That the Bureau of Indian Affairs may accept transfers of funds from United States Customs and Border Protection to supplement any other funding available for reconstruction or repair of roads owned by the Bureau of Indian Affairs as identified on the National Tribal Transportation Facility Inventory, 23 U.S.C. 202(b)(1).Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs and the Bureau of Indian Education for fiscal year 2020, such sums as may be necessary, which shall be available for obligation through September 30, 2021: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Construction(including transfers and rescission of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483; $128,591,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation: Provided further, That of the funds made available under this heading, $10,000,000 shall be derived from the Indian Irrigation Fund established by section 3211 of the WIIN Act (Public Law 114–322; 130 Stat. 1749).Of the unobligated balances made available for the Construction, Resources Management account, $2,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Indian land and water claim settlements and miscellaneous payments to IndiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, 111–291, and 114–322, and for implementation of other land and water rights settlements, $45,644,000, to remain available until expended.Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $11,779,000, of which $1,590,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $183,476,740.Bureau of indian educationOperation of indian education programs(including transfers of funds)For expenses necessary for the operation of Indian education programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $943,077,000, to remain available until September 30, 2021, except as otherwise provided herein: Provided, That Federally recognized Indian tribes and tribal organizations of Federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $702,837,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2020, and shall remain available until September 30, 2021: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self–Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $83,407,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2020: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel.Education ConstructionFor construction, repair, improvement, and maintenance of buildings, utilities, and other facilities necessary for the operation of Indian education programs, including architectural and engineering services by contract; acquisition of lands, and interests in lands; $248,257,000 to remain available until expended: Provided, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, not later than 18 months after the date of the enactment of this Act, any Public Law 100–297 (25 U.S.C. 2501, et seq.) grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction.Administrative provisions(including transfers of funds)The Bureau of Indian Affairs and the Bureau of Indian Education may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs or the Bureau of Indian Education for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs or the Bureau of Indian Education under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs or the Bureau of Indian Education, this action shall not diminish the Federal Government’s trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe’s ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education, or more than one grade to expand the elementary grade structure for Bureau-funded schools with a K–2 grade structure on October 1, 1996. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau’s funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school’s operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects.Funds made available for Tribal Priority Allocations within Operation of Indian Programs and Operation of Indian Education Programs may be used to execute requested adjustments in tribal priority allocations initiated by an Indian Tribe.Departmental officesOffice of the secretaryDepartmental operations(Including transfer of funds)For necessary expenses for management of the Department of the Interior and for grants and cooperative agreements, as authorized by law, $131,832,000, to remain available until September 30, 2021; of which no less than $1,000,000 shall be for the hiring of additional personnel to assist the Department with its compliance responsibilities under 5 U.S.C. 552; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $10,000,000 for the Appraisal and Valuation Services Office is to be derived from the Land and Water Conservation Fund and shall remain available until expended; and of which $11,061,000 for Indian land, mineral, and resource valuation activities shall remain available until expended: Provided, That funds for Indian land, mineral, and resource valuation activities may, as needed, be transferred to and merged with the Bureau of Indian Affairs Operation of Indian Programs and Bureau of Indian Education Operation of Indian Education Programs accounts and the Office of the Special Trustee for American Indians Federal Trust Programs account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2020, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee.Administrative provisionsFor fiscal year 2020, up to $400,000 of the payments authorized by chapter 69 of title 31, United States Code, may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program are the only amounts available for payments authorized under chapter 69 of title 31, United States Code: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter are insufficient to make the full payments authorized by that chapter to all units of local government, then the payment to each local government shall be made proportionally: Provided further, That the Secretary may make adjustments to payment to individual units of local government to correct for prior overpayments or underpayments: Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local government if the computed amount of the payment is less than $100.Insular affairsAssistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $102,881,000, of which: (1) $93,390,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative and natural resources activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands, as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,491,000 shall be available until September 30, 2021, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee’s commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non–Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).Compact of free associationFor grants and necessary expenses, $8,463,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188: Provided, That of the funds appropriated under this heading, $5,000,000 is for deposit into the Compact Trust Fund of the Republic of the Marshall Islands as compensation authorized by Public Law 108–188 for adverse financial and economic impacts.Administrative provisions(including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities.Office of the solicitorSalaries and expensesFor necessary expenses of the Office of the Solicitor, $66,816,000.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General, $55,986,000, to remain available until September 30, 2021.Office of the special trustee for american indiansFederal trust programs(including transfer and rescission of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $111,540,000, to remain available until expended, of which not to exceed $19,016,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs, Operation of Indian Programs and Bureau of Indian Education, Operation of Indian Education Programs accounts; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2020, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least five years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders.Of the unobligated balances from amounts made available for the Office of the Special Trustee for American Indians, $3,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Department-Wide programsWildland fire management(including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $952,338,000, to remain available until expended, of which not to exceed $18,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $194,000,000 is for fuels management activities: Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management activities, and for training and monitoring associated with such fuels management activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000 between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations: Provided further, That of the funds provided under this heading $383,657,000 is provided to meet the terms of section 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Wildfire suppression operations reserve fund(including transfers of funds)In addition to the amounts provided under the heading Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations, $300,000,000, to remain available until transferred, is additional new budget authority as specified for purposes of section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of Agriculture—Forest Service—Wildland Fire Management and Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of Agriculture or the Department of the Interior only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.For an additional amount for a competitive grant program to fund radium decontamination and remediation at any land-grant university that has been subjected to such contamination as a result of actions of the former United States Bureau of Mines, $12,000,000.Natural resource damage assessment and restorationNatural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,767,000, to remain available until expended.Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $55,735,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue’s collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.office of natural resources revenue For necessary expenses for management of the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $147,330,000, to remain available until September 30, 2021; of which $50,651,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.General Provisions, Department of the Interior (including transfers of funds)emergency transfer authority—intra-bureau  
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.emergency transfer authority—department-wide  
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, with such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.authorized use of funds  
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.authorized use of funds, indian trust management  104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose. The Secretary shall notify the House and Senate Committees on Appropriations within 60 days of the expenditure or transfer of any funds under this section, including the amount expended or transferred and how the funds will be used.redistribution of funds, bureau of indian affairs  
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2020. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.ellis, governors, and liberty islands  106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.Outer Continental Shelf Inspection Fees 
107. 
(a)In fiscal year 2020, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). (b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2020 shall be— 
(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; (2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and 
(3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2020. Fees for fiscal year 2020 shall be— 
(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and (2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. 
(d)Fees for inspection of well operations conducted via non-rig units as outlined in title 30 CFR 250 subparts D, E, F, and Q shall be assessed for all inspections completed in fiscal year 2020. Fees for fiscal year 2020 shall be— (1)$13,260 per inspection for non-rig units operating in water depths of 2,500 feet or more; 
(2)$11,530 per inspection for non-rig units operating in water depths between 500 and 2,499 feet; and (3)$4,470 per inspection for non-rig units operating in water depths of less than 500 feet. 
(e)The Secretary shall bill designated operators under subsection (b) quarterly, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (d) with payment required by the end of the following quarter.contracts and agreements for wild horse and burro holding facilities  108.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.mass marking of salmonids  
109.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.contracts and agreements with indian affairs  110.Notwithstanding any other provision of law, during fiscal year 2020, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year.department of the interior experienced services program  
111. 
(a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law. (b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not— 
(1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits; (2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or 
(3)affect existing contracts for services.obligation of funds 112.Amounts appropriated by this Act to the Department of the Interior shall be available for obligation and expenditure not later than 60 days after the date of enactment of this Act.extension of authorities 
113. 
(a)Section 512 of title V of division J of Public Law 108–447 is amended by striking “on the date that is 15 years after the date that funds are first made available for this title.” and inserting “after September 30, 2022.”. (b)Section 608 of title VI of division J of Public Law 108–447 is amended by striking “the expiration of the 15-year period beginning on the date that funds are first made available for this title.” and inserting “September 30, 2022.”. 
(c)Section 109 of title I of Public Law 103–449, as amended by Public Law 111–11, title VIII section 8201(c), is further amended by striking “$15,000,000” and inserting “$17,000,000”. (d)Section 608(a) of division II of Public Law 104–333, as amended by Public Law 110–229 section 461, is further amended by striking “$15,000,000” and inserting “$17,000,000”. 
(e)Section 810(a)(1) of title VIII of division B of appendix D of Public Law 106–554, as amended by Public Law 115–31, division G, title I section 115(b), is further amended by striking “$12,000,000” and inserting “$14,000,000”.separation of accounts 114.The Secretary of the Interior, in order to implement an orderly transition to separate accounts of the Bureau of Indian Affairs and the Bureau of Indian Education, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in this Act.payments in lieu of taxes (pilt)  
115.Section 6906 of title 31, United States Code, shall be applied by substituting fiscal year 2020 for fiscal year 2019.sage-grouse  116.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to write or issue pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)— 
(1)a proposed rule for greater sage-grouse (Centrocercus urophasianus); (2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse.Disclosure of Departure or Alternate Procedure Approval 
117. 
(a)Subject to subsection (b), beginning no later than 180 days after the enactment of this Act, in any case in which the Bureau of Safety and Environmental Enforcement or the Bureau of Ocean Energy Management prescribes or approves any departure or use of alternate procedure or equipment, in regards to a plan or permit, under 30 C.F.R. § 585.103, 30 C.F.R. § 550.141; 30 C.F.R. §550.142; 30 C.F.R. § 250.141, or 30 C.F.R. § 250.142, the head of such bureau shall post a description of such departure or alternate procedure or equipment use approval on such bureau’s publicly available website not more than 15 business days after such issuance. (b)The head of each bureau may exclude confidential business information. 
IIEnvironmental protection agencyScience and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $716,449,000, to remain available until September 30, 2021: Provided, That of the funds included under this heading, $6,000,000 shall be for Research: National Priorities as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Environmental Programs and Management For environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; implementation of a coal combustion residual permit program under section 2301 of the Water and Waste Act of 2016; and not to exceed $31,000 for official reception and representation expenses, $2,663,356,000, to remain available until September 30, 2021: Provided, That of the funds included under this heading, $17,700,000 shall be for Environmental Protection: National Priorities as specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That of the funds included under this heading, $510,276,000 shall be for Geographic Programs specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).In addition, $5,000,000 to remain available until expended, for necessary expenses of activities described in section 26(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2625(b)(1)): Provided, That fees collected pursuant to that section of that Act and deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2020 shall be retained and used for necessary salaries and expenses in this appropriation and shall remain available until expended: Provided further, That the sum herein appropriated in this paragraph from the general fund for fiscal year 2020 shall be reduced by the amount of discretionary offsetting receipts received during fiscal year 2020, so as to result in a final fiscal year 2020 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent that amounts realized from such receipts exceed $5,000,000, those amount in excess of $5,000,000 shall be deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2020, shall be retained and used for necessary salaries and expenses in this account, and shall remain available until expended: Provided further, That of the funds included in the first paragraph under this heading, the Chemical Risk Review and Reduction program project shall be allocated for this fiscal year, excluding the amount of any fees appropriated, not less than the amount of appropriations for that program project for fiscal year 2014.Hazardous Waste Electronic Manifest System FundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $8,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections under such section 3024 are received during fiscal year 2020, which shall remain available until expended and be used for necessary expenses in this appropriation, so as to result in a final fiscal year 2020 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent such offsetting collections received in fiscal year 2020 exceed $8,000,000, those excess amounts shall remain available until expended and be used for necessary expenses in this appropriation.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,489,000, to remain available until September 30, 2021.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $33,598,000, to remain available until expended.Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611), and hire, maintenance, and operation of aircraft, $1,184,755,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2019, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,184,755,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $11,586,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2021, and $30,747,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2021.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $91,941,000, to remain available until expended, of which $66,572,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks.Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency’s responsibilities under the Oil Pollution Act of 1990, including hire, maintenance, and operation of aircraft, $19,581,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $4,246,232,000, to remain available until expended, of which— (1)$1,638,826,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $1,126,088,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2020, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2020, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2020 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2020, notwithstanding the provisions of subsections (g)(1), (h), and (l) of section 201 of the Federal Water Pollution Control Act, grants made under title II of such Act for American Samoa, Guam, the commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2020, notwithstanding the provisions of such subsections (g)(1), (h), and (l) of section 201 and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2020, notwithstanding any provision of the Federal Water Pollution Control Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of such Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act: Provided further, That for fiscal year 2020, funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2020, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2020, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2020, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 14 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment of this Act if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 14 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients; 
(2)$25,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission: Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure; 
(3)$29,186,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; 
(4)$89,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates, or any territory or possession of the United States; 
(5)$87,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005; (6)$56,306,000 shall be for targeted airshed grants in accordance with the terms and conditions in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act); 
(7)$4,000,000 shall be to carry out the water quality program authorized in section 5004(d) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322); (8)$25,408,000 shall be for grants under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a); 
(9)$26,000,000 shall be for grants under section 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)); (10)$19,511,000 shall be for grants under section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b); 
(11)$3,000,000 shall be for grants under section 1459A(l) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(l)); (12)$12,000,000 shall be for grants under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8)); 
(13)$28,000,000 shall be for grants under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301); (14)$1,000,000 shall be for grants under section 4304(b) of the America’s Water Infrastructure Act of 2018 (Public Law 115–270); and 
(15)$1,075,907,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $46,190,000 shall be for carrying out section 128 of CERCLA; $9,332,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,449,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs; $13,000,000 shall be for multipurpose grants, including interagency agreements.Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $55,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $11,500,000,000: Provided further, That of the funds made available under this heading, $5,000,000 shall be used solely for the cost of direct loans and for the cost of guaranteed loans for projects described in section 5026(9) of the Water Infrastructure Finance and Innovation Act of 2014 to State infrastructure financing authorities, as authorized by section 5033(e) of such Act: Provided further, That the Administrator, together with the Director of the Office of Management and Budget and the Secretary of the Treasury, shall jointly develop criteria for project eligibility for direct loans and loan guarantees authorized by the Water Infrastructure Finance and Innovation Act of 2014 that limit Federal participation in a project consistent with the requirements for the budgetary treatment provided for in section 504 of the Federal Credit Reform Act of 1990 and based on the recommendations contained in the 1967 Report of the President’s Commission on Budget Concepts; and the Administrator, the Director, and the Secretary, shall, not later than 120 days after the date of enactment of this Act, publish such criteria in the Federal Register: Provided further, That, in developing the criteria to be used, the Administrator, the Director, and the Secretary, shall consult with the Director of the Congressional Budget Office: Provided further, That the requirements of section 553 of title 5, United States Code, shall not apply to the development and publication of such criteria: Provided further, That the use of direct loans or loan guarantee authority under this heading for direct loans or commitments to guarantee loans for any project shall be in accordance with the criteria published pursuant to this Act: Provided further, That the Administrator, the Director, and the Secretary, shall also certify, and publish such certification in the Federal Register, that the criteria is compliant with this paragraph, at the same time the Administrator, the Director, and the Secretary, publish the criteria in the Federal Register: Provided further, That the Administrator may not issue a Notice of Funding Availability for applications for credit assistance under the Water Infrastructure Finance and Innovation Act Program in fiscal year 2020 until the criteria have been developed and published pursuant to the fourth proviso and certified pursuant to the previous proviso: Provided further, That none of the direct loans or loan guarantee authority made available under this heading shall be available for any project unless the Administrator and the Director of the Office of Management and Budget have certified in advance in writing that the direct loan or loan guarantee, as applicable, and the project comply with the criteria developed and published pursuant to this Act: Provided further, That the criteria developed and published pursuant to this Act shall not apply to the use of direct loans or loan guarantee authority provided by prior appropriations Acts: Provided further, That not later than 15 days after the date upon which criteria have been published pursuant to the fourth proviso, the Administrator shall report to the Committees on Appropriations of the House of Representatives and Senate, the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate on any statutory improvements to the Water Infrastructure Finance and Innovation Act of 2014 or to the Water Infrastructure Finance and Innovation Act Program Account’s appropriations language that would further align such Act and such language with the budgetary treatment and recommendations referred to in the fourth proviso: Provided further, That, for the purposes of carrying out the Congressional Budget Act of 1974, the Director of the Congressional Budget Office may request, and the Administrator shall promptly provide, documentation and information relating to a project identified in a Letter of Interest submitted to the Administrator pursuant to a Notice of Funding Availability for applications for credit assistance under the Water Infrastructure Finance and Innovation Act Program, including with respect to a project that was initiated or completed before the date of enactment of this Act.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain available until September 30, 2021.Administrative provisions—environmental protection agency(including transfers of funds)For fiscal year 2020, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency’s function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 116–8, the Pesticide Registration Improvement Extension Act of 2018.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2020.The Administrator is authorized to transfer up to $320,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2020, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2020 to provide grants to implement the Southeastern New England Watershed Restoration Program.Notwithstanding the limitations on amounts in section 320(i)(2)(B) of the Federal Water Pollution Control Act, not less than $1,350,000 of the funds made available under this title for the National Estuary Program shall be for making competitive awards described in section 320(g)(4).The fourth paragraph under heading Administrative Provisions in title II of Public Law 109–54 is amended by striking 2020 and inserting 2025. IIIRelated agenciesDepartment of agricultureoffice of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $875,000: Provided, That funds made available by this Act to any agency in the Natural Resources and Environment mission area for salaries and expenses are available to fund up to one administrative support staff for the office.Forest serviceforest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $305,000,000, to remain available through September 30, 2023: Provided, That of the funds provided, $77,000,000 is for the forest inventory and analysis program: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, and conducting an international program as authorized, $346,990,000, to remain available through September 30, 2023, as authorized by law; of which $63,990,000 is to be derived from the Land and Water Conservation Fund to be used for the Forest Legacy Program, to remain available until expended.National forest systemFor necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, and for hazardous fuels management on or adjacent to such lands, $1,957,510,000, to remain available through September 30, 2023: Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $373,000,000 shall be for forest products: Provided further, That of the funds provided, $445,310,000 shall be for hazardous fuels management activities, of which not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That $20,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities, and for training or monitoring associated with such hazardous fuels management activities on Federal land, or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forestry Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriations: Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred. And, that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practices approved by the Secretary.Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $455,000,000, to remain available through September 30, 2023, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That funds becoming available in fiscal year 2020 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated.Land acquisition(including rescission of funds)For expenses necessary to carry out the provisions of chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $78,898,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Of the unobligated balances from amounts made available for Forest Service and derived from the Land and Water Conservation Fund, $2,000,000 is hereby permanently rescinded from projects with cost savings or failed projects or partially failed that had funds returned: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California; and the Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized by law, $700,000, to be derived from forest receipts.Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through September 30, 2023, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available through September 30, 2023, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30, 2023, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), $2,500,000, to remain available through September 30, 2023.Wildland fire management(including transfers of funds) For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency wildland fire suppression on or adjacent to such lands or other lands under fire protection agreement, and for emergency rehabilitation of burned-over National Forest System lands and water, $2,350,620,000, to remain available until expended: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management may be transferred to the National Forest System account: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That funds provided shall be available for support to Federal emergency response: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That of the funds provided under this heading, $1,011,000,000 shall be available for wildfire suppression operations, and is provided to the meet the terms of section 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Wildfire Suppression Operations Reserve Fund(Including Transfers of Funds)In addition to the amounts provided under the heading Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations, $1,950,000,000, to remain available until transferred, is additional new budget authority as specified for purposes of section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of the Interior—Department-Wide Programs—Wildland Fire Management and Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of the Interior or the Department of Agriculture only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.COMMUNICATIONS SITE ADMINISTRATIONAmounts collected in this fiscal year pursuant to section 8705(f)(2) of the Agriculture Improvement Act of 2018 (Public Law 115–334), as amended by this Act, shall be deposited in the special account established by section 8705(f)(1) of such Act, shall be available to cover the costs described in subsection (c)(3) of such section of such Act, and shall remain available until expended: Provided, That such amounts shall be transferred to the National Forest System account.Administrative provisions—forest service(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary’s notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Not more than $50,000,000 of funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior for wildland fire management, hazardous fuels management, and State fire assistance when such transfers would facilitate and expedite wildland fire management programs and projects.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated balances of discretionary funds appropriated to the Forest Service by this Act to or within the National Forest System Account, or reprogram funds to be used for the purposes of hazardous fuels management and urgent rehabilitation of burned-over National Forest System lands and water, such transferred funds shall remain available through September 30, 2023: Provided, That none of the funds transferred pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That this section does not apply to funds derived from the Land and Water Conservation Fund.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain information technology services, including telecommunications and system modifications or enhancements, from the Working Capital Fund of the Department of Agriculture.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match funds made available by the Forest Service on at least a one-for-one basis: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).The Forest Service shall not assess funds for the purpose of performing fire, administrative, and other facilities maintenance and decommissioning.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar matters unrelated to civil litigation. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the sums requested for transfer.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of this Act, through the Office of Budget and Program Analysis, the Forest Service shall report no later than 30 business days following the close of each fiscal quarter all current and prior year unobligated balances, by fiscal year, budget line item and account, to the House and Senate Committees on Appropriations.Department of health and human servicesIndian health serviceIndian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $4,315,205,000 to remain available until September 30, 2021, except as otherwise provided herein, together with payments received during the fiscal year pursuant to sections 231(b) and 233 of the Public Health Service Act (42 U.S.C. 238(b) and 238b), for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That $2,000,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: Provided further, That $964,819,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $40,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That of the funds provided, $125,000,000 shall remain available until expended to supplement funds available for operational costs at tribal clinics operated under an Indian Self-Determination and Education Assistance Act compact or contract where health care is delivered in space acquired through a full service lease, which is not eligible for maintenance and improvement and equipment funds from the Indian Health Service, and $58,000,000 shall be for costs related to or resulting from accreditation emergencies, including supplementing activities funded under the heading Indian Health Facilities, of which up to $4,000,000 may be used to supplement amounts otherwise available for Purchased/Referred Care: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited in the Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for Opioid Prevention, Treatment and Recovery Services, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for the housing subsidy authority for civilian employees, for Aftercare Pilot Programs at Youth Regional Treatment Centers, for transformation and modernization costs of the Indian Health Service Electronic Health Record system, for national quality and oversight activities, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.): Provided further, That of the funds provided, $72,280,000 is for the Indian Health Care Improvement Fund and may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account: Provided further, That none of the funds appropriated by this Act to the Indian Health Service for the Electronic Health Record system shall be available for obligation or expenditure for the selection or implementation of a new Information Technology infrastructure system, unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 90 days in advance of such obligation.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2020, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $911,889,000 to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings.Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary of Health and Human Services; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead costs associated with the provision of goods, services, or technical assistance: Provided further, That the Indian Health Service may provide to civilian medical personnel serving in hospitals operated by the Indian Health Service housing allowances equivalent to those that would be provided to members of the Commissioned Corps of the United States Public Health Service serving in similar positions at such hospitals: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National institutes of healthNational institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $81,000,000.Agency for Toxic Substances and Disease Registry Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $76,691,000: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2020, and existing profiles may be updated as necessary.Other related agenciesExecutive office of the presidentCouncil on Environmental Quality and Office of Environmental QualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $2,994,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical safety and hazard investigation boardSalaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $12,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of navajo and hopi indian relocationSalaries and expensesFor necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $7,500,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to section 11 of Public Law 93–531 (88 Stat. 1716).Institute of american indian and alaska native culture and arts developmentPayment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et seq.), $10,458,000, which shall become available on July 1, 2020, and shall remain available until September 30, 2021.Smithsonian institutionSalaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $793,658,000, to remain available until September 30, 2021, except as otherwise provided herein; of which not to exceed $6,908,000 for the instrumentation program, collections acquisition, exhibition reinstallation, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations: Provided further, That the Smithsonian Institution may expend Federal appropriations designated in this Act for lease or rent payments, as rent payable to the Smithsonian Institution, and such rent payments may be deposited into the general trust funds of the Institution to be available as trust funds for expenses associated with the purchase of a portion of the building at 600 Maryland Avenue, S.W., Washington, D.C. to the extent that Federally supported activities will be housed there:  Provided further, That the use of such amounts in the general trust funds of the Institution for such purpose shall not be construed as Federal debt service for, a Federal guarantee of, a transfer of risk to, or an obligation of the Federal Government:  Provided further, That no appropriated funds may be used directly to service debt which is incurred to finance the costs of acquiring a portion of the building at 600 Maryland Avenue, S.W., Washington, D.C., or of planning, designing, and constructing improvements to such building: Provided further, That any agreement entered into by the Smithsonian Institution for the sale of its ownership interest, or any portion thereof, in such building so acquired may not take effect until the expiration of a 30 day period which begins on the date on which the Secretary submits to the Committees on Appropriations of the House of Representatives and Senate, the Committees on House Administration and Transportation and Infrastructure of the House of Representatives, and the Committee on Rules and Administration of the Senate a report, as outlined in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), on the intended sale.Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $253,700,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109.National gallery of artSalaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $147,022,000, to remain available until September 30, 2021, of which not to exceed $3,660,000 for the special exhibition program shall remain available until expended.Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $26,203,000, to remain available until expended: Provided, That of this amount, $1,000,000 shall be available for design of an off-site art storage facility in partnership with the Smithsonian Institution: Provided further, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. kennedy center for the performing artsOperations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $25,690,000.Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $17,800,000, to remain available until expended.Woodrow wilson international center for scholarsSalaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $14,000,000, to remain available until September 30, 2021.National Foundation on the Arts and the Humanities National endowment for the artsGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $162,250,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National endowment for the humanitiesGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $162,250,000 to remain available until expended, of which $147,750,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $14,500,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $12,500,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of fine artsSalaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $3,240,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation’s Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study, or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses.national capital arts and cultural affairs For necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $5,000,000.Advisory council on historic preservationSalaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $7,378,000.National capital planning commissionSalaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,124,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United states holocaust memorial museumHolocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $60,388,000, of which $715,000 shall remain available until September 30, 2022, for the Museum’s equipment replacement program; and of which $2,000,000 for the Museum’s repair and rehabilitation program and $1,264,000 for the Museum’s outreach initiatives program shall remain available until expended.Presidio TrustThe Presidio Trust is authorized to issue obligations to the Secretary of the Treasury pursuant to section 104(d)(3) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333), in an amount not to exceed $10,000,000.dwight d. eisenhower memorial commissionsalaries and expenses For necessary expenses of the Dwight D. Eisenhower Memorial Commission, $1,800,000, to remain available until expended.women’s suffrage centennial commission salaries and expensesFor necessary expenses for the Women’s Suffrage Centennial Commission, as authorized by the Women’s Suffrage Centennial Commission Act (section 431(a)(3) of division G of Public Law 115–31), $1,000,000, to remain available until expended.world war i centennial commission salaries and expenses Notwithstanding section 9 of the World War I Centennial Commission Act, as authorized by the World War I Centennial Commission Act (Public Law 112–272) and the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), for necessary expenses of the World War I Centennial Commission, $7,000,000, to remain available until September 30, 2021: Provided, That in addition to the authority provided by section 6(g) of such Act, the World War I Commission may accept money, in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission.Alyce Spotted Bear and Walter Soboleff Commission on Native Children(Including transfer of funds)For necessary expenses of the Alyce Spotted Bear and Walter Soboleff Commission on Native Children (referred to in this paragraph as the Commission), $500,000, to remain available until September 30, 2021: Provided, That amounts made available to the Commission under the heading Department of the Interior—Departmental Operations—Office of the Secretary—Departmental Operations in division E of the Consolidated Appropriations Act, 2019 (Public Law 116–6) may be transferred to or merged with such amounts: Provided further, That in addition to the authority provided by section 3(g)(5) and 3(h) of Public Law 114–244, the Commission may hereafter accept in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission. 
IVGeneral provisions(including transfers of funds)restriction on use of funds  
401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.obligation of appropriations  402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.disclosure of administrative expenses  
403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.mining applications  404. (a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. 
(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. (c)ReportOn September 30, 2021, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). 
(d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.contract support costs, prior year limitation  405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2020.contract support costs, fiscal year 2020 limitation  
406.Amounts provided by this Act for fiscal year 2020 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2020 with the Bureau of Indian Affairs, Bureau of Indian Education, and the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years.forest management plans  
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.prohibition within national monuments  
408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.limitation on takings  409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.prohibition on no-bid contracts  
410.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— (1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; 
(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or (3)such contract was awarded prior to the date of enactment of this Act.posting of reports  
411. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.national endowment for the arts grant guidelines  412.Of the funds provided to the National Endowment for the Arts— 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. (2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. 
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects.national endowment for the arts program priorities  413. (a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. 
(b)In this section: (1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. 
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. (c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. 
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— (1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; 
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); (3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and 
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.status of balances of appropriations  414.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity within 60 days of enactment of this Act.Alyce Spotted Bear and Walter Soboleff Commission on Native Children 
415.Section 3(a) of the Alyce Spotted Bear and Walter Soboleff Commission on Native Children Act (Public Law 114–244) is amended by striking in the Office of Tribal Justice of the Department of Justice..Forest service communications site administration 416.Subsection (f) of section 8705 of the Agriculture Improvement Act of 2018 (Public Law 115–334) is amended by striking paragraph (2) and inserting the following: 
 
(2)Requirements for fees collectedFees collected by the Forest Service under subsection (c)(3) shall be— (A)collected only to the extent provided in advance in appropriations Acts; 
(B)based on the costs described in subsection (c)(3); and (C)competitively neutral, technology neutral, and nondiscriminatory with respect to other users of the communications site..extension of grazing permits  
417.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2020.funding prohibition  418. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.Humane transfer and treatment of animals 419. (a)Notwithstanding any other provision of law, the Secretary of the Interior, with respect to land administered by the Bureau of Land Management, or the Secretary of Agriculture, with respect to land administered by the Forest Service (referred to in this section as the Secretary concerned), may transfer excess wild horses and burros that have been removed from land administered by the Secretary concerned to other Federal, State, and local government agencies for use as work animals. 
(b)The Secretary concerned may make a transfer under subsection (a) immediately on the request of a Federal, State, or local government agency. (c)An excess wild horse or burro transferred under subsection (a) shall lose status as a wild free-roaming horse or burro (as defined in section 2 of Public Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) (16 U.S.C. 1332)). 
(d)A Federal, State, or local government agency receiving an excess wild horse or burro pursuant to subsection (a) shall not— (1)destroy the horse or burro in a manner that results in the destruction of the horse or burro into a commercial product; 
(2)sell or otherwise transfer the horse or burro in a manner that results in the destruction of the horse or burro for processing into a commercial product; or (3)euthanize the horse or burro, except on the recommendation of a licensed veterinarian in a case of severe injury, illness, or advanced age. 
(e)Amounts appropriated by this Act shall not be available for— (1)the destruction of any healthy, unadopted, and wild horse or burro under the jurisdiction of the Secretary concerned (including a contractor); or 
(2)the sale of a wild horse or burro that results in the destruction of the wild horse or burro for processing into a commercial product.forest service facility realignment and enhancement authorization extension  420.Section 503(f) of Public Law 109–54 (16 U.S.C. 580d note) shall be applied by substituting September 30, 2020 for September 30, 2019.use of american iron and steel  
421. 
(a) 
(1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. (2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. 
(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— (1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. 
(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. (d)This section shall be applied in a manner consistent with United States obligations under international agreements. 
(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.rescission of funds 422.Any amounts made available for fiscal year 2020 pursuant to section 8705(f)(2) of Public Law 115–334 as amended by this Act, are hereby rescinded.john f. kennedy center reauthorization 
423.Section 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following:  (a)Maintenance, Repair, and SecurityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H), $25,690,000 for fiscal year 2020. 
(b)Capital ProjectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1), $17,800,000 for fiscal year 2020..local cooperator training agreements and transfers of excess equipment and supplies for wildfires  424.The Secretary of the Interior is authorized to enter into grants and cooperative agreements with volunteer fire departments, rural fire departments, rangeland fire protection associations, and similar organizations to provide for wildland fire training and equipment, including supplies and communication devices. Notwithstanding 121(c) of title 40, United States Code, or section 521 of title 40, United States Code, the Secretary is further authorized to transfer title to excess Department of the Interior firefighting equipment no longer needed to carry out the functions of the Department’s wildland fire management program to such organizations.recreation fees 
425.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting October 1, 2021 for September 30, 2019.reprogramming guidelines 426.None of the funds made available in this Act, in this and prior fiscal years, may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).project information 
427. 
(a)Within 60 days of the submission of the fiscal year 2021 budget or by April 1, 2020, whichever comes first, the Secretary of the Interior and the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate prioritized and detailed lists of Federal land acquisition projects, and Forest Legacy projects, that have been identified by each land management Agency. (b)The Federal land acquisition project lists required by each Agency in subsection (a) shall include individual projects for the National Park Service, the U.S. Fish and Wildlife Service, the Bureau of Land Management, and the U.S. Forest Service, and shall total for each agency no less than 150 percent of the amount enacted for that agency for the previous fiscal year.LOCAL CONTRACTORS 
428.Section 412 of Division E of Public Law 112–74 shall be applied by substituting fiscal year 2020 for fiscal year 2019.SHASTA-TRINITY MARINA FEE AUTHORITY AUTHORIZATION EXTENSION 429.Section 422 of division F of Public Law 110–161 (121 Stat 1844), as amended, shall be applied by substituting fiscal year 2020 for fiscal year 2019.INTERPRETIVE ASSOCIATION AUTHORIZATION EXTENSION 
430.Section 426 of division G of Public Law 113–76 (16 U.S.C. 565a–1 note) shall be applied by substituting September 30, 2020 for September 30, 2019.PUERTO RICO SCHOOLING AUTHORIZATION EXTENSION 431.The authority provided by the 19th unnumbered paragraph under heading Administrative Provisions, Forest Service in title III of Public Law 109–54, as amended, shall be applied by substituting fiscal year 2020 for fiscal year 2019.FOREST BOTANICAL PRODUCTS FEE COLLECTION AUTHORIZATION EXTENSION 
432.Section 339 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (as enacted into law by Public Law 106–113; 16 U.S.C. 528 note), as amended by section 335(6) of Public Law 108–108 and section 432 of Public Law 113–76, shall be applied by substituting fiscal year 2020 for fiscal year 2019.ALASKA NATIVE REGIONAL HEALTH ENTITIES AUTHORIZATION EXTENSION 433.Section 424(a) of the Consolidated Appropriations Act, 2014 (Public Law 113–76), as amended by section 428 of the Consolidated Appropriations Act, 2018 (Public Law 115–141), shall be applied by substituting October 1, 2020 for October 1, 2019.CHESAPEAKE BAY INITIATIVE 
434.Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 54 U.S.C. 320101 note) shall be applied by substituting fiscal year 2020 for fiscal year 2019.Forest service budget restructure 435. (a)The Secretary of Agriculture shall establish the Forest Service Operations account not later than October 1, 2020, for the necessary expenses of the Forest Service: (1) for the base salary and expenses of employees in the Chief’s Office, the Work Environment and Performance Office, the Business Operations Deputy Area, and the Chief Financial Officer’s Office to carry out administrative and general management support functions; (2) for the costs of facility maintenance, repairs, and leases for buildings and sites; (3) for the costs of utility and communication expenses, business services, and information technology, including cybersecurity requirements; and (4) for such other administrative support function expenses necessary for the operation of the Forest Service. 
(b)Subsequent to the establishment of the account under subsection (a), the Secretary of Agriculture may execute appropriations of the Department for fiscal year 2021 as provided pursuant to such subsection, including any continuing appropriations made available for fiscal year 2021 before enactment of a regular appropriations Act. (c)Notwithstanding any other provision of law, the Secretary of Agriculture may transfer any unobligated balances made available to the Forest Service by this or prior appropriations Acts to the account established under subsection (a) to carry out such subsection, and shall notify the Committees on Appropriations of the Senate and the House of Representatives within 5 days of such transfer: Provided, That no amounts may be transferred from amounts that were made available for wildfire suppression operations pursuant to section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(d) 
(1)Not later than November 1, 2020, the Secretary of Agriculture shall establish the preliminary baseline for application of transfer authorities and submit the report specified in paragraph (2) to the Committees on Appropriations for the Senate and the House of Representatives. (2)The report required in this subsection shall include— 
(A)a delineation of the amount and account of each transfer made pursuant to subsection (b) or (c); (B)a table for each appropriation with a separate column to display the fiscal year 2020 enacted levels, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and adjustments made pursuant to the transfer authority in subsection (b) or (c), and the resulting fiscal year level; 
(C)a delineation in the table for each appropriation, adjusted as described in paragraph (2), both by budget activity and program, project, and activity as detailed in the Budget Appendix; and (D)an identification of funds directed for a specific activity.timber sale requirements  
436.No timber sale in Alaska’s Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service’s appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder.prohibition on use of funds  437.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.greenhouse gas reporting restrictions  
438.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems.funding prohibition  439.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law.Policies relating to Biomass Energy 
440.To support the key role that forests in the United States can play in addressing the energy needs of the United States, the Secretary of Energy, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency shall, consistent with their missions, jointly— (1)ensure that Federal policy relating to forest bioenergy— 
(A)is consistent across all Federal departments and agencies; and (B)recognizes the full benefits of the use of forest biomass for energy, conservation, and responsible forest management; and 
(2)establish clear and simple policies for the use of forest biomass as an energy solution, including policies that— (A)reflect the carbon-neutrality of forest bioenergy and recognize biomass as a renewable energy source, provided the use of forest biomass for energy production does not cause conversion of forests to non-forest use; 
(B)encourage private investment throughout the forest biomass supply chain, including in— (i)working forests; 
(ii)harvesting operations; (iii)forest improvement operations; 
(iv)forest bioenergy production; (v)wood products manufacturing; or 
(vi)paper manufacturing; (C)encourage forest management to improve forest health; and 
(D)recognize State initiatives to produce and use forest biomass.small remote incinerators  441.None of the funds made available in this Act may be used to implement or enforce the regulation issued on March 21, 2011 at 40 CFR part 60 subparts CCCC and DDDD with respect to units in the State of Alaska that are defined as small, remote incinerator units in those regulations and, until a subsequent regulation is issued, the Administrator shall implement the law and regulations in effect prior to such date.Chaco Canyon 
442.None of the funds made available by this Act may be used to accept a nomination for oil and gas leasing under 43 CFR 3120.3 et seq, or to offer for oil and gas leasing, any Federal lands within the withdrawal area identified on the map of the Chaco Culture National Historical Park prepared by the Bureau of Land Management and dated April 2, 2019, prior to the completion of the cultural resources investigation identified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).DAVID R. OBEY NORTHERN GREAT LAKES VISITOR CENTER 443. (a)DesignationThe Northern Great Lakes Visitor Center located in Ashland, Wisconsin, the title to which is owned by the Forest Service, shall be known and designated as the David R. Obey Northern Great Lakes Visitor Center. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the David R. Obey Northern Great Lakes Visitor Center.This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2020. ELegislative Branch Appropriations Act, 2020 ILEGISLATIVE BRANCHSENATEExpense AllowancesFor expense allowances of the Vice President, $18,760; the President Pro Tempore of the Senate, $37,520; Majority Leader of the Senate, $39,920; Minority Leader of the Senate, $39,920; Majority Whip of the Senate, $9,980; Minority Whip of the Senate, $9,980; President Pro Tempore Emeritus, $15,000; Chairmen of the Majority and Minority Conference Committees, $4,690 for each Chairman; and Chairmen of the Majority and Minority Policy Committees, $4,690 for each Chairman; in all, $189,840.For representation allowances of the Majority and Minority Leaders of the Senate, $14,070 for each such Leader; in all, $28,140.Salaries, officers and employeesFor compensation of officers, employees, and others as authorized by law, including agency contributions, $216,321,170, which shall be paid from this appropriation as follows:Office of the Vice PresidentFor the Office of the Vice President, $2,533,000.Office of the President Pro TemporeFor the Office of the President Pro Tempore, $759,000.OFFICE OF THE PRESIDENT PRO TEMPORE EMERITUSFor the Office of the President Pro Tempore Emeritus, $326,000.Offices of the Majority and Minority LeadersFor Offices of the Majority and Minority Leaders, $5,506,000.Offices of the Majority and Minority WhipsFor Offices of the Majority and Minority Whips, $3,525,000.Committee on AppropriationsFor salaries of the Committee on Appropriations, $15,793,000.Conference CommitteesFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to be fixed by the Chairman of each such committee, $1,738,000 for each such committee; in all, $3,476,000.Offices of the Secretaries of the Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority, $862,000.Policy CommitteesFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,776,000 for each such committee; in all, $3,552,000.Office of the ChaplainFor Office of the Chaplain, $510,000.Office of the SecretaryFor Office of the Secretary, $26,818,000.Office of the Sergeant at Arms and DoorkeeperFor Office of the Sergeant at Arms and Doorkeeper, $85,867,000.Offices of the Secretaries for the Majority and MinorityFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,940,000.Agency Contributions and Related ExpensesFor agency contributions for employee benefits, as authorized by law, and related expenses, $64,854,170.Office of the Legislative Counsel of the SenateFor salaries and expenses of the Office of the Legislative Counsel of the Senate, $6,397,000.Office of Senate Legal CounselFor salaries and expenses of the Office of Senate Legal Counsel, $1,197,000.Expense Allowances of the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the Majority and Minority of the SenateFor expense allowances of the Secretary of the Senate, $7,110; Sergeant at Arms and Doorkeeper of the Senate, $7,110; Secretary for the Majority of the Senate, $7,110; Secretary for the Minority of the Senate, $7,110; in all, $28,440.Contingent Expenses of the Senate Inquiries and InvestigationsFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the Standing Rules of the Senate, section 112 of the Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th Congress, agreed to March 11, 1980, $133,265,000, of which $26,650,000 shall remain available until September 30, 2022.U.S. Senate Caucus on International Narcotics ControlFor expenses of the United States Senate Caucus on International Narcotics Control, $508,000.Secretary of the SenateFor expenses of the Office of the Secretary of the Senate, $14,536,000 of which $11,436,000 shall remain available until September 30, 2024 and of which $3,100,000 shall remain available until expended.Sergeant at Arms and Doorkeeper of the SenateFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $128,753,000, which shall remain available until September 30, 2024.Miscellaneous ItemsFor miscellaneous items, $18,871,410 which shall remain available until September 30, 2022.Senators' Official Personnel and Office Expense AccountFor Senators' Official Personnel and Office Expense Account, $449,000,000 of which $20,128,950 shall remain available until September 30, 2022 and of which $6,000,000 shall be allocated solely for the purpose of providing financial compensation to Senate interns.Official Mail CostsFor expenses necessary for official mail costs of the Senate, $300,000.Administrative ProvisionRequiring Amounts Remaining in Senators' Official Personnel and Office Expense Account to Be Used for Deficit Reduction or to Reduce the Federal Debt 101.Notwithstanding any other provision of law, any amounts appropriated under this Act under the heading Senate under the heading Contingent Expenses of the Senate under the heading Senators' Official Personnel and Office Expense Account shall be available for obligation only during the fiscal year or fiscal years for which such amounts are made available. Any unexpended balances under such allowances remaining after the end of the period of availability shall be returned to the Treasury in accordance with the undesignated paragraph under the center heading General Provision under chapter XI of the Third Supplemental Appropriation Act, 1957 (2 U.S.C. 4107) and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate).House of RepresentativesSalaries and ExpensesFor salaries and expenses of the House of Representatives, $1,370,725,000, as follows:House Leadership OfficesFor salaries and expenses, as authorized by law, $28,884,000, including: Office of the Speaker, $8,295,000, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,947,000, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $8,295,000, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $2,448,000, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $2,219,000, including $5,000 for official expenses of the Minority Whip; Republican Conference, $2,340,000; Democratic Caucus, $2,340,000: Provided, That such amount for salaries and expenses shall remain available from January 3, 2020 until January 2, 2021.Members’ Representational AllowancesIncluding Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $615,000,000.Allowance for Compensation of Interns in Member Offices For the allowance established under section 120 of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a) for the compensation of interns who serve in the offices of Members of the House of Representatives, $11,025,000, to remain available through December 31, 2020: Provided, That notwithstanding section 120(b) of such Act, an office of a Member of the House of Representatives may use not more than $25,000 of the allowance available under this heading during calendar year 2020.Allowance for Compensation of Interns in House Leadership OfficesFor the allowance established under section 113 of this Act for the compensation of interns who serve in House leadership offices, $365,000, to remain available through December 31, 2020: Provided, That of the amount provided under this heading, $200,000 shall be available for the compensation of interns who serve in House leadership offices of the majority, to be allocated among such offices by the Speaker of the House of Representatives, and $165,000 shall be available for the compensation of interns who serve in House leadership offices of the minority, to be allocated among such offices by the Minority Floor Leader.Committee EmployeesStanding Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $135,359,000: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2020, except that $2,850,000 of such amount shall remain available until expended for committee room upgrading.Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $24,269,000, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: Provided, That such amount shall remain available for such salaries and expenses until December 31, 2020.Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $231,903,000, including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, and including not more than $25,000 for official representation and reception expenses, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, $30,766,000, of which $1,500,000 shall remain available until expended; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $20,225,000, of which $10,267,000 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $153,550,000, of which $11,639,000 shall remain available until expended; for salaries and expenses of the Office of Diversity and Inclusion, $1,000,000; for salaries and expenses of the Office of the Whistleblower Ombudsman, $750,000; for salaries and expenses of the Office of the Inspector General, $5,019,000; for salaries and expenses of the Office of General Counsel, $1,751,000; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $2,088,000; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,419,000; for salaries and expenses of the Office of the Legislative Counsel of the House, $11,937,000; for salaries and expenses of the Office of Interparliamentary Affairs, $814,000; for other authorized employees, $584,000.Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $323,920,000, including: supplies, materials, administrative costs and Federal tort claims, $1,526,000; official mail for committees, leadership offices, and administrative offices of the House, $190,000; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $294,377,000, to remain available until March 31, 2021; salaries and expenses for Business Continuity and Disaster Recovery, $17,668,000, of which $5,000,000 shall remain available until expended; transition activities for new members and staff, $4,489,000, to remain available until expended; Wounded Warrior Program and the Congressional Gold Star Family Fellowship Program, $3,000,000, to remain available until expended; Office of Congressional Ethics, $1,670,000; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $1,000,000.Administrative ProvisionsRequiring amounts remaining in Members’ representational allowances to be used for deficit reduction or to reduce the Federal Debt 110. (a)Notwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—members’ representational allowances shall be available only for fiscal year 2020. Any amount remaining after all payments are made under such allowances for fiscal year 2020 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate). 
(b)The Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section. (c)As used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.Limitation on amount available to lease vehicles 
111.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month.Allowance for compensation of interns in member offices 112. (a)Section 120(f) of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a(f)) is amended by striking the period at the end and inserting the following: , and such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year.. 
(b)Section 101(c)(2) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 5507(c)(2)) is amended by striking and Office of the Attending Physician. and inserting Office of the Attending Physician, and Allowance for Compensation of Interns in Member Offices.. (c)The amendments made by this section shall take effect as if included in the enactment of section 120 of the Legislative Branch Appropriations Act, 2019 (2 U.S.C. 5322a).Allowance for Compensation of Interns in House Leadership Offices 
113. 
(a)There is established for the House of Representatives an allowance which shall be available for the compensation of interns who serve in House leadership offices. (b)Section 104(b) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(b)) shall apply with respect to an intern who is compensated under the allowance under this section in the same manner as such section applies with respect to an intern who is compensated under the Members’ Representational Allowance. 
(c)In this section— (1)the term House leadership office means, with respect to a fiscal year, any office for which the appropriation for salaries and expenses of the office for the fiscal year is provided under the heading House Leadership Offices in the Act making appropriations for the Legislative Branch for the fiscal year; and 
(2)term intern, with respect to a House leadership office, has the meaning given such term with respect to a Member of the House of Representatives in section 104(c)(2) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(c)(2)). (d)There are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year. 
(e)Section 101(c)(2) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 5507(c)(2)), as amended by section 112(b), is further amended by striking , and Allowance for Compensation of Interns in Member Offices. and inserting , Allowance for Compensation of Interns in Member Offices, and Allowance for Compensation of Interns in House Leadership Offices.. (f)This section and the amendments made by this section shall apply with respect to fiscal year 2020 and each succeeding fiscal year.Cybersecurity assistance for house of representatives 
114.The head of any Federal entity that provides assistance to the House of Representatives in the House's efforts to deter, prevent, mitigate, or remediate cybersecurity risks to, and incidents involving, the information systems of the House shall take all necessary steps to ensure the constitutional integrity of the separate branches of the government at all stages of providing the assistance, including applying minimization procedures to limit the spread or sharing of privileged House and Member information.Rescissions of Funds 115. (a)Of the unobligated balances available from prior appropriations Acts from the revolving fund established under House Resolution 94, Ninety-Eighth Congress, agreed to February 8, 1983, as enacted into permanent law by section 110 of the Congressional Operations Appropriations Act, 1984 (2 U.S.C. 4917), $1,000,000 is hereby rescinded. 
(b)Of the unobligated balances available from prior appropriations Acts from the revolving fund established in the item relating to Stationery under the heading House of Representatives, Contingent Expenses of the House in the first section of the Legislative Branch Appropriation Act, 1948 (2 U.S.C. 5534), $4,000,000 is hereby rescinded.Use of available balances of expired appropriations(Including transfer of funds) 116. (a)Subject to section 119 of the Legislative Branch Appropriations Act, 2018 (2 U.S.C. 5511), available balances of expired appropriations for the House of Representatives shall be available to the House of Representatives— 
(1)for the payment of a death gratuity which is specifically appropriated by law and which is made in connection with the death of an employee of the House of Representatives, without regard to the fiscal year in which the payment is made; and (2)for deposit into the account established under section 109 of the Legislative Branch Appropriations Act, 1998 (2 U.S.C. 5508) for making payments of the House of Representatives to the Employees’ Compensation Fund under section 8147 of title 5, United States Code, and for reimbursing the Secretary of Labor for any amounts paid with respect to unemployment compensation payments for former employees of the House. 
(b)This section shall apply with respect to funds appropriated or otherwise made available in fiscal year 2020 and each succeeding fiscal year.Reduction in amount of tuition charged for children of employees of house child care center 117. (a)Section 312(d) of the Legislative Branch Appropriations Act, 1992 (2 U.S.C. 2062(d)) is amended by adding at the end the following new paragraph: 
 
(4)In the case of a child of an employee of the center who is furnished care at the center, the Chief Administrative Officer shall reduce the amount of tuition otherwise charged with respect to such child during a month by the greater of— (A)50 percent; or 
(B)such percentage as may be necessary to ensure that the total amount of tuition paid by the employee with respect to all children of the employee who are furnished care at the center during the month does not exceed $1,000.. (b)Section 312(d)(2) of such Act (2 U.S.C. 2062(d)(2)) is amended by inserting after similar benefits and programs the following: (including the subsidies provided on behalf of employees of the center as a result of reductions in the amount of tuition otherwise charged with respect to children of such employees under paragraph (4)). 
(c)The amendments made by this section shall apply with respect to fiscal year 2020 and each succeeding fiscal year.JOINT ITEMSFor Joint Committees, as follows:Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate.Joint Congressional Committee on Inaugural Ceremonies of 2021For salaries and expenses associated with conducting the inaugural ceremonies of the President and Vice President of the United States, January 20, 2021, in accordance with such program as may be adopted by the joint congressional committee authorized to conduct the inaugural ceremonies of 2021, $1,500,000 to be disbursed by the Secretary of the Senate and to remain available until September 30, 2021:  Provided, That funds made available under this heading shall be available for payment, on a direct or reimbursable basis, whether incurred on, before, or after, October 1, 2020: Provided further, That the compensation of any employee of the Committee on Rules and Administration of the Senate who has been designated to perform service with respect to the inaugural ceremonies of 2021 shall continue to be paid by the Committee on Rules and Administration, but the account from which such staff member is paid may be reimbursed for the services of the staff member out of funds made available under this heading: Provided further, That there are authorized to be paid from the appropriations account for Expenses of Inquiries and Investigations of the Senate such sums as may be necessary, without fiscal year limitation, for agency contributions related to the compensation of employees of the joint congressional committee.Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $11,563,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows:Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1)an allowance of $2,175 per month to the Attending Physician; 
(2)an allowance of $1,300 per month to the Senior Medical Officer; (3)an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician; 
(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5)$2,800,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,868,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.Office of Congressional Accessibility ServicesSalaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,509,000, to be disbursed by the Secretary of the Senate.CAPITOL POLICESalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $379,062,000 of which overtime shall not exceed $47,048,000 unless the Committee on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or his designee.General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $85,279,000, to be disbursed by the Chief of the Capitol Police or his designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2020 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security.Administrative Provision 
120.Section 908(c) of the Emergency Supplemental Act, 2002 (2 U.S.C. 1926(c)), is amended by striking $40,000 and inserting $60,000.OFFICE OF CONGRESSIONAL WORKPLACE RIGHTSSalaries and ExpensesFor salaries and expenses necessary for the operation of the Office of Congressional Workplace Rights, $6,333,000, of which $1,000,000 shall remain available until September 30, 2021, and of which not more than $1,000 may be expended on the certification of the Executive Director in connection with official representation and reception expenses.CONGRESSIONAL BUDGET OFFICESalaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $54,941,000: Provided, That the Director shall use not less than $500,000 of the amount made available under this heading for (1) improving technical systems, processes, and models for the purpose of improving the transparency of estimates of budgetary effects to Members of Congress, employees of Members of Congress, and the public, and (2) to increase the availability of models, economic assumptions, and data for Members of Congress, employees of Members of Congress, and the public.ARCHITECT OF THE CAPITOLCapital Construction and OperationsFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for all necessary expenses for surveys and studies, construction, operation, and general and administrative support in connection with facilities and activities under the care of the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $120,000,000.Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $68,878,000, of which $40,899,000 shall remain available until September 30, 2024.Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $15,024,000, of which $3,000,000 shall remain available until September 30, 2024.Senate Office BuildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and furniture and furnishings to be expended under the control and supervision of the Architect of the Capitol, $88,424,000, of which $23,100,000 shall remain available until September 30, 2024.House Office Buildings(Including transfer of funds)For all necessary expenses for the maintenance, care and operation of the House office buildings, $153,273,000, of which $30,300,000 shall remain available until September 30, 2024, and of which $62,000,000 shall remain available until expended for the restoration and renovation of the Cannon House Office Building: Provided, That of the amount made available under this heading, $8,000,000 shall be derived by transfer from the House Office Building Fund established under section 176(d) of the Continuing Appropriations Act, 2017, as added by section 101(3) of the Further Continuing Appropriation Act, 2017 (Public Law 114–254; 2 U.S.C. 2001 note).Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Publishing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $98,957,000, of which $15,300,000 shall remain available until September 30, 2024: Provided, That not more than $10,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2020.Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $55,746,000, of which $25,200,000 shall remain available until September 30, 2024.Capitol Police Buildings, Grounds and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computing Facility, and Architect of the Capitol security operations, $55,216,000, of which $28,000,000 shall remain available until September 30, 2024.Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $16,094,000, of which $4,000,000 shall remain available until September 30, 2024: Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee. Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $24,321,000.Administrative ProvisionNo bonuses for contractors behind schedule or over budget  130.None of the funds made available in this Act for the Architect of the Capitol may be used to make incentive or award payments to contractors for work on contracts or programs for which the contractor is behind schedule or over budget, unless the Architect of the Capitol, or agency-employed designee, determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program.LIBRARY OF CONGRESSSalaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; information technology services provided centrally; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $504,164,000, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2020, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150): Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,000,000: Provided further, That of the total amount appropriated, not more than $18,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses, including for the Overseas Field Offices: Provided further, That of the total amount appropriated, $9,110,000 shall remain available until expended for the digital collections and educational curricula program: Provided further, That of the total amount appropriated, $1,350,000 shall remain available until expended for upgrade of the Legislative Branch Financial Management System: Provided further, That of the total amount appropriated, $250,000 shall remain available until expended for the Surplus Books Program to promote the program and facilitate a greater number of donations to eligible entities across the United States: Provided further, That of the total amount appropriated, $3,587,000 shall remain available until expended for the Veterans History Project to continue digitization efforts of already collected materials, reach a greater number of veterans to record their stories, and promote public access to the Project: Provided further, That of the total amount appropriated, $10,000,000 shall remain available until expended for the development of the Library's Visitor Experience project, and may be obligated and expended only upon approval by the Subcommittee on the Legislative Branch of the Committee on Appropriations of the House of Representatives and by the Subcommittee on the Legislative Branch of the Committee on Appropriations of the Senate.Copyright OfficeSalaries and expensesFor all necessary expenses of the Copyright Office, $91,840,000, of which not more than $43,221,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2020 under sections 708(d) and 1316 of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That not more than $6,482,000 shall be derived from collections during fiscal year 2020 under sections 111(d)(2), 119(b)(3), 803(e), and 1005 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $49,703,000: Provided further, That of the funds provided under this heading, not less than $17,100,000 is for modernization initiatives, of which $10,000,000 shall remain available until September 30, 2021: Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e).Congressional Research Servicesalaries and expensesFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $120,495,000: Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate: Provided further, That this prohibition does not apply to publication of non-confidential Congressional Research Service (CRS) products: Provided further, That a non-confidential CRS product includes any written product containing research or analysis that is currently available for general congressional access on the CRS Congressional Intranet, or that would be made available on the CRS Congressional Intranet in the normal course of business and does not include material prepared in response to Congressional requests for confidential analysis or research.National Library Service for the Blind and Print Disabledsalaries and expensesFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $58,563,000: Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual.Administrative Provisionreimbursable and revolving fund activities 
140. 
(a)In GeneralFor fiscal year 2020, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $231,975,000. (b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch.GOVERNMENT PUBLISHING OFFICECongressional Publishing(including transfer of funds)For authorized publishing of congressional information and the distribution of congressional information in any format; publishing of Government publications authorized by law to be distributed to Members of Congress; and publishing, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $79,000,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this heading in this Act for this fiscal year may be transferred to, and merged with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated, to be available for carrying out the purposes of this heading, subject to the approval of the Committee on Appropriations of the House of Representatives and the Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis.Public Information Programs of the Superintendent of DocumentsSalaries and expenses(including transfer of funds)For expenses of the public information programs of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications in any format, and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $31,296,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2018 and 2019 to depository and other designated libraries: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this heading in this Act for this fiscal year may be transferred to, and merged with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated, to be available for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and the Senate.Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $6,704,000, to remain available until expended, for information technology development and facilities repair: Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Publishing Office Business Operations Revolving Fund: Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government Publishing Office in connection with official representation and reception expenses: Provided further, That the Business Operations Revolving Fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of the Government Publishing Office shall be deemed necessary to carry out the provisions of title 44, United States Code: Provided further, That the Business Operations Revolving Fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: Provided further, That activities financed through the Business Operations Revolving Fund may provide information in any format: Provided further, That the Business Operations Revolving Fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at Government Publishing Office's passport facility in the District of Columbia.GOVERNMENT ACCOUNTABILITY OFFICESalaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $630,000,000: Provided, That, in addition, $24,800,000 of payments received under sections 782, 791, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.OPEN WORLD LEADERSHIP CENTER TRUST FUNDFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $5,900,000: Provided, That funds made available to support Russian participants shall only be used for those engaging in free market development, humanitarian activities, and civic engagement, and shall not be used for officials of the central government of Russia.John C. Stennis Center for Public Service Training and DevelopmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000. IIGENERAL PROVISIONSMAINTENANCE AND CARE OF PRIVATE VEHICLES 201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.FISCAL YEAR LIMITATION 
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2020 unless expressly so provided in this Act.RATES OF COMPENSATION AND DESIGNATION 203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.CONSULTING SERVICES 
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law. COSTS OF LBFMC 205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.LIMITATION ON TRANSFERS 
206.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE CAPITOL 207. (a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate, unless through regulations as authorized by section 402(b)(8) of the Capitol Visitor Center Act of 2008 (2 U.S.C. 2242(b)(8)). 
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.Limitation on Telecommunications Equipment Procurement 208. (a)None of the funds appropriated or otherwise made available under this Act may be used to acquire telecommunications equipment produced by Huawei Technologies Company, ZTE Corporation or a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology’s (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency, office, or other entity acquiring the equipment or system has— 
(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government; (2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the Federal Bureau of Investigation and other appropriate agencies; and 
(3)in consultation with the Federal Bureau of Investigation or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People’s Republic of China, the Islamic Republic of Iran, the Democratic People’s Republic of Korea, or the Russian Federation. (b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— 
(1)developed, in consultation with NIST and supply chain risk management experts, a mitigation strategy for any identified risks; (2)determined, in consultation with NIST and the Federal Bureau of Investigation, that the acquisition of such system is in the vital national security interest of the United States; and 
(3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate in a manner that identifies the system intended for acquisition and a detailed description of the mitigation strategies identified in paragraph (1), provided that such report may include a classified annex as necessary.Prohibition on Certain Operational Expenses 209. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities or other official government activities.Plastic Waste Reduction 210.All agencies and offices funded by this division that contract with a food service provider or providers shall confer and coordinate with such food service provider or providers, in consultation with disability advocacy groups, to eliminate or reduce plastic waste, including waste from plastic straws, explore the use of biodegradable items, and increase recycling and composting opportunities.Adjustment to Normal Cost Percentage Rates 
211.Section 8423(a)(1)(B)(i) of title 5, United States Code, is amended by inserting (including a separate normal-cost percentage for Congressional employees that are members of the Capitol Police covered under subsection (d) of section 8412 and subsection (c) of section 8425) after Congressional employees.CONGRESSIONAL STAFF COMPENSATION 212. (a)Senate (1)Change in maximum rates (A)In generalSection 105 of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575) is amended— 
(i)in subsection (d)(2), in the second sentence, by striking or in excess and all that follows through per annum. and inserting or in excess of $173,900.; (ii)in subsection (e)(3)(B), by striking in excess of and all that follows and inserting in excess of $173,900.; and 
(iii)in subsection (f), in the first sentence, by striking or in excess and all that follows through unless expressly and inserting or in excess of $173,900, unless expressly. (B)Authority for statutory employees (i)Fixed salary positionsFor any position for which the Secretary of the Senate disburses the pay for the position and for which the specific amount of the rate of pay for the particular position is fixed by statute on the day before the effective date of the amendments made by this section, on and after such effective date the amount of the rate of pay for such position shall be fixed by the President pro tempore in an amount not to exceed the maximum rate of pay in effect under section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)). 
(ii)Positions with maximumsFor any position for which the Secretary of the Senate disburses the pay for the position and for which the maximum rate of pay for the particular position is fixed by statute on the day before the effective date of the amendments made by this section, on and after such effective date the maximum rate of pay for such position shall be fixed by the President pro tempore, which shall not exceed the maximum rate of pay in effect under section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)). (2)Adjustments (A)In generalSection 4 of the Federal Pay Comparability Act of 1970 (2 U.S.C. 4571) is amended— 
(i)in subsection (a)— (I)in paragraph (1)— 
(aa)in subparagraph (A), by striking or at the end; and (bb)by striking subparagraph (B) and inserting the following: 
 
(B)in the case of such personnel appointed to positions for which the rates of pay for the particular positions were fixed by or pursuant to law at specific rates on the day before the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020, adjust such rates; and (C)in the case of such personnel appointed to positions for which the maximum rates of pay for the particular positions were fixed by or pursuant to law on the day before such effective date, adjust such maximum rates; and; and 
(II)in the matter following paragraph (2)— (aa)by striking and with such exceptions as may be necessary to provide for appropriate pay relationships between positions; and 
(bb)by striking to restore and all that follows through between positions. and inserting to maintain the pay relationships that existed on the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 between the maximum rate of pay for Senate personnel and Senators.; and (ii)in subsection (d), by striking to restore and all that follows and inserting to maintain the pay relationships that existed on the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 between the maximum rate of pay for Senate personnel and Senators.. 
(B)Other adjustmentsSection 315(a) of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 4573(a)) is amended by striking to the extent necessary to maintain and all that follows and inserting (including such personnel appointed to positions for which the specific amount of the rate of pay for the particular position is fixed by statute on the day before the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 and such personnel appointed to positions for which the maximum rates of pay for the particular positions were fixed by or pursuant to law on the day before such effective date) to the extent necessary to maintain the pay relationships that existed on such effective date between the maximum rate of pay for Senate personnel and Senators.. (3)Conforming amendments (A)Section 105 of the Legislative Branch Appropriation Act, 1976 (Public Law 94–59; 89 Stat. 275) is repealed. 
(B)Section 201(a)(5)(A) of the Congressional Budget Act of 1974 (2 U.S.C. 601(a)(5)(A)) is amended by striking the lower of— and all that follows and inserting the maximum rate of pay in effect under section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)).. (C)Section 302(a)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1382(a)(2)(B)) is amended by striking the lesser of— and all that follows and inserting the maximum rate of pay in effect under section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)).. 
(D)The first section of the Act entitled An Act to fix the annual rates of pay for the Architect of the Capitol and the Assistant Architect of the Capitol (2 U.S.C. 1802) is amended to read as follows:  1.CompensationThe compensation of the Architect of the Capitol shall be at an annual rate which is equal to the maximum rate of pay in effect under section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)).. 
(E)Subsection (c) of the first section of the Act entitled An Act to establish by law the position of Chief of the Capitol Police, and for other purposes (2 U.S.C. 1902) is amended by striking the lower of and all that follows and inserting the maximum rate of pay in effect under section 105(f) of the Legislative Branch Appropriation Act, 1968 (2 U.S.C. 4575(f)).. (F)Senate Resolution 89, 100th Congress, agreed to January 28, 1987, as enacted into law by section 9 of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 6133), is amended in subsection (a) of the first section by striking by the appropriate Leader and all that follows and inserting by the appropriate Leader.. 
(G)Section 2(a) of the Legislative Branch Appropriations Act, 1988 (as enacted into law by section 101(i) of Public Law 100–202 (101 Stat. 1329–290)) (2 U.S.C. 6651) is repealed. (H)Section 203(g) of the Federal Legislative Salary Act of 1964 (Public Law 88–426; 78 Stat. 415) is repealed. 
(I)Section 701 of the Ethics in Government Act of 1978 (2 U.S.C. 288) is amended— (i)by striking paragraph (4) of subsection (a); and 
(ii)in subsection (b)(1), by striking the second sentence. (b)House of Representatives (1)Adjustments by Speaker of the HouseSection 311(d) of the Legislative Branch Appropriations Act, 1988 (as enacted into law by section 101(i) of Public Law 100–202 (101 Stat. 1329–290)) (2 U.S.C. 4532) is amended— 
(A)in paragraph (1)— (i)by striking and at the end of subparagraph (A); 
(ii)by striking the period at the end of subparagraph (B) and inserting ; and; and (iii)by adding at the end the following new subparagraph: 
 
(C)the maintenance of the pay relationship described in paragraph (3).; (B)by redesignating paragraph (3) as paragraph (4); and 
(C)by inserting after paragraph (2) the following new paragraph:  (3)The pay relationship described in this paragraph is the relationship in existence as of the effective date of the amendments made by section 212 of the Legislative Branch Appropriations Act, 2020 between— 
(A)an annual rate of pay of $173,900; and (B)the annual rate of pay of a Member of the House of Representatives who is not the Speaker, Majority Leader, or Minority Leader of the House.. 
(2)Pay adjustments by Chief Administrative OfficerSection 4(e) of the Federal Pay Comparability Act of 1970 (2 U.S.C. 4531(e)) is amended to read as follows:  (e)No rate of pay for any position shall be adjusted under this section to an amount in excess of the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532).. 
(3)Certain positions of the House of Representatives 
(A)Legislative CounselSection 523 of the Legislative Reorganization Act of 1970 (2 U.S.C. 282b) is amended— (i)in subsection (a), by striking equal to the rate of basic pay and all that follows and inserting equal to the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532).; and 
(ii)in subsection (b), by striking in excess of the rate of basic pay and all that follows and inserting in excess of the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532).. (B)Law Revision CounselSection 205(f) of House Resolution 988, 93rd Congress, agreed to October 8, 1974, as enacted into law by the matter under the heading Administrative Provisions under the heading House of Representatives under chapter III of title I of the Supplemental Appropriations Act, 1975 (2 U.S.C. 285e), is amended by striking Law Revision Counsel shall be paid and all that follows and inserting Law Revision Counsel shall be paid at a per annum gross rate determined by the Speaker not to exceed the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532); and members of the staff of the Office other than the Law Revision Counsel shall be paid at per annum gross rates fixed by the Law Revision Counsel with the approval of the Speaker or in accordance with policies approved by the Speaker, but not in excess of the applicable rate of pay in effect under an order issued by the Speaker pursuant to the authority of such section.. 
(C)ParliamentarianSection 4 of House Resolution 502, 95th Congress, agreed to April 20, 1977, as enacted into law by section 115 of the Legislative Branch Appropriation Act, 1978 (2 U.S.C. 287c), is amended— (i)in subsection (a), by striking but not in excess and all that follows and inserting but not in excess of the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532).; and 
(ii)in subsection (b), by striking , but not in excess of the rate of basic pay set forth in subsection (a) and inserting but not in excess of the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532). (D)ChaplainSection 3 of House Resolution 661, 95th Congress, agreed to July 29, 1977, as enacted into law by section 111 of the Legislative Branch Appropriation Act, 1979 (2 U.S.C. 5521), is amended by striking section 3 and inserting the following: 
 
3.The maximum per year gross rate of compensation of the Chaplain of the House of Representatives shall not exceed the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532).. (E)Certain leadership employeesSubsection (b) of the first section of House Resolution 393, 95th Congress, agreed to March 31, 1977, as enacted into law by section 115 of the Legislative Branch Appropriation Act, 1978 (2 U.S.C. 5141(b)), is amended by striking The annual rate and all that follows through United States Code, and inserting the following: The maximum annual rate of compensation for any individual employed under subsection (a) shall not exceed the greater of $173,900 or the applicable rate of pay in effect under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532),. 
(4)Chief of Staff of Joint Committee on TaxationSection 214(e) of the Postal Revenue and Federal Salary Act of 1967 (2 U.S.C. 4302) is amended by striking The per annum rate of compensation and all that follows through the period at the end and inserting the following: The maximum annual rate of compensation of the Chief of Staff of the Joint Committee on Taxation shall not exceed the greater of $173,900 or the rate of pay in effect for such position under an order issued by the Speaker of the House of Representatives pursuant to the authority of section 311(d) of the Legislative Branch Appropriations Act, 1988 (2 U.S.C. 4532).. (c)Effective dateThis section and the amendments made by this section shall take effect on the later of— 
(1)the first day of the first applicable pay period beginning on or after January 1, 2020; or (2)the first day of the first applicable pay period beginning on or after the date of enactment of this Act.This division may be cited as the Legislative Branch Appropriations Act, 2020.  FMilitary Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2020 IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $1,178,499,000, to remain available until September 30, 2024: Provided, That, of this amount, not to exceed $136,099,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $2,449,632,000, to remain available until September 30, 2024: Provided, That, of this amount, not to exceed $178,715,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,687,230,000, to remain available until September 30, 2024: Provided, That, of this amount, not to exceed $153,148,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,362,529,000, to remain available until September 30, 2024: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided further, That, of the amount, not to exceed $298,655,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $210,819,000, to remain available until September 30, 2024: Provided, That, of the amount, not to exceed $20,469,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $164,471,000, to remain available until September 30, 2024: Provided, That, of the amount, not to exceed $17,000,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $60,928,000, to remain available until September 30, 2024: Provided, That, of the amount, not to exceed $6,000,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $54,955,000, to remain available until September 30, 2024: Provided, That, of the amount, not to exceed $4,780,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $59,750,000, to remain available until September 30, 2024: Provided, That, of the amount, not to exceed $4,604,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.North atlantic treaty organizationSecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $172,005,000, to remain available until expended.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $398,526,000, to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $141,372,000, to remain available until September 30, 2024.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $357,907,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $47,661,000, to remain available until September 30, 2024.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $317,870,000.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $103,631,000, to remain available until September 30, 2024.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $295,016,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $57,000,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $3,045,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities.Department of defense Military unaccompanied housing Improvement fundFor the Department of Defense Military Unaccompanied Housing Improvement Fund, $500,000, to remain available until expended, for unaccompanied housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military unaccompanied housing and supporting facilities.Administrative provisions 101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor. 
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense. 
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made. 105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest. 
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction. 107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress. 
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation. 
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms. 
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor. 
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress. 
115.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 116.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds) 
117.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds) 
118.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the Department of Defense Base Closure Account to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred. 119.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year. 
120.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section.(including transfer of funds) 121.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred.(including transfer of funds) 
122.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of March 2011, as in effect on the date of enactment of this Act. 123.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery. 
124.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2024:Military Construction, Army, $79,500,000; Military Construction, Navy and Marine Corps, $374,529,000;Military Construction, Air Force, $288,200,000;Military Construction, Army National Guard, $155,000,000;Military Construction, Air National Guard, $57,000,000;Military Construction, Air Force Reserve, $24,800,000; andMilitary Construction, Defense-Wide, $66,880,000: Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department's unfunded priority list for fiscal year 2020 submitted to Congress: Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section.(rescissions of funds) 125.Of the unobligated balances available to the Department of Defense from prior appropriation Acts, the following funds are hereby rescinded from the following accounts in the amounts specified:Military Construction, Defense-Wide, $45,055,000; andNATO Security Investment Program, $25,000,000: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. 
126.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the Senate, and the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the House of Representatives. 127.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba. 
128.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force: (1) completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States; (2) provides to the Committees on Appropriations of both Houses of Congress (the Committees) a report detailing the findings of the cost analysis; and (3) certifies in writing to the Committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force: Provided, That the term United States in this section does not include any territory or possession of the United States. 
129.All amounts appropriated to the Department of Defense—Military Construction, Army, Department of Defense—Military Construction, Navy and Marine Corps, Department of Defense—Military Construction, Air Force, and Department of Defense—Military Construction, Defense-Wide accounts pursuant to the authorization of appropriations in a National Defense Authorization Act specified for fiscal year 2020 in the funding table in section 4601 of that Act shall be immediately available and allotted to contract for the full scope of authorized projects. 130.For an additional amount for the accounts and in the amounts specified for planning and design, for improving military installation resilience, to remain available until September 30, 2024: 
Military Construction, Army, $20,000,000; Military Construction, Navy and Marine Corps, $35,000,000; and 
Military Construction, Air Force, $20,000,000: Provided, That not later than 60 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section: Provided further, That the Secretary of the military department concerned may not obligate or expend any funds prior to approval by the Committees on Appropriations of both Houses of Congress of the expenditure plan required by this section. 131.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2021: 
Family Housing Operation and Maintenance, Army, $50,000,000; Family Housing Operation and Maintenance, Navy and Marine Corps, $59,600,000; and 
Family Housing Operation and Maintenance, Air Force, $31,200,000. IIDepartment of veterans affairsVeterans benefits administrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $1,439,931,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2019; and, $118,246,975,000 shall become available on October 1, 2020: Provided, That not to exceed $18,147,000 of the amount made available for fiscal year 2021 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $12,578,965,000, to remain available until expended and to become available on October 1, 2020: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21 of title 38, United States Code, $17,620,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2019, to remain available until expended; and, in addition, $129,224,000, shall become available on October 1, 2020, and shall remain available until expended.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, during fiscal year 2020, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $200,377,391.Vocational rehabilitation loans program accountFor the cost of direct loans, $57,729, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,008,232.In addition, for administrative expenses necessary to carry out the direct loan program, $401,880, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,186,000.General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $3,125,000,000: Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That, of the funds made available under this heading, not to exceed 10 percent shall remain available until September 30, 2021.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), monthly assistance allowances authorized by section 322(d) of title 38, United States Code, grants authorized by section 521A of title 38, United States Code, and administrative expenses necessary to carry out sections 322(d) and 521A of title 38, United States Code, and hospital care and medical services authorized by section 1787 of title 38, United States Code; $56,158,015,000, plus reimbursements, shall become available on October 1, 2020, and shall remain available until September 30, 2021: Provided, That, of the amount made available on October 1, 2020, under this heading, $1,500,000,000 shall remain available until September 30, 2022: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: Provided further, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading for medical supplies and equipment are available for the acquisition of prosthetics designed specifically for female veterans: Provided further, That of the amount that became available on October 1, 2019, under this heading, not less than $585,000,000 shall be for gender-specific care for women.Medical community careFor necessary expenses for furnishing health care to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, $4,521,400,000, which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2019; and, in addition, $17,131,179,000, plus reimbursements, shall become available on October 1, 2020, and shall remain available until September 30, 2021: Provided, That, of the amount made available on October 1, 2020, under this heading, $2,000,000,000 shall remain available until September 30, 2022: Provided further, That $615,000,000 of the additional amounts provided for fiscal year 2020 under this heading in this Act shall be derived by transfer from the Veterans Choice Fund pursuant to the authority in section 802(c)(4) of the Veterans Access, Choice, and Accountability Act of 2014, as amended (38 U.S.C. 1701 note), from prior year unobligated balances in that Fund that were provided by section 510 of the VA MISSION Act of 2018 (Public Law 115–182).Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $98,800,000 which shall be in addition to funds previously appropriated under this heading that became available on October 1, 2019; and, in addition, $7,914,191,000, plus reimbursements, shall become available on October 1, 2020, and shall remain available until September 30, 2021: Provided, That, of the amount made available on October 1, 2020, under this heading, $150,000,000 shall remain available until September 30, 2022.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $6,433,265,000, plus reimbursements, shall become available on October 1, 2020, and shall remain available until September 30, 2021: Provided, That, of the amount made available on October 1, 2020, under this heading, $250,000,000 shall remain available until September 30, 2022.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $800,000,000, plus reimbursements, shall remain available until September 30, 2021: Provided, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading are available for prosthetic research specifically for female veterans, and for toxic exposure research.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $329,000,000, of which not to exceed 10 percent shall remain available until September 30, 2021.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $355,911,000, of which not to exceed 10 percent shall remain available until September 30, 2021: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.Board of Veterans AppealsFor necessary operating expenses of the Board of Veterans Appeals, $182,000,000, of which not to exceed 10 percent shall remain available until September 30, 2021.Information technology systems(including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,371,615,000, plus reimbursements: Provided, That $1,204,238,000 shall be for pay and associated costs, of which not to exceed 3 percent shall remain available until September 30, 2021: Provided further, That $2,739,597,000 shall be for operations and maintenance, of which not to exceed 5 percent shall remain available until September 30, 2021: Provided further, That $427,780,000 shall be for information technology systems development, and shall remain available until September 30, 2021: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued:  Provided further, That amounts made available for the Information Technology Systems account for development may be transferred among projects or to newly defined projects:  Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: Provided further, That the funds made available under this heading for information technology systems development shall be for the projects, and in the amounts, specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Veterans Electronic Health RecordFor activities related to implementation, preparation, development, interface, management, rollout, and maintenance of a Veterans Electronic Health Record system, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, and salaries and expenses of employees hired under titles 5 and 38, United States Code, $1,500,000,000, to remain available until September 30, 2022: Provided, That the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress quarterly reports detailing obligations, expenditures, and deployment implementation by facility: Provided further, That the funds provided in this account shall only be available to the Office of the Deputy Secretary, to be administered by that Office: Provided further, That none of the funds made available under this heading may be obligated in a manner inconsistent with deployment schedules provided to the Committees on Appropriations unless the Secretary of Veterans Affairs provides notification to the Committees on Appropriations of such change and an approval is issued.Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $210,000,000, of which not to exceed 10 percent shall remain available until September 30, 2021.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $1,235,200,000, of which $1,036,600,000 shall remain available until September 30, 2024, and of which $198,600,000 shall remain available until expended, of which $35,000,000 shall be available for seismic improvement projects and seismic program management activities, including for projects that would otherwise be funded by the Construction, Minor Projects, Medical Facilities or National Cemetery Administration accounts: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and funds provided for the purchase, security, and maintenance of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project that has not been notified to Congress through the budgetary process or that has not been approved by the Congress through statute, joint resolution, or in the explanatory statement accompanying such Act and presented to the President at the time of enrollment: Provided further, That such sums as may be necessary shall be available to reimburse the General Administration account for payment of salaries and expenses of all Office of Construction and Facilities Management employees to support the full range of capital infrastructure services provided, including minor construction and leasing services:  Provided further, That funds made available under this heading for fiscal year 2020, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2020; and (2) by the awarding of a construction contract by September 30, 2021: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above: Provided further, That notwithstanding the requirements of section 8104(a) of title 38, United States Code, amounts made available under this heading for seismic improvement projects and seismic program management activities shall be available for the completion of both new and existing seismic projects of the Department.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $398,800,000, to remain available until September 30, 2024, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $90,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $45,000,000, to remain available until expended.Administrative provisions(including transfer of funds) 201.Any appropriation for fiscal year 2020 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(including transfer of funds) 
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2020, in this or any other Act, under the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs. 206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2019. 
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions.(including transfer of funds) 208.Notwithstanding any other provision of law, during fiscal year 2020, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2020 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2020 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(INCLUDING TRANSFER OF FUNDS) 210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management, the Office of Employment Discrimination Complaint Adjudication, and the Office of Diversity and Inclusion for all services provided at rates which will recover actual costs but not to exceed $57,263,000 for the Office of Resolution Management, $6,000,000 for the Office of Employment Discrimination Complaint Adjudication, and $4,628,000 for the Office of Diversity and Inclusion: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service. 
211.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(including transfer of funds) 
212.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects. 213.Amounts made available under Medical Services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and (2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(including transfer of funds) 
214.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to the Medical Services and Medical Community Care accounts to remain available until expended for the purposes of these accounts. 215.The Secretary of Veterans Affairs may enter into agreements with Federally Qualified Health Centers in the State of Alaska and Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, to provide healthcare, including behavioral health and dental care, to veterans in rural Alaska. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands which are not within the boundaries of the municipality of Anchorage or the Fairbanks North Star Borough.(including transfer of funds) 
216.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts. 217.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report on the financial status of the Department of Veterans Affairs for the preceding quarter: Provided, That, at a minimum, the report shall include the direction contained in the paragraph entitled Quarterly reporting, under the heading General Administration in the joint explanatory statement accompanying Public Law 114–223.(including transfer of funds) 
218.Amounts made available under the Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, Board of Veterans Appeals, General Administration, and National Cemetery Administration accounts for fiscal year 2020 may be transferred to or from the Information Technology Systems account: Provided, That such transfers may not result in a more than 10 percent aggregate increase in the total amount made available by this Act for the Information Technology Systems account: Provided further, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.(including transfer of funds) 
219.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2020 for Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $314,409,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: Provided further, That section 220 of title II of division C of Public Law 115–244 is repealed.(including transfer of funds) 
220.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2020, for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, up to $322,931,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
221.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That, notwithstanding section 1704(b)(3) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), amounts transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund shall remain available until expended.(including transfer of funds) 
222.Of the amounts available in this title for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code. 223.None of the funds available to the Department of Veterans Affairs, in this or any other Act, may be used to replace the current system by which the Veterans Integrated Service Networks select and contract for diabetes monitoring supplies and equipment. 
224.The Secretary of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in a major construction project that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings. 
225.None of the funds made available for Construction, Major Projects may be used for a project in excess of the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations unless the Secretary of Veterans Affairs receives approval from the Committees on Appropriations of both Houses of Congress. 226.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report containing performance measures and data from each Veterans Benefits Administration Regional Office: Provided, That, at a minimum, the report shall include the direction contained in the section entitled Disability claims backlog, under the heading General Operating Expenses, Veterans Benefits Administration in the joint explanatory statement accompanying Public Law 114–223: Provided further, That the report shall also include information on the number of appeals pending at the Veterans Benefits Administration as well as the Board of Veterans Appeals on a quarterly basis. 
227.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another. 228.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $1,000,000.(including transfer of funds) 
229.The Secretary of Veterans Affairs, upon determination that such action is necessary to address needs of the Veterans Health Administration, may transfer to the Medical Services account any discretionary appropriations made available for fiscal year 2020 in this title (except appropriations made to the General Operating Expenses, Veterans Benefits Administration account) or any discretionary unobligated balances within the Department of Veterans Affairs, including those appropriated for fiscal year 2020, that were provided in advance by appropriations Acts: Provided, That transfers shall be made only with the approval of the Office of Management and Budget: Provided further, That the transfer authority provided in this section is in addition to any other transfer authority provided by law: Provided further, That no amounts may be transferred from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such authority to transfer may not be used unless for higher priority items, based on emergent healthcare requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by Congress: Provided further, That, upon determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation and shall be available for the same purposes as originally appropriated: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.(including transfer of funds) 
230.Amounts made available for the Department of Veterans Affairs for fiscal year 2020, under the Board of Veterans Appeals and the General Operating Expenses, Veterans Benefits Administration accounts may be transferred between such accounts: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request. 
231.The Secretary of Veterans Affairs may not reprogram funds among major construction projects or programs if such instance of reprogramming will exceed $7,000,000, unless such reprogramming is approved by the Committees on Appropriations of both Houses of Congress. 232. (a)The Secretary of Veterans Affairs shall ensure that the toll-free suicide hotline under section 1720F(h) of title 38, United States Code— 
(1)provides to individuals who contact the hotline immediate assistance from a trained professional; and (2)adheres to all requirements of the American Association of Suicidology. 
(b) 
(1)None of the funds made available by this Act may be used to enforce or otherwise carry out any Executive action that prohibits the Secretary of Veterans Affairs from appointing an individual to occupy a vacant civil service position, or establishing a new civil service position, at the Department of Veterans Affairs with respect to such a position relating to the hotline specified in subsection (a). (2)In this subsection— 
(A)the term civil service has the meaning given such term in section 2101(1) of title 5, United States Code; and (B)the term Executive action includes— 
(i)any Executive order, presidential memorandum, or other action by the President; and (ii)any agency policy, order, or other directive. 
(c) 
(1)The Secretary of Veterans Affairs shall conduct a study on the effectiveness of the hotline specified in subsection (a) during the five-year period beginning on January 1, 2016, based on an analysis of national suicide data and data collected from such hotline. (2)At a minimum, the study required by paragraph (1) shall— 
(A)determine the number of veterans who contact the hotline specified in subsection (a) and who receive follow up services from the hotline or mental health services from the Department of Veterans Affairs thereafter; (B)determine the number of veterans who contact the hotline who are not referred to, or do not continue receiving, mental health care who commit suicide; and 
(C)determine the number of veterans described in subparagraph (A) who commit or attempt suicide. 233.None of the funds in this or any other Act may be used to close Department of Veterans Affairs (VA) hospitals, domiciliaries, or clinics, conduct an environmental assessment, or to diminish healthcare services at existing Veterans Health Administration medical facilities as part of a planned realignment of VA services until the Secretary provides to the Committees on Appropriations of both Houses of Congress a report including the following elements— 
(1)a national realignment strategy that includes a detailed description of realignment plans within each Veterans Integrated Services Network (VISN), including an updated Long Range Capital Plan to implement realignment requirements; (2)an explanation of the process by which those plans were developed and coordinated within each VISN; 
(3)a cost versus benefit analysis of each planned realignment, including the cost of replacing Veterans Health Administration services with contract care or other outsourced services; (4)an analysis of how any such planned realignment of services will impact access to care for veterans living in rural or highly rural areas, including travel distances and transportation costs to access a VA medical facility and availability of local specialty and primary care; 
(5)an inventory of VA buildings with historic designation and the methodology used to determine the buildings' condition and utilization; (6)a description of how any realignment will be consistent with requirements under the National Historic Preservation Act; and 
(7)consideration given for reuse of historic buildings within newly identified realignment requirements: Provided, That, this provision shall not apply to capital projects in any VISN, which have been authorized or approved by Congress. 
234.Effective during the period beginning on October 1, 2018 and ending on January 1, 2024, none of the funds made available to the Secretary of Veterans Affairs by this or any other Act may be obligated or expended in contravention of the Veterans Health Administration Clinical Preventive Services Guidance Statement on the Veterans Health Administration's Screening for Breast Cancer Guidance published on May 10, 2017, as issued by the Veterans Health Administration National Center for Health Promotion and Disease Prevention. 235. (a)Notwithstanding any other provision of law, the amounts appropriated or otherwise made available to the Department of Veterans Affairs for the Medical Services account may be used to provide— 
(1)fertility counseling and treatment using assisted reproductive technology to a covered veteran or the spouse of a covered veteran; or (2)adoption reimbursement to a covered veteran. 
(b)In this section: (1)The term service-connected has the meaning given such term in section 101 of title 38, United States Code. 
(2)The term covered veteran means a veteran, as such term is defined in section 101 of title 38, United States Code, who has a service-connected disability that results in the inability of the veteran to procreate without the use of fertility treatment. (3)The term assisted reproductive technology means benefits relating to reproductive assistance provided to a member of the Armed Forces who incurs a serious injury or illness on active duty pursuant to section 1074(c)(4)(A) of title 10, United States Code, as described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such policy, including any limitations on the amount of such benefits available to such a member except that— 
(A)the time periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and (B)such term includes embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. 
(4)The term adoption reimbursement means reimbursement for the adoption-related expenses for an adoption that is finalized after the date of the enactment of this Act under the same terms as apply under the adoption reimbursement program of the Department of Defense, as authorized in Department of Defense Instruction 1341.09, including the reimbursement limits and requirements set forth in such instruction. (c)Amounts made available for the purposes specified in subsection (a) of this section are subject to the requirements for funds contained in section 508 of division H of the Consolidated Appropriations Act, 2018 (Public Law 115–141). 
236.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code. 237.Section 842 of Public Law 109–115 shall not apply to conversion of an activity or function of the Veterans Health Administration, Veterans Benefits Administration, or National Cemetery Administration to contractor performance by a business concern that is at least 51 percent owned by one or more Indian tribes as defined in section 5304(e) of title 25, United States Code, or one or more Native Hawaiian Organizations as defined in section 637(a)(15) of title 15, United States Code. 
238. 
(a)Except as provided in subsection (b), the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Labor, shall discontinue using Social Security account numbers to identify individuals in all information systems of the Department of Veterans Affairs as follows: (1)For all veterans submitting to the Secretary of Veterans Affairs new claims for benefits under laws administered by the Secretary, not later than 5 years after the date of the enactment of this Act. 
(2)For all individuals not described in paragraph (1), not later than 8 years after the date of the enactment of this Act. (b)The Secretary of Veterans Affairs may use a Social Security account number to identify an individual in an information system of the Department of Veterans Affairs if and only if the use of such number is required to obtain information the Secretary requires from an information system that is not under the jurisdiction of the Secretary. 
239.For funds provided to the Department of Veterans Affairs for each of fiscal year 2020 and 2021 for Medical Services, section 239 of Division A of Public Law 114–223 shall apply. 240.None of the funds appropriated in this or prior appropriations Acts or otherwise made available to the Department of Veterans Affairs may be used to transfer any amounts from the Filipino Veterans Equity Compensation Fund to any other account within the Department of Veterans Affairs. 
241.Of the funds provided to the Department of Veterans Affairs for each of fiscal year 2020 and fiscal year 2021 for Medical Services, funds may be used in each year to carry out and expand the child care program authorized by section 205 of Public Law 111–163, notwithstanding subsection (e) of such section. 242.None of the funds appropriated or otherwise made available in this title may be used by the Secretary of Veterans Affairs to enter into an agreement related to resolving a dispute or claim with an individual that would restrict in any way the individual from speaking to members of Congress or their staff on any topic not otherwise prohibited from disclosure by Federal law or required by Executive Order to be kept secret in the interest of national defense or the conduct of foreign affairs. 
243.For funds provided to the Department of Veterans Affairs for each of fiscal year 2020 and 2021, section 258 of Division A of Public Law 114–223 shall apply. 244. (a)None of the funds appropriated or otherwise made available by this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General. 
(b)A department or agency covered by this section shall provide its Inspector General access to all records, documents, and other materials in a timely manner. (c)Each Inspector General covered by this section shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). 
(d)Each Inspector General covered by this section shall report to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives within 5 calendar days of any failure by any department or agency covered by this section to comply with this section. 245.For funds provided to the Department of Veterans Affairs for each of fiscal year 2020 and 2021, section 248 of Division A of Public Law 114–223 shall apply. 
246. 
(a)The Secretary of Veterans Affairs may use amounts appropriated or otherwise made available in this title to ensure that the ratio of veterans to full-time employment equivalents within any program of rehabilitation conducted under chapter 31 of title 38, United States Code, does not exceed 125 veterans to one full-time employment equivalent. (b)Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the programs of rehabilitation conducted under chapter 31 of title 38, United States Code, including— 
(1)an assessment of the veteran-to-staff ratio for each such program; and (2)recommendations for such action as the Secretary considers necessary to reduce the veteran-to-staff ratio for each such program. 
247.None of the funds made available in this Act may be used in a manner that would increase wait times for veterans who seek care at medical facilities of the Department of Veterans Affairs. 248.None of the funds appropriated or otherwise made available by this Act to the Veterans Health Administration may be used in fiscal year 2020 to convert any program which received specific purpose funds in fiscal year 2019 to a general purpose funded program unless the Secretary of Veterans Affairs submits written notification of any such proposal to the Committees on Appropriations of both Houses of Congress at least thirty days prior to any such action and an approval is issued by the Committees. 
249. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to conduct research commencing on or after October 1, 2019, that uses any canine, feline, or non-human primate unless the Secretary of Veterans Affairs approves such research specifically and in writing pursuant to subsection (b). (b) (1)The Secretary of Veterans Affairs may approve the conduct of research commencing on or after October 1, 2019, using canines, felines, or non-human primates if the Secretary determines that— 
(A)the scientific objectives of the research can only be met by using such canines, felines, or non-human primates; (B)such scientific objectives are directly related to an illness or injury that is combat-related; and 
(C)the research is consistent with the revised Department of Veterans Affairs canine research policy document dated December 15, 2017, including any subsequent revisions to such document. (2)The Secretary may not delegate the authority under this subsection. 
(c)If the Secretary approves any new research pursuant to subsection (b), not later than 30 days before the commencement of such research, the Secretary shall submit to the Committees on Appropriations of the Senate and House of Representatives a report describing— (1)the nature of the research to be conducted using canines, felines, or non-human primates; 
(2)the date on which the Secretary approved the research; (3)the justification for the determination of the Secretary that the scientific objectives of such research could only be met using canines, felines, or non-human primates; 
(4)the frequency and duration of such research; and (5)the protocols in place to ensure the necessity, safety, and efficacy of the research; and 
(d)Not later than 180 days after the date of the enactment of this Act, and biannually thereafter, the Secretary shall submit to such Committees a report describing— (1)any research being conducted by the Department of Veterans Affairs using canines, felines, or non-human primates as of the date of the submittal of the report; 
(2)the circumstances under which such research was conducted using canines, felines, or non-human primates; (3)the justification for using canines, felines, or non-human primates to conduct such research; and 
(4)the protocols in place to ensure the necessity, safety, and efficacy of such research. (e)Not later than December 31, 2020, the Secretary shall submit to such Committees a plan under which the Secretary will eliminate or reduce the research conducted using canines, felines, or non-human primates by not later than five years after the date of the enactment of this Act. 
250.None of the funds made available by this Act may be used by the Secretary of Veterans Affairs to close the community based outpatient clinic located in Bainbridge, New York, until the Secretary of Veterans Affairs submits to the Committees on Appropriations of the House of Representatives and the Senate a market area assessment. 251. (a)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a plan to reduce the chances that clinical mistakes by employees of the Department of Veterans Affairs will result in adverse events that require institutional or clinical disclosures and to prevent any unnecessary hardship for patients and families impacted by such adverse events. 
(b)ElementsThe plan required by subsection (a) shall include the following: (1)A description of a process for the timely identification of individuals impacted by disclosures described in subsection (a) and the process for contacting those individuals or their next of kin. 
(2)A description of procedures for expediting any remedial or follow-up care required for those individuals. (3)A detailed outline of proposed changes to the process of the Department for clinical quality checks and oversight. 
(4)A communication plan to ensure all facilities of the Department are made aware of any requirements updated pursuant to the plan. (5)A timeline detailing the implementation of the plan. 
(6)An identification of the senior executive of the Department responsible for ensuring compliance with the plan. (7)An identification of potential impacts of the plan on timely diagnoses for patients. 
(8)An identification of the processes and procedures for employees of the Department to make leadership at the facility and the Department aware of adverse events that are concerning and that result in disclosures and to ensure that the medical impact on veterans of such disclosures is minimized. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and (2)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives. 
252. 
(a)Not later than 180 days after the date of the enactment of this Act, and not less frequently than once every five-year period thereafter, the Secretary of Veterans Affairs shall update the handbook of the Department of Veterans Affairs titled “Planning and Activating Community Based Outpatient Clinics”, or a successor handbook, to reflect current policies, best practices, and clarify the roles and responsibilities of the personnel of the Department involved in the leasing projects of the Department. (b)The Secretary shall ensure that the handbook specified in subsection (a) defines “community based outpatient clinic” in the same manner as such term is defined in the Veterans Health Administration Site Tracking database (commonly known as “VAST”) as of the date of the enactment of this Act. 
(c)The Secretary shall ensure that the Veterans Health Administration incorporates the best practices contained in the handbook specified in subsection (a) in conducting oversight of the medical centers of the Department of Veterans Affairs and the Veterans Integrated Service Network. (d)Not later than 180 days after the date of the enactment of this Act, the Secretary shall provide guidance and training to employees of the Veterans Health Administration for the use of the handbook specified in subsection (a). The Secretary shall update such guidance and training together with each update of such handbook.(rescissions of funds) 
253.Of the unobligated balances available to the Department of Veterans Affairs from prior appropriations Acts, the following funds are hereby rescinded from the following accounts in the amounts specified: Veterans Health Administration, Medical Services, $350,000,000; 
Veterans Health Administration, Medical Support and Compliance, $10,000,000; Veterans Health Administration, Medical and Prosthetic Research, $50,000,000; 
Veterans Health Administration, DOD-VA Health Care Sharing Incentive Fund, $15,949,000; National Cemetery Administration, $1,000,000; 
Departmental Administration, Board of Veterans Appeals, $8,000,000; and Departmental Administration, Veterans Electronic Health Record, $70,000,000: 
Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. 
254.Section 252 of the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018 (division J of Public Law 115–141; 132 Stat. 825; 38 U.S.C. 1701 note) is amended by striking The Secretary may carry out a 2-year pilot program and inserting During the period preceding October 1, 2022, the Secretary of Veterans Affairs may carry out a 2-year pilot program.(rescission of funds) 255.The remaining unobligated balances in the Department of Veterans Affairs—Departmental Administration—General Operating Expenses account from the following funds appropriated in Public Law 107–38 are hereby rescinded: Provided, That the amounts rescinded pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of that Act: 
(1)funds subject to subsequent enactment and transferred pursuant to chapter 13 of division B of Public Law 107–117; and (2)funds made available and subsequently transferred pursuant to the first proviso under the heading Executive Office of the President and Funds Appropriated to the President—Emergency Response Fund. 
256.Amounts made available for the Veterans Health Administration, Medical Community Care account in this or any other Act for fiscal years 2020 and 2021 may be used for expenses that would otherwise be payable from the Veterans Choice Fund established by section 802 of the Veterans Access, Choice, and Accountability Act, as amended (38 U.S.C. 1701 note). 257.Hereafter, the matter preceding the first proviso under the heading Veterans Health Administration, Medical Services in title II of division C of Public Law 115–244 shall be applied for the purpose of the appropriations under that heading that became available on October 1, 2019, by striking aid to State homes as authorized by section 1741 of title 38, United States Code,. 
IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $15,000 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $84,100,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $35,400,000: Provided, That $2,698,997 shall be available for the purpose of providing financial assistance as described and in accordance with the process and reporting procedures set forth under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $2,000 for official reception and representation expenses, $80,800,000, of which not to exceed $15,000,000 shall remain available until September 30, 2022. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $75,300,000, of which $12,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi: Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $22,000,000 shall be paid from the general fund of the Treasury to the Trust Fund.Administrative Provision 
301.Amounts deposited into the special account established under 10 U.S.C. 4727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries. IVOverseas Contingency OperationsDepartment of DefenseMilitary construction, ArmyFor an additional amount for Military Construction, Army, $111,968,000, to remain available until September 30, 2024, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, navy and marine corpsFor an additional amount for Military Construction, Navy and Marine Corps, $94,570,000, to remain available until September 30, 2024, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, air forceFor an additional amount for Military Construction, Air Force $391,988,000, to remain available until September 30, 2024, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, defense-WideFor an additional amount for Military Construction, Defense-Wide, $46,000,000, to remain available until September 30, 2024, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision 
401.None of the funds appropriated for military construction projects outside the United States under this title may be obligated or expended for planning and design of any project associated with the European Deterrence Initiative until the Secretary of Defense develops and submits to the congressional defense committees, in a classified and unclassified format, a list of all of the military construction projects associated with the European Deterrence Initiative which the Secretary anticipates will be carried out during each of the fiscal years 2021 through 2025. VNatural Disaster ReliefDEPARTMENT OF DEFENSEMilitary Construction, Navy and Marine CorpsFor an additional amount for Military Construction, Navy and Marine Corps, $3,477,000,000, to remain available until September 30, 2024, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That none of the funds made available in this Act to the Navy and Marine Corps for such recovery efforts shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That, not later than 60 days after enactment of this Act, the Secretary of the Navy, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading in this title: Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Construction, Air ForceFor an additional amount for Military Construction, Air Force, $2,605,200,000, to remain available until September 30, 2024, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That none of the funds made available in this Act to the Air Force for such recovery efforts shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That, not later than 60 days after enactment of this Act, the Secretary of the Air Force, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading in this title: Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Construction, Defense-WideFor an additional amount for Military Construction, Defense-Wide, $77,175,000, to remain available until September 30, 2024, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That none of the funds made available in this Act to the Department of Defense for such recovery efforts shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That, not later than 60 days after enactment of this Act, the Secretary of Defense, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading in this title: Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Construction, Army National GuardFor an additional amount for Military Construction, Army National Guard, $66,000,000, to remain available until September 30, 2024, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding, tornadoes, and earthquakes occurring in fiscal year 2019: Provided, That none of the funds made available in this Act to the Army National Guard for such recovery efforts shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That, not later than 60 days after enactment of this Act, the Director of the Army National Guard, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading in this title: Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Construction, Army ReserveFor an additional amount for Military Construction, Army Reserve, $3,300,000, to remain available until September 30, 2024, for necessary expenses related to the consequences of Hurricanes Michael and Florence and flooding and earthquakes occurring in fiscal year 2019: Provided, That none of the funds made available in this Act to the Army Reserve for such recovery efforts shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That, not later than 60 days after enactment of this Act, the Secretary of the Army, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading in this title: Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ADMINISTRATIVE PROVISION 
501.Notwithstanding any other provision of law, funds made available under each heading in this title shall only be used for the purposes specifically described under that heading. VIGeneral provisions 601.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
602.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 603.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities. 
604.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 605.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act. 
606.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 607. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains confidential or proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
608. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
609.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 610.None of the funds made available in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989. 
611.None of the funds made available by this Act may be used by the Department of Defense or the Department of Veterans Affairs to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 612.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division. 
613.None of the funds made available by this Act may be used in contravention of section 101(e)(8) of title 10, United States Code. 614. (a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba. (c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is— 
(A)in the custody or under the effective control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.This division may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2020.  GDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2020 IDepartment of State and Related AgencyDepartment of stateAdministration of foreign affairsDiplomatic programsFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $9,125,687,000, of which $754,468,000 may remain available until September 30, 2021, and of which up to $4,095,899,000 may remain available until expended for Worldwide Security Protection: Provided, That of the amount made available under this heading for Worldwide Security Protection, $2,626,122,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948 (62 Stat. 11; Chapter 36), $2,896,063,000, of which up to $509,782,000 is for Worldwide Security Protection. (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,840,143,000. 
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation, and disarmament activities as authorized, $780,057,000. (4)Security programsFor necessary expenses for security activities, $3,609,424,000, of which up to $3,586,117,000 is for Worldwide Security Protection. 
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and 
(B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. (6)Transfer of funds, reprogramming, and other matters (A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act. 
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized. (C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title. 
(7)ClarificationReferences to the Diplomatic and Consular Programs account in any provision of law shall in this fiscal year, and each fiscal year thereafter, be construed to include the Diplomatic Programs account.capital investment fund For necessary expenses of the Capital Investment Fund, as authorized, $139,500,000, to remain available until expended.Office of inspector generalFor necessary expenses of the Office of Inspector General, $90,829,000, of which $13,624,000 may remain available until September 30, 2021: Provided, That funds appropriated under this heading are made available notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)), as it relates to post inspections.In addition, for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight, $54,900,000, to remain available until September 30, 2021, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading that are made available for the printing and reproduction costs of SIGAR shall not exceed amounts for such costs during fiscal year 2019.Educational and cultural exchange programsFor necessary expenses of educational and cultural exchange programs, as authorized, $730,700,000, to remain available until expended, of which not less than $272,000,000 shall be for the Fulbright Program and not less than $111,860,000 shall be for Citizen Exchange Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That funds appropriated under this heading that are made available for the Benjamin Gilman International Scholarships Program shall also be made available for the John S. McCain Scholars Program, pursuant to section 7075 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That funds appropriated under this heading shall be made available for a Civil Society Exchange Program, in accordance with the requirements specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), and following consultation with the Committees on Appropriations: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Representation expensesFor representation expenses as authorized, $7,212,000.Protection of foreign missions and officialsFor necessary expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2021.Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for real property that are owned or leased by the Department of State, and renovating, in addition to funds otherwise available, the Harry S Truman Building, $769,800,000, to remain available until September 30, 2024, of which not to exceed $25,000 may be used for overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,205,649,000, to remain available until expended, of which $424,087,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Emergencies in the diplomatic and consular serviceFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account.Repatriation loans program accountFor the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974:  Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $5,563,619.payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,963,000.International Center, Washington, District of ColumbiaNot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsContributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,473,806,000, of which $96,240,000, to remain available until September 30, 2021, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,526,383,000, of which $988,656,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That of the funds made available under this heading, up to $1,069,315,000 may remain available until September 30, 2021: Provided further, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to hold accountable individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the website of the United Nations: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That the Secretary of State shall work with the United Nations and members of the United Nations Security Council to evaluate and prioritize peacekeeping missions, and to consider a drawdown when mission goals have been substantially achieved: Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations.International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:International boundary and water commission, united states and MexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:Salaries and expensesFor salaries and expenses, not otherwise provided for, $48,170,000.ConstructionFor detailed plan preparation and construction of authorized projects, $36,900,000, to remain available until expended, as authorized.American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act (Public Law 103–182), $15,008,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $1,250,000 may remain available until September 30, 2021, and up to $9,000 may be made available for representation expenses: Provided further, That of the amount provided under this heading for the International Boundary Commission, up to $1,000 may be made available for representation expenses.International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $62,718,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.Related Agencyunited states agency for global mediaInternational broadcasting operationsFor necessary expenses to enable the United States Agency for Global Media (USAGM), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $798,696,000: Provided, That in addition to amounts otherwise available for such purposes, up to $40,708,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $20,000,000 shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the USAGM shall notify the Committees on Appropriations within 15 days of any determination by the USAGM that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes: Provided further, That significant modifications to USAGM broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all USAGM language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That up to $7,000,000 from the USAGM Buying Power Maintenance account may be transferred to, and merged with, funds appropriated by this Act under the heading International Broadcasting Operations, which shall remain available until expended: Provided further, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law and shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That any reference to the Broadcasting Board of Governors or BBG, including in any account providing amounts to the Broadcasting Board of Governors, in any Act making appropriations for the Department of State, foreign operations, and related programs enacted before, on, or after the date of the enactment of this Act shall for this fiscal year, and any fiscal year thereafter, be construed to mean the United States Agency for Global Media or USAGM, respectively.Broadcasting capital improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $11,700,000, to remain available until expended, as authorized, of which not less than $2,000,000 shall be made available for emergency repairs to USAGM transmitting stations.Related programsThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $19,000,000, to remain available until expended: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Foundation not later than 60 days after enactment of this Act.United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $45,000,000, to remain available until September 30, 2021, which shall not be used for construction activities.Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2020, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2020, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2020, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Center not later than 60 days after enactment of this Act.national endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $300,000,000, to remain available until expended, of which $195,840,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $104,160,000 shall be for democracy programs: Provided, That the requirements of section 7061(a) of this Act shall not apply to funds made available under this heading: Provided further, That funds appropriated under this heading shall be apportioned and obligated to the Endowment not later than 60 days after enactment of this Act.other commissionscommission for the preservation of america’s heritage abroadsalaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $675,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2020: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.United states commission on international religious freedomSalaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom (USCIRF), as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2021, including not more than $4,000 for representation expenses: Provided, That prior to the obligation of $1,000,000 of the funds appropriated under this heading, the Commission shall consult with the appropriate congressional committees on the status of legislation to reauthorize the Commission, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations.Commission on security and cooperation in EuropeSalaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2021.Congressional-Executive Commission on the People's Republic of ChinaSalaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,250,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2021.United States-China Economic and Security Review Commissionsalaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2021: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2020 and shall apply to funds appropriated under this heading. 
IIUnited states agency for international developmentFunds appropriated to the presidentOperating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,377,246,000, of which up to $206,587,000 may remain available until September 30, 2021: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year: Provided further, That the USAID Administrator shall consult with the Committees on Appropriations not later than 60 days after enactment of this Act on changes to the account structure as described in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $210,300,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $75,500,000, of which up to $11,325,000 may remain available until September 30, 2021, for the Office of Inspector General of the United States Agency for International Development. IIIbilateral economic assistancefunds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows: Global health programsFor necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $3,162,450,000, to remain available until September 30, 2021, and which shall be apportioned directly to the United States Agency for International Development not later than 60 days after enactment of this Act: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to The GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,930,000,000, to remain available until September 30, 2024, which shall be apportioned directly to the Department of State not later than 60 days after enactment of this Act: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund): Provided further, That the amount of such contribution shall be $1,560,000,000 and shall be for the first installment of the sixth replenishment: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2020 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $3,400,000,000, to remain available until September 30, 2021: Provided, That funds made available under this heading shall be apportioned directly to the United States Agency for International Development not later than 60 days after enactment of this Act.International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $4,395,362,000, to remain available until expended, of which $1,733,980,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds made available under this heading shall be apportioned to the United States Agency for International Development not later than 60 days after enactment of this Act.Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, and to support transition to democracy and long-term development of countries in crisis, $92,043,000, to remain available until expended: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.Complex crises fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities administered by the United States Agency for International Development to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $30,000,000, to remain available until expended: Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: Provided further, That funds appropriated under this heading shall be apportioned to USAID not later than 60 days after enactment of this Act: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds.Economic support fundFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $3,045,000,000, to remain available until September 30, 2021.Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $178,450,000, to remain available until September 30, 2021, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State, and shall be apportioned to such Bureau not later than 60 days after enactment of this Act:  Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes: Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the initial obligation of funds appropriated under this paragraph.For an additional amount for such purposes, $95,250,000, to remain available until September 30, 2021, which shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, and shall be apportioned to such Bureau not later than 60 days after enactment of this Act.Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $770,334,000, to remain available until September 30, 2021, which shall be available, notwithstanding any other provision of law, except section 7047 of this Act, for assistance and related programs for countries identified in section 3 of the FREEDOM Support Act (22 U.S.C. 5801) and section 3(c) of the SEED Act of 1989 (22 U.S.C. 5402), in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of the FREEDOM Support Act and section 601 of the SEED Act of 1989: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance: Provided further, That funds appropriated under this heading may be made available for contributions to multilateral initiatives to counter hybrid threats: Provided further, That any notification of funds made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable.Department of stateMigration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601), and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.); allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $3,432,000,000, to remain available until expended, of which: $1,521,355,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements; and $5,000,000 shall be made available for refugees resettling in Israel.united states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)), $100,000, to remain available until expended: Provided, That amounts in excess of the limitation contained in paragraph (2) of such section shall be transferred to, and merged with, funds made available by this Act under the heading Migration and Refugee Assistance.independent agenciesPeace corps(including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $410,500,000, of which $6,330,000 is for the Office of Inspector General, to remain available until September 30, 2021: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading.Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $905,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation: Provided further, That section 605(e) of the MCA (22 U.S.C. 7704(e)) shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA (22 U.S.C. 7708) only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.Inter-American foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $37,500,000, to remain available until September 30, 2021: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.United States African development foundationFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $33,000,000, to remain available until September 30, 2021, of which not to exceed $2,000 may be available for representation expenses:  Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.department of the treasuryinternational affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until expended, of which not more than $6,000,000 may be used for administrative expenses: Provided, That amounts made available under this heading may be made available to contract for services as described in section 129(d)(3)(A) of the Foreign Assistance Act of 1961, without regard to the location in which such services are performed.Debt RestructuringFor the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees, as the President may determine, for which funds have been appropriated or otherwise made available for programs within the International Affairs Budget Function 150, including the cost of selling, reducing, or canceling amounts owed to the United States as a result of concessional loans made to eligible countries, pursuant to part V of the Foreign Assistance Act of 1961, $15,000,000, to remain available until September 30, 2021. IVInternational security assistanceDepartment of stateInternational narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,391,000,000, to remain available until September 30, 2021: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, judges, and other judicial authorities, utilizing regional partners: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations.Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $895,750,000, to remain available until September 30, 2021, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act (22 U.S.C. 5854), section 23 of the Arms Export Control Act (22 U.S.C. 2763), or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $457,348,000, of which $325,213,000, to remain available until September 30, 2021, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of the Foreign Assistance Act of 1961, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $31,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai and not less than $71,000,000 shall be made available for the Global Peace Operations Initiative: Provided further, That funds appropriated under this heading may be made available to pay assessed expenses of international peacekeeping activities in Somalia under the same terms and conditions, as applicable, as funds appropriated by this Act under the heading Contributions for International Peacekeeping Activities: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.Funds appropriated to the presidentInternational military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $112,925,000, of which up to $11,000,000 may remain available until September 30, 2021 and may not be obligated until the Secretary of State submits to the Committees on Appropriations, following consultation with such Committees, a monitoring and evaluation plan for funds made available under this heading, as described under this heading in Senate Report 116–126: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $50,000 may be available for entertainment expenses.Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act (22 U.S.C. 2763), $6,156,924,000, of which $511,909,000, to remain available until September 30, 2021, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,300,000,000 shall be available for grants only for Israel which shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $805,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $70,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $1,082,200,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act (22 U.S.C. 2761(e)(1)(A)) may be obligated for expenses incurred by the Department of Defense during fiscal year 2020 pursuant to section 43(b) of the Arms Export Control Act (22 U.S.C. 2792(b)), except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations. 
VMultilateral assistanceFunds Appropriated to the President international organizations and programs For necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, $390,500,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund: Provided further, That not later than 60 days after enactment of this Act, such funds shall be made available for core contributions for each entity listed in the table under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) unless otherwise provided for in this Act, or if the Secretary of State has justified the proposed uses of funds other than for core contributions following prior consultation with, and subject to the regular notification procedures of, the Committees on Appropriations.International financial institutionsGlobal environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $139,575,000, to remain available until, and to be fully disbursed not later than, September 30, 2021: Provided, That of such amount, $136,563,000, which shall remain available until September 30, 2020, is only available for the second installment of the seventh replenishment of the Global Environment Facility, and shall be obligated and disbursed not later than 90 days after enactment of this Act: Provided further, That the Secretary shall report to the Committees on Appropriations on the status of funds provided under this heading not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.Contribution to the international bank for reconstruction and developmentFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $206,500,000, to remain available until expended.Limitation on callable capital subscriptionsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $1,421,275,728.70.Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,097,010,000, to remain available until expended.Contribution to the asian development fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until expended.Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $171,300,000, to remain available until expended.Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until, and to be fully disbursed no later than, September 30, 2021, for the second installment of the eleventh replenishment of the International Fund for Agricultural Development: Provided, That the Secretary of the Treasury shall report to the Committees on Appropriations on the status of such payment not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed. 
VIExport and investment assistanceExport-Import bank of the united statesInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $5,700,000, of which up to $855,000 may remain available until September 30, 2021.Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of enactment of this Act.Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $110,000,000, of which up to $16,500,000 may remain available until September 30, 2021: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0.United States International Development Finance CorporationINSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $2,000,000, to remain available until September 30, 2021.CORPORATE CAPITAL ACCOUNTThe United States International Development Finance Corporation (the Corporation) is authorized to make such expenditures and commitments within the limits of funds and borrowing authority available to the Corporation, and in accordance with the law, and to make such expenditures and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs for the current fiscal year for the Corporation: Provided, That for necessary expenses of the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254) and for administrative expenses to carry out authorized activities and project-specific transaction costs described in section 1434(d) of such Act, $299,000,000: Provided further, That of the amount provided— 
(1)$119,000,000 shall remain available until September 30, 2022, for administrative expenses to carry out authorized activities (including an amount for official reception and representation expenses which shall not exceed $25,000) and project-specific transaction costs as described in section 1434(k) of such Act, of which $1,000,000 shall remain available until September 30, 2024; (2)$150,000,000 shall remain available until September 30, 2022, for the activities described in section 1421(c) of such Act, except such amounts obligated in a fiscal year shall remain available for disbursement for the term of the underlying project: Provided further, That if the term of the project extends longer than 10 fiscal years, the Chief Executive Officer of the Corporation shall inform the appropriate congressional committees prior to the obligation or disbursement of funds, as applicable: Provided further, That amounts may only be obligated after the Chief Executive Officer of the Corporation submits to the appropriate congressional committees the guidelines and criteria required by paragraph (3) of such section; and 
(3)$30,000,000 shall be paid to the United States International Development Finance Corporation—Program Account for programs authorized by subsections (b), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254): Provided further, That funds may only be obligated pursuant to section 1421(g) of the BUILD Act of 2018 subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations: Provided further, That in this fiscal year, and each fiscal year thereafter, the Corporation shall collect the amounts described in section 1434(h) of the BUILD Act of 2018: Provided further, That in fiscal year 2020 such collections shall be credited as offsetting collections to this appropriation: Provided further, That such collections collected in fiscal year 2020 in excess of $299,000,000 shall be credited to this account and shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That in fiscal year 2020, if such collections are less than $299,000,000, receipts collected pursuant to the BUILD Act of 2018 and the Federal Credit Reform Act of 1990, in an amount equal to such shortfall, shall be credited as offsetting collections to this appropriation: Provided further, That funds appropriated or otherwise made available under this heading may not be used to provide any type of assistance that is otherwise prohibited by any other provision of law or to provide assistance to any foreign country that is otherwise prohibited by any other provision of law: Provided further, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by the offsetting collections described under this heading so as to result in a final fiscal year appropriation from the General Fund estimated at $0.PROGRAM ACCOUNTAmounts paid from United States International Development Finance Corporation—Corporate Capital Account (CCA) shall remain available until September 30, 2022: Provided, That up to $80,000,000 of amounts paid to this account from CCA or transferred to this account pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) shall be available for the costs of direct and guaranteed loans provided by the Corporation pursuant to section 1421(b) of such Act: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such amounts obligated in a fiscal year shall remain available for disbursement for the following 8 fiscal years: Provided further, That funds transferred to carry out the Foreign Assistance Act of 1961 pursuant to section 1434(j) of the BUILD Act of 2018 may remain available for obligation for 1 additional fiscal year: Provided further, That the total loan principal or guaranteed principal amount shall not exceed $8,000,000,000.Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $79,500,000, to remain available until September 30, 2021, of which no more than $19,000,000 may be used for administrative expenses: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses. 
VIIGeneral ProvisionsALLOWANCES AND DIFFERENTIALS 
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.unobligated balances report 7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2020 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.consulting services 
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.diplomatic facilities 7004. (a)Capital security cost sharing exceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps. 
(b)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2020 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose. (c)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2020, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in House Report 116–78. 
(d)Interim and temporary facilities abroad 
(1)Security vulnerabilitiesFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available, following consultation with the appropriate congressional committees, to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000. (2)ConsultationNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel. 
(e)Soft TargetsOf the funds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance, not less than $10,000,000 shall be made available for security upgrades to soft targets, including schools, recreational facilities, and residences used by United States diplomatic personnel and their dependents.personnel actions 7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act.prohibition on publicity or propaganda 
7006.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before enactment of this Act by Congress: Provided, That up to $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533; 22 U.S.C. 2151a note).prohibition against direct funding for certain countries 
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.coups d’état 
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.Transfer of Funds Authority 
7009. 
(a)Department of state and United States Agency for Global Media 
(1)Department of state 
(A)In generalNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses. (B)Embassy securityFunds appropriated under the headings Diplomatic Programs, including for Worldwide Security Protection, Embassy Security, Construction, and Maintenance, and Emergencies in the Diplomatic and Consular Service in this Act may be transferred to, and merged with, funds appropriated under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, for emergency evacuations, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law. 
(2)United States Agency for Global MediaNot to exceed 5 percent of any appropriation made available for the current fiscal year for the United States Agency for Global Media under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. (3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
(b)Limitation on transfers of funds between agencies 
(1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. (2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961, and section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254). 
(3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. 
(c)United states international development finance corporation 
(1)LimitationAmounts transferred pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) may only be transferred from funds made available under title III of this Act, and such amounts shall not exceed $50,000,000: Provided, That any such transfers shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States International Development Finance Corporation (the Corporation), as appropriate, shall ensure that the programs funded by such transfers are coordinated with, and complement, foreign assistance programs implemented by the Department of State and USAID: Provided further, That no funds transferred pursuant to such authority may be used by the Corporation to post personnel abroad or for activities described in section 1421(c) of such Act. 
(2)Development credit authority accountFunds transferred from the Development Credit Authority program account of the United States Agency for International Development to the Corporate Capital Account of the United States International Development Finance Corporation pursuant to section 1434(i) of the BUILD Act of 2018 (division F of Public Law 115–254) shall be transferred to, and merged with, such account, and may thereafter be deemed to meet any minimum funding requirements attributed for at the time of deposit into the Development Credit Authority program account. (d)Transfer of Funds Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. 
(e)Audit of Inter-agency Transfers of FundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961, or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits. 
(f)Transfer of overseas contingency operations/global war on terrorism fundsFunds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program that are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 may be transferred to, and merged with, such funds appropriated under such headings: Provided, That such transfer authority may only be exercised to address contingencies: Provided further, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961: Provided further, That such transfer authority shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Prohibition and limitation on certain expenses 
7010. 
(a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. (b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit websites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such websites undertaken as part of official business. 
(c)Prohibition on Promotion of TobaccoNone of the funds made available by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. (d)Email servers outside the .gov domainNone of the funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and the United States Agency for International Development may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187). 
(e)Representation and entertainment expensesEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and— (1)are primarily for fostering relations outside of the Executive Branch; 
(2)are principally for meals and events of a protocol nature; (3)are not for employee-only events; and 
(4)do not include activities that are substantially of a recreational character. (f)Limitations on entertainment expensesNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— 
(1)alcoholic beverages; or (2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks.Availability of funds 
7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act (22 U.S.C. 2763), and funds made available for United States International Development Finance Corporation and under the heading Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act:  Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations not later than October 31, 2020, detailing by account and source year, the use of this authority during the previous fiscal year.limitation on assistance to countries in default 
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.Prohibition on taxation of United States assistance 7013. (a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)Notification and reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2020 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors, shall be withheld from obligation from funds appropriated for assistance for fiscal year 2021 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program, as applicable, if, not later than September 30, 2021, such taxes have not been reimbursed: Provided, That the Secretary of State shall report to the Committees on Appropriations by such date on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection. 
(c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). (d)reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner. 
(e)determinations 
(1)In generalThe provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that— (A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or 
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. (2)ConsultationThe Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity. 
(f)implementationThe Secretary of State shall issue and update rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. (g)definitionsAs used in this section: 
(1)Bilateral agreementThe term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. (2)Taxes and taxationThe term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff. 
(h)ReportNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant agencies of the United States Government, shall submit a report to the Committees on Appropriations on the requirements contained under this section in House Report 116–78.reservations of funds 7014. (a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. 
(b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. 
(c)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.Notification requirements 
7015. 
(a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to— (1)create new programs; 
(2)suspend or eliminate a program, project, or activity; (3)close, suspend, open, or reopen a mission or post; 
(4)create, close, reorganize, downsize, or rename bureaus, centers, or offices; or (5)contract out or privatize any functions or activities presently performed by Federal employees;unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation. 
(b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under titles I and II of this Act that remain available for obligation in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— (1)augments or changes existing programs, projects, or activities; 
(2)relocates an existing office or employees; (3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. (c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, United States International Development Finance Corporation, and Peace Corps, shall be available for obligation for programs, projects, activities, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such obligation: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for a program, project, or activity for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such program, project, or activity for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority. 
(d)Department of defense programs and funding notifications 
(1)ProgramsNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense and in accordance with the regular notification procedures of the Committees on Appropriations, submits a justification to such Committees that includes a description of, and the estimated costs associated with, the support or continuation of such program. (2)FundingNotwithstanding any other provision of law, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations. 
(3)Notification on excess defense articlesPrior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. 
(e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. 
(f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Burma, Cambodia, Colombia, Cuba, Egypt, El Salvador, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Nicaragua, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations. (g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution shall be subject to the regular notification procedures of the Committees on Appropriations and such notification shall include the information specified under this section in House Report 116–78. 
(h)Other program notification requirement 
(1)Diplomatic programsFunds appropriated under title I of this Act under the heading Diplomatic Programs that are made available for lateral entry into the Foreign Service shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (2)Other programsFunds appropriated by this Act that are made available for the following programs and activities shall be subject to the regular notification procedures of the Committees on Appropriations: 
(A)the Global Engagement Center, except that the Secretary of State shall consult with the appropriate congressional committees prior to submitting such notification; (B)the Power Africa initiative, or any successor program; 
(C)community-based police assistance conducted pursuant to the authority of section 7035(a)(1) of this Act; (D)the Relief and Recovery Fund and the Global Fragility Fund, if enacted into law; 
(E)the Indo-Pacific Strategy and the Countering Chinese Influence Fund; (F)the Global Security Contingency Fund; 
(G)the Countering Russian Influence Fund; (H)programs to end modern slavery; and 
(I)the Women's Global Development and Prosperity Fund. (i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations. 
(j)Foreign assistance review or realignmentProgrammatic, funding, and organizational changes resulting from implementation of any foreign assistance review or realignment shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notifications may be submitted in classified form, if necessary.Document requests, records management, and related cybersecurity protections 
7016. 
(a)Document requestsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development. (b)Records management and related cybersecurity protectionsThe Secretary of State and USAID Administrator shall— 
(1)regularly review and update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools; (2)use funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID; 
(3)direct departing employees, including senior officials, that all Federal records generated by such employees belong to the Federal Government; (4)improve the response time for identifying and retrieving Federal records, including requests made pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and 
(5)strengthen cybersecurity measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations of the applicable reports of the cognizant Office of Inspector General.Use of funds in contravention of this act 7017.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program or policy.Prohibition on funding for abortions and involuntary sterilization 
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.allocations and reports 7019. (a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available at not less than the amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961, and shall be made available for such foreign countries and international organizations notwithstanding the date of the transmission of such report. 
(b)Authorized deviations below minimum levelsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may deviate by not more than 10 percent below the minimum amounts specifically designated in the respective tables in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided, That deviations pursuant to this subsection shall be subject to prior consultation with the Committees on Appropriations. 
(c)LimitationFor specifically designated amounts that are included, pursuant to subsection (a), in the report required by section 653(a) of the Foreign Assistance Act of 1961, deviations authorized by subsection (b) may only take place after submission of such report. (d)Exceptions (1)Subsections (a) and (b) shall not apply to— 
(A)amounts designated for International Military Education and Training in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act); (B)funds for which the initial period of availability has expired; and 
(C)amounts designated by this Act as minimum funding requirements. (2)The authority in subsection (b) to deviate below amounts designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) shall not apply to the table included under the heading Global Health Programs in such statement. 
(3)With respect to the amounts designated for Global Programs in the table under the heading Economic Support Fund included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), subsection (b) shall be applied by substituting 5 percent for 10 percent. (e)ReportsThe Secretary of State, USAID Administrator, and other designated officials, as appropriate, shall submit the reports required, in the manner described, in House Report 116–78, Senate Report 116–126, and the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), unless directed otherwise in such explanatory statement. 
(f)ClarificationFunds appropriated by this Act and the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) under the headings International Disaster Assistance and Migration and Refugee Assistance shall not be included for purposes of meeting amounts designated for countries in this Act or the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), or such prior Act or accompanying joint explanatory statement, unless such headings are specifically designated as the source of funds.Multi-year pledges 7020.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge meets the requirements enumerated under this section in House Report 116–78.Prohibition on assistance to governments supporting international terrorism 
7021. 
(a)Lethal military equipment exports 
(1)ProhibitionNone of the funds appropriated or otherwise made available under titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)): Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. 
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States. (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest. 
(b)Bilateral assistance 
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.Authorization requirements 
7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).definition of program, project, and activity 7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program accounts, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account, and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— 
(1)justified to Congress; or (2)allocated by the Executive Branch in accordance with the report required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act.Authorities for the peace corps, inter-american foundation, and united states african development foundation 
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act, or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.commerce, trade and surplus commodities 
7025. 
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the United States International Development Finance Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; (2)research activities intended primarily to benefit United States producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(c)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.separate accounts 7026. (a)Separate Accounts for Local Currencies (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall— 
(A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and 
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— (i)project and sector assistance activities; or 
(ii)debt and deficit financing; or (B)for the administrative requirements of the United States Government. 
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. 
(b)Separate Accounts for Cash Transfers 
(1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds. (2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). 
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). (4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.eligibility for assistance 
7027. 
(a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. 
(b)Public Law 480During fiscal year 2020, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. 
(c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or 
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.local competition 7028. (a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if— 
(1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and 
(B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities— 
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and 
(3)no level of acceptable fraud is assumed. (b)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2020.International financial institutions 
7029. 
(a)Evaluations and ReportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to adopt and implement a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2019 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year. 
(b)Safeguards 
(1)StandardThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to use the voice and vote of the United States to oppose any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015. (2)Accountability, standards, and best practicesThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to oppose loans or other financing for projects unless such projects— 
(A)provide for accountability and transparency, including the collection, verification, and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project; (B)will be developed and carried out in accordance with best practices regarding environmental conservation, cultural protection, and empowerment of local populations, including free, prior and informed consent of affected indigenous communities; 
(C)do not provide incentives for, or facilitate, forced displacement; and (D)do not partner with or otherwise involve enterprises owned or controlled by the armed forces. 
(c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. (d)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to promote human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution in accordance with the requirements specified under this subsection in Senate Report 116–126: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights. 
(e)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to include in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption. (f)Beneficial Ownership InformationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to collect, verify, and publish, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds from any such financial institution: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2019 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year. 
(g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage each such institution to effectively implement and enforce policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including— (1)protection against retaliation for internal and lawful public disclosure; 
(2)legal burdens of proof; (3)statutes of limitation for reporting retaliation; 
(4)access to binding independent adjudicative bodies, including shared cost and selection external arbitration; and (5)results that eliminate the effects of proven retaliation, including provision for the restoration of prior employment.INSECURE COMMUNICATIONS NETWORKS 
7030.Funds appropriated by this Act shall be made available for programs to— (1)advance the adoption of secure, next-generation communications networks and services, including 5G, and cybersecurity policies, in countries receiving assistance under this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs; 
(2)counter the establishment of insecure communications networks and services, including 5G, promoted by the People’s Republic of China and other state-backed enterprises that are subject to undue or extrajudicial control by their country of origin; and (3)provide policy and technical training to information communication technology professionals in countries receiving assistance under this Act, as appropriate.financial management and budget transparency 
7031. 
(a)Limitation on direct government-to-Government assistance 
(1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if the requirements included in section 7031(a)(1)(A) through (E) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) are fully met. (2)Consultation and NotificationIn addition to the requirements in paragraph (1), funds may only be made available for direct government-to-government assistance subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. 
(3)Suspension of AssistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. (4)Submission of InformationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2021 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance. 
(5)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution. (b)National budget and contract transparency (1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). 
(2)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State website: Provided, That such report shall include the elements included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(3)AssistanceNot less than $5,000,000 of the funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise available for such purposes: Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (2). 
(c)Anti-Kleptocracy and human rights 
(1)Ineligibility 
(A)Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved, directly or indirectly, in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States. (B)The Secretary shall also publicly or privately designate or identify the officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa. 
(2)ExceptionIndividuals shall not be ineligible for entry into the United States pursuant to paragraph (1) if such entry would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. (4)ReportNot later than 30 days after enactment of this Act, and every 90 days thereafter, the Secretary of State shall submit a report, including a classified annex if necessary, to the appropriate congressional committees and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver. 
(5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State website. (6)ClarificationFor purposes of paragraphs (1), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential. 
(d)Extraction of natural resources 
(1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and the amendments made by such section, and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management. (2)Public Disclosure and Independent Audits (A)The Secretary of the Treasury shall instruct the executive director of each international financial institution that it is the policy of the United States to use the voice and vote of the United States to oppose any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered to meet the standards included under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph. (e)Foreign assistance websiteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance website: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request and in a timely manner, to the Department of State: Provided further, That not later than 60 days after enactment of this Act, the Secretary of State and USAID Administrator shall report to the Committees on Appropriations on the process and timeline required to consolidate data from USAID’s Foreign Aid Explorer and ForeignAssistance.gov, in accordance with the requirements specified in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act).Democracy Programs 
7032. 
(a)Funding 
(1)In generalOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,400,000,000 shall be made available for democracy programs. (2)ProgramsOf the funds made available for democracy programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia pursuant to paragraph (1), not less than $102,040,000 shall be made available to the Bureau of Democracy, Human Rights, and Labor, Department of State, at not less than the amounts specified for certain countries and regional programs designated in the table under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(b)Authorities 
(1)AvailabilityFunds made available by this Act for democracy programs pursuant to subsection (a) and under the heading National Endowment for Democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation. (2)BeneficiariesFunds made available by this Act for the NED are made available pursuant to the authority of the National Endowment for Democracy Act (title V of Public Law 98–164), including all decisions regarding the selection of beneficiaries. 
(c)Definition of Democracy ProgramsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states and institutions that are responsive and accountable to citizens. (d)Program prioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law. 
(e)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection. 
(f)Continuation of current practicesThe United States Agency for International Development shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs. (g)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. 
(h)Protection of civil society activists and journalistsOf the funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund, not less than $20,000,000 shall be made available to support and protect civil society activists and journalists who have been threatened, harassed, or attacked, including journalists affiliated with the United States Agency for Global Media, consistent with the action plan submitted pursuant to, and on the same terms and conditions of, section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141). (i)International freedom of expression (1)OperationsFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Bureau of Democracy, Human Rights, and Labor, Department of State, for the costs of administering programs designed to promote and defend freedom of expression and the independence of the media in countries where such freedom and independence are restricted or denied. 
(2)AssistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs that promote and defend freedom of expression and the independence of the media abroad: Provided, That such funds are in addition to funds otherwise made available by this Act for such purposes, and are intended to complement emergency and safety programs for civil society, including journalists and media outlets at risk: Provided further, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.International Religious Freedom 
7033. 
(a)International religious freedom officeFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Office of International Religious Freedom, Department of State, including for support staff at not less than the amounts specified for such office in the table under such heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). (b)AssistanceFunds appropriated by this Act under the headings Democracy Fund, Economic Support Fund, and International Broadcasting Operations shall be made available for international religious freedom programs and funds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities: Provided, That funds made available by this Act under the headings Economic Support Fund and Democracy Fund pursuant to this section shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials, and shall be subject to prior consultation with the Committees on Appropriations. 
(c)AuthorityFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available notwithstanding any other provision of law for assistance for ethnic and religious minorities in Iraq and Syria. (d)Designation of non-state actorsSection 7033(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public 115–31) shall continue in effect during fiscal year 2020.special provisions 
7034. 
(a)Victims of war, displaced children, and displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. (b)Forensic Assistance (1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $12,500,000 shall be made available for forensic anthropology assistance related to the exhumation and identification of victims of war crimes, crimes against humanity, and genocide, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State: Provided, That such funds shall be in addition to funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for countries. 
(2)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $8,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America and Mexico. (c)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities, including to implement recommendations of the Atrocities Prevention Board: Provided, That funds made available pursuant to this subsection are in addition to amounts otherwise made available for such purposes: Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations. 
(d)World food programmeFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law. (e)Directives and authorities (1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.). 
(2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations. (3)Private sector partnershipsOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for private sector partnerships, up to $50,000,000 may remain available until September 30, 2022: Provided, That funds made available pursuant to this paragraph may only be made available following prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
(4)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force. (5)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards in accordance with the terms and conditions of section 7034(e)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided, That each individual award may not exceed $100,000: Provided further, That no more than 15 such awards may be made during fiscal year 2020. 
(6)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961 (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedure Act (5 U.S.C. 551 et seq.) and notwithstanding the exceptions to such rulemaking process in such Act: Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States: Provided further, That such consultation shall take place not later than 30 days prior to the publication in the Federal Register of any regulatory action modifying the Exchange Visitor Program. 
(f)Partner VettingPrior to initiating a partner vetting program, or making significant changes to the scope of an existing partner vetting program, the Secretary of State and USAID Administrator, as appropriate, shall consult with the Committees on Appropriations: Provided, That the Secretary and the Administrator shall provide a direct vetting option for prime awardees in any partner vetting program initiated or significantly modified after the date of enactment of this Act, unless the Secretary of State or USAID Administrator, as applicable, informs the Committees on Appropriations on a case-by-case basis that a direct vetting option is not feasible for such program. 
(g)ContingenciesDuring fiscal year 2020, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. (h)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection. 
(i)Transfer of Funds for Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic Programs for fiscal year 2020, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred. 
(j)AuthorityFunds made available by this Act under the heading Economic Support Fund to counter extremism may be made available notwithstanding any other provision of law restricting assistance to foreign countries, except sections 502B, 620A, and 620M of the Foreign Assistance Act of 1961: Provided, That the use of the authority of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. 
(k)Protections and Remedies for Employees of Diplomatic Missions and International OrganizationsThe Secretary of State shall implement section 203(a)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457): Provided, That in addition to suspension on the basis of an unpaid default or final civil judgment directly or indirectly related to human trafficking against the employer or a family member assigned to an embassy, suspension on this basis should also apply to an employer or family member assigned to any diplomatic mission, or any international organization: Provided further, That the Secretary of State should assist in obtaining payment of final court judgments awarded to A–3 and G–5 visa holders, including encouraging the sending states to provide compensation directly to victims: Provided further, That the Secretary shall include in the Trafficking in Persons annual report a concise summary of each trafficking case involving an A–3 or G–5 visa holder that meets one or more of the following criteria: (1) a final court judgment (including a default judgment) issued against a current or former employee of such diplomatic mission or international organization; (2) the issuance of a T-visa to the victim; or (3) a request by the Department of State to the sending state that immunity of individual diplomats or family members be waived to permit criminal prosecution. 
(l)Extension of authorities 
(1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2020 for September 30, 2010. (2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2020. 
(3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2020 for October 1, 2010 in subparagraph (B). (4)Overseas pay comparability and limitation (A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2020. 
(B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32)) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia. (5)Categorical EligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(A)in section 599D (8 U.S.C. 1157 note)— (i)in subsection (b)(3), by striking and 2019 and inserting 2019, and 2020; and 
(ii)in subsection (e), by striking 2019 each place it appears and inserting 2020; and (B)in section 599E(b)(2) (8 U.S.C. 1255 note), by striking 2019 and inserting 2020. 
(6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2020, and may be used to facilitate the assignment of persons for oversight of programs in Syria, South Sudan, Yemen, Somalia, and Venezuela. (7)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2020, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations. 
(8)Special inspector general for afghanistan reconstruction competitive statusNotwithstanding any other provision of law, any employee of the Special Inspector General for Afghanistan Reconstruction (SIGAR) who completes at least 12 months of continuous service after enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications. (9)Transfer of balancesSection 7081(h) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2020. 
(10)Department of state inspector general waiver authorityThe Inspector General of the Department of State may waive the provisions of subsections (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis, subject to the same constraints and in the same manner by which the Secretary of State may exercise such waiver authority pursuant to subsection (g) of such section. (11)Afghan alliesSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— 
(A)in the heading, striking 2015, 2016, AND 2017 and inserting 2015 THROUGH 2020; (B)in the matter preceding clause (i), by striking 18,500 and inserting 22,500; and 
(C)in clauses (i) and (ii), by striking December 31, 2020 and inserting December 31, 2021. (m)Monitoring and evaluationFunds appropriated by this Act that are made available for monitoring and evaluation of assistance under the headings Development Assistance, International Disaster Assistance, and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries on the quality and relevance of such assistance: Provided, That the Department of State and USAID shall establish, and post on their respective websites, updated procedures for implementing partners that receive funds under such headings for regularly collecting and responding to such feedback, including guidelines for the reporting on actions taken in response to the feedback received: Provided further, That the Department of State and USAID shall regularly conduct oversight to ensure that such feedback is regularly collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance. 
(n)HIV/AIDS Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund. 
(o)Loans, consultation, and notification 
(1)Loan GuaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Egypt, Jordan, Tunisia, and Ukraine, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country. 
(2)Designation requirementFunds made available pursuant to paragraph (1) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act. (3)Consultation and NotificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. 
(p)Local works 
(1)FundingOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $50,000,000 shall be made available for Local Works pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2024. (2)Eligible entitiesFor the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility. 
(q)Western hemisphere drug policy commissionUp to $499,000 of the funds appropriated under the heading Western Hemisphere Drug Policy Commission, Salaries and Expenses of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall remain available for obligation until September 30, 2021, notwithstanding the period of availability under such heading. (r)Definitions (1)Appropriate Congressional CommitteesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. 
(2)Funds Appropriated by this Act and Prior ActsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired. (3)International Financial InstitutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. 
(4)Southern KordofanAny reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall for this fiscal year, and each fiscal year thereafter, be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan. (5)USAIDIn this Act, the term USAID means the United States Agency for International Development. 
(6)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of— (A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals; 
(B)amounts and sources of funds by account; (C)how such funds will complement other ongoing or planned programs; and 
(D)implementing partners, to the maximum extent practicable. (7)Successor Operating UnitAny reference to a particular USAID operating unit or office in this or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include any successor operating unit or office performing the same or similar functions.Law enforcement and security 
7035. 
(a)Assistance 
(1)Community-based police assistanceFunds made available under titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. (2)Counterterrorism partnerships fundFunds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the Counterterrorism Partnerships Fund for programs in areas liberated from, under the influence of, or adversely affected by, the Islamic State of Iraq and Syria or other terrorist organizations: Provided, That such areas shall include the Kurdistan Region of Iraq: Provided further, That prior to the obligation of funds made available pursuant to this paragraph, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such funds: Provided further, That funds made available pursuant to this paragraph shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
(3)Combat casualty care 
(A)Consistent with the objectives of the Foreign Assistance Act of 1961 and the Arms Export Control Act, funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program shall be made available for combat casualty training and equipment. (B)The Secretary of State shall offer combat casualty care training and equipment as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this subparagraph shall apply to a country in conflict, unless the Secretary determines that such country has in place, to the maximum extent practicable, functioning combat casualty care treatment and equipment that meets or exceeds the standards recommended by the Committee on Tactical Combat Casualty Care: Provided further, That any such training and equipment for combat casualty care shall be made available through an open and competitive process. 
(4)Training related to international humanitarian lawThe Secretary of State shall offer training related to the requirements of international humanitarian law as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this paragraph shall not apply to a country that is a member of the North Atlantic Treaty Organization (NATO), is a major non-NATO ally designated by section 517(b) of the Foreign Assistance Act of 1961, or is complying with international humanitarian law: Provided further, That any such training shall be made available through an open and competitive process. 
(5)Security force professionalizationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Peacekeeping Operations shall be made available to increase the capacity of foreign military and law enforcement personnel to operate in accordance with appropriate standards relating to human rights and the protection of civilians in the manner specified under this section in Senate Report 116–126, following consultation with the Committees on Appropriations: Provided, That funds made available pursuant to this paragraph shall be made available through an open and competitive process. 
(6)Global security contingency fundNotwithstanding any other provision of this Act, up to $7,500,000 from funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund, subject to the regular notification procedures of the Committees on Appropriations. (7)International prison conditionsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $7,500,000 shall be made available for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities, notwithstanding section 660 of the Foreign Assistance Act of 1961: Provided, That the Secretary of State and the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of such funds prior to obligation and not later than 60 days after enactment of this Act: Provided further, That such funds shall be in addition to funds otherwise made available by this Act for such purpose. 
(b)Authorities 
(1)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. (2)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2020. 
(3)Extension of war reserves stockpile authority 
(A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking of this section and all that follows through the period at the end and inserting of this section after September 30, 2021.. (B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2020 and inserting 2020, and 2021. 
(4)Commercial leasing of defense articlesNotwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act (22 U.S.C. 2763) may be used to provide financing to Israel, Egypt, the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. (5)Special defense acquisition fundNot to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act (22 U.S.C. 2795(c)(2)) for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2022: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State. 
(6)Public disclosureFor the purposes of funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for units of foreign security forces, the term to the maximum extent practicable in section 620M(d)(7) of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) means that the identity of such units shall be made publicly available unless the Secretary of State, on a case-by-case basis, determines and reports to the appropriate congressional committees that disclosure would endanger the safety of human sources or reveal sensitive intelligence sources and methods, or that non-disclosure is in the national security interest of the United States: Provided, That any such determination shall include a detailed justification, and may be submitted in classified form. 
(7)Duty to informIf assistance to a foreign security force is provided in a manner in which the recipient unit or units cannot be identified prior to the transfer of assistance, the Secretary of State shall provide a list of units prohibited from receiving such assistance pursuant to section 620M of the Foreign Assistance Act of 1961 to the recipient government. (c)Limitations (1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers. 
(2)Landmines and cluster munitions 
(A)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. (B)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(i)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or (ii)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions. 
(3)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries that the Secretary of State determines are undemocratic or are undergoing democratic transitions. (d)Reports (1)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2019, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program. 
(2)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act (22 U.S.C. 2321k(b)) as a major non-North Atlantic Treaty Organization ally.Arab league boycott of israel 7036.It is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; (2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; 
(3)all Arab League states should normalize relations with their neighbor Israel; (4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and 
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.Palestinian statehood 7037. (a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— 
(1)the governing entity of a new Palestinian state— (A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and 
(B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and (2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— 
(A)termination of all claims or states of belligerency; (B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; 
(C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; (D)freedom of navigation through international waterways in the area; and 
(E)a framework for achieving a just settlement of the refugee problem. (b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. 
(c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so. (d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).Prohibition on assistance to the palestinian broadcasting corporation 
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.assistance for the west bank and gaza 7039. (a)OversightFor fiscal year 2020, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. 
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. 
(c)Prohibition 
(1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for— (A)the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism; and 
(B)any educational institution located in the West Bank or Gaza that is named after an individual who the Secretary of State determines has committed an act of terrorism. (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. 
(d)Oversight by the United States agency for international development 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. (2)Of the funds appropriated by this Act, up to $1,000,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, investigations, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes. 
(e)Comptroller General of the United States AuditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2020 under the heading Economic Support Fund, and such audit shall address— (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and 
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. (f)Notification ProceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.Limitation on assistance for the palestinian authority 
7040. 
(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. (b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States. 
(c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. 
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. (f)Prohibition to Hamas and the Palestine Liberation Organization (1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence. 
(2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. (3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. 
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.Middle east and north Africa 7041. (a)Egypt (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(2)Economic support fundOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $125,000,000 shall be made available for assistance for Egypt, of which not less than $40,000,000 should be made available for higher education programs, including not less than $15,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education in Egypt that are currently accredited by a regional accrediting agency recognized by the United States Department of Education, or meets standards equivalent to those required for United States institutional accreditation by a regional accrediting agency recognized by such Department: Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms. 
(3)Foreign military financing program 
(A)Of the funds appropriated by this Act under the heading Foreign Military Financing Program, $1,300,000,000, to remain available until September 30, 2021, should be made available for assistance for Egypt: Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations, and the uses of any interest earned on such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That $300,000,000 of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking sustained and effective steps to— 
(i)strengthen the rule of law, democratic institutions, and human rights in Egypt, including to protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes; (ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations, human rights defenders, and the media to function without interference; 
(iii)release political prisoners and provide detainees with due process of law; (iv)hold Egyptian security forces accountable, including officers credibly alleged to have violated human rights; 
(v)investigate and prosecute cases of extrajudicial killings and forced disappearances; and (vi)provide regular access for United States officials to monitor such assistance in areas where the assistance is used: 
Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt. 
(B)The Secretary of State may waive the certification requirement in subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met: Provided, That the report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex. 
(4)ReportNot later than 30 days after enactment of this Act, and every 60 days thereafter, the Secretary of State shall submit a report to the appropriate congressional committees describing and assessing the actions taken by the Government of Egypt during the previous 60 days to fairly compensate April Corley for injuries and losses sustained as a result of the attack on her tour group by the Egyptian military on September 13, 2015, and progress in resolving her case: Provided, That if the Secretary reports that no progress has been made in the previous 60 days, the report shall include the reasons for the lack of progress. 
(b)Iran 
(1)FundingFunds appropriated by this Act under the headings Diplomatic Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the programs and activities described under this section in House Report 116–78. (2)Reports (A)Semi-Annual ReportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135(d)(4) of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17). 
(B)Sanctions reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on— (i)the status of United States bilateral sanctions on Iran; 
(ii)the reimposition and renewed enforcement of secondary sanctions; and (iii)the impact such sanctions have had on Iran’s destabilizing activities throughout the Middle East. 
(c)Iraq 
(1)PurposesFunds appropriated under titles III and IV of this Act shall be made available for assistance for Iraq for— (A)bilateral economic assistance and international security assistance, including in the Kurdistan Region of Iraq and for the Marla Ruzicka Iraqi War Victims Fund; 
(B)stabilization assistance, including in Anbar Province; (C)humanitarian assistance, including in the Kurdistan Region of Iraq; and 
(D)programs to protect and assist religious and ethnic minority populations in Iraq, including as described under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). (2)United states consulate general basrahAny change in the status of operations at United States Consulate General Basrah, including the return of Consulate property located adjacent to the Basrah International Airport to the Government of Iraq, shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. 
(3)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. (d)Jordan (1)Assistance appropriated by this actOf the funds appropriated by this Act under titles III and IV, not less than $1,525,000,000 shall be made available for assistance for Jordan, of which: not less than $1,082,400,000 shall be made available under the heading Economic Support Fund, of which not less than $745,100,000 shall be made available for budget support for the Government of Jordan; and not less than $425,000,000 shall be made available under the heading Foreign Military Financing Program. 
(2)Assistance appropriated by prior actsOf the funds appropriated under the heading Economic Support Fund in prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $125,000,000 shall be made available for assistance for Jordan, of which $100,000,000 shall be made available for budget support for the Government of Jordan and $25,000,000 shall be made available for programs to increase electricity transmission to neighboring countries, including Iraq: Provided, That such funds are in addition to amounts otherwise made available for such purposes. 
(e)Lebanon 
(1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for assistance for Lebanon: Provided, That such funds made available under the heading Economic Support Fund may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note). 
(2)Security assistance 
(A)Funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are made available for assistance for Lebanon may be made available for programs and equipment for the Lebanese Internal Security Forces (ISF) and the Lebanese Armed Forces (LAF) to address security and stability requirements in areas affected by conflict in Syria, following consultation with the appropriate congressional committees. (B)Funds appropriated by this Act under the heading Foreign Military Financing Program that are made available for assistance for Lebanon may only be made available for programs to— 
(i)professionalize the LAF to mitigate internal and external threats from non-state actors, including Hizballah; (ii)strengthen border security and combat terrorism, including training and equipping the LAF to secure the borders of Lebanon and address security and stability requirements in areas affected by conflict in Syria, interdicting arms shipments, and preventing the use of Lebanon as a safe haven for terrorist groups; and 
(iii)implement United Nations Security Council Resolution 1701: Provided, That prior to obligating funds made available by this subparagraph for assistance for the LAF, the Secretary of State shall submit to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is used only for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2020: Provided further, That any notification submitted pursuant to such section shall include any funds specifically intended for lethal military equipment. (3)LimitationNone of the funds appropriated by this Act may be made available for the ISF or the LAF if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(f)Libya 
(1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for stabilization assistance for Libya, including support for a United Nations-facilitated political process and border security: Provided, That the limitation on the uses of funds for certain infrastructure projects in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to such funds. 
(2)CertificationPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of such funds. (g)Morocco (1)Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall consult with the Committees on Appropriations on the proposed uses of such funds. 
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2017. (h)Saudi arabia (1)International military education and trainingNone of the funds appropriated by this Act under the heading International Military Education and Training may be made available for assistance for the Government of Saudi Arabia. 
(2)Export-import bankNone of the funds appropriated or otherwise made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs should be obligated or expended by the Export-Import Bank of the United States to guarantee, insure, or extend (or participate in the extension of) credit in connection with the export of nuclear technology, equipment, fuel, materials, or other nuclear technology-related goods or services to Saudi Arabia unless the Government of Saudi Arabia— (A)has in effect a nuclear cooperation agreement pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153); 
(B)has committed to renounce uranium enrichment and reprocessing on its territory under that agreement; and (C)has signed and implemented an Additional Protocol to its Comprehensive Safeguards Agreement with the International Atomic Energy Agency. 
(i)Syria 
(1)Non-lethal assistanceOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Peacekeeping Operations, not less than $40,000,000 shall be made available, notwithstanding any other provision of law, for non-lethal stabilization assistance for Syria, of which not less than $7,000,000 shall be made available for emergency medical and rescue response and chemical weapons use investigations. (2)LimitationsFunds made available pursuant to paragraph (1) of this subsection— 
(A)may not be made available for a project or activity that supports or otherwise legitimizes the Government of Iran, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria; (B)may not be made available for activities that further the strategic objectives of the Government of the Russian Federation that the Secretary of State determines may threaten or undermine United States national security interests; and 
(C)should not be used in areas of Syria controlled by a government led by Bashar al-Assad or associated forces. (3)Monitoring and oversightPrior to the obligation of any funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria. 
(4)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. (j)Tunisia (1)Assistance appropriated by this actOf the funds appropriated under titles III and IV of this Act, not less than $191,400,000 shall be made available for assistance for Tunisia. 
(2)Assistance appropriated by prior actsOf the funds appropriated under the heading Economic Support Fund in prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $50,000,000 shall be made available for assistance for Tunisia: Provided, That such funds are in addition to amounts otherwise made available for such purposes. 
(k)West bank and gaza 
(1)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— (A)advance Middle East peace; 
(B)improve security in the region; (C)continue support for transparent and accountable government institutions; 
(D)promote a private sector economy; or (E)address urgent humanitarian needs. 
(2)Limitations 
(A) 
(i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— (I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or 
(II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. (ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace. 
(B) 
(i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— (I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and 
(II)initiated or actively supported an ICC investigation against Israeli nationals for alleged crimes against Palestinians. (ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. 
(iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (3)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations with such entities as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year: Provided, That the Secretary shall report to the Committees on Appropriations on the amount reduced for fiscal year 2020 prior to the obligation of funds for the Palestinian Authority. 
(4)Private sector partnership programsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for private sector partnership programs for the West Bank and Gaza if such funds are authorized: Provided, That funds made available pursuant to this paragraph shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
(5)Security reportThe reporting requirements in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. (6)Incitement reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel. 
(l)YemenFunds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available for stabilization assistance for Yemen.Africa 7042. (a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups. 
(b)CameroonFunds appropriated under title IV of this Act that are made available for assistance for the armed forces of Cameroon, including the Rapid Intervention Battalion, may only be made available to counter regional terrorism, including Boko Haram and other Islamic State affiliates, participate in international peacekeeping operations, and for military education and maritime security programs. (c)Central African republicOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for a contribution to the Special Criminal Court in Central African Republic. 
(d)Democratic republic of the congoFunds appropriated by this Act under titles III and IV shall be made available for assistance for the Democratic Republic of the Congo for stabilization, global health, and bilateral economic assistance, including in areas affected by, and at risk from, the Ebola virus disease. (e)Lake chad basin countriesFunds appropriated under titles III and IV of this Act shall be made available, following consultation with the Committees on Appropriations, for assistance for Cameroon, Chad, Niger, and Nigeria for— 
(1)democracy, development, and health programs; (2)assistance for individuals targeted by foreign terrorist and other extremist organizations, including Boko Haram, consistent with the provisions of section 7059 of this Act; 
(3)assistance for individuals displaced by violent conflict; and (4)counterterrorism programs. 
(f)MalawiOf the funds appropriated by this Act under the heading Development Assistance, not less than $60,000,000 shall be made available for assistance for Malawi, of which up to $10,000,000 shall be made available for higher education programs. (g)Sahel stabilization and securityFunds appropriated under titles III and IV of this Act shall be made available for stabilization, health, development, and security programs in the countries of the Sahel region. 
(h)South sudan 
(1)AssistanceOf the funds appropriated under title III of this Act that are made available for assistance for South Sudan, not less than $15,000,000 shall be made available for democracy programs and not less than $8,000,000 shall be made available for conflict mitigation and reconciliation programs. (2)Limitation on assistance for the central governmentFunds appropriated by this Act that are made available for assistance for the central Government of South Sudan may only be made available, following consultation with the Committees on Appropriations, for— 
(A)humanitarian assistance; (B)health programs, including to prevent, detect, and respond to the Ebola virus disease; 
(C)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and (D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such agreement: 
Provided, That prior to the initial obligation of funds made available pursuant to subparagraphs (C) and (D), the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds and steps taken by such government to advance or implement a peace agreement. 
(i)Sudan 
(1)Limitations on assistance and loans 
(A)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan. (B)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. 
(2)ExclusionsThe limitations of paragraph (1) shall not apply to— (A)humanitarian assistance; 
(B)assistance for democracy, health, agriculture, economic growth, and education programs; (C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and 
(D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement, mutual arrangements related to post-referendum issues associated with such Agreement, or any other viable peace agreement in Sudan. (3)ConsultationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for any new program or activity in Sudan shall be subject to prior consultation with the appropriate congressional committees. 
(j)Zimbabwe 
(1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly. (2)LimitationNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1).East Asia and the Pacific 
7043. 
(a)Burma 
(1)Bilateral Economic Assistance 
(A)Of the funds appropriated under title III of this Act, not less than $131,450,000 shall be made available for assistance for Burma: Provided, That such funds may be made available notwithstanding any other provision of law and following consultation with the appropriate congressional committees: Provided further, That such funds shall be made available for programs to promote ethnic and religious tolerance and to combat gender-based violence, including in Kachin, Karen, Rakhine, and Shan states: Provided further, That such funds may be made available for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose. 
(B)Funds appropriated under title III of this Act for assistance for Burma shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance: Provided, That such funds may be available for programs to support the return of Kachin, Karen, Rohingya, Shan, and other refugees and internally displaced persons to their locations of origin or preference in Burma only if such returns are voluntary and consistent with international law. 
(C)Funds appropriated under title III of this Act for assistance for Burma that are made available for assistance for the Government of Burma to support the implementation of Nationwide Ceasefire Agreement conferences, committees, and other procedures may only be made available if the Secretary of State reports to the Committees on Appropriations that such conferences, committees, and procedures are directed toward a sustainable peace and the Government of Burma is implementing its commitments under such Agreement. (2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma: Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees. 
(3)LimitationsNone of the funds appropriated under title III of this Act for assistance for Burma may be made available to any organization or entity controlled by the armed forces of Burma, or to any individual or organization that advocates violence against ethnic or religious groups or individuals in Burma, as determined by the Secretary of State for programs administered by the Department of State and USAID or the President of the National Endowment for Democracy (NED) for programs administered by NED. (4)ConsultationAny new program or activity in Burma initiated in fiscal year 2020 shall be subject to prior consultation with the appropriate congressional committees. 
(b)Cambodia 
(1)AssistanceOf the funds appropriated under title III of this Act, not less than $82,505,000 shall be made available for assistance for Cambodia. (2)Certification and exceptions (A)CertificationNone of the funds appropriated by this Act that are made available for assistance for the Government of Cambodia may be obligated or expended unless the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective steps to— 
(i)strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea and the enforcement of international sanctions with respect to North Korea; (ii)assert its sovereignty against interference by the People’s Republic of China, including by verifiably maintaining the neutrality of Ream Naval Base, other military installations in Cambodia, and dual use facilities such as the Dara Sakor development project; and 
(iii)respect the rights, freedoms, and responsibilities enshrined in the Constitution of the Kingdom of Cambodia as enacted in 1993. (B)ExceptionsThe certification required by subparagraph (A) shall not apply to funds appropriated by this Act and made available for democracy, health, education, and environment programs, programs to strengthen the sovereignty of Cambodia, and programs to educate and inform the people of Cambodia of the influence efforts of the People’s Republic of China in Cambodia. 
(3)Uses of fundsFunds appropriated under title III of this Act for assistance for Cambodia shall be made available for— (A)research and education programs associated with the Khmer Rouge in Cambodia; and 
(B)programs in the Khmer language to monitor, map, and publicize the efforts by the People’s Republic of China to expand its influence in Cambodia, including in Sihanoukville, Bavet, Poipet, Koh Kong, and areas bordering Vietnam. (c)Indo-Pacific Strategy and the Asia Reassurance Initiative Act of 2018 (1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $1,482,000,000 shall be made available to support the implementation of the Indo-Pacific Strategy and the Asia Reassurance Initiative Act of 2018 (Public Law 115–409). 
(2)Countering Chinese Influence FundOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, and Foreign Military Financing Program, not less than $300,000,000 shall be made available for a Countering Chinese Influence Fund to counter the influence of the People’s Republic of China globally, which shall be subject to prior consultation with the Committees on Appropriations: Provided, That such funds are in addition to amounts otherwise made available for such purposes: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations. 
(3)Restriction on uses of fundsNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for any project or activity that directly supports or promotes— (A)the Belt and Road Initiative or any dual-use infrastructure projects of the People’s Republic of China; and 
(B)the use of technology, including biotechnology, digital, telecommunications, and cyber, developed by the People’s Republic of China unless the Secretary of State, in consultation with the USAID Administrator and the Chief Executive Officer of the United States International Development Finance Corporation, as appropriate, determines that such use does not adversely impact the national security of the United States. (d)LaosOf the funds appropriated under title III of this Act, not less than $34,280,000 shall be made available for assistance for Laos. 
(e)North Korea 
(1)CybersecurityNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central government of a country the Secretary of State determines and reports to the appropriate congressional committees engages in significant transactions contributing materially to the malicious cyber-intrusion capabilities of the Government of North Korea: Provided, That the Secretary of State shall submit the report required by section 209 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9229) to the Committees on Appropriations: Provided further, That the Secretary of State may waive the application of the restriction in this paragraph with respect to assistance for the central government of a country if the Secretary determines and reports to the appropriate congressional committees that to do so is important to the national security interest of the United States, including a description of such interest served. 
(2)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year. (3)Human rights promotion and limitation on use of funds (A)Funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund shall be made available for the promotion of human rights in North Korea: Provided, That the authority of section 7032(b)(1) of this Act shall apply to such funds. 
(B)None of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. (f)People's Republic of China (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. 
(2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. 
(3)United states-china friendship volunteer programNot later than 90 days after enactment of this Act and following consultation with the heads of other relevant Federal agencies, the Director of the Peace Corps shall submit a report to the appropriate congressional committees on the United States-China Friendship Volunteer Program, including a description of program coordination, implementation, and oversight, and the goals and objectives served: Provided, That the Director shall also consult with the Committees on Appropriations on such report. 
(4)Hong kong 
(A)Democracy programsOf the funds appropriated by this Act under the heading Democracy Fund for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State, not less than $1,500,000 shall be made available for democracy programs for Hong Kong, including legal and other support for democracy activists. (B)ReportFunds appropriated under title I of this Act shall be made available to prepare and submit to Congress the report required by section 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731), which shall also include a description of— 
(i)efforts by the Hong Kong authorities and the Government of the People’s Republic of China to prevent free assembly and communications by the people of Hong Kong; (ii)the technical surveillance equipment and methods used by the Hong Kong authorities and the Government of the People’s Republic of China to monitor the movement and communications of the Hong Kong population; 
(iii)the application of social and political control tools developed by the Government of the People’s Republic of China and used by such Government and the Hong Kong authorities in Hong Kong; (iv)the disinformation and political influence campaigns conducted by the Government of the People’s Republic of China in Hong Kong and overseas with respect to the situation in Hong Kong; and 
(v)the mission and activities of the People’s Armed Police, the People’s Liberation Army, the Ministries of Public Security and State Security in Beijing, the Government of the People’s Republic of China, and other Chinese security forces in Hong Kong, including their respective roles in human rights abuses against the people of Hong Kong. (g)PhilippinesNone of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement may be made available for counternarcotics assistance for the Philippines, except for drug demand reduction, maritime law enforcement, or transnational interdiction. 
(h)Tibet 
(1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. (2)Programs for tibetan communities (A)Notwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China. 
(B)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture and language in the refugee and diaspora Tibetan communities, development, and the resilience of Tibetan communities and the Central Tibetan Administration in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet. 
(C)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for programs to strengthen the capacity of the Central Tibetan Administration: Provided, That such funds shall be administered by the United States Agency for International Development. 
(i)VietnamOf the funds appropriated under titles III and IV of this Act, not less than $159,634,000 shall be made available for assistance for Vietnam, of which not less than— (1)$13,000,000 shall be made available for health and disability programs in areas sprayed with Agent Orange and contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment or cognitive or developmental disabilities; 
(2)$20,000,000 shall be made available, notwithstanding any other provision of law, for activities related to the remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes; and (3)$1,500,000 shall be made available for a war legacy reconciliation program.South and Central Asia  
7044. 
(a)Afghanistan 
(1)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for assistance for Afghanistan— (A)shall be made available to implement the South Asia Strategy, the Revised Strategy for United States Engagement in Afghanistan, and the United States Agency for International Development Country Development Cooperation Strategy for Afghanistan; 
(B)shall be made available to continue support for institutions of higher education in Kabul, Afghanistan that are accessible to both women and men in a coeducational environment, including for the costs for operations and security for such institutions; (C)shall be made available for programs that protect and strengthen the rights of Afghan women and girls and promote the political and economic empowerment of women including their meaningful inclusion in political processes: Provided, That such assistance to promote the economic empowerment of women shall be made available as grants to Afghan organizations, to the maximum extent practicable; and 
(D)may not be made available for any program, project, or activity pursuant to section 7044(a)(1)(C) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6). (2)Afghan women (A)In generalThe Secretary of State shall promote the meaningful participation of Afghan women in ongoing peace and reconciliation processes in Afghanistan in a manner consistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68), including advocacy for the inclusion of Afghan women leaders in ongoing and future dialogue and negotiations and efforts to ensure that any peace agreement reached with the Taliban protects the rights of women and girls and ensures their freedom of movement, rights to education and work, and access to healthcare and legal representation. 
(B)AssistanceFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund shall be made available for an endowment pursuant to paragraph (3)(A)(iv) of this subsection for an institution of higher education in Kabul, Afghanistan that is accessible to both women and men in a coeducational environment: Provided, That such endowment shall be established in partnership with a United States-based American higher education institution that will serve on its board of trustees: Provided further, That prior to the obligation of funds for such an endowment, the Administrator of the United States Agency for International Development shall submit a report to the Committees on Appropriations describing the governance structure, including a proposed board of trustees, and financial safeguards, including regular audit and reporting requirements, in any endowment agreement: Provided further, That the USAID Administrator shall provide a report on the expenditure of funds generated from such an endowment to the Committees on Appropriations on an annual basis. 
(3)Authorities 
(A)Funds appropriated by this Act under titles III through VI that are made available for assistance for Afghanistan may be made available— (i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; 
(ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); (iii)for an endowment to empower women and girls; and 
(iv)for an endowment for higher education. (B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan. 
(C)Of the funds appropriated by this Act under the heading Diplomatic Programs, up to $3,000,000 may be transferred to any other appropriation of any department or agency of the United States Government, upon the concurrence of the head of such department or agency, to support operations in, and assistance for, Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided, That any such transfer shall be subject to the regular notification procedures of the Committees on Appropriations. 
(4)Agreement and certificationFunds appropriated by this Act shall be made available for the following purposes— (A)the submission to the appropriate congressional committees by the President of a copy of any agreement or arrangement between the Government of the United States and the Taliban relating to the United States presence in Afghanistan or Taliban commitments on the future of Afghanistan, which shall be submitted not later than 30 days after finalizing such an agreement or arrangement; and 
(B)the submission to the appropriate congressional committees of a joint certification by the Secretary of State and Secretary of Defense that such agreement or arrangement will further the objective of setting conditions for the long-term defeat of al Qaeda and Islamic State and will not make the United States more vulnerable to terrorist attacks originating from Afghanistan or supported by terrorist elements in Afghanistan. (5)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. 
(b)BangladeshOf the funds appropriated under titles III and IV of this Act, not less than $198,323,000 shall be made available for assistance for Bangladesh, of which— (1)not less than $23,500,000 shall be made available to address the needs of communities impacted by refugees from Burma; 
(2)not less than $10,000,000 shall be made available for programs to protect freedom of expression and due process of law; and (3)not less than $23,300,000 shall be made available for democracy programs, of which not less than $2,000,000 shall be made available for such programs for the Rohingya community in Bangladesh. 
(c)Nepal 
(1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $130,265,000 shall be made available for assistance for Nepal, including for earthquake recovery and reconstruction programs and democracy programs. (2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: Provided, That such funds may only be made available for any additional uses if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the laws of war, and the Nepal Army is cooperating fully with civilian judicial authorities in such cases. 
(d)Pakistan 
(1)Terms and conditionsThe terms and conditions of section 7044(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall continue in effect during fiscal year 2020. (2)AssistanceOf the funds appropriated under title III of this Act that are made available for assistance for Pakistan, not less than $15,000,000 shall be made available for democracy programs and not less than $10,000,000 shall be made available for gender programs. 
(e)Sri Lanka 
(1)AssistanceFunds appropriated under title III of this Act shall be made available for assistance for Sri Lanka for democracy and economic development programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons. 
(2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka, except for funds made available for humanitarian assistance, victims of trauma, and technical assistance to promote fiscal transparency and sovereignty, may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective and consistent steps to— (A)respect and uphold the rights and freedoms of the people of Sri Lanka regardless of ethnicity and religious belief, including by investigating violations of human rights and holding perpetrators of such violations accountable; 
(B)assert its sovereignty against interference by the People’s Republic of China; and (C)promote reconciliation between ethnic and religious groups arising from past conflict in Sri Lanka, including by addressing land confiscation and ownership issues, resolving cases of missing persons, and reducing the presence of the armed forces in former conflict zones. 
(3)International security assistanceOf the funds appropriated by this Act under the heading Foreign Military Financing Program, not to exceed $500,000 may be made available for assistance for Sri Lanka: Provided, That such funds may be made available only for programs to support humanitarian and disaster response preparedness and maritime security, including professionalization and training for the navy and coast guard: Provided further, That funds made available under the heading Peacekeeping Operations may only be made available subject to the regular notification procedures of the Committees on Appropriations. 
(f)Regional programsFunds appropriated by this Act shall be made available for assistance for Afghanistan, Pakistan, and other countries in South and Central Asia to significantly increase the recruitment, training, and retention of women in the judiciary, police, and other security forces, and to train judicial and security personnel in such countries to prevent and address gender-based violence, human trafficking, and other practices that disproportionately harm women and girls.Latin America and the Caribbean  7045. (a)Central America (1)Assistance (A)Fiscal year 2020Of the funds appropriated by this Act under titles III and IV, not less than $519,885,000 should be made available for assistance for Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, and Panama, including through the Central America Regional Security Initiative: Provided, That such assistance shall be prioritized for programs and activities that addresses the key factors that contribute to the migration of unaccompanied, undocumented minors to the United States and such funds shall be made available for global health, humanitarian, development, democracy, border security, and law enforcement programs for such countries, including for programs to reduce violence against women and girls and to combat corruption, and for support of commissions against corruption and impunity, as appropriate: Provided further, That not less than $45,000,000 shall be for support of offices of Attorneys General and of other entities and activities to combat corruption and impunity in such countries. 
(B)Fiscal Year 2019Of the funds appropriated under titles III and IV of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6), not less than $527,600,000 should be made available for assistance for Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, and Panama, including through the Central America Regional Security Initiative: Provided, That such funds shall be made available subject to the conditions in paragraph (2) of this subsection and notwithstanding paragraphs (1) and (2) of section 7045(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6). 
(2)Northern triangle 
(A)Limitation on Assistance to certain central governmentsOf the funds made available pursuant to paragraph (1) under the heading Economic Support Fund and under title IV of this Act that are made available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, 50 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is— (i)combating corruption and impunity, including prosecuting corrupt government officials; 
(ii)implementing reforms, policies, and programs to increase transparency and strengthen public institutions; (iii)protecting the rights of civil society, opposition political parties, and the independence of the media; 
(iv)providing effective and accountable law enforcement and security for its citizens, and upholding due process of law; (v)implementing policies to reduce poverty and promote equitable economic growth and opportunity; 
(vi)supporting the independence of the judiciary and of electoral institutions; (vii)improving border security; 
(viii)combating human smuggling and trafficking and countering the activities of criminal gangs, drug traffickers, and transnational criminal organizations; and (ix)informing its citizens of the dangers of the journey to the southwest border of the United States. 
(B)ReprogrammingIf the Secretary is unable to make the certification required by subparagraph (A) for one or more of the governments, such assistance for such central government shall be reprogrammed for assistance for other countries in Latin America and the Caribbean, notwithstanding the minimum funding requirements of this subsection and of section 7019 of this Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations. 
(C)ExceptionsThe limitation of subparagraph (A) shall not apply to funds appropriated by this Act that are made available for— (i)the Mission to Support the Fight Against Corruption and Impunity in Honduras, the International Commission Against Impunity in El Salvador, and support of offices of Attorneys General and of other entities and activities related to combating corruption and impunity; 
(ii)programs to combat gender-based violence; (iii)humanitarian assistance; and 
(iv)food security programs. (b)Colombia (1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $448,253,000 shall be made available for assistance for Colombia: Provided, That such funds shall be made available for the programs and activities described under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
(2)Withholding of funds 
(A)CounternarcoticsOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Colombia is continuing to implement a national whole-of-government counternarcotics strategy intended to reduce by 50 percent cocaine production and coca cultivation levels in Colombia by 2023. (B)Human rightsOf the funds appropriated by this Act under the heading Foreign Military Financing Program and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that— 
(i)the Special Jurisdiction for Peace and other judicial authorities are taking effective steps to hold accountable perpetrators of gross violations of human rights in a manner consistent with international law, including for command responsibility, and sentence them to deprivation of liberty; (ii)the Government of Colombia is taking effective steps to prevent attacks against human rights defenders and other civil society activists, trade unionists, and journalists, and judicial authorities are prosecuting those responsible for such attacks; and 
(iii)senior military officers responsible for ordering, committing, and covering up cases of false positives are being held accountable, including removal from active duty if found guilty through criminal or disciplinary proceedings. (3)ExceptionsThe limitations of paragraph (2) shall not apply to funds made available for aviation instruction and maintenance, and maritime and riverine security programs. 
(4)AuthorityAircraft supported by funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs and made available for assistance for Colombia may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities. (5)LimitationNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Colombia may be made available for payment of reparations to conflict victims or compensation to demobilized combatants associated with a peace agreement between the Government of Colombia and illegal armed groups. 
(c)Haiti 
(1)CertificationFunds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Haiti may not be made available for assistance for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps, which are steps taken since the certification and report submitted during the prior year, if applicable, to— (A)strengthen the rule of law in Haiti, including by— 
(i)selecting judges in a transparent manner based on merit; (ii)reducing pre-trial detention; 
(iii)respecting the independence of the judiciary; and (iv)improving governance by implementing reforms to increase transparency and accountability, including through the penal and criminal codes; 
(B)combat corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials; (C)increase government revenues, including by implementing tax reforms, and increasing expenditures on public services; and 
(D)resolve commercial disputes between United States entities and the Government of Haiti. (2)Haitian coast guardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. 
(3)LimitationNone of the funds made available by this Act may be used to provide assistance to the armed forces of Haiti. (d)The CaribbeanOf the funds appropriated by this Act under titles III and IV, not less than $60,000,000 shall be made available for the Caribbean Basin Security Initiative. 
(e)Venezuela 
(1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $30,000,000 shall be made available for democracy programs for Venezuela. (2)Funds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available for assistance for communities in countries supporting or otherwise impacted by refugees from Venezuela, including Colombia, Peru, Ecuador, Curacao, and Trinidad and Tobago: Provided, That such amounts are in addition to funds otherwise made available for assistance for such countries, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Europe and Eurasia 
7046. 
(a)Assistance 
(1)GeorgiaOf the funds appropriated by this Act under titles III and IV, not less than $132,025,000 shall be made available for assistance for Georgia. (2)UkraineOf the funds appropriated by this Act under titles III and IV, not less than $448,000,000 shall be made available for assistance for Ukraine. 
(b)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7047(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States. 
(c)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961; (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee, or other assistance provided by the United States International Development Finance Corporation as authorized by the BUILD Act of 2018 (division F of Public Law 115–254); (5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or 
(6)humanitarian assistance. (d)TurkeyNone of the funds made available by this Act may be used to facilitate or support the sale of defense articles or defense services to the Turkish Presidential Protection Directorate (TPPD) under Chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.) unless the Secretary of State determines and reports to the appropriate congressional committees that members of the TPPD that are named in the July 17, 2017, indictment by the Superior Court of the District of Columbia, and against whom there are pending charges, have returned to the United States to stand trial in connection with the offenses contained in such indictment or have otherwise been brought to justice: Provided, That the limitation in this paragraph shall not apply to the use of funds made available by this Act for border security purposes, for North Atlantic Treaty Organization or coalition operations, or to enhance the protection of United States officials and facilities in Turkey.Countering Russian influence and aggression 
7047. 
(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation. (b)Annexation of Crimea (1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest. 
(2)LimitationNone of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine; 
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or (C)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities. 
(3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine. (4)DurationThe requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists. 
(c)Occupation of the georgian territories of abkhazia and tskhinvali region/South ossetia 
(1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian Federation occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State website a list of any such central governments in a timely manner: Provided further, That the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest. 
(2)LimitationNone of the funds appropriated by this Act may be made available to support the Russian Federation occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia. (3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia. 
(d)Countering Russian Influence Fund 
(1)AssistanceOf the funds appropriated by this Act under the headings Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, International Military Education and Training, and Foreign Military Financing Program, not less than $290,000,000 shall be made available to carry out the purposes of the Countering Russian Influence Fund, as authorized by section 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 22 U.S.C. 9543) and notwithstanding the country limitation in subsection (b) of such section, and programs to enhance the capacity of law enforcement and security forces in countries in Europe, Eurasia, and Central Asia and strengthen security cooperation between such countries and the United States and the North Atlantic Treaty Organization, as appropriate. (2)Economics and tradeFunds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation. 
(e)Democracy ProgramsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation and other countries in Europe, Eurasia, and Central Asia, including to promote Internet freedom: Provided, That not later than 90 days after enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a comprehensive, multiyear strategy for the promotion of democracy in such countries.united nations 
7048. 
(a)Transparency and accountability 
(1)Withholding of fundsOf the funds appropriated under the heading Contributions to International Organizations in title I and International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State determines and reports to the Committees on Appropriations that the organization, department, or agency is— (A)posting on a publicly available website, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; 
(B)effectively implementing and enforcing policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including— (i)protection against retaliation for internal and lawful public disclosures; 
(ii)legal burdens of proof; (iii)statutes of limitation for reporting retaliation; 
(iv)access to binding independent adjudicative bodies, including shared cost and selection external arbitration; and (v)results that eliminate the effects of proven retaliation, including provision for the restoration of prior employment; and 
(C)effectively implementing and enforcing policies and procedures on the appropriate use of travel funds, including restrictions on first class and business class travel. (2)WaiverThe restrictions imposed by or pursuant to paragraph (1) may be waived on a case- by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis. 
(b)Restrictions on United Nations Delegations and Organizations 
(1)Restrictions on united states delegationsNone of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)), supports international terrorism. (2)Restrictions on contributionsNone of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 
(3)WaiverThe Secretary of State may waive the restriction in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, including a description of the national interest served. (c)United Nations Human Rights CouncilNone of the funds appropriated by this Act may be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is important to the national interest of the United States and that such Council is taking significant steps to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council: Provided, That such report shall include a description of the national interest served and the steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2020, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council. 
(d)United Nations Relief and Works AgencyPrior to the initial obligation of funds for the United Nations Relief and Works Agency (UNRWA), the Secretary of State shall report to the Committees on Appropriations, in writing, on whether UNRWA is— (1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use; 
(2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961; (3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes; 
(4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions; (5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement; 
(6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and (7)in compliance with the United Nations Board of Auditors' biennial audit requirements and is implementing in a timely fashion the Board's recommendations. 
(e)Prohibition of payments to united nations membersNone of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations. (f)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2020 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(g)Sexual exploitation and abuse in peacekeeping operationsThe Secretary of State should withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to hold the responsible members of such unit accountable and to prevent future incidents: Provided, That the Secretary shall promptly notify the government of each country subject to any withholding of assistance pursuant to this paragraph, and shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made: Provided further, That the Secretary shall, to the maximum extent practicable, assist such government in bringing the responsible members of such unit to justice. 
(h)Additional AvailabilitySubject to the regular notification procedures of the Committees on Appropriations, funds appropriated by this Act which are returned or not made available due to the implementation of subsection (a), the third proviso under the heading Contributions for International Peacekeeping Activities in title I of this Act, or section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)), shall remain available for obligation until September 30, 2021: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act. 
(i)National Security Interest Withholding 
(1)WithholdingThe Secretary of State shall withhold 5 percent of the funds appropriated by this Act under the heading Contributions to International Organizations for a specialized agency or other entity of the United Nations if the Secretary, in consultation with the United States Ambassador to the United Nations, determines and reports to the Committees on Appropriations that such agency or entity has taken an official action that is against the national security interest of the United States or an ally of the United States, including Israel. (2)Release of fundsThe Secretary of State, in consultation with the United States Ambassador to the United Nations, may release funds withheld pursuant to paragraph (1) if the Secretary determines and reports to the Committees on Appropriations that such agency or entity is taking steps to address the action that resulted in the withholding of such funds. 
(3)ReprogrammingShould the Secretary of State be unable to make a determination pursuant to paragraph (2) regarding the release of withheld funds, such funds may be reprogrammed for other purposes under the heading Contributions to International Organizations. (4)WaiverThe Secretary of State, following consultation with the Committees on Appropriations, may waive the requirements of this subsection if the Secretary determines that to do so in the national interest.war crimes tribunals  
7049. 
(a)If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations. 
(b)None of the funds appropriated by this Act may be made available for a United States contribution to the International Criminal Court: Provided, That funds may be made available for technical assistance, training, assistance for victims, protection of witnesses, and law enforcement support related to international investigations, apprehensions, prosecutions, and adjudications of genocide, crimes against humanity, and war crimes: Provided further, That the previous proviso shall not apply to investigations, apprehensions, or prosecutions of American service members and other United States citizens or nationals, or nationals of the North Atlantic Treaty Organization (NATO) or major non-NATO allies initially designated pursuant to section 517(b) of the Foreign Assistance Act of 1961.GLOBAL INTERNET FREEDOM 
7050. 
(a)FundingOf the funds available for obligation during fiscal year 2020 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $65,500,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interest of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector. 
(b)Requirements 
(1)Department of state and united states agency for international developmentFunds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— (A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate; 
(B)for programs to implement the May 2011, International Strategy for Cyberspace, the Department of State International Cyberspace Policy Strategy required by section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113), and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754); (C)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists; 
(D)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: Provided, That the Secretary of State, in consultation with the Chief Executive Officer (CEO) of the United States Agency for Global Media (USAGM), shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and 
(E)made available only after the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, concurs that such funds are allocated consistent with— (i)the strategies referenced in subparagraph (B) of this paragraph; 
(ii)best practices regarding security for, and oversight of, Internet freedom programs; and (iii)sufficient resources and support for the development and maintenance of anti-censorship technology and tools. 
(2)United states agency for global mediaFunds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— (A)made available only for tools and techniques to securely develop and distribute USAGM digital content, facilitate audience access to such content on websites that are censored, coordinate the distribution of USAGM digital content to targeted regional audiences, and to promote and distribute such tools and techniques, including digital security techniques; 
(B)coordinated with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate; (C)coordinated by the USAGM CEO to provide Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the USAGM and in a manner consistent with the USAGM Internet freedom strategy; and 
(D)made available for the research and development of new tools or techniques authorized in subparagraph (A) only after the USAGM CEO, in consultation with the Secretary of State and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes. (c)Coordination and spend plansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the USAGM CEO shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and the United States Agency for International Development offices and bureaus. 
(d)Security auditsFunds made available pursuant to this section to promote Internet freedom globally may only be made available to support technologies that undergo comprehensive security audits conducted by the Bureau of Democracy, Human Rights, and Labor, Department of State to ensure that such technology is secure and has not been compromised in a manner detrimental to the interest of the United States or to individuals and organizations benefiting from programs supported by such funds: Provided, That the security auditing procedures used by such Bureau shall be reviewed and updated periodically to reflect current industry security standards. 
(e)SurgeOf the funds appropriated by this Act under the heading Economic Support Fund, up to $2,500,000 may be made available to surge Internet freedom programs in closed societies if the Secretary of State determines and reports to the appropriate congressional committees that such use of funds is in the national interest: Provided, That such funds are in addition to amounts made available for such purposes: Provided further, That such funds may be transferred to, and merged with, funds appropriated by this Act under the heading International Broadcasting Operations following consultation with, and the regular notification procedures of, the Committees on Appropriations.Torture and other cruel, inhuman, or degrading treatment or punishment 
7051. 
(a)LimitationNone of the funds made available by this Act may be used to support or justify the use of torture and other cruel, inhuman, or degrading treatment or punishment by any official or contract employee of the United States Government. (b)AssistanceFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture and other cruel, inhuman, or degrading treatment or punishment by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.aircraft transfer, coordination, and use 
7052. 
(a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region. (b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)Aircraft Coordination 
(1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That notwithstanding section 7063(b) of this Act, such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft. 
(2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel. (d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country.Parking fines and real property taxes owed by foreign governments 
7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2019.international monetary fund 
7054. 
(a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act. (b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private or multilateral creditors.Extradition 
7055. 
(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. 
(c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interest of the United States.impact on jobs in the united states 7056.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; (2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act (19 U.S.C. 2467(4)(D) and (E)) should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; 
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or (4)for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013, when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to— 
(A)provide affordable electricity in International Development Association (IDA)-eligible countries and IDA-blend countries; and (B)increase exports of goods and services from the United States or prevent the loss of jobs from the United States.United nations population fund 
7057. 
(a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2020, $32,500,000 shall be made available for the United Nations Population Fund (UNFPA). (b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations. 
(c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. (d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— 
(1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and (2)UNFPA does not fund abortions. 
(e)Report to congress and dollar-for-dollar withholding of funds 
(1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. (2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.global health activities 
7058. 
(a)In generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $575,000,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species. 
(b)Infectious Disease Outbreaks 
(1) Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph. (2)Emergency reserve fundUp to $10,000,000 of the funds made available under the heading Global Health Programs may be made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided, That such funds shall be made available under the same terms and conditions of such section. 
(3)Ebola virus diseaseFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading International Disaster Assistance that are made available to respond to the Ebola virus disease outbreak in the Democratic Republic of the Congo, including in countries affected by, or at risk of being affected by, such outbreak, shall be the responsibility of the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, or successor official responsible for USAID Ebola response. (4)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.gender equality 
7059. 
(a)Women's empowerment 
(1)Gender equalityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. (2)Women’s economic empowermentFunds appropriated by this Act are available to implement the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428): Provided, That the Secretary of State and the Administrator of the United States Agency for International Development, as appropriate, shall consult with the Committees on Appropriations on the implementation of such Act. 
(3)Women’s global development and prosperity fundOf the funds appropriated under title III of this Act, up to $100,000,000 may be made available for the Women’s Global Development and Prosperity Fund. (b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available for programs specifically designed to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels. 
(c)Gender-Based violence 
(1)Of the funds appropriated under titles III and IV of this Act, not less than $165,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. (2)Funds appropriated under titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces. 
(d)Women, Peace, and SecurityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls. (e)Women and girls at risk from extremism and conflictOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for the activities described in section 7059(e)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided, That such funds are in addition to amounts otherwise made available by this Act for such purposes, and shall be made available following consultation with, and the regular notification procedures of, the Committees on Appropriations.Sector allocations 
7060. 
(a)Basic education and higher education 
(1)Basic education 
(A)Of the funds appropriated under title III of this Act, not less than $875,000,000 shall be made available for assistance for basic education, and such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries: Provided, That such funds shall also be used for secondary education activities: Provided further, That the Administrator of the United States Agency for International Development, following consultation with the Committees on Appropriations, may reprogram such funds between countries: Provided further, That funds made available under the headings Development Assistance and Economic Support Fund for the support of non-state schools in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be subject to the regular notification procedures of the Committees on Appropriations. 
(B)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $125,000,000 shall be made available for contributions to multilateral partnerships that support education. (2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of such amount, not less than $35,000,000 shall be made available for new and ongoing partnerships between higher education institutions in the United States and developing countries focused on building the capacity of higher education institutions and systems in developing countries: Provided further, That not later than 45 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of funds for such partnerships. 
(b)Development ProgramsOf the funds appropriated by this Act under the heading Development Assistance, not less than $17,000,000 shall be made available for cooperative development programs of USAID and not less than $30,000,000 shall be made available for the American Schools and Hospitals Abroad program. (c)Environment Programs (1) (A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs. 
(B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations. (2) (A)Of the funds appropriated under title III of this Act, not less than $315,000,000 shall be made available for biodiversity conservation programs. 
(B)Not less than $100,664,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking. (C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the appropriate congressional committees that to do so is in the national security interest of the United States. 
(D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to use the voice and vote of the United States to oppose any financing of any such activity. (3)The Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to use the voice and vote of the United States, in relation to any loan, grant, strategy, or policy of such institution, regarding the construction of any large dam consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives. 
(4)Of the funds appropriated under title III of this Act, not less than $135,000,000 shall be made available for sustainable landscapes programs. (5)Of the funds appropriated under title III of this Act, not less than $177,000,000 shall be made available for adaptation programs. 
(6)Of the funds appropriated under title III of this Act, not less than $179,000,000 shall be made available for renewable energy programs. (d)Food security and agricultural developmentOf the funds appropriated by title III of this Act, not less than $1,005,600,000 shall be made available for food security and agricultural development programs to carry out the purposes of the Global Food Security Act of 2016 (Public Law 114–195): Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3310 of the Agriculture Improvement Act of 2018 (Public Law 115–334). 
(e)Micro, Small, and Medium-Sized EnterprisesOf the funds appropriated by this Act, not less than $265,000,000 shall be made available to support the development of, and access to financing for, micro, small, and medium-sized enterprises that benefit the poor, especially women. (f)Programs To combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $67,000,000 shall be made available for activities to combat trafficking in persons internationally, of which not less than $45,000,000 shall be from funds made available under the heading International Narcotics Control and Law Enforcement: Provided, That funds appropriated by this Act that are made available for programs to end modern slavery shall be in addition to funds made available by this subsection to combat trafficking in persons. 
(g)Reconciliation programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $30,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war, including between Israelis and Palestinians living in the West Bank and Gaza: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government: Provided further, That such funds shall be administered by the Office of Conflict Management and Mitigation, USAID. 
(h)Water and sanitationOf the funds appropriated by this Act, not less than $450,000,000 shall be made available for water supply and sanitation projects pursuant to section 136 of the Foreign Assistance Act of 1961, of which not less than $225,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $15,000,000 shall be made available to support initiatives by local communities in developing countries to build and maintain safe latrines.budget documents 7061. (a)Operating PlansNot later than 45 days after enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2020, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act. 
(b)Spend Plans 
(1)Not later than 90 days after enactment of this Act, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for— (A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, Colombia, and countries in Central America; 
(B)assistance made available pursuant to section 7047(d) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis; (C)assistance made available pursuant to section 7059 of this Act; 
(D)the Indo-Pacific Strategy; (E)democracy programs, Power Africa, and sectors enumerated in subsections (a), (c), (d), (e), (f), (g) and (h) of section 7060 of this Act; 
(F)funds provided under the heading International Narcotics Control and Law Enforcement for International Organized Crime and for Cybercrime and Intellectual Property Rights: Provided, That the spend plans shall include bilateral and global programs funded under such heading along with a brief description of the activities planned for each country; and 
(G)the regional security initiatives described under this heading in Senate Report 116–126. (2)Not later than 90 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III. 
(c)Spending ReportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2019 under the heading Development Credit Authority. (d)ClarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. 
(e)Congressional Budget Justification 
(1)SubmissionThe congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2021: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter. 
(2)Multi-year availability of certain fundsThe Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic Programs and Operating Expenses.Reorganization 7062. (a)Oversight (1)Prior consultation and notificationFunds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may not be used to implement a reorganization, redesign, or other plan described in paragraph (2) by the Department of State, the United States Agency for International Development, or any other Federal department, agency, or organization funded by this Act without prior consultation by the head of such department, agency, or organization with the appropriate congressional committees: Provided, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That any such notification submitted to such Committees shall include a detailed justification for any proposed action, including the information specified under section 7073 of the joint explanatory statement accompanying the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That congressional notifications submitted in prior fiscal years pursuant to similar provisions of law in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be deemed to meet the notification requirements of this section. 
(2)Description of activitiesPursuant to paragraph (1), a reorganization, redesign, or other plan shall include any action to— (A)expand, eliminate, consolidate, or downsize covered departments, agencies, or organizations, including bureaus and offices within or between such departments, agencies, or organizations, including the transfer to other agencies of the authorities and responsibilities of such bureaus and offices; 
(B)expand, eliminate, consolidate, or downsize the United States official presence overseas, including at bilateral, regional, and multilateral diplomatic facilities and other platforms; or (C)expand or reduce the size of the permanent Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID from the levels specified in sections 7063(d)(1) and 7064(i)(1) of this Act. 
(b)Additional requirements and limitations 
(1)USAID reorganizationNot later than 30 days after enactment of this Act, and quarterly thereafter until September 30, 2021, the USAID Administrator shall submit a report to the appropriate congressional committees on the status of USAID’s reorganization in the manner described in House Report 116–78. (2)Bureau of population, refugees, and migration, department of stateNone of the funds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may be used to downsize, downgrade, consolidate, close, move, or relocate the Bureau of Population, Refugees, and Migration, Department of State, or any activities of such Bureau, to another Federal agency. 
(3)Administration of fundsFunds made available by this Act— (A)under the heading Migration and Refugee Assistance shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State, and this responsibility shall not be delegated; and 
(B)that are made available for the Office of Global Women’s Issues shall be administered by the United States Ambassador-at-Large for Global Women’s Issues, Department of State, and this responsibility shall not be delegated.Department of state management 7063. (a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations: Provided further, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations, or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations. 
(b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2020: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service. 
(c)Certification 
(1)ComplianceNot later than 45 days after the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the management and oversight of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial and grants management policies, procedures, and regulations, as applicable. (2)ConsiderationsWhen making a certification required by paragraph (1), the Secretary of State shall consider the capacity of a bureau or office to— 
(A)account for the obligated funds at the country and program level, as appropriate; (B)identify risks and develop mitigation and monitoring plans; 
(C)establish performance measures and indicators; (D)review activities and performance; and 
(E)assess final results and reconcile finances. (3)PlanIf the Secretary of State is unable to make a certification required by paragraph (1), the Secretary shall submit a plan and timeline detailing the steps to be taken to bring such bureau or office into compliance. 
(d)Personnel levels 
(1)Funds made available by this Act are made available to support the permanent Foreign Service and Civil Service staff levels of the Department of State at not less than the hiring targets established in the fiscal year 2019 operating plan. (2)Not later than 60 days after enactment of this Act, and every 60 days thereafter until September 30, 2021, the Secretary of State shall report to the appropriate congressional committees on the on-board personnel levels, hiring, and attrition of the Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State, on an operating unit-by-operating unit basis: Provided, That such report shall also include a hiring plan, including timelines, for maintaining the agency-wide, on-board Foreign Service and Civil Service at not less than the levels specified in paragraph (1). 
(e)Information technology platform 
(1)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be made available for a new major information technology (IT) investment without the concurrence of the Chief Information Officer, Department of State. (2)None of the funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used by an agency to submit a project proposal to the Technology Modernization Board for funding from the Technology Modernization Fund unless, not later than 15 days in advance of submitting the project proposal to the Board, the head of the agency— 
(A)notifies the Committees on Appropriations of the proposed submission of the project proposal; and (B)submits to the Committees on Appropriations a copy of the project proposal. 
(3)None of the funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used by an agency to carry out a project that is approved by the Board unless the head of the agency— (A)submits to the Committees on Appropriations a copy of the approved project proposal, including the terms of reimbursement of funding received for the project; and 
(B)agrees to submit to the Committees on Appropriations a copy of each report relating to the project that the head of the agency submits to the Board.United states agency for international development management 7064. (a)AuthorityUp to $100,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949). 
(b)RestrictionThe authority to hire individuals contained in subsection (a) shall expire on September 30, 2021. (c)Program Account ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. 
(d)Foreign Service Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. (e)Disaster Surge CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. 
(f)Personal Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Office of Food for Peace. 
(g)Small BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. (h)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. 
(i)Personnel levels 
(1)Funds made available by this Act under the heading Operating Expenses are made available to support 1,850 permanent Foreign Service Officers and 1,600 permanent Civil Service staff. (2)Not later than 60 days after enactment of this Act, and every 60 days thereafter until September 30, 2021, the USAID Administrator shall report to the appropriate congressional committees on the on-board personnel levels, hiring, and attrition of the Civil Service, Foreign Service, and foreign service national workforce of USAID, on an operating unit-by-operating unit basis: Provided, That such report shall also include a hiring plan, including timelines, for maintaining the agency-wide, on-board Foreign Service Officers and Civil Service staff at not less than the levels specified in paragraph (1).STABILIZATION AND DEVELOPMENT IN REGIONS IMPACTED BY EXTREMISM AND CONFLICT 
7065. 
(a)Relief and Recovery Fund 
(1)Funds and transfer authorityOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, not less than $200,000,000 shall be made available for the Relief and Recovery Fund for assistance for areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict: Provided, That unless specifically designated in this Act or in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) for assistance for countries, such funds are in addition to amounts otherwise made available for such purposes: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations. 
(2)Transitional justiceOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for the Relief and Recovery Fund, not less than $10,000,000 shall be made available for programs to promote accountability for genocide, crimes against humanity, and war crimes, including in Iraq and Syria, which shall be in addition to any other funds made available by this Act for such purposes: Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions, and may include the establishment of, and assistance for, transitional justice mechanisms: Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State: Provided further, That funds made available by this paragraph shall be made available on an open and competitive basis. 
(b)Countering violent extremism in asiaOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $2,500,000 shall be made available for programs to counter violent extremism in Asia, including within the Buddhist community: Provided, That such funds are in addition to funds otherwise made available by this Act for such purposes. 
(c)Global community engagement and resilience fundOf the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund, $5,000,000 shall be made available to the Global Community Engagement and Resilience Fund (GCERF), including as a contribution: Provided, That any such funds made available for the GCERF shall be made available on a cost-matching basis from sources other than the United States Government, to the maximum extent practicable, and shall be subject to the regular notification procedures of the Committees on Appropriations. 
(d)Global Concessional financing facilityOf the funds appropriated by this Act under the heading Economic Support Fund, $25,000,000 shall be made available for the Global Concessional Financing Facility of the World Bank to provide financing to support refugees and host communities: Provided, That such funds shall be in addition to funds allocated for bilateral assistance in the report required by section 653(a) of the Foreign Assistance Act of 1961, and may only be made available subject to prior to consultation with the Committees on Appropriations.Disability programs 
7066. 
(a)AssistanceFunds appropriated by this Act under the heading Development Assistance shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation. (b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used by USAID for management, oversight, and technical support.debt-for-development 
7067.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.Enterprise funds 7068. (a)NotificationNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance. 
(b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund. (c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.RESCISSIONS(INCLUDING RESCISSIONS OF FUNDS) 
7069. 
(a)Economic support fund 
(1)Of the unobligated balances available under the Economic Support Fund, identified by Treasury Appropriation Fund Symbol 72 X 1037, $32,000,000 are rescinded. (2)Of the unobligated and unexpended balances available to the President for bilateral economic assistance under the heading Economic Support Fund from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $200,000,000 shall be deobligated, as appropriate, and shall be rescinded. 
(3)For the purposes of this subsection, no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. (b)Embassy security, construction, and maintenanceOf the unobligated balances from amounts available under the heading Embassy Security, Construction, and Maintenance in title II of the Security Assistance Appropriations Act, 2017 (division B of Public Law 114–254), $242,462,000 are rescinded: Provided, That such funds that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act. 
(c)Complex crises fundOf the unobligated balances from amounts made available under title VIII in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Complex Crises Fund, $40,000,000 are rescinded: Provided, That such funds that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act. 
(d)Export-Import bank of the united statesOf the unobligated balances available under the heading Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation for tied-aid grants from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $64,282,000 are rescinded.This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020.  HTransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2020 IDepartment of TransportationOffice of the secretarySalaries and expensesFor necessary expenses of the Office of the Secretary, $115,490,000, of which not to exceed $3,100,000 shall be available for the immediate Office of the Secretary; not to exceed $1,000,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $21,000,000 shall be available for the Office of the General Counsel; not to exceed $10,500,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $15,000,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,650,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $29,244,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,142,000 shall be available for the Office of Public Affairs; not to exceed $1,859,000 shall be available for the Office of the Executive Secretariat; not to exceed $12,181,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $16,814,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary:  Provided further, That no appropriation for any office shall be increased or decreased by more than 7 percent by all such transfers: Provided further, That notice of any change in funding greater than 7 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs.Research and TechnologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $21,000,000, of which $14,218,000 shall remain available until expended for (1) $5,000,000 for new competitive grants under section 5505 of title 49, United States Code, for Tier I University Transportation Centers, (2) $1,000,000 for the establishment of an emergency planning transportation data initiative to conduct research and develop models for data integration of geo-located weather and roadways information for emergency and other severe weather conditions to improve public safety and emergency evacuation and response capabilities, (3) $1,000,000 for the Secretary of Transportation to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study through the Transportation Research Board on effective ways to measure the resilience of transportation systems and services to natural disasters, natural hazards, and other potential disruptions, and (4) $5,000,000 for the establishment of a Highly Automated Systems Safety Center of Excellence as required in section 105 of this Act: Provided, That such amounts are in addition to amounts previously provided for Tier I University Transportation Centers: Provided further, That such amounts for additional Tier I University Transportation Centers under this heading are provided notwithstanding section 5505(c)(4)(A) of title 49, United States Code: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.National infrastructure investmentsFor capital investments in surface transportation infrastructure, $1,000,000,000, to remain available through September 30, 2022: Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, port authority, or a collaboration among such entities on a competitive basis for projects that will have a significant local or regional impact: Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; port infrastructure investments (including inland port infrastructure and land ports of entry); and projects investing in surface transportation facilities that are located on tribal land and for which title or maintenance responsibility is vested in the Federal Government: Provided further, That of the amount made available under this heading, the Secretary shall use an amount not less than $15,000,000 for the planning, preparation or design of projects eligible for funding under this heading: Provided further, That grants awarded under the previous proviso shall not be subject to a minimum grant size: Provided further, That the Secretary may use up to 20 percent of the funds made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, or sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: Provided further, That a grant funded under this heading shall be not less than $5,000,000 and not greater than $25,000,000: Provided further, That not more than 10 percent of the funds made available under this heading may be awarded to projects in a single State: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That an award under this heading is an urban award if it is to a project located within or on the boundary of an Urbanized Area (UA), as designated by the U.S. Census Bureau, that had a population greater than 200,000 in the 2010 Census: Provided further, That for the purpose of determining if an award for planning, preparation or design is an urban award, the project location is the location of the project being planned, prepared or designed: Provided further, That each award under this heading that is not an urban award is a rural award: Provided further, That of the funds awarded under this heading, not more than 50 percent shall be awarded as urban awards and rural awards, respectively: Provided further, That for rural awards, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: Provided further, That the Secretary may retain up to $25,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration to fund the award and oversight of grants and credit assistance made under the National Infrastructure Investments program: Provided further, That none of the funds provided in the previous proviso may be used to hire additional personnel:  Provided further, That the Secretary shall consider and award projects based solely on the selection criteria from the fiscal year 2017 Notice of Funding Opportunity: Provided further, That, notwithstanding the previous proviso, the Secretary shall not use the Federal share or an applicant’s ability to generate non-Federal revenue as a selection criteria in awarding projects: Provided further, That the Secretary shall issue the Notice of Funding Opportunity no later than 60 days after enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the previous two provisos, the Secretary shall make grants no later than 270 days after enactment of this Act in such amounts that the Secretary determines: Provided further, That such sums provided for national infrastructure investments for multimodal safety projects under title VIII of division F of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 423) shall remain available through fiscal year 2024 for the liquidation of valid obligations of active grants awarded with this funding: Provided further, That the preceding proviso shall be applied as if it were in effect on September 30, 2019.National surface transportation and innovative finance bureauFor necessary expenses of the National Surface Transportation and Innovative Finance Bureau as authorized by 49 U.S.C. 116, $5,000,000, to remain available until expended: Provided, That the Secretary shall notify the House and Senate Committees on Appropriations no less than 15 days prior to exercising the transfer authority granted under section 116(h) of title 49, United States Code.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $2,000,000, to remain available through September 30, 2021.Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area network and information technology infrastructure, improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of Federal cyber security initiatives and information infrastructure enhancements, and implementation of enhanced security controls on network devices, $15,000,000, to remain available through September 30, 2021.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,470,000.Transportation planning, research, and developmentFor necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, $10,879,000, to remain available until expended: Provided, That of such amount, $1,000,000 shall be for necessary expenses of the Interagency Infrastructure Permitting Improvement Center (IIPIC): Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts transferred from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department as provided for under the previous proviso.Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $319,793,000, shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Small and disadvantaged business utilization and outreachFor necessary expenses for small and disadvantaged business utilization and outreach activities, $4,646,000, to remain available until September 30, 2021: Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation: Provided further, That appropriations made available under this heading shall be available for any purpose consistent with prior year appropriations that were made available under the heading “Minority Business Resource Center Program”.Payments to air carriers(airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $162,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under section 41732(b)(3) of title 49, United States Code: Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract with a community located less than 40 miles from the nearest small hub airport before the Secretary has negotiated with the community over a local cost share: Provided further, That amounts authorized to be distributed for the essential air service program under section 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code.Administrative provisions—office of the secretary of transportation 
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification. 102.The Secretary shall post on the Web site of the Department of Transportation a schedule of all meetings of the Council on Credit and Finance, including the agenda for each meeting, and require the Council on Credit and Finance to record the decisions and actions of each meeting. 
103.In addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is hereby authorized to provide partial or full payments in advance and accept subsequent reimbursements from all Federal agencies from available funds for transit benefit distribution services that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of Public Law 109–59: Provided, That the Department shall maintain a reasonable operating reserve in the Working Capital Fund, to be expended in advance to provide uninterrupted transit benefits to Government employees: Provided further, That such reserve will not exceed one month of benefits payable and may be used only for the purpose of providing for the continuation of transit benefits: Provided further, That the Working Capital Fund will be fully reimbursed by each customer agency from available funds for the actual cost of the transit benefit. 
104.No later than May 1, 2020, the Secretary shall announce the selection of all projects to receive awards for all competitive grants provided in Public Law 116–6 under the headings: Federal Railroad Administration—Federal–State Partnership for State of Good Repair, Federal Railroad Administration—Consolidated Rail Infrastructure and Safety Improvements, Federal Railroad Administration—Restoration and Enhancement, Federal Railroad Administration—Magnetic Levitation Technology Deployment Program, and Maritime Administration—Port Infrastructure Development Program. 105. (a)The Secretary shall establish a Highly Automated Systems Safety Center of Excellence within the Department of Transportation, in order to have a Department of Transportation workforce capable of reviewing, assessing, and validating the safety of automated technologies. 
(b)The Highly Automated Systems Safety Center of Excellence shall— (1)serve as a central location within the Department of Transportation for expertise in automation and human factors, computer science, data analytics, machine learning, sensors, and other technologies involving automated systems; 
(2)collaborate with and provide support on highly automated systems to all Operating Administrations of the Department of Transportation; and (3)have a workforce composed of Department of Transportation employees, including direct hires or detailees from Operating Administrations of the Department of Transportation and other Federal agencies. 
(c)Employees of the Highly Automated Systems Safety Center of Excellence, in conjunction with the relevant Operating Administrations of the Department of Transportation, shall review, assess, and validate highly automated systems to ensure their safety. (d)The Highly Automated Systems Safety Center of Excellence shall not supersede laws or regulations granting certification authorities to Operating Administrations of the Department of Transportation. 
(e)No later than 90 days after the date of enactment of this Act, the Secretary shall report to the Committees on Appropriations of the House of Representatives and the Senate on staffing needs and the staffing plan for the Highly Automated Systems Safety Center of Excellence. 106.None of the funds made available by this Act shall be used to terminate the Intelligent Transportation System Program Advisory Committee established under section 5305(h) of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59).Federal aviation administrationOperations(airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, the lease or purchase of passenger motor vehicles for replacement only, $10,630,000,000, to remain available until September 30, 2021, of which $10,519,000,000 shall be derived from the Airport and Airway Trust Fund: Provided, That of the sums appropriated under this heading— 
(1)not less than $1,404,096,000 shall be available for aviation safety activities; (2)$7,970,734,000 shall be available for air traffic organization activities; 
(3)$26,040,000 shall be available for commercial space transportation activities; (4)$800,646,000 shall be available for finance and management activities; 
(5)$61,538,000 shall be available for NextGen and operations planning activities; (6)$118,642,000 shall be available for security and hazardous materials safety; and 
(7)$248,304,000 shall be available for staff offices: Provided further, That not to exceed 5 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 5 percent: Provided further, That any transfer in excess of 5 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than 60 days after the submission of the budget request, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after the date that is 60 days after the submission of the budget request that such report has not been submitted to the Congress: Provided further, That not later than 60 days after the submission of the budget request, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after the date that is 60 days after the submission of the budget request that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the funds appropriated under this heading, not less than $170,000,000 shall be used to fund direct operations of the current air traffic control towers in the contract tower program, including the contract tower cost share program, and any airport that is currently qualified or that will qualify for the program during the fiscal year: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That none of the funds appropriated or otherwise made available by this Act or any other Act may be used to eliminate the Contract Weather Observers program at any airport.Facilities and equipment(airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $3,045,000,000, of which $515,000,000 shall remain available until September 30, 2021, $2,409,473,000 shall remain available until September 30, 2022, and $120,527,000 shall remain available until expended: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: Provided further, That not later than 60 days after submission of the budget request, the Secretary of Transportation shall transmit to the Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2021 through 2025, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget.Research, engineering, and development(airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $192,665,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2022: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development: Provided further, That funds made available under this heading shall be used in accordance with the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That not to exceed 10 percent of any funding level specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act) may be transferred to any other funding level specified under this heading in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act): Provided further, That no transfer may increase or decrease any funding level by more than 10 percent:  Provided further, That any transfer in excess of 10 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,000,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000 in fiscal year 2020, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems:  Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government’s share of allowable project costs under paragraph (2) for subgrants or paragraph (3) of that section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $116,500,000 shall be available for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $39,224,000 shall be available for Airport Technology Research, and $10,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program: Provided further, That in addition to airports eligible under section 41743 of title 49, United States Code, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals.Grants-in-aid for airportsFor an additional amount for Grants-In-Aid for Airports, to enable the Secretary of Transportation to make grants for projects as authorized by subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United States Code, $400,000,000, to remain available through September 30, 2022: Provided, That amounts made available under this heading shall be derived from the general fund, and such funds shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under chapter 471: Provided further, That the Secretary shall distribute funds provided under this heading as discretionary grants to airports: Provided further, That the amount made available under this heading shall not be subject to any limitation on obligations for the Grants-in-Aid for Airports program set forth in any Act: Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.5 percent of the funds provided under this heading to fund the award and oversight by the Administrator of grants made under this heading.Administrative provisions—federal aviation administration 
110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2020. 111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the Federal Aviation Administration for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year. 113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation. 
114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
116.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation. 117.Notwithstanding any other provision of law, none of the funds made available under this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator's aircraft registration number from any display of the Federal Aviation Administration's Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 
118.None of the funds in this Act shall be available for salaries and expenses of more than nine political and Presidential appointees in the Federal Aviation Administration. 119.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the Federal Aviation Administration provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order No. 13642. 
119A.None of the funds in this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance. 119B.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 
119C.None of the funds provided under this Act may be used by the Administrator of the Federal Aviation Administration to withhold from consideration and approval any new application for participation in the Contract Tower Program, or for reevaluation of Cost-share Program participants as long as the Federal Aviation Administration has received an application from the airport, and as long as the Administrator determines such tower is eligible using the factors set forth in Federal Aviation Administration published establishment criteria. 119D.None of the funds made available by this Act may be used to open, close, redesignate as a lesser office, or reorganize a regional office, the aeronautical center, or technical center unless the Administrator submits a request for the reprogramming of funds under section 405 of this Act.Federal highway administrationLimitation on administrative expenses(highway trust fund)(including transfer of funds)Not to exceed $453,549,689, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration. In addition, $3,248,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104(a) of title 23, United States Code.Federal-aid highways(limitation on obligations)(highway trust fund)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation (FAST) Act (Public Law 114–94) shall not exceed total obligations of $46,365,092,000 for fiscal year 2020: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.(liquidation of contract authorization)(highway trust fund)For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $47,104,092,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.Highway infrastructure programsThere is hereby appropriated to the Secretary of Transportation $2,166,140,392: Provided, That the funds made available under this heading shall be derived from the general fund, shall be in addition to any funds provided for fiscal year 2020 in this or any other Act for: (1) Federal-aid Highways under chapter 1 of title 23, United States Code; or (2) the Appalachian Development Highway System as authorized under section 1069(y) of Public Law 102–240, and shall not affect the distribution or amount of funds provided in any other Act: Provided further, That section 1101(b) of Public Law 114–94 shall apply to funds made available under this heading: Provided further, That of the funds made available under this heading— 
(1)$781,140,392 shall be for activities eligible under sections 133(b)(1) and 133(b)(4) of title 23, United States Code, and to provide necessary charging infrastructure along corridor-ready or corridor-pending alternative fuel corridors designated pursuant to section 151 of title 23, United States Code; (2)$1,150,000,000 shall be for a bridge replacement and rehabilitation program; 
(3)$100,000,000 shall be for necessary expenses for construction of the Appalachian Development Highway System as authorized under section 1069(y) of Public Law 102–240; (4)$3,500,000 shall be for activities eligible under the Puerto Rico Highway Program as described in section 165(b)(2)(C) of title 23, United States Code; 
(5)$1,500,000 shall be for activities eligible under the Territorial Highway Program, as described in section 165(c)(6) of title 23, United States Code; (6)$70,000,000 shall be for the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act; 
(7)$50,000,000 shall be for competitive grants for activities described in section 130(a) of title 23, United States Code; (8)$5,000,000 shall be for the Regional Infrastructure Accelerator Demonstration Program authorized under section 1441 of the FAST Act; and 
(9)$5,000,000 shall be for a National Road Network Pilot Program for the Federal Highway Administration to create a national level, geo-spatial dataset that uses data already collected under the Highway Performance Monitoring System: Provided further, That for the purposes of funds made available under this heading for activities eligible under sections 133(b)(1) and 133(b)(4) of title 23, United States Code, and to provide necessary charging infrastructure along corridor-ready or corridor-pending alternative fuel corridors designated pursuant to section 151 of title 23, United States Code, the term State means any of the 50 States or the District of Columbia: Provided further, That the funds made available under this heading for activities eligible under sections 133(b)(1) and 133(b)(4) of title 23, United States Code, and to provide necessary charging infrastructure along corridor-ready or corridor-pending alternative fuel corridors designated pursuant to section 151 of title 23, United States Code, shall be suballocated in the manner described in section 133(d) of such title, except that the set-aside described in section 133(h) of such title shall not apply to funds made available under this heading: Provided further, That the funds made available under this heading for activities eligible under sections 133(b)(1) and 133(b)(4) of title 23, United States Code, and to provide necessary charging infrastructure along corridor-ready or corridor-pending alternative fuel corridors designated pursuant to section 151 of title 23, United States Code, shall be administered as if apportioned under chapter 1 of such title and shall remain available through September 30, 2023: Provided further, That the funds made available under this heading for activities eligible under sections 133(b)(1) and 133(b)(4) of title 23, United States Code, and to provide necessary charging infrastructure along corridor-ready or corridor-pending alternative fuel corridors designated pursuant to section 151 of title 23, United States Code, shall be apportioned to the States in the same ratio as the obligation limitation for fiscal year 2020 is distributed among the States in section 120(a)(5) of this Act: Provided further, That, except as provided in the following proviso, the funds made available under this heading for activities eligible under the Puerto Rico Highway Program and activities eligible under the Territorial Highway Program shall be administered as if allocated under sections 165(b) and 165(c), respectively, of title 23, United States Code, and shall remain available through September 30, 2023: Provided further, That the funds made available under this heading for activities eligible under the Puerto Rico Highway Program shall not be subject to the requirements of sections 165(b)(2)(A) or 165(b)(2)(B) of such title: Provided further, That the funds made available under this heading for the nationally significant Federal lands and tribal projects program under section 1123 of the FAST Act shall remain available through September 30, 2023: Provided further, That for the purposes of funds made available under this heading for a bridge replacement and rehabilitation program, (1) the term State means any of the 50 States or the District of Columbia, and (2) the term qualifying State means any State in which the percentage of total deck area of bridges classified as in poor condition in such State is at least 5 percent: Provided further, That, of the funds made available under this heading for a bridge replacement and rehabilitation program, the Secretary shall reserve $6,000,000 for each State that does not meet the definition of a qualifying State: Provided further, That, after making the reservations under the preceding proviso, the Secretary shall distribute the remaining funds made available under this heading for a bridge replacement and rehabilitation program to each qualifying State by the proportion that the percentage of total deck area of bridges classified as in poor condition in such qualifying State bears to the sum of the percentages of total deck area of bridges classified as in poor condition in all qualifying States: Provided further, That for the bridge replacement and rehabilitation program: (1)no qualifying State shall receive more than $50,000,000; 
(2)each State shall receive an amount not less than $6,000,000; and (3)after calculating the distribution of funds pursuant to the preceding proviso, any amount in excess of $50,000,000 shall be redistributed equally among each State that does not meet the definition of a qualifying State: 
Provided further, That the funds made available under this heading for a bridge replacement and rehabilitation program shall be used for highway bridge replacement or rehabilitation projects on public roads: 
Provided further, That for purposes of this heading for the bridge replacement and rehabilitation program, the Secretary shall calculate the percentages of total deck area of bridges (including the percentages of total deck area classified as in poor condition) based on the National Bridge Inventory as of December 31, 2018: 
Provided further, That the funds made available under this heading for a bridge replacement and rehabilitation program shall be administered as if apportioned under chapter 1 of title 23, United States Code, and shall remain available through September 30, 2023: 
Provided further, That the funds made available under this heading, in paragraph (7) in the third proviso, shall be available for projects eligible under section 130(a) of title 23, United States Code, for commuter authorities, as defined in section 24102(2) of title 49, United States Code, that experienced at least one accident investigated by the National Transportation Safety Board between January 1, 2008 and December 31, 2018 and for which the National Transportation Safety Board issued an accident report: 
Provided further, That the funds made available under this heading, in paragraph (7) of the third proviso, shall be administered as if apportioned under chapter 1 of title 23, United States Code: 
Provided further, That for the purposes of funds made available under this heading for construction of the Appalachian Development Highway System, the term Appalachian State means a State that contains 1 or more counties (including any political subdivision located within the area) in the Appalachian region as defined in section 14102(a) of title 40, United States Code: 
Provided further, That funds made available under this heading for construction of the Appalachian Development Highway System shall remain available until expended: 
Provided further, That a project carried out with funds made available under this heading for construction of the Appalachian Development Highway System shall be carried out in the same manner as a project under section 14501 of title 40, United States Code: 
Provided further, That subject to the following proviso, funds made available under this heading for construction of the Appalachian Development Highway System shall be apportioned to Appalachian States according to the percentages derived from the 2012 Appalachian Development Highway System Cost-to-Complete Estimate, adopted in Appalachian Regional Commission Resolution Number 736, and confirmed as each Appalachian State’s relative share of the estimated remaining need to complete the Appalachian Development Highway System, adjusted to exclude those corridors that such States have no current plans to complete, as reported in the 2013 Appalachian Development Highway System Completion Report: 
Provided further, That the Secretary shall adjust apportionments made under the preceding proviso so that no Appalachian State shall be apportioned an amount in excess of 30 percent of the amount made available for construction of the Appalachian Development Highway System under this heading: 
Provided further, That the Secretary shall consult with the Appalachian Regional Commission in making adjustments under the preceding two provisos: 
Provided further, That the Federal share of the costs for which an expenditure is made for construction of the Appalachian Development Highway System under this heading shall be up to 100 percent: 
Provided further, That amounts provided under this heading in paragraphs (7), (8), and (9) shall remain available until expended.Administrative provisions—federal highway administration 
120. 
(a)For fiscal year 2020, the Secretary of Transportation shall— (1)not distribute from the obligation limitation for Federal-aid highways— 
(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and (B)amounts authorized for the Bureau of Transportation Statistics; 
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under sections 202 or 204 of title 23, United States Code); and 
(B)for which obligation limitation was provided in a previous fiscal year; (3)determine the proportion that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— (A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for such fiscal year; and (5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year. 
(b)Exceptions from Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— (1)section 125 of title 23, United States Code; 
(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); 
(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); 
(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); 
(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); (9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; 
(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and 
(12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2020, only in an amount equal to $639,000,000). (c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— 
(1)revise a distribution of the obligation limitation made available under subsection (a) if an amount distributed cannot be obligated during that fiscal year; and (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code. 
(d)Applicability of Obligation Limitations to Transportation Research Programs 
(1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— (A)chapter 5 of title 23, United States Code; and 
(B)title VI of the Fixing America's Surface Transportation Act. (2)ExceptionObligation authority made available under paragraph (1) shall— 
(A)remain available for a period of 4 fiscal years; and (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(e)Redistribution of Certain Authorized Funds 
(1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— (A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and 
(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year. (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5). 
(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123.None of the funds provided in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. 
124.None of the funds provided in this Act may be used to make a grant for a project under section 117 of title 23, United States Code, unless the Secretary, at least 60 days before making a grant under that section, provides written notification to the House and Senate Committees on Appropriations of the proposed grant, including an evaluation and justification for the project and the amount of the proposed grant award: Provided, That the written notification required in the previous proviso shall be made no later than 180 days after enactment of this Act. 
125. 
(a)A State or territory, as defined in section 165 of title 23, United States Code, may use for any project eligible under section 133(b) of title 23 or section 165 of title 23 and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation: Provided, That the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of Transportation of its intent to use its authority under this section and submits a quarterly report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary of Transportation is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark. 
(b)In this section, the term earmarked amount means— (1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration; or 
(2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration. (c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of October 1 of the current fiscal year, and shall be applied to projects within the same general geographic area within 25 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher. 
(d)The Secretary shall submit consolidated reports of the information provided by the States and territories each quarter to the House and Senate Committees on Appropriations. 126.The following are repealed: 
(1)Section 352 of the National Highway System Designation Act of 1995 (Public Law 104–59, 109 Stat. 568). (2)Section 324 of the Department of Transportation and Related Agencies Appropriations Act, 1986 (Public Law 99–190; 99 Stat. 1288). 
(3)Section 325 of the Department of Transportation and Related Agencies Appropriations Act, 1996 (Public Law 104–50; 109 Stat. 456).Notwithstanding any other provision of law, tolls collected for motor vehicles on any bridge connecting the boroughs of Brooklyn, New York, and Staten Island, New York, shall be collected for any such vehicles exiting from such bridge in both Staten Island and Brooklyn. 127.Section 125(d) of title 23, United States Code, is amended by striking paragraph (4). 
128.Until final guidance is published, the Administrator of the Federal Highway Administration shall make determinations on Buy America waivers for those waivers that were submitted before April 17, 2018, as if the notice of proposed rulemaking of that date was not in effect. 129.Section 1948 of SAFETEA–LU (Public Law 109–59; 119 Stat. 1514) is repealed. 
129A.Section 119(e)(5) of title 23, United States Code, is amended to read as follows:  (5)Requirement for plan (A)In generalNotwithstanding section 120, each fiscal year, if the Secretary determines that a State has not developed and implemented a State asset management plan consistent with this section, the Federal share payable on account of any project or activity for which funds are obligated by the State in that fiscal year under this section shall be 65 percent. 
(B)DeterminationThe Secretary shall make the determination under subparagraph (A) for a fiscal year not later than the day before the beginning of such fiscal year..Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $288,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $288,000,000 for Motor Carrier Safety Operations and Programs for fiscal year 2020, of which $9,073,000, to remain available for obligation until September 30, 2022, is for the research and technology program, and of which $35,334,000, to remain available for obligation until September 30, 2022, is for information management.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act, $391,135,561, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $391,135,561 in fiscal year 2020 for Motor Carrier Safety Grants: Provided further, That of the sums appropriated under this heading: 
(1)$308,700,000 shall be available for the motor carrier safety assistance program; (2)$33,200,000 shall be available for the commercial driver's license program implementation program; 
(3)$45,900,000 shall be available for the high priority activities program, of which $1,000,000 is to be made available from prior year unobligated contract authority provided for Motor Carrier Safety in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization Acts; and (4)$3,335,561 shall be made available for commercial motor vehicle operators grants, of which $2,335,561 is to be made available from prior year unobligated contract authority provided for Motor Carrier Safety in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization Acts.Administrative provisions—federal motor carrier safety administration 
130.The Federal Motor Carrier Safety Administration shall send notice of 49 CFR section 385.308 violations by certified mail, registered mail, or another manner of delivery, which records the receipt of the notice by the persons responsible for the violations. 131.None of the funds appropriated or otherwise made available to the Department of Transportation by this Act or any other Act may be obligated or expended to implement, administer, or enforce the requirements of section 31137 of title 49, United States Code, or any regulation issued by the Secretary pursuant to such section, with respect to the use of electronic logging devices by operators of commercial motor vehicles, as defined in section 31132(1) of such title, transporting livestock as defined in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471) or insects. 
132.The Federal Motor Carrier Safety Administration shall update annual inspection regulations under Appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations, as recommended by GAO–19–264.National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $194,000,000, of which $40,000,000 shall remain available through September 30, 2021.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, including behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94), and chapter 303 of title 49, United States Code, $155,300,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2020, are in excess of $155,300,000: Provided further , That of the sums appropriated under this heading— 
(1)$149,800,000 shall be for programs authorized under 23 U.S.C. 403, including behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, and section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94); and (2)$5,500,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code: 
Provided further, That within the $155,300,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2021, and shall be in addition to the amount of any limitation imposed on obligations for future years: 
Provided further, That amounts for behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls are in addition to any other funds provided for those purposes for fiscal year 2020 in this Act.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out provisions of 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, to remain available until expended, $623,017,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs for which the total obligations in fiscal year 2020 are in excess of $623,017,000 for programs authorized under 23 U.S.C. 402, 404, and 405, and section 4001(a)(6) of the Fixing America's Surface Transportation Act: Provided further, That of the sums appropriated under this heading— 
(1)$279,800,000 shall be for Highway Safety Programs under 23 U.S.C. 402; (2)$285,900,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; 
(3)$30,500,000 shall be for the High Visibility Enforcement Program under 23 U.S.C. 404; and (4)$26,817,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act: 
Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: 
Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to the States: 
Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(8), any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: 
Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(8) within 5 days.Administrative provisions—national highway traffic safety administration 
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 
142.In addition to the amounts made available under the heading, Operations and Research (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) for carrying out the provisions of section 403 of title 23, United States Code, $17,000,000, to remain available until September 30, 2021, shall be made available to the National Highway Traffic Safety Administration from the general fund: Provided, That of the sums provided under this provision— 
(1)not to exceed $7,000,000 shall be available to provide funding for grants, pilot program activities, and innovative solutions to reduce impaired-driving fatalities in collaboration with eligible entities under section 403 of title 23, United States Code; and (2)not to exceed $10,000,000 shall be available to continue a high visibility enforcement paid-media campaign regarding highway-rail grade crossing safety in collaboration with the Federal Railroad Administration. 
143.None of the funds in this Act or any other Act shall be used to enforce the requirements of 23 U.S.C. 405(a)(9).Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $224,198,000, of which $20,000,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $40,600,000, to remain available until expended.Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such authority shall exist as long as any such direct loan or loan guarantee is outstanding.Federal-state partnership for state of good repairFor necessary expenses related to Federal-State Partnership for State of Good Repair Grants as authorized by section 24911 of title 49, United States Code, $200,000,000, to remain available until expended: Provided, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 24911 of title 49, United States Code: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for funds provided under this heading consistent with section 24911 of title 49, United States Code, no later than 180 days after enactment of this Act: Provided further, That the Secretary shall review all applications received in response to the Notice of Funding Opportunity required in the previous proviso: Provided further, That the Secretary shall announce the selection of projects to receive awards for the funds described in the previous two provisos no later than 1 year of enactment of this Act.Consolidated rail infrastructure and safety improvementsFor necessary expenses related to Consolidated Rail Infrastructure and Safety Improvements Grants, as authorized by section 22907 of title 49, United States Code, $325,000,000, to remain available until expended: Provided, That section 22905(f) of title 49, United States Code, shall not apply to projects for the implementation of positive train control systems otherwise eligible under section 22907(c)(1) of title 49, United States Code: Provided further, That amounts available under this heading for projects selected for commuter rail passenger transportation may be transferred by the Secretary, after selection, to the appropriate agencies to be administered in accordance with chapter 53 of title 49, United States Code: Provided further, That the Secretary shall not limit eligible projects from consideration for funding for planning, engineering, environmental, construction, and design elements of the same project in the same application: Provided further, That unobligated balances remaining after 4 years from the date of enactment may be used for any eligible project under section 22907(c) of title 49, United States Code: Provided further, That the Secretary may withhold up to one percent of the amount provided under this heading for the costs of award and project management oversight of grants carried out under section 22907 of title 49, United States Code: Provided further, That of the sums appropriated under this heading, $45,000,000 shall be available for projects eligible under section 22907(c)(2) of title 49, United States Code, that require the acquisition of rights-of-way, track, or track structure to support the development of new intercity passenger rail service routes:  Provided further, That for amounts available under this heading eligible recipients under section 22907(b) of title 49, United States Code, shall include any holding company of a Class II railroad or Class III railroad (as those terms are defined in section 20102 of title 49, United States Code): Provided further, That the Secretary shall issue the Notice of Funding Opportunity that encompasses funds provided under this heading in this Act no later than 120 days after enactment of this Act and announce the selection of projects to receive awards for such funds no later than 300 days after the enactment of this Act: Provided further, That the Notice of Funding Opportunity under the previous proviso shall require application submissions 60 days after the publishing of such Notice.Magnetic levitation technology deployment programFor necessary expenses related to the deployment of magnetic levitation transportation projects, consistent with language in section 1307(a) through (c) of Public Law 109–59, as amended by section 102 of Public Law 110–244 (section 322 of title 23, United States Code), $2,000,000, to remain available until expended.Restoration and enhancementFor necessary expenses related to Restoration and Enhancement Grants, as authorized by section 24408 of title 49, United States Code, $2,000,000, to remain available until expended: Provided, That the Secretary may withhold up to one percent of the funds provided under this heading to fund the costs of award and project management and oversight.Northeast corridor grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $700,000,000, to remain available until expended: Provided, That the Secretary may retain up to one-half of 1 percent of the funds provided under both this heading and the National Network Grants to the National Railroad Passenger Corporation heading to fund the costs of project management and oversight of activities authorized by section 11101(c) of division A of Public Law 114–94: Provided further, That in addition to the project management oversight funds authorized under section 11101(c) of division A of Public Law 114–94, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading to fund expenses associated with the Northeast Corridor Commission established under section 24905 of title 49, United States Code: Provided further, That of the amounts made available under this heading and the National Network Grants to the National Railroad Passenger Corporation heading, not less than $50,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act: Provided further, That of the amounts made available under this heading and the National Network Grants to the National Railroad Passenger Corporation heading, $100,000,000 shall be made available to fund the replacement of the single-level passenger cars used on Northeast Corridor, State Supported Corridor, and Long Distance routes.National network grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $1,300,000,000, to remain available until expended: Provided, That the Secretary may retain up to an additional $2,000,000 of the funds provided under this heading to fund expenses associated with the State-Supported Route Committee established under section 24712 of title 49, United States Code: Provided further, That at least $50,000,000 of the amount provided under this heading shall be available for the development, installation and operation of railroad safety technology, including the implementation of a positive train control system, on State-supported routes as defined under section 24102(13) of title 49, United States Code, on which positive train control systems are not required by law or regulation: Provided further, That none of the funds provided under this heading shall be used by Amtrak to give notice under subsection (a) or (b) of section 24706 of title 49, United States Code, with respect to long-distance routes (as defined in section 24102 of title 49, United States Code) on which Amtrak is the sole operator on a host railroad’s line and a positive train control system is not required by law or regulation, or, except in an emergency or during maintenance or construction outages impacting such routes, to otherwise discontinue, reduce the frequency of, suspend, or substantially alter the route of rail service on any portion of such route operated in fiscal year 2018, including implementation of service permitted by section 24305(a)(3)(A) of title 49, United States Code, in lieu of rail service.Administrative provisions—federal railroad administration 
150.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the previous proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations within 60 days of enactment of this Act, a summary of all overtime payments incurred by the Corporation for 2019 and the three prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments the Corporation paid to those employees receiving waivers for each month for 2019 and for the three prior calendar years. 
151.None of the funds provided to the National Railroad Passenger Corporation under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation may be used to reduce the total number of Amtrak Police Department uniformed officers patrolling on board passenger trains or at stations, facilities or rights-of-way below the staffing level on May 1, 2019. 152.It is the sense of Congress that— 
(1)long-distance passenger rail routes provide much-needed transportation access for 4,700,000 riders in 325 communities in 40 States and are particularly important in rural areas; and (2)long-distance passenger rail routes and services should be sustained to ensure connectivity throughout the National Network (as defined in section 24102 of title 49, United States Code). 
153.None of the funds made available by this Act may be used by the National Railroad Passenger Corporation in contravention of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.).Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $117,000,000, of which $15,000,000 shall remain available until September 30, 2021, and up to $1,000,000 shall be available to carry out the provisions of section 5326 of such title: Provided, That upon submission to the Congress of the fiscal year 2021 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on Capital Investment Grants, including proposed allocations for fiscal year 2021.Transit formula grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, $10,800,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, shall not exceed total obligations of $10,150,348,462 in fiscal year 2020: Provided further, That the Federal share of the cost of activities carried out under 49 U.S.C. section 5312 shall not exceed 80 percent, except that if there is substantial public interest or benefit, the Secretary may approve a greater Federal share: Provided further, That in addition to the amounts appropriated for purposes of 49 U.S.C. 5338(e), not less than 2 percent of the funds appropriated or available for the purposes of 49 U.S.C. 5338(f) shall be available for the purposes of 49 U.S.C. 5338(e).Transit infrastructure grantsFor an additional amount for buses and bus facilities grants under section 5339 of title 49, United States Code, low or no emission grants under section 5339(c) of such title, formula grants to rural areas under section 5311 of such title, high density state apportionments under section 5340(d) of such title, the demonstration and deployment of innovative mobility solutions as authorized under section 5312 of such title, bus testing facilities under sections 5312 and 5318 of such title, and for grants to areas of persistent poverty, $510,000,000, to remain available until expended: Provided, That of the sums provided under this heading— 
(1)$338,000,000 shall be available for the buses and bus facilities competitive grants as authorized under section 5339 of such title, of which $168,000,000 shall be available for the buses and bus facilities formula grants as authorized under section 5339(a) of such title, and $170,000,000 shall be available for buses and bus facilities competitive grants as authorized under section 5339(b) of such title; (2)$75,000,000 shall be available for the low or no emission grants as authorized under section 5339(c) of such title: Provided, That the minimum grant award shall be not less than $750,000; 
(3)$40,000,000 shall be available for formula grants for rural areas as authorized under section 5311 of such title; (4)$40,000,000 shall be available for the high density state apportionments as authorized under section 5340(d) of such title; 
(5)Notwithstanding section 5318(a) of such title, $3,000,000 shall be available for the operation and maintenance of bus testing facilities by institutions of higher education selected pursuant to section 5312(h): Provided, That the Secretary shall enter into a contract or cooperative agreement with, or make a grant to, each institution of higher education selected pursuant to section 5312(h) of such title, to operate and maintain a facility to conduct the testing of low or no emission vehicle new bus models using the standards established pursuant to section 5318(e)(2) of such title: Provided further, That the term low or no emission vehicle has the meaning given the term in section 5312(e)(6) of such title: Provided further, That the Secretary shall pay 80 percent of the cost of testing a low or no emission vehicle new bus model at each selected institution of higher education: Provided further, That the entity having the vehicle tested shall pay 20 percent of the cost of testing: Provided further, That a low or no emission vehicle new bus model tested that receives a passing aggregate test score in accordance with the standards established under section 5318(e)(2) of such title, shall be deemed to be in compliance with the requirements of section 5318(e) of such title; 
(6)$5,500,000 shall be available for the demonstration and deployment of innovative mobility solutions as authorized under section 5312 of such title; and (7)$8,500,000 shall be available for competitive grants to eligible entities to assist areas of persistent poverty: Provided, That areas of persistent poverty means any county that has consistently had 20 percent or more of the population living in poverty over the 30 years preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent Small Area Income and Poverty Estimates, or any census tract with a poverty rate of at least 20 percent as measured by the 2013–2017 5-year data series available from the American Community Survey of the Census Bureau: Provided further, That grants shall be for planning, engineering, or development of technical, or financing plans for projects eligible under chapter 53 of title 49, United States Code: Provided further, That eligible entities are those defined as eligible recipients or subrecipients under sections 5307, 5310 or 5311 of title 49, United States Code, and are in areas of persistent poverty: Provided further, That the Federal Transit Administration should complete outreach to such counties and the departments of transportation within applicable States via personal contact, webinars, web materials and other appropriate methods determined by the Administrator: Provided further, That State departments of transportation may apply on behalf of eligible entities within their States: Provided further, That the Federal Transit Administration should encourage grantees to work with non-profits or other entities of their choosing in order to develop planning, technical, engineering, or financing plans: Provided further, That the Federal Transit Administration should encourage grantees to partner with non-profits that can assist with making projects low or no emissions: Provided further, That projects funded under paragraph (7) of this heading shall be for not less than 90 percent of the net total project cost: 
Provided further, That amounts made available by this heading shall be derived from the general fund: 
Provided further, That the amounts made available under this heading shall not be subject to any limitation on obligations for transit programs set forth in any Act.Technical assistance and trainingFor necessary expenses to carry out 49 U.S.C. 5314, $5,000,000, to remain available until September 30, 2021, of which not less than $2,500,000 shall be for a cooperative agreement through which the Federal Transit Administration assists transit recipients with frontline workforce development and standards based training in maintenance and operations through an agreement with a national nonprofit organization with a demonstrated capacity to develop and provide such programs though labor management partnerships and apprenticeships: Provided, That the assistance provided under this heading does not duplicate the activities of 49 U.S.C. 5311(b) or 49 U.S.C. 5312.Capital investment grantsFor necessary expenses to carry out fixed guideway capital investment grants under section 5309 of title 49, United States Code, and section 3005(b) of the Fixing America's Surface Transportation Act, $1,978,000,000, to remain available until September 30, 2023: Provided, That of the amounts made available under this heading, $1,681,300,000 shall be allocated by December 31, 2021: Provided further, That of the amounts made available under this heading, $1,458,000,000 shall be available for projects authorized under section 5309(d) of title 49, United States Code, $300,000,000 shall be available for projects authorized under section 5309(e) of title 49, United States Code, $100,000,000 shall be available for projects authorized under section 5309(h) of title 49, United States Code, and $100,000,000 shall be available for projects authorized under section 3005(b) of the Fixing America's Surface Transportation Act: Provided further, That the Secretary shall continue to administer the capital investment grants program in accordance with the procedural and substantive requirements of section 5309 of title 49, United States Code, and of section 3005(b) of the Fixing America's Surface Transportation Act: Provided further, That projects that receive a grant agreement under the Expedited Project Delivery for Capital Investment Grants Pilot Program under section 3005(b) of the Fixing America’s Surface Transportation Act shall be deemed eligible for funding provided for projects under section 5309 of title 49, United States Code, without further evaluation or rating under such section: Provided further, That such funding shall not exceed the Federal share under section 3005(b).Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants: Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of division B of Public Law 110–432.Administrative provisions—federal transit administration 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading Fixed Guideway Capital Investment of the Federal Transit Administration for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2023, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2019, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 163.No funds in this or any other Act shall be used to adjust apportionments or withhold funds from apportionments pursuant to 26 U.S.C. 9503(e)(4). 
164.An eligible recipient of a grant under section 5339(c) may submit an application in partnership with other entities, including a transit vehicle manufacturer, that intend to participate in the implementation of a project under section 5339(c) of title 49, United States Code, and a project awarded with such partnership shall be treated as satisfying the requirement for a competitive procurement under section 5325(a) of title 49, United States Code, for the named entity. 165.None of the funds made available in this or any other Act shall be used to impede or hinder project advancement or approval for any project seeking a Federal contribution from the capital investment grant program of greater than 40 percent of project costs as authorized under 49 U.S.C. 5309. 
166.None of the funds made available under this Act may be used for the implementation or furtherance of new policies detailed in the Dear Colleague letter distributed by the Federal Transit Administration to capital investment grant program project sponsors on June 29, 2018.Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities on those portions of the Saint Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $38,000,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662: Provided, That of the amounts made available under this heading, not less than $16,000,000 shall be used on capital asset renewal activities.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $300,000,000, to remain available until expended.Operations and training(Including transfer of funds)For necessary expenses of operations and training activities authorized by law, $152,589,000: Provided, That of the sums appropriated under this heading— 
(1)$80,216,000 shall remain available until September 30, 2021 for the operations of the United States Merchant Marine Academy; (2)$5,225,000 shall remain available until expended for the maintenance and repair, and equipment at the United States Merchant Marine Academy; 
(3)$3,000,000 shall remain available until September 30, 2021 for the Maritime Environment and Technology Assistance program authorized under section 50307 of title 46, United States Code; and (4)$9,775,000, shall remain available until expended for the Short Sea Transportation Program (America's Marine Highways) to make grants for the purposes authorized under sections 55601(b)(1) and (3) of title 46, United States Code: 
Provided further, That not later than 120 days after enactment of this Act, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of Public Law 110–417: 
Provided further, That available balances under this heading for the Short Sea Transportation Program (America’s Marine Highways) from prior year recoveries shall be available to carry out activities authorized under sections 55601(b)(1) and (3) of title 46, United States Code: 
Provided further, That from funds provided under paragraphs (3) and (4) of the first proviso, the Secretary of Transportation shall make grants no later than 180 days after enactment of this Act in such amounts as the Secretary determines: 
Provided further, That any unobligated balances and obligated balances not yet expended from previous appropriations under this heading for programs and activities supporting State Maritime Academies shall be transferred to and merged with the appropriations for Maritime Administration—State Maritime Academy Operations and shall be made available for the same purposes as the appropriations for Maritime Administration—State Maritime Academy Operations. State maritime academy operations For necessary expenses of operations, support and training activities for State Maritime Academies, $342,280,000: Provided, That of the sums appropriated under this heading— 
(1)$30,080,000, to remain available until expended, shall be for maintenance, repair, life extension, marine insurance, and capacity improvement of National Defense Reserve Fleet training ships in support of State Maritime Academies, of which $8,080,000, to remain available until expended, shall be for expenses related to training mariners for costs associated with training vessel sharing pursuant to 46 U.S.C. 51504(g)(3) for costs associated with mobilizing, operating and demobilizing the vessel, including travel costs for students, faculty and crew, the costs of the general agent, crew costs, fuel, insurance, operational fees, and vessel hire costs, as determined by the Secretary; (2)$300,000,000, to remain available until expended, shall be for the National Security Multi-Mission Vessel Program, including funds for construction, planning, administration, and design of school ships; 
(3)$2,400,000 shall remain available through September 30, 2021, for the Student Incentive Program; (4)$3,800,000 shall remain available until expended for training ship fuel assistance; and 
(5)$6,000,000 shall remain available until September 30, 2021, for direct payments for State Maritime Academies.Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, as amended by Public Law 113–281, $20,000,000, to remain available until expended.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $5,000,000, to remain available until expended.Maritime guaranteed loan (title xi) program account(including transfer of funds)For administrative expenses to carry out the guaranteed loan program, $3,000,000, which shall be transferred to and merged with the appropriations for Operations and Training, Maritime Administration.Port infrastructure development programTo make grants to improve port facilities as authorized under section 50302 of title 46, United States Code, $225,000,000 to remain available until expended: Provided, That projects eligible for funding provided under this heading shall be projects for coastal seaports, inland river ports, or Great Lakes ports: Provided further, That of the amounts made available under this heading, no less than $200,000,000 shall be for coastal seaports or Great Lakes ports: Provided further, That the Maritime Administration shall distribute funds provided under this heading as discretionary grants to port authorities or commissions or their subdivisions and agents under existing authority, as well as to a State or political subdivision of a State or local government, a tribal government, a public agency or publicly chartered authority established by one or more States, a special purpose district with a transportation function, a multistate or multijurisdictional group of entities, or a lead entity described above jointly with a private entity or group of private entities: Provided further, That projects eligible for funding provided under this heading shall be designed to improve the safety, efficiency, or reliability of the movement of goods into, out of, around, or within a port and located— 
(1)within the boundary of a port, or (2)outside the boundary of a port, and directly related to port operations, or to an intermodal connection to a port: 
Provided further, That project awards eligible under this heading shall be only for— 
(1)port gate improvements; (2)road improvements both within and connecting to the port; 
(3)rail improvements both within and connecting to the port; (4)berth improvements (including docks, wharves, piers and dredging incidental to the improvement project); 
(5)fixed landside improvements in support of cargo operations (such as silos, elevators, conveyors, container terminals, Ro/Ro structures including parking garages necessary for intermodal freight transfer, warehouses including refrigerated facilities, lay-down areas, transit sheds, and other such facilities); (6)utilities necessary for safe operations (including lighting, stormwater, and other such improvements that are incidental to a larger infrastructure project); or 
(7)a combination of activities described above: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be up to 80 percent: Provided further, That for grants awarded under this heading, the minimum grant size shall be $1,000,000: Provided further, That for grant awards less than $10,000,000, the Secretary shall prioritize ports that handled less than 10,000,000 short tons in 2017, as identified by the U.S. Army Corps of Engineers: Provided further, That for grant awards less than $10,000,000, the Secretary may increase the Federal share of costs above 80 percent: Provided further, That not to exceed 2 percent of the funds appropriated under this heading shall be available for necessary costs of grant administration.Administrative provisions—maritime administration 170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts.Pipeline and hazardous materials safety administration Operational expensesFor necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $24,215,000, of which $1,500,000 shall remain available until September 30, 2022: Provided, That no later than 90 days after enactment of this Act, the Secretary of Transportation shall initiate a rulemaking on automatic and remote-controlled shut-off valves and hazardous liquid pipeline facilities leak detection systems as required under section 4 and section 8 of the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90), respectively, and shall issue a final rule no later than one year after enactment of this Act.Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $61,000,000, of which $11,000,000 shall remain available until September 30, 2022: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund)(oil spill liability trust fund)For expenses necessary to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $168,000,000, to remain available until September 30, 2022, of which $23,000,000 shall be derived from the Oil Spill Liability Trust Fund; of which $137,000,000 shall be derived from the Pipeline Safety Fund; and of which $8,000,000 shall be derived from fees collected under 49 U.S.C. 60302 and deposited in the Underground Natural Gas Storage Facility Safety Account for the purpose of carrying out 49 U.S.C. 60141: Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call State grant program.Emergency preparedness grants(emergency preparedness fund)For expenses necessary to carry out the Emergency Preparedness Grants program, not more than $28,318,000 shall remain available until September 30, 2022, from amounts made available by 49 U.S.C. 5116(h), and 5128(b) and (c): Provided, That notwithstanding 49 U.S.C. 5116(h)(4), not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: Provided further, That notwithstanding 49 U.S.C. 5128(b) and (c) and the current year obligation limitation, prior year recoveries recognized in the current year shall be available to develop a hazardous materials response training curriculum for emergency responders, including response activities for the transportation of crude oil, ethanol and other flammable liquids by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format: Provided further, That the prior year recoveries made available under this heading shall also be available to carry out 49 U.S.C. 5116(a)(1)(C), 5116(h), 5116(i), and 5107(e).Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $94,600,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation.General provisions—Department of transportation 
180. 
(a)During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). (b)During the current fiscal year, applicable appropriations to the Department and its operating administrations shall be available for the purchase, maintenance, operation, and deployment of unmanned aircraft systems that advance the Department’s, or its operating administrations’, missions. 
(c)Any unmanned aircraft system purchased or procured by the Department prior to the enactment of this Act shall be deemed authorized. 181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
182. 
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721. (b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision. 
183.None of the funds in this Act shall be available for salaries and expenses of more than 125 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation. 
184.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105. 185. (a)None of the funds provided in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, or discretionary grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, or full funding grant agreement is announced by the Department or its modal administrations: Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: Provided further, That no notification shall involve funds that are not available for obligation. 
(b)In addition to the notification required in subsection (a), none of the funds made available in this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, cooperative agreement or discretionary grant unless the Secretary of Transportation provides the House and Senate Committees on Appropriations a comprehensive list of all such loans, loan guarantees, lines of credit, cooperative agreement or discretionary grants that will be announced not less the 3 full business days before such announcement: Provided, That the Department shall provide the list required in this subsection prior to the notification required in subsection (a): Provided further, That the requirement to provide a list in this subsection does not apply to any quick release of funds from the emergency relief program: Provided further, That no list shall involve funds that are not available for obligation. 
186.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 187.Amounts made available in this or any prior Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments: Provided, That amounts made available in this Act shall be available until expended; and 
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002, as amended by the Improper Payments Elimination and Recovery Act of 2010 and Improper Payments Elimination and Recovery Improvement Act of 2012, and Fraud Reduction and Data Analytics Act of 2015: Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to depositing such recovery in the Treasury, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(e)(2) of Public Law 111–204. 
188.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of said reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and said reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations:  Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
189.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable modal administration or administrations. 190.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media. 
191.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 U.S.C. or title 23 U.S.C. utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: (1)that except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction; 
(2)that the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference; and (3)that any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program. 
192.Section 502(b)(3) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(b)(3)) is amended by striking only during the 4-year period beginning on the date of enactment of the Passenger Rail Reform and Investment Act of 2015 and inserting until September 30, 2020. 193.The Secretary of Transportation shall coordinate with the Secretary of Homeland Security to ensure that best practices for Industrial Control Systems Procurement are up-to-date and shall ensure that systems procured with funds provided under this title were procured using such practices.This title may be cited as the Department of Transportation Appropriations Act, 2020. IIDepartment of housing and urban developmentManagement and administrationExecutive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $14,217,000, to remain available until September 30, 2021:  Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary may determine.Administrative support officesFor necessary salaries and expenses for Administrative Support Offices, $563,378,000, to remain available until September 30, 2021: Provided, That of the sums appropriated under this heading— 
(1)$73,562,000 shall be available for the Office of the Chief Financial Officer; (2)$103,916,000 shall be available for the Office of the General Counsel, of which not less than $18,700,000 shall be for the Departmental Enforcement Center; 
(3)$206,849,000 shall be available for the Office of Administration; (4)$39,827,000 shall be available for the Office of the Chief Human Capital Officer; 
(5)$57,861,000 shall be available for the Office of Field Policy and Management; (6)$19,445,000 shall be available for the Office of the Chief Procurement Officer; 
(7)$4,242,000 shall be available for the Office of Departmental Equal Employment Opportunity; and (8)$57,676,000 shall be available for the Office of the Chief Information Officer: 
Provided further, That funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: 
Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: 
Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: 
Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress: 
Provided further, That none of the funds made available under this heading for the Office of the Chief Financial Officer for the financial transformation initiative shall be available for obligation until after the Secretary has published all mitigation allocations made available under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in Public Law 115–123 and the necessary administrative requirements pursuant to section 1102 of Public Law 116–20: 
Provided further, That only after the terms and conditions of the previous proviso have been met, not more than 10 percent of the funds made available under this heading for the Office of the Chief Financial Officer for the financial transformation initiative may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that includes the financial and internal control capabilities to be delivered and the mission benefits to be realized, key milestones to be met, and the relationship between the proposed use of funds made available under this heading and the projected total cost and scope of the initiative.Program officesFor necessary salaries and expenses for Program Offices, $847,000,000, to remain available until September 30, 2021: Provided, That of the sums appropriated under this heading— 
(1)$227,000,000 shall be available for the Office of Public and Indian Housing; (2)$124,000,000 shall be available for the Office of Community Planning and Development; 
(3)$384,000,000 shall be available for the Office of Housing, of which not less than $12,300,000 shall be for the Office of Recapitalization; (4)$28,000,000 shall be available for the Office of Policy Development and Research; 
(5)$75,000,000 shall be available for the Office of Fair Housing and Equal Opportunity; and (6)$9,000,000 shall be available for the Office of Lead Hazard Control and Healthy Homes.Working capital fund(Including transfer of funds)For the working capital fund for the Department of Housing and Urban Development (referred to in this paragraph as the Fund), pursuant, in part, to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), amounts transferred, including reimbursements pursuant to section 7(f), to the Fund under this heading shall be available only for Federal shared services used by offices and agencies of the Department, and for any such portion of any office or agency’s printing, records management, space renovation, furniture, or supply services the Secretary has determined shall be provided through the Fund, and the operational expenses of the Fund: Provided, That amounts within the Fund shall not be available to provide services not specifically authorized under this heading: Provided further, That upon a determination by the Secretary that any other service (or portion thereof) authorized under this heading shall be provided through the Fund, amounts made available in this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Offices, and Government National Mortgage Association, for such services shall be transferred to the Fund, to remain available until expended: Provided further, That the Secretary shall notify the House and Senate Committees on Appropriations of its plans for executing such transfers at least fifteen (15) days in advance of such transfers:  Provided further, That the Secretary may transfer not to exceed an additional $5,000,000, in aggregate, from all such appropriations, to be merged with the Fund and to remain available until expended for any purpose under this heading.Public and indian housingTenant-based rental assistanceFor activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $19,874,050,000, to remain available until expended, shall be available on October 1, 2019 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2019), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2020: Provided, That the amounts made available under this heading are provided as follows: 
(1)$21,502,000,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2020 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection and Choice Neighborhoods vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the MTW demonstration, which are instead governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget by the latter of 60 days after enactment of this Act or March 1, 2020: Provided further, That the Secretary may extend the notification period with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2020 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD-held programmatic reserves (in accordance with VMS data in calendar year 2019 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies’ calendar year 2020 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations:  Provided further, That up to $100,000,000 shall be available only: (1) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for adjustments for costs associated with HUD–Veterans Affairs Supportive Housing (HUD–VASH) vouchers; (4) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding; (5) for adjustments in the allocations for public housing agencies that (i) are leasing a lower-than-average percentage of their authorized vouchers, (ii) have low amounts of budget authority in their net restricted assets accounts and HUD-held programmatic reserves, relative to other agencies, and (iii) are not participating in the Moving to Work demonstration, to enable such agencies to lease more vouchers; and (6) for public housing agencies that have experienced increased costs or loss of units in an area for which the President declared a disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.): Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined by the Secretary; 
(2)$75,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents:  Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: Provided further, That of the amounts made available under this paragraph, up to $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of: (A) the maturity of a HUD-insured, HUD-held or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (B) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (C) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: Provided further, That such tenant protection assistance made available under the previous proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)): Provided further, That the Secretary shall issue guidance to implement the previous provisos, including, but not limited to, requirements for defining eligible at-risk households within 60 days of the enactment of this Act: Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall cease to exist: Provided further, That the Secretary may provide section 8 rental assistance from amounts made available under this paragraph for units assisted under a project-based subsidy contract funded under the Project-Based Rental Assistance heading under this title where the owner has received a Notice of Default and the units pose an imminent health and safety risk to residents: Provided further, That to the extent that the Secretary determines that such units are not feasible for continued rental assistance payments or transfer of the subsidy contract associated with such units to another project or projects and owner or owners, any remaining amounts associated with such units under such contract shall be recaptured and used to reimburse amounts used under this paragraph for rental assistance under the preceding proviso; 
(3)$1,977,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $30,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, HUD–VASH vouchers, and other special purpose incremental vouchers: Provided, That no less than $1,947,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2020 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the previous proviso: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities; 
(4)$229,050,000 for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers in this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading: Provided further, That upon turnover, section 811 special purpose vouchers funded under this heading in this or prior Acts, or under any other heading in prior Acts, shall be provided to non-elderly persons with disabilities; 
(5)$1,000,000 shall be for rental assistance and associated administrative fees for Tribal HUD–VASH to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or other Indian areas: Provided, That such amount shall be made available for renewal grants to recipients that received assistance under prior Acts under the Tribal HUD–VASH program: Provided further, That the Secretary shall be authorized to specify criteria for renewal grants, including data on the utilization of assistance reported by grant recipients: Provided further, That such assistance shall be administered in accordance with program requirements under the Native American Housing Assistance and Self-Determination Act of 1996 and modeled after the HUD–VASH program:  Provided further, That the Secretary shall be authorized to waive, or specify alternative requirements for any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such assistance: Provided further, That grant recipients shall report to the Secretary on utilization of such rental assistance and other program data, as prescribed by the Secretary: Provided further, That the Secretary may reallocate, as determined by the Secretary, amounts returned or recaptured from awards under prior Acts; 
(6)$40,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 203 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over; 
(7)$25,000,000 shall be made available for the family unification program as authorized under section 8(x) of the Act: Provided, That the amounts made available under this paragraph are provided as follows: 
(A)$5,000,000 shall be for new incremental voucher assistance: Provided, That the assistance made available under this subparagraph shall continue to remain available for family unification upon turnover; and 
(B)$20,000,000 shall be for new incremental voucher assistance to assist eligible youth as defined by such section 8(x)(2)(B): Provided, That assistance made available under this subparagraph shall continue to remain available for such eligible youth upon turnover: Provided further, That of the total amount made available under this subparagraph, up to $10,000,000 shall be available on a noncompetitive basis to public housing agencies that partner with public child welfare agencies to identify such eligible youth, that request such assistance to timely assist such eligible youth, and that meet any other criteria as specified by the Secretary: Provided further, That the Secretary shall review utilization of the assistance made available under the previous proviso, at an interval to be determined by the Secretary, and unutilized voucher assistance that is no longer needed shall be recaptured by the Secretary and reallocated pursuant to the previous proviso: 
Provided further, That for any public housing agency administering voucher assistance appropriated in a prior Act under the family unification program, or made available and competitively selected under this paragraph, that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such specified program or eligible youth, as applicable; 
(8)$25,000,000 shall be made available for the mobility demonstration authorized under section 235 of division G of the Consolidated Appropriations Act, 2019 (42 U.S.C. 1437f note; Public Law 116–6; 133 Stat. 465), of which up to $5,000,000 shall be for new incremental voucher assistance and the remainder of which shall be available to provide mobility-related services to families with children, including pre- and post-move counseling and rent deposits, and to offset the administrative costs of operating the mobility demonstration: Provided, That incremental voucher assistance made available under this paragraph shall be for families with children participating in the mobility demonstration and shall continue to remain available for families with children upon turnover: Provided further, That for any public housing agency administering voucher assistance under the mobility demonstration that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such demonstration; and 
(9)the Secretary shall separately track all special purpose vouchers funded under this heading.Housing certificate fund(Including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2020 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $2,869,893,812, to remain available until September 30, 2023: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2020, the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future:  Provided further, That of the total amount made available under this heading, up to $14,000,000 shall be to support ongoing public housing financial and physical assessment activities: Provided further, That of the total amount made available under this heading, up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $64,650,000 shall be available for the Secretary to make grants, notwithstanding section 203 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2020, of which $34,650,000 shall be available for public housing agencies under administrative and judicial receiverships or under the control of a Federal monitor: Provided further, That of the amount made available under the previous proviso, not less than $10,000,000 shall be for safety and security measures: Provided further, That in addition to the amount in the previous proviso for such safety and security measures, any amounts that remain available, after all applications received on or before September 30, 2021, for emergency capital needs have been processed, shall be allocated to public housing agencies for such safety and security measures: Provided further, That for funds provided under this heading, the limitation in section 9(g)(1) of the Act shall be 25 percent: Provided further, That the Secretary may waive the limitation in the previous proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the previous proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2020 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act: Provided further, That of the total amount provided under this heading, $45,000,000 shall be available for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards and other housing-related hazards including carbon monoxide and mold in public housing: Provided further, That of the amounts available under the previous proviso, no less than $25,000,000 shall be for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards in public housing by carrying out the activities of risk assessments, abatement, and interim controls (as those terms are defined in section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b)): Provided further, That for purposes of environmental review, a grant under the previous two provisos shall be considered funds for projects or activities under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) for purposes of section 26 of such Act (42 U.S.C. 1437x) and shall be subject to the regulations implementing such section: Provided further, That for funds made available under the previous three provisos, the Secretary shall allow a PHA to apply for up to 20 percent of the funds made available under the first two provisos and prioritize need when awarding grants.Public housing operating fundFor 2020 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,549,000,000, to remain available until September 30, 2021: Provided, That of the total amount available under this heading, $25,000,000 shall be available to the Secretary to allocate pursuant to a need-based application process notwithstanding section 203 of this title and not subject to the Operating Fund formula at part 990 of title 24, Code of Federal Regulations to public housing agencies that experience financial insolvency, as determined by the Secretary: Provided further, That after all such insolvency needs are met, the Secretary may distribute any remaining funds to all public housing agencies on a pro-rata basis pursuant to the Operating Fund formula at part 990 of title 24, Code of Federal Regulations.Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $175,000,000, to remain available until September 30, 2022: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing: Provided further, That the use of funds made available under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act: Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, tribal entities, public housing authorities, and nonprofits:  Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided, not less than $87,500,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: Provided further, That no more than $5,000,000 of funds made available under this heading may be provided as grants to undertake comprehensive local planning with input from residents and the community: Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated: Provided further, That the Secretary shall issue the Notice of Funding Availability for funds made available under this heading no later than 90 days after enactment of this Act: Provided further, That the Secretary shall make grant awards no later than one year from the date of enactment of this Act in such amounts that the Secretary determines: Provided further, That notwithstanding section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)), the Secretary may, until September 30, 2023, obligate any available unobligated balances made available under this heading in this, or any prior Act.Self-sufficiency programsFor activities and assistance related to Self-Sufficiency Programs, to remain available until September 30, 2023, $130,000,000: Provided, That the amounts made available under this heading are provided as follows: 
(1)$80,000,000 shall be for the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u), to promote the development of local strategies to coordinate the use of assistance under sections 8 and 9 of such Act with public and private resources, and enable eligible families to achieve economic independence and self-sufficiency: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements under subsections (b)(3), (b)(4), (b)(5), or (c)(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: Provided further, That owners of a privately owned multifamily property with a section 8 contract may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the previous proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program; 
(2)$35,000,000 shall be for the Resident Opportunity and Self-Sufficiency program to provide for supportive services, service coordinators, and congregate services as authorized by section 34 of the United States Housing Act of 1937 (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and (3)$15,000,000 shall be for a Jobs-Plus initiative, modeled after the Jobs-Plus demonstration: Provided, That funding provided under this paragraph shall be available for competitive grants to partnerships between public housing authorities, local workforce investment boards established under section 107 of the Workforce Innovation and Opportunity Act of 2014 (29 U.S.C. 3122), and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants must demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 (42 U.S.C. 1437a, 1437d), as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso no later than 10 days before the effective date of such notice.Native american programs(Including transfer of funds)For activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), title I of the Housing and Community Development Act of 1974 with respect to Indian tribes (42 U.S.C. 5306(a)(1)), and related training and technical assistance, $825,000,000, to remain available until September 30, 2024, unless otherwise specified: Provided, That the amounts made available under this heading are provided as follows: 
(1)$646,000,000 shall be available for the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That, notwithstanding NAHASDA, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date of enactment of this Act; 
(2)$2,000,000 shall be available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $32,000,000; 
(3)$100,000,000 shall be available for competitive grants under the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That the Secretary shall obligate this additional amount for competitive grants to eligible recipients authorized under NAHASDA that apply for funds: Provided further, That in awarding this additional amount, the Secretary shall consider need and administrative capacity, and shall give priority to projects that will spur construction and rehabilitation: Provided further,  That a grant funded pursuant to this paragraph shall be not greater than $10,000,000: Provided further, That up to 1 percent of this additional amount may be transferred, in aggregate, to Program Offices—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of this additional amount and of additional amounts provided in prior years, to remain available until September 30, 2025: Provided further, That any funds transferred pursuant to the previous proviso in prior Acts may also be used for the purposes described in the previous proviso; 
(4)$70,000,000 shall be available for grants to Indian tribes for carrying out the Indian Community Development Block Grant program under title I of the Housing and Community Development Act of 1974, notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 203 of this Act), up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety: Provided, That not to exceed 20 percent of any grant made with funds appropriated under this paragraph shall be expended for planning and management development and administration: Provided further, That funds provided under this paragraph shall remain available until September 30, 2022; and 
(5)$7,000,000 shall be available for providing training and technical assistance to Indian tribes, Indian housing authorities and tribally designated housing entities, to support the inspection of Indian housing units, contract expertise, and for training and technical assistance related to funding provided under this heading and other headings under this Act for the needs of Native American families and Indian country: Provided, That of the funds made available under this paragraph, not less than $2,000,000 shall be available for a national organization as authorized under section 703 of NAHASDA (25 U.S.C. 4212): Provided further, That amounts made available under this paragraph may be used, contracted, or competed as determined by the Secretary: Provided further, That notwithstanding the provisions of the Federal Grant and Cooperative Agreements Act of 1977 (31 U.S.C. 6301–6308), the amounts made available under this paragraph may be used by the Secretary to enter into cooperative agreements with public and private organizations, agencies, institutions, and other technical assistance providers to support the administration of negotiated rulemaking under section 106 of NAHASDA (25 U.S.C. 4116), the administration of the allocation formula under section 302 of NAHASDA (25 U.S.C. 4152), and the administration of performance tracking and reporting under section 407 of NAHASDA (25 U.S.C. 4167): Provided further, That of the funds made available under this paragraph, not more than $1,000,000 shall be available to support utilization, outreach, and capacity building with tribes and tribal housing organizations for the Tribal HUD-VASH program.Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $1,100,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That an additional $500,000, to remain available until expended, shall be available for administrative contract expenses including management processes to carry out the loan guarantee program: Provided further, That the Secretary may subsidize total loan principal, any part of which is to be guaranteed, up to $1,000,000,000, to remain available until expended: Provided further, That for any unobligated balances (including amounts of uncommitted limitation) remaining from amounts made available under this heading in Public Law 115–31, Public Law 115–141, and Public Law 116–6, and for any recaptures occurring in fiscal year 2019 or in future fiscal years of amounts made available under this heading in prior fiscal years, the second proviso of each such heading shall be applied as if these funds are available to was struck and the Secretary may was inserted in its place.Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.), $2,000,000, to remain available until September 30, 2024: Provided, That notwithstanding section 812(b) of such Act, the Department of Hawaiian Home Lands may not invest grant amounts provided under this heading in investment securities and other obligations: Provided further, That amounts made available under this heading in this and prior fiscal years may be used to provide rental assistance to eligible Native Hawaiian families both on and off the Hawaiian Home Lands, notwithstanding any other provision of law.Community planning and developmentHousing opportunities for persons with aidsFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $410,000,000, to remain available until September 30, 2021, except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2022: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(5) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fundFor carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (42 U.S.C. 5301 et seq.)(the Act herein), $3,425,000,000, to remain available until September 30, 2022, unless otherwise specified: Provided, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits or non-Federal considerations, but must use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds provided under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subsection (e)(2): Provided further, That of the total amount provided under this heading, $25,000,000 shall be for activities authorized under section 8071 of the SUPPORT for Patients and Communities Act (Public Law 115–271): Provided further, That the funds allocated pursuant to the previous proviso shall not adversely affect the amount of any formula assistance received by a State under this heading: Provided further, That the Secretary shall allocate the funds for such activities based on the percentages shown in Table 1 of the Notice establishing the funding formula published in 84 FR 16027 (April 17, 2019): Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development loan guarantees program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2020, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That such commitment authority funded by fees may be used to guarantee, or make commitments to guarantee, notes or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of such section 108: Provided further, That any State receiving such a guarantee or commitment under the previous proviso shall distribute all funds subject to such guarantee to the units of general local government in nonentitlement areas that received the commitment.Home investment partnerships programFor the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $1,350,000,000, to remain available until September 30, 2023: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act: Provided further, That section 218(g) of such Act (42 U.S.C. 12748(g)) shall not apply with respect to the right of a jurisdiction to draw funds from its HOME Investment Trust Fund that otherwise expired or would expire in 2016, 2017, 2018, 2019, 2020, 2021, or 2022 under that section: Provided further, That section 231(b) of such Act (42 U.S.C. 12771(b)) shall not apply to any uninvested funds that otherwise were deducted or would be deducted from the line of credit in the participating jurisdiction’s HOME Investment Trust Fund in 2018, 2019, 2020, 2021, or 2022 under that section.Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $55,000,000, to remain available until September 30, 2022: Provided, That of the total amount provided under this heading, $10,000,000 shall be made available to the Self-Help Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: Provided further, That of the total amount provided under this heading, $36,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: Provided further, That of the total amount provided under this heading, $5,000,000 shall be made available for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofits, local governments, and Indian Tribes serving high need rural communities: Provided further, That of the total amount provided under this heading, $4,000,000, shall be made available for a program to rehabilitate and modify the homes of disabled or low-income veterans, as authorized under section 1079 of Public Law 113–291: Provided further, That funds provided under the previous proviso shall be awarded within 180 days of enactment of this Act.Homeless assistance grantsFor the Emergency Solutions Grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the Continuum of Care program as authorized under subtitle C of title IV of such Act; and the Rural Housing Stability Assistance program as authorized under subtitle D of title IV of such Act $2,777,000,000, to remain available until September 30, 2022:  Provided further, That not less than $290,000,000 of the funds appropriated under this heading shall be available for such Emergency Solutions Grants program: Provided further, That not less than $2,350,000,000 of the funds appropriated under this heading shall be available for such Continuum of Care and Rural Housing Stability Assistance programs: Provided further, That of the amounts made available under this heading, up to $50,000,000 shall be made available for grants for rapid re-housing projects and supportive service projects providing coordinated entry, and for eligible activities the Secretary determines to be critical in order to assist survivors of domestic violence, dating violence, sexual assault, or stalking: Provided further, That such projects shall be eligible for renewal under the continuum of care program subject to the same terms and conditions as other renewal applicants: Provided further, That up to $7,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior fiscal years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That none of the funds provided under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the continuum of care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the continuum of care's system performance: Provided further, That the Secretary shall prioritize funding under the Continuum of Care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: Provided further, That the Secretary shall provide incentives to create projects that coordinate with housing providers and healthcare organizations to provide permanent supportive housing and rapid rehousing services: Provided further, That any unobligated amounts remaining from funds appropriated under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Continuum of Care renewals in fiscal year 2020: Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program within 60 days of enactment of this Act: Provided further, That up to $80,000,000 of the funds appropriated under this heading shall be to implement projects to demonstrate how a comprehensive approach to serving homeless youth, age 24 and under, in up to 25 communities with a priority for communities with substantial rural populations in up to eight locations, can dramatically reduce youth homelessness: Provided further, That of the amount made available under the previous proviso, up to $10,000,000 shall be available to provide technical assistance on improving system responses to youth homelessness, and collection, analysis, use, and reporting of data and performance measures under the comprehensive approaches to serve homeless youth, in addition to and in coordination with other technical assistance funds provided under this title: Provided further, That the Secretary may use up to 10 percent of the amount made available under the previous proviso to build the capacity of current technical assistance providers or to train new technical assistance providers with verifiable prior experience with systems and programs for youth experiencing homelessness: Provided further, That amounts made available for the Continuum of Care program under this heading in this and prior Acts may be used to competitively or non-competitively renew or replace grants for youth homeless demonstration projects under the Continuum of Care program, notwithstanding any conflict with the requirements of the Continuum of Care program: Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under 42 U.S.C. 11302(a) or (b) to receive services: Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading: Provided further, That persons eligible under section 103(a)(5) of the McKinney-Vento Homeless Assistance Act may be served by any project funded under this heading to provide both transitional housing and rapid re-housing: Provided further, That when awarding funds under the Continuum of Care program, the Secretary shall not deviate from the FY 2018 Notice of Funding Availability with respect to the tier 2 funding process, the Continuum of Care application scoring, and for new projects, the project quality threshold requirements, except as otherwise provided under this Act or as necessary to award all available funds or consider the most recent data from each Continuum of Care.Housing programsProject-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $12,170,000,000, to remain available until expended, shall be available on October 1, 2019 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2019), and $400,000,000, to remain available until expended, shall be available on October 1, 2020: Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: Provided further, That of the total amounts provided under this heading, not to exceed $345,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): Provided further, That the Secretary may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes HUD or a Housing Finance Agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to be available until expended: Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the amount otherwise provided by this heading for uses authorized under this heading.Housing for the elderlyFor capital advances, including amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Housing and Economic Opportunity Act of 2000, as amended, and for supportive services associated with the housing, $793,000,000, to remain available until September 30, 2023: Provided, That of the amount provided under this heading, up to $100,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to remain available until September 30, 2023: Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available, in addition to the amounts otherwise provided by this heading, for the purposes authorized under this heading: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for the current purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated: Provided further, That of the total amount provided under this heading, $10,000,000 shall be for a program to be established by the Secretary to make grants to experienced non-profit organizations, States, local governments, or public housing agencies for safety and functional home modification repairs to meet the needs of low-income elderly homeowners to enable them to remain in their primary residence: Provided further, That of the total amount made available under the previous proviso, no less than $5,000,000 shall be available to meet such needs in communities with substantial rural populations: Provided further, That beneficiaries of the grant assistance provided in the previous two provisos under this heading in the Department of Housing and Urban Development Appropriations Act, 2019 (Public Law 116–6) shall be homeowners.Housing for persons with disabilitiesFor capital advances, including amendments to capital advance contracts, for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), as amended, for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act, for project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $202,000,000, to remain available until September 30, 2023: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be remitted to the Department and deposited in this account, to remain available until September 30, 2023:  Provided further, That amounts deposited in this account pursuant to the previous proviso shall be available in addition to the amounts otherwise provided by this heading for the purposes authorized under this heading: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be used for the current purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated.Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $53,000,000, to remain available until September 30, 2021, including up to $4,500,000 for administrative contract services and up to $3,000,000 for the certification of housing counselors as required under 12 U.S.C. 1701x: Provided, That grants made available from amounts provided under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management or literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That for purposes of providing such grants from amounts provided under this heading, the Secretary may enter into multiyear agreements, as appropriate, subject to the availability of annual appropriations.Rental housing assistanceFor amendments to contracts under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $3,000,000, to remain available until expended: Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under such section of law, and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under this heading after fiscal year 2005, shall also be available for extensions of up to one year for expiring contracts under such section of law.Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $13,000,000, to remain available until expended, of which $13,000,000 is to be derived from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2020 so as to result in a final fiscal year 2020 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2020 appropriation: Provided further, That the Secretary of Housing and Urban Development shall issue a final rule to complete rulemaking initiated by the proposed rule entitled Manufactured Housing Program: Minimum Payments to the States published in the Federal Register on December 16, 2016 (81 Fed. Reg. 91083):  Provided further, That for the dispute resolution and installation programs, the Secretary may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administrationMutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2021:  Provided, That during fiscal year 2020, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $1,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain available until September 30, 2021: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2020, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000: Provided further, That notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), during fiscal year 2020 the Secretary may insure and enter into new commitments to insure mortgages under section 255 of the National Housing Act only to the extent that the net credit subsidy cost for such insurance does not exceed zero: Provided further, That for fiscal year 2020, the Secretary shall not take any action against a lender solely on the basis of compare ratios that have been adversely affected by defaults on mortgages secured by properties in areas where a major disaster was declared in 2017 or 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan principal, any part of which is to be guaranteed, to remain available until September 30, 2021: Provided, That during fiscal year 2020, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $1,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage associationGuarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $550,000,000,000, to remain available until September 30, 2021: Provided, That $30,500,000, to remain available until September 30, 2021, shall be for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2020, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act, as amended, shall be credited as offsetting collections to this account.Policy development and researchResearch and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $98,000,000, to remain available until September 30, 2021: Provided, That with respect to amounts made available under this heading, notwithstanding section 203 of this title, the Secretary may enter into cooperative agreements with philanthropic entities, other Federal agencies, State or local governments and their agencies, Indian tribes, tribally designated housing entities, or colleges or universities for research projects: Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must contribute at least a 50 percent match toward the cost of the project:  Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos, the Secretary of Housing and Urban Development shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of award decisions:  Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan to the House and Senate Committees on Appropriations on how it will allocate funding for this activity at least 30 days prior to obligation: Provided further, That none of the funds provided under this heading may be available for the doctoral dissertation research grant program.Fair housing and equal opportunityFair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $70,300,000, to remain available until September 30, 2021: Provided, That grants made available from amounts provided under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to develop on-line courses and provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $350,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of lead hazard control and healthy homesLead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $290,000,000, to remain available until September 30, 2022, of which $50,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970, which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards:  Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994:  Provided further, That not less than $95,000,000 of the amounts made available under this heading for the award of grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 shall be provided to areas with the highest lead-based paint abatement needs: Provided further, That $64,000,000 of the funds appropriated under this heading shall be for the implementation of projects in not more than ten communities to demonstrate how intensive, extended, multi-year interventions can dramatically reduce the presence of lead-based paint hazards in those communities: Provided further, That each project shall serve no more than four contiguous census tracts in which there are high concentrations of housing stock built before 1940, in which low-income families with children make up a significantly higher proportion of the population as compared to the State average, and that are located in jurisdictions in which instances of elevated blood lead levels reported to the State are significantly higher than the State average: Provided further, That such projects shall be awarded not less than $6,000,000 and not more than $9,000,000: Provided further, That funding awarded for such projects shall be made available for draw down contingent upon the grantee meeting cost-savings, productivity, and grant compliance benchmarks established by the Secretary:  Provided further, That each recipient of funds for such projects shall contribute an amount not less than 10 percent of the total award, and that the Secretary shall give priority to applicants that secure commitments for additional contributions from public and private sources:  Provided further, That grantees currently receiving grants made under this heading shall be eligible to apply for such projects, provided that they are deemed to be in compliance with program requirements established by the Secretary: Provided further, That of the amount made available for the Healthy Homes Initiative, $5,000,000 shall be for the implementation of projects in up to 5 communities that are served by both the Healthy Homes Initiative and the Department of Energy weatherization programs to demonstrate whether the coordination of Healthy Homes remediation activities with weatherization activities achieves cost savings and better outcomes in improving the safety and quality of homes: Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, still remaining available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed.Information Technology fundFor the development, modernization, and enhancement of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $280,000,000, of which $260,000,000 shall remain available until September 30, 2021, and of which $20,000,000 shall remain available until September 30, 2022: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated: Provided further, That not more than 10 percent of the funds made available under this heading for development, modernization and enhancement may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that—(A) identifies for each modernization project: (i) the functional and performance capabilities to be delivered and the mission benefits to be realized, (ii) the estimated life-cycle cost, and (iii) key milestones to be met; and (B) demonstrates that each modernization project is: (i) compliant with the Department's enterprise architecture, (ii) being managed in accordance with applicable life-cycle management policies and guidance, (iii) subject to the Department's capital planning and investment control requirements, and (iv) supported by an adequately staffed project office.Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $128,200,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office: Provided further, That the Office of Inspector General shall procure and rely upon the services of an independent external auditor(s) to audit the fiscal year 2020 and subsequent financial statements of the Department of Housing and Urban Development including the financial statements of the Federal Housing Administration and the Government National Mortgage Association: Provided further, That in addition to amounts under this heading otherwise available for the purposes specified in the previous proviso, $10,000,000 to remain available until September 30, 2021, shall be available only for such specified purposes.General provisions—department of housing and urban development(including transfer of funds)(including rescissions) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437f note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 202.None of the amounts made available under this Act may be used during fiscal year 2020 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 
203.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 204.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1). 
205.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 206.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2020 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government. 
207.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 208.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
209. 
(a)Notwithstanding any other provision of law, subject to the conditions listed under this section, for fiscal years 2020 and 2021, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. (b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c). 
(c)The transfer authorized in subsection (a) is subject to the following conditions: (1)Number and bedroom size of units (A)For occupied units in the transferring project: The number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects. 
(B)For unoccupied units in the transferring project: The Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. (2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable. 
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. (4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. 
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. (6)The Secretary determines that this transfer is in the best interest of the tenants. 
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. (8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. 
(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974(2 U.S.C. 661a)) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. (d)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; (2)the term multifamily housing project means housing that meets one of the following conditions— 
(A)housing that is subject to a mortgage insured under the National Housing Act; (B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; 
(C)housing that is assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); (D)housing that is assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; 
(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act (42 U.S.C. 8013); or (F)housing or vacant land that is subject to a use agreement; 
(3)the term project-based assistance means— (A)assistance provided under section 8(b) of the United States Housing Act of 1937 (42 U.S.C. 1437f(b)); 
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); (C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); 
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1); (E)assistance payments made under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)); and 
(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); (4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred; 
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and (6)the term Secretary means the Secretary of Housing and Urban Development. 
(e)Research reportThe Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties. 210. (a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); (2)is under 24 years of age; 
(3)is not a veteran; (4)is unmarried; 
(5)does not have a dependent child; (6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; 
(7)is not a youth who left foster care at age 14 or older and is at risk of becoming homeless; and (8)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 211.The funds made available for Native Alaskans under paragraph (1) under the heading Native American Programs in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005, and only such recipients shall be eligible to apply for funds made available under paragraph (3) of such heading. 
212.Notwithstanding any other provision of law, in fiscal year 2020, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) (42 U.S.C. 1437f note) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 213.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 
214.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2). 
215.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD appropriation under the accounts Executive Offices, Administrative Support Offices, Program Offices, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development. 216.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2020, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2020, the Secretary may make the NOFA available only on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary. 
217.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. No funds provided in this title may be used to pay any such litigation costs for attorney fees until the Department submits for review a spending plan for such costs to the House and Senate Committees on Appropriations. 218.The Secretary is authorized to transfer up to 10 percent or $5,000,000, whichever is less, of funds appropriated for any office under the headings Administrative Support Offices or Program Offices to any other such office or account: Provided, That no appropriation for any such office or account shall be increased or decreased by more than 10 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide notification to such Committees 3 business days in advance of any such transfers under this section up to 10 percent or $5,000,000, whichever is less. 
219. 
(a)Any entity receiving housing assistance payments shall maintain decent, safe, and sanitary conditions, as determined by the Secretary of Housing and Urban Development (in this section referred to as the Secretary), and comply with any standards under applicable State or local laws, rules, ordinances, or regulations relating to the physical condition of any property covered under a housing assistance payment contract. (b)The Secretary shall take action under subsection (c) when a multifamily housing project with a section 8 contract or contract for similar project-based assistance— 
(1)receives a Uniform Physical Condition Standards (UPCS) score of 60 or less; or (2)fails to certify in writing to the Secretary within 3 days that all Exigent Health and Safety deficiencies identified by the inspector at the project have been corrected.Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). 
(c) 
(1)Within 15 days of the issuance of the REAC inspection, the Secretary must provide the owner with a Notice of Default with a specified timetable, determined by the Secretary, for correcting all deficiencies. The Secretary must also provide a copy of the Notice of Default to the tenants, the local government, any mortgagees, and any contract administrator. If the owner's appeal results in a UPCS score of 60 or above, the Secretary may withdraw the Notice of Default. (2)At the end of the time period for correcting all deficiencies specified in the Notice of Default, if the owner fails to fully correct such deficiencies, the Secretary may— 
(A)require immediate replacement of project management with a management agent approved by the Secretary; (B)impose civil money penalties, which shall be used solely for the purpose of supporting safe and sanitary conditions at applicable properties, as designated by the Secretary, with priority given to the tenants of the property affected by the penalty; 
(C)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected; (D)pursue transfer of the project to an owner, approved by the Secretary under established procedures, which will be obligated to promptly make all required repairs and to accept renewal of the assistance contract as long as such renewal is offered; 
(E)transfer the existing section 8 contract to another project or projects and owner or owners; (F)pursue exclusionary sanctions, including suspensions or debarments from Federal programs; 
(G)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies; (H)work with the owner, lender, or other related party to stabilize the property in an attempt to preserve the property through compliance, transfer of ownership, or an infusion of capital provided by a third-party that requires time to effectuate; or 
(I)take any other regulatory or contractual remedies available as deemed necessary and appropriate by the Secretary. (d)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for major threats to health and safety after written notice to the affected tenants. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of— 
(1)the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA); and (2)environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. 
(e)The Secretary shall report quarterly on all properties covered by this section that are assessed through the Real Estate Assessment Center and have UPCS physical inspection scores of less than 60 or have received an unsatisfactory management and occupancy review within the past 36 months. The report shall include— (1)the enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identify properties that have such conditions multiple times; 
(2)actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties; and (3)any administrative or legislative recommendations to further improve the living conditions at properties covered under a housing assistance payment contract.This report shall be due to the Senate and House Committees on Appropriations no later than 30 days after the enactment of this Act, and on the first business day of each Federal fiscal year quarter thereafter while this section remains in effect. 
220.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2020. 221.None of the funds in this Act provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices. 
222.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA). 223.None of the funds made available in this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State. 
224.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306). 225.Amounts made available under this Act which are either appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research in the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and which are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act. 
226.None of the funds provided in this Act or any other act may be used for awards, including performance, special act, or spot, for any employee of the Department of Housing and Urban Development subject to administrative discipline (including suspension from work), in this fiscal year, but this prohibition shall not be effective prior to the effective date of any such administrative discipline or after any final decision over-turning such discipline. 227.Funds made available in this title under the heading Homeless Assistance Grants may be used by the Secretary to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, section 525 of division H of Public Law 115–31, section 525 of division H of Public Law 115–141, section 524 of division B of Public Law 115–245 and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2020: Provided, That such participation shall be limited to no more than 10 continuums of care and housing activities to improve outcomes for disconnected youth. 
228.With respect to grant amounts awarded under the heading Homeless Assistance Grants for fiscal years 2015 through 2020 for the continuum of care (CoC) program as authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act, costs paid by program income of grant recipients may count toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipient's CoC program. 229. (a)From amounts made available under this title under the heading Homeless Assistance Grants, the Secretary may award 1-year transition grants to recipients of funds for activities under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) to transition from one Continuum of Care program component to another. 
(b)In order to be eligible to receive a transition grant, the funding recipient must have the consent of the Continuum of Care and meet standards determined by the Secretary. 230.None of the funds made available by this Act may be used by the Department of Housing and Urban Development to direct a grantee to undertake specific changes to existing zoning laws as part of carrying out the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)) or the notice entitled Affirmatively Furthering Fair Housing Assessment Tool (79 Fed. Reg. 57949 (September 26, 2014)). 
231. 
(a)Amounts recaptured from funds appropriated for this or any succeeding fiscal year under the heading Department of Housing and Urban Development—Community Planning and Development—Homeless Assistance Grants shall become available until expended not later than the end of the fifth fiscal year after the last fiscal year for which such funds are available and shall be available, in addition to rental assistance amounts that were recaptured and made available until expended under such heading by any prior Act, and in addition to such other funds as may be available for such purposes, for the following purposes: (1)For grants under the Continuum of Care program under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.); 
(2)For grants under the Emergency Solutions Grant program under subtitle B of title IV of such Act (42 U.S.C. 11371 et seq.); (3)Not less than 10 percent of the amounts shall be used only for grants in rural areas under the Continuum of Care program, to include activities eligible under the Rural Housing Stability Assistance program under section 491 of such Act (42 U.S.C. 11408) that are not otherwise eligible under the Continuum of Care program; and 
(4)Not less than 10 percent of the amounts shall be for emergency solutions grants for disaster areas as authorized by subsection (c). (b)Prior to the use of any recaptured amounts referred to in subsection (a), including competing, awarding, or obligating such amounts, the Secretary shall submit a plan in accordance with subsection (a) that specifies the planned use of any such amounts to the Committees on Appropriations of the House of Representatives and the Senate, and receive prior written approval of such plan, except that use of amounts in the plan for the purposes specified in subsection (a)(4) may begin once such plan is submitted to such Committees. 
(c) 
(1)The Secretary may make grants under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) to States or local governments to address the needs of homeless individuals or families or individuals or families at risk of homelessness in areas affected by a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after the date of enactment of this Act, whose needs are not otherwise served or fully met by existing Federal disaster relief programs, including the Transitional Sheltering Assistance program under such Act (42 U.S.C. 5170b). (2)For purposes of grants under paragraph (1), the Secretary may suspend all consultation, citizen participation, and matching requirements. 
232.The Promise Zone designations and Promise Zone Designation Agreements entered into pursuant to such designations, made by the Secretary of Housing and Urban Development in prior fiscal years, shall remain in effect in accordance with the terms and conditions of such agreements. 233.None of the funds made available by this Act may be used to establish and apply review criteria, including rating factors or preference points, for participation in or coordination with EnVision Centers, in the evaluation, selection, and award of any funds made available and requiring competitive selection under this Act, except with respect to any such funds otherwise authorized for EnVision Center purposes under this Act. 
234. 
(a)The Secretary of Housing and Urban Development shall make available to grantees under programs included under the Department’s Consolidated Planning Process, not later than the expiration of the 90-day period beginning on the date of the enactment of this Act, the prepopulated up-to-date housing and economic data and data for both broadband and resilience assessment requirements, as referred to in the HUD Response to the third comment under section III.A. of the Supplementary Information included with the final rule entitled Modernizing HUD’s Consolidated Planning Process To Narrow the Digital Divide and Increase Resilience to Natural Hazards, published by the Department of Housing and Urban Development in the Federal Register on Friday, December 16, 2016 (81 Fed. Reg. 91000). (b)The Secretary of Housing and Urban Development shall require such grantees to incorporate the broadband and resilience components into the Consolidated Plan process not later than the expiration of the 270-day period beginning on the date of the enactment of this Act. 
235.None of the funds made available by this or any prior Act may be used to require or enforce any changes to the terms and conditions of the public housing annual contributions contract between the Secretary and any public housing agency, as such contract was in effect as of December 31, 2017, unless such changes are mutually agreed upon by the Secretary and such agency: Provided, That such agreement by an agency may be indicated only by a written amendment to the terms and conditions containing the duly authorized signature of its chief executive: Provided further, That the Secretary may not withhold funds to compel such agreement by an agency which certifies to its compliance with its contract. 
236.None of the amounts made available in this Act or in the Department of Housing and Urban Development Appropriations Act, 2019 (Public Law 116–6) may be used to consider Family Self-Sufficiency performance measures or performance scores in determining funding awards for programs receiving Family Self-Sufficiency program coordinator funding provided in this Act or in the Department of Housing and Urban Development Appropriations Act, 2019 (Public Law 116–6). 237. (a)All unobligated balances from funds appropriated under the heading Department of Housing and Urban Development Public and Indian Housing—Tenant Based Rental Assistance in chapter 10 of title I of division B of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329) are hereby rescinded. 
(b)All unobligated balances from funds appropriated under the heading Department of Housing and Urban Development Public and Indian Housing—Project-Based Rental Assistance in chapter 10 of title I of division B of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329; 122 Stat. 324) (as amended by section 1203 of Public Law 111–32; 123 Stat. 1859) are hereby rescinded. 238.Any public housing agency designated as a Moving to Work agency pursuant to section 239 of (Public Law 114–113) may, upon such designation, use funds (except for special purpose funding, including special purpose vouchers) previously allocated to any such public housing agency under section 8 or 9 of the United States Housing Act of 1937, including any reserve funds held by the public housing agency or funds held by the Department of Housing and Urban Development, pursuant to the authority for use of section 8 or 9 funding provided under such section and section 204 of title II of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134), notwithstanding the purposes for which such funds were appropriated. 
239.None of the amounts made available by this Act or by Public Law 116–6 may be used to prohibit any public housing agency under receivership or the direction of a Federal monitor from applying for, receiving, or using funds made available under the heading Public Housing Capital Fund for competitive grants to evaluate and reduce lead-based paint hazards in this Act or that remain available and not awarded from prior Acts, or be used to prohibit a public housing agency from using such funds to carry out any required work pursuant to a settlement agreement, consent decree, voluntary agreement, or similar document for a violation of the Lead Safe Housing or Lead Disclosure Rules.This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2020. IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $9,200,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses: Provided further, That of this amount, $800,000 shall be for activities authorized under section 432 of Public Law 115–254.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $28,000,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.National railroad passenger corporationOffice of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $24,274,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the Corporation: Provided further, That concurrent with the President's budget request for fiscal year 2021, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2021 in similar format and substance to those submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $110,400,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $157,500,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That an additional $1,000,000, to remain available until September 30, 2023, shall be for the promotion and development of shared equity housing models.Surface transportation boardSalaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $37,100,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2020, to result in a final appropriation from the general fund estimated at no more than $35,850,000.United states interagency council on homelessnessOperating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $3,800,000, to remain available until September 30, 2021. IVGeneral provisions—this act 401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
404. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— (1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; (3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or (5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; 
(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or 
(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the joint explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include— 
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, the table accompanying the explanatory statement accompanying this Act, accompanying reports of the House and Senate Committee on Appropriations, or in the budget appendix for the respective appropriations, whichever is more detailed, and shall apply to all items for which a dollar amount is specified and to all programs for which new budget (obligational) authority is provided, as well as to discretionary grants and discretionary grant allocations; and 
(C)an identification of items of special congressional interest. 406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2020 from appropriations made available for salaries and expenses for fiscal year 2020 in this Act, shall remain available through September 30, 2021, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto. 
410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 8301–8305, popularly known as the Buy American Act). 411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 8301–8305). 
412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 413. (a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement. 
(b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law. 414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
415.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 416.None of the funds made available by this Act may be used by the Department of Transportation, the Department of Housing and Urban Development, or any other Federal agency to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 
417. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
418. 
(a)None of the funds made available in this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede that Inspector General's access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. (b)A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. 
(c)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). (d)Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 
419.None of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program unless such awards or incentive fees are consistent with 16.401(e)(2) of the Federal Acquisition Regulations. 420.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division. 
421.None of the funds made available by this Act may be used in contravention of section 5309(d)(2) of title 49, United States Code. 422.None of the funds made available by this division may be used to issue rules or guidance in contravention of section 1210 of Public Law 115–254 (132 Stat. 3442) or section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155). 
423.None of the funds made available by this division may be used in contravention of section 2635.702 of title 5, Code of Federal Regulations. 424.Of the unobligated balances of funds remaining from— 
(1)Public Law 91–605, and any other Act, appropriated to the Rail Crossings Demonstration Projects account under Treasury Account Fund Symbol 69X0555, a total of $517,220.20 is hereby permanently rescinded; (2)Public Law 92–18, and any other Act, appropriated to the Darien Gap Highway account under Treasury Account Fund Symbol 69X0553, a total of $2,037,034.50 is hereby permanently rescinded; 
(3)Public Law 93–87, and any other Act, appropriated to the Alaska Highway account under Treasury Account Fund Symbol 69X0537, a total of $62,861.61 is hereby permanently rescinded; (4)Public Law 94–387, and any other Act, appropriated to the Railroad-Highway Crossings Demonstration Projects account under Treasury Account Fund Symbol 69X0557, a total of $2,035,137.12 is hereby permanently rescinded; 
(5)Public Law 97–257, and any other Act, appropriated to the Access Highways to Public Recreation Areas on Certain Lakes account under Treasury Account Fund Symbol 69X0503, a total of $352,333.19 is hereby permanently rescinded; (6)Public Law 99–190, and any other Act, appropriated to the Highway Beautification account under Treasury Account Fund Symbol 69X0540, a total of $488,909.57 is hereby permanently rescinded; 
(7)Public Law 101–164, and any other Act, appropriated to the Highway Demonstration Projects-Preliminary Engineering account under Treasury Account Fund Symbol 69X0583, a total of $2,601,431.71 is hereby permanently rescinded; (8)Public Law 101–516, and any other Act, appropriated to the Highway Demonstration Projects account under Treasury Account Fund Symbol 69X0598, a total of $1,341 is hereby permanently rescinded; 
(9)Public Law 102–143, and any other Act, appropriated to the Highway Studies Feasibility, Design, Environmental, Engineering account under Treasury Account Fund Symbol 69X0533, a total of $262,204.01 is hereby permanently rescinded; (10)Public Law 103–331, and any other Act, appropriated to the Surface Transportation Projects account under Treasury Account Fund Symbol 69X0505, a total of $573,097.13 is hereby permanently rescinded; and 
(11)Public Law 107–87, and any other Act, appropriated to the Miscellaneous Highway Project account under Treasury Account Fund Symbol 69X0641, a total of $11,003,637 is hereby permanently rescinded. 425. (a)Section 127(l)(3)(A) of title 23, United States Code, is amended— 
(1)in the matter preceding clause (i), in the first sentence, by striking clause (i) or (ii) and inserting clauses (i) through (iv); and (2)by adding at the end the following: 
 
(iii)The Wendell H. Ford (Western Kentucky) Parkway (to be designated as a spur of Interstate Route 69) from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway. (iv)The Edward T. Breathitt (Pennyrile) Parkway (to be designated as a spur of Interstate Route 69) from Interstate 24, north to Interstate 69.. 
(b)Designation as High Priority CorridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 131 Stat. 797) is amended by adding at the end the following:  (91)The Wendell H. Ford (Western Kentucky) Parkway from the interchange with the William H. Natcher Parkway in Ohio County, Kentucky, west to the interchange of the Western Kentucky Parkway with the Edward T. Breathitt (Pennyrile) Parkway.. 
(c)Designation as future interstateSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 131 Stat. 797) is amended in the first sentence by striking and subsection (c)(90) and inserting subsection (c)(90), and subsection (c)(91). (d)Numbering of parkwaySection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 598; 126 Stat. 426; 131 Stat. 797) is amended by adding at the end the following: The route referred to in subsection (c)(91) is designated as Interstate Route I–569.. 
(e)ExemptionNotwithstanding section 111 of title 23, United States Code, if the segment of highway described in paragraph (91) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 131 Stat. 797) is designated as a route on the Interstate System, any commercial establishment operating legally in a rest area on that segment before the date of that designation may continue to operate in the Interstate right-of-way, subject to the Interstate access standards established under section 111 of that title. This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2020. 
IExtensions 
IImmigration Extensions 
101.Section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) shall be applied by substituting September 30, 2020 for September 30, 2015. 102.Subclauses 101(a)(27)(C)(ii)(II) and (III) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)(II) and (III)) shall be applied by substituting September 30, 2020 for September 30, 2015. 
103.Section 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) shall be applied by substituting September 30, 2020 for September 30, 2015. 104.Section 610(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) shall be applied by substituting September 30, 2020 for September 30, 2015. 
105.Notwithstanding the numerical limitation set forth in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)), the Secretary of Homeland Security, after consultation with the Secretary of Labor, and upon the determination that the needs of American businesses cannot be satisfied in fiscal year 2020 with United States workers who are willing, qualified, and able to perform temporary nonagricultural labor, may increase the total number of aliens who may receive a visa under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) in such fiscal year above such limitation by not more than the highest number of H–2B nonimmigrants who participated in the H–2B returning worker program in any fiscal year in which returning workers were exempt from such numerical limitation. IINational Flood Insurance Program Extension 201.Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall be applied by substituting September 30, 2020 for September 30, 2019.  
IIISecure Rural Schools and Community Self-Determination Extension 
301.Extension of the Secure Rural Schools and Community Self-Determination Act of 2000 
(a)Secure payments for States and counties containing Federal land 
(1)Secure paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended, in subsections (a) and (b), by striking and 2018 each place it appears and inserting 2018, 2019, and 2020. (2)Payments to States and counties (A)Election to receive payment amountSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is amended— 
(i)in paragraph (1)(D)— (I)in the subparagraph heading, by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020; and 
(II)by striking for fiscal years 2017 or 2018 and inserting for each of fiscal years 2017 through 2020; and (ii)in paragraph (2), in subparagraphs (A) and (B), by striking for fiscal years 2017 and 2018 each place it appears and inserting for each of fiscal years 2017 through 2020. 
(B)Expenditure rules for eligible countiesSection 102(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)) is amended— (i)in paragraph (1)(F)— 
(I)in the subparagraph heading, by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020; and (II)by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020; and 
(ii)in paragraph (3)(D)— (I)in the subparagraph heading, by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020; and 
(II)by striking for fiscal years 2017 and 2018 and inserting for each of fiscal years 2017 through 2020. (C)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking through and for fiscal years 2017 and 2018 and inserting through 2015 and for each of fiscal years 2017 through 2020. 
(b)Extension of authority To conduct special projects on Federal land 
(1)Existing advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking “September 29, 2018” each place it appears and inserting December 20, 2021. (2)Termination of authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended— 
(A)in subsection (a), by striking 2020 and inserting 2022; and (B)in subsection (b), by striking 2021 and inserting 2023. 
(c)Extension of authority To expend county fundsSection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended— (1)in subsection (a), by striking 2020 and inserting 2022; and 
(2)in subsection (b), by striking 2021 and inserting 2023. IVExport-Import Bank Extension 401.Authorization period (a)In generalSection 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635f) is amended by striking September 30, 2019 and inserting December 31, 2026. 
(b)Exposure limitSection 6(a)(2) of such Act (12 U.S.C. 635e(a)(2)) is amended by striking for each of fiscal years 2015 through 2019 and inserting for each of fiscal years 2020 through 2027. 402.Program on China and Transformational Exports (a)In generalSection 2 of the Export-Import Bank Act of 1945 (12 U.S.C. 635) is amended by adding at the end the following: 
 
(l)Program on China and Transformational Exports 
(1)In generalThe Bank shall establish a Program on China and Transformational Exports to support the extension of loans, guarantees, and insurance, at rates and on terms and other conditions, to the extent practicable, that are fully competitive with rates, terms, and other conditions established by the People’s Republic of China or by a covered country, that aim to— (A)directly neutralize export subsidies for competing goods and services financed by official export credit, tied aid, or blended financing provided by the People’s Republic of China or by a covered country; or 
(B)advance the comparative leadership of the United States with respect to the People’s Republic of China, or support United States innovation, employment, and technological standards, through direct exports in any of the following areas: (i)Artificial intelligence. 
(ii)Biotechnology. (iii)Biomedical sciences. 
(iv)Wireless communications equipment (including 5G or subsequent wireless technologies). (v)Quantum computing. 
(vi)Renewable energy, energy efficiency, and energy storage. (vii)Semiconductor and semiconductor machinery manufacturing. 
(viii)Emerging financial technologies, including technologies that facilitate— (I)financial inclusion through increased access to capital and financial services; 
(II)data security and privacy; (III)payments, the transfer of funds, and associated messaging services; and 
(IV)efforts to combat money laundering and the financing of terrorism. (ix)Water treatment and sanitation, including technologies and infrastructure to reduce contaminants and improve water quality. 
(x)High performance computing. (xi)Associated services necessary for use of any of the foregoing exports. 
(2)Covered countriesIn this subsection, the term covered country means any country that— (A)the Secretary of the Treasury designates as a covered country in a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Development of the Senate; 
(B)is not a participant in the Arrangement on Officially Supported Export Credits of the Organization for Economic Cooperation and Development (in this subsection referred to as the Arrangement); and (C)is not in substantial compliance with the financial terms and conditions of the Arrangement. 
(3)Financing 
(A)In generalIt shall be a goal of the Bank to reserve not less than 20 percent of the applicable amount (as defined in section 6(a)(2)) for support made pursuant to the Program on China and Transformational Exports. (B)ExceptionThe Secretary of the Treasury may reduce or eliminate the 20 percent goal in subparagraph (A), on reporting to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that the People’s Republic of China is in substantial compliance with— 
(i)the financial terms and conditions of the Arrangement; and (ii)the rules and principles of the Paris Club. 
(C)Sunset and reportThe program established under paragraph (1) shall expire on December 31, 2026. Not later than 4 years after enactment of this subsection, the President of the Bank shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate assessing the following: (i)The capacity and demand of United States entities to export goods and services in the areas described in paragraph (1)(B), as assessed in consultation with the Secretary of Commerce. 
(ii)The availability of private-sector financing for exports in the areas. (iii)The feasibility and advisability of continuing the goal of subparagraph (A) of this paragraph with respect to paragraph (1)(B) after December 31, 2026. 
(D)National advisory council on international monetary and financial problemsThe National Advisory Council on International Monetary and Financial Problems shall ensure that Bank authorizations pursuant to the Program on China and Transformational Exports are considered or reviewed expeditiously, consistent with the other credit standards required by law.. (b)Required reportingSection 8 of such Act (12 U.S.C. 635g) is amended by adding at the end the following: 
 
(l)Report on authorizations under the pro- gram on china and transformational exportsThe Bank shall include in its annual report to Congress under subsection (a) a narrative and financial summary of the authorizations made under the Program on China and Transformational Exports.. (c)Rule of constructionNothing in section 2(l)(1)(B) of the Export-Import Bank Act of 1945 shall be construed to weaken any export controls affecting critical technologies (as defined in section 721(a)(6)(A) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(6)(A))). 
403.Small business policySection 2(b)(1) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)) is amended by striking subparagraph (E)(i)(I) and inserting the following:  (E) (i) (I)It is further the policy of the United States to encourage the participation of small business (including women-owned businesses, minority-owned businesses, veteran-owned businesses, businesses owned by persons with disabilities, and businesses in rural areas) and start-up businesses in international commerce, and to educate such businesses about how to export goods using the Bank.. 
404.Increase in small business threshold 
(a)In generalSection 2(b)(1)(E)(v) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(E)(v)) is amended by striking 25 and inserting 30. (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2021. 
405.Exclusion of unutilized insurance authority in calculating small business thresholdSection 2(b)(1)(E)(v) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(E)(v)) is amended by adding at the end the following: For the purpose of calculating the amounts of authority required under this clause, the Bank shall, with respect to insurance, exclude unutilized authorizations that terminated during the fiscal year.. 406.Anti-fraud reformsSection 2 of the Export-Import Bank Act of 1945 (12 U.S.C. 635) is amended— 
(1)in subsection (f), by striking the period and inserting: , and shall deny an application for assistance if the end user, borrower, lender, or exporter has been convicted of an act of fraud or corruption in connection with an application for support from the Bank made in the preceding 5 years. The Bank may proceed with an application described in this subsection only if an end user, borrower, lender, or exporter can be fully excluded from the transaction.; and (2)in subsection (i), by striking should require and inserting shall require. 
407.Financing for renewable energy, energy efficiency, and energy storage technologiesSection 2(b)(1)(K) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(K)) is amended by inserting , energy efficiency (including battery electric vehicles, batteries for electric vehicles, and electric vehicle charging infrastructure), and energy storage. It shall be a goal of the Bank to ensure that not less than 5 percent of the applicable amount (as defined in section 6(a)(2)) is made available each fiscal year for the financing of renewable energy, energy efficiency (including battery electric vehicles, batteries for electric vehicles, and electric vehicle charging infrastructure), and energy storage technology exports before the period. 408.Reporting on financing related to China (a)National interest reportBefore authorizing a loan or guarantee for a transaction in an amount greater than $25,000,000 for which the end user, lender, or obligor is the government of China, the President of the Export-Import Bank of the United States (in this section referred to as the Bank) shall— 
(1)report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that the Bank has consulted with the Secretary of State and any other relevant department or agency, as deemed appropriate by the President of the United States, to assess any risks posed by the entity or the transaction to the national interest of the United States; and (2)include a summary of the transaction and the consultation. 
(b)Form of reportThe report described in subsection (a) shall be submitted in unclassified form but may include a classified annex. (c)Related policies (1)The Board of Directors of the Bank shall prescribe policies for the Bank with respect to— 
(A)procedures required by the consultation described in subsection (a)(1); (B)establishment of a period of not less than 25 days to complete the consultations described in subsection (a) during which time consulted parties may submit any appropriate information to the Bank; and 
(C)efforts by the Bank to assess and determine ownership or control by the government of China pursuant to the requirements of subsection (a). (2)In prescribing the policies described under paragraph (1) of this subsection, the Board of Directors of the Bank shall— 
(A)consult with the Secretary of State with respect to the procedures referred to in subparagraphs (A) and (B) of paragraph (1) of this subsection, and seek to ensure that the procedures— (i)are consistent, wherever appropriate, with national interest determinations made under section 2(b)(1)(B) of the Export-Import Bank Act of 1945; and 
(ii)include coordination between the Secretary of State and the Director of National Intelligence, wherever appropriate; and (B)consult with the Secretary of the Treasury with respect to the efforts described in paragraph (1)(C) of this subsection. 
(d)DefinitionFor the purposes of this section, the term government of China means any person that the Bank has reason to believe is— (1)the state and the government of China, as well as any political subdivision, agency, or instrumentality thereof; 
(2)any entity controlled, directly or indirectly, by any of the foregoing, including any partnership, association, or other entity in which any of the foregoing owns a 50 percent or greater interest or a controlling interest, and any entity which is otherwise controlled by any of the foregoing; (3)any person that is or has been acting or purporting to act, directly or indirectly, for or on behalf of any of the foregoing; and 
(4)any other person which the Secretary of the Treasury has notified the Bank is included in any of the foregoing. (e)SunsetThis section shall have no force or effect on the earlier of-— 
(1)December 31, 2026; or (2)the date that is 30 days after the date that the President of the United States reports to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that China is in substantial compliance with— 
(A)the financial terms and conditions of the Arrangement on Officially Supported Export Credits of the Organization for Economic Cooperation and Development; and (B)the rules and principles of the Paris Club. 
409.Alternative procedures during quorum lapse 
(a)In generalSection 3(c)(6) of the Export-Import Bank Act of 1945 (12 U.S.C. 635a(c)(6)) is amended— (1)by inserting (A) after (6); and 
(2)by adding at the end the following:  (B) (i)If there is an insufficient number of directors to constitute a quorum under subparagraph (A) for 120 consecutive days during the term of a President of the United States, a temporary Board, consisting of the following members, shall act in the stead of the Board of Directors: 
(I)The United States Trade Representative. (II)The Secretary of the Treasury. 
(III)The Secretary of Commerce. (IV)The members of the Board of Directors. 
(ii)If, at a meeting of the temporary Board— (I)a member referred to in clause (i)(IV) is present, the meeting shall be chaired by such a member, consistent with Bank bylaws; or 
(II)no such member is present, the meeting shall be chaired by the United States Trade Representative. (iii)A member described in subclause (I), (II), or (III) of clause (i) may delegate the authority of the member to vote on whether to authorize a transaction, whose value does not exceed $100,000,000, to— 
(I)if the member is the United States Trade Representative, the Deputy United States Trade Representative; or (II)if the member is referred to in such subclause (II) or (III), the Deputy Secretary of the department referred to in the subclause. 
(iv)If the temporary Board consists of members of only one political party, the President of the United States shall, to the extent practicable, appoint to the temporary Board a qualified member of a different political party who occupies a position requiring nomination by the President, by and with the consent of the Senate. (v)The temporary board may not change or amend Bank policies, procedures, bylaws, or guidelines. 
(vi)The temporary Board shall expire at the end of the term of the President of the United States in office at the time the temporary Board was constituted or upon restoration of a quorum of the Board of Directors as defined in subparagraph (A). (vii)With respect to a transaction that equals or exceeds $100,000,000, the Chairperson of the temporary Board shall ensure that the Bank complies with section 2(b)(3).. 
(b)TerminationThe amendments made by subsection (a) shall have no force or effect after December 31, 2026. VTerrorism Risk Insurance Program Extension 501.Short titleThis title may be cited as the Terrorism Risk Insurance Program Reauthorization Act of 2019. 
502.7-year extension of Terrorism Risk Insurance Program 
(a)Termination dateSection 108(a) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking 2020 and inserting 2027. (b)Timing of mandatory recoupmentSection 103(e)(7)(E)(i) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)in subclause (I)— (A)by striking 2017 and inserting 2022; and 
(B)by striking 2019 and inserting 2024; (2)in subclause (II)— 
(A)by striking 2018 and inserting 2023; (B)by striking 2024 and inserting 2029; and 
(C)by striking 2019 and inserting 2024; and (3)in subclause (III)— 
(A)by striking 2024 and inserting 2029; and (B)by striking 2019 and inserting 2024. 
(c)Ongoing reports regarding market conditions for terrorism risk insuranceParagraph (2) of section 104(h) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— (1)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and 
(2)by inserting after subparagraph (A) the following new subparagraph:  (B)an evaluation of the availability and affordability of terrorism risk insurance, which shall include an analysis of such availability and affordability specifically for places of worship;. 
(d)Study and report on cyber terrorismNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, which shall— (1)analyze and address— 
(A)overall vulnerabilities and potential costs of cyber attacks to the United States public and private infrastructure that could result in physical or digital damage; (B)whether State-defined cyber liability under a property and casualty line of insurance is adequate coverage for an act of cyber terrorism; 
(C)whether such risks can be adequately priced by the private market; and (D)whether the current risk-share system under the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is appropriate for a cyber terrorism event; and 
(2)set forth recommendations on how Congress could amend the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) to meet the next generation of cyber threats.  VINASA Enhanced Use Leasing Extension 601.Short titleThis title may be cited as the NASA Enhanced Use Leasing Extension Act of 2019. 
602.Extension of authority to enter into leases of non-excess property of the National Aeronautics and Space AdministrationSection 20145(g) of title 51, United States Code, is amended, in the first sentence, by striking December 31, 2019 and inserting December 31, 2021.  VIIINKSNA Extension 701.Exemption from the Iran, North Korea, and Syria Nonproliferation ActSection 7(1) of the Iran, North Korea, and Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note) is amended, in the undesignated matter following subparagraph (B), by striking December 31, 2020 and inserting December 31, 2025.  
VIIIBrand USA Extension 
801.Short titleThis title may be cited as the Brand USA Extension Act. 802.The Corporation for Travel PromotionSubsection (b) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(b)) is amended— 
(1)in paragraph (2)(A)— (A)in clause (ii), by inserting or foodservice after restaurant; 
(B)in clause (v), by inserting , such as outdoor recreation before the semicolon at the end; and (C)in clause (viii), by inserting commercial or private before passenger air sector; 
(2)in paragraph (5)(A)— (A)in clause (iii), by inserting speaking conventions, sales missions, after trade shows,; 
(B)in clause (iv), by striking and at the end; (C)in clause (v), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following:  (vi)to promote tourism to the United States through digital media, online platforms, and other appropriate medium.; and 
(3)in paragraph (7)(C), by striking 3 days and inserting 5 days. 803.Accountability measuresSubsection (c) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(c)) is amended— 
(1)in paragraph (2), by striking $500,000 and inserting $450,000; and (2)in paragraph (3)— 
(A)by redesignating subparagraph (I) as subparagraph (K); (B)in subparagraph (H)(iii), by striking and at the end; and 
(C)by inserting after subparagraph (H)(iii) the following:  (I)a list of countries the Corporation identifies as emerging markets for tourism to the United States; 
(J)a description of the efforts the Corporation has made to promote tourism to rural areas of the United States; and. 804.Extension of funding for Brand USASubsection (d) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)) is amended— 
(1)in paragraph (2)(B), by striking 2020 and inserting 2027; (2)in paragraph (3)(B)(ii), by striking 70 percent and inserting 50 percent; and 
(3)in paragraph (4)(B), by striking 2020 and inserting 2027. 805.Performance planNot later than 90 days after the date of the enactment of this Act, the Corporation for Travel Promotion shall make the performance metrics established pursuant to subsection (f)(1)(A) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(f)(1)(A)) publicly available on the website of the Corporation. 
806.Electronic system for travel authorization fee increaseSection 217(h)(3)(B)(i)(I) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)(i)(I)) is amended by striking $10 and inserting $17.  IXDC Opportunity Scholarship Extensions 901.Scholarships for Opportunity and Results (a)Section 3014(a) of the Scholarships for Opportunity and Results Act (sec. 38–1853.14, D.C. Official Code) is amended by striking through fiscal year 2019 and inserting through fiscal year 2023. 
(b)The amendment made by subsection (a) shall take effect on September 30, 2019.  XBudgetary Effects 1001.Budgetary effects (a)Statutory PAYGO scorecardsThe budgetary effects of this division and each succeeding division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate PAYGO scorecardsThe budgetary effects of this division and each succeeding division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division and each succeeding division shall not be estimated— 
(1)for purposes of section 251 of such Act; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
JForeign Policy 
IVenezuela Assistance 
101.Short titlesThis title may be cited as the Venezuela Emergency Relief, Democracy Assistance, and Development Act of 2019 or the VERDAD Act of 2019. ASupport for the Interim President of Venezuela and recognition of the Venezuelan National Assembly 111.Findings; sense of Congress in support of the Interim President of Venezuela (a)FindingsCongress makes the following findings: 
(1)Venezuela’s electoral event on May 20, 2018 was characterized by widespread fraud and did not comply with international standards for a free, fair, and transparent electoral process. (2)Given the fraudulent nature of Venezuela’s May 20, 2018 electoral event, Nicolás Maduro’s tenure as President of Venezuela ended on January 10, 2019. 
(3)The National Assembly of Venezuela approved a resolution on January 15, 2019 that terminated Nicolás Maduro’s authority as the President of Venezuela. (4)On January 23, 2019, the President of the National Assembly of Venezuela was sworn in as the Interim President of Venezuela. 
(b)Sense of CongressIt is the sense of Congress— (1)to support the decisions by the United States Government, more than 50 governments around the world, the Organization of American States, the Inter-American Development Bank, and the European Parliament to recognize National Assembly President Juan Guaidó as the Interim President of Venezuela; 
(2)to encourage the Interim President of Venezuela to advance efforts to hold democratic presidential elections in the shortest possible period; and (3)that the Organization of American States, with support from the United States Government and partner governments, should provide diplomatic, technical, and financial support for a new presidential election in Venezuela that complies with international standards for a free, fair, and transparent electoral process. 
112.Recognition of Venezuela’s democratically elected National Assembly 
(a)FindingsCongress finds that Venezuela’s unicameral National Assembly convened on January 6, 2016, following democratic elections that were held on December 6, 2015. (b)Sense of CongressIt is the sense of Congress that Venezuela’s democratically elected National Assembly is the only national level democratic institution remaining in the country. 
(c)PolicyIt is the policy of the United States to recognize the democratically elected National Assembly of Venezuela as the only legitimate national legislative body in Venezuela. (d)Assistance to Venezuela’s National AssemblyThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall prioritize efforts to provide technical assistance to support the democratically elected National Assembly of Venezuela in accordance with section 143. 
113.Advancing a negotiated solution to Venezuela’s crisis 
(a)Sense of CongressIt is the sense of Congress that— (1)direct, credible negotiations led by the Interim President of Venezuela and members of Venezuela’s democratically elected National Assembly— 
(A)are supported by stakeholders in the international community that have recognized the Interim President of Venezuela; (B)include the input and interests of Venezuelan civil society; and 
(C)represent the best opportunity to reach a solution to the Venezuelan crisis that includes— (i)holding a new presidential election that complies with international standards for a free, fair, and transparent electoral process; 
(ii)ending Nicolás Maduro’s usurpation of presidential authorities; (iii)restoring democracy and the rule of law; 
(iv)freeing political prisoners; and (v)facilitating the delivery of humanitarian aid; 
(2)dialogue between the Maduro regime and representatives of the political opposition that commenced in October 2017, and were supported by the Governments of Mexico, of Chile, of Bolivia, and of Nicaragua, did not result in an agreement because the Maduro regime failed to credibly participate in the process; and (3)negotiations between the Maduro regime and representatives of the political opposition that commenced in October 2016, and were supported by the Vatican, did not result in an agreement because the Maduro regime failed to credibly participate in the process. 
(b)PolicyIt is the policy of the United States to support diplomatic engagement in order to advance a negotiated and peaceful solution to Venezuela’s political, economic, and humanitarian crisis that is described in subsection (a)(1). BHumanitarian relief for Venezuela 121.Humanitarian relief for the Venezuelan people (a)Sense of CongressIt is the sense of Congress that— 
(1)the United States Government should expand efforts to peacefully address Venezuela’s humanitarian crisis; and (2)humanitarian assistance— 
(A)should be targeted toward those most in need and delivered through partners that uphold internationally recognized humanitarian principles; and (B)should not be passed through the control or distribution mechanisms of the Maduro regime. 
(b)Humanitarian relief 
(1)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall provide— (A)humanitarian assistance to individuals and communities in Venezuela, including— 
(i)public health commodities and services, including medicines and basic medical supplies and equipment; (ii)basic food commodities and nutritional supplements needed to address growing malnutrition and improve food security for the people of Venezuela, with a specific emphasis on the most vulnerable populations; and 
(iii)technical assistance to ensure that health and food commodities are appropriately selected, procured, targeted, and distributed; and (B)Venezuelans and hosting communities, as appropriate, in neighboring countries with humanitarian aid, such as— 
(i)urgently needed health and nutritional assistance, including logistical and technical assistance to hospitals and health centers in affected communities; (ii)food assistance for vulnerable individuals, including assistance to improve food security for affected communities; and 
(iii)hygiene supplies and sanitation services. (2)Aid to Venezuelans in neighboring countriesThe aid described in paragraph (1)(B)— 
(A)may be provided— (i)directly to Venezuelans in neighboring countries, including countries of the Caribbean; or 
(ii)indirectly through the communities in which the Venezuelans reside; and (B)should focus on the most vulnerable Venezuelans in neighboring countries. 
(c)Humanitarian assistance strategy updateNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit, to the appropriate congressional committees, an update to the Venezuela humanitarian assistance strategy described in the conference report accompanying the Consolidated Appropriations Act (Public Law 116–6), to cover a 2-year period and include— (1)a description of the United States humanitarian assistance provided under this section; 
(2)a description of United States diplomatic efforts to ensure support from international donors, including regional partners in Latin America and the Caribbean, for the provision of humanitarian assistance to the people of Venezuela; (3)the identification of governments that are willing to provide financial and technical assistance for the provision of such humanitarian assistance to the people of Venezuela and a description of such assistance; and 
(4)the identification of the financial and technical assistance to be provided by multilateral institutions, including the United Nations humanitarian agencies, the Pan American Health Organization, the Inter-American Development Bank, and the World Bank, and a description of such assistance. (d)Diplomatic engagementThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall work with relevant foreign governments and multilateral organizations to coordinate a donors summit and carry out diplomatic engagement to advance the strategy required under subsection (c). 
(e)Authorization of appropriationsThere is authorized to be appropriated $400,000,000 for fiscal year 2020 to carry out the activities set forth in subsection (b). (f)Defined termIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate; 
(3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives. 
122.Support for efforts at the United Nations on the humanitarian crisis in Venezuela 
(a)Sense of CongressIt is the sense of Congress that the United Nations humanitarian agencies should conduct and publish independent assessments of the humanitarian situation in Venezuela, including— (1)the extent and impact of the shortages of food, medicine, and medical supplies in Venezuela; 
(2)basic health indicators in Venezuela, such as maternal and child mortality rates and the prevalence and treatment of communicable diseases; and (3)the efforts needed to resolve the shortages identified in paragraph (1) and to improve the health indicators referred to in paragraph (2). 
(b)United Nations Resident CoordinatorThe President should instruct the Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to support the efforts of the Resident Coordinator for Venezuela in a manner that— (1)contributes to Venezuela’s long-term recovery; and 
(2)advances humanitarian efforts in Venezuela and for Venezuelans residing in neighboring countries. 123.Coordination and distribution of humanitarian assistance to the people of Venezuela (a)Short titleThis section may be cited as the Humanitarian Assistance to the Venezuelan People Act of 2019. 
(b)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate; 
(2)the Committee on Appropriations of the Senate; (3)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(4)the Committee on Foreign Affairs of the House of Representatives; (5)the Committee on Appropriations of the House of Representatives; and 
(6)the Committee on Financial Services of the House of Representatives. (c)Report on the coordination and distribution of humanitarian assistance to the people of venezuela including strategy on future efforts (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit a report to the appropriate congressional committees that evaluates the delivery and coordination of humanitarian assistance to the people of Venezuela since the onset of the humanitarian crisis, whether residing in Venezuela or elsewhere in the Western Hemisphere. 
(2)Matters to be includedThe report required under paragraph (1) shall— (A)identify how United States Agency for International Development and Department of State best practices are being utilized in providing humanitarian assistance to Venezuela and countries in the region, including a description of coordination efforts with United States embassies and USAID missions throughout the region; 
(B)describe the current and anticipated challenges to distributing humanitarian assistance in Venezuela and countries hosting Venezuelan migrants; (C)describe the coordination of United States assistance with foreign donors; and 
(D)describe how the distribution of humanitarian assistance is being monitored and evaluated, including— (i)the number of beneficiaries receiving such assistance; 
(ii)an assessment of how humanitarian and development assistance is benefitting Venezuelan migrants inside and outside of the country; and (iii)what additional staff may be necessary to manage such assistance. 
CAddressing regime cohesion 
131.Classified briefing on declining cohesion inside the Venezuelan military and the Maduro regime 
(a)Reporting requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research, and in coordination with the Director of National Intelligence, shall provide a briefing to the appropriate congressional committees that assesses the declining cohesion inside the Venezuelan military and security forces and the Maduro regime. (b)Additional elementsThe briefing required under subsection (a) shall— 
(1)identify senior members of the Venezuelan military and the Maduro regime, including generals, admirals, cabinet ministers, deputy cabinet ministers, and the heads of intelligence agencies, whose loyalty to Nicolás Maduro is declining; (2)describe the factors that would accelerate the decision making of individuals identified in paragraph (1)— 
(A)to break with the Maduro regime; and (B)to recognize the Interim President of Venezuela and his government; and 
(3)assess and detail the massive number of desertions and defections that have occurred at the officer and enlisted levels inside the Venezuelan military and security forces. (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations of the Senate; (2)the Select Committee on Intelligence of the Senate; 
(3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Permanent Select Committee on Intelligence of the House of Representatives. 
132.Additional restrictions on visas 
(a)In generalThe Secretary of State shall impose the visa restrictions described in subsection (c) on any foreign person who the Secretary determines— (1)is a current or former senior official of the Maduro regime, or any foreign person acting on behalf of such regime, who is knowingly responsible for, complicit in, responsible for ordering, controlling, or otherwise directing, or participating in (directly or indirectly) any activity in or in relation to Venezuela, on or after January 23, 2019, that significantly undermines or threatens the integrity of— 
(A)the democratically-elected National Assembly of Venezuela; or (B)the President of such National Assembly, while serving as Interim President of Venezuela, or the senior government officials under the supervision of such President; 
(2)is the spouse or adult child of a foreign person described in paragraph (1); or (3)is the spouse or adult child of Venezuelan person sanctioned under— 
(A)section 5(a) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278), as amended by section 163 of this title; (B)section 804(b) of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1903(b)); or 
(C)Executive Orders 13692 (50 U.S.C. 1701 note) and 13850. (b)Removal from visa revocation listPursuant to such procedures as the Secretary of State may establish to implement this section— 
(1)if any person described in subsection (a)(1) recognizes and pledges support for the Interim President of Venezuela or a subsequent democratically elected government of Venezuela, that person and any family members of that person who were subject to visa restrictions pursuant to subsection (a)(2) shall no longer be subject to such visa restrictions; and (2)if any person described in subparagraphs (A) through (C) of subsection (a)(3) recognizes and pledges support for the Interim President of Venezuela or a subsequent democratically elected government of Venezuela, any family members of that person who were subject to visa restrictions pursuant to subsection (a)(3) shall no longer be subject to such visa restrictions. 
(c)Visa restrictions described 
(1)Visas, admission, or paroleAn alien described in subsection (a) is— (A)inadmissible to the United States; 
(B)ineligible to receive a visa or other documentation to enter the United States; and (C)otherwise ineligible to be admitted or paroled into the United States or to receive any benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(2)Current visas revoked 
(A)In generalAn alien described in subsection (a) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (B)Immediate effectA revocation under subparagraph (A) shall— 
(i)take effect immediately; and (ii)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 
(3)ExceptionsSanctions under paragraphs (1) and (2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary— (A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or 
(B)to carry out or assist law enforcement activity in the United States. (d)RulemakingThe President shall issue such regulations, licenses, and orders as may be necessary to carry out this section. 
133.Waiver for sanctioned officials that recognize the Interim President of Venezuela 
(a)Removal of sanctionsIf a person sanctioned under any of the provisions of law described in subsection (b) recognizes and pledges supports for the Interim President of Venezuela or a subsequent democratically elected government, the person shall no longer be subject to such sanctions, pursuant to such procedures as the Secretary of State and the Secretary of the Treasury may establish to implement this section. (b)Sanctions describedThe sanctions described in this subsection are set forth in the following provisions of law: 
(1) 
(A)Paragraphs (3) and (4) of section 5(a) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278), as amended by section 163 of this title. (B)Paragraph (5) of section 5(a) of such Act, to the extent such paragraph relates to the sanctions described in paragraph (3) or (4) of such subsection. 
(2) 
(A)Clauses (1) and (4) of section 1(a)(ii)(A) of Executive Order 13692 (50 U.S.C. 1701 note). (B)Subparagraph (D)(2) of section 1(a)(ii) of such Executive Order, to the extent such subparagraph relates to the provisions of law cited in subparagraph (A). 
(3) 
(A)Section 1(a)(ii) of Executive Order 13850. (B)Paragraph (iii) of section 1(a) of such Executive Order, to the extent such paragraph relates to the provision of law cited in subparagraph (A). 
(c)RulemakingThe President shall issue such regulations, licenses, and orders as may be necessary to carry out this section. DRestoring democracy and addressing the political crisis in Venezuela 141.Support for the Organization of American States and the Lima Group (a)Sense of CongressIt is the sense of Congress that the Secretary of State should— 
(1)take additional steps to support ongoing efforts by the Secretary General of the Organization of American States to promote diplomatic initiatives to foster the restoration of democracy and the rule of law in Venezuela; (2)conduct diplomatic engagement in support of efforts by the Lima Group to restore democracy and the rule of law in Venezuela and facilitate the delivery of humanitarian assistance for the Venezuelan people; and 
(3)engage with the International Contact Group on Venezuela to advance a peaceful and democratic solution to the current crisis. (b)Defined termsIn this section: 
(1)International contact group on venezuelaThe International Contact Group on Venezuela refers to a diplomatic bloc— (A)whose members include the European Union, France, Germany, Italy, Spain, Portugal, Sweden, the Netherlands, the United Kingdom, Ecuador, Costa Rica, and Uruguay; and 
(B)which was established to advance a peaceful and democratic solution to the current crisis in Venezuela. (2)Lima groupThe Lima Group refers to a diplomatic bloc— 
(A)whose members include Argentina, Brazil, Canada, Chile, Colombia, Costa Rica, Guatemala, Guyana, Honduras, Panama, Paraguay, Peru, and Saint Lucia; and (B)which was established to address the political, economic, and humanitarian crises in Venezuela. 
142.Accountability for crimes against humanity 
(a)Sense of CongressIt is the sense of Congress that the Secretary of State should conduct robust diplomatic engagement in support of efforts in Venezuela, and on the part of the international community, to ensure accountability for possible crimes against humanity and serious violations of human rights. (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that— 
(1)evaluates the degree to which the Maduro regime and its officials, including members of the Venezuelan security forces, have engaged in actions that constitute possible crimes against humanity and serious violations of human rights; and (2)provides options for holding accountable the perpetrators identified under paragraph (1). 
143.Support for international election observation and democratic civil society 
(a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development— (1)shall work with the Organization of American States to ensure credible international observation of future elections in Venezuela that contributes to free, fair, and transparent democratic electoral processes; and 
(2)shall work with nongovernmental organizations— (A)to strengthen democratic governance and institutions, including the democratically elected National Assembly of Venezuela; 
(B)to defend internationally recognized human rights for the people of Venezuela, including support for efforts to document crimes against humanity and violations of human rights; (C)to support the efforts of independent media outlets to broadcast, distribute, and share information beyond the limited channels made available by the Maduro regime; and 
(D)to combat corruption and improve the transparency and accountability of institutions that are part of the Maduro regime. (b)Engagement at the Organization of American StatesThe Secretary of State, acting through the United States Permanent Representative to the Organization of American States, should advocate and build diplomatic support for sending an election observation mission to Venezuela to ensure that democratic electoral processes are organized and carried out in a free, fair, and transparent manner. 
(c)Briefing requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall provide a briefing on the strategy to carry out the activities described in subsection (a) to— (1)the Committee on Foreign Relations of the Senate; 
(2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and 
(4)the Committee on Appropriations of the House of Representatives. (d)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Secretary of State for fiscal year 2020, $17,500,000 to carry out the activities set forth in subsection (a). 
(2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)) and from the Development Assistance Fund under section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)), to the extent that such funds are expended. ESupporting the reconstruction of Venezuela 151.Recovering assets stolen from the Venezuelan people (a)Recovering assetsThe President, acting through the Secretary of State and in consultation with the Secretary of the Treasury, shall advance a coordinated international effort— 
(1)to work with foreign governments— (A)to share financial investigations intelligence, as appropriate; 
(B)to block the assets identified pursuant to paragraph (2); and (C)to provide technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures; and 
(2)to carry out special financial investigations to identify and track assets taken from the people and institutions of Venezuela through theft, corruption, money laundering, or other illicit means. (b)Strategy requirement (1)In generalNot later than 180 days after the date of the enactment of this Act, the President, acting through the Secretary of State and in consultation with the Secretary of the Treasury, shall submit a strategy for carrying out the activities described in subsection (a) to Congress. 
(2)Additional elementsThe strategy required under paragraph (1) shall— (A)assess whether the United States or another member of the international community should establish a managed fund to hold the assets identified pursuant to subsection (a)(2) that could be returned to a future democratic government in Venezuela; and 
(B)include such recommendations as the President and the Secretary of State consider appropriate for legislative or administrative action in the United States that would be needed to establish and manage the fund described in subparagraph (A). FRestoring the rule of law in Venezuela 161.Developing and implementing a coordinated sanctions strategy with partners in the Western Hemisphere and the European Union (a)Strengthening sanctions capacity in Latin America and the CaribbeanThe Secretary of State, in consultation with the Secretary of the Treasury, shall offer to provide technical assistance to partner governments in Latin America and the Caribbean to assist such governments in establishing the legislative and regulatory frameworks needed to impose targeted sanctions on officials of the Maduro regime who— 
(1)are responsible for human rights abuses; (2)have engaged in public corruption; or 
(3)are undermining democratic institutions and processes in Venezuela. (b)Coordinating international sanctionsThe Secretary of State, in consultation with the Secretary of the Treasury, shall engage in diplomatic efforts with partner governments, including the Government of Canada, governments in the European Union, and governments in Latin America and the Caribbean, to impose targeted sanctions on the Maduro regime officials described in subsection (a). 
(c)Strategy requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit a strategy for carrying out the activities described in subsection (a) to— (1)the Committee on Foreign Relations of the Senate; 
(2)the Committee on Appropriations of the Senate; (3)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(4)the Committee on Foreign Affairs of the House of Representatives; (5)the Committee on Appropriations of the House of Representatives; and 
(6)the Committee on Financial Services of the House of Representatives. (d)Authorization of appropriations (1)In generalThere is authorized to be appropriated to the Secretary of State for fiscal year 2020, $3,000,000 to carry out the activities set forth in subsection (a). 
(2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)) and the International Narcotics and Law Enforcement Fund under section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h) to the extent that such funds are expended. 162.Classified briefing on the involvement of Venezuelan officials in corruption and illicit narcotics trafficking (a)Briefing requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research, and in coordination with the Director of National Intelligence, shall provide a classified briefing to the appropriate congressional committees on the involvement of senior officials of the Maduro regime, including members of the National Electoral Council, the judicial system, and the Venezuelan security forces, in illicit narcotics trafficking and significant acts of public corruption in Venezuela. 
(b)Additional elementsThe briefing provided under subsection (a) shall— (1)describe how the significant acts of public corruption pose challenges for United States national security and impact the rule of law and democratic governance in countries of the Western Hemisphere; 
(2)identify individuals for whom there is credible information that they frustrated the ability of the United States to combat illicit narcotics trafficking; (3)include an assessment of the relationship between individuals identified under subsection (a) and Nicolás Maduro or members of his cabinet; and 
(4)include input from the Drug Enforcement Administration, the Office of Foreign Assets Control, and the Financial Crimes Enforcement Network. (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations of the Senate; (2)the Select Committee on Intelligence of the Senate; 
(3)the Committee on Banking, Housing, and Urban Affairs of the Senate; (4)the Committee on Foreign Affairs of the House of Representatives; 
(5)the Permanent Select Committee on Intelligence of the House of Representatives; and (6)the Committee on Financial Services of the House of Representatives. 
163.Concerns over PDVSA transactions with Rosneft 
(a)FindingsCongress makes the following findings: (1)In late 2016, Venezuelan state-owned oil company Petróleos de Venezuela, S.A. (referred to in this section as PDVSA), through a no compete transaction, secured a loan from Russian government-controlled oil company Rosneft, using 49.9 percent of PDVSA’s American subsidiary, CITGO Petroleum Corporation, including its assets in the United States, as collateral. As a result of this transaction, 100 percent of CITGO is held as collateral by PDVSA’s creditors. 
(2)CITGO, a wholly owned subsidiary of PDVSA, is engaged in interstate commerce and owns and controls critical energy infrastructure in 19 States of the United States, including an extensive network of pipelines, 48 terminals, and 3 refineries, with a combined oil refining capacity of 749,000 barrels per day. CITGO’s refinery in Lake Charles, Louisiana, is the sixth largest refinery in the United States. (3)The Department of the Treasury imposed sanctions on Rosneft, which is controlled by the Government of the Russian Federation, and its Executive Chairman, Igor Sechin, following Russia’s military invasion of Ukraine and its illegal annexation of Crimea in 2014. 
(4)The Department of Homeland Security has designated the energy sector as critical to United States infrastructure. (5)The growing economic crisis in Venezuela raises the probability that the Maduro regime and PDVSA will default on their international debt obligations, resulting in a scenario in which Rosneft could come into control of CITGO’s United States energy infrastructure holdings. 
(b)Sense of CongressIt is the sense of Congress that— (1)control of critical United States energy infrastructure by Rosneft, a Russian government-controlled entity currently under United States sanctions that is led by Igor Sechin, who is also under United States sanctions and is a close associate of Vladimir Putin, would pose a significant risk to United States national security and energy security; and 
(2)a default by PDVSA on its loan from Rosneft, resulting in Rosneft coming into possession of PDVSA’s United States CITGO assets, would warrant careful consideration by the Committee on Foreign Investment in the United States. (c)Preventing Rosneft from controlling United States energy infrastructureThe President shall take all necessary steps to prevent Rosneft from gaining control of critical United States energy infrastructure. 
(d)Security risk reportNot later than 90 days after the date of the enactment of this Act, the President shall submit a report assessing the national security risks posed by potential Russian acquisition and control of CITGO’s United States energy infrastructure holdings to— (1)the Committee on Foreign Relations of the Senate; 
(2)the Committee on Homeland Security and Governmental Affairs of the Senate; (3)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(4)the Committee on Foreign Affairs of the House of Representatives; (5)the Committee on Homeland Security of the House of Representatives; and 
(6)the Committee on Financial Services of the House of Representatives. 164.Classified briefing on activities of certain foreign governments and actors in Venezuela (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research of the Department of State, and in coordination with the Director of National Intelligence, shall provide a classified briefing to the appropriate congressional committees on— 
(1)the full extent of cooperation by the Government of the Russian Federation, the Government of the People’s Republic of China, the Government of Cuba, and the Government of Iran with the Maduro regime; and (2)the activities inside Venezuelan territory of foreign armed groups, including Colombian criminal organizations and defectors from the Colombian guerilla group known as the Revolutionary Armed Forces of Colombia, and foreign terrorist organizations, including the Colombian guerilla group known as the National Liberation Army (ELN). 
(b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate; 
(2)the Select Committee on Intelligence of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and 
(4)the Permanent Select Committee on Intelligence of the House of Representatives. 165.Countering Russian influence in Venezuela (a)Short titleThis section may be cited as the Russian-Venezuelan Threat Mitigation Act. 
(b)Threat assessment and strategy to counter Russian influence in Venezuela 
(1)Defined termIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Foreign Affairs of the House of Representatives. (2)Threat assessmentNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees regarding— 
(A)an assessment of Russian-Venezuelan security cooperation; (B)the potential threat such cooperation poses to the United States and countries in the Western Hemisphere; and 
(C)a strategy to counter threats identified in subparagraphs (A) and (B). (c)Aliens ineligible for visas, admission, or parole (1)Aliens describedAn alien described in this paragraph is an alien who the Secretary of State or the Secretary of Homeland Security (or a designee of either Secretary) knows, or has reason to believe, is acting or has acted on behalf of the Government of Russia in direct support of the security forces of the Maduro regime. 
(2)Visas, admission, or paroleAn alien described in paragraph (1) is— (A)inadmissible to the United States; 
(B)ineligible to receive a visa or other documentation to enter the United States; and (C)otherwise ineligible to be admitted or paroled into the United States or to receive any benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(3)Current visas revoked 
(A)In generalAn alien described in paragraph (1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (B)Immediate effectA revocation under subparagraph (A) shall— 
(i)take effect immediately; and (ii)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 
(4)ExceptionsSanctions under paragraphs (2) and (3) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary— (A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or 
(B)to carry out or assist law enforcement activity in the United States. (5)National securityThe President may waive the application of this subsection with respect to an alien if the President— 
(A)determines that such a waiver is in the national interest of the United States; and (B)submits a notice of, and justification for, such waiver to the appropriate congressional committees. 
(6)SunsetThis subsection shall terminate on the date that is 1 year after the date of the enactment of this Act. 166.Restriction on export of covered articles and services to certain security forces of Venezuela (a)Short titleThis section may be cited as the Venezuela Arms Restriction Act. 
(b)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Relations of the Senate; (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Financial Services of the House of Representatives. 
(2)Covered article or serviceThe term covered article or service— (A)for purposes of subsection (c), means— 
(i)a defense article or defense service (as such terms are defined in section 47 of the Arms Export Control Act (22 U.S.C. 2794)); and (ii)any article included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, and controlled for crime control purposes, if the end user is likely to use the article to violate the human rights of the citizens of Venezuela; and 
(B)for purposes of subsection (d), means— (i)any defense article or defense service of the type described in section 47 of the Arms Export Control Act (22 U.S.C. 2794); and 
(ii)any article of the type included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations and controlled for crime control purposes. (3)Foreign personThe term foreign person means a person that is not a United States person. 
(4)PersonThe term person means an individual or entity. (5)Security forces of venezuelaThe term security forces of Venezuela includes— 
(A)the Bolivarian National Armed Forces, including the Bolivarian National Guard; (B)the Bolivarian National Intelligence Service; 
(C)the Bolivarian National Police; and (D)the Bureau for Scientific, Criminal and Forensic Investigations of the Ministry of Interior, Justice, and Peace. 
(6)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or 
(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. (c)Restriction on export of covered articles and services to certain security forces of venezuela (1)In generalNotwithstanding any other provision of law, covered articles or services may not be exported from the United States to any element of the security forces of the Maduro regime. 
(2)DeterminationNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce and the heads of other departments and agencies, as appropriate, shall— (A)determine, using such information that is available to the Secretary of State, whether any covered article or service has been transferred since July 2017 to the security forces of Venezuela without a license or other authorization as required by law; and 
(B)submit such determination in writing to the appropriate congressional committees. (d)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce, as appropriate, shall submit a report to the appropriate congressional committees regarding the transfer by foreign persons of covered articles or services to elements of the security forces of Venezuela that are under the authority of the Maduro regime. 
(2)Matters to be includedThe report required under paragraph (1) shall include— (A)a list of all significant transfers by foreign persons of covered articles or services to such elements of the security forces of Venezuela since July 2017; 
(B)a list of all foreign persons who maintain an existing defense relationship with such elements of the security forces of Venezuela; and (C)any known use of covered articles or services by such elements of the security forces of Venezuela or associated forces, including paramilitary groups, that have coordinated with such security forces to assault, intimidate, or murder political activists, protesters, dissidents, and other civil society leaders, including Juan Guaidó. 
(e)SunsetThis section shall terminate on the earlier of— (1)the date that is 3 years after the date of the enactment of this Act; or 
(2)the date on which the President certifies to the appropriate congressional committees that the Government of Venezuela has returned to a democratic form of government with respect for the essential elements of representative democracy as set forth in Article 3 of the Inter-American Democratic Charter, adopted by the Organization of American States in Lima on September 11, 2001. GCryptocurrency and ensuring the effectiveness of United States sanctions 171.Briefing on the impact of cryptocurrencies on United States sanctions (a)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations of the Senate; (2)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Financial Services of the House of Representatives. 
(b)MethodologyNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of the Treasury, after consultation with the Chairman of the Securities and Exchange Commission and the Chairman of the Commodity Futures Trading Commission, shall develop a methodology to assess how any digital currency, digital coin, or digital token, that was issued by, for, or on behalf of the Maduro regime is being utilized to circumvent or undermine United States sanctions. (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of the Treasury shall brief the appropriate congressional committees on the methodology developed under subsection (b). 
HMiscellaneous provisions 
181.Congressional briefings 
(a)Humanitarian assistance; sanctions coordination 
(1)In generalNot later than 15 days after any of the congressional committees listed in paragraph (2) requests a briefing regarding the implementation— (A)of section 121, the Secretary of State and the Administrator of the United States Agency for International Development shall provide such briefing to such committee; and 
(B)of section 161, the Secretary of State shall provide such briefing to such committee. (2)Congressional committeesThe committees listed in this paragraph are— 
(A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives. 
(b)United Nations; negotiated solution; crimes against humanity 
(1)In generalNot later than 15 days after any congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 113, 122, or 142, the Secretary of State shall provide such briefing to such committee. (2)Congressional committeesThe congressional committees listed in this paragraph are— 
(A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Foreign Affairs of the House of Representatives. 
(c)Regime cohesion 
(1)In generalNot later than 15 days after a congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 131, the Secretary of State and the Director of National Intelligence shall provide such briefing to such committee. (2)Congressional committeesThe congressional committees listed in this paragraph are— 
(A)the Committee on Foreign Relations of the Senate; (B)the Select Committee on Intelligence of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Permanent Select Committee on Intelligence of the House of Representatives. 
(d)International election observation; democratic civil societyNot later than 15 days after a congressional committee listed in subsection (a)(2) requests a briefing regarding the implementation of section 143, the Secretary of State and the Administrator of the United States Agency for International Development shall provide such briefing to such committee. (e)Visa restrictions; sanctions waiverNot later than 15 days after a congressional committee listed in subsection (b)(2) requests a briefing regarding the implementation of section 132 or 133, the Secretary of State shall provide such briefing to such committee. 
(f)Recovery of stolen assets 
(1)In generalNot later than 15 days after a congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 151, the Secretary of State, the Secretary of the Treasury, and the Attorney General shall provide such briefing to such committee. (2)Congressional committeesThe congressional committees listed in this paragraph are— 
(A)the Committee on Foreign Relations of the Senate; (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(C)the Committee on the Judiciary of the Senate; (D)the Committee on Foreign Affairs of the House of Representatives; 
(E)the Committee on Financial Services of the House of Representatives; and (F)the Committee on the Judiciary of the House of Representatives. 
(g)PDVSA transactions with Rosneft 
(1)In generalNot later than 15 days after a congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 163, the Secretary of State, the Secretary of the Treasury, and the Secretary of Homeland Security shall provide such briefing to such committee. (2)Congressional committeesThe congressional committees listed in this paragraph are— 
(A)the Committee on Foreign Relations of the Senate; (B)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Homeland Security of the House of Representatives. 
182.Prohibition on construction of provisions of this title as an authorization for the use of military forceNothing in this title may be construed as an authorization for the use of military force. 183.Extension and termination of sanctions against Venezuela (a)AmendmentSection 5(e) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278; 50 U.S.C. 1701 note) is amended by striking December 31, 2019 and inserting December 31, 2023. 
(b)TerminationThe requirement to impose sanctions under this title shall terminate on December 31, 2023. IIEastern Mediterranean Security and Energy Partnership 201.Short titleThis title may be cited as the Eastern Mediterranean Security and Energy Partnership Act of 2019. 
202.FindingsCongress makes the following findings: (1)The security of partners and allies in the Eastern Mediterranean region is critical to the security of the United States and Europe. 
(2)Greece is a valuable member of the North Atlantic Treaty Organization (NATO) and a key pillar of stability in the Eastern Mediterranean. (3)Israel is a steadfast ally of the United States and has been designated a major non-NATO ally and major strategic partner. 
(4)Cyprus is a key strategic partner and signed a Statement of Intent with the United States on November 6, 2018, to enhance bilateral security cooperation. (5)The countries of Greece, Cyprus, and Israel have participated in critical trilateral summits to improve cooperation on energy and security issues. 
(6)Secretary of State Mike Pompeo participated in the trilateral summit among Israel, Greece, and Cyprus on March 20, 2019. (7)The United States, Israel, Greece, and Cyprus oppose any action in the Eastern Mediterranean and the Aegean Sea that could challenge stability, violate international law, or undermine good neighborly relations, and in a joint declaration on March 21, 2019, agreed to defend against external malign influences in the Eastern Mediterranean and the broader Middle East. 
(8)The recent discovery of what may be the region’s largest natural gas field off the Egyptian coast and the newest discoveries of natural gas off the coast of Cyprus could represent a significant and positive development for the Eastern Mediterranean and the Middle East, enhancing the region’s strategic energy significance. (9)It is in the national security interest of the United States to promote, achieve, and maintain energy security among, and through cooperation with, allies. 
(10)Natural gas developments in the Eastern Mediterranean have the potential to provide economic gains and contribute to energy security in the region and Europe, as well as support European efforts to diversify away from natural gas supplied by the Russian Federation. (11)The soon to be completed Trans Adriatic Pipeline is a critical component of the Southern Gas Corridor and the European Union’s efforts to diversify energy resources. 
(12)The proposed Eastern Mediterranean pipeline, if commercially viable, would provide for energy diversification in accordance with the European Union’s third energy package of reforms. (13)The United States acknowledges the achievements and importance of the Binational Industrial Research and Development Foundation (BIRD) and the United States-Israel Binational Science Foundation (BSF) and supports continued multiyear funding to ensure the continuity of the programs of the Foundations. 
(14)The United States has welcomed Greece’s allocation of 2 percent of its gross domestic product (GDP) to defense in accordance with commitments made at the 2014 NATO Summit in Wales. (15)Energy exploration in the Eastern Mediterranean region must be safeguarded against threats posed by terrorist and extremist groups, including Hezbollah and any other actor in the region. 
(16)The energy exploration in the Republic of Cyprus’s Exclusive Economic Zone and territorial waters— (A)furthers United States interests by providing a potential alternative to Russian gas for United States allies and partners; and 
(B)should not be impeded by other sovereign states. (17)The United States Government cooperates closely with Cyprus, Greece, and Israel through information sharing agreements. 
(18)United States officials have assisted the Government of the Republic of Cyprus with crafting that nation’s national security strategy. (19)The United States Government provides training to Cypriot officials in areas such as cybersecurity, counterterrorism, and explosive ordnance disposal and stockpile management. 
(20)Israel, Greece, and Cyprus are valued members of the Proliferation Security Initiative to combat the trafficking of weapons of mass destruction. (21)The Republic of Cyprus continues to work closely with the United Nations and regional partners in Europe to combat terrorism and violent extremism. 
(22)Despite robust economic and security relations with the United States, the Republic of Cyprus has been subject to a United States prohibition on the export of defense articles and services since 1987. (23)The 1987 arms prohibition was designed to restrict United States arms sales and transfers to the Republic of Cyprus and the occupied part of Cyprus to avoid hindering reunification efforts. 
(24)At least 40,000 Turkish troops are stationed in the occupied part of Cyprus with some weapons procured from the United States through mainland Turkey. (25)While the United States has, as a matter of policy, avoided the provision of defense articles and services to the Republic of Cyprus, the Government of Cyprus has, in the past, sought to obtain defense articles from other countries, including countries, such as Russia, that pose challenges to United States interests around the world. 
203.Statement of policyIt is the policy of the United States— (1)to continue to actively participate in the trilateral dialogue on energy, maritime security, cybersecurity and protection of critical infrastructure conducted among Israel, Greece, and Cyprus; 
(2)to support diplomatic efforts with partners and allies to deepen energy security cooperation among Greece, Cyprus, and Israel and to encourage the private sector to make investments in energy infrastructure in the Eastern Mediterranean region; (3)to strongly support the completion of the Trans Adriatic and Eastern Mediterranean Pipelines and the establishment of liquified natural gas (LNG) terminals across the Eastern Mediterranean as a means of diversifying regional energy needs away from the Russian Federation; 
(4)to maintain a robust United States naval presence and investments in the naval facility at Souda Bay, Greece and develop deeper security cooperation with Greece to include the recent MQ–9 deployments to the Larissa Air Force Base and United States Army helicopter training in central Greece; (5)to welcome Greece's commitment to move forward with the Interconnector Greece-Bulgaria (IGB pipeline) and additional LNG terminals that will help facilitate delivery of non-Russian gas to the Balkans and central Europe; 
(6)to support deepened security cooperation with the Republic of Cyprus through the removal of the arms embargo on the country; (7)to support robust International Military Education and Training (IMET) programming with Greece and the Republic of Cyprus; 
(8)to leverage relationships within the European Union to encourage investments in Cypriot border and maritime security; (9)to support efforts to counter Russian Federation interference and influence in the Eastern Mediterranean through increased security cooperation with Greece, Cyprus, and Israel, to include intelligence sharing, cyber, and maritime domain awareness; 
(10)to support the Republic of Cyprus' efforts to regulate its banking industry to ensure that it is not used as a source of international money laundering and encourage additional measures toward that end; (11)to strongly oppose any actions that would trigger mandatory sanctions pursuant to section 231 of the Countering America’s Adversaries Through Sanctions Act (CAATSA) (Public Law 115–44), to include the purchase of military equipment from the Russian Federation; 
(12)to continue robust official strategic engagement with Israel, Greece, and Cyprus; (13)to urge countries in the region to deny port services to Russian Federation vessels deployed to support the government of Bashar Al-Assad in Syria; 
(14)to support joint military exercises among Israel, Greece, and Cyprus; (15)to fully implement relevant CAATSA provisions to prevent interference by the Russian Federation in the region; 
(16)to support efforts by countries in the region to demobilize military equipment supplied by the Russian Federation in favor of equipment provided by NATO and NATO-allied member countries; and (17)to strongly support the active and robust participation of Israel, Cyprus, and Greece in the Combating Terrorism Fellowship Program. 
204.United States-Eastern Mediterranean energy cooperation 
(a)In generalThe Secretary of State, in coordination with the Secretary of Energy, may enter into cooperative agreements supporting and enhancing dialogue and planning involving international partnerships between the United States and Israel, Greece, and the Republic of Cyprus. (b)Annual reportsIf the Secretary of State, in coordination with the Secretary of Energy, enters into agreements authorized under subsection (a), the Secretary shall submit an annual report to the appropriate congressional committees that describes— 
(1)actions taken to implement such agreements; and (2)any projects undertaken pursuant to such agreements. 
(c)United States-Eastern mediterranean energy centerThe Secretary of Energy, in coordination with the Secretary of State, may establish a joint United States-Eastern Mediterranean Energy Center in the United States leveraging the experience, knowledge, and expertise of institutions of higher education and entities in the private sector, among others, in offshore energy development to further dialogue and collaboration to develop more robust academic cooperation in energy innovation technology and engineering, water science, technology transfer, and analysis of emerging geopolitical implications, which include opportunities as well as crises and threats from foreign natural resource and energy acquisitions. 205.Repeal of prohibition on transfer of articles on the United States Munitions List to the Republic of Cyprus (a)Sense of CongressIt is the sense of Congress that— 
(1)allowing for the export, re-export or transfer of arms subject to the United States Munitions List (part 121 of title 22, Code of Federal Regulations) to the Republic of Cyprus would advance United States security interests in Europe by helping to reduce the dependence of the Government of the Republic of Cyprus on other countries, including countries that pose challenges to United States interests around the world, for defense-related materiel; and (2)it is in the interest of the United States to continue to support United Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus. 
(b)Modification of prohibitionSection 620C(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2373(e)) is amended— (1)in paragraph (1), by striking Any agreement and inserting Except as provided in paragraph (3), any agreement; and 
(2)by adding at the end the following new paragraph:  (3)The requirement under paragraph (1) shall not apply to any sale or other provision of any defense article or defense service to Cyprus if the end-user of such defense article or defense service is the Government of the Republic of Cyprus.. 
(c)Exclusion of the Government of the Republic of Cyprus from certain related regulations 
(1)In generalSubject to subsection (d) and except as provided in paragraph (2), beginning on the date of the enactment of this Act, the Secretary of State shall not apply a policy of denial for exports, re-exports, or transfers of defense articles and defense services destined for or originating in the Republic of Cyprus if— (A)the request is made by or on behalf of the Government of the Republic of Cyprus; and 
(B)the end-user of such defense articles or defense services is the Government of the Republic of Cyprus. (2)ExceptionThis exclusion shall not apply to any denial based upon credible human rights concerns. 
(d)Limitations on the transfer of articles on the United States Munitions List to the Republic of Cyprus 
(1)In generalThe policy of denial for exports, re-exports, or transfers of defense articles on the United States Munitions List to the Republic of Cyprus shall remain in place unless the President determines and certifies to the appropriate congressional committees not less than annually that— (A)the Government of the Republic of Cyprus is continuing to cooperate with the United States Government in efforts to implement reforms on anti-money laundering regulations and financial regulatory oversight; and 
(B)the Government of the Republic of Cyprus has made and is continuing to take the steps necessary to deny Russian military vessels access to ports for refueling and servicing. (2)WaiverThe President may waive the limitations contained in this subsection for one fiscal year if the President determines that it is essential to the national security interests of the United States to do so. 
(3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and 
(B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. 206.IMET cooperation with Greece and the Republic of CyprusThere is authorized to be appropriated $1,300,000 for fiscal year 2020, $1,500,000 for fiscal year 2021, and $1,800,000 for fiscal year 2022 for International Military Education and Training (IMET) assistance for Greece and $200,000 for fiscal year 2020, $500,000 for fiscal year 2021, and $750,000 for fiscal year 2022 for such assistance for the Republic of Cyprus. The assistance shall be made available for the following purposes: 
(1)Training of future leaders. (2)Fostering a better understanding of the United States. 
(3)Establishing a rapport between the United States military and the country’s military to build alliances for the future. (4)Enhancement of interoperability and capabilities for joint operations. 
(5)Focusing on professional military education. (6)Enabling countries to use their national funds to receive a reduced cost for other Department of Defense education and training. 
207.Foreign Military Financing 
(a)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2021 up to $3,000,000 for Foreign Military Financing (FMF) assistance for Greece to assist the country in meeting its commitment as a member of the North Atlantic Treaty Organization (NATO) to dedicate 20 percent of its defense budget to enhance research and development. (b)Sense of CongressIt is the sense of Congress that Greece should receive robust support under the European Recapitalization Incentive Program implemented by the Department of Defense. 
208.Strategy on United States security and energy cooperation in the Eastern Mediterranean 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate congressional committees a strategy on enhanced security and energy cooperation with countries in the Eastern Mediterranean region, including Israel, the Republic of Cyprus, and Greece. (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)A description of United States participation in and support for the Eastern Mediterranean Natural Gas Forum. (2)An evaluation of all possible delivery mechanisms into Europe for natural gas discoveries in the Eastern Mediterranean region. 
(3)An evaluation of efforts to protect energy exploration infrastructure in the region, including infrastructure owned or operated by United States companies. (4)An assessment of the capacity of the Republic of Cyprus to host an Energy Crisis Center in the region which could provide basing facilities in support of search and rescue efforts in the event of an accident. 
(5)An assessment of the timing of potential natural gas delivery in the region as well as an assessment of the ultimate destination countries for the natural gas delivery from the region. (6)A plan to work with United States businesses seeking to invest in Eastern Mediterranean energy exploration, development, and cooperation. 
(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 209.Report on Russian Federation malign influence in the Eastern Mediterranean (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on Russian Federation malign influence in the Republic of Cyprus, Greece, and Israel since January 1, 2017. 
(b)ElementsThe report required under subsection (a) shall include the following elements: (1)An assessment of security, political, and energy goals of the Russian Federation in the Eastern Mediterranean. 
(2)A description of energy projects of the Government of the Russian Federation in the Eastern Mediterranean. (3)A listing of Russian national ownership of media outlets in these countries, including the name of the media outlet, approximate viewership, and assessment of whether the outlet promotes pro-Kremlin views. 
(4)An assessment of military engagement by the Government of the Russian Federation in the security sector, including engagement by military equipment and personnel contractors. (5)An assessment of efforts supported by the Government of the Russian Federation to influence elections in the three countries, through the use of cyber attacks, social media campaigns, or other malign influence techniques. 
(6)An assessment of efforts by the Government of the Russian Federation to intimidate and influence the decision by His All Holiness Ecumenical Patriarch Bartholomew, leader of 300,000,000 Orthodox Christians worldwide, to grant autocephaly to the Ukrainian Orthodox Church. (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
210.Report on interference by other countries in the Exclusive Economic Zone of the Republic of Cyprus 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate congressional committees a report listing incidents since January 1, 2017, determined by the Secretary of State to interfere in efforts by the Republic of Cyprus to explore and exploit natural resources in its Exclusive Economic Zone. (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
211.Report on interference by other countries in the airspace of Greece 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a report listing incidents since January 1, 2017, determined by the Secretary of State to be violations of the airspace of the sovereign territory of Greece by its neighbors. (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
212.Appropriate congressional committeesIn this title, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. IIIEnd Neglected Tropical Diseases Act 301.Short titleThis title may be cited as the End Neglected Tropical Diseases Act. 
302.Statement of policyIt is the policy of the United States to support a broad range of implementation and research and development activities that work toward the achievement of cost-effective and sustainable treatment, control, and, where possible, elimination of neglected tropical diseases for the economic and social well-being of all people. 303.DefinitionIn this title, the terms neglected tropical diseases and NTDs— 
(1)mean infections caused by pathogens, including viruses, bacteria, protozoa, and helminths that disproportionately impact individuals living in extreme poverty, especially in developing countries; and (2)include— 
(A)Buruli ulcer (Mycobacterium Ulcerans infection); (B)Chagas disease; 
(C)dengue or severe dengue fever; (D)dracunculiasis (Guinea worm disease); 
(E)echinococcosis; (F)foodborne trematodiases; 
(G)human African trypanosomiasis (sleeping sickness); (H)leishmaniasis; 
(I)leprosy; (J)lymphatic filariasis (elephantiasis); 
(K)onchocerciasis (river blindness); (L)scabies; 
(M)schistosomiasis; (N)soil-transmitted helminthiases (STH) (roundworm, whipworm, and hookworm); 
(O)taeniasis/cysticercosis; (P)trachoma; and 
(Q)yaws (endemic treponematoses). 304.Expansion of United States Agency for International Development Neglected Tropical Diseases Program (a)Sense of CongressIt is the sense of Congress that the Neglected Tropical Diseases Program, as in effect on the date of the enactment of this Act, should— 
(1)provide integrated drug treatment packages to as many individuals suffering from NTDs or at risk of acquiring NTDs, including individuals displaced by manmade and natural disasters, as logistically feasible; (2)better integrate NTD control and treatment tools and approaches into complementary development and global health programs by coordinating, to the extent practicable and appropriate, across multiple sectors, including those relating to HIV/AIDS, malaria, tuberculosis, education, nutrition, other infectious diseases, maternal and child health, and water, sanitation, and hygiene; 
(3)establish low-cost, high-impact community- and school-based NTD programs to reach large at-risk populations, including school-age children, with integrated drug treatment packages, as feasible; (4)as opportunities emerge and resources allow, engage in research and development of new tools and approaches to reach the goals relating to the elimination of NTDs as set forth by the 2012 World Health Organization publication Accelerating Work to Overcome the Global Impact of Neglected Tropical Diseases: A Roadmap for Implementation, including for Chagas disease, Guinea worm, human African trypanosomiasis (sleeping sickness), leprosy, and visceral leishmaniasis; and 
(5)monitor research on and developments in the prevention and treatment of other NTDs so breakthroughs can be incorporated into the Neglected Tropical Diseases Program, as practicable and appropriate. (b)Program prioritiesThe Administrator of the United States Agency for International Development (referred to in this section as the Administrator) should incorporate the following priorities into the Neglected Tropical Diseases Program (as in effect on the date of the enactment of this Act): 
(1)Planning for and conducting robust monitoring and evaluation of program investments in order to accurately measure impact, identify and share lessons learned, and inform future NTD control and elimination strategies. (2)Coordinating program activities with complementary development and global health programs of the United States Agency for International Development, including programs relating to water, sanitation, and hygiene, food and nutrition security, and education (both primary and secondary), in order to advance the goals of the London Declaration on Neglected Tropical Diseases (2012). 
(3)Including morbidity management in treatment plans for high-burden NTDs. (4)Incorporating NTDs included in the Global Burden of Disease Study 2010 into the program as opportunities emerge, to the extent practicable and appropriate. 
(5)Continuing investments in the research and development of new tools and approaches that complement existing research investments and ensure that new discoveries make it through the pipeline and become available to individuals who need them most. 305.Actions by Department of State (a)Office of the Global AIDS CoordinatorIt is the sense of Congress that the Coordinator of United States Government Activities to Combat HIV/AIDS Globally should fully consider evolving research on the impact of NTDs on efforts to control HIV/AIDS when making future programming decisions, as necessary and appropriate. 
(b)Global programming 
(1)In generalThe Secretary of State should encourage the Global Fund to take into consideration evolving research on the impact of NTDs on efforts to control HIV/AIDS when making programming decisions, particularly with regard to female genital schistosomiasis, which studies suggest may be one of the most significant cofactors in the AIDS epidemic in Africa, as necessary and appropriate. (2)Global fundIn this subsection, the term Global Fund means the public-private partnership known as the Global Fund to Fight AIDS, Tuberculosis and Malaria established pursuant to Article 80 of the Swiss Civil Code. 
(c)G–20 countriesThe Secretary of State, acting through the Office of Global Health Diplomacy, should encourage G–20 countries to significantly increase their role in the control and elimination of NTDs. 306.Multilateral development and health institutions (a)FindingCongress finds that the treatment of NTDs, including community- and school-based deworming programs, can be a highly cost-effective intervention, and schools can serve as an effective delivery mechanism for reaching large numbers of children with safe treatment for soil-transmitted helminthiases (roundworm, whipworm, and hookworm) in particular. 
(b)United NationsThe President should direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to urge the World Health Organization and the United Nations Development Programme to— (1)ensure the dissemination of best practices and programming on NTDs to governments and make data accessible to practitioners in an open and timely fashion; 
(2)highlight impacts of community- and school-based deworming programs on children’s health and education, emphasizing the cost-effectiveness of such programs; (3)encourage governments to implement deworming campaigns at the national level; 
(4)consider the designation of a portion of grant funds of the institutions to deworming initiatives and cross-sectoral collaboration with water, sanitation, and hygiene efforts and nutrition or education programming, as practicable and appropriate; (5)encourage accurate monitoring and evaluation of NTD programs, including deworming programs; and 
(6)engage governments in cross-border initiatives for the treatment, control, prevention, and elimination of NTDs, and assist in developing transnational agreements, when and where necessary. 307.Rule of constructionNothing in this title may be construed to increase authorizations of appropriations for the United States Agency for International Development. 
IVPreventing child marriage in displaced populations 
401.Short titleThis title may be cited as the Preventing Child Marriage in Displaced Populations Act. 402.FindingsCongress finds the following: 
(1)According to United Nations Children’s Fund (UNICEF), 12,000,000 girls marry before the age of 18 every year. (2)Early marriage denies children, especially girls, their right to make vital decisions about their well-being, including relating to their health, family, and career. Child brides are less likely to finish their education, and are at higher risk for abuse, contracting HIV, and dying while pregnant or giving birth. 
(3)Child marriage also imposes substantial economic costs to developing countries, impeding development and prosperity gains. (4)Displaced populations are particularly vulnerable to child marriage, in communities where poverty, instability, and displacement put pressure on families to marry children, particularly young girls, off at a young age. 
(5)One United Nations (UN) study found that child marriage rates were 4 times higher among displaced Syrian refugees than among Syrians before the crisis. This indicates that displacement, instability, and poverty are driving child marriages. (6)United Nations agencies, including UNICEF and the United Nations High Commissioner for Refugees (UNHCR), have acknowledged the dangers of child marriage and taken steps to address its risk in the populations they serve. 
(7)The UN Joint Program on Child Marriage supports this work by building the resilience of populations to indirectly prevent child marriage and by generating new data and evidence on the prevalence of child marriage in humanitarian and fragile settings. For example, in Uganda, the UN Joint Program on Child Marriage helped 27,000 adolescent girls strengthen critical skills through school clubs and Go Back to School campaigns, as well as life skills and financial literacy training. (8)After the UN Joint Program on Child Marriage identified Yemen as one of its focus countries, 65,000 people, of whom 45,000 are adolescents, were reached with awareness-raising activities on the harms of child marriage in 2018 alone. As a result, local council representatives, elders, and community leaders from 6 districts signed a pledge to support advocacy efforts to end child marriage. 
403.Preventing child marriage in displaced populations 
(a)In generalThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to call for an adoption of an agreed upon definition of child marriage across United Nations agencies. (b)StrategyThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to call for the development of a comprehensive strategy to address child marriage in refugee settlements administered by the United Nations. The strategy should include the following elements: 
(1)A mandate to regularly collect and report data related to the number of known or suspected child marriages taking place inside each such settlement. (2)Protocols for United Nations personnel regarding prevention and monitoring of child marriages inside each such settlement. 
(3)A description of United Nations programs administered at such settlements that include— (A)physical, mental, and emotional rehabilitation and support to children who have extricated themselves from child marriage; and 
(B)alternatives to child marriage, such as education initiatives. (4)Protocols regarding how United Nations personnel should— 
(A)report adults participating in illegal child marriages in each such settlement; and (B)monitor the prosecution of such adults by the authorities of the country in which the settlement at issue is located. 
(c)ResearchThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to advocate for the United Nations and its appropriate agencies to include, as appropriate, in all of its research regarding child marriage, the relationship between child marriage and violence against girls, including young children and infants. (d)DefinitionsIn this section: 
(1)Child marriageThe term child marriage means a formal marriage or informal union involving at least one person younger than age 18. (2)Illegal child marriageThe term illegal child marriage means a child marriage that is illegal under the laws of the country in which the child marriage occurs. 
VGlobal fragility 
501.Short titleThis title may be cited as the Global Fragility Act of 2019. 502.Appropriate congressional committees definedIn this title: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and 
(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. (2)Relevant federal department or agencyThe term relevant Federal department or agency means the Department of State, the United States Agency for International Development, the Department of Defense, the Department of Treasury, and any other Federal department or agency the President determines is relevant to carry out the purposes of this title. 
503.Statement of policyIt is the policy of the United States to seek to stabilize conflict-affected areas and prevent violence and fragility globally, including by— (1)ensuring that all relevant Federal departments and agencies coordinate to achieve coherent, long-term goals for programs designed to carry out such policy; 
(2)seeking to improve global, regional, and local coordination of relevant international and multilateral development and donor organizations regarding efforts to carry out such policy; and (3)enhancing the effectiveness of United States foreign assistance programs and activities to carry out such policy, including by improving assessment, monitoring, and evaluation conducted by the relevant Federal departments and agencies. 
504.Global fragility strategy 
(a)StrategyThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development (USAID), the Secretary of Defense, and the heads of other relevant Federal departments and agencies, shall establish a comprehensive, integrated, ten-year strategy, to be referred to as the Global Fragility Strategy, to contribute to the stabilization of conflict-affected areas, address global fragility, and strengthen the capacity of the United States to be an effective leader of international efforts to prevent extremism and violent conflict. The strategy shall focus on addressing long-term causes of fragility and violence, and shall— (1)consider the causes of fragility and violence at both the local and national levels, the external actors that reinforce and exploit such conditions, and successful prevention strategies and their key features; 
(2)include specific objectives and multisectoral approaches to reduce fragility and the causes of violence, including those that strengthen state-society relations, curb extremist ideology, and make society less vulnerable to the spread of extremism and violence; (3)encourage and empower local and national actors to address the concerns of their citizens, including those in vulnerable communities, and build community resilience against violence and extremism; 
(4)address the long-term underlying causes of fragility and violence through participatory, locally led programs, empowering marginalized groups such as youth and women, inclusive dialogues and conflict resolutions processes, justice sector reform, good governance, inclusive and accountable service delivery, and community policing and civilian security, including by combatting impunity for security forces implicated in violations of internationally recognized human rights and other serious crimes; (5)describe approaches that ensure national leadership where appropriate and participatory engagement by civil society and local partners in the design, implementation, and monitoring of programs; 
(6)assign roles for relevant Federal departments and agencies to avoid duplication of efforts, while ensuring that— (A)the Department of State is responsible for leading the drafting and execution of the strategy, establishing United States foreign policy, advancing diplomatic and political efforts, and overseeing the planning and implementation of security assistance and related civilian security efforts; 
(B)USAID is responsible for overseeing prevention programs, and is the lead implementing agency for development, humanitarian, and related non-security program policy; (C)activities undertaken or supported by the Department of Defense in relation to the Global Fragility Strategy are established through joint formulation and with the concurrence of the Secretary of State; and 
(D)other relevant Federal departments and agencies support the activities of the Department of State and USAID as appropriate, with the concurrence of the Secretary of State and the Administrator of the United States Agency for International Development; (7)describe programs that relevant Federal departments and agencies will undertake to achieve the stated objectives, including descriptions of existing programs and funding by fiscal year and account; 
(8)identify mechanisms to improve coordination between the United States, foreign governments, and international organizations, including the World Bank, the United Nations, regional organizations, and private sector organizations; (9)address efforts to expand public-private partnerships and leverage private sector resources; 
(10)describe the criteria, metrics, and mechanisms for monitoring and evaluation of programs and objectives in the strategy to ensure planning, implementation, and coordination are appropriately executed and updated; (11)describe how the strategy will ensure that programs are country-led and context-specific; and 
(12)identify mechanisms or activities to reduce the risk that the programs, policies, or resources of the United States and its partners will facilitate corruption, empower or abet repressive local actors, or be exploited by extremists to gain support for their cause. (b)Stakeholder consultationThe Global Fragility Strategy required under this section shall be developed in consultation with representatives of civil society and national and local governance entities in countries and regions described in section 505, as well as relevant international development organizations with experience implementing programs in fragile states, multilateral organizations and donors, relevant private, academic, and philanthropic entities, and the appropriate congressional committees. 
(c)ReportNot later than 270 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report setting forth the strategy described in subsection (a), which shall be submitted in unclassified form, but may include a classified annex if necessary, and shall include, at a minimum, the following elements: (1)The objectives, general and specific, of the strategy. 
(2)An identification of the relevant Federal departments and agencies that will be involved and the assignment of priorities to such departments and agencies. (3)A description of the compact-based partnerships that will be established to ensure local leadership of strategies, policy, and programs, as well as mutual accountability for results and resources needed to support such partnerships. 
(4)An identification of the authorities, staffing, and other requirements, as necessary and appropriate, needed to effectively implement the Global Fragility Strategy. (5)A description of the ways in which United States leadership will be used to enhance overall international prevention efforts, including through increasing the engagement of the member states of the Group of Seven and Group of Twenty. 
(6)An identification of which officials of the Department of State, USAID, and the Department of Defense, with a rank not lower than Assistant Secretary or Assistant Administrator, will be responsible for leading and overseeing the strategy. (7)A list of priority countries and regions selected pursuant to section 505, including descriptions of the rationale for such selections. 
505.Selection of priority countries and regions 
(a)In generalThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Defense, and in consultation with the appropriate congressional committees specified in subsection (b), shall select certain countries as priority countries and certain regions as priority regions for the purpose of implementing the Global Fragility Strategy required under section 504— (1)on the basis of— 
(A)the national security interests of the United States; (B)clearly defined indicators of the levels of violence or fragility in such country or region, such as the country’s or region’s— 
(i)ranking on recognized global fragility lists, such as the Organization for Economic Co-operation and Development States of Fragility report, the Fund for Peace Fragile States Index, the World Bank Harmonized List of Fragile Situations, the Institute for Economics and Peace Global Peace Index, and the Holocaust Museum Early Warning Project Risk Assessment; (ii)ranking on select United States Government conflict and atrocity early warning watch lists; 
(iii)levels of violence, including violence committed by armed groups, state actors, and violent extremist organizations, gender-based violence, and violence against children and youth; and (iv)vulnerability to rising sea levels, flooding, drought, wildfires, desertification, deforestation, food insecurity, and human displacement; and 
(C)an assessment of— (i)the commitment and capacity of national and sub-national government entities and civil society partners in such country or region to work with relevant Federal departments and agencies on the Global Fragility Strategy, including by demonstrating commitment to— 
(I)improving inclusive, transparent, and accountable power structures, including effective, legitimate, and resilient national and sub-national institutions; and (II)ensuring strong foundations for human rights, rule of law, and equal access to justice; and 
(ii)the likelihood that United States assistance under the Global Fragility Strategy would measurably help to reduce fragility, prevent the spread of extremism and violence, and stabilize conflict-affected areas in each such country or region; and (2)in a manner that ensures that not fewer than five countries or regions are selected, including not fewer than two in which the priority will be preventing violent conflict and fragility, rather than stabilizing ongoing conflicts. 
(b)Consultation with congressPrior to finalization of the selection of priority countries and regions under subsection (a), representatives from the Department of State, USAID, the Department of Defense, and other relevant Federal departments and agencies, as necessary and appropriate, shall brief the appropriate congressional committees on the countries and regions being considered and shall consider congressional input on such prioritization. 506.Priority country and regional plansNot later than one year after the date of the enactment of this Act, the President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal departments and agencies, shall submit to the appropriate congressional committees ten-year plans to align and integrate under the Global Fragility Strategy established pursuant to section 504 all relevant diplomatic, development, and security assistance and activities of the United States Government with respect to each of the countries and regions selected pursuant to section 505. Each such country and regional plan shall include the following elements: 
(1)Specific multi-year interagency plans for coordination and implementation under each such plan. (2)An up-to-date baseline analysis for each such country or region, including an analysis of the conditions that contribute to violence and fragility. 
(3)Prioritized descriptions of the goals and objectives for stabilizing conflict-affected areas, reducing fragility, and preventing the spread of extremism and violence in each such country. (4)Descriptions of how and when the relevant goals, objectives, plans, and benchmarks for each such country or region will be incorporated into relevant United States country or regional plans and strategies, including the National Security Strategy of the United States, the Stabilization Assistance Review, Department of State Integrated Country Strategies, USAID Country Development Cooperation Strategies, and Department of Defense Campaign Plans, Operational Plans, and Regional Strategies, as well as any equivalent or successor plans or strategies. 
(5)Interagency plans to ensure that appropriate local actors, including government and civil society entities, have an appropriate ownership stake in developing, implementing, monitoring, and evaluating relevant activities under each such plan. (6)Interagency plans to integrate existing and planned security assistance and cooperation programs in each such country or region with the strategy, and to mitigate risks associated with such programs, including risks related to corruption, governance, and human rights. 
(7)Assessment, monitoring, and evaluation frameworks for diplomatic, development, and security assistance and activities, which shall be informed by consultations with the stakeholders specified in section 504(b), with clear metrics for each such country or region, as well as interagency plans for using such frameworks to adapt such activities on a regular basis. (8)Descriptions of available policy tools and how such tools will be used to reduce fragility, prevent the spread of extremism and violence, and stabilize conflict-affected areas in each such country or region. 
(9)A description of how planning and implementation of assistance under the Global Fragility Strategy for each such country or region will be coordinated in a manner that strengthens partnerships and leverages the unique expertise and resources of the United States Government and— (A)governments of such countries; 
(B)international development organizations; (C)relevant international donors; 
(D)multilateral organizations; and (E)the private sector. 
(10)A regional component outlining plans to address relevant transnational issues and how each such country is affected by or at risk of regional fragility or violence. (11)When a region is selected, a component outlining plans to address factors at the individual country level that affect regional fragility or violence. 
507.ImplementationThe President, in coordination with the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, the heads of other relevant Federal departments and agencies, relevant United States ambassadors, USAID mission directors, geographic combatant commanders, and other relevant individuals with responsibility over activities in each priority country or region selected pursuant to section 505, shall ensure that— (1)the Global Fragility Strategy required under section 504, including each of the country plans developed under section 506, is implemented, updated, and coordinated on a regular basis; and 
(2)the strategy is used to guide United States Government policy at a senior level and incorporated into relevant strategies and plans across the United States Government such that the activities of all relevant Federal departments and agencies are consistent with the strategy. 508.Biennial reports and congressional consultation (a)Biennial reportsNot later than two years after the submission of the plans required in section 506, and every two years thereafter until the date that is ten years after the date of submission of such plans, the President, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal departments and agencies shall jointly submit to the appropriate congressional committees an unclassified report, which may include a classified annex, on progress made and lessons learned with respect to implementation of the Global Fragility Strategy established pursuant to section 504. The report shall include the following elements: 
(1)Descriptions of steps taken to incorporate the strategy into any relevant, existing country and regional plans or strategies. (2)Accountings of all funding received and obligated to implement each such country and regional plan during the previous two years, and, to the extent feasible, projections of funding to be requested, planned, and implemented for the following two years. 
(3)Descriptions of progress made towards achieving specific targets, metrics, and indicators for each priority country and region. (4)Descriptions of any changes made to programs based on the results of assessment, monitoring, and evaluation for each priority country and region. 
(b)Congressional consultationThe Secretary of State, the Administrator of the United States Agency for International Development, and the Secretary of Defense shall provide to any appropriate congressional committee briefings on the implementation of this title upon the request of any such committee. 509.Authorization of appropriations (a)Prevention and stabilization fund (1)EstablishmentThere is established in the Treasury of the United States a fund, which shall be known as the Prevention and Stabilization Fund (in this subsection referred to as The Fund), to be administered by the Department of State and USAID, as appropriate, to support stabilization of conflict-affected areas and to mitigate fragility, including through the Global Fragility Strategy established pursuant to section 504, which shall replace the Relief and Recovery Fund. 
(2)Authorization of appropriationsThere is authorized to be appropriated to the Fund $200,000,000 for each of the fiscal years 2020 through 2024. (3)Purposes of the fund (A)In generalAmounts authorized to be appropriated to the Fund shall be used— 
(i)to support stabilization of conflict-affected areas and prevent global fragility, including through the Global Fragility Strategy established pursuant to section 504; and (ii)to provide assistance to areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict. 
(B)Amounts in additionAmounts authorized to be appropriated to the Fund under this section are in addition to any funds otherwise made available for the purposes described in paragraph (1). (4)Congressional notificationFunds may not be obligated under this section unless the congressional committees specified in section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1) are notified of the amount and nature of such proposed obligation at least 15 days in advance of such proposed obligation, in accordance with the procedures applicable to notifications regarding reprogrammings pursuant to such section. 
(b)Complex crisis fund 
(1)EstablishmentThere is established in the Treasury of the United States a fund, which shall be known as the Complex Crises Fund (in this subsection referred to as the Fund), to be administered by USAID, to support programs and activities to prevent or respond to emerging or unforeseen events overseas, including to support the Global Fragility Strategy established pursuant to section 504. (2)Authorization of appropriationsThere is authorized to be appropriated to the Fund $30,000,000 for each of the fiscal years 2020 through 2024, which shall remain available until expended. 
(3)Purposes of the fund 
(A)In generalNotwithstanding any other provision of law, except section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d), amounts in the Fund may be used to carry out the provisions of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, including through the Global Fragility Strategy established pursuant to section 504. (B)Amounts in additionAmounts authorized to be appropriated to the Fund are in addition to any amounts otherwise made available for the purposes described in subparagraph (A). 
(4)Limitations 
(A)In generalAmounts in the Fund may not be expended for lethal assistance or to respond to natural disasters. (B)Administrative expensesNot more than five percent of the amounts in the Fund may be used for administrative expenses. 
(5)Congressional notificationThe United States Agency for International Development shall notify the appropriate congressional committees not less than five days prior to the obligation of amounts in the Fund. (6)WaiverThe notification requirement under paragraph (5) may be waived if— 
(A)notification by the deadline specified in such paragraph would pose a substantial risk to human health or welfare; and (B)the appropriate congressional committees— 
(i)are notified as early as practicable but in no event later than three days after an obligation of amounts from the Fund; and (ii)are provided with an explanation of the emergency circumstances that necessitated such waiver. 
510.Improving and leveraging assistance for the global fragility strategy 
(a)Sense of congressIt is the sense of Congress that the President, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the heads of other relevant Federal departments and agencies should— (1)develop more adaptive and responsive policy and program planning, implementation, and scaling under the Global Fragility Strategy established pursuant to section 504, and work with the appropriate congressional committees to identify any legislative changes that may be necessary to support such efforts; 
(2)better integrate the strategy and other conflict and violence reduction objectives and activities into other policy and program areas, where appropriate; and (3)support transparent and accountable multilateral funds, initiatives, and strategies to enhance and better coordinate private and public efforts to stabilize conflict-affected areas and prevent violence and fragility globally. 
(b)Other funding and cost matchingThe Global Fragility Strategy established pursuant to section 504— (1)may, after consultation with the appropriate congressional committees, be supported with funds other than funds authorized to be appropriated pursuant to section 509; and 
(2)shall seek to leverage funds from sources other than the United States Government in order to promote coordination and cost-matching to the maximum extent practicable. (c)Multi-donor global fragility fund (1)AuthorityPursuant to sections 607 and 632 of the Foreign Assistance Act of 1961 (22 U.S.C. 2357 and 2392), and consistent with subsection (b), and after consultation with the appropriate congressional committees, the Secretary of State is authorized to establish funding mechanisms, to include the establishment of a Global Fragility Fund, to leverage, receive, coordinate, and program funds provided by other donors and private sector partners to carry out the purposes of this title. 
(2)PurposesA funding mechanism established pursuant to paragraph (1) should— (A)include input from and participation by key bilateral and multilateral donors, representatives of civil society, relevant nongovernmental organizations and private sector entities, and developing countries where fragility threatens to exacerbate violent extremism and undermine development; 
(B)enhance donor coordination and cooperation; (C)advance clearly defined goals, objectives, and metrics for monitoring, evaluating, and measuring progress; and 
(D)focus on strengthening national and local good governance and conflict resolution capacity in fragile and conflict-affected areas over the long-term through comprehensive, compact-based agreements that support country-led strategies. (3)Congressional notificationFunds may not be obligated under this section except in consultation with the appropriate congressional committees and subject to the notification of such committees of the amount and proposed uses of such funds at least 15 days in advance of such proposed obligation. 
511.Rule of constructionNothing in this title shall be construed as a declaration of war or an authorization for the use of military force. VICombating wildlife trafficking 601.Short titleThis title may be cited as the Rescuing Animals With Rewards Act of 2019 or the RAWR Act. 
602.Findings; sense of Congress 
(a)FindingsCongress finds the following: (1)Wildlife trafficking is a major transnational crime that is estimated to generate over $10 billion a year in illegal profits and which is increasingly perpetrated by organized, sophisticated criminal enterprises, including known terrorist organizations. 
(2)Wildlife trafficking not only threatens endangered species worldwide, but also jeopardizes local security, spreads disease, undermines rule of law, fuels corruption, and damages economic development. (3)Combating wildlife trafficking requires a coordinated and sustained approach at the global, regional, national, and local levels. 
(4)Congress stated in the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 that it is the policy of the United States to take immediate actions to stop the illegal global trade in wildlife and wildlife products and associated trans­na­tion­al organized crime. (b)Sense of CongressIt is the sense of Congress that the Department of State’s rewards program is a powerful tool in combating sophisticated international crime and that the Department of State and Federal law enforcement should work in concert to offer rewards that target wildlife traffickers. 
603.Wildlife trafficking prevention awards programSubparagraph (B) of section 36(k)(5) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(k)(5)) is amended by inserting wildlife trafficking (as defined by section 2(12) of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601(12); Public Law 114–231)) and after includes. VIIChampioning American business through diplomacy 701.Short titleThis title may be cited as the Championing American Business Through Diplomacy Act of 2019. 
702.FindingsCongress makes the following findings: (1)According to the 2017 National Security Strategy of the United States of America, Retaining our position as the world’s preeminent economic actor strengthens our ability to use the tools of economic diplomacy for the good of Americans and others.. 
(2)A November 7, 2018, cable from Secretary of State Michael R. Pompeo to all diplomatic and consular posts—Boosting Commercial Diplomacy Around the World—stated that helping American companies is a foreign policy priority…Promoting broad-based, responsible, and sustainable economic growth helps to stabilize regions and creates new and growing markets for U.S. companies. A transparent and level playing field for U.S. investment in these countries counters real and growing challenges such as China’s Belt and Road initiative.. (3)In the January–February 2019 issue of The Foreign Service Journal, Ambassador Barbara Stephenson, the President of the American Foreign Service Association, wrote, Foreign Service support for American business…is a major reason why the U.S. Foreign Service was created.. 
703.Economic diplomacy within the Department of StateSubsection (c) of section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended— (1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following new paragraph:  (3)Assistant Secretary for economic and business matters (A)In generalSubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State who shall be responsible to the Secretary of State for matters pertaining to international economics and business matters in the conduct of foreign policy. 
(B)Matters contemplatedThe matters referred to in subparagraph (A) include the following: (i)International trade and investment policy. 
(ii)International finance, economic development, and debt policy. (iii)Economic sanctions and combating terrorist financing. 
(iv)International transportation policy. (v)Support for United States businesses. 
(vi)Economic policy analysis and private sector outreach. (vii)International data privacy and innovation policies. 
(viii)Such other related duties as the Secretary may from time to time designate.. 704.Chief of mission responsibilitiesSection 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927) is amended by adding at the end the following new subsection: 
 
(d)Promotion of United States economic interestsEach chief of mission to a foreign country shall have as a principal duty the promotion of United States economic and commercial interests in such country.. 705.Increased training in economic and commercial diplomacySection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following new subsection: 
 
(d)Economic and commercial diplomacyThe Secretary of State, with the assistance of other relevant officials and the private sector, shall establish as part of the standard training provided for economic and commercial officers of the Foreign Service, chiefs of mission, and deputy chiefs of mission, training on matters related to economic and commercial diplomacy, with particular attention to market access and other elements of an enabling framework for United States businesses, commercial advocacy, and United States foreign economic policy, in addition to awareness about the support of the United States Government available to United States businesses, including support provided by the Department of Agriculture, the Department of Commerce, the Export-Import Bank of the United States, the Millennium Challenge Corporation, the Trade and Development Agency, the Department of the Treasury, the United States Agency for International Development, and the United States International Development Finance Corporation.. 706.Report from each mission on matters of commercial relations (a)In generalNot later than 1 year after the date of the enactment of this Act and annually thereafter, the chief of mission at each bilateral diplomatic mission of the United States and the Director of the American Institute in Taiwan shall submit to the Secretary of State mission plans that include the following: 
(1)Data and other information regarding actions taken by each such mission or Institute during the previous year to foster commercial relations and safeguard United States economic and business interests in the country or region in which each such chief of mission and the Director serves. (2)Each such mission’s and Institute’s anticipated economic and commercial priorities for the coming year. 
(b)Report to CongressThe Secretary of State, after receiving the information required under subsection (a), shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report, disaggregated by country or region, on activities and initiatives, including with appropriate examples, to create an enabling environment and otherwise promote United States economic and business interests in each such country or region, as well as information about significant foreign competition to United States businesses in the relevant country or region, including state-directed investments by foreign governments and United States strategic competitors in such country or region. 707.Consolidated report on unified investment climate statement and country commercial guide (a)In generalThe Secretary of State and the Secretary of Commerce shall jointly produce and make publicly available on a United States Government internet website an annual country- and region-specific report regarding commercial relations with foreign countries and regions and safeguarding United States economic and business interests abroad, including with regard to United States exports and investments, including by small- and medium-size enterprises. 
(b)Matters To be includedEach report required under subsection (a) shall include the following with respect to each country or region covered by each such report: (1)Information about doing business in each country or region. 
(2)Background information about each country’s or region’s political environment. (3)Information about selling United States products and services in each country or region. 
(4)Leading sectors for United States exports and investment in each country or region. (5)Information about trade regulations, customs, and standards in each country or region, such as— 
(A)information on import tariffs; and (B)documentation about which United States businesses should be aware when exporting, including any prohibited items or temporary entry procedures. 
(6)Investment climate statements describing each country’s or region’s openness to foreign investments, such as information relating to each country’s or region’s— (A)investment policies; 
(B)market barriers; (C)business risks; 
(D)legal and regulatory system, including dispute resolution; (E)level of public and private sector corruption; 
(F)level of political violence and instability; (G)adherence to internationally recognized core labor standards; and 
(H)protection of property rights. (7)Information about trade and project financing in each country or region, such as each country’s or region’s— 
(A)banking and financial system, and how United States businesses typically get paid; (B)foreign exchange controls; and 
(C)important sources of funding for project financing. (8)Relevant business travel information and business customs in each country or region. 
(9)Information about services and personnel of the diplomatic mission of the United States available to United States businesses to support their activities in each country or region. (10)Any significant trade or commercial agreement that exists between the United States and each country or region. 
(11)A point of contact at the diplomatic or consular mission of the United States in each country or region for United States businesses. (c)Rule of constructionNothing in this section may be construed to require the duplication of existing reports. 
708.Whole-of-government coordination and consultation to support United States economic and business interests 
(a)In generalThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, the Secretary of Commerce, the Secretary of the Treasury, and the United States Trade Representative, shall have primary responsibility for coordinating a whole-of-government effort to expand United States efforts in supporting United States economic and business interests abroad. The Secretary may delegate responsibilities under this Act to a senior, Senate-confirmed Department of State official. (b)ResponsibilitiesThe Secretary shall— 
(1)chair the interagency coordinating committee established under subsection (c); (2)develop and implement the joint strategic plan required under subsection (c)(4) for all United States trade-related and trade capacity building and related technical assistance programs, in consultation with the coordinating committee established under subsection (c); 
(3)advise the Federal departments and agencies designated by the President to participate in the interagency coordinating committee under this section in identifying the most needed and effective ways for United States diplomatic and consular posts and the departments and agencies that staff such posts to support the expansion of United States trade relations with host governments; (4)consult with the private sector in the development of government-wide trade expansion efforts, including establishing a point of contact and lead office within the Department of State to receive private-sector recommendations and comments concerning trade capacity assistance, coordination, consultations, and country-specific issues; 
(5)consult with the Office of Management and Budget regarding the administrative and human resources needs that may be required to implement the provisions of this title; and (6)brief Congress on trade capacity building programs and make recommendations, as appropriate, to Congress for improvements in trade capacity building efforts. 
(c)Economic diplomacy action group 
(1)EstablishmentThe President shall establish an interagency coordinating committee, to be known as the Economic Diplomacy Action Group, to coordinate and carry out the purposes of this section. (2)LeadershipThe Group shall be chaired by the Secretary of State and the vice-chairs shall be the United States Trade Representative and the Secretary of Commerce. The Secretaries and the United States Trade Representative may delegate responsibilities under this Act to appropriate, senior, Senate-confirmed officials. 
(3)MembershipThe President may appoint to the Group senior officials from the United States Agency for International Development, the Department of Agriculture, the Department of the Treasury, the Export-Import Bank, the United States Development Finance Corporation, and any such other relevant executive branch department or agency as the President determines to be substantially involved in trade capacity building and related assistance efforts in developing countries. (4)Development of joint strategic planThe Group shall develop a joint strategic plan for all United States capacity building and technical assistance programs. 
(d)Diplomacy trade expansion advisory committee 
(1)Establishment of TEACThe Chair and Vice-Chairs of the Economic Diplomacy Action Group shall establish a trade expansion advisory committee with selected representatives of the United States private sector and other organizations, including labor organizations, with direct and relevant operational experience in importing from and exporting into developing countries, as appropriate, to provide comment and advice on priorities for trade expansion initiatives. The Chair and Vice-Chairs of the Group may also appoint representatives from select non-profit organizations to the advisory committee if such representatives can demonstrate both a presence in and relevant operational or programmatic experience with trade capacity building efforts in developing countries. (2)MeetingsThe trade expansion advisory committee shall convene at least twice annually or more often as necessary at the call of the Chair and Vice-Chairs of the Group. 
(3)Strategic planning adviceThe trade expansion advisory committee shall advise the Chair and Vice-Chairs of the Group on ways that embassies can better support the United States private sector abroad, including assisting the Chair and Vice-Chairs— (A)in soliciting private-sector advice; 
(B)with respect to implementation of strategic planning; and (C)in advancing the overall mission and goals of United States national security. 
709.Private sector consultation and coordination 
(a)Consultation with private sector by embassyIn developing the priorities for trade expansion initiatives described in section 708(d), embassy mission teams shall convene local representatives of the United States private sector and the private sector of host countries to consult on issues affecting trade at the borders of such countries and take into account the private sector’s operational expertise and experience confronting the trade barriers in such countries as well as its recommendations for reform and best practices. (b)Inclusion of private-sector comments in mission plansWritten comments from local United States private sector representatives shall be included in the trade expansion component of mission plans submitted by the chief of mission to the Secretary of State, with recommendations and comments from the mission team, for the purpose of informing the development of the joint strategic plan on trade expansion priorities required pursuant to section 708(c)(4) and recommended funding for the implementation of such plan. 
(c)Designated embassy point of contact for private sector consultationEach chief of mission shall designate an appropriate point of contact within the embassy who shall receive recommendations from appropriate private sector representatives regarding the implementation of the strategic plan required under section 708(c)(4) and ongoing trade barriers negatively impacting priority trade expansion. The chief of mission shall ensure that the designated point of contact shall be reasonably available for consultations with appropriate private sector representatives and to receive recommendations with respect to country-specific issues that may arise that will foreseeably disrupt trade. (d)Requirement to protect business confidential information (1)In generalThe Secretary of State, Secretary of Commerce, and United States Trade Representative as well as the heads of all other agencies involved in the Economic Diplomacy Action Group established under section 708(c) shall protect from disclosure any proprietary information submitted by any private sector representative and marked as business confidential information, unless the party submitting the confidential business information had notice, at the time of submission, that such information would be released by the head of any such department or agency, or such party subsequently consents to the release of the information. To the extent business confidential information is provided, a non-confidential version of the information shall also be provided, in which the business confidential information is summarized or, if necessary, deleted. 
(2)Treatment as trade secretsProprietary information submitted by a private party in accordance with this Act shall be considered to be a matter falling within the meaning of trade secrets and commercial or financial information exemption under section 552(b)(4) of title 5, United States Code, and shall be exempt from disclosure without the express approval of the private party. 710.Improving awareness of United States Government tools and services to support United States businesses overseasThe Secretary of State and the Secretary of Commerce shall take actions to improve the awareness of United States businesses with respect to United States Government tools and services to assist such businesses overseas, especially small and medium-sized enterprises, including by coordinating with State trade agencies, Export Assistance Centers, and Small Businesses Development Centers. 
711.Report by Comptroller General of the United States 
(a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on United States economic and commercial diplomacy. (b)Matters To be includedThe report required under subsection (a) shall include an assessment of the following: 
(1)What is known about the effectiveness of United States economic and commercial diplomacy in influencing foreign governments and supporting United States businesses abroad. (2)Coordination between the Department of State and the Department of Commerce with respect to United States economic and commercial diplomacy. 
(3)The effectiveness of training provided pursuant to subsection (d) of section 708 of the Foreign Service Act of 1980 (as added by section 705 of this title) on matters relating to economic and commercial diplomacy. (4)The status and effectiveness of actions taken by the Secretary of State under section 710 of this title regarding commercial relations with foreign countries and regions and safeguarding United States economic and business interests abroad. 
(5)The status of the U.S. Commercial Service of the Department of Commerce and its effectiveness in advancing the economic and business interests of the United States abroad. (6)The status of the Foreign Service economics officers and their effectiveness in advancing the economic and business interests of the United States abroad. 
(7)Recommendations to improve United States economic and commercial diplomacy. VIIIUnited States Commission on International Religious Freedom Reauthorization 801.Short titleThis title may be cited as the United States Commission on International Religious Freedom Reauthorization Act of 2019. 
802.ReauthorizationSection 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) is amended by striking 2019 and inserting 2022. 803.Composition of CommissionSection 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431) is amended— 
(1)in subsection (b)(2)— (A)by striking (A) In general.—; and 
(B)by striking subparagraph (B); (2)by amending subsection (d) to read as follows: 
 
(d)Election of Chair and Vice ChairAt the first meeting of the Commission after May 30 of each year, a majority of the members of the Commission who are present and voting shall elect a Chair and a Vice Chair. The Vice Chair shall have been appointed by an officeholder from a different political party than the officeholder who appointed the member of the Commission who was elected Chair. The positions of Chair and Vice Chair shall be rotated annually between members who were appointed to the Commission by officeholders of different political parties.; (3)in subsection (f), by striking Country Report on Human Rights Practices and inserting International Religious Freedom Report; and 
(4)by adding at the end the following:  (j)RemovalIf a payment is made under section 415(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) for an award or settlement in connection with a claim alleging a violation of unlawful harassment, intimidation, reprisal, or discrimination under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) that was committed personally by an individual who, at the time of committing the violation, was a Member of the Commission, the Member shall be removed from the Commission.. 
804.Duties and powers of the Commission 
(a)DutiesSection 202(e) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432) is amended— (1)by striking The Commission and inserting the following: 
 
(1)In generalThe Commission; and (2)by adding at the end the following: 
 
(2)Tracking; reviewThe Commission shall regularly— (A)track the implementation by the United States Government of the recommendations it makes under paragraph (1); and 
(B)review, to the extent practicable, the effectiveness of such implemented recommendations in advancing religious freedom internationally.. (b)PowersSection 203(e) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432a(e)) is amended by adding at the end the following: If a Member of the Commission is invited to speak at an event in his or her capacity as a Commissioner, the Member shall provide notice of the request to all Commissioners and the Executive Director as soon as the Commissioner becomes aware of such invitation. Speeches and responses to questions at official events shall reflect the views of the Commission. Official speeches and other prepared materials shall be made available to all Commissioners in advance of the event. If a Commissioner is speaking in his or her private capacity, he or she shall include qualifying language that the views they are representing are his or her own views and not the views of the Commission.. 
805.Commission personnel matters 
(a)In generalSection 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended— (1)in subsection (b)— 
(A)by striking fix the compensation of the Executive Director and other personnel and inserting provide reasonable compensation to the Executive Director; (B)by striking and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 and inserting may not exceed the rate payable under level II of the Executive Schedule under section 5313; and 
(C)by adding at the end the following: The rate of pay for other personnel of the Commission may not exceed the rate payable for level IV of the Executive Schedule under section 5315 of such title. All employees of the Commission shall otherwise be treated as employees whose pay is disbursed by the Secretary of the Senate, including for purposes of applying the Standing Rules of the Senate. The Commission shall be treated as an employing office of the Senate.; (2)in subsection (f), by striking the commission, for the executive director and inserting the Commission, for the Executive Director; and 
(3)by striking subsection (g). (b)Coverage of Commission employeesSection 101(b) of the Congressional Accountability Act (2 U.S.C. 1301(b)) is amended— 
(1)in paragraph (1), by inserting the United States Commission on International Religious Freedom, after With respect to; (2)in paragraph (2)— 
(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (B)by inserting (A) before Subject to paragraph (3),; and 
(C)by adding at the end the following:  (B)Legal assistance and representation under this chapter, including assistance and representation with respect to the proposal or acceptance of the disposition of a claim under this chapter, shall be provided to the United States Commission on International Religious Freedom by the Office of Senate Chief Counsel for Employment of the Senate, in the case of assistance and representation in connection with a claim filed under subchapter IV (including all subsequent proceedings under such subchapter in connection with such claim).; and 
(3)in paragraph (3)— (A)in subparagraph (B), by striking and at the end; 
(B)in subparagraph (C), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(D)the term United States Commission on International Religious Freedom means the Commission established under section 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.).. 806.Commission travel and annual disclosures (a)DutiesSection 201(i) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(i)) is amended by striking are subject to and inserting shall comply with. 
(b)PowersSection 203(f) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432a(f)) is amended— (1)by striking The Members of the Commission and inserting the following: 
 
(1)In generalThe Members of the Commission; and (2)by adding at the end the following: 
 
(2)Prohibition against payment of official travel by non-federal sourcesMembers of the Commission and Commission staff may not accept payment from a non-Federal source for expenses related to official travel on behalf of the Commission.. (c)Annual disclosuresSection 203 of the International Religious Freedom Act of 1998, as amended by subsection (b), is further amended by adding at the end the following: 
 
(g)Annual disclosuresNot later than March 1 of each year, each Member of the Commission shall submit a report to the appropriate congressional committees (as defined in section 4(a) of the United States Commission on International Religious Freedom Reauthorization Act of 2015 (22 U.S.C. 6433a(a)) with respect to the most recently concluded 12-month period, that discloses any travel by the Member outside of the United States that was paid for or reimbursed by a person or entity other than the Member, a relative of the Member, or the Federal Government, including— (1)who paid for or reimbursed the travel; 
(2)a good faith estimate of the cost of the travel, if the travel was funded by a person or entity that does not employ the Member; and (3)brief details of the travel and events related to such travel.. 
807.Strategic planSection 4(d) of the United States Commission on International Religious Freedom Reauthorization Act of 2015 (22 U.S.C. 6433a(d)) is amended by striking Not later than 180 days after the date of the enactment of the Act, and not less frequently than biennially thereafter and inserting Not later than 180 days after the date of the enactment of this Act, and every 2 years thereafter. 808.Authorization of appropriationsSection 207(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6435(a)) is amended by striking 2016 to 2019 and inserting 2019 through 2022. 
809.Record retentionSection 208 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435a) is amended by adding at the end the following:  (f)Commission recordsThe Commission shall comply with all of the records management requirements set forth in chapter 31 of title 44, United States Code (commonly referred to as the Federal Records Act of 1950). 
(g)Official email for Commission businessWhen conducting any Commission business on electronic accounts, Commission Members and staff shall use official Commission electronic accounts.. IXOther matters 901.Special rules for certain monthly workers’ compensation payments and other payments for Department of State personnel under chief of mission authority (a)Adjustment of compensation for certain injuries (1)IncreaseThe Secretary of State may pay an additional monthly monetary benefit, provided that the covered employee is receiving benefits under section 8105 or 8106 of title 5, United States Code, and may determine the amount of each monthly monetary benefit amount by taking into account— 
(A)the severity of the qualifying injury; (B)the circumstances by which the covered employee became injured; and 
(C)the seniority of the covered employee, particularly for purposes of compensating for lost career growth. (2)MaximumNotwithstanding chapter 81 of title 5, United States Code, the total amount of monthly compensation increased under paragraph (1) may not exceed the monthly pay of the maximum rate of basic pay for GS–15 of the General Schedule under section 5332 of such title. 
(b)Costs for treating qualifying injuriesThe Secretary of State may pay the costs of or reimburse for diagnosing and treating— (1)a qualifying injury of a covered employee for such costs, that are not otherwise covered by chapter 81 of title 5, United States Code, or other provision of Federal law; or 
(2)a covered individual, or a covered dependent, for such costs that are not otherwise covered by Federal law. (c)Information exchangeTo avoid duplicate or otherwise improper payments under this subsection, the Secretary of Labor and the Secretary of State shall exchange information about the amounts paid for treatment of qualifying injuries. 
(d)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall— (1)prescribe regulations ensuring the fair and equitable implementation of this section; and 
(2)submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives such regulations. (e)DefinitionsIn this section: 
(1)Covered dependentThe term covered dependent means a family member (as defined by the Secretary of State) of a employee who, on or after January 1, 2016— (A)accompanies the employee to an assigned duty station in a foreign country under chief of mission authority; and 
(B)becomes injured by reason of a qualifying injury. (2)Covered employeeThe term covered employee means an employee of the Department of State who, on or after January 1, 2016, becomes injured by reason of a qualifying injury and was assigned to a duty station in the Republic of Cuba, the People’s Republic of China, or another foreign country designated by the Secretary of State pursuant to subsection (f). 
(3)Covered individualThe term covered individual means an individual who, on or after January 1, 2016, becomes injured by reason of a qualifying injury and is— (A)detailed to a duty station in the Republic of Cuba, the People’s Republic of China, or another foreign country designated by the Secretary of State pursuant to subsection (f); or 
(B)affiliated with the Department of State, as determined by the Secretary of State. (4)Qualifying injuryThe term qualifying injury means the following: 
(A)With respect to a covered dependent, an injury incurred— (i)during a period in which the covered dependent is accompanying an employee to an assigned duty station in the Republic of Cuba, the People’s Republic of China, or another foreign country designated by the Secretary of State pursuant to subsection (f); 
(ii)in connection with war, insurgency, hostile act, terrorist activity, or other incident designated by the Secretary of State; and (iii)that was not the result of the willful misconduct of the covered dependent. 
(B)With respect to a covered employee or a covered individual, an injury incurred— (i)during a period of assignment to a duty station in the Republic of Cuba, the People’s Republic of China, or another country designated by the Secretary of State pursuant to subsection (f); 
(ii)in connection with war, insurgency, hostile act, terrorist activity, or other incident designated by the Secretary of State; and (iii)that was not the result of the willful misconduct of the covered employee or the covered individual. 
(f)Designation by the Secretary of State of another foreign country or duty stationThe Secretary of State may designate another foreign country for the purposes of this section, provided that the Secretary reports such designation to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, and includes in such report a rationale for each such designation. The Secretary of State may not designate an added foreign country or duty station for purposes of providing additional monetary benefit pursuant to subsection (a) or (b) for a qualifying injury to covered employees, covered dependents, or covered individuals under this section unless the Secretary of State— (1)provides to the Committees on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives 30 days' notice of the designation of a particular additional country or duty station and the rationale for such addition; and 
(2)provides no such additional monetary benefit pursuant to subsection (a) or (b) to covered employees, covered dependents, or covered individuals for a qualifying injury until the 30-day notice period expires, unless there is written agreement by both the Chair and Ranking Members of both the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that there is no objection to proceeding with provision of such monetary benefit compensation in less than 30 days. (g)Treatment of amountsFor purposes of section 104 of the Internal Revenue Code of 1986, amounts paid pursuant to this section shall be treated as amounts described in subsection (a)(5) of such section. 
(h)Application 
(1)In generalThis section shall apply with respect to— (A)payments made to covered employees (as defined in such section) under section 8105 or 8106 of title 5, United States Code, beginning on or after January 1, 2016; and 
(B)diagnosis or treatment described in subsection (b) occurring on or after January 1, 2016. (2)Rule of constructionNothing in this section shall modify or otherwise supersede chapter 81 of title 5, or chapter 11 of title 42 United States Code. Monetary benefits and treatment expenses paid under this section shall not be considered payments under any workers’ compensation law. 
902.Declassification of information related to certain actions by Saudi Arabian officialsNot later than 30 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation, in coordination with the Director of National Intelligence, shall declassify, with any redactions necessary to protect intelligence sources and methods, any and all information related to whether the Government of Saudi Arabia materially assisted or facilitated any citizen or national of Saudi Arabia in departing from the United States while the citizen or national was awaiting trial or sentencing for a criminal offense committed in the United States. 903.Promoting security and justice for victims of terrorism (a)Short titleThis section may be cited as the Promoting Security and Justice for Victims of Terrorism Act of 2019. 
(b)Facilitation of the settlement of terrorism-related claims of nationals of the United States 
(1)Comprehensive process To facilitate the resolution of Anti-Terrorism Act claimsThe Secretary of State, in consultation with the Attorney General, shall, not later than 30 days after the date of enactment of this Act, develop and initiate a comprehensive process for the Department of State to facilitate the resolution and settlement of covered claims. (2)Elements of comprehensive processThe comprehensive process developed under paragraph (1) shall include, at a minimum, the following: 
(A)Not later than 45 days after the date of enactment of this Act, the Department of State shall publish a notice in the Federal Register identifying the method by which a national of the United States, or a representative of a national of the United States, who has a covered claim, may contact the Department of State to give notice of the covered claim. (B)Not later than 120 days after the date of enactment of this Act, the Secretary of State, or a designee of the Secretary, shall meet (and make every effort to continue to meet on a regular basis thereafter) with any national of the United States, or a representative of a national of the United States, who has a covered claim and has informed the Department of State of the covered claim using the method established pursuant to subparagraph (A) to discuss the status of the covered claim, including the status of any settlement discussions with the Palestinian Authority or the Palestine Liberation Organization. 
(C)Not later than 180 days after the date of enactment of this Act, the Secretary of State, or a designee of the Secretary, shall make every effort to meet (and make every effort to continue to meet on a regular basis thereafter) with representatives of the Palestinian Authority and the Palestine Liberation Organization to discuss the covered claims identified pursuant to subparagraph (A) and potential settlement of the covered claims. (3)Report to congressThe Secretary of State shall, not later than 240 days after the date of enactment of this Act, and annually thereafter for 5 years, submit to the Committee on the Judiciary and the Committee on Foreign Relations of the Senate and the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives a report describing activities that the Department of State has undertaken to comply with this subsection, including specific updates regarding subparagraphs (B) and (C) of paragraph (2). 
(4)Sense of congressIt is the sense of Congress that— (A)covered claims should be resolved in a manner that provides just compensation to the victims; 
(B)covered claims should be resolved and settled in favor of the victim to the fullest extent possible and without subjecting victims to unnecessary or protracted litigation; (C)the United States Government should take all practicable steps to facilitate the resolution and settlement of all covered claims, including engaging directly with the victims or their representatives and the Palestinian Authority and the Palestine Liberation Organization; and 
(D)the United States Government should strongly urge the Palestinian Authority and the Palestine Liberation Organization to commit to good-faith negotiations to resolve and settle all covered claims. (5)DefinitionIn this subsection, the term covered claim means any pending action by, or final judgment in favor of, a national of the United States, or any action by a national of the United States dismissed for lack of personal jurisdiction, under section 2333 of title 18, United States Code, against the Palestinian Authority or the Palestine Liberation Organization. 
(c)Jurisdictional amendments to facilitate resolution of terrorism-related claims of nationals of the United States 
(1)In generalSection 2334(e) of title 18, United States Code, is amended— (A)by striking paragraph (1) and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), for purposes of any civil action under section 2333 of this title, a defendant shall be deemed to have consented to personal jurisdiction in such civil action if, regardless of the date of the occurrence of the act of international terrorism upon which such civil action was filed, the defendant— (A)after the date that is 120 days after the date of the enactment of the Promoting Security and Justice for Victims of Terrorism Act of 2019, makes any payment, directly or indirectly— 
(i)to any payee designated by any individual who, after being fairly tried or pleading guilty, has been imprisoned for committing any act of terrorism that injured or killed a national of the United States, if such payment is made by reason of such imprisonment; or (ii)to any family member of any individual, following such individual’s death while committing an act of terrorism that injured or killed a national of the United States, if such payment is made by reason of the death of such individual; or 
(B)after 15 days after the date of enactment of the Promoting Security and Justice for Victims of Terrorism Act of 2019— (i)continues to maintain any office, headquarters, premises, or other facilities or establishments in the United States; 
(ii)establishes or procures any office, headquarters, premises, or other facilities or establishments in the United States; or (iii)conducts any activity while physically present in the United States on behalf of the Palestine Liberation Organization or the Palestinian Authority.; 
(B)in paragraph (2), by adding at the end the following: Except with respect to payments described in paragraph (1)(A), no court may consider the receipt of any assistance by a nongovernmental organization, whether direct or indirect, as a basis for consent to jurisdiction by a defendant.; and (C)by adding at the end the following: 
 
(3)Exception for certain activities and locationsIn determining whether a defendant shall be deemed to have consented to personal jurisdiction under paragraph (1)(B), no court may consider— (A)any office, headquarters, premises, or other facility or establishment used exclusively for the purpose of conducting official business of the United Nations; 
(B)any activity undertaken exclusively for the purpose of conducting official business of the United Nations; (C)any activity involving officials of the United States that the Secretary of State determines is in the national interest of the United States if the Secretary reports to the appropriate congressional committees annually on the use of the authority under this subparagraph; 
(D)any activity undertaken exclusively for the purpose of meetings with officials of the United States or other foreign governments, or participation in training and related activities funded or arranged by the United States Government; (E)any activity related to legal representation— 
(i)for matters related to activities described in this paragraph; (ii)for the purpose of adjudicating or resolving claims filed in courts of the United States; or 
(iii)to comply with this subsection; or (F)any personal or official activities conducted ancillary to activities listed under this paragraph. 
(4)Rule of constructionNotwithstanding any other law (including any treaty), any office, headquarters, premises, or other facility or establishment within the territory of the United States that is not specifically exempted by paragraph (3)(A) shall be considered to be in the United States for purposes of paragraph (1)(B). (5)Defined termIn this subsection, the term defendant means— 
(A)the Palestinian Authority; (B)the Palestine Liberation Organization; 
(C)any organization or other entity that is a successor to or affiliated with the Palestinian Authority or the Palestine Liberation Organization; or (D)any organization or other entity that— 
(i)is identified in subparagraph (A), (B), or (C); and (ii)self identifies as, holds itself out to be, or carries out conduct in the name of, the State of Palestine or Palestine in connection with official business of the United Nations.. 
(2)Prior consent not abrogatedThe amendments made by this subsection shall not abrogate any consent deemed to have been given under section 2334(e) of title 18, United States Code, as in effect on the day before the date of enactment of this Act. (d)Rules of construction; applicability; severability (1)Rules of construction (A)In generalThis section, and the amendments made by this section, should be liberally construed to carry out the purposes of Congress to provide relief for victims of terrorism. 
(B)Cases against other personsNothing in this section may be construed to affect any law or authority, as in effect on the day before the date of enactment of this Act, relating to a case brought under section 2333(a) of title 18, United States Code, against a person who is not a defendant, as defined in paragraph (5) of section 2334(e) of title 18, United States Code, as added by subsection (c)(1) of this section. (2)ApplicabilityThis section, and the amendments made by this section, shall apply to any case pending on or after August 30, 2016. 
(3)SeverabilityIf any provision of this section, an amendment made by this section, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this section, the amendments made by this section, and the application of such provisions to any person or circumstance shall not be affected thereby. 904.Debt relief for Somalia (a)Debt relief (1)Of the funds appropriated under titles III and IV of division G of this Act and under such titles in prior Acts making appropriations for the Department of State, foreign operations, and related programs, not to exceed $35,000,000 may be transferred to the Department of the Treasury, Debt Restructuring account for the same purposes and under the same authorities and conditions (other than the period of availability) as other funds provided under that heading for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees, as the President may determine, or for the cost of selling, reducing, or cancelling amounts owed to the United States as a result of loans made to Somalia, in the event that Somalia meets the domestic and internationally-agreed conditions and the transfer is consistent with United States law and foreign policy considerations. 
(2)For the purposes of this section, no amounts may be transferred from amounts designated for Overseas Contingency Operations/Global War on Terrorism or as emergency requirements pursuant to a concurrent resolution on the budget or section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985. (3)Prior to the initial obligation of funds made available pursuant to this section, the Secretary of State shall submit to the appropriate congressional committees a report on the outcome of the Paris Club meeting on debt cancellation for Somalia, the estimate of amounts needed and over what time period, and the proposed sources of funds to be transferred pursuant to this section: Provided, That such funds shall also be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of such committees. 
(b)Debt restructuringSection 501(i) of title V of H.R. 3425, as enacted into law by section 1000(a)(5) of Public Law 106–113 (113 Stat. 1501A–313), as most recently amended by section 699H(b)(1) of division J of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2372), is further amended by striking 2000–2010 and inserting 2000–2021. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.  
KNational Law Enforcement Museum Commemorative Coin 
101.Short titleThis division may be cited as the National Law Enforcement Museum Commemorative Coin Act. 102.FindingsThe Congress finds the following: 
(1)In 2000, Congress passed and President William J. Clinton signed into law the National Law Enforcement Museum Act (Public Law 106–492), which authorized the National Law Enforcement Officers Memorial Fund, Inc., to build the National Law Enforcement Museum on Federal land in the District of Columbia to honor and commemorate the service and sacrifice of law enforcement officers in the United States. (2)In April 2016, construction began on the National Law Enforcement Museum in the District of Columbia across the street from the National Law Enforcement Officers Memorial in Judiciary Square. 
(3)The National Law Enforcement Museum formally opened in October of 2018. (4)The National Law Enforcement Museum’s mission is— 
(A)to honor and commemorate the extraordinary service and sacrifice of America’s law enforcement officers; (B)to serve as an important bridge between law enforcement’s past and present, between the heroes of yesteryear and those who have followed in their footsteps, and between America’s peace officers and the public they serve; 
(C)increase public understanding and support for law enforcement and to promote law enforcement safety; and (D)strengthen the relationship between law enforcement and the communities they serve with thought-provoking programs at the Museum and around the country that promote dialogue on topics of current interest. 
103.Coin specifications 
(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coin: (1)$5 gold coinsNot more than 50,000 $5 coins, which shall— 
(A)weigh 8.359 grams; (B)have a diameter of 0.850 inches; and 
(C)contain not less than 90 percent gold. (2)$1 silver coinsNot more than 400,000 $1 coins, which shall— 
(A)weigh 26.73 grams; (B)have a diameter of 1.500 inches; and 
(C)contain not less than 90 percent silver. (3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— 
(A)weigh 11.34 grams; (B)have a diameter of 1.205 inches; and 
(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 104.Design of coins (a)Design requirements (1)In generalThe design of the coins minted under this Act shall be emblematic of the National Law Enforcement Museum and the service and sacrifice of law enforcement officers throughout the history of the United States. 
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— (A)a designation of the value of the coin; 
(B)an inscription of the year 2021; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with the Commission of Fine Arts and the National Law Enforcement Officers Memorial Fund, Inc.; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 105.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint facilitiesOnly one facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. (c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2021. 
106.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins; 
(2)the surcharge provided in section 107(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 107.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of— 
(1)$35 per coin for the $5 coin; (2)$10 per coin for the $1 coin; and 
(3)$5 per coin for the half-dollar coin. (b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Law Enforcement Officers Memorial Fund, Inc., for educational and outreach programs and exhibits. 
(c)AuditsThe National Law Enforcement Officers Memorial Fund, Inc., shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b). (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual two commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 
108.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and 
(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 107 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.  LDHS Cyber Hunt and Incident Response Teams 101.Short titleThis division may be cited as the DHS Cyber Hunt and Incident Response Teams Act of 2019. 
102.Department of Homeland Security cyber hunt and incident response teams 
(a)In generalSection 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended— (1)in subsection (d)(1)(B)(iv), by inserting , including cybersecurity specialists after entities; 
(2)by redesignating subsections (f) through (m) as subsections (g) through (n), respectively; (3)by inserting after subsection (e) the following: 
 
(f)Cyber hunt and incident response teams 
(1)In generalThe Center shall maintain cyber hunt and incident response teams for the purpose of leading Federal asset response activities and providing timely technical assistance to Federal and non-Federal entities, including across all critical infrastructure sectors, regarding actual or potential security incidents, as appropriate and upon request, including— (A)assistance to asset owners and operators in restoring services following a cyber incident; 
(B)identification and analysis of cybersecurity risk and unauthorized cyber activity; (C)mitigation strategies to prevent, deter, and protect against cybersecurity risks; 
(D)recommendations to asset owners and operators for improving overall network and control systems security to lower cybersecurity risks, and other recommendations, as appropriate; and (E)such other capabilities as the Secretary determines appropriate. 
(2)Associated metricsThe Center shall— (A)define the goals and desired outcomes for each cyber hunt and incident response team; and 
(B)develop metrics— (i)to measure the effectiveness and efficiency of each cyber hunt and incident response team in achieving the goals and desired outcomes defined under subparagraph (A); and 
(ii)that— (I)are quantifiable and actionable; and 
(II)the Center shall use to improve the effectiveness and accountability of, and service delivery by, cyber hunt and incident response teams. (3)Cybersecurity specialistsAfter notice to, and with the approval of, the entity requesting action by or technical assistance from the Center, the Secretary may include cybersecurity specialists from the private sector on a cyber hunt and incident response team.; and 
(4)in subsection (g), as so redesignated— (A)in paragraph (1), by inserting , or any team or activity of the Center, after Center; and 
(B)in paragraph (2), by inserting , or any team or activity of the Center, after Center. (b)Report (1)DefinitionsIn this subsection— 
(A)the term Center means the national cybersecurity and communications integration center established under section 2209(b) of the Homeland Security Act of 2002 (6 U.S.C. 659(b)); (B)the term cyber hunt and incident response team means a cyber hunt and incident response team maintained under section 2209(f) of the Homeland Security Act of 2002 (6 U.S.C. 659(f)), as added by this Act; and 
(C)the term incident has the meaning given the term in section 2209(a) of the Homeland Security Act of 2002 (6 U.S.C. 659(a)). (2)ReportAt the conclusion of each of the first 4 fiscal years after the date of enactment of the DHS Cyber Hunt and Incident Response Teams Act of 2019, the Center shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that includes— 
(A)information relating to the metrics used for evaluation and assessment of the cyber hunt and incident response teams and operations under section 2209(f)(2) of the Homeland Security Act of 2002 (6 U.S.C. 659(f)(2)), as added by this Act, including the resources and staffing of those cyber hunt and incident response teams; and (B)for the period covered by the report— 
(i)the total number of incident response requests received; (ii)the number of incident response tickets opened; and 
(iii)a statement of— (I)all interagency staffing of cyber hunt and incident response teams; and 
(II)the interagency collaborations established to support cyber hunt and incident response teams. (c)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.  
MBipartisan American Miners 
101.Short titleThis division may be cited as the Bipartisan American Miners Act of 2019. 102.Transfers to 1974 UMWA Pension Plan (a)In generalSubsection (i) of section 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232) is amended— 
(1)in paragraph (3)(A), by striking $490,000,000 and inserting $750,000,000; (2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following:  (4)Additional amounts (A)CalculationIf the dollar limitation specified in paragraph (3)(A) exceeds the aggregate amount required to be transferred under paragraphs (1) and (2) for a fiscal year, the Secretary of the Treasury shall transfer an additional amount equal to the difference between such dollar limitation and such aggregate amount to the trustees of the 1974 UMWA Pension Plan to pay benefits required under that plan. 
(B)Cessation of transfersThe transfers described in subparagraph (A) shall cease as of the first fiscal year beginning after the first plan year for which the funded percentage (as defined in section 432(j)(2) of the Internal Revenue Code of 1986) of the 1974 UMWA Pension Plan is at least 100 percent. (C)Prohibition on benefit increases, etcDuring a fiscal year in which the 1974 UMWA Pension Plan is receiving transfers under subparagraph (A), no amendment of such plan which increases the liabilities of the plan by reason of any increase in benefits, any change in the accrual of benefits, or any change in the rate at which benefits become nonforfeitable under the plan may be adopted unless the amendment is required as a condition of qualification under part I of subchapter D of chapter 1 of the Internal Revenue Code of 1986. 
(D)Critical status to be maintainedUntil such time as the 1974 UMWA Pension Plan ceases to be eligible for the transfers described in subparagraph (A)— (i)the Plan shall be treated as if it were in critical status for purposes of sections 412(b)(3), 432(e)(3), and 4971(g)(1)(A) of the Internal Revenue Code of 1986 and sections 302(b)(3) and 305(e)(3) of the Employee Retirement Income Security Act; 
(ii)the Plan shall maintain and comply with its rehabilitation plan under section 432(e) of such Code and section 305(e) of such Act, including any updates thereto; and (iii)the provisions of subsections (c) and (d) of section 432 of such Code and subsections (c) and (d) of section 305 of such Act shall not apply. 
(E)Treatment of transfers for purposes of withdrawal liability under ERISAThe amount of any transfer made under subparagraph (A) (and any earnings attributable thereto) shall be disregarded in determining the unfunded vested benefits of the 1974 UMWA Pension Plan and the allocation of such unfunded vested benefits to an employer for purposes of determining the employer’s withdrawal liability under section 4201 of the Employee Retirement Income Security Act of 1974. (F)Requirement to maintain contribution rateA transfer under subparagraph (A) shall not be made for a fiscal year unless the persons that are obligated to contribute to the 1974 UMWA Pension Plan on the date of the transfer are obligated to make the contributions at rates that are no less than those in effect on the date which is 30 days before the date of enactment of the Bipartisan American Miners Act of 2019. 
(G)Enhanced annual reporting 
(i)In generalNot later than the 90th day of each plan year beginning after the date of enactment of the Bipartisan American Miners Act of 2019, the trustees of the 1974 UMWA Pension Plan shall file with the Secretary of the Treasury or the Secretary's delegate and the Pension Benefit Guaranty Corporation a report (including appropriate documentation and actuarial certifications from the plan actuary, as required by the Secretary of the Treasury or the Secretary's delegate) that contains— (I)whether the plan is in endangered or critical status under section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 as of the first day of such plan year; 
(II)the funded percentage (as defined in section 432(j)(2) of such Code) as of the first day of such plan year, and the underlying actuarial value of assets and liabilities taken into account in determining such percentage; (III)the market value of the assets of the plan as of the last day of the plan year preceding such plan year; 
(IV)the total value of all contributions made during the plan year preceding such plan year; (V)the total value of all benefits paid during the plan year preceding such plan year; 
(VI)cash flow projections for such plan year and either the 6 or 10 succeeding plan years, at the election of the trustees, and the assumptions relied upon in making such projections; (VII)funding standard account projections for such plan year and the 9 succeeding plan years, and the assumptions relied upon in making such projections; 
(VIII)the total value of all investment gains or losses during the plan year preceding such plan year; (IX)any significant reduction in the number of active participants during the plan year preceding such plan year, and the reason for such reduction; 
(X)a list of employers that withdrew from the plan in the plan year preceding such plan year, and the resulting reduction in contributions; (XI)a list of employers that paid withdrawal liability to the plan during the plan year preceding such plan year and, for each employer, a total assessment of the withdrawal liability paid, the annual payment amount, and the number of years remaining in the payment schedule with respect to such withdrawal liability; 
(XII)any material changes to benefits, accrual rates, or contribution rates during the plan year preceding such plan year; (XIII)any scheduled benefit increase or decrease in the plan year preceding such plan year having a material effect on liabilities of the plan; 
(XIV)details regarding any funding improvement plan or rehabilitation plan and updates to such plan; (XV)the number of participants and beneficiaries during the plan year preceding such plan year who are active participants, the number of participants and beneficiaries in pay status, and the number of terminated vested participants and beneficiaries; 
(XVI)the information contained on the most recent annual funding notice submitted by the plan under section 101(f) of the Employee Retirement Income Security Act of 1974; (XVII)the information contained on the most recent Department of Labor Form 5500 of the plan; and 
(XVIII)copies of the plan document and amendments, other retirement benefit or ancillary benefit plans relating to the plan and contribution obligations under such plans, a breakdown of administrative expenses of the plan, participant census data and distribution of benefits, the most recent actuarial valuation report as of the plan year, copies of collective bargaining agreements, and financial reports, and such other information as the Secretary of the Treasury or the Secretary's delegate, in consultation with the Secretary of Labor and the Director of the Pension Benefit Guaranty Corporation, may require. (ii)Electronic submissionThe report required under clause (i) shall be submitted electronically. 
(iii)Information sharingThe Secretary of the Treasury or the Secretary's delegate shall share the information in the report under clause (i) with the Secretary of Labor. (iv)PenaltyAny failure to file the report required under clause (i) on or before the date described in such clause shall be treated as a failure to file a report required to be filed under section 6058(a) of the Internal Revenue Code of 1986, except that section 6652(e) of such Code shall be applied with respect to any such failure by substituting $100 for $25. The preceding sentence shall not apply if the Secretary of the Treasury or the Secretary's delegate determines that reasonable diligence has been exercised by the trustees of such plan in attempting to timely file such report. 
(H)1974 UMWA Pension Plan definedFor purposes of this paragraph, the term 1974 UMWA Pension Plan has the meaning given the term in section 9701(a)(3) of the Internal Revenue Code of 1986, but without regard to the limitation on participation to individuals who retired in 1976 and thereafter.. (b)Effective dates (1)In generalThe amendments made by this section shall apply to fiscal years beginning after September 30, 2016. 
(2)Reporting requirementsSection 402(i)(4)(G) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(4)(G)), as added by this section, shall apply to plan years beginning after the date of the enactment of this Act. 103.Inclusion in multiemployer health benefit planSection 402(h)(2)(C) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)) is amended— 
(1)by striking the Health Benefits for Miners Act of 2017 both places it appears in clause (ii) and inserting the Bipartisan American Miners Act of 2019; (2)by striking , would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012 or 2015 in clause (ii)(II) and inserting or a related coal wage agreement, would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012, 2015, 2018, or 2019; 
(3)by striking and at the end of clause (ii)(I), by striking the period at the end of clause (ii)(II) and inserting ; and, and by inserting after clause (ii)(II) the following new subclause:  (III)the cost of administering the resolution of disputes process administered (as of the date of the enactment of the Bipartisan American Miners Act of 2019) by the Trustees of the Plan., 
(4)by striking January 1, 2017 in clause (ii) and inserting January 1, 2019; and (5)by adding at the end the following new clause: 
 
(vi)Related coal wage agreementFor purposes of clause (ii), the term related coal wage agreement means an agreement between the United Mine Workers of America and an employer in the bituminous coal industry that— (I)is a signatory operator; or 
(II)is or was a debtor in a bankruptcy proceeding that was consolidated, administratively or otherwise, with the bankruptcy proceeding of a signatory operator or a related person to a signatory operator (as those terms are defined in section 9701(c) of the Internal Revenue Code of 1986).. 104.Reduction in minimum age for allowable in-service distributions (a)In generalSection 401(a)(36) of the Internal Revenue Code of 1986 is amended by striking age 62 and inserting age 59½. 
(b)Application to governmental section 457(b) plansClause (i) of section 457(d)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting (in the case of a plan maintained by an employer described in subsection (e)(1)(A), age 59½) before the comma at the end. (c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2019. 
NHealth and Human Services Extenders 
IHealth and Human Services Extenders 
 
Subtitle A—Medicare provisions 
Sec. 101. Extension of the work geographic index floor under the Medicare program. 
Sec. 102. Extension of funding for quality measure endorsement, input, and selection. 
Sec. 103. Extension of funding outreach and assistance for low-income programs. 
Sec. 104. Extension of appropriations to the Patient-Centered Outcomes Research Trust Fund; extension of certain health insurance fees. 
Sec. 105. Laboratory Access for Beneficiaries. 
Sec. 106. Exclusion of complex rehabilitative manual wheelchairs from medicare competitive acquisition program; non-application of medicare fee-schedule adjustments for certain wheelchair accessories and cushions. 
Sec. 107. Extending pass-through status for certain drugs under part B of the Medicare program. 
Sec. 108. Hematopoietic stem cell acquisition payments. 
Subtitle B—Medicaid Provisions 
Sec. 201. Extension of Community Mental Health Services demonstration program. 
Sec. 202. Medicaid funding for the territories. 
Sec. 203. Delay of DSH reductions. 
Sec. 204. Extension of spousal impoverishment protections. 
Sec. 205. Extension of the Money Follows the Person rebalancing demonstration program. 
Subtitle C—Human Services and Other Health Programs 
Sec. 301. Extension of demonstration projects to address health professions workforce needs. 
Sec. 302. Extension of the temporary assistance for needy families program and related programs. 
Sec. 303. Extension of sexual risk avoidance education program. 
Sec. 304. Extension of personal responsibility education program. 
Subtitle D—Public health provisions 
Sec. 401. Extension for community health centers, the national health service corps, and teaching health centers that operate GME programs. 
Sec. 402. Diabetes programs. 
Sec. 403. Poison Center Network Enhancement. 
Sec. 404. Kay Hagan Tick Act. 
Subtitle E—Revenue Provisions 
Sec. 501. Repeal of medical device excise tax. 
Sec. 502. Repeal of annual fee on health insurance providers. 
Sec. 503. Repeal of excise tax on high cost employer-sponsored health coverage. 
Subtitle F—Miscellaneous Provisions 
Sec. 602. Addressing expiration of child welfare demonstration projects and supporting Family First implementation. 
Sec. 603 Minimum age of sale of tobacco products. 
Sec. 604. Sale of tobacco products to individuals under the age of 21. 
Sec. 605. Biological product definition. 
Sec. 606. Protecting access to biological products. 
Sec. 607. Streamlining the transition of biological products. 
Sec. 608. Reenrollment of certain individuals in qualified health plans in certain Exchanges. 
Sec. 609. Protection of silver loading practice. 
Sec. 610. Actions for delays of generic drugs and biosimilar biological products. 
AMedicare provisions 
101.Extension of the work geographic index floor under the Medicare programSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking January 1, 2020 and inserting May 23, 2020. 102.Extension of funding for quality measure endorsement, input, and selection (a)In generalSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended— 
(1)in the first sentence, by striking $1,665,000 for the period beginning on October 1, 2019, and ending on December 20, 2019 and inserting $4,830,000 for the period beginning on October 1, 2019, and ending on May 22, 2020; and (2)in the third sentence, by striking December 20, 2019, and inserting May 22, 2020. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019 (Public Law 116–69). 103.Extension of funding outreach and assistance for low-income programs (a)Additional funding for State health insurance programsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), section 50207 of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123), section 1402 of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 (Public Law 116–59), and section 1402 of the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019 (Public Law 116–69), is amended— 
(1)in clause (x), by striking and at the end; (2)in clause (xi), by striking the period at the end and inserting ; and; and 
(3)by inserting after clause (xi) the following new clause:  (xii)for the period beginning on December 21, 2019, and ending on May 22, 2020, of $5,485,000.. 
(b)Additional funding for area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended, is amended— (1)in clause (x), by striking and at the end; 
(2)in clause (xi), by striking the period at the end and inserting ; and; and (3)by inserting after clause (xi) the following new clause: 
 
(xii)for the period beginning on December 21, 2019, and ending on May 22, 2020, of $3,165,000.. (c)Additional funding for aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended, is amended— 
(1)in clause (x), by striking and at the end; (2)in clause (xi), by striking the period at the end and inserting ; and; and 
(3)by inserting after clause (xi) the following new clause:  (xii)for the period beginning on December 21, 2019, and ending on May 22, 2020, of $2,110,000.. 
(d)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended, is amended— (1)in clause (x), by striking and at the end; 
(2)in clause (xi), by striking the period at the end and inserting ; and; and (3)by inserting after clause (xi) the following new clause: 
 
(xii)for the period beginning on December 21, 2019, and ending on May 22, 2020, of $5,063,000.. 104.Extension of appropriations to the Patient-Centered Outcomes Research Trust Fund; extension of certain health insurance fees (a)In generalSection 9511 of the Internal Revenue Code of 1986 is amended— 
(1)in subsection (b)— (A)in paragraph (1)— 
(i)by inserting after subparagraph (E) the following new subparagraph:  (F)For each of fiscal years 2020 through 2029— 
(i)an amount equivalent to the net revenues received in the Treasury from the fees imposed under subchapter B of chapter 34 (relating to fees on health insurance and self-insured plans) for such fiscal year; and (ii)the applicable amount (as defined in paragraph (4)) for the fiscal year.; and 
(ii)by striking and (E)(ii) in the last sentence and inserting (E)(ii), and (F)(ii); and (B)by adding at the end the following new paragraph: 
 
(4)Applicable amount definedIn paragraph (1)(F)(ii), the term applicable amount means— (A)for fiscal year 2020, $275,500,000; 
(B)for fiscal year 2021, $285,000,000; (C)for fiscal year 2022, $293,500,000; 
(D)for fiscal year 2023, $311,500,000; (E)for fiscal year 2024, $320,000,000; 
(F)for fiscal year 2025, $338,000,000; (G)for fiscal year 2026, $355,500,000; 
(H)for fiscal year 2027, $363,500,000; (I)for fiscal year 2028, $381,000,000; and 
(J)for fiscal year 2029, $399,000,000.; (2)in subsection (d)(2)(A), by striking 2019 and inserting 2029; and 
(3)in subsection (f), by striking December 20, 2019 and inserting September 30, 2029. (b)Health insurance policiesSection 4375(e) of the Internal Revenue Code of 1986 is amended by striking 2019 and inserting 2029. 
(c)Self-insured health plansSection 4376(e) of the Internal Revenue Code of 1986 is amended by striking 2019 and inserting 2029. (d)Identification of research prioritiesSubsection (d)(1)(A) of section 1181 of the Social Security Act (42 U.S.C. 1320e) is amended by adding at the end the following: Such national priorities shall include research with respect to intellectual and developmental disabilities and maternal mortality. Such priorities should reflect a balance between long-term priorities and short-term priorities, and be responsive to changes in medical evidence and in health care treatments.. 
(e)Consideration of full range of outcomes dataSubsection (d)(2) of such section 1181 is amended by adding at the end the following subparagraph:  (F)Consideration of full range of outcomes dataResearch shall be designed, as appropriate, to take into account and capture the full range of clinical and patient-centered outcomes relevant to, and that meet the needs of, patients, clinicians, purchasers, and policy-makers in making informed health decisions. In addition to the relative health outcomes and clinical effectiveness, clinical and patient-centered outcomes shall include the potential burdens and economic impacts of the utilization of medical treatments, items, and services on different stakeholders and decision-makers respectively. These potential burdens and economic impacts include medical out-of-pocket costs, including health plan benefit and formulary design, non-medical costs to the patient and family, including caregiving, effects on future costs of care, workplace productivity and absenteeism, and healthcare utilization.. 
(f)Board compositionSubsection (f) of such section 1181 is amended— (1)in paragraph (1)— 
(A)in subparagraph (C)— (i)in the matter preceding clause (i)— 
(I)by striking Seventeen and inserting At least nineteen, but no more than twenty-one; and (II)by striking , not later than 6 months after the date of enactment of this section,; and 
(ii)in clause (iii), by striking 3 and inserting at least 3, but no more than 5; and (2)in paragraph (3)— 
(A)in the first sentence— (i)by striking the the members and inserting members; and 
(ii)by inserting the following before the period at the end: to the extent necessary to preserve the evenly staggered terms of the Board.; and (B)by inserting the following after the first sentence: Any member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that term and thereafter may be eligible for reappointment to a full term. A member may serve after the expiration of that member’s term until a successor has been appointed.. 
(g)Methodology Committee AppointmentsSuch section 1181 is amended— (1)in subsection (d)(6)(B), by striking Comptroller General of the United States and inserting Board; and 
(2)in subsection (h)(4)— (A)in subparagraph (A)(ii), by striking Comptroller General and inserting Board; and 
(B)in the first sentence of subparagraph (B), by striking and of the Government Accountability Office. (h)Reports by the Comptroller General of the United StatesSubsection (g)(2)(A) of such section 1181 is amended— 
(1)by striking clause (iv) and inserting the following:  (iv)Not less frequently than every 5 years, the overall effectiveness of activities conducted under this section and the dissemination, training, and capacity building activities conducted under section 937 of the Public Health Service Act. Such review shall include the following: 
(I)A description of those activities and the financial commitments related to research, training, data capacity building, and dissemination and uptake of research findings. (II)The extent to which the Institute and the Agency for Healthcare Research and Quality have collaborated with stakeholders, including provider and payer organizations, to facilitate the dissemination and uptake of research findings. 
(III)An analysis of available data and performance metrics, such as the estimated public availability and dissemination of research findings and uptake and utilization of research findings in clinical guidelines and decision support tools, on the extent to which such research findings are used by health care decision-makers, the effect of the dissemination of such findings on changes in medical practice and reducing practice variation and disparities in health care, and the effect of the research conducted and disseminated on innovation and the health care economy of the United States.; and (2)by adding at the end the following new clause: 
 
(vi)Not less frequently than every 5 years, any barriers that researchers funded by the Institute have encountered in conducting studies or clinical trials, including challenges covering the cost of any medical treatments, services, and items described in subsection (a)(2)(B) for purposes of the research study.. 105.Laboratory Access for Beneficiaries (a)Amendments relating to reporting requirements with respect to clinical diagnostic laboratory tests (1)Revised reporting period for reporting of private sector payment rates for establishment of Medicare payment ratesSection 1834A(a) of the Social Security Act (42 U.S.C. 1395m–1(a)) is amended— 
(A)in paragraph (1)— (i)by striking Beginning January 1, 2016 and inserting the following: 
 
(A)General reporting requirementsSubject to subparagraph (B), beginning January 1, 2016; (ii)in subparagraph (A), as added by subparagraph (A) of this paragraph, by inserting (referred to in this subsection as the reporting period) after at a time specified by the Secretary; and 
(iii)by adding at the end the following:  (B)Revised reporting periodIn the case of reporting with respect to clinical diagnostic laboratory tests that are not advanced diagnostic laboratory tests, the Secretary shall revise the reporting period under subparagraph (A) such that— 
(i)no reporting is required during the period beginning January 1, 2020, and ending December 31, 2020; (ii)reporting is required during the period beginning January 1, 2021, and ending March 31, 2021; and 
(iii)reporting is required every three years after the period described in clause (ii).; and (B)in paragraph (4)— 
(i)by striking In this section and inserting the following:  (A)In generalSubject to subparagraph (B), in this section; and 
(ii)by adding at the end the following:  (B)ExceptionIn the case of the reporting period described in paragraph (1)(B)(ii) with respect to clinical diagnostic laboratory tests that are not advanced diagnostic laboratory tests, the term data collection period means the period beginning January 1, 2019, and ending June 30, 2019.. 
(2)Corrections relating to phase-In of reductions from private payor rate implementationSection 1834A(b)(3) of the Social Security Act (42 U.S.C. 1395m–1(b)(3)) is amended— (A)in subparagraph (A), by striking through 2022 and inserting through 2023; and 
(B)in subparagraph (B)— (i)in clause (i), by striking through 2019 and inserting through 2020; and 
(ii)in clause (ii), by striking 2020 through 2022 and inserting 2021 through 2023. (b)Study and report by MedPAC (1)In generalThe Medicare Payment Advisory Commission (in this subsection referred to as the Commission) shall conduct a study to review the methodology the Administrator of the Centers for Medicare & Medicaid Services has implemented for the private payor rate-based clinical laboratory fee schedule under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(2)Scope of studyIn carrying out the study described in paragraph (1), the Commission shall consider the following: (A)How best to implement the least burdensome data collection process required under section 1834A(a)(1) of such Act (42 U.S.C. 1395m–1(a)(1)) that would— 
(i)result in a representative and statistically valid data sample of private market rates from all laboratory market segments, including hospital outreach laboratories, physician office laboratories, and independent laboratories; and (ii)consider the variability of private payor payment rates across market segments. 
(B)Appropriate statistical methods for estimating rates that are representative of the market. (3)Report to CongressNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the Administrator, the Committee on Finance of the Senate, and the Committees on Ways and Means and Energy and Commerce of the House of Representatives a report that includes— 
(A)conclusions about the methodology described in paragraph (1); and (B)any recommendations the Commission deems appropriate. 
106.Exclusion of complex rehabilitative manual wheelchairs from medicare competitive acquisition program; non-application of medicare fee-schedule adjustments for certain wheelchair accessories and cushions 
(a)Exclusion of complex rehabilitative manual wheelchairs from competitive acquisition programSection 1847(a)(2)(A) of the Social Security Act (42 U.S.C. 1395w–3(a)(2)(A)) is amended— (1)by inserting , complex rehabilitative manual wheelchairs (as determined by the Secretary), and certain manual wheelchairs (identified, as of October 1, 2018, by HCPCS codes E1235, E1236, E1237, E1238, and K0008 or any successor to such codes) after group 3 or higher; and 
(2)by striking such wheelchairs and inserting such complex rehabilitative power wheelchairs, complex rehabilitative manual wheelchairs, and certain manual wheelchairs. (b)Non-application of Medicare fee schedule adjustments for wheelchair accessories and seat and back cushions when furnished in connection with complex rehabilitative manual wheelchairs (1)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services shall not, during the period beginning on January 1, 2020, and ending on June 30, 2021, use information on the payment determined under the competitive acquisition programs under section 1847 of the Social Security Act (42 U.S.C. 1395w–3) to adjust the payment amount that would otherwise be recognized under section 1834(a)(1)(B)(ii) of such Act (42 U.S.C. 1395m(a)(1)(B)(ii)) for wheelchair accessories (including seating systems) and seat and back cushions when furnished in connection with complex rehabilitative manual wheelchairs (as determined by the Secretary), and certain manual wheelchairs (identified, as of October 1, 2018, by HCPCS codes E1235, E1236, E1237, E1238, and K0008 or any successor to such codes). 
(2)ImplementationNotwithstanding any other provision of law, the Secretary may implement this subsection by program instruction or otherwise. 107.Extending pass-through status for certain drugs under part B of the Medicare program (a)In generalSection 1833(t)(6) of the Social Security Act (42 U.S.C. 1395l(t)(6)) is amended— 
(1)in subparagraph (E)(i), by striking 2018 and inserting 2018 or 2020; and (2)by adding at the end the following new subparagraph: 
 
(J)Additional pass-through extension and special payment adjustment rule for certain diagnostic radiopharmaceuticalsIn the case of a drug or biological furnished in the context of a clinical study on diagnostic imaging tests approved under a coverage with evidence development determination whose period of pass-through status under this paragraph concluded on December 31, 2018, and for which payment under this subsection was packaged into a payment for a covered OPD service (or group of services) furnished beginning January 1, 2019, the Secretary shall— (i)extend such pass-through status for such drug or biological for the 9-month period beginning on January 1, 2020; 
(ii)remove, during such period, the packaged costs of such drug or biological (as determined by the Secretary) from the payment amount under this subsection for the covered OPD service (or group of services) with which it is packaged; and (iii)not make any adjustments to payment amounts under this subsection for a covered OPD service (or group of services) for which no costs were removed under clause (ii).. 
(b)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Service may implement the amendments made by subsection (a) by program instruction or otherwise. 108.Hematopoietic stem cell acquisition paymentsSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended— 
(1)in subsection (a)(4), in the second sentence, by inserting “for cost reporting periods beginning on or after October 1, 2020, costs related to hematopoietic stem cell acquisition for the purpose of an allogeneic hematopoietic stem cell transplant (as described in subsection (d)(5)(M)),” after “October 1, 1987),”; (2)in subsection (d)— 
(A)in paragraph (4)(C)(iii)— (i)by inserting or payments under paragraph (5)(M) (beginning with fiscal year 2021) after fiscal year 1991); and 
(ii)by inserting or payments under paragraph (5)(M) before the period at the end; and (B)in paragraph (5), by adding at the end the following new subparagraph: 
 
(M) 
(i)For cost reporting periods beginning on or after October 1, 2020, in the case of a subsection (d) hospital that furnishes an allogeneic hematopoietic stem cell transplant to an individual during such a period, payment to such hospital for hematopoietic stem cell acquisition shall be made on a reasonable cost basis. The items included in such hematopoietic stem cell acquisition shall be specified by the Secretary through rulemaking. (ii)For purposes of this subparagraph, the term allogeneic hematopoietic stem cell transplant means, with respect to an individual, the intravenous infusion of hematopoietic cells derived from bone marrow, peripheral blood stem cells, or cord blood, but not including embryonic stem cells, of a donor to an individual that are or may be used to restore hematopoietic function in such individual having an inherited or acquired deficiency or defect.. 
BMedicaid Provisions 
201.Extension of Community Mental Health Services demonstration programSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended by striking December 20, 2019 and inserting May 22, 2020. 202.Medicaid funding for the territories (a)Treatment of capSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended— 
(1)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking subject to and section 1323(a)(2) of the Patient Protection and Affordable Care Act paragraphs (3) and (5) and inserting subject to section 1323(a)(2) of the Patient Protection and Affordable Care Act and paragraphs (3) and (5); 
(B)in subparagraph (A)— (i)by striking Puerto Rico shall not exceed the sum of and inserting 
Puerto Rico shall not exceed— (i)except as provided in clause (ii), the sum of; 
(ii)by striking $100,000; and inserting $100,000; and; and (iii)by adding at the end the following new clause: 
 
(ii)for each of fiscal years 2020 through 2021, the amount specified in paragraph (6) for each such fiscal year;; (C)in subparagraph (B)— 
(i)by striking the Virgin Islands shall not exceed the sum of and inserting the Virgin Islands shall not exceed— 
(i)except as provided in clause (ii), the sum of; (ii)by striking $10,000; and inserting $10,000; and; and 
(iii)by adding at the end the following new clause:  (ii)for each of fiscal years 2020 through 2021, $126,000,000;; 
(D)in subparagraph (C)— (i)by striking Guam shall not exceed the sum of and inserting 
Guam shall not exceed— (i)except as provided in clause (ii), the sum of; 
(ii)by striking $10,000; and inserting $10,000; and; and (iii)by adding at the end the following new clause: 
 
(ii)for each of fiscal years 2020 through 2021, $127,000,000;; (E)in subparagraph (D)— 
(i)by striking the Northern Mariana Islands shall not exceed the sum of and inserting the Northern Mariana Islands shall not exceed— 
(i)except as provided in clause (ii), the sum of; and (ii)by adding at the end the following new clause: 
 
(ii)for each of fiscal years 2020 through 2021, $60,000,000; and;  (F)in subparagraph (E)— 
(i)by striking American Samoa shall not exceed the sum of and inserting American Samoa shall not exceed— 
(i)except as provided in clause (ii), the sum of; (ii)by striking $10,000. and inserting $10,000; and; and 
(iii)by adding at the end the following new clause:  (ii)for each of fiscal years 2020 through 2021, $84,000,000.; and 
(G)by adding at the end the following flush sentence:  For each fiscal year after fiscal year 2021, the total amount certified for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa under subsection (f) and this subsection for the fiscal year shall be determined as if the preceding subparagraphs were applied to each of fiscal years 2020 through 2021 without regard to clause (ii) of each such subparagraph.; and (2)by adding at the end the following new paragraphs: 
 
(6)Application to Puerto Rico for fiscal years 2020 through 2021 
(A)In generalSubject to subparagraph (B), the amount specified in this paragraph is— (i)for fiscal year 2020, $2,623,188,000; and 
(ii)for fiscal year 2021, $2,719,072,000. (B)Additional increase for Puerto Rico (i)In generalFor each of fiscal years 2020 through 2021, the amount specified in this paragraph for the fiscal year shall be equal to the amount specified for such fiscal year under subparagraph (A) increased by $200,000,000 if the Secretary certifies that, with respect to such fiscal year, Puerto Rico's State plan under title XIX (or a waiver of such plan) establishes a reimbursement floor, implemented through a directed payment arrangement plan, for physician services that are covered under the Medicare part B fee schedule in the Puerto Rico locality established under section 1848(b) that is not less than 70 percent of the payment that would apply to such services if they were furnished under part B of title XVIII during such fiscal year. 
(ii)Application to managed careIn certifying whether Puerto Rico has established a reimbursement floor under a directed payment arrangement plan that satisfies the requirements of clause (i)— (I)for fiscal year 2020, the Secretary shall apply such requirements to payments for physician services under a managed care contract entered into or renewed after the date of enactment of this paragraph and disregard payments for physician services under any managed care contract that was entered into prior to such date; and 
(II)for each of fiscal years 2020 through 2021— (aa)the Secretary shall disregard payments made under sub-capitated arrangements for services such as primary care case management; and 
(bb)if the reimbursement floor for physician services applicable under a managed care contract satisfies the requirements of clause (i) for the fiscal year in which the contract is entered into or renewed, such reimbursement floor shall be deemed to satisfy such requirements for the subsequent fiscal year. (7)Puerto Rico program integrity requirements (A)In general (i)Program integrity leadNot later than 6 months after the date of enactment of this paragraph, the agency responsible for the administration of Puerto Rico's Medicaid program under title XIX shall designate an officer (other than the director of such agency) to serve as the Program Integrity Lead for such program. 
(ii)PERM requirementNot later than 18 months after the date of enactment of this paragraph, Puerto Rico shall publish a plan, developed by Puerto Rico in coordination with the Administrator of the Centers for Medicare & Medicaid Services and approved by the Administrator, for how Puerto Rico will develop measures to satisfy the payment error rate measurement (PERM) requirements under subpart Q of part 431 of title 42, Code of Federal Regulations (or any successor regulation). (iii)Contracting reformNot later than 12 months after the date of enactment of this paragraph, Puerto Rico shall publish a contracting reform plan to combat fraudulent, wasteful, or abusive contracts under Puerto Rico's Medicaid program under title XIX that includes— 
(I)metrics for evaluating the success of the plan; and (II)a schedule for publicly releasing status reports on the plan. 
(iv)MEQCNot later than 18 months after the date of enactment of this paragraph, Puerto Rico shall publish a plan, developed by Puerto Rico in coordination with the Administrator of the Centers for Medicare & Medicaid Services and approved by the Administrator, for how Puerto Rico will comply with the Medicaid eligibility quality control (MEQC) requirements of subpart P of part 431 of title 42, Code of Federal Regulations (or any successor regulation). (B)FMAP reduction for failure to meet additional requirements (i)In generalFor each fiscal quarter during the period beginning on January 1, 2020, and ending on September 30, 2021: 
(I)For every clause under subparagraph (A) with respect to which Puerto Rico does not fully satisfy the requirements described in the clause (including requirements imposed under the terms of a plan described in the clause) in the fiscal quarter, the Federal medical assistance percentage applicable to Puerto Rico under section 1905(ff) shall be reduced by the number of percentage points determined for the clause and fiscal quarter under subclause (II). (II)The number of percentage points determined under this subclause with respect to a clause under subparagraph (A) and a fiscal quarter shall be the number of percentage points (not to exceed 2.5 percentage points) equal to— 
(aa)0.25 percentage points; multiplied by (bb)the total number of consecutive fiscal quarters for which Puerto Rico has not fully satisfied the requirements described in such clause. 
(ii)Exception for extenuating circumstances or reasonable progressFor purposes of clause (i), Puerto Rico shall be deemed to have fully satisfied the requirements of a clause under subparagraph (A) (including requirements imposed under the terms of a plan described in the clause) for a fiscal quarter if— (I)the Secretary approves an application from Puerto Rico describing extenuating circumstances that prevented Puerto Rico from fully satisfying the requirements of the clause; or 
(II)in the case of a requirement imposed under the terms of a plan described in a clause under subparagraph (A), Puerto Rico has made objectively reasonable progress towards satisfying such terms and has submitted a timely request for an exception to the imposition of a penalty to the Secretary. (8)Program integrity lead requirement for the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa (A)Program integrity lead requirementNot later than October 1, 2020, the agency responsible for the administration of the Medicaid program under title XIX of each territory specified in subparagraph (C) shall designate an officer (other than the director of such agency) to serve as the Program Integrity Lead for such program. 
(B)FMAP reductionFor each fiscal quarter during fiscal year 2021, if the territory fails to satisfy the requirement of subparagraph (A) for the fiscal quarter, the Federal medical assistance percentage applicable to the territory under section 1905(ff) for such fiscal quarter shall be reduced by the number of percentage points (not to exceed 5 percentage points) equal to— (i)0.25 percentage points; multiplied by 
(ii)the total number of fiscal quarters during the fiscal year in which the territory failed to satisfy such requirement. (C)ScopeThis paragraph shall apply to the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa.. 
(b)Treatment of funding under enhanced allotment programSection 1935(e) of the Social Security Act (42 U.S.C. 1396u–5(e)) is amended— (1)in paragraph (1)(B), by striking if the State and inserting subject to paragraph (4), if the State; 
(2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following new paragraph: 
 
(4)Treatment of funding for certain fiscal yearsNotwithstanding paragraph (1)(B), in the case that Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa establishes and submits to the Secretary a plan described in paragraph (2) with respect to any of fiscal years 2020 through 2021, the amount specified for such a year in paragraph (3) for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa, as the case may be, shall be taken into account in applying, as applicable, subparagraph (A)(ii), (B)(ii), (C)(ii), (D)(ii), or (E)(ii) of section 1108(g)(2) for such year.. (c)Increased FMAPSubsection (ff) of section 1905 of the Social Security Act (42 U.S.C. 1396d) is amended to read as follows: 
 
(ff)Temporary increase in FMAP for territories for certain fiscal yearsNotwithstanding subsection (b) or (z)(2)— (1)for the period beginning October 1, 2019, and ending December 20, 2019, the Federal medical assistance percentage for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa shall be equal to 100 percent; 
(2)subject to section 1108(g)(7)(C), for the period beginning December 21, 2019, and ending September 30, 2021, the Federal medical assistance percentage for Puerto Rico shall be equal to 76 percent; and (3)subject to section 1108(g)(8)(B), for the period beginning December 21, 2019, and ending September 30, 2021, the Federal medical assistance percentage for the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa shall be equal to 83 percent.. 
(d)Annual reportSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)), as amended by subsection (a), is further amended by adding at the end the following new paragraph:  (9)Annual report (A)In generalNot later than the date that is 30 days after the end of each fiscal year (beginning with fiscal year 2020 and ending with fiscal year 2021), in the case that a specified territory receives a Medicaid cap increase, or an increase in the Federal medical assistance percentage for such territory under section 1905(ff), for such fiscal year, such territory shall submit to the Chair and Ranking Member of the Committee on Energy and Commerce of the House of Representatives and the Chair and Ranking Member of the Committee on Finance of the Senate a report, employing the most up-to-date information available, that describes how such territory has used such Medicaid cap increase, or such increase in the Federal medical assistance percentage, as applicable, to increase access to health care under the State Medicaid plan of such territory under title XIX (or a waiver of such plan). Such report may include— 
(i)the extent to which such territory has, with respect to such plan (or waiver)— (I)increased payments to health care providers; 
(II)increased covered benefits; (III)expanded health care provider networks; or 
(IV)improved in any other manner the carrying out of such plan (or waiver); and (ii)any other information as determined necessary by such territory. 
(B)DefinitionsIn this paragraph: (i)Medicaid cap increaseThe term Medicaid cap increase means, with respect to a specified territory and fiscal year, any increase in the amounts otherwise determined under this subsection for such territory for such fiscal year by reason of the amendments made by section 202 of division N of the Further Consolidated Appropriations Act, 2020. 
(ii)Specified territoryThe term specified territory means Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa.. (e)Application of certain data reporting and program integrity requirements to northern mariana islands, american samoa, and guam (1)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection: 
 
(qq)Application of certain data reporting and program integrity requirements to Northern Mariana Islands, American Samoa, and Guam 
(1)In generalNot later than October 1, 2021, the Northern Mariana Islands, American Samoa, and Guam shall— (A)demonstrate progress in implementing methods, satisfactory to the Secretary, for the collection and reporting of reliable data to the Transformed Medicaid Statistical Information System (T–MSIS) (or a successor system); and 
(B)demonstrate progress in establishing a State medicaid fraud control unit described in section 1903(q). (2)Determination of progressFor purposes of paragraph (1), the Secretary shall deem that a territory described in such paragraph has demonstrated satisfactory progress in implementing methods for the collection and reporting of reliable data or establishing a State medicaid fraud control unit if the territory has made a good faith effort to implement such methods or establish such a unit, given the circumstances of the territory.. 
(2)Conforming amendmentSection 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended— (A)by striking or the requirement and inserting , the requirement; and 
(B)by inserting before the period at the end the following: , or the requirement under subsection (qq)(1) (relating to data reporting). (3)Reevaluation of waivers of medicaid fraud control unit requirement (A)In generalNot later than the date that is 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall reevaluate any waiver approved (and in effect as of the date of enactment of this Act) for Guam, the Northern Mariana Islands, or American Samoa under subsection (a)(61) or subsection (j) of section 1902 of the Social Security Act (42 U.S.C.1396a) with respect to the requirement to establish a State medicaid fraud control unit (as described in section 1903(q) of such Act (42 U.S.C. 1396b(q))). 
(B)Rule of constructionNothing in this paragraph shall be construed as requiring the Secretary of Health and Human Services to terminate or refuse to extend a waiver described in subparagraph (A). (f)Additional program integrity requirements (1)DefinitionsIn this subsection: 
(A)Inspector GeneralThe term Inspector General means the Inspector General of the Department of Health and Human Services. (B)Puerto Rico's Medicaid programThe term Puerto Rico's Medicaid program means, collectively, Puerto Rico’s State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and any waiver of such plan. 
(2)Report on contracting oversight and approvalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall issue, and submit to the Chair and Ranking Member of the Committee on Energy and Commerce of the House of Representatives and the Chair and Ranking Member of the Committee on Finance of the Senate, a report on contracting oversight and approval with respect to Puerto Rico’s State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan). Such report shall— (A)examine— 
(i)the process used by Puerto Rico to evaluate bids and award contracts under such plan (or waiver); (ii)which contracts are not subject to competitive bidding or requests for proposals under such plan (or waiver); and 
(iii)oversight by the Centers for Medicare & Medicaid Services of contracts awarded under such plan (or waiver); and (B)include any recommendations for Congress, the Secretary of Health and Human Services, or Puerto Rico relating to changes that the Comptroller General determines necessary to improve the program integrity of such plan (or waiver). 
(3)Audits of managed care paymentsNot later than the date that is 1 year after the date of enactment of this Act, the Inspector General shall develop and submit to Congress— (A)a report identifying payments made under Puerto Rico's Medicaid program to managed care organizations that the Inspector General determines to be at high risk for waste, fraud, or abuse; and 
(B)a plan for auditing and investigating such payments. (4)System for tracking Federal funding provided to Puerto Rico; Medicaid and CHIP Scorecard reportingSection 1902 of the Social Security Act (42 U.S.C. 1396a), as amended by subsection (e), is further amended by adding at the end the following new subsection: 
 
(rr)Program integrity requirements for Puerto Rico 
(1)System for tracking Federal Medicaid funding provided to Puerto Rico 
(A)In generalPuerto Rico shall establish and maintain a system, which may include the use of a quarterly Form CMS–64, for tracking any amounts paid by the Federal Government to Puerto Rico with respect to the State plan of Puerto Rico (or a waiver of such plan). Under such system, Puerto Rico shall ensure that information is available, with respect to each quarter in a fiscal year (beginning with the first quarter beginning on or after the date that is 1 year after the date of the enactment of this subsection), on the following: (i)In the case of a quarter other than the first quarter of such fiscal year— 
(I)the total amount expended by Puerto Rico during any previous quarter of such fiscal year under the State plan of Puerto Rico (or a waiver of such plan); and (II)a description of how such amount was so expended. 
(ii)The total amount that Puerto Rico expects to expend during the quarter under the State plan of Puerto Rico (or a waiver of such plan), and a description of how Puerto Rico expects to expend such amount. (B)Report to CMSFor each quarter with respect to which Puerto Rico is required under subparagraph (A) to ensure that information described in such subparagraph is available, Puerto Rico shall submit to the Administrator of the Centers for Medicare & Medicaid Services a report on such information for such quarter, which may include the submission of a quarterly Form CMS–37. 
(2)Submission of documentation on contracts upon requestPuerto Rico shall, upon request, submit to the Administrator of the Centers for Medicare & Medicaid Services all documentation requested with respect to contracts awarded under the State plan of Puerto Rico (or a waiver of such plan). (3)Reporting on Medicaid and CHIP Scorecard measuresBeginning 12 months after the date of enactment of this subsection, Puerto Rico shall begin to report to the Administrator of the Centers for Medicare & Medicaid Services on selected measures included in the Medicaid and CHIP Scorecard developed by the Centers for Medicare & Medicaid Services.. 
(5)AppropriationOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Health and Human Services $5,000,000 for each of fiscal years 2020 through 2021 to carry out this subsection. 203.Delay of DSH reductionsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended by striking December 21, 2019 each place it appears and inserting May 23, 2020. 
204.Extension of spousal impoverishment protections 
(a)In generalSection 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) is amended by striking December 31, 2019 and inserting May 22, 2020. (b)Rule of constructionNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) or section 1902(a)(17) or 1924 of the Social Security Act (42 U.S.C. 1396a(a)(17), 1396r–5) shall be construed as prohibiting a State from— 
(1)applying an income or resource disregard under a methodology authorized under section 1902(r)(2) of such Act (42 U.S.C. 1396a(r)(2))— (A)to the income or resources of an individual described in section 1902(a)(10)(A)(ii)(VI) of such Act (42 U.S.C. 1396a(a)(10)(A)(ii)(VI)) (including a disregard of the income or resources of such individual’s spouse); or 
(B)on the basis of an individual’s need for home and community-based services authorized under subsection (c), (d), (i), or (k) of section 1915 of such Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315); or (2)disregarding an individual's spousal income and assets under a plan amendment to provide medical assistance for home and community-based services for individuals by reason of being determined eligible under section 1902(a)(10)(C) of such Act (42 U.S.C. 1396a(a)(10)(C)) or by reason of section 1902(f) of such Act (42 U.S.C. 1396a(f)) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care under which the State disregarded the income and assets of the individual's spouse in determining the initial and ongoing financial eligibility of an individual for such services in place of the spousal impoverishment provisions applied under section 1924 of such Act (42 U.S.C. 1396r–5). 
205.Extension of the Money Follows the Person rebalancing demonstration programSection 6071(h) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended— (1)in paragraph (1)— 
(A)in subparagraph (E), by striking and after the semicolon; (B)in subparagraph (F), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (G)subject to paragraph (3), $176,000,000 for the period beginning on January 1, 2020, and ending on May 22, 2020.; and 
(2)in paragraph (3)— (A)in the paragraph header, by striking for fy 2019; and 
(B)by striking paragraph (1)(F) and inserting subparagraphs (F) and (G) of paragraph (1). CHuman Services and Other Health Programs 301.Extension of demonstration projects to address health professions workforce needsActivities authorized by section 2008 of the Social Security Act shall continue through May 22, 2020, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority through the date so specified at the pro rata portion of the total amount authorized for such activities in fiscal year 2019. 
302.Extension of the temporary assistance for needy families program and related programsActivities authorized by part A of title IV and section 1108(b) of the Social Security Act shall continue through May 22, 2020, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. 303.Extension of sexual risk avoidance education programSection 510 of the Social Security Act (42 U.S.C. 710) is amended— 
(1)in subsection (a)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking December 20, 2019 and inserting May 22, 2020; 
(B)in paragraph (2)(A), by striking December 20, 2019 and inserting May 22, 2020; and (2)in subsection (f)(1), by striking $16,643,836 for the period beginning October 1, 2019, and ending December 20, 2019 and inserting $48,287,671 for the period beginning October 1, 2019, and ending May 22, 2020. 
304.Extension of personal responsibility education programSection 513 of the Social Security Act (42 U.S.C. 713) is amended— (1)in subsection (a)(1)— 
(A)in subparagraph (A), in the matter preceding clause (i), by striking December 20, 2019 and inserting May 22, 2020; (B)in subparagraph (B)(i), by striking by striking December 20, 2019 and inserting May 22, 2020; and 
(2)in subsection (f), by striking $16,643,836 for the period beginning October 1, 2019, and ending December 20, 2019 and inserting $48,287,671 for the period beginning October 1, 2019, and ending May 22, 2020. DPublic health provisions 401.Extension for community health centers, the national health service corps, and teaching health centers that operate GME programs (a)Community health centersSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)) is amended by— 
(1)striking $887,671,223 and inserting $2,575,342,466; and (2)striking December 20, 2019 and inserting May 22, 2020. 
(b)National health service corpsSection 10503(b)(2)(G) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(G)) is amended— (1)by striking $68,794,521 and inserting $199,589,041; and 
(2)by striking December 20, 2019 and inserting May 22, 2020. (c)Teaching health centers that operate graduate medical education programsSection 340H(g)(1) of the Public Health Service Act (42 U.S.C. 256h(g)(1)) is amended— 
(1)by striking $28,072,603 and inserting $81,445,205; and (2)by striking December 20, 2019 and inserting May 22, 2020. 
(d)Application of provisionsAmounts appropriated pursuant to the amendments made by this section for the period beginning on October 1, 2019, and ending on May 22, 2020, shall be subject to the requirements contained in Public Law 115–245 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256). (e)Conforming amendmentParagraph (4) of section 3014(h) of title 18, United States Code, as amended by section 1101(e) of division B of Public Law 116–69, is amended by striking section 1101(d) of division B of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019, and section 1101(d) of the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019 and inserting , and section 401(d) of division N of the Further Consolidated Appropriations Act, 2020. 
402.Diabetes programs 
(a)Type ISection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended— (1)by striking $33,287,671 and inserting $96,575,342; and 
(2)by striking December 20, 2019 and inserting May 22, 2020. (b)IndiansSection 330C(c)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended— 
(1)by striking $33,287,671 and inserting $96,575,342; and (2)by striking December 20, 2019 and inserting May 22, 2020. 
403.Poison Center Network Enhancement 
(a)National toll-free numberSection 1271 of the Public Health Service Act (42 U.S.C. 300d–71) is amended— (1)in the section heading, by inserting before the period the following: and Other Communication Capabilities; and 
(2)by striking subsection (a) and inserting the following:  (a)In generalThe Secretary— 
(1)shall provide coordination and assistance to poison control centers for the establishment and maintenance of a nationwide toll-free phone number, to be used to access such centers; and (2)may provide coordination and assistance to poison control centers and consult with professional organizations for the establishment, implementation, and maintenance of other communication technologies to be used to access such centers.; 
(3)by redesignating subsection (b) as subsection (c); (4)by inserting after subsection (a) the following: 
 
(b)Routing contacts with poison control centersNot later than 18 months after the date of enactment of this subsection, the Secretary shall coordinate with the Chairman of the Federal Communications Commission, to the extent technically and economically feasible, to ensure that communications with the national toll-free number are routed to the appropriate poison control center based on the physical location of the contact rather than the area code of the contact device.; and (5)in subsection (c), as so redesignated— 
(A)by striking 2015 through 2019 and inserting 2020 through 2024; and (B)by striking maintenance of the nationwide toll free phone number under subsection (a) and inserting establishment, implementation, and maintenance activities carried out under subsections (a) and (b). 
(b)Nationwide media campaignSection 1272 of the Public Health Service Act (42 U.S.C. 300d–72) is amended— (1)in the section heading, by striking Nationwide media campaign to promote and inserting Promoting; 
(2)in subsection (a)— (A)by inserting and support outreach to after educate; 
(B)by striking poison prevention and inserting poisoning and toxic exposure prevention; and (C)by striking established under and inserting and other available communication technologies established, implemented, or maintained under; 
(3)in subsection (b)— (A)in the matter preceding paragraph (1), by striking nationwide poison prevention and inserting nationwide poisoning and toxic exposure prevention; and 
(B)in paragraph (1), by striking poison prevention and poison control center and inserting poisoning and toxic exposure prevention awareness materials, applicable public health emergency preparedness and response information, and poison control center after distribution of; and (4)by striking subsection (c); 
(5)by redesignating subsection (d) as subsection (c); and (6)in subsection (c) (as so redesignated), by striking 2015 through 2019 and inserting 2020 through 2024. 
(c)Maintenance of programSection 1273 of the Public Health Service Act (42 U.S.C. 300d–73) is amended— (1)in subsection (a), by inserting and toxic exposures after poisonings; and 
(2)in subsection (b)— (A)in paragraph (1)— 
(i)by striking for poison and inserting for poisoning and toxic exposure; and (ii)by striking and preparedness and inserting preparedness and response; 
(B)in paragraph (3)— (i)by striking United States and and inserting United States,; and 
(ii)by inserting before the semicolon the following: , and other government agencies as determined to be appropriate and nonduplicative by the Secretary; and (C)in paragraph (8), by striking calls and inserting contacts; 
(3)in subsection (d) , by striking paragraph (3) and inserting the following:  (3)Limitation (A)In generalThe sum of the number of years for a waiver under paragraph (1) and a renewal under paragraph (2) may not exceed 5 years. 
(B)Public health emergencyNotwithstanding any previous waivers, in the case of a poison control center whose accreditation is affected by a public health emergency declared pursuant to section 319, the Secretary may, as the circumstances of the emergency reasonably require, provide a waiver under paragraph (1) or a renewal under paragraph (2), not to exceed 2 years. The Secretary may require quarterly reports and other information related to such a waiver or renewal under this paragraph.; (4)by striking subsection (f) and inserting the following: 
 
(f)Maintenance of effortWith respect to activities for which a grant is awarded under this section, the Secretary may require that poison control centers agree to maintain the expenditures of the center for such activities at a level that is not less than the level of expenditures maintained by the center for the fiscal year preceding the fiscal year for which the grant is received.; (5)In subsection (g), by striking 2015 through 2019 and inserting 2020 through 2024; and 
(6)by adding at the end the following:  (h)Biennial report to CongressNot later than 2 years after the date of enactment of this subsection, and every 2 years thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and Committee on Energy and Commerce of the House of Representatives a report concerning the operations of, and trends identified by, the Poison Control Network. Such report shall include— 
(1)descriptions of the activities carried out pursuant to sections 1271, 1272, and 1273, and the alignment of such activities with the purposes provided under subsection (a); (2)a description of trends in volume of contacts to poison control centers; 
(3)a description of trends in poisonings and toxic exposures reported to poison control centers, as applicable and appropriate; (4)an assessment of the impact of the public awareness campaign, including any geographic variations; 
(5)a description of barriers, if any, preventing poison control centers from achieving the purposes and programs under this section and sections 1271 and 1272; (6)a description of the standards for accreditation described in subsection (c), including any variations in those standards, and any efforts to create and maintain consistent standards across organizations that accredit poison control centers; and 
(7)the number of and reason for any waivers provided under subsection (d).. 404.Kay Hagan Tick Act (a)Short titleThis section may be cited as the Kay Hagan Tick Act. 
(b)Combating vector-borne diseasesTitle III of the Public Health Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the following:  317U.National strategy and regional centers of excellence in vector-borne diseases (a)In generalThe Secretary shall— 
(1) 
(A)ensure the development and implementation of a national strategy to address vector-borne diseases, including tick-borne diseases, that— (i)identifies and assesses gaps and any unnecessary duplication in federally-funded programs; and 
(ii)identifies strategic goals to address such diseases and appropriate benchmarks to measure progress toward achieving such goals; and (B)update such strategy, as appropriate; and 
(2)coordinate programs and activities, including related to data collection, research, and the development of diagnostics, treatments, vaccines, and other related activities, to address vector-borne diseases, including tick-borne diseases, across the Department of Health and Human Services and with other Federal agencies or departments, as appropriate. (b)ConsultationIn carrying out subsection (a)(1), the Secretary shall consult with the Tick-Borne Disease Working Group established under section 2062 of the 21st Century Cures Act (42 U.S.C. 284s) and other individuals, as appropriate, such as— 
(1)epidemiologists with experience in vector-borne diseases; (2)representatives of patient advocacy and research organizations that focus on vector-borne diseases, including such organizations that have demonstrated experience in related research, public health, data collection, or patient access to care; 
(3)health information technology experts or other information management specialists; (4)clinicians, entomologists, vector management professionals, public health professionals, and others with expertise in vector-borne diseases; and 
(5)researchers, including researchers with experience conducting translational research. (c)Centers of excellenceThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention, shall award grants, contracts, or cooperative agreements to institutions of higher education for the establishment or continued support of regional centers of excellence in vector-borne diseases to address vector-borne diseases, including tick-borne diseases, by— 
(1)facilitating collaboration between academia and public health organizations for public health surveillance, prevention, and response activities related to vector-borne diseases, including tick-borne diseases; (2)providing training for public health entomologists and other health care professionals, as appropriate, to address vector-borne diseases, including tick-borne diseases; 
(3)conducting research to develop and validate prevention and control tools and methods, including evidence-based and innovative, evidence-informed tools and methods to anticipate and respond to disease outbreaks; or (4)preparing for and responding to outbreaks of vector-borne diseases, including tick-borne diseases. 
(d)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under subsection (c), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of how the entity will conduct the activities described in such subsection. (e)Reports (1)Program summaryAn entity receiving an award under subsection (c) shall, not later than one year after receiving such award, and annually thereafter, submit to the Secretary a summary of programs and activities funded under the award. 
(2)Progress reportNot later than 4 years after the date of enactment of this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the progress made in addressing vector-borne diseases, including tick-borne diseases, through activities carried out under this section. (f)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025.. 
(c)Enhancing capacity to address vector-borne diseasesSubtitle C of title XXVIII of the Public Health Service Act (42 U.S.C. 300hh-31 et seq.) is amended by adding at the end the following:  2822.Enhanced support to assist health departments in addressing vector-borne diseases (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may enter into cooperative agreements with health departments of States, political subdivisions of States, and Indian Tribes and Tribal organizations in areas at high risk of vector-borne diseases in order to increase capacity to identify, report, prevent, and respond to such diseases and related outbreaks. 
(b)EligibilityTo be eligible to enter into a cooperative agreement under this section, an entity described in subsection (a) shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a plan that describes— (1)how the applicant proposes to develop or expand programs to address vector-borne disease risks, including through— 
(A)related training and workforce development; (B)programmatic efforts to improve capacity to identify, report, prevent, and respond to such disease and related outbreaks; and 
(C)other relevant activities identified by the Director of the Centers for Disease Control and Prevention, as appropriate; (2)the manner in which the applicant will coordinate with other Federal, Tribal, and State agencies and programs, as applicable, related to vector-borne diseases, as well as other relevant public and private organizations or agencies; and 
(3)the manner in which the applicant will evaluate the effectiveness of any program carried out under the cooperative agreement. (c)Authorization of appropriationsFor the purposes of carrying out this section, there are authorized to be appropriated $20,000,000 for each of fiscal years 2021 through 2025.. 
ERevenue Provisions 
501.Repeal of medical device excise tax 
(a)In generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E. (b)Conforming amendments (1)Subsection (a) of section 4221 of the Internal Revenue Code of 1986 is amended by striking the last sentence. 
(2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence. (c)Clerical amendmentThe table of subchapters for chapter 32 of the Internal Revenue Code of 1986 is amended by striking the item relating to subchapter E. 
(d)Effective dateThe amendments made by this section shall apply to sales after December 31, 2019. 502.Repeal of annual fee on health insurance providers (a)In generalSubtitle A of title IX of the Patient Protection and Affordable Care Act is amended by striking section 9010. 
(b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2020. 503.Repeal of excise tax on high cost employer-sponsored health coverage (a)In generalChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980I. 
(b)Conforming amendments 
(1)Section 6051 of such Code is amended— (A)by striking section 4980I(d)(1) in subsection (a)(14) and inserting subsection (g), and 
(B)by adding at the end the following new subsection:  (g)Applicable Employer-Sponsored CoverageFor purposes of subsection (a)(14)— 
(1)In generalThe term applicable employer-sponsored coverage means, with respect to any employee, coverage under any group health plan made available to the employee by an employer which is excludable from the employee’s gross income under section 106, or would be so excludable if it were employer-provided coverage (within the meaning of such section 106). (2)ExceptionsThe term applicable employer-sponsored coverage shall not include— 
(A)any coverage (whether through insurance or otherwise) described in section 9832(c)(1) (other than subparagraph (G) thereof) or for long-term care, (B)any coverage under a separate policy, certificate, or contract of insurance which provides benefits substantially all of which are for treatment of the mouth (including any organ or structure within the mouth) or for treatment of the eye, or 
(C)any coverage described in section 9832(c)(3) the payment for which is not excludable from gross income and for which a deduction under section 162(l) is not allowable. (3)Coverage includes employee paid portionCoverage shall be treated as applicable employer-sponsored coverage without regard to whether the employer or employee pays for the coverage. 
(4)Governmental plans includedApplicable employer-sponsored coverage shall include coverage under any group health plan established and maintained primarily for its civilian employees by the Government of the United States, by the government of any State or political subdivision thereof, or by any agency or instrumentality of any such government.. (2)Section 9831(d)(1) of such Code is amended by striking “except as provided in section 4980I(f)(4)”. 
(3)The table of sections for chapter 43 of such Code is amended by striking the item relating to section 4980I. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 
FMiscellaneous Provisions 
602.Addressing expiration of child welfare demonstration projects and supporting Family First implementation 
(a)Short titleThis section may be cited as the Family First Transition Act. (b)Evidence standard transition (1)Temporary suspension of requirement that at least 50 percent of a State’s reimbursement for prevention and family services and programs be for programs and services that meet the well-Supported practice requirementWith respect to quarters in fiscal years 2020 and 2021, section 474(a)(6)(A) of the Social Security Act (42 U.S.C. 674(a)(6)(A)) shall be applied without regard to clause (ii) of such section. 
(2)Supported practices temporarily treated as well-Supported practicesWith respect to quarters in fiscal years 2022 and 2023, practices that meet the criteria specified for supported practices in section 471(e)(4)(C) of the Social Security Act (42 U.S.C. 671(e)(4)(C)) shall be considered well-supported practices for purposes of section 474(a)(6)(A)(ii) of such Act (42 U.S.C. 674(a)(6)(A)(ii)). (c)Enhanced funding for transition activities (1)Transition funding (A)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services (in this section referred to as the Secretary) to carry out this subsection $500,000,000 for fiscal year 2020, which shall remain available through fiscal year 2021. 
(B)Distribution of funds 
(i)In generalThe Secretary shall allot the amount appropriated by subparagraph (A) of this paragraph in accordance with section 423 of the Social Security Act (42 U.S.C. 623), and shall pay each State to which an allotment is so made, the total amount so allotted, subject to clause (ii) of this subparagraph. (ii)Reservation of funds for Indian tribes and tribal organizationsBefore applying clause (i) of this subparagraph, the Secretary shall reserve 3 percent of the amount appropriated by subparagraph (A) of this paragraph for allotment to the Indian tribes and tribal organizations with a plan approved under subpart 1 of part B of title IV of the Social Security Act, based on each tribe or tribal organization’s share of the total tribal child population among all such tribes and tribal organizations. 
(2)Funding certainty for States with expiring demonstration projects 
(A)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary, for payment to each State that was operating a demonstration project approved under section 1130 of the Social Security Act on September 30, 2019, for each fiscal year specified in subparagraph (B) of this paragraph, an amount equal to the amount (if any) by which— (i) (I)the applicable percentage for the fiscal year so specified of the maximum capped allocation due to the State or sub-State jurisdiction for fiscal year 2019 for foster care maintenance, administration, or training costs, under the demonstration project, as specified in section 4.3 of the State waiver terms and conditions document capped allocation payment table in effect on August 31, 2019; or 
(II)if the terms and conditions do not specify a maximum amount payable for fiscal year 2019 for the State or sub-State jurisdiction (due to the use of a comparison jurisdiction to ensure cost neutrality), the final cost neutrality limit for the State or sub-State jurisdiction for fiscal year 2018, as most recently reported by the State or sub-State jurisdiction as of September 30, 2019, for foster care maintenance, administration, or training costs under the demonstration project that were included in the waiver; exceeds (ii)the total amount payable to the State or sub-State jurisdiction under part E of title IV of such Act for the fiscal year so specified for foster care expenditures (whether payable under paragraph (1) or (3) of section 474(a) of such Act) that were maintenance, administration, or training costs of the demonstration project taken into account by the Secretary in determining the total amount referred to in clause (i) of this subparagraph. 
(B)Applicable percentage definedIn this subparagraph, the term applicable percentage means— (i)90 percent, in the case of fiscal year 2020; or 
(ii)75 percent, in the case of fiscal year 2021. (C)Special ruleThe calculation under subparagraph (A) with respect to a State shall be made without regard to— 
(i)any change approved after August 31, 2019, in the capped allocation or the terms and conditions referred to in clause (i) of subparagraph (A) with respect to the State; or (ii)any change made after such date to the financial form submitted by the State that is used in determining the capped allocation. 
(D)Distribution of fundsEach State that receives funds under this paragraph shall distribute the funds to jurisdictions in the State that were operating demonstration projects under section 1130 of the Social Security Act in a manner consistent with each sub-State jurisdiction’s proportionate loss as compared with fiscal year 2019. (E)Reconciliation processEach State seeking a payment under this paragraph shall report expenditures pursuant to part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) in a manner determined by the Secretary and the Secretary shall account for any revisions to spending for fiscal years 2020 and 2021 after the end of the respective fiscal year that are reported by the State agency administering the State plan approved under such part, and received by the Department of Health and Human Services, within 2 years after the last day of the fiscal quarter in which the expenditure was made. 
(F)Availability of fundsThe amounts made available for payments to States under this paragraph for a fiscal year shall remain available through the end of the third succeeding fiscal year. (3)Use of funds (A)In generalIn addition to the purposes specified in part B of title IV of the Social Security Act (42 U.S.C. 671 et seq.), a State may use funds provided under this subsection for activities previously funded under a demonstration project under section 1130 of such Act (42 U.S.C. 1320a–9) to reduce any adverse fiscal impacts as jurisdictions transition funding sources for the projects, and for activities directly associated with the implementation of title VII of division E of Public Law 115–123 (also known as the Family First Prevention Services Act). 
(B)LimitationNone of the funds provided under this subsection may be used to match Federal funds under any program. (d)Reporting on enhanced funding for transition activities (1)In generalEach State to which funds are paid under subsection (c) of this section shall submit to the Secretary, in a manner specified by the Secretary, a written report on— 
(A)how the grant is used to implement each part of title VII of division E of Public Law 115–123 (also known as the Family First Prevention Services Act), with a separate statement with respect to each such part; (B)all programs, services, and operational costs to which the grant is put; 
(C)the characteristics of the families and children served by use of the grant; and (D) (i)the use by the State of amounts provided for each fiscal year to continue activities previously funded under a waiver provided under section 1130 of the Social Security Act (42 U.S.C. 1320a–9); and 
(ii) 
(I)the plan of the State to transition the activities so that needed activities can be provided under the State plan approved under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.); or (II)if expenditures for the activities would not be eligible for payment under the State plan approved under such part E— 
(aa)the reason therefor; and (bb)the funding sources the State plans to use to cover the costs of needed activities. 
(2)Applicability of other lawsFor purposes of subpart 2 of part B of title IV of the Social Security Act (42 U.S.C. 629 et seq.), each report required by paragraph (1) of this subsection shall be considered to be required by section 432(a)(8) of such Act (42 U.S.C. 629b(a)(8)), and shall contain such additional information as the Secretary may require. (e)Definition of StateIn this section, the term State has the meaning given the term in section 431(a)(4) of the Social Security Act (42 U.S.C. 629a(a)(4)). 
(f)Renaming of Title IV–B–2 of the Social Security ActThe subpart heading for subpart 2 of part B of title IV of the Social Security Act is amended by striking Promoting Safe and Stable Families and inserting MaryLee Allen Promoting Safe and Stable Families Program. (g)Effective dateThis section and the amendments made by this section shall take effect as if included in the Bipartisan Budget Act of 2018 on the date of the enactment of such Act. 
(h)Technical correctionSection 50701 of the Bipartisan Budget Act of 2018 (42 U.S.C. 1305 note; Public Law 115–123) is amended by striking Bipartisan Budget Act of 2018 and inserting Family First Prevention Services Act. 603.Minimum age of sale of tobacco products (a)In generalSection 906(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387f(d)) is amended— 
(1)in paragraph (3)(A)(ii), by striking 18 years and inserting 21 years; and (2)by adding at the end the following: 
 
(5)Minimum age of saleIt shall be unlawful for any retailer to sell a tobacco product to any person younger than 21 years of age.. (b)Regulations (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall publish in the Federal Register a final rule to update the regulations issued under chapter IX of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387 et seq.) as appropriate, only to carry out the amendments made by subsection (a), including to update all references to persons younger than 18 years of age in subpart B of part 1140 of title 21, Code of Federal Regulations, and to update the relevant age verification requirements under such part 1140 to require age verification for individuals under the age of 30. Such final rule shall— 
(A)take full effect not later than 90 days after the date on which such final rule is published; and (B)be deemed to be in compliance with all applicable provisions of chapter 5 of title 5, United States Code and all other provisions of law relating to rulemaking procedures. 
(2)Other regulationsPrior to making amendments to part 1140 of title 21, Code of Federal Regulations other than the amendments described in paragraph (1), the Secretary shall promulgate a proposed rule in accordance with chapter 5 of title 5, United States Code. (c)NotificationNot later than 90 days after the date of enactment of this Act, the Secretary shall provide written notification to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives regarding the progress of the Department of Health and Human Services towards promulgating the final rule under subsection (b). If, 180 days after the date of enactment of this Act, such rule has not been promulgated in accordance with subsection (b), the Secretary shall provide a written notification and a justification for the delay in rulemaking to such committees. 
(d)Penalties for violations 
(1)In generalSection 103(q)(2) of the Family Smoking Prevention and Tobacco Control Act (Public Law 111–31) is amended— (A)in subparagraph (A), in the matter preceding clause (i), by inserting section 906(d)(5) or of after violations of; and 
(B)in subparagraph (C), by inserting section 906(d)(5) or of after a retailer of. (2)Repeated violationsSection 303(f)(8) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(f)(8)) is amended by inserting section 906(d)(5) or of after repeated violations of. 
(3)Misbranded productsSection 903(a)(7)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387c) is amended by inserting section 906(d)(5) or of after violation of. 604.Sale of tobacco products to individuals under the age of 21 (a)In generalSection 1926 of the Public Health Service Act (42 U.S.C. 300x–26) is amended— 
(1)in the heading— (A)by striking State law regarding; and 
(B)by striking 18 and inserting 21; (2)by striking subsections (a) and (d); 
(3)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; (4)by amending subsection (a), as so redesignated, to read as follows: 
 
(a)In generalA funding agreement for a grant under section 1921 is that the State involved will— (1)annually conduct random, unannounced inspections to ensure that retailers do not sell tobacco products to individuals under the age of 21; and 
(2)annually submit to the Secretary a report describing— (A)the activities carried out by the State to ensure that retailers do not sell tobacco products to individuals under the age of 21; 
(B)the extent of success the State has achieved in ensuring that retailers do not sell tobacco products to individuals under the age of 21; and (C)the strategies to be utilized by the State to ensure that retailers do not sell tobacco products to individuals under the age of 21 during the fiscal year for which the grant is sought.; 
(5)in subsection (b), as so redesignated— (A)by striking paragraphs (1), (2), (3), and (4); 
(B)by striking Before making and inserting the following:  (1)In generalBefore making; 
(C)by striking for the first applicable fiscal year or any subsequent fiscal year; (D)by striking subsections (a) and (b) and inserting subsection (a); 
(E)by striking equal to— and inserting up to 10 percent of the amount determined under section 1933 for the State for the applicable fiscal year.; and (F)by adding at the end the following: 
 
(2)Limitation 
(A)In generalA State shall not have funds withheld pursuant to paragraph (1) if such State for which the Secretary has made a determination of noncompliance under such paragraph— (i)certifies to the Secretary by May 1 of the fiscal year for which the funds are appropriated, consistent with subparagraph (B), that the State will commit additional State funds, in accordance with paragraph (1), to ensure that retailers do not sell tobacco products to individuals under 21 years of age; 
(ii)agrees to comply with a negotiated agreement for a corrective action plan that is approved by the Secretary and carried out in accordance with guidelines issued by the Secretary; or (iii)is a territory that receives less than $1,000,000 for a fiscal year under section 1921. 
(B)Certification 
(i)In generalThe amount of funds to be committed by a State pursuant to subparagraph (A)(i) shall be equal to 1 percent of such State’s substance abuse allocation determined under section 1933 for each percentage point by which the State misses the retailer compliance rate goal established by the Secretary. (ii)State expendituresFor a fiscal year in which a State commits funds as described in clause (i), such State shall maintain State expenditures for tobacco prevention programs and for compliance activities at a level that is not less than the level of such expenditures maintained by the State for the preceding fiscal year, plus the additional funds for tobacco compliance activities required under clause (i). The State shall submit a report to the Secretary on all State obligations of funds for such fiscal year and all State expenditures for the preceding fiscal year for tobacco prevention and compliance activities by program activity by July 31 of such fiscal year. 
(iii)DiscretionThe Secretary shall exercise discretion in enforcing the timing of the State obligation of the additional funds required by the certification described in subparagraph (A)(i) as late as July 31 of such fiscal year. (C)Failure to certifyIf a State described in subparagraph (A) fails to certify to the Secretary pursuant to subparagraph (A)(i) or enter into, or comply with, a negotiated agreement under subparagraph (A)(ii), the Secretary may take action pursuant to paragraph (1).; and 
(6)by adding at the end the following:  (c)Implementation of reporting requirements (1)Transition periodThe Secretary shall— 
(A)not withhold amounts under subsection (b) for the 3-year period immediately following the date of enactment of division N of the Further Consolidated Appropriations Act, 2020; and (B)use discretion in exercising its authority under subsection (b) during the 2-year period immediately following the 3-year period described in subparagraph (A), to allow for a transition period for implementation of the reporting requirements under subsection (a)(2). 
(2)Regulations or guidanceNot later than 180 days after the date of enactment of division N of the Further Consolidated Appropriations Act, 2020, the Secretary shall update regulations under part 96 of title 45, Code of Federal Regulations or guidance on the retailer compliance rate goal under subsection (b), the use of funds provided under section 1921 for purposes of meeting the requirements of this section, and reporting requirements under subsection (a)(2). (3)CoordinationThe Secretary shall ensure the Assistant Secretary for Mental Health and Substance Use coordinates, as appropriate, with the Commissioner of Food and Drugs to ensure that the technical assistance provided to States under subsection (e) is consistent with applicable regulations for retailers issued under part 1140 of title 21, Code of Federal Regulations. 
(d)Transitional grants 
(1)In generalThe Secretary shall award grants under this subsection to each State that receives funding under section 1921 to ensure compliance of each such State with this section. (2)Use of fundsA State receiving a grant under this subsection— 
(A)shall use amounts received under such grant for activities to plan for or ensure compliance in the State with subsection (a); and (B)in the case of a State for which the Secretary has made a determination under subsection (b) that the State is prepared to meet, or has met, the requirements of subsection (a), may use such funds for tobacco cessation activities, strategies to prevent the use of tobacco products by individuals under the age of 21, or allowable uses under section 1921. 
(3)Supplement not supplantGrants under this subsection shall be used to supplement and not supplant other Federal, State, and local public funds provided for activities under paragraph (2). (4)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $18,580,790 for each of fiscal years 2020 through 2024. 
(5)SunsetThis subsection shall have no force or effect after September 30, 2024. (e)Technical assistanceThe Secretary shall provide technical assistance to States related to the activities required under this section.. 
(b)Report to CongressNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the status of implementing the requirements of section 1926 of the Public Health Service Act (42 U.S.C. 300x–26), as amended by subsection (a), and a description of any technical assistance provided under subsection (e) of such section, including the number of meetings requested and held related to technical assistance. (c)Conforming amendmentSection 212 of division D of the Consolidated Appropriations Act, 2010 (Public Law 111–117) is repealed. 
605.Biological product definitionSection 351(i)(1) of the Public Health Service Act (42 U.S.C. 262(i)(1)) is amended by striking (except any chemically synthesized polypeptide). 606.Protecting access to biological productsSection 351(k)(7) of the Public Health Service Act (42 U.S.C. 262(k)(7)) is amended by adding at the end the following: 
 
(D)Deemed licenses 
(i)No additional exclusivity through deemingAn approved application that is deemed to be a license for a biological product under this section pursuant to section 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009 shall not be treated as having been first licensed under subsection (a) for purposes of subparagraphs (A) and (B). (ii)Application of limitations on exclusivitySubparagraph (C) shall apply with respect to a reference product referred to in such subparagraph that was the subject of an approved application that was deemed to be a license pursuant to section 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009. 
(iii)ApplicabilityThe exclusivity periods described in section 527, section 505A(b)(1)(A)(ii), and section 505A(c)(1)(A)(ii) of the Federal Food, Drug, and Cosmetic Act shall continue to apply to a biological product after an approved application for the biological product is deemed to be a license for the biological product under subsection (a) pursuant to section 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009..  607.Streamlining the transition of biological productsSection 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009 (Public Law 111–148) is amended— 
(1)by striking An approved application and inserting the following:  (A)In generalAn approved application; and 
(2)by adding at the end the following:  (B)Treatment of certain applications (i)In generalWith respect to an application for a biological product submitted under subsection (b) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) that is filed not later than March 23, 2019, and is not approved as of March 23, 2020, the Secretary shall continue to review such application under such section 505 after March 23, 2020. 
(ii)Effect on listed drugsOnly for purposes of carrying out clause (i), with respect to any applicable listed drug with respect to such application, the following shall apply: (I)Any drug that is a biological product that has been deemed licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) pursuant to subparagraph (A) and that is referenced in an application described in clause (i), shall continue to be identified as a listed drug on the list published pursuant to section 505(j)(7) of the Federal Food, Drug, and Cosmetic Act, and the information for such drug on such list shall not be revised after March 20, 2020, until— 
(aa)such drug is removed from such list in accordance with subclause (III) or subparagraph (C) of such section 505(j)(7); or (bb)this subparagraph no longer has force or effect. 
(II)Any drug that is a biological product that has been deemed licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) pursuant to subparagraph (A) and that is referenced in an application described in clause (i) shall be subject only to requirements applicable to biological products licensed under such section. (III)Upon approval under subsection (c) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act of an application described in clause (i), the Secretary shall remove from the list published pursuant to section 505(j)(7) of the Federal Food, Drug, and Cosmetic Act any listed drug that is a biological product that has been deemed licensed under section 351 of the Public Health Service Act pursuant to subparagraph (A) and that is referenced in such approved application, unless such listed drug is referenced in one or more additional applications described in clause (i). 
(iii)Deemed licensureUpon approval of an application described in clause (i), such approved application shall be deemed to be a license for the biological product under section 351 of the Public Health Service Act. (iv)Rule of construction (I)Application of certain provisions (aa)Patent certification or statementAn application described in clause (i) shall contain a patent certification or statement described in, as applicable, section 505(b)(2) of the Federal Food, Drug, and Cosmetic Act or clauses (vii) and (viii) of section 505(j)(2)(A) of such Act and, with respect to any listed drug referenced in such application, comply with related requirements concerning any timely filed patent information listed pursuant to section 505(j)(7) of such Act. 
(bb)Date of approvalThe earliest possible date on which any pending application described in clause (i) may be approved shall be determined based on— (AA)the last expiration date of any applicable period of exclusivity that would prevent such approval and that is described in section 505(c)(3)(E), 505(j)(5)(B)(iv), 505(j)(5)(F), 505A, 505E, or 527 of the Federal Food, Drug, and Cosmetic Act; and 
(BB)if the application was submitted pursuant to section 505(b)(2) of the Federal Food, Drug, and Cosmetic Act and references any listed drug, the last applicable date determined under subparagraph (A), (B), or (C) of section 505(c)(3) of such Act, or, if the application was submitted under section 505(j) of such Act, the last applicable date determined under clause (i), (ii), or (iii) of section 505(j)(5)(B) of such Act. (II)ExclusivityNothing in this subparagraph shall be construed to affect section 351(k)(7)(D) of the Public Health Service Act. 
(v)ListingThe Secretary may continue to review an application after March 23, 2020, pursuant to clause (i), and continue to identify any applicable listed drug pursuant to clause (ii) on the list published pursuant to section 505(j)(7) of the Federal Food, Drug, and Cosmetic Act, even if such review or listing may reveal the existence of such application and the identity of any listed drug for which the investigations described in section 505(b)(1)(A) of the Federal Food, Drug, and Cosmetic Act are relied upon by the applicant for approval of the pending application. Nothing in this subparagraph shall be construed as authorizing the Secretary to disclose any other information that is a trade secret or confidential information described in section 552(b)(4) of title 5, United States Code. (vi)SunsetBeginning on October 1, 2022, this subparagraph shall have no force or effect and any applications described in clause (i) that have not been approved shall be deemed withdrawn..  
608.Reenrollment of certain individuals in qualified health plans in certain ExchangesSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended by adding the end the following new paragraph:  (7)Reenrollment of certain individuals in qualified health plans in certain Exchanges (A)In generalIn the case of an Exchange that the Secretary operates pursuant to section 1321(c)(1), the Secretary shall establish a process under which an individual described in subparagraph (B) is reenrolled for plan year 2021 in a qualified health plan offered through such Exchange. Such qualified health plan under which such individual is so reenrolled shall be— 
(i)if available for plan year 2021, the qualified health plan under which such individual is enrolled during the annual open enrollment period for such plan year; and (ii)if such qualified health plan is not available for plan year 2021, a qualified health plan offered through such Exchange determined appropriate by the Secretary. 
(B)Individual describedAn individual described in this subsection is an individual who, with respect to plan year 2020— (i)resides in a State with an Exchange described in subparagraph (A); 
(ii)is enrolled in a qualified health plan during such plan year and does not enroll in a qualified health plan for plan year 2021 during the annual open enrollment period for such plan year 2021; and (iii)does not elect to disenroll under a qualified health plan for plan year 2021 during such annual open enrollment period.. 
609.Protection of silver loading practiceWith respect to plan year 2021, the Secretary of Health and Human Services may not take any action to prohibit or otherwise restrict the practice commonly known as silver loading (as described in the rule entitled Patient Protection and Affordable Care Act; HHS Notice of Benefit and Payment Parameters for 2020 published on April 25, 2019 (84 Fed. Reg. 17533)). 610.Actions for delays of generic drugs and biosimilar biological products (a)DefinitionsIn this section— 
(1)the term commercially reasonable, market-based terms means— (A)a nondiscriminatory price for the sale of the covered product at or below, but not greater than, the most recent wholesale acquisition cost for the drug, as defined in section 1847A(c)(6)(B) of the Social Security Act (42 U.S.C. 1395w–3a(c)(6)(B)); 
(B)a schedule for delivery that results in the transfer of the covered product to the eligible product developer consistent with the timing under subsection (b)(2)(A)(iv); and (C)no additional conditions are imposed on the sale of the covered product; 
(2)the term covered product— (A)means— 
(i)any drug approved under subsection (c) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or biological product licensed under subsection (a) or (k) of section 351 of the Public Health Service Act (42 U.S.C. 262); (ii)any combination of a drug or biological product described in clause (i); or 
(iii)when reasonably necessary to support approval of an application under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), or section 351 of the Public Health Service Act (42 U.S.C. 262), as applicable, or otherwise meet the requirements for approval under either such section, any product, including any device, that is marketed or intended for use with such a drug or biological product; and (B)does not include any drug or biological product that appears on the drug shortage list in effect under section 506E of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356e), unless— 
(i)the drug or biological product has been on the drug shortage list in effect under such section 506E continuously for more than 6 months; or (ii)the Secretary determines that inclusion of the drug or biological product as a covered product is likely to contribute to alleviating or preventing a shortage. 
(3)the term device has the meaning given the term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321); (4)the term eligible product developer means a person that seeks to develop a product for approval pursuant to an application for approval under subsection (b)(2) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or for licensing pursuant to an application under section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)); 
(5)the term license holder means the holder of an application approved under subsection (c) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or the holder of a license under subsection (a) or (k) of section 351 of the Public Health Service Act (42 U.S.C. 262) for a covered product; (6)the term REMS means a risk evaluation and mitigation strategy under section 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1); 
(7)the term REMS with ETASU means a REMS that contains elements to assure safe use under section 505–1(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1(f)); (8)the term Secretary means the Secretary of Health and Human Services; 
(9)the term single, shared system of elements to assure safe use means a single, shared system of elements to assure safe use under section 505–1(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1(f)); and (10)the term sufficient quantities means an amount of a covered product that the eligible product developer determines allows it to— 
(A)conduct testing to support an application under— (i)subsection (b)(2) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355); or 
(ii)section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)); and (B)fulfill any regulatory requirements relating to approval of such an application. 
(b)Civil action for failure To provide sufficient quantities of a covered product 
(1)In generalAn eligible product developer may bring a civil action against the license holder for a covered product seeking relief under this subsection in an appropriate district court of the United States alleging that the license holder has declined to provide sufficient quantities of the covered product to the eligible product developer on commercially reasonable, market-based terms. (2)Elements (A)In generalTo prevail in a civil action brought under paragraph (1), an eligible product developer shall prove, by a preponderance of the evidence— 
(i)that— (I)the covered product is not subject to a REMS with ETASU; or 
(II)if the covered product is subject to a REMS with ETASU— (aa)the eligible product developer has obtained a covered product authorization from the Secretary in accordance with subparagraph (B); and 
(bb)the eligible product developer has provided a copy of the covered product authorization to the license holder; (ii)that, as of the date on which the civil action is filed, the eligible product developer has not obtained sufficient quantities of the covered product on commercially reasonable, market-based terms; 
(iii)that the eligible product developer has submitted a written request to purchase sufficient quantities of the covered product to the license holder, and such request— (I)was sent to a named corporate officer of the license holder; 
(II)was made by certified or registered mail with return receipt requested; (III)specified an individual as the point of contact for the license holder to direct communications related to the sale of the covered product to the eligible product developer and a means for electronic and written communications with that individual; and 
(IV)specified an address to which the covered product was to be shipped upon reaching an agreement to transfer the covered product; and (iv)that the license holder has not delivered to the eligible product developer sufficient quantities of the covered product on commercially reasonable, market-based terms— 
(I)for a covered product that is not subject to a REMS with ETASU, by the date that is 31 days after the date on which the license holder received the request for the covered product; and (II)for a covered product that is subject to a REMS with ETASU, by 31 days after the later of— 
(aa)the date on which the license holder received the request for the covered product; or (bb)the date on which the license holder received a copy of the covered product authorization issued by the Secretary in accordance with subparagraph (B). 
(B)Authorization for covered product subject to a REMS with ETASU 
(i)RequestAn eligible product developer may submit to the Secretary a written request for the eligible product developer to be authorized to obtain sufficient quantities of an individual covered product subject to a REMS with ETASU. (ii)AuthorizationNot later than 120 days after the date on which a request under clause (i) is received, the Secretary shall, by written notice, authorize the eligible product developer to obtain sufficient quantities of an individual covered product subject to a REMS with ETASU for purposes of— 
(I)development and testing that does not involve human clinical trials, if the eligible product developer has agreed to comply with any conditions the Secretary determines necessary; or (II)development and testing that involves human clinical trials, if the eligible product developer has— 
(aa) 
(AA)submitted protocols, informed consent documents, and informational materials for testing that include protections that provide safety protections comparable to those provided by the REMS for the covered product; or (BB)otherwise satisfied the Secretary that such protections will be provided; and 
(bb)met any other requirements the Secretary may establish. (iii)NoticeA covered product authorization issued under this subparagraph shall state that the provision of the covered product by the license holder under the terms of the authorization will not be a violation of the REMS for the covered product. 
(3)Affirmative defenseIn a civil action brought under paragraph (1), it shall be an affirmative defense, on which the defendant has the burden of persuasion by a preponderance of the evidence— (A)that, on the date on which the eligible product developer requested to purchase sufficient quantities of the covered product from the license holder— 
(i)neither the license holder nor any of its agents, wholesalers, or distributors was engaged in the manufacturing or commercial marketing of the covered product; and (ii)neither the license holder nor any of its agents, wholesalers, or distributors otherwise had access to inventory of the covered product to supply to the eligible product developer on commercially reasonable, market-based terms; 
(B)that— (i)the license holder sells the covered product through agents, distributors, or wholesalers; 
(ii)the license holder has placed no restrictions, explicit or implicit, on its agents, distributors, or wholesalers to sell covered products to eligible product developers; and (iii)the covered product can be purchased by the eligible product developer in sufficient quantities on commercially reasonable, market-based terms from the agents, distributors, or wholesalers of the license holder; or 
(C)that the license holder made an offer to the individual specified pursuant to paragraph (2)(A)(iii)(III), by a means of communication (electronic, written, or both) specified pursuant to such paragraph, to sell sufficient quantities of the covered product to the eligible product developer at commercially reasonable market-based terms— (i)for a covered product that is not subject to a REMS with ETASU, by the date that is 14 days after the date on which the license holder received the request for the covered product, and the eligible product developer did not accept such offer by the date that is 7 days after the date on which the eligible product developer received such offer from the license holder; or 
(ii)for a covered product that is subject to a REMS with ETASU, by the date that is 20 days after the date on which the license holder received the request for the covered product, and the eligible product developer did not accept such offer by the date that is 10 days after the date on which the eligible product developer received such offer from the license holder. (4)Remedies (A)In generalIf an eligible product developer prevails in a civil action brought under paragraph (1), the court shall— 
(i)order the license holder to provide to the eligible product developer without delay sufficient quantities of the covered product on commercially reasonable, market-based terms; (ii)award to the eligible product developer reasonable attorney's fees and costs of the civil action; and 
(iii)award to the eligible product developer a monetary amount sufficient to deter the license holder from failing to provide eligible product developers with sufficient quantities of a covered product on commercially reasonable, market-based terms, if the court finds, by a preponderance of the evidence— (I)that the license holder delayed providing sufficient quantities of the covered product to the eligible product developer without a legitimate business justification; or 
(II)that the license holder failed to comply with an order issued under clause (i). (B)Maximum monetary amountA monetary amount awarded under subparagraph (A)(iii) shall not be greater than the revenue that the license holder earned on the covered product during the period— 
(i)beginning on— (I)for a covered product that is not subject to a REMS with ETASU, the date that is 31 days after the date on which the license holder received the request; or 
(II)for a covered product that is subject to a REMS with ETASU, the date that is 31 days after the later of— (aa)the date on which the license holder received the request; or 
(bb)the date on which the license holder received a copy of the covered product authorization issued by the Secretary in accordance with paragraph (2)(B); and (ii)ending on the date on which the eligible product developer received sufficient quantities of the covered product. 
(C)Avoidance of delayThe court may issue an order under subparagraph (A)(i) before conducting further proceedings that may be necessary to determine whether the eligible product developer is entitled to an award under clause (ii) or (iii) of subparagraph (A), or the amount of any such award. (c)Limitation of liabilityA license holder for a covered product shall not be liable for any claim under Federal, State, or local law arising out of the failure of an eligible product developer to follow adequate safeguards to assure safe use of the covered product during development or testing activities described in this section, including transportation, handling, use, or disposal of the covered product by the eligible product developer. 
(d)No violation of REMSSection 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1) is amended by adding at the end the following new subsection:  (l)Provision of samples not a violation of strategyThe provision of samples of a covered product to an eligible product developer (as those terms are defined in section 610(a) of division N of the Further Consolidated Appropriations Act, 2020) shall not be considered a violation of the requirements of any risk evaluation and mitigation strategy that may be in place under this section for such drug.. 
(e)Rule of construction 
(1)DefinitionIn this subsection, the term antitrust laws— (A)has the meaning given the term in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12); and 
(B)includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that such section applies to unfair methods of competition. (2)Antitrust lawsNothing in this section shall be construed to limit the operation of any provision of the antitrust laws. 
(f)REMS approval process for subsequent filersSection 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1), as amended by subsection (d), is further amended— (1)in subsection (g)(4)(B)— 
(A)in clause (i) by striking or after the semicolon; (B)in clause (ii) by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following:  (iii)accommodate different, comparable aspects of the elements to assure safe use for a drug that is the subject of an application under section 505(j), and the applicable listed drug.; 
(2)in subsection (i)(1), by striking subparagraph (C) and inserting the following:  (C) (i)Elements to assure safe use, if required under subsection (f) for the listed drug, which, subject to clause (ii), for a drug that is the subject of an application under section 505(j) may use— 
(I)a single, shared system with the listed drug under subsection (f); or (II)a different, comparable aspect of the elements to assure safe use under subsection (f). 
(ii)The Secretary may require a drug that is the subject of an application under section 505(j) and the listed drug to use a single, shared system under subsection (f), if the Secretary determines that no different, comparable aspect of the elements to assure safe use could satisfy the requirements of subsection (f).;  (3)in subsection (i), by adding at the end the following: 
 
(3)Shared REMSIf the Secretary approves, in accordance with paragraph (1)(C)(i)(II), a different, comparable aspect of the elements to assure safe use under subsection (f) for a drug that is the subject of an abbreviated new drug application under section 505(j), the Secretary may require that such different comparable aspect of the elements to assure safe use can be used with respect to any other drug that is the subject of an application under section 505(j) or 505(b) that references the same listed drug.; and (4)by adding at the end the following: 
 
(m)Separate REMSWhen used in this section, the term different, comparable aspect of the elements to assure safe use means a risk evaluation and mitigation strategy for a drug that is the subject of an application under section 505(j) that uses different methods or operational means than the strategy required under subsection (a) for the applicable listed drug, or other application under section 505(j) with the same such listed drug, but achieves the same level of safety as such strategy.. (g)Rule of constructionNothing in this section, the amendments made by this section, or in section 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1), shall be construed as— 
(1)prohibiting a license holder from providing an eligible product developer access to a covered product in the absence of an authorization under this section; or (2)in any way negating the applicability of a REMS with ETASU, as otherwise required under such section 505–1, with respect to such covered product. 
OSetting Every Community Up for Retirement Enhancement  
1.Short title, etc 
(a)Short titleThis Act may be cited as the Setting Every Community Up for Retirement Enhancement Act of 2019. (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title, etc. 
Title I—Expanding and preserving retirement savings 
Sec. 101. Multiple employer plans; pooled employer plans. 
Sec. 102. Increase in 10 percent cap for automatic enrollment safe harbor after 1st plan year. 
Sec. 103. Rules relating to election of safe harbor 401(k) status. 
Sec. 104. Increase in credit limitation for small employer pension plan startup costs. 
Sec. 105. Small employer automatic enrollment credit. 
Sec. 106. Certain taxable non-tuition fellowship and stipend payments treated as compensation for IRA purposes. 
Sec. 107. Repeal of maximum age for traditional IRA contributions. 
Sec. 108. Qualified employer plans prohibited from making loans through credit cards and other similar arrangements. 
Sec. 109. Portability of lifetime income options. 
Sec. 110. Treatment of custodial accounts on termination of section 403(b) plans. 
Sec. 111. Clarification of retirement income account rules relating to church-controlled organizations. 
Sec. 112. Qualified cash or deferred arrangements must allow long-term employees working more than 500 but less than 1,000 hours per year to participate. 
Sec. 113. Penalty-free withdrawals from retirement plans for individuals in case of birth of child or adoption. 
Sec. 114. Increase in age for required beginning date for mandatory distributions. 
Sec. 115. Special rules for minimum funding standards for community newspaper plans. 
Sec. 116. Treating excluded difficulty of care payments as compensation for determining retirement contribution limitations. 
Title II—Administrative improvements 
Sec. 201. Plan adopted by filing due date for year may be treated as in effect as of close of year. 
Sec. 202. Combined annual report for group of plans. 
Sec. 203. Disclosure regarding lifetime income. 
Sec. 204. Fiduciary safe harbor for selection of lifetime income provider. 
Sec. 205. Modification of nondiscrimination rules to protect older, longer service participants. 
Sec. 206. Modification of PBGC premiums for CSEC plans. 
Title III—Other benefits 
Sec. 301. Benefits provided to volunteer firefighters and emergency medical responders. 
Sec. 302. Expansion of section 529 plans. 
Title IV—Revenue provisions 
Sec. 401. Modification of required distribution rules for designated beneficiaries. 
Sec. 402. Increase in penalty for failure to file. 
Sec. 403. Increased penalties for failure to file retirement plan returns. 
Sec. 404. Increase information sharing to administer excise taxes. 
Title V—Tax Relief For Certain Children 
Sec. 501. Modification of rules relating to the taxation of unearned income of certain children. 
Title VI—Administrative provisions 
Sec. 601. Provisions relating to plan amendments. 
 
IExpanding and preserving retirement savings 
101.Multiple employer plans; pooled employer plans 
(a)Qualification requirements 
(1)In generalSection 413 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (e)Application of qualification requirements for certain multiple employer plans with pooled plan providers (1)In generalExcept as provided in paragraph (2), if a defined contribution plan to which subsection (c) applies— 
(A)is maintained by employers which have a common interest other than having adopted the plan, or (B)in the case of a plan not described in subparagraph (A), has a pooled plan provider,then the plan shall not be treated as failing to meet the requirements under this title applicable to a plan described in section 401(a) or to a plan that consists of individual retirement accounts described in section 408 (including by reason of subsection (c) thereof), whichever is applicable, merely because one or more employers of employees covered by the plan fail to take such actions as are required of such employers for the plan to meet such requirements. 
(2)Limitations 
(A)In generalParagraph (1) shall not apply to any plan unless the terms of the plan provide that in the case of any employer in the plan failing to take the actions described in paragraph (1)— (i)the assets of the plan attributable to employees of such employer (or beneficiaries of such employees) will be transferred to a plan maintained only by such employer (or its successor), to an eligible retirement plan as defined in section 402(c)(8)(B) for each individual whose account is transferred, or to any other arrangement that the Secretary determines is appropriate, unless the Secretary determines it is in the best interests of the employees of such employer (and the beneficiaries of such employees) to retain the assets in the plan, and 
(ii)such employer (and not the plan with respect to which the failure occurred or any other employer in such plan) shall, except to the extent provided by the Secretary, be liable for any liabilities with respect to such plan attributable to employees of such employer (or beneficiaries of such employees). (B)Failures by pooled plan providersIf the pooled plan provider of a plan described in paragraph (1)(B) does not perform substantially all of the administrative duties which are required of the provider under paragraph (3)(A)(i) for any plan year, the Secretary may provide that the determination as to whether the plan meets the requirements under this title applicable to a plan described in section 401(a) or to a plan that consists of individual retirement accounts described in section 408 (including by reason of subsection (c) thereof), whichever is applicable, shall be made in the same manner as would be made without regard to paragraph (1). 
(3)Pooled plan provider 
(A)In generalFor purposes of this subsection, the term pooled plan provider means, with respect to any plan, a person who— (i)is designated by the terms of the plan as a named fiduciary (within the meaning of section 402(a)(2) of the Employee Retirement Income Security Act of 1974), as the plan administrator, and as the person responsible to perform all administrative duties (including conducting proper testing with respect to the plan and the employees of each employer in the plan) which are reasonably necessary to ensure that— 
(I)the plan meets any requirement applicable under the Employee Retirement Income Security Act of 1974 or this title to a plan described in section 401(a) or to a plan that consists of individual retirement accounts described in section 408 (including by reason of subsection (c) thereof), whichever is applicable, and (II)each employer in the plan takes such actions as the Secretary or such person determines are necessary for the plan to meet the requirements described in subclause (I), including providing to such person any disclosures or other information which the Secretary may require or which such person otherwise determines are necessary to administer the plan or to allow the plan to meet such requirements, 
(ii)registers as a pooled plan provider with the Secretary, and provides such other information to the Secretary as the Secretary may require, before beginning operations as a pooled plan provider, (iii)acknowledges in writing that such person is a named fiduciary (within the meaning of section 402(a)(2) of the Employee Retirement Income Security Act of 1974), and the plan administrator, with respect to the plan, and 
(iv)is responsible for ensuring that all persons who handle assets of, or who are fiduciaries of, the plan are bonded in accordance with section 412 of the Employee Retirement Income Security Act of 1974. (B)Audits, examinations and investigationsThe Secretary may perform audits, examinations, and investigations of pooled plan providers as may be necessary to enforce and carry out the purposes of this subsection. 
(C)Aggregation rulesFor purposes of this paragraph, in determining whether a person meets the requirements of this paragraph to be a pooled plan provider with respect to any plan, all persons who perform services for the plan and who are treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as one person. (D)Treatment of employers as plan sponsorsExcept with respect to the administrative duties of the pooled plan provider described in subparagraph (A)(i), each employer in a plan which has a pooled plan provider shall be treated as the plan sponsor with respect to the portion of the plan attributable to employees of such employer (or beneficiaries of such employees). 
(4)Guidance 
(A)In generalThe Secretary shall issue such guidance as the Secretary determines appropriate to carry out this subsection, including guidance— (i)to identify the administrative duties and other actions required to be performed by a pooled plan provider under this subsection, 
(ii)which describes the procedures to be taken to terminate a plan which fails to meet the requirements to be a plan described in paragraph (1), including the proper treatment of, and actions needed to be taken by, any employer in the plan and the assets and liabilities of the plan attributable to employees of such employer (or beneficiaries of such employees), and (iii)identifying appropriate cases to which the rules of paragraph (2)(A) will apply to employers in the plan failing to take the actions described in paragraph (1).The Secretary shall take into account under clause (iii) whether the failure of an employer or pooled plan provider to provide any disclosures or other information, or to take any other action, necessary to administer a plan or to allow a plan to meet requirements applicable to the plan under section 401(a) or 408, whichever is applicable, has continued over a period of time that demonstrates a lack of commitment to compliance. 
(B)Good faith compliance with law before guidanceAn employer or pooled plan provider shall not be treated as failing to meet a requirement of guidance issued by the Secretary under this paragraph if, before the issuance of such guidance, the employer or pooled plan provider complies in good faith with a reasonable interpretation of the provisions of this subsection to which such guidance relates. (5)Model planThe Secretary shall publish model plan language which meets the requirements of this subsection and of paragraphs (43) and (44) of section 3 of the Employee Retirement Income Security Act of 1974 and which may be adopted in order for a plan to be treated as a plan described in paragraph (1)(B).. 
(2)Conforming amendmentSection 413(c)(2) of such Code is amended by striking section 401(a) and inserting sections 401(a) and 408(c). (3)Technical amendmentSection 408(c) of such Code is amended by inserting after paragraph (2) the following new paragraph: 
 
(3)There is a separate accounting for any interest of an employee or member (or spouse of an employee or member) in a Roth IRA.. (b)No common interest required for pooled employer plansSection 3(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(2)) is amended by adding at the end the following: 
 
(C)A pooled employer plan shall be treated as— (i)a single employee pension benefit plan or single pension plan; and 
(ii)a plan to which section 210(a) applies.. (c)Pooled employer plan and provider defined (1)In generalSection 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002) is amended by adding at the end the following: 
 
(43)Pooled employer plan 
(A)In generalThe term pooled employer plan means a plan— (i)which is an individual account plan established or maintained for the purpose of providing benefits to the employees of 2 or more employers; 
(ii)which is a plan described in section 401(a) of the Internal Revenue Code of 1986 which includes a trust exempt from tax under section 501(a) of such Code or a plan that consists of individual retirement accounts described in section 408 of such Code (including by reason of subsection (c) thereof); and (iii)the terms of which meet the requirements of subparagraph (B).Such term shall not include a plan maintained by employers which have a common interest other than having adopted the plan. 
(B)Requirements for plan termsThe requirements of this subparagraph are met with respect to any plan if the terms of the plan— (i)designate a pooled plan provider and provide that the pooled plan provider is a named fiduciary of the plan; 
(ii)designate one or more trustees meeting the requirements of section 408(a)(2) of the Internal Revenue Code of 1986 (other than an employer in the plan) to be responsible for collecting contributions to, and holding the assets of, the plan and require such trustees to implement written contribution collection procedures that are reasonable, diligent, and systematic; (iii)provide that each employer in the plan retains fiduciary responsibility for— 
(I)the selection and monitoring in accordance with section 404(a) of the person designated as the pooled plan provider and any other person who, in addition to the pooled plan provider, is designated as a named fiduciary of the plan; and (II)to the extent not otherwise delegated to another fiduciary by the pooled plan provider and subject to the provisions of section 404(c), the investment and management of the portion of the plan’s assets attributable to the employees of the employer (or beneficiaries of such employees); 
(iv)provide that employers in the plan, and participants and beneficiaries, are not subject to unreasonable restrictions, fees, or penalties with regard to ceasing participation, receipt of distributions, or otherwise transferring assets of the plan in accordance with section 208 or paragraph (44)(C)(i)(II); (v)require— 
(I)the pooled plan provider to provide to employers in the plan any disclosures or other information which the Secretary may require, including any disclosures or other information to facilitate the selection or any monitoring of the pooled plan provider by employers in the plan; and (II)each employer in the plan to take such actions as the Secretary or the pooled plan provider determines are necessary to administer the plan or for the plan to meet any requirement applicable under this Act or the Internal Revenue Code of 1986 to a plan described in section 401(a) of such Code or to a plan that consists of individual retirement accounts described in section 408 of such Code (including by reason of subsection (c) thereof), whichever is applicable, including providing any disclosures or other information which the Secretary may require or which the pooled plan provider otherwise determines are necessary to administer the plan or to allow the plan to meet such requirements; and 
(vi)provide that any disclosure or other information required to be provided under clause (v) may be provided in electronic form and will be designed to ensure only reasonable costs are imposed on pooled plan providers and employers in the plan. (C)ExceptionsThe term pooled employer plan does not include— 
(i)a multiemployer plan; or (ii)a plan established before the date of the enactment of the Setting Every Community Up for Retirement Enhancement Act of 2019 unless the plan administrator elects that the plan will be treated as a pooled employer plan and the plan meets the requirements of this title applicable to a pooled employer plan established on or after such date. 
(D)Treatment of employers as plan sponsorsExcept with respect to the administrative duties of the pooled plan provider described in paragraph (44)(A)(i), each employer in a pooled employer plan shall be treated as the plan sponsor with respect to the portion of the plan attributable to employees of such employer (or beneficiaries of such employees). (44)Pooled plan provider (A)In generalThe term pooled plan provider means a person who— 
(i)is designated by the terms of a pooled employer plan as a named fiduciary, as the plan administrator, and as the person responsible for the performance of all administrative duties (including conducting proper testing with respect to the plan and the employees of each employer in the plan) which are reasonably necessary to ensure that— (I)the plan meets any requirement applicable under this Act or the Internal Revenue Code of 1986 to a plan described in section 401(a) of such Code or to a plan that consists of individual retirement accounts described in section 408 of such Code (including by reason of subsection (c) thereof), whichever is applicable; and 
(II)each employer in the plan takes such actions as the Secretary or pooled plan provider determines are necessary for the plan to meet the requirements described in subclause (I), including providing the disclosures and information described in paragraph (43)(B)(v)(II); (ii)registers as a pooled plan provider with the Secretary, and provides to the Secretary such other information as the Secretary may require, before beginning operations as a pooled plan provider; 
(iii)acknowledges in writing that such person is a named fiduciary, and the plan administrator, with respect to the pooled employer plan; and (iv)is responsible for ensuring that all persons who handle assets of, or who are fiduciaries of, the pooled employer plan are bonded in accordance with section 412. 
(B)Audits, examinations and investigationsThe Secretary may perform audits, examinations, and investigations of pooled plan providers as may be necessary to enforce and carry out the purposes of this paragraph and paragraph (43). (C)GuidanceThe Secretary shall issue such guidance as the Secretary determines appropriate to carry out this paragraph and paragraph (43), including guidance— 
(i)to identify the administrative duties and other actions required to be performed by a pooled plan provider under either such paragraph; and (ii)which requires in appropriate cases that if an employer in the plan fails to take the actions required under subparagraph (A)(i)(II)— 
(I)the assets of the plan attributable to employees of such employer (or beneficiaries of such employees) are transferred to a plan maintained only by such employer (or its successor), to an eligible retirement plan as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986 for each individual whose account is transferred, or to any other arrangement that the Secretary determines is appropriate in such guidance; and (II)such employer (and not the plan with respect to which the failure occurred or any other employer in such plan) shall, except to the extent provided in such guidance, be liable for any liabilities with respect to such plan attributable to employees of such employer (or beneficiaries of such employees).The Secretary shall take into account under clause (ii) whether the failure of an employer or pooled plan provider to provide any disclosures or other information, or to take any other action, necessary to administer a plan or to allow a plan to meet requirements described in subparagraph (A)(i)(II) has continued over a period of time that demonstrates a lack of commitment to compliance. The Secretary may waive the requirements of subclause (ii)(I) in appropriate circumstances if the Secretary determines it is in the best interests of the employees of the employer referred to in such clause (and the beneficiaries of such employees) to retain the assets in the plan with respect to which the employer’s failure occurred. 
(D)Good faith compliance with law before guidanceAn employer or pooled plan provider shall not be treated as failing to meet a requirement of guidance issued by the Secretary under subparagraph (C) if, before the issuance of such guidance, the employer or pooled plan provider complies in good faith with a reasonable interpretation of the provisions of this paragraph, or paragraph (43), to which such guidance relates. (E)Aggregation rulesFor purposes of this paragraph, in determining whether a person meets the requirements of this paragraph to be a pooled plan provider with respect to any plan, all persons who perform services for the plan and who are treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be treated as one person.. 
(2)Bonding requirements for pooled employer plansThe last sentence of section 412(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1112(a)) is amended by inserting or in the case of a pooled employer plan (as defined in section 3(43)) after section 407(d)(1)). (3)Conforming and technical amendmentsSection 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002) is amended— 
(A)in paragraph (16)(B)— (i)by striking or at the end of clause (ii); and 
(ii)by striking the period at the end and inserting , or (iv) in the case of a pooled employer plan, the pooled plan provider.; and (B)by striking the second paragraph (41). 
(d)Pooled employer and multiple employer plan reporting 
(1)Additional informationSection 103 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1023) is amended— (A)in subsection (a)(1)(B), by striking applicable subsections (d), (e), and (f) and inserting applicable subsections (d), (e), (f), and (g); and 
(B)by amending subsection (g) to read as follows:  (g)Additional information with respect to pooled employer and multiple employer plansAn annual report under this section for a plan year shall include— 
(1)with respect to any plan to which section 210(a) applies (including a pooled employer plan), a list of employers in the plan and a good faith estimate of the percentage of total contributions made by such employers during the plan year and the aggregate account balances attributable to each employer in the plan (determined as the sum of the account balances of the employees of such employer (and the beneficiaries of such employees)); and (2)with respect to a pooled employer plan, the identifying information for the person designated under the terms of the plan as the pooled plan provider.. 
(2)Simplified annual reportsSection 104(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024(a)) is amended by striking paragraph (2)(A) and inserting the following:  (2) (A)With respect to annual reports required to be filed with the Secretary under this part, the Secretary may by regulation prescribe simplified annual reports for any pension plan that— 
(i)covers fewer than 100 participants; or (ii)is a plan described in section 210(a) that covers fewer than 1,000 participants, but only if no single employer in the plan has 100 or more participants covered by the plan.. 
(e)Effective date 
(1)In generalThe amendments made by this section shall apply to plan years beginning after December 31, 2020. (2)Rule of constructionNothing in the amendments made by subsection (a) shall be construed as limiting the authority of the Secretary of the Treasury or the Secretary's delegate (determined without regard to such amendment) to provide for the proper treatment of a failure to meet any requirement applicable under the Internal Revenue Code of 1986 with respect to one employer (and its employees) in a multiple employer plan. 
102.Increase in 10 percent cap for automatic enrollment safe harbor after 1st plan year 
(a)In generalSection 401(k)(13)(C)(iii) of the Internal Revenue Code of 1986 is amended by striking does not exceed 10 percent and inserting does not exceed 15 percent (10 percent during the period described in subclause (I)). (b)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2019. 
103.Rules relating to election of safe harbor 401(k) status 
(a)Limitation of annual safe harbor notice to matching contribution plans 
(1)In generalSubparagraph (A) of section 401(k)(12) of the Internal Revenue Code of 1986 is amended by striking if such arrangement and all that follows and inserting “if such arrangement—  (i)meets the contribution requirements of subparagraph (B) and the notice requirements of subparagraph (D), or 
(ii)meets the contribution requirements of subparagraph (C).. (2)Automatic contribution arrangementsSubparagraph (B) of section 401(k)(13) of such Code is amended by striking means and all that follows and inserting “means a cash or deferred arrangement— 
 
(i)which is described in subparagraph (D)(i)(I) and meets the applicable requirements of subparagraphs (C) through (E), or (ii)which is described in subparagraph (D)(i)(II) and meets the applicable requirements of subparagraphs (C) and (D).. 
(b)Nonelective contributionsSection 401(k)(12) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E) the following new subparagraph:  (F)Timing of plan amendment for employer making nonelective contributions (i)In generalExcept as provided in clause (ii), a plan may be amended after the beginning of a plan year to provide that the requirements of subparagraph (C) shall apply to the arrangement for the plan year, but only if the amendment is adopted— 
(I)at any time before the 30th day before the close of the plan year, or (II)at any time before the last day under paragraph (8)(A) for distributing excess contributions for the plan year. 
(ii)Exception where plan provided for matching contributionsClause (i) shall not apply to any plan year if the plan provided at any time during the plan year that the requirements of subparagraph (B) or paragraph (13)(D)(i)(I) applied to the plan year. (iii)4-percent contribution requirementClause (i)(II) shall not apply to an arrangement unless the amount of the contributions described in subparagraph (C) which the employer is required to make under the arrangement for the plan year with respect to any employee is an amount equal to at least 4 percent of the employee's compensation.. 
(c)Automatic contribution arrangementsSection 401(k)(13) of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (F)Timing of plan amendment for employer making nonelective contributions (i)In generalExcept as provided in clause (ii), a plan may be amended after the beginning of a plan year to provide that the requirements of subparagraph (D)(i)(II) shall apply to the arrangement for the plan year, but only if the amendment is adopted— 
(I)at any time before the 30th day before the close of the plan year, or (II)at any time before the last day under paragraph (8)(A) for distributing excess contributions for the plan year. 
(ii)Exception where plan provided for matching contributionsClause (i) shall not apply to any plan year if the plan provided at any time during the plan year that the requirements of subparagraph (D)(i)(I) or paragraph (12)(B) applied to the plan year. (iii)4-percent contribution requirementClause (i)(II) shall not apply to an arrangement unless the amount of the contributions described in subparagraph (D)(i)(II) which the employer is required to make under the arrangement for the plan year with respect to any employee is an amount equal to at least 4 percent of the employee's compensation.. 
(d)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2019. 104.Increase in credit limitation for small employer pension plan startup costs (a)In generalParagraph (1) of section 45E(b) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)for the first credit year and each of the 2 taxable years immediately following the first credit year, the greater of— (A)$500, or 
(B)the lesser of— (i)$250 for each employee of the eligible employer who is not a highly compensated employee (as defined in section 414(q)) and who is eligible to participate in the eligible employer plan maintained by the eligible employer, or 
(ii)$5,000, and. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 
105.Small employer automatic enrollment credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  45T.Auto-enrollment option for retirement savings options provided by small employers (a)In generalFor purposes of section 38, in the case of an eligible employer, the retirement auto-enrollment credit determined under this section for any taxable year is an amount equal to— 
(1)$500 for any taxable year occurring during the credit period, and (2)zero for any other taxable year. 
(b)Credit periodFor purposes of subsection (a)— (1)In generalThe credit period with respect to any eligible employer is the 3-taxable-year period beginning with the first taxable year for which the employer includes an eligible automatic contribution arrangement (as defined in section 414(w)(3)) in a qualified employer plan (as defined in section 4972(d)) sponsored by the employer. 
(2)Maintenance of arrangementNo taxable year with respect to an employer shall be treated as occurring within the credit period unless the arrangement described in paragraph (1) is included in the plan for such year. (c)Eligible employerFor purposes of this section, the term eligible employer has the meaning given such term in section 408(p)(2)(C)(i).. 
(b)Credit To be part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)in the case of an eligible employer (as defined in section 45T(c)), the retirement auto-enrollment credit determined under section 45T(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 45S the following new item:   Sec. 45T. Auto-enrollment option for retirement savings options provided by small employers.. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 
106.Certain taxable non-tuition fellowship and stipend payments treated as compensation for IRA purposes 
(a)In generalParagraph (1) of section 219(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following: The term compensation shall include any amount which is included in the individual’s gross income and paid to the individual to aid the individual in the pursuit of graduate or postdoctoral study.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 
107.Repeal of maximum age for traditional IRA contributions 
(a)In generalParagraph (1) of section 219(d) of the Internal Revenue Code of 1986 is repealed. (b)Coordination with qualified charitable distributionsAdd at the end of section 408(d)(8)(A) of such Code the following: 
The amount of distributions not includible in gross income by reason of the preceding sentence for a taxable year (determined without regard to this sentence) shall be reduced (but not below zero) by an amount equal to the excess of— (i)the aggregate amount of deductions allowed to the taxpayer under section 219 for all taxable years ending on or after the date the taxpayer attains age 70½, over 
(ii)the aggregate amount of reductions under this sentence for all taxable years preceding the current taxable year..  (c)Conforming amendmentSubsection (c) of section 408A of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively. 
(d)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to contributions made for taxable years beginning after December 31, 2019. (2)Subsection (b)The amendment made by subsection (b) shall apply to distributions made for taxable years beginning after December 31, 2019. 
108.Qualified employer plans prohibited from making loans through credit cards and other similar arrangements 
(a)In generalParagraph (2) of section 72(p) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph:  (D)Prohibition of loans through credit cards and other similar arrangementsSubparagraph (A) shall not apply to any loan which is made through the use of any credit card or any other similar arrangement.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to loans made after the date of the enactment of this Act. 109.Portability of lifetime income options (a)In generalSubsection (a) of section 401 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (37) the following new paragraph: 
 
(38)Portability of lifetime income 
(A)In generalExcept as may be otherwise provided by regulations, a trust forming part of a defined contribution plan shall not be treated as failing to constitute a qualified trust under this section solely by reason of allowing— (i)qualified distributions of a lifetime income investment, or 
(ii)distributions of a lifetime income investment in the form of a qualified plan distribution annuity contract,on or after the date that is 90 days prior to the date on which such lifetime income investment is no longer authorized to be held as an investment option under the plan. (B)DefinitionsFor purposes of this subsection— 
(i)the term qualified distribution means a direct trustee-to-trustee transfer described in paragraph (31)(A) to an eligible retirement plan (as defined in section 402(c)(8)(B)), (ii)the term lifetime income investment means an investment option which is designed to provide an employee with election rights— 
(I)which are not uniformly available with respect to other investment options under the plan, and (II)which are to a lifetime income feature available through a contract or other arrangement offered under the plan (or under another eligible retirement plan (as so defined), if paid by means of a direct trustee-to-trustee transfer described in paragraph (31)(A) to such other eligible retirement plan), 
(iii)the term lifetime income feature means— (I)a feature which guarantees a minimum level of income annually (or more frequently) for at least the remainder of the life of the employee or the joint lives of the employee and the employee’s designated beneficiary, or 
(II)an annuity payable on behalf of the employee under which payments are made in substantially equal periodic payments (not less frequently than annually) over the life of the employee or the joint lives of the employee and the employee’s designated beneficiary, and (iv)the term qualified plan distribution annuity contract means an annuity contract purchased for a participant and distributed to the participant by a plan or contract described in subparagraph (B) of section 402(c)(8) (without regard to clauses (i) and (ii) thereof).. 
(b)Cash or deferred arrangement 
(1)In generalClause (i) of section 401(k)(2)(B) of the Internal Revenue Code of 1986 is amended by striking or at the end of subclause (IV), by striking and at the end of subclause (V) and inserting or, and by adding at the end the following new subclause:  (VI)except as may be otherwise provided by regulations, with respect to amounts invested in a lifetime income investment (as defined in subsection (a)(38)(B)(ii)), the date that is 90 days prior to the date that such lifetime income investment may no longer be held as an investment option under the arrangement, and. 
(2)Distribution requirementSubparagraph (B) of section 401(k)(2) of such Code, as amended by paragraph (1), is amended by striking and at the end of clause (i), by striking the semicolon at the end of clause (ii) and inserting , and, and by adding at the end the following new clause:  (iii)except as may be otherwise provided by regulations, in the case of amounts described in clause (i)(VI), will be distributed only in the form of a qualified distribution (as defined in subsection (a)(38)(B)(i)) or a qualified plan distribution annuity contract (as defined in subsection (a)(38)(B)(iv)),. 
(c)Section 403(b) plans 
(1)Annuity contractsParagraph (11) of section 403(b) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , or, and by inserting after subparagraph (C) the following new subparagraph:  (D)except as may be otherwise provided by regulations, with respect to amounts invested in a lifetime income investment (as defined in section 401(a)(38)(B)(ii))— 
(i)on or after the date that is 90 days prior to the date that such lifetime income investment may no longer be held as an investment option under the contract, and (ii)in the form of a qualified distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan distribution annuity contract (as defined in section 401(a)(38)(B)(iv)).. 
(2)Custodial accountsSubparagraph (A) of section 403(b)(7) of such Code is amended by striking if— and all that follows and inserting “if the amounts are to be invested in regulated investment company stock to be held in that custodial account, and under the custodial account—  (i)no such amounts may be paid or made available to any distributee (unless such amount is a distribution to which section 72(t)(2)(G) applies) before— 
(I)the employee dies, (II)the employee attains age 59½, 
(III)the employee has a severance from employment, (IV)the employee becomes disabled (within the meaning of section 72(m)(7)), 
(V)in the case of contributions made pursuant to a salary reduction agreement (within the meaning of section 3121(a)(5)(D)), the employee encounters financial hardship, or (VI)except as may be otherwise provided by regulations, with respect to amounts invested in a lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date that is 90 days prior to the date that such lifetime income investment may no longer be held as an investment option under the contract, and 
(ii)in the case of amounts described in clause (i)(VI), such amounts will be distributed only in the form of a qualified distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan distribution annuity contract (as defined in section 401(a)(38)(B)(iv)).. (d)Eligible deferred compensation plans (1)In generalSubparagraph (A) of section 457(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (ii), by inserting or at the end of clause (iii), and by adding after clause (iii) the following: 
 
(iv)except as may be otherwise provided by regulations, in the case of a plan maintained by an employer described in subsection (e)(1)(A), with respect to amounts invested in a lifetime income investment (as defined in section 401(a)(38)(B)(ii)), the date that is 90 days prior to the date that such lifetime income investment may no longer be held as an investment option under the plan,. (2)Distribution requirementParagraph (1) of section 457(d) of such Code is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by inserting after subparagraph (C) the following new subparagraph: 
 
(D)except as may be otherwise provided by regulations, in the case of amounts described in subparagraph (A)(iv), such amounts will be distributed only in the form of a qualified distribution (as defined in section 401(a)(38)(B)(i)) or a qualified plan distribution annuity contract (as defined in section 401(a)(38)(B)(iv)).. (e)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2019. 
110.Treatment of custodial accounts on termination of section 403(b) plansNot later than six months after the date of enactment of this Act, the Secretary of the Treasury shall issue guidance to provide that, if an employer terminates the plan under which amounts are contributed to a custodial account under subparagraph (A) of section 403(b)(7), the plan administrator or custodian may distribute an individual custodial account in kind to a participant or beneficiary of the plan and the distributed custodial account shall be maintained by the custodian on a tax-deferred basis as a section 403(b)(7) custodial account, similar to the treatment of fully-paid individual annuity contracts under Revenue Ruling 2011–7, until amounts are actually paid to the participant or beneficiary. The guidance shall provide further (i) that the section 403(b)(7) status of the distributed custodial account is generally maintained if the custodial account thereafter adheres to the requirements of section 403(b) that are in effect at the time of the distribution of the account and (ii) that a custodial account would not be considered distributed to the participant or beneficiary if the employer has any material retained rights under the account (but the employer would not be treated as retaining material rights simply because the custodial account was originally opened under a group contract). Such guidance shall be retroactively effective for taxable years beginning after December 31, 2008. 111.Clarification of retirement income account rules relating to church-controlled organizations (a)In generalSubparagraph (B) of section 403(b)(9) of the Internal Revenue Code of 1986 is amended by inserting (including an employee described in section 414(e)(3)(B)) after employee described in paragraph (1). 
(b)Effective dateThe amendment made by this section shall apply to years beginning before, on, or after the date of the enactment of this Act. 112.Qualified cash or deferred arrangements must allow long-term employees working more than 500 but less than 1,000 hours per year to participate (a)Participation requirement (1)In generalSection 401(k)(2)(D) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(D)which does not require, as a condition of participation in the arrangement, that an employee complete a period of service with the employer (or employers) maintaining the plan extending beyond the close of the earlier of— (i)the period permitted under section 410(a)(1) (determined without regard to subparagraph (B)(i) thereof), or 
(ii)subject to the provisions of paragraph (15), the first period of 3 consecutive 12-month periods during each of which the employee has at least 500 hours of service.. (2)Special rulesSection 401(k) of such Code is amended by adding at the end the following new paragraph: 
 
(15)Special rules for participation requirement for long-term, part-time workersFor purposes of paragraph (2)(D)(ii)— (A)Age requirement must be metParagraph (2)(D)(ii) shall not apply to an employee unless the employee has met the requirement of section 410(a)(1)(A)(i) by the close of the last of the 12-month periods described in such paragraph. 
(B)Nondiscrimination and top-heavy rules not to apply 
(i)Nondiscrimination rulesIn the case of employees who are eligible to participate in the arrangement solely by reason of paragraph (2)(D)(ii)— (I)notwithstanding subsection (a)(4), an employer shall not be required to make nonelective or matching contributions on behalf of such employees even if such contributions are made on behalf of other employees eligible to participate in the arrangement, and 
(II)an employer may elect to exclude such employees from the application of subsection (a)(4), paragraphs (3), (12), and (13), subsection (m)(2), and section 410(b). (ii)Top-heavy rulesAn employer may elect to exclude all employees who are eligible to participate in a plan maintained by the employer solely by reason of paragraph (2)(D)(ii) from the application of the vesting and benefit requirements under subsections (b) and (c) of section 416. 
(iii)VestingFor purposes of determining whether an employee described in clause (i) has a nonforfeitable right to employer contributions (other than contributions described in paragraph (3)(D)(i)) under the arrangement, each 12-month period for which the employee has at least 500 hours of service shall be treated as a year of service, and section 411(a)(6) shall be applied by substituting at least 500 hours of service for more than 500 hours of service in subparagraph (A) thereof. (iv)Employees who become full-time employeesThis subparagraph (other than clause (iii)) shall cease to apply to any employee as of the first plan year beginning after the plan year in which the employee meets the requirements of section 410(a)(1)(A)(ii) without regard to paragraph (2)(D)(ii). 
(C)Exception for employees under collectively bargained plans, etcParagraph (2)(D)(ii) shall not apply to employees described in section 410(b)(3). (D)Special rules (i)Time of participationThe rules of section 410(a)(4) shall apply to an employee eligible to participate in an arrangement solely by reason of paragraph (2)(D)(ii). 
(ii)12-month periods12-month periods shall be determined in the same manner as under the last sentence of section 410(a)(3)(A).. (b)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2020, except that, for purposes of section 401(k)(2)(D)(ii) of the Internal Revenue Code of 1986 (as added by such amendments), 12-month periods beginning before January 1, 2021, shall not be taken into account. 
113.Penalty-free withdrawals from retirement plans for individuals in case of birth of child or adoption 
(a)In generalSection 72(t)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (H)Distributions from retirement plans in case of birth of child or adoption (i)In generalAny qualified birth or adoption distribution. 
(ii)LimitationThe aggregate amount which may be treated as qualified birth or adoption distributions by any individual with respect to any birth or adoption shall not exceed $5,000. (iii)Qualified birth or adoption distributionFor purposes of this subparagraph— 
(I)In generalThe term qualified birth or adoption distribution means any distribution from an applicable eligible retirement plan to an individual if made during the 1-year period beginning on the date on which a child of the individual is born or on which the legal adoption by the individual of an eligible adoptee is finalized. (II)Eligible adopteeThe term eligible adoptee means any individual (other than a child of the taxpayer’s spouse) who has not attained age 18 or is physically or mentally incapable of self-support. 
(iv)Treatment of plan distributions 
(I)In generalIf a distribution to an individual would (without regard to clause (ii)) be a qualified birth or adoption distribution, a plan shall not be treated as failing to meet any requirement of this title merely because the plan treats the distribution as a qualified birth or adoption distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $5,000. (II)Controlled groupFor purposes of subclause (I), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414. 
(v)Amount distributed may be repaid 
(I)In generalAny individual who receives a qualified birth or adoption distribution may make one or more contributions in an aggregate amount not to exceed the amount of such distribution to an applicable eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as the case may be. (II)Limitation on contributions to applicable eligible retirement plans other than IRAsThe aggregate amount of contributions made by an individual under subclause (I) to any applicable eligible retirement plan which is not an individual retirement plan shall not exceed the aggregate amount of qualified birth or adoption distributions which are made from such plan to such individual. Subclause (I) shall not apply to contributions to any applicable eligible retirement plan which is not an individual retirement plan unless the individual is eligible to make contributions (other than those described in subclause (I)) to such applicable eligible retirement plan. 
(III)Treatment of repayments of distributions from applicable eligible retirement plans other than IRAsIf a contribution is made under subclause (I) with respect to a qualified birth or adoption distribution from an applicable eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received such distribution in an eligible rollover distribution (as defined in section 402(c)(4)) and as having transferred the amount to the applicable eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. (IV)Treatment of repayments for distributions from IRAsIf a contribution is made under subclause (I) with respect to a qualified birth or adoption distribution from an individual retirement plan, then, to the extent of the amount of the contribution, such distribution shall be treated as a distribution described in section 408(d)(3) and as having been transferred to the applicable eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. 
(vi)Definition and special rulesFor purposes of this subparagraph— (I)Applicable eligible retirement planThe term applicable eligible retirement plan means an eligible retirement plan (as defined in section 402(c)(8)(B)) other than a defined benefit plan. 
(II)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405, a qualified birth or adoption distribution shall not be treated as an eligible rollover distribution. (III)Taxpayer must include tinA distribution shall not be treated as a qualified birth or adoption distribution with respect to any child or eligible adoptee unless the taxpayer includes the name, age, and TIN of such child or eligible adoptee on the taxpayer’s return of tax for the taxable year. 
(IV)Distributions treated as meeting plan distribution requirementsAny qualified birth or adoption distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A).. (b)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2019. 
114.Increase in age for required beginning date for mandatory distributions 
(a)In generalSection 401(a)(9)(C)(i)(I) of the Internal Revenue Code of 1986 is amended by striking age 70½ and inserting age 72. (b)Spouse beneficiaries; special rule for ownersSubparagraphs (B)(iv)(I) and (C)(ii)(I) of section 401(a)(9) of such Code are each amended by striking age 70½ and inserting age 72. 
(c)Conforming amendmentsThe last sentence of section 408(b) of such Code is amended by striking age 70½ and inserting age 72. (d)Effective dateThe amendments made by this section shall apply to distributions required to be made after December 31, 2019, with respect to individuals who attain age 70½ after such date. 
115.Special rules for minimum funding standards for community newspaper plans 
(a)Amendment to Internal Revenue Code of 1986Section 430 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (m)Special rules for community newspaper plans (1)In generalThe plan sponsor of a community newspaper plan under which no participant has had the participant's accrued benefit increased (whether because of service or compensation) after December 31, 2017, may elect to have the alternative standards described in paragraph (3) apply to such plan, and any plan sponsored by any member of the same controlled group. 
(2)ElectionAn election under paragraph (1) shall be made at such time and in such manner as prescribed by the Secretary. Such election, once made with respect to a plan year, shall apply to all subsequent plan years unless revoked with the consent of the Secretary. (3)Alternative minimum funding standardsThe alternative standards described in this paragraph are the following: 
(A)Interest rates 
(i)In generalNotwithstanding subsection (h)(2)(C) and except as provided in clause (ii), the first, second, and third segment rates in effect for any month for purposes of this section shall be 8 percent. (ii)New benefit accrualsNotwithstanding subsection (h)(2), for purposes of determining the funding target and normal cost of a plan for any plan year, the present value of any benefits accrued or earned under the plan for a plan year with respect to which an election under paragraph (1) is in effect shall be determined on the basis of the United States Treasury obligation yield curve for the day that is the valuation date of such plan for such plan year. 
(iii)United States Treasury obligation yield curveFor purposes of this subsection, the term United States Treasury obligation yield curve means, with respect to any day, a yield curve which shall be prescribed by the Secretary for such day on interest-bearing obligations of the United States. (B)Shortfall amortization base (i)Previous shortfall amortization basesThe shortfall amortization bases determined under subsection (c)(3) for all plan years preceding the first plan year to which the election under paragraph (1) applies (and all shortfall amortization installments determined with respect to such bases) shall be reduced to zero under rules similar to the rules of subsection (c)(6). 
(ii)New shortfall amortization baseNotwithstanding subsection (c)(3), the shortfall amortization base for the first plan year to which the election under paragraph (1) applies shall be the funding shortfall of such plan for such plan year (determined using the interest rates as modified under subparagraph (A)). (C)Determination of shortfall amortization installments (i)30-year periodSubparagraphs (A) and (B) of subsection (c)(2) shall be applied by substituting 30-plan-year for 7-plan-year each place it appears. 
(ii)No special electionThe election under subparagraph (D) of subsection (c)(2) shall not apply to any plan year to which the election under paragraph (1) applies. (D)Exemption from at-risk treatmentSubsection (i) shall not apply. 
(4)Community newspaper planFor purposes of this subsection— (A)In generalThe term community newspaper plan means a plan to which this section applies maintained by an employer which, as of December 31, 2017— 
(i)publishes and distributes daily, either electronically or in printed form, 1 or more community newspapers in a single State, (ii)is not a company the stock of which is publicly traded (on a stock exchange or in an over-the-counter market), and is not controlled, directly or indirectly, by such a company, 
(iii)is controlled, directly or indirectly— (I)by 1 or more persons residing primarily in the State in which the community newspaper is published, 
(II)for not less than 30 years by individuals who are members of the same family, (III)by a trust created or organized in the State in which the community newspaper is published, the sole trustees of which are persons described in subclause (I) or (II), 
(IV)by an entity which is described in section 501(c)(3) and exempt from taxation under section 501(a), which is organized and operated in the State in which the community newspaper is published, and the primary purpose of which is to benefit communities in such State, or (V)by a combination of persons described in subclause (I), (III), or (IV), and 
(iv)does not control, directly or indirectly, any newspaper in any other State. (B)Community newspaperThe term community newspaper means a newspaper which primarily serves a metropolitan statistical area, as determined by the Office of Management and Budget, with a population of not less than 100,000. 
(C)ControlA person shall be treated as controlled by another person if such other person possesses, directly or indirectly, the power to direct or cause the direction and management of such person (including the power to elect a majority of the members of the board of directors of such person) through the ownership of voting securities. (5)Controlled groupFor purposes of this subsection, the term controlled group means all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 as of the date of the enactment of this subsection.. 
(b)Amendment to Employee Retirement Income Security Act of 1974Section 303 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083) is amended by adding at the end the following new subsection:  (m)Special rules for community newspaper plans (1)In generalThe plan sponsor of a community newspaper plan under which no participant has had the participant's accrued benefit increased (whether because of service or compensation) after December 31, 2017, may elect to have the alternative standards described in paragraph (3) apply to such plan, and any plan sponsored by any member of the same controlled group. 
(2)ElectionAn election under paragraph (1) shall be made at such time and in such manner as prescribed by the Secretary of the Treasury. Such election, once made with respect to a plan year, shall apply to all subsequent plan years unless revoked with the consent of the Secretary of the Treasury. (3)Alternative minimum funding standardsThe alternative standards described in this paragraph are the following: 
(A)Interest rates 
(i)In generalNotwithstanding subsection (h)(2)(C) and except as provided in clause (ii), the first, second, and third segment rates in effect for any month for purposes of this section shall be 8 percent. (ii)New benefit accrualsNotwithstanding subsection (h)(2), for purposes of determining the funding target and normal cost of a plan for any plan year, the present value of any benefits accrued or earned under the plan for a plan year with respect to which an election under paragraph (1) is in effect shall be determined on the basis of the United States Treasury obligation yield curve for the day that is the valuation date of such plan for such plan year. 
(iii)United States Treasury obligation yield curveFor purposes of this subsection, the term United States Treasury obligation yield curve means, with respect to any day, a yield curve which shall be prescribed by the Secretary of the Treasury for such day on interest-bearing obligations of the United States. (B)Shortfall amortization base (i)Previous shortfall amortization basesThe shortfall amortization bases determined under subsection (c)(3) for all plan years preceding the first plan year to which the election under paragraph (1) applies (and all shortfall amortization installments determined with respect to such bases) shall be reduced to zero under rules similar to the rules of subsection (c)(6). 
(ii)New shortfall amortization baseNotwithstanding subsection (c)(3), the shortfall amortization base for the first plan year to which the election under paragraph (1) applies shall be the funding shortfall of such plan for such plan year (determined using the interest rates as modified under subparagraph (A)). (C)Determination of shortfall amortization installments (i)30-year periodSubparagraphs (A) and (B) of subsection (c)(2) shall be applied by substituting 30-plan-year for 7-plan-year each place it appears. 
(ii)No special electionThe election under subparagraph (D) of subsection (c)(2) shall not apply to any plan year to which the election under paragraph (1) applies. (D)Exemption from at-risk treatmentSubsection (i) shall not apply. 
(4)Community newspaper planFor purposes of this subsection— (A)In generalThe term community newspaper plan means a plan to which this section applies maintained by an employer which, as of December 31, 2017— 
(i)publishes and distributes daily, either electronically or in printed form— (I)a community newspaper, or 
(II)1 or more community newspapers in the same State, (ii)is not a company the stock of which is publicly traded (on a stock exchange or in an over-the-counter market), and is not controlled, directly or indirectly, by such a company, 
(iii)is controlled, directly or indirectly— (I)by 1 or more persons residing primarily in the State in which the community newspaper is published, 
(II)for not less than 30 years by individuals who are members of the same family, (III)by a trust created or organized in the State in which the community newspaper is published, the sole trustees of which are persons described in subclause (I) or (II), 
(IV)by an entity which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, which is organized and operated in the State in which the community newspaper is published, and the primary purpose of which is to benefit communities in such State, or (V)by a combination of persons described in subclause (I), (III), or (IV), and 
(iv)does not control, directly or indirectly, any newspaper in any other State. (B)Community newspaperThe term community newspaper means a newspaper which primarily serves a metropolitan statistical area, as determined by the Office of Management and Budget, with a population of not less than 100,000. 
(C)ControlA person shall be treated as controlled by another person if such other person possesses, directly or indirectly, the power to direct or cause the direction and management of such person (including the power to elect a majority of the members of the board of directors of such person) through the ownership of voting securities. (5)Controlled groupFor purposes of this subsection, the term controlled group means all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 as of the date of the enactment of this subsection. 
(6)Effect on premium rate calculationNotwithstanding any other provision of law or any regulation issued by the Pension Benefit Guaranty Corporation, in the case of a plan for which an election is made to apply the alternative standards described in paragraph (3), the additional premium under section 4006(a)(3)(E) shall be determined as if such election had not been made.. (c)Effective dateThe amendments made by this section shall apply to plan years ending after December 31, 2017. 
116.Treating excluded difficulty of care payments as compensation for determining retirement contribution limitations 
(a)Individual retirement accounts 
(1)In generalSection 408(o) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (5)Special rule for difficulty of care payments excluded from gross incomeIn the case of an individual who for a taxable year excludes from gross income under section 131 a qualified foster care payment which is a difficulty of care payment, if— 
(A)the deductible amount in effect for the taxable year under subsection (b), exceeds (B)the amount of compensation includible in the individual’s gross income for the taxable year,the individual may elect to increase the nondeductible limit under paragraph (2) for the taxable year by an amount equal to the lesser of such excess or the amount so excluded.. 
(2)Effective dateThe amendments made by this subsection shall apply to contributions after the date of the enactment of this Act. (b)Defined contribution plans (1)In generalSection 415(c) of such Code is amended by adding at the end the following new paragraph: 
 
(8)Special rule for difficulty of care payments excluded from gross income 
(A)In generalFor purposes of paragraph (1)(B), in the case of an individual who for a taxable year excludes from gross income under section 131 a qualified foster care payment which is a difficulty of care payment, the participant’s compensation, or earned income, as the case may be, shall be increased by the amount so excluded. (B)Contributions allocable to difficulty of care payments treated as after-taxAny contribution by the participant which is allowable due to such increase— 
(i)shall be treated for purposes of this title as investment in the contract, and (ii)shall not cause a plan (and any arrangement which is part of such plan) to be treated as failing to meet any requirements of this chapter solely by reason of allowing any such contributions.. 
(2)Effective dateThe amendment made by this subsection shall apply to plan years beginning after December 31, 2015. IIAdministrative improvements 201.Plan adopted by filing due date for year may be treated as in effect as of close of year (a)In generalSubsection (b) of section 401 of the Internal Revenue Code of 1986 is amended— 
(1)by striking retroactive changes in plan.—A stock bonus and inserting “plan amendments.—  (1)Certain retroactive changes in planA stock bonus; and 
(2)by adding at the end the following new paragraph:  (2)Adoption of planIf an employer adopts a stock bonus, pension, profit-sharing, or annuity plan after the close of a taxable year but before the time prescribed by law for filing the return of the employer for the taxable year (including extensions thereof), the employer may elect to treat the plan as having been adopted as of the last day of the taxable year.. 
(b)Effective dateThe amendments made by this section shall apply to plans adopted for taxable years beginning after December 31, 2019. 202.Combined annual report for group of plans (a)In generalThe Secretary of the Treasury and the Secretary of Labor shall, in cooperation, modify the returns required under section 6058 of the Internal Revenue Code of 1986 and the reports required by section 104 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024) so that all members of a group of plans described in subsection (c) may file a single aggregated annual return or report satisfying the requirements of both such sections. 
(b)Administrative requirementsIn developing the consolidated return or report under subsection (a), the Secretary of the Treasury and the Secretary of Labor may require such return or report to include any information regarding each plan in the group as such Secretaries determine is necessary or appropriate for the enforcement and administration of the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974 and shall require such information as will enable a participant in a plan to identify any aggregated return or report filed with respect to the plan. (c)Plans describedA group of plans is described in this subsection if all plans in the group— 
(1)are individual account plans or defined contribution plans (as defined in section 3(34) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(34)) or in section 414(i) of the Internal Revenue Code of 1986); (2)have— 
(A)the same trustee (as described in section 403(a) of such Act (29 U.S.C. 1103(a))); (B)the same one or more named fiduciaries (as described in section 402(a) of such Act (29 U.S.C. 1102(a))); 
(C)the same administrator (as defined in section 3(16)(A) of such Act (29 U.S.C. 1002(16)(A))) and plan administrator (as defined in section 414(g) of the Internal Revenue Code of 1986); and (D)plan years beginning on the same date; and 
(3)provide the same investments or investment options to participants and beneficiaries.A plan not subject to title I of the Employee Retirement Income Security Act of 1974 shall be treated as meeting the requirements of paragraph (2) as part of a group of plans if the same person that performs each of the functions described in such paragraph, as applicable, for all other plans in such group performs each of such functions for such plan. (d)Clarification relating to electronic filing of returns for deferred compensation plans (1)In generalSection 6011(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(6)Application of numerical limitation to returns relating to deferred compensation plansFor purposes of applying the numerical limitation under paragraph (2)(A) to any return required under section 6058, information regarding each plan for which information is provided on such return shall be treated as a separate return.. (2)Effective dateThe amendment made by paragraph (1) shall apply to returns required to be filed with respect to plan years beginning after December 31, 2019. 
(e)Effective dateThe modification required by subsection (a) shall be implemented not later than January 1, 2022, and shall apply to returns and reports for plan years beginning after December 31, 2021. 203.Disclosure regarding lifetime income (a)In generalSubparagraph (B) of section 105(a)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)(2)) is amended— 
(1)in clause (i), by striking and at the end; (2)in clause (ii), by striking diversification. and inserting diversification, and; and 
(3)by inserting at the end the following:  (iii)the lifetime income disclosure described in subparagraph (D)(i). 
In the case of pension benefit statements described in clause (i) of paragraph (1)(A), a lifetime income disclosure under clause (iii) of this subparagraph shall be required to be included in only one pension benefit statement during any one 12-month period.. 
(b)Lifetime incomeParagraph (2) of section 105(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)) is amended by adding at the end the following new subparagraph:  (D)Lifetime income disclosure (i)In general (I)DisclosureA lifetime income disclosure shall set forth the lifetime income stream equivalent of the total benefits accrued with respect to the participant or beneficiary. 
(II)Lifetime income stream equivalent of the total benefits accruedFor purposes of this subparagraph, the term lifetime income stream equivalent of the total benefits accrued means the amount of monthly payments the participant or beneficiary would receive if the total accrued benefits of such participant or beneficiary were used to provide lifetime income streams described in subclause (III), based on assumptions specified in rules prescribed by the Secretary. (III)Lifetime income streamsThe lifetime income streams described in this subclause are a qualified joint and survivor annuity (as defined in section 205(d)), based on assumptions specified in rules prescribed by the Secretary, including the assumption that the participant or beneficiary has a spouse of equal age, and a single life annuity. Such lifetime income streams may have a term certain or other features to the extent permitted under rules prescribed by the Secretary. 
(ii)Model disclosureNot later than 1 year after the date of the enactment of the Setting Every Community Up for Retirement Enhancement Act of 2019, the Secretary shall issue a model lifetime income disclosure, written in a manner so as to be understood by the average plan participant, which— (I)explains that the lifetime income stream equivalent is only provided as an illustration; 
(II)explains that the actual payments under the lifetime income stream described in clause (i)(III) which may be purchased with the total benefits accrued will depend on numerous factors and may vary substantially from the lifetime income stream equivalent in the disclosures; (III)explains the assumptions upon which the lifetime income stream equivalent was determined; and 
(IV)provides such other similar explanations as the Secretary considers appropriate. (iii)Assumptions and rulesNot later than 1 year after the date of the enactment of the Setting Every Community Up for Retirement Enhancement Act of 2019, the Secretary shall— 
(I)prescribe assumptions which administrators of individual account plans may use in converting total accrued benefits into lifetime income stream equivalents for purposes of this subparagraph; and (II)issue interim final rules under clause (i).In prescribing assumptions under subclause (I), the Secretary may prescribe a single set of specific assumptions (in which case the Secretary may issue tables or factors which facilitate such conversions), or ranges of permissible assumptions. To the extent that an accrued benefit is or may be invested in a lifetime income stream described in clause (i)(III), the assumptions prescribed under subclause (I) shall, to the extent appropriate, permit administrators of individual account plans to use the amounts payable under such lifetime income stream as a lifetime income stream equivalent. 
(iv)Limitation on liabilityNo plan fiduciary, plan sponsor, or other person shall have any liability under this title solely by reason of the provision of lifetime income stream equivalents which are derived in accordance with the assumptions and rules described in clause (iii) and which include the explanations contained in the model lifetime income disclosure described in clause (ii). This clause shall apply without regard to whether the provision of such lifetime income stream equivalent is required by subparagraph (B)(iii). (v)Effective dateThe requirement in subparagraph (B)(iii) shall apply to pension benefit statements furnished more than 12 months after the latest of the issuance by the Secretary of— 
(I)interim final rules under clause (i); (II)the model disclosure under clause (ii); or 
(III)the assumptions under clause (iii).. 204.Fiduciary safe harbor for selection of lifetime income providerSection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104) is amended by adding at the end the following: 
 
(e)Safe harbor for annuity selection 
(1)In generalWith respect to the selection of an insurer for a guaranteed retirement income contract, the requirements of subsection (a)(1)(B) will be deemed to be satisfied if a fiduciary— (A)engages in an objective, thorough, and analytical search for the purpose of identifying insurers from which to purchase such contracts; 
(B)with respect to each insurer identified under subparagraph (A)— (i)considers the financial capability of such insurer to satisfy its obligations under the guaranteed retirement income contract; and 
(ii)considers the cost (including fees and commissions) of the guaranteed retirement income contract offered by the insurer in relation to the benefits and product features of the contract and administrative services to be provided under such contract; and (C)on the basis of such consideration, concludes that— 
(i)at the time of the selection, the insurer is financially capable of satisfying its obligations under the guaranteed retirement income contract; and (ii)the relative cost of the selected guaranteed retirement income contract as described in subparagraph (B)(ii) is reasonable. 
(2)Financial capability of the insurerA fiduciary will be deemed to satisfy the requirements of paragraphs (1)(B)(i) and (1)(C)(i) if— (A)the fiduciary obtains written representations from the insurer that— 
(i)the insurer is licensed to offer guaranteed retirement income contracts; (ii)the insurer, at the time of selection and for each of the immediately preceding 7 plan years— 
(I)operates under a certificate of authority from the insurance commissioner of its domiciliary State which has not been revoked or suspended; (II)has filed audited financial statements in accordance with the laws of its domiciliary State under applicable statutory accounting principles; 
(III)maintains (and has maintained) reserves which satisfies all the statutory requirements of all States where the insurer does business; and (IV)is not operating under an order of supervision, rehabilitation, or liquidation; 
(iii)the insurer undergoes, at least every 5 years, a financial examination (within the meaning of the law of its domiciliary State) by the insurance commissioner of the domiciliary State (or representative, designee, or other party approved by such commissioner); and (iv)the insurer will notify the fiduciary of any change in circumstances occurring after the provision of the representations in clauses (i), (ii), and (iii) which would preclude the insurer from making such representations at the time of issuance of the guaranteed retirement income contract; and 
(B)after receiving such representations and as of the time of selection, the fiduciary has not received any notice described in subparagraph (A)(iv) and is in possession of no other information which would cause the fiduciary to question the representations provided. (3)No requirement to select lowest costNothing in this subsection shall be construed to require a fiduciary to select the lowest cost contract. A fiduciary may consider the value of a contract, including features and benefits of the contract and attributes of the insurer (including, without limitation, the insurer's financial strength) in conjunction with the cost of the contract. 
(4)Time of selection 
(A)In generalFor purposes of this subsection, the time of selection is— (i)the time that the insurer and the contract are selected for distribution of benefits to a specific participant or beneficiary; or 
(ii)if the fiduciary periodically reviews the continuing appropriateness of the conclusion described in paragraph (1)(C) with respect to a selected insurer, taking into account the considerations described in such paragraph, the time that the insurer and the contract are selected to provide benefits at future dates to participants or beneficiaries under the plan.Nothing in the preceding sentence shall be construed to require the fiduciary to review the appropriateness of a selection after the purchase of a contract for a participant or beneficiary. (B)Periodic reviewA fiduciary will be deemed to have conducted the periodic review described in subparagraph (A)(ii) if the fiduciary obtains the written representations described in clauses (i), (ii), and (iii) of paragraph (2)(A) from the insurer on an annual basis, unless the fiduciary receives any notice described in paragraph (2)(A)(iv) or otherwise becomes aware of facts that would cause the fiduciary to question such representations. 
(5)Limited liabilityA fiduciary which satisfies the requirements of this subsection shall not be liable following the distribution of any benefit, or the investment by or on behalf of a participant or beneficiary pursuant to the selected guaranteed retirement income contract, for any losses that may result to the participant or beneficiary due to an insurer’s inability to satisfy its financial obligations under the terms of such contract. (6)DefinitionsFor purposes of this subsection— 
(A)InsurerThe term insurer means an insurance company, insurance service, or insurance organization, including affiliates of such companies. (B)Guaranteed retirement income contractThe term guaranteed retirement income contract means an annuity contract for a fixed term or a contract (or provision or feature thereof) which provides guaranteed benefits annually (or more frequently) for at least the remainder of the life of the participant or the joint lives of the participant and the participant’s designated beneficiary as part of an individual account plan.. 
205.Modification of nondiscrimination rules to protect older, longer service participants 
(a)In generalSection 401 of the Internal Revenue Code of 1986 is amended— (1)by redesignating subsection (o) as subsection (p); and 
(2)by inserting after subsection (n) the following new subsection:  (o)Special rules for applying nondiscrimination rules to protect older, longer service and grandfathered participants (1)Testing of defined benefit plans with closed classes of participants (A)Benefits, rights, or features provided to closed classesA defined benefit plan which provides benefits, rights, or features to a closed class of participants shall not fail to satisfy the requirements of subsection (a)(4) by reason of the composition of such closed class or the benefits, rights, or features provided to such closed class, if— 
(i)for the plan year as of which the class closes and the 2 succeeding plan years, such benefits, rights, and features satisfy the requirements of subsection (a)(4) (without regard to this subparagraph but taking into account the rules of subparagraph (I)), (ii)after the date as of which the class was closed, any plan amendment which modifies the closed class or the benefits, rights, and features provided to such closed class does not discriminate significantly in favor of highly compensated employees, and 
(iii)the class was closed before April 5, 2017, or the plan is described in subparagraph (C). (B)Aggregate testing with defined contribution plans permitted on a benefits basis (i)In generalFor purposes of determining compliance with subsection (a)(4) and section 410(b), a defined benefit plan described in clause (iii) may be aggregated and tested on a benefits basis with 1 or more defined contribution plans, including with the portion of 1 or more defined contribution plans which— 
(I)provides matching contributions (as defined in subsection (m)(4)(A)), (II)provides annuity contracts described in section 403(b) which are purchased with matching contributions or nonelective contributions, or 
(III)consists of an employee stock ownership plan (within the meaning of section 4975(e)(7)) or a tax credit employee stock ownership plan (within the meaning of section 409(a)). (ii)Special rules for matching contributionsFor purposes of clause (i), if a defined benefit plan is aggregated with a portion of a defined contribution plan providing matching contributions— 
(I)such defined benefit plan must also be aggregated with any portion of such defined contribution plan which provides elective deferrals described in subparagraph (A) or (C) of section 402(g)(3), and (II)such matching contributions shall be treated in the same manner as nonelective contributions, including for purposes of applying the rules of subsection (l). 
(iii)Plans describedA defined benefit plan is described in this clause if— (I)the plan provides benefits to a closed class of participants, 
(II)for the plan year as of which the class closes and the 2 succeeding plan years, the plan satisfies the requirements of section 410(b) and subsection (a)(4) (without regard to this subparagraph but taking into account the rules of subparagraph (I)), (III)after the date as of which the class was closed, any plan amendment which modifies the closed class or the benefits provided to such closed class does not discriminate significantly in favor of highly compensated employees, and 
(IV)the class was closed before April 5, 2017, or the plan is described in subparagraph (C). (C)Plans describedA plan is described in this subparagraph if, taking into account any predecessor plan— 
(i)such plan has been in effect for at least 5 years as of the date the class is closed, and (ii)during the 5-year period preceding the date the class is closed, there has not been a substantial increase in the coverage or value of the benefits, rights, or features described in subparagraph (A) or in the coverage or benefits under the plan described in subparagraph (B)(iii) (whichever is applicable). 
(D)Determination of substantial increase for benefits, rights, and featuresIn applying subparagraph (C)(ii) for purposes of subparagraph (A)(iii), a plan shall be treated as having had a substantial increase in coverage or value of the benefits, rights, or features described in subparagraph (A) during the applicable 5-year period only if, during such period— (i)the number of participants covered by such benefits, rights, or features on the date such period ends is more than 50 percent greater than the number of such participants on the first day of the plan year in which such period began, or 
(ii)such benefits, rights, and features have been modified by 1 or more plan amendments in such a way that, as of the date the class is closed, the value of such benefits, rights, and features to the closed class as a whole is substantially greater than the value as of the first day of such 5-year period, solely as a result of such amendments. (E)Determination of substantial increase for aggregate testing on benefits basisIn applying subparagraph (C)(ii) for purposes of subparagraph (B)(iii)(IV), a plan shall be treated as having had a substantial increase in coverage or benefits during the applicable 5-year period only if, during such period— 
(i)the number of participants benefitting under the plan on the date such period ends is more than 50 percent greater than the number of such participants on the first day of the plan year in which such period began, or (ii)the average benefit provided to such participants on the date such period ends is more than 50 percent greater than the average benefit provided on the first day of the plan year in which such period began. 
(F)Certain employees disregardedFor purposes of subparagraphs (D) and (E), any increase in coverage or value or in coverage or benefits, whichever is applicable, which is attributable to such coverage and value or coverage and benefits provided to employees— (i)who became participants as a result of a merger, acquisition, or similar event which occurred during the 7-year period preceding the date the class is closed, or 
(ii)who became participants by reason of a merger of the plan with another plan which had been in effect for at least 5 years as of the date of the merger,shall be disregarded, except that clause (ii) shall apply for purposes of subparagraph (D) only if, under the merger, the benefits, rights, or features under 1 plan are conformed to the benefits, rights, or features of the other plan prospectively. (G)Rules relating to average benefitFor purposes of subparagraph (E)— 
(i)the average benefit provided to participants under the plan will be treated as having remained the same between the 2 dates described in subparagraph (E)(ii) if the benefit formula applicable to such participants has not changed between such dates, and (ii)if the benefit formula applicable to 1 or more participants under the plan has changed between such 2 dates, then the average benefit under the plan shall be considered to have increased by more than 50 percent only if— 
(I)the total amount determined under section 430(b)(1)(A)(i) for all participants benefitting under the plan for the plan year in which the 5-year period described in subparagraph (E) ends, exceeds (II)the total amount determined under section 430(b)(1)(A)(i) for all such participants for such plan year, by using the benefit formula in effect for each such participant for the first plan year in such 5-year period,by more than 50 percent. In the case of a CSEC plan (as defined in section 414(y)), the normal cost of the plan (as determined under section 433(j)(1)(B)) shall be used in lieu of the amount determined under section 430(b)(1)(A)(i). 
(H)Treatment as single planFor purposes of subparagraphs (E) and (G), a plan described in section 413(c) shall be treated as a single plan rather than as separate plans maintained by each employer in the plan. (I)Special rulesFor purposes of subparagraphs (A)(i) and (B)(iii)(II), the following rules shall apply: 
(i)In applying section 410(b)(6)(C), the closing of the class of participants shall not be treated as a significant change in coverage under section 410(b)(6)(C)(i)(II). (ii)2 or more plans shall not fail to be eligible to be aggregated and treated as a single plan solely by reason of having different plan years. 
(iii)Changes in the employee population shall be disregarded to the extent attributable to individuals who become employees or cease to be employees, after the date the class is closed, by reason of a merger, acquisition, divestiture, or similar event. (iv)Aggregation and all other testing methodologies otherwise applicable under subsection (a)(4) and section 410(b) may be taken into account.The rule of clause (ii) shall also apply for purposes of determining whether plans to which subparagraph (B)(i) applies may be aggregated and treated as 1 plan for purposes of determining whether such plans meet the requirements of subsection (a)(4) and section 410(b). 
(J)Spun-off plansFor purposes of this paragraph, if a portion of a defined benefit plan described in subparagraph (A) or (B)(iii) is spun off to another employer and the spun-off plan continues to satisfy the requirements of— (i)subparagraph (A)(i) or (B)(iii)(II), whichever is applicable, if the original plan was still within the 3-year period described in such subparagraph at the time of the spin off, and 
(ii)subparagraph (A)(ii) or (B)(iii)(III), whichever is applicable,the treatment under subparagraph (A) or (B) of the spun-off plan shall continue with respect to such other employer. (2)Testing of defined contribution plans (A)Testing on a benefits basisA defined contribution plan shall be permitted to be tested on a benefits basis if— 
(i)such defined contribution plan provides make-whole contributions to a closed class of participants whose accruals under a defined benefit plan have been reduced or eliminated, (ii)for the plan year of the defined contribution plan as of which the class eligible to receive such make-whole contributions closes and the 2 succeeding plan years, such closed class of participants satisfies the requirements of section 410(b)(2)(A)(i) (determined by applying the rules of paragraph (1)(I)), 
(iii)after the date as of which the class was closed, any plan amendment to the defined contribution plan which modifies the closed class or the allocations, benefits, rights, and features provided to such closed class does not discriminate significantly in favor of highly compensated employees, and (iv)the class was closed before April 5, 2017, or the defined benefit plan under clause (i) is described in paragraph (1)(C) (as applied for purposes of paragraph (1)(B)(iii)(IV)). 
(B)Aggregation with plans including matching contributions 
(i)In generalWith respect to 1 or more defined contribution plans described in subparagraph (A), for purposes of determining compliance with subsection (a)(4) and section 410(b), the portion of such plans which provides make-whole contributions or other nonelective contributions may be aggregated and tested on a benefits basis with the portion of 1 or more other defined contribution plans which— (I)provides matching contributions (as defined in subsection (m)(4)(A)), 
(II)provides annuity contracts described in section 403(b) which are purchased with matching contributions or nonelective contributions, or (III)consists of an employee stock ownership plan (within the meaning of section 4975(e)(7)) or a tax credit employee stock ownership plan (within the meaning of section 409(a)). 
(ii)Special rules for matching contributionsRules similar to the rules of paragraph (1)(B)(ii) shall apply for purposes of clause (i). (C)Special rules for testing defined contribution plan features providing matching contributions to certain older, longer service participantsIn the case of a defined contribution plan which provides benefits, rights, or features to a closed class of participants whose accruals under a defined benefit plan have been reduced or eliminated, the plan shall not fail to satisfy the requirements of subsection (a)(4) solely by reason of the composition of the closed class or the benefits, rights, or features provided to such closed class if the defined contribution plan and defined benefit plan otherwise meet the requirements of subparagraph (A) but for the fact that the make-whole contributions under the defined contribution plan are made in whole or in part through matching contributions. 
(D)Spun-off plansFor purposes of this paragraph, if a portion of a defined contribution plan described in subparagraph (A) or (C) is spun off to another employer, the treatment under subparagraph (A) or (C) of the spun-off plan shall continue with respect to the other employer if such plan continues to comply with the requirements of clauses (ii) (if the original plan was still within the 3-year period described in such clause at the time of the spin off) and (iii) of subparagraph (A), as determined for purposes of subparagraph (A) or (C), whichever is applicable. (3)Definitions and special ruleFor purposes of this subsection— 
(A)Make-whole contributionsExcept as otherwise provided in paragraph (2)(C), the term make-whole contributions means nonelective allocations for each employee in the class which are reasonably calculated, in a consistent manner, to replace some or all of the retirement benefits which the employee would have received under the defined benefit plan and any other plan or qualified cash or deferred arrangement under subsection (k)(2) if no change had been made to such defined benefit plan and such other plan or arrangement. For purposes of the preceding sentence, consistency shall not be required with respect to employees who were subject to different benefit formulas under the defined benefit plan. (B)References to closed class of participantsReferences to a closed class of participants and similar references to a closed class shall include arrangements under which 1 or more classes of participants are closed, except that 1 or more classes of participants closed on different dates shall not be aggregated for purposes of determining the date any such class was closed. 
(C)Highly compensated employeeThe term highly compensated employee has the meaning given such term in section 414(q).. (b)Participation requirementsParagraph (26) of section 401(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(I)Protected participants 
(i)In generalA plan shall be deemed to satisfy the requirements of subparagraph (A) if— (I)the plan is amended— 
(aa)to cease all benefit accruals, or (bb)to provide future benefit accruals only to a closed class of participants, 
(II)the plan satisfies subparagraph (A) (without regard to this subparagraph) as of the effective date of the amendment, and (III)the amendment was adopted before April 5, 2017, or the plan is described in clause (ii). 
(ii)Plans describedA plan is described in this clause if the plan would be described in subsection (o)(1)(C), as applied for purposes of subsection (o)(1)(B)(iii)(IV) and by treating the effective date of the amendment as the date the class was closed for purposes of subsection (o)(1)(C). (iii)Special rulesFor purposes of clause (i)(II), in applying section 410(b)(6)(C), the amendments described in clause (i) shall not be treated as a significant change in coverage under section 410(b)(6)(C)(i)(II). 
(iv)Spun-off plansFor purposes of this subparagraph, if a portion of a plan described in clause (i) is spun off to another employer, the treatment under clause (i) of the spun-off plan shall continue with respect to the other employer.. (c)Effective date (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act, without regard to whether any plan modifications referred to in such amendments are adopted or effective before, on, or after such date of enactment. 
(2)Special rules 
(A)Election of earlier applicationAt the election of the plan sponsor, the amendments made by this section shall apply to plan years beginning after December 31, 2013. (B)Closed classes of participantsFor purposes of paragraphs (1)(A)(iii), (1)(B)(iii)(IV), and (2)(A)(iv) of section 401(o) of the Internal Revenue Code of 1986 (as added by this section), a closed class of participants shall be treated as being closed before April 5, 2017, if the plan sponsor's intention to create such closed class is reflected in formal written documents and communicated to participants before such date. 
(C)Certain post-enactment plan amendmentsA plan shall not be treated as failing to be eligible for the application of section 401(o)(1)(A), 401(o)(1)(B)(iii), or 401(a)(26) of such Code (as added by this section) to such plan solely because in the case of— (i)such section 401(o)(1)(A), the plan was amended before the date of the enactment of this Act to eliminate 1 or more benefits, rights, or features, and is further amended after such date of enactment to provide such previously eliminated benefits, rights, or features to a closed class of participants, or 
(ii)such section 401(o)(1)(B)(iii) or section 401(a)(26), the plan was amended before the date of the enactment of this Act to cease all benefit accruals, and is further amended after such date of enactment to provide benefit accruals to a closed class of participants.Any such section shall only apply if the plan otherwise meets the requirements of such section and in applying such section, the date the class of participants is closed shall be the effective date of the later amendment. 206.Modification of PBGC premiums for CSEC plans (a)Flat rate premiumSubparagraph (A) of section 4006(a)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1306(a)(3)) is amended— 
(1)in clause (i), by striking plan, and inserting plan other than a CSEC plan (as defined in section 210(f)(1)); (2)in clause (v), by striking or at the end; 
(3)in clause (vi), by striking the period at the end and inserting , or; and (4)by adding at the end the following new clause: 
 
(vii)in the case of a CSEC plan (as defined in section 210(f)(1)), for plan years beginning after December 31, 2018, for each individual who is a participant in such plan during the plan year an amount equal to the sum of— (I)the additional premium (if any) determined under subparagraph (E), and 
(II)$19.. (b)Variable rate premium (1)Unfunded vested benefits (A)In generalSubparagraph (E) of section 4006(a)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1306(a)(3)) is amended by adding at the end the following new clause: 
 
(v)For purposes of clause (ii), in the case of a CSEC plan (as defined in section 210(f)(1)), the term unfunded vested benefits means, for plan years beginning after December 31, 2018, the excess (if any) of— (I)the funding liability of the plan as determined under section 306(j)(5)(C) for the plan year by only taking into account vested benefits, over 
(II)the fair market value of plan assets for the plan year which are held by the plan on the valuation date.. (B)Conforming amendmentClause (iii) of section 4006(a)(3)(E) of such Act (29 U.S.C. 1306(a)(3)(E)) is amended by striking For purposes and inserting Except as provided in clause (v), for purposes. 
(2)Applicable dollar amount 
(A)In generalParagraph (8) of section 4006(a) of such Act (29 U.S.C. 1306(a)) is amended by adding at the end the following new subparagraph:  (E)CSEC plansIn the case of a CSEC plan (as defined in section 210(f)(1)), the applicable dollar amount shall be $9.. 
(B)Conforming amendmentSubparagraph (A) of section 4006(a)(8) of such Act (29 U.S.C. 1306(a)(8)) is amended by striking (B) and (C) and inserting (B), (C), and (E). IIIOther benefits 301.Benefits provided to volunteer firefighters and emergency medical responders (a)Increase in dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of the Internal Revenue Code of 1986 is amended by striking $30 and inserting $50. 
(b)ExtensionSection 139B(d) of the Internal Revenue Code of 1986 is amended by striking beginning after December 31, 2010. and inserting “beginning—  (1)after December 31, 2010, and before January 1, 2020, or 
(2)after December 31, 2020.. (c)Technical correctionSection 3121(a)(23) of such Code is amended by striking 139B(b) and inserting section 139B(a). 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 302.Expansion of section 529 plans (a)Distributions for certain expenses associated with registered apprenticeship programsSection 529(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(8)Treatment of certain expenses associated with registered apprenticeship programsAny reference in this subsection to the term qualified higher education expense shall include a reference to expenses for fees, books, supplies, and equipment required for the participation of a designated beneficiary in an apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50).. (b)Distributions for qualified education loan repayments (1)In generalSection 529(c) of such Code, as amended by subsection (a), is amended by adding at the end the following new paragraph: 
 
(9)Treatment of qualified education loan repayments 
(A)In generalAny reference in this subsection to the term qualified higher education expense shall include a reference to amounts paid as principal or interest on any qualified education loan (as defined in section 221(d)) of the designated beneficiary or a sibling of the designated beneficiary. (B)LimitationThe amount of distributions treated as a qualified higher education expense under this paragraph with respect to the loans of any individual shall not exceed $10,000 (reduced by the amount of distributions so treated for all prior taxable years). 
(C)Special rules for siblings of the designated beneficiary 
(i)Separate accountingFor purposes of subparagraph (B) and subsection (d), amounts treated as a qualified higher education expense with respect to the loans of a sibling of the designated beneficiary shall be taken into account with respect to such sibling and not with respect to such designated beneficiary. (ii)Sibling definedFor purposes of this paragraph, the term sibling means an individual who bears a relationship to the designated beneficiary which is described in section 152(d)(2)(B).. 
(2)Coordination with deduction for student loan interestSection 221(e)(1) of such Code is amended by adding at the end the following: The deduction otherwise allowable under subsection (a) (prior to the application of subsection (b)) to the taxpayer for any taxable year shall be reduced (but not below zero) by so much of the distributions treated as a qualified higher education expense under section 529(c)(9) with respect to loans of the taxpayer as would be includible in gross income under section 529(c)(3)(A) for such taxable year but for such treatment.. (c)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2018. 
IVRevenue provisions 
401.Modification of required distribution rules for designated beneficiaries 
(a)Modification of rules where employee dies before entire distribution 
(1)In generalSection 401(a)(9) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (H)Special rules for certain defined contribution plansIn the case of a defined contribution plan, if an employee dies before the distribution of the employee’s entire interest— 
(i)In generalExcept in the case of a beneficiary who is not a designated beneficiary, subparagraph (B)(ii)— (I)shall be applied by substituting 10 years for 5 years, and 
(II)shall apply whether or not distributions of the employee’s interests have begun in accordance with subparagraph (A). (ii)Exception for eligible designated beneficiariesSubparagraph (B)(iii) shall apply only in the case of an eligible designated beneficiary. 
(iii)Rules upon death of eligible designated beneficiaryIf an eligible designated beneficiary dies before the portion of the employee’s interest to which this subparagraph applies is entirely distributed, the exception under clause (ii) shall not apply to any beneficiary of such eligible designated beneficiary and the remainder of such portion shall be distributed within 10 years after the death of such eligible designated beneficiary. (iv)Special rule in case of certain trusts for disabled or chronically ill beneficiariesIn the case of an applicable multi-beneficiary trust, if under the terms of the trust— 
(I)it is to be divided immediately upon the death of the employee into separate trusts for each beneficiary, or (II)no individual (other than a eligible designated beneficiary described in subclause (III) or (IV) of subparagraph (E)(ii)) has any right to the employee’s interest in the plan until the death of all such eligible designated beneficiaries with respect to the trust,for purposes of a trust described in subclause (I), clause (ii) shall be applied separately with respect to the portion of the employee’s interest that is payable to any eligible designated beneficiary described in subclause (III) or (IV) of subparagraph (E)(ii); and, for purposes of a trust described in subclause (II), subparagraph (B)(iii) shall apply to the distribution of the employee’s interest and any beneficiary who is not such an eligible designated beneficiary shall be treated as a beneficiary of the eligible designated beneficiary upon the death of such eligible designated beneficiary. 
(v)Applicable multi-beneficiary trustFor purposes of this subparagraph, the term applicable multi-beneficiary trust means a trust— (I)which has more than one beneficiary, 
(II)all of the beneficiaries of which are treated as designated beneficiaries for purposes of determining the distribution period pursuant to this paragraph, and (III)at least one of the beneficiaries of which is an eligible designated beneficiary described in subclause (III) or (IV) of subparagraph (E)(ii). 
(vi)Application to certain eligible retirement plansFor purposes of applying the provisions of this subparagraph in determining amounts required to be distributed pursuant to this paragraph, all eligible retirement plans (as defined in section 402(c)(8)(B), other than a defined benefit plan described in clause (iv) or (v) thereof or a qualified trust which is a part of a defined benefit plan) shall be treated as a defined contribution plan.. (2)Definition of eligible designated beneficiarySection 401(a)(9)(E) of such Code is amended to read as follows: 
 
(E)Definitions and rules relating to designated beneficiariesFor purposes of this paragraph— (i)Designated beneficiaryThe term designated beneficiary means any individual designated as a beneficiary by the employee. 
(ii)Eligible designated beneficiaryThe term eligible designated beneficiary means, with respect to any employee, any designated beneficiary who is— (I)the surviving spouse of the employee, 
(II)subject to clause (iii), a child of the employee who has not reached majority (within the meaning of subparagraph (F)), (III)disabled (within the meaning of section 72(m)(7)), 
(IV)a chronically ill individual (within the meaning of section 7702B(c)(2), except that the requirements of subparagraph (A)(i) thereof shall only be treated as met if there is a certification that, as of such date, the period of inability described in such subparagraph with respect to the individual is an indefinite one which is reasonably expected to be lengthy in nature), or (V)an individual not described in any of the preceding subclauses who is not more than 10 years younger than the employee.The determination of whether a designated beneficiary is an eligible designated beneficiary shall be made as of the date of death of the employee. 
(iii)Special rule for childrenSubject to subparagraph (F), an individual described in clause (ii)(II) shall cease to be an eligible designated beneficiary as of the date the individual reaches majority and any remainder of the portion of the individual’s interest to which subparagraph (H)(ii) applies shall be distributed within 10 years after such date.. (b)Effective dates (1)In generalExcept as provided in this subsection, the amendments made by this section shall apply to distributions with respect to employees who die after December 31, 2019. 
(2)Collective bargaining exceptionIn the case of a plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified before the date of enactment of this Act, the amendments made by this section shall apply to distributions with respect to employees who die in calendar years beginning after the earlier of— (A)the later of— 
(i)the date on which the last of such collective bargaining agreements terminates (determined without regard to any extension thereof agreed to on or after the date of the enactment of this Act), or (ii)December 31, 2019, or 
(B)December 31, 2021.For purposes of subparagraph (A)(i), any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by this section shall not be treated as a termination of such collective bargaining agreement. (3)Governmental plansIn the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), paragraph (1) shall be applied by substituting December 31, 2021 for December 31, 2019. 
(4)Exception for certain existing annuity contracts 
(A)In generalThe amendments made by this section shall not apply to a qualified annuity which is a binding annuity contract in effect on the date of enactment of this Act and at all times thereafter. (B)Qualified annuityFor purposes of this paragraph, the term qualified annuity means, with respect to an employee, an annuity— 
(i)which is a commercial annuity (as defined in section 3405(e)(6) of the Internal Revenue Code of 1986); (ii)under which the annuity payments are made over the life of the employee or over the joint lives of such employee and a designated beneficiary (or over a period not extending beyond the life expectancy of such employee or the joint life expectancy of such employee and a designated beneficiary) in accordance with the regulations described in section 401(a)(9)(A)(ii) of such Code (as in effect before such amendments) and which meets the other requirements of section 401(a)(9) of such Code (as so in effect) with respect to such payments; and 
(iii)with respect to which— (I)annuity payments to the employee have begun before the date of enactment of this Act, and the employee has made an irrevocable election before such date as to the method and amount of the annuity payments to the employee or any designated beneficiaries; or 
(II)if subclause (I) does not apply, the employee has made an irrevocable election before the date of enactment of this Act as to the method and amount of the annuity payments to the employee or any designated beneficiaries. (5)Exception for certain beneficiaries (A)In generalIf an employee dies before the effective date, then, in applying the amendments made by this section to such employee’s designated beneficiary who dies after such date— 
(i)such amendments shall apply to any beneficiary of such designated beneficiary; and (ii)the designated beneficiary shall be treated as an eligible designated beneficiary for purposes of applying section 401(a)(9)(H)(ii) of the Internal Revenue Code of 1986 (as in effect after such amendments). 
(B)Effective dateFor purposes of this paragraph, the term effective date means the first day of the first calendar year to which the amendments made by this section apply to a plan with respect to employees dying on or after such date. 402.Increase in penalty for failure to file (a)In generalThe second sentence of subsection (a) of section 6651 of the Internal Revenue Code of 1986 is amended by striking $330 and inserting $435. 
(b)Inflation adjustmentSection 6651(j)(1) of such Code is amended by striking $330 and inserting $435. (c)Effective dateThe amendments made by this section shall apply to returns the due date for which (including extensions) is after December 31, 2019. 
403.Increased penalties for failure to file retirement plan returns 
(a)In generalSubsection (e) of section 6652 of the Internal Revenue Code of 1986 is amended— (1)by striking $25 and inserting $250; and 
(2)by striking $15,000 and inserting $150,000. (b)Annual registration statement and notification of changesSubsection (d) of section 6652 of the Internal Revenue Code of 1986 is amended— 
(1)by striking $1 both places it appears in paragraphs (1) and (2) and inserting $10; (2)by striking $5,000 in paragraph (1) and inserting $50,000; and 
(3)by striking $1,000 in paragraph (2) and inserting $10,000. (c)Failure To provide noticeSubsection (h) of section 6652 of the Internal Revenue Code of 1986 is amended— 
(1)by striking $10 and inserting $100; and (2)by striking $5,000 and inserting $50,000. 
(d)Effective dateThe amendments made by this section shall apply to returns, statements, and notifications required to be filed, and notices required to be provided, after December 31, 2019. 404.Increase information sharing to administer excise taxes (a)In generalSection 6103(o) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(3)Taxes imposed by section 4481Returns and return information with respect to taxes imposed by section 4481 shall be open to inspection by or disclosure to officers and employees of United States Customs and Border Protection of the Department of Homeland Security whose official duties require such inspection or disclosure for purposes of administering such section.. (b)Conforming amendmentsParagraph (4) of section 6103(p) of the Internal Revenue Code of 1986 is amended by striking or (o)(1)(A) each place it appears and inserting , (o)(1)(A), or (o)(3). 
VTax Relief For Certain Children 
501.Modification of rules relating to the taxation of unearned income of certain children 
(a)In generalSection 1(j) of the Internal Revenue Code of 1986 is amended by striking paragraph (4). (b)Coordination with alternative minimum taxSection 55(d)(4)(A) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (i)(II), by striking the period at the end of clause (ii)(III) and inserting , and, and by adding at the end the following new clause: 
 
(iii)subsection (j) of section 59 shall not apply.. (c)Effective date (1)In generalExcept as otherwise provided in this subsection, the amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2019. 
(2)Coordination with alternative minimum taxThe amendment made by subsection (b) shall apply to taxable years beginning after December 31, 2017. (3)Elective retroactive applicationA taxpayer may elect (at such time and in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide) for the amendment made by subsection (a) to also apply to taxable years of the taxpayer which begin in 2018, 2019, or both (as specified by the taxpayer in such election). 
VIAdministrative provisions 
601.Provisions relating to plan amendments 
(a)In generalIf this section applies to any retirement plan or contract amendment— (1)such retirement plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in subsection (b)(2)(A); and 
(2)except as provided by the Secretary of the Treasury (or the Secretary's delegate), such retirement plan shall not fail to meet the requirements of section 411(d)(6) of the Internal Revenue Code of 1986 and section 204(g) of the Employee Retirement Income Security Act of 1974 by reason of such amendment. (b)Amendments to which section applies (1)In generalThis section shall apply to any amendment to any retirement plan or annuity contract which is made— 
(A)pursuant to any amendment made by this Act or pursuant to any regulation issued by the Secretary of the Treasury or the Secretary of Labor (or a delegate of either such Secretary) under this Act; and (B)on or before the last day of the first plan year beginning on or after January 1, 2022, or such later date as the Secretary of the Treasury may prescribe.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), or an applicable collectively bargained plan in the case of section 401 (and the amendments made thereby), this paragraph shall be applied by substituting 2024 for 2022. For purposes of the preceding sentence, the term applicable collectively bargained plan means a plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified before the date of enactment of this Act. 
(2)ConditionsThis section shall not apply to any amendment unless— (A)during the period— 
(i)beginning on the date the legislative or regulatory amendment described in paragraph (1)(A) takes effect (or in the case of a plan or contract amendment not required by such legislative or regulatory amendment, the effective date specified by the plan); and (ii)ending on the date described in paragraph (1)(B) (as modified by the second sentence of paragraph (1)) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect; and 
(B)such plan or contract amendment applies retroactively for such period.  POther Matter IPlatte River Recovery Implementation Program 101.Short titleThis title may be cited as the Platte River Recovery Implementation Program Extension Act.  
102.PurposeThe purpose of this Act is to authorize the Secretary of the Interior, acting through the Commissioner of Reclamation and in partnership with the States, other Federal agencies, and other non-Federal entities, to continue the cooperative effort among the Federal and non-Federal entities through the continued implementation of the Platte River Recovery Implementation Program First Increment Extension for threatened and endangered species in the Central and Lower Platte River Basin without creating Federal water rights or requiring the grant of water rights to Federal entities. 103.DefinitionsIn this Act: 
(1)AgreementThe term Agreement means the Platte River Recovery Implementation Program Cooperative Agreement entered into by the Governors of the States and the Secretary, including an amendment or addendum to the Agreement to extend the Program. (2)First incrementThe term First Increment means the Program’s first 13 years from January 1, 2007 through December 31, 2019. 
(3)First increment extensionThe term First Increment Extension means the extension of the Program for 13 years from January 1, 2020 through December 31, 2032. (4)Governance committeeThe term Governance Committee means the governance committee established under the Agreement and composed of members from the States, the Federal Government, environmental interests, and water users. 
(5)Interest in land or waterThe term interest in land or water includes fee title, short- or long-term easement, lease, or other contractual arrangement that is determined to be necessary by the Secretary to implement the land and water components of the Program. (6)ProgramThe term Program means the Platte River Recovery Implementation Program established under the Agreement and continued under an amendment or addendum to the Agreement. 
(7)Project or activityThe term project or activity means— (A)the planning, design, permitting, or other compliance activity, construction, construction management, operation, maintenance, and replacement of a facility; 
(B)the acquisition of an interest in land or water; (C)habitat restoration; 
(D)research and monitoring; (E)program administration; and 
(F)any other activity that is determined to be necessary by the Secretary to carry out the Program. (8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. 
(9)StatesThe term States means the States of Colorado, Nebraska, and Wyoming. 104.Platte river recovery implementation program (a)Implementation of program (1)In generalThe Secretary, in cooperation with the Governance Committee, may— 
(A)participate in the Program; and (B)carry out any projects and activities that are designated for implementation during the First Increment Extension. 
(2)Authority of the SecretaryFor the purposes of carrying out this section, the Secretary, in cooperation with the Governance Committee, may— (A)enter into agreements and contracts with Federal and non-Federal entities; 
(B)acquire interests in land, water, and facilities from willing sellers without the use of eminent domain; (C)subsequently transfer any interests acquired under subparagraph (B); and 
(D)accept or provide grants. (b)Cost-Sharing contributions (1)In generalAs provided in the Agreement, the States shall contribute not less than 50 percent of the total contributions necessary to carry out the Program. 
(2)Non-Federal contributionsThe following contributions shall constitute the States’ share of the Program: (A)An additional $28,000,000 in non-Federal funds, with the balance of funds remaining to be contributed to be adjusted for inflation on October 1 of the year after the date of enactment of this Act and each October 1 thereafter. 
(B)Additional credit for contributions of water or land for the purposes of implementing the Program, as determined to be appropriate by the Secretary. (3)In-kind contributionsThe Secretary or the States may elect to provide a portion of the Federal share or non-Federal share, respectively, in the form of in-kind goods or services, if the contribution of goods or services is approved by the Governance Committee, as provided in Attachment 1 of the Agreement. 
(c)Authority To modify programThe Program may be modified or amended before the completion of the First Increment Extension if the Secretary and the States determine that the modifications are consistent with the purposes of the Program. (d)Effect (1)Effect on reclamation lawsNo action carried out under this section shall, with respect to the acreage limitation provisions of the reclamation laws— 
(A)be considered in determining whether a district (as the term is defined in section 202 of the Reclamation Reform Act of 1982 (43 U.S.C. 390bb)) has discharged the obligation of the district to repay the construction cost of project facilities used to make irrigation water available for delivery to land in the district; (B)serve as the basis for reinstating acreage limitation provisions in a district that has completed payment of the construction obligations of the district; or 
(C)serve as the basis for increasing the construction repayment obligation of the district, which would extend the period during which the acreage limitation provisions would apply. (2)Effect on water rightsNothing in this section— 
(A)creates Federal water rights; or (B)requires the grant of water rights to Federal entities. 
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out projects and activities under this section an additional $78,000,000 as adjusted under paragraph (3). (2)Nonreimbursable Federal expendituresAny amounts to be expended under paragraph (1) shall be considered nonreimbursable Federal expenditures. 
(3)AdjustmentThe balance of funds remaining to be expended shall be adjusted for inflation on October 1 of the year after the date of enactment of this Act and each October 1 thereafter. (4)Availability of fundsAt the end of each fiscal year, any unexpended funds for projects and activities made available under paragraph (1) shall be retained for use in future fiscal years to implement projects and activities under the Program. Any unexpended funds appropriated during the First Increment shall be retained and carried over from the First Increment into the First Increment Extension. 
(f)Termination of authorityThe authority for the Secretary to implement the First Increment Extension shall terminate on September 30, 2033. IIGreat Lakes 201.Great Lakes monitoring, assessment, science, and research (a)DefinitionsIn this section: 
(1)DirectorThe term Director means the Director of the United States Geological Survey. (2)Great Lakes BasinThe term Great Lakes Basin means the air, land, water, and living organisms in the United States within the drainage basin of the Saint Lawrence River at and upstream from the point at which such river and the Great Lakes become the international boundary between Canada and the United States. 
(b)FindingsCongress finds the following: (1)The Great Lakes support a diverse ecosystem, on which the vibrant and economically valuable Great Lakes fisheries depend. 
(2)To continue successful fisheries management and coordination, as has occurred since signing of the Convention on Great Lakes Fisheries between the United States and Canada on September 10, 1954, management of the ecosystem and its fisheries require sound, reliable science, and the use of modern scientific technologies. (3)Fisheries research is necessary to support multi-jurisdictional fishery management decisions and actions regarding recreational and sport fishing, commercial fisheries, tribal harvest, allocation decisions, and fish stocking activities. 
(4)President Richard Nixon submitted, and the Congress approved, Reorganization Plan No. 4 (84 Stat. 2090), conferring science activities and management of marine fisheries to the National Oceanic and Atmospheric Administration. (5)Reorganization Plan No. 4 expressly excluded fishery research activities within the Great Lakes from the transfer, retaining management and scientific research duties within the already-established jurisdictions under the 1954 Convention on Great Lakes Fisheries, including those of the Great Lakes Fishery Commission and the Department of the Interior. 
(c)Monitoring, assessment, science, and research 
(1)In generalThe Director may conduct monitoring, assessment, science, and research, in support of the binational fisheries within the Great Lakes Basin. (2)Specific authoritiesThe Director shall, under paragraph (1)— 
(A)execute a comprehensive, multi-lake, freshwater fisheries science program; (B)coordinate with and work cooperatively with regional, State, tribal, and local governments; and 
(C)consult with other interested entities groups, including academia and relevant Canadian agencies. (3)Included researchTo properly serve the needs of fisheries managers, monitoring, assessment, science, and research under this section may include— 
(A)deepwater ecosystem sciences; (B)biological and food-web components; 
(C)fish movement and behavior investigations; (D)fish population structures; 
(E)fish habitat investigations; (F)invasive species science; 
(G)use of existing, new, and experimental biological assessment tools, equipment, vessels, other scientific instrumentation and laboratory capabilities necessary to support fishery management decisions; and (H)studies to assess impacts on Great Lakes Fishery resources. 
(4)Savings clauseNothing in this section is intended or shall be construed to impede, supersede, or alter the authority of the Great Lakes Fishery Commission, States, and Indian tribes under the Convention on Great Lakes Fisheries between the United States of America and Canada on September 10, 1954, and the Great Lakes Fishery Act of 1956 (16 U.S.C. 931 et seq.). (d)Authorization of appropriationsFor each of fiscal years 2021 through 2025, there is authorized to be appropriated $15,000,000 to carry out this section. 
IIIMorris K. Udall and Stewart L. Udall Foundation 
301.FindingsCongress finds the following: (1)Since 1999, the Morris K. Udall and Stewart L. Udall Foundation (referred to in this Act as the Foundation) has operated the Parks in Focus program to provide opportunities for the youth of the United States to learn about and experience the Nation's parks and wilderness, and other outdoor areas. 
(2)Since 2001, the Foundation has conducted research and provided education and training to Native American and Alaska Native professionals and leaders on Native American and Alaska Native health care issues and tribal public policy through the Native Nations Institute for Leadership, Management, and Policy. (3)The Foundation is committed to continuing to make a substantial contribution toward public policy in the future by— 
(A)playing a significant role in developing the next generation of environmental, public health, public lands, natural resource, and Native American leaders; and (B)working with current leaders to improve collaboration and decision-making on challenging environmental, energy, public health, and related economic problems and tribal governance and economic development issues. 
302.Definitions 
(a)In generalSection 4 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5602) is amended— (1)in paragraph (2), by striking the Udall Center for Studies in Public Policy established at the University of Arizona in 1987 and inserting the Udall Center for Studies in Public Policy established in 1987 at the University of Arizona, and includes the Native Nations Institute; 
(2)by striking paragraph (6); (3)by redesignating paragraphs (3) through (5), (8), and (9) as paragraphs (4) through (6), (11), and (12), respectively; 
(4)by inserting after paragraph (2) the following:  (3)the term collaboration means to work in partnership with other entities for the purpose of— 
(A)resolving disputes; (B)addressing issues that may cause or result in disputes; or 
(C)streamlining and enhancing Federal, State, or tribal environmental and natural resource decision-making processes or procedures that may result in a dispute or conflict;; (5)in paragraph (7), by striking section 1201(a) and inserting section 101(a); 
(6)by inserting after paragraph (7) the following:  (8)the term National Center means the John S. McCain III National Center for Environmental Conflict Resolution established pursuant to section 7(a)(1)(B);; and 
(7)by inserting after paragraph (8), as added by paragraph (6), the following:  (9)the term Nation's parks and wilderness means units of the National Park System and components of the National Wilderness Preservation System; 
(10)the term Native Nations Institute means the Native Nations Institute for Leadership, Management, and Policy established at the University of Arizona in 2001;. (b)Conforming amendmentSection 3(5)(B) of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601(5)(B)) is amended by striking the United States Institute for Environmental Conflict Resolution and inserting the National Center (previously known as the United States Institute for Environmental Conflict Resolution). 
(c)References to United States Institute for Environmental Conflict ResolutionAny reference to the United States Institute for Environmental Conflict Resolution in any Federal law, Executive Order, rule, delegation of authority, or document shall be construed to refer to the John S. McCain III National Center for Environmental Conflict Resolution established under section 7(a)(1)(B) of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5605(a)(1)(B)). 303.Establishment of Morris K. Udall and Stewart L. Udall FoundationSection 5(e) of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5603(e)) is amended by striking Arizona. and inserting Arizona and the District of Columbia.. 
304.Purpose of the FoundationSection 6 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5604) is amended— (1)in paragraph (4), by striking establish a Program for Environmental Policy Research and Environmental Conflict Resolution and Training at the Center and inserting establish a program for environmental policy research at the Center and a program for environmental conflict resolution and training at the National Center; 
(2)in paragraph (5), by inserting , natural resource, conflict resolution, after environmental; (3)in paragraph (7)— 
(A)by inserting at the Native Nations Institute after develop resources; and (B)by inserting providing education to and after policy, by; and 
(4)in paragraph (8)— (A)by striking United States Institute for Environmental Conflict Resolution and inserting John S. McCain III National Center for Environmental Conflict Resolution; and 
(B)by striking resolve environmental and inserting resolve environmental issues, conflicts, and. 305.Authority of the foundationSection 7 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5605) is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)by striking subparagraphs (A) through (C) and inserting the following:  (A)General programming authorityThe Foundation is authorized to identify and conduct, directly or by contract, such programs, activities, and services as the Foundation considers appropriate to carry out the purposes described in section 6, which may include— 
(i)awarding scholarships, fellowships, internships, and grants, by national competition, to eligible individuals, as determined by the Foundation and in accordance with paragraphs (2), (3), and (4), for study in fields related to the environment or Native American and Alaska Native health care and tribal policy; (ii)funding the Center to carry out and manage other programs, activities, and services; and 
(iii)other education programs that the Board determines are consistent with the purposes for which the Foundation is established.; (ii)by redesignating subparagraph (D) as subparagraph (B); and 
(iii)in subparagraph (B), as redesignated— (I)in the subparagraph heading, by striking Institute for environmental conflict resolution and inserting John S. McCain III National Center for Environmental Conflict Resolution; 
(II)in clause (i)— (aa)in subclause (I), by striking United States Institute for Environmental Conflict Resolution and inserting John S. McCain III National Center for Environmental Conflict Resolution; and 
(bb)in subclause (II)— (AA)by inserting collaboration, after mediation,; and 
(BB)by striking to resolve environmental disputes. and inserting the following: to resolve— 
(aa)environmental disputes; and (bb)Federal, State, or tribal environmental or natural resource decision-making processes or procedures that may result in a dispute or conflict that may cause or result in disputes.; and 
(III)in clause (ii), by inserting collaboration, after mediation,; (B)by striking paragraph (5); 
(C)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (D)by inserting after paragraph (4) the following: 
 
(5)Parks in focusThe Foundation shall— (A)identify and invite the participation of youth throughout the United States to enjoy the Nation’s parks and wilderness and other outdoor areas, in an education program intended to carry out the purpose of paragraphs (1) and (2) of section 6; and 
(B)provide training and education programs and activities to teach Federal employees, natural resource professionals, elementary and secondary school educators, and others to work with youth to promote the use and enjoyment of the Nation’s parks and wilderness and other outdoor areas. (6)Specific programsThe Foundation shall assist in the development and implementation of programs at the Center— 
(A)to provide for an annual meeting of experts to discuss contemporary environmental issues; (B)to conduct environmental policy research; and 
(C)to promote dialogue with visiting policymakers on environmental, natural resource, and public lands issues.; (E)in paragraph (7), as redesignated by subparagraph (C), by striking Morris K. Udall’s papers and inserting the papers of Morris K. Udall and Stewart L. Udall; and 
(F)by adding at the end the following:  (9)Native Nations InstituteThe Foundation shall provide direct or indirect assistance to the Native Nations Institute from the annual appropriations to the Trust Fund in such amounts as Congress may direct to conduct research and provide education and training to Native American and Alaska Native professionals and leaders on Native American and Alaska Native health care issues and tribal public policy issues as provided in section 6(7).;  
(2)by striking subsection (c) and inserting the following:  (c)Program priorities (1)In generalThe Foundation shall determine the priority of the programs to be carried out under this Act and the amount of funds to be allocated for such programs from the funds earned annually from the interest derived from the investment of the Trust Fund, subject to paragraph (2). 
(2)LimitationsIn determining the amount of funds to be allocated for programs carried out under this Act for a year— (A)not less than 50 percent of such annual interest earnings shall be utilized for the programs set forth in paragraphs (2), (3), (4), and (5) of subsection (a); 
(B)not more than 17.5 percent of such annual interest earnings shall be allocated for salaries and other administrative purposes; and (C)not less than 20 percent of such annual interest earnings shall be appropriated to the Center for activities under paragraphs (7) and (8) of subsection (a).; and  
(3)by adding at the end the following:  (d)DonationsAny funds received by the Foundation in the form of donations or grants, as well as any unexpended earnings on interest from the Trust Fund that is carried forward from prior years— 
(1)shall not be included in the calculation of the funds available for allocations pursuant to subsection (c); and (2)shall be available to carry out the provisions of this Act as the Board determines to be necessary and appropriate.. 
306.Environmental Dispute Resolution FundSection 10(b) of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5607a(b)) is amended by striking Institute and inserting National Center. 307.Use of the National Center by a Federal agency or other entitySection 11 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5607b) is amended— 
(1)in the section heading, by striking the Institute and inserting the National Center; (2)in subsection (a)— 
(A)by striking Institute and inserting National Center; (B)by inserting collaboration, after mediation,; and 
(C)by striking resources. and inserting resources, or with a Federal, State, or tribal process or procedure that may result in a dispute or conflict.; (3)in subsection (b)(1), by striking Institute and inserting National Center; 
(4)in subsection (c)— (A)in paragraph (1), by striking Institute and inserting National Center; 
(B)in paragraph (2)(C), by inserting mediation, collaboration, and after agree to; and (C)in paragraph (3)(A), by striking Institute and inserting National Center; 
(5)in each of paragraphs (1)(A) and (2) of subsection (d), by striking Institute and inserting National Center; (6)in each of paragraphs (1) and (2) of subsection (e), by striking Institute and inserting National Center; and 
(7)in subsection (f), by striking Institute and inserting National Center. 308.Administrative provisionsSection 12 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5608) is amended— 
(1)in subsection (a)— (A)in paragraph (4), by striking accept, hold, administer, and utilize gifts and inserting accept, hold, solicit, administer, and utilize donations, grants, and gifts; and 
(B)in paragraph (7), by striking in the District of Columbia or its environs and inserting in the District of Columbia and Tucson, Arizona, or their environs; and (2)in subsection (b), by striking , with the exception of paragraph (4), apply to the Institute and inserting apply to the National Center. 
309.Authorization of appropriationsSection 13 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5609) is amended— (1)in subsection (a), by striking $40,000,000 and inserting $2,000,000 for each of fiscal years 2020 through 2023; and 
(2)in subsection (b), by striking fiscal years 2004 through 2008 and inserting fiscal years 2020 through 2023. 310.Audit of the foundationNot later than 2 years after the date of enactment of this Act, the Inspector General of the Department of the Interior shall conduct an audit of the Morris K. Udall and Stewart L. Udall Foundation. 
IVWhite Horse Hill National Game Preserve 
401.Short titleThis title may be cited as the White Horse Hill National Game Preserve Designation Act. 402.Designation of White Horse Hill National Game Preserve, North Dakota (a)RedesignationThe first section of the Act of March 3, 1931 (46 Stat. 1509, chapter 439; 16 U.S.C. 674a), is amended by striking Sullys Hill National Game Preserve and inserting White Horse Hill National Game Preserve. 
(b)Conforming amendmentSection 2 of the Act of March 3, 1931 (46 Stat. 1509, chapter 439; 16 U.S.C. 674b), is amended by striking Sullys Hill National Game Preserve and inserting White Horse Hill National Game Preserve. (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Sullys Hill National Game Preserve shall be considered to be a reference to the White Horse Hill National Game Preserve. 
VPittman-Robertson Fund 
501.Modernizing the Pittman-Robertson Fund for tomorrow’s needs 
(a)Short titleThis title may be cited as the Modernizing the Pittman-Robertson Fund for Tomorrow’s Needs Act. (b)PurposeThe first section of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669) is amended by adding at the end the following: One of the purposes of this Act is to provide financial and technical assistance to the States for the promotion of hunting and recreational shooting.. 
(c)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended— (1)by redesignating paragraphs (2) through (9) as paragraphs (4) through (11), respectively; and 
(2)by inserting after paragraph (1) the following:  (2)for the purposes of determining the number of paid hunting-license holders in a State, the term fiscal year means the fiscal year or license year of the State; 
(3)the term hunter recruitment and recreational shooter recruitment means any activity or project to recruit or retain hunters and recreational shooters, including by— (A)outreach and communications as a means— 
(i)to improve communications with hunters, recreational shooters, and the general public with respect to hunting and recreational shooting opportunities; (ii)to reduce barriers to participation in these activities; 
(iii)to advance the adoption of sound hunting and recreational shooting practices; (iv)to promote conservation and the responsible use of the wildlife resources of the United States; and 
(v)to further safety in hunting and recreational shooting; (B)providing education, mentoring, and field demonstrations; 
(C)enhancing access for hunting and recreational shooting, including through range construction; and (D)providing education to the public about the role of hunting and recreational shooting in funding wildlife conservation;. 
(d)Apportionment of available amounts 
(1)Apportionment of certain taxesThe first subsection (c) of section 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended— (A)by inserting Apportionment of revenues from pistols, revolvers, bows, and arrows.— after the enumerator; 
(B)by striking One-half and inserting the following:  (1)In generalSubject to paragraph (2), ½; 
(C)by striking  : Provided, That and inserting a period; 
(D)by striking each State shall be apportioned not more than 3 per centum and not less than 1 per centum of such revenues and inserting the following:  (2)ConditionThe amount apportioned to each State under paragraph (1) shall be not greater than 3 percent and not less than 1 percent of the revenues described in such paragraph;  
(E)by striking For the purpose and inserting the following:  (3)Population determinationFor the purpose; and 
(F)by adding at the end the following:  (4)Use of fundsIn addition to other uses authorized under this Act, amounts apportioned under this subsection may be used for hunter recruitment and recreational shooter recruitment.. 
(2)Technical correctionSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended— (A)by redesignating the second subsection (c) and subsection (d) as subsections (d) and (e), respectively; and 
(B)by striking subsection (c) in the redesignated section 4(e)(3) and replacing it with subsection (d), as redesignated. (e)Expenditures for management of wildlife areas and resourcesSection 8 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g) is amended— 
(1)in subsection (a), in the third sentence, by striking and public relations; and (2)in subsection (b), in the first sentence, by striking , as a part of such program. 
(f)Firearm and bow hunter education and safety program grantsSection 10(a)(1)(A) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1(a)(1)(A)) is amended— (1)in clause (iii), by striking and at the end; and 
(2)by adding at the end the following:  (v)the enhancement of hunter recruitment and recreational shooter recruitment; and. 
(g)Multistate conservation grant program 
(1)In generalSection 11 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–2) is amended— (A)in subsection (a)(1)— 
(i)by striking Not more than and inserting the following:  (A)In generalNot more than; and 
(ii)by adding at the end the following:  (B)Availability for hunter and recreational shooter grantsNot more than $5,000,000 of the revenues covered into the fund from any tax imposed under section 4161(b) of the Internal Revenue Code of 1986 for a fiscal year shall be available to the Secretary exclusively for making hunter recruitment and recreational shooter recruitment grants that promote a national hunting and shooting sport recruitment program, including related communication and outreach activities.; 
(B)in the matter preceding subsection (b)(3)(A), by striking International; (C)in the matter preceding subsection (c)(2)(A)(i), by striking International; 
(D)in subsection (c)(2)(A)(i), by inserting or to recreational shooting activities after wildlife; and (E)in subsection (d), by inserting or to recreational shooting activities after wildlife. 
(2)StudyNot later than 10 years after the date of enactment of this Act, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall— (A)review and evaluate the effects of the funds made available under subparagraph (B) of section 11(a)(1) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–2(a)(1)) (as added by paragraph (1)(A)(ii)) on funds available for wildlife conservation; and 
(B)submit a report describing the results of the review and evaluation under paragraph (1) to— (i)the Committee on Environment and Public Works of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. VIJohn F. Kennedy Center 601.Short titleThis title may be cited as the John F. Kennedy Center Reauthorization Act of 2019. 
602.Authorization of appropriationsSection 13 of the John F. Kennedy Center Act (20 U.S.C. 76r), as amended by the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2020, is further amended by striking subsections (a) and (b) and inserting the following:  (a)Maintenance, repair, and securityThere are authorized to be appropriated to the Board to carry out section 4(a)(1)(H)— 
(1)$25,690,000 for fiscal year 2020; (2)$27,000,000 for fiscal year 2021; 
(3)$28,000,000 for fiscal year 2022; (4)$29,000,000 for fiscal year 2023; and 
(5)$30,000,000 for fiscal year 2024. (b)Capital projectsThere are authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1)— 
(1)$17,800,000 for fiscal year 2020; (2)$18,000,000 for fiscal year 2021; 
(3)$19,000,000 for fiscal year 2022; (4)$20,000,000 for fiscal year 2023; and 
(5)$21,000,000 for fiscal year 2024..  603.Commemoration of the John F. Kennedy Center for the Performing Arts (a)Sense of CongressIt is the sense of Congress that the John F. Kennedy Center for the Performing Arts (referred to in this Act as the Center)— 
(1)recognize the year 2021 as the 50th anniversary of the opening of the Center; (2)acknowledge and commemorate the mission of the Center as a national center for the performing arts and a national memorial to President John F. Kennedy; and 
(3)recognize that the year 2018 is the 60th anniversary of the signing of the National Cultural Center Act (now known as the John F. Kennedy Center Act) (20 U.S.C. 76h et seq.), signed into law by President Dwight D. Eisenhower on September 2, 1958. (b)Authorization for plaque (1)In generalThe Center shall place within the Center a plaque containing an inscription to commemorate the 60th anniversary of the signing of the National Cultural Center Act (20 U.S.C. 76h et seq.) by President Dwight D. Eisenhower. 
(2)SpecificationsThe plaque shall be— (A) (i)not less than 6 square feet in size; and 
(ii)not more than 18 square feet in size; (B)of any shape that the Trustees of the Center determine to be appropriate; and 
(C)placed at a location within the Center approximate to the Eisenhower Theater that the Trustees of the Center determine to be appropriate. (3)Funding (A)In generalNo Federal funds may be used to design, procure, or install the plaque. 
(B)ExceptionSubparagraph (A) shall not affect the payment of salaries, expenses, and benefits otherwise authorized by law for members and employees of the Center who participate in carrying out this subsection. (4)Private fundraising authorized (A)In generalThe Center may solicit and accept private contributions for the design, procurement, and installation of the plaque. 
(B)AccountingThe Center may— (i)establish an account into which any contributions received pursuant to subparagraph (A) shall be deposited; and 
(ii)maintain documentation of any contributions received pursuant to subparagraph (A). VIIPreserving America’s Battlefields 701.Short titleThis title may be cited as the Preserving America’s Battlefields Act. 
702.Authorization of appropriations for battlefield acquisition grant programSection 308103(f) of title 54, United States Code, is amended by striking $10,000,000 for each of fiscal years 2012 and 2013 and inserting $18,000,000 for each of fiscal years 2020 through 2028. 703.Establishment of battlefield interpretation modernization grant program and battlefield restoration grant program (a)Establishment of battlefield grant programsChapter 3081 of title 54, United States Code, is amended by adding at the end the following: 
 
308104.Battlefield interpretation modernization grant program 
(a)EstablishmentThe Secretary shall establish a battlefield interpretation modernization grant program under which the Secretary may provide competitive grants to States, Tribes, local governments, and nonprofit organizations for projects and programs that deploy technology to modernize battlefield interpretation and education. (b)Eligible sitesThe Secretary may make grants under this section for Revolutionary War, War of 1812, and Civil War battlefield sites eligible for assistance under the battlefield acquisition grant program established under section 308103(b). 
(c)Federal shareThe Federal share of the cost of a project or program funded through a grant provided under the program established under subsection (a) shall be not more than 50 percent of the total cost of the applicable project or program. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to provide grants under this section $1,000,000 for each of fiscal years 2020 through 2028. 
308105.Battlefield restoration grant program 
(a)EstablishmentThe Secretary shall establish a battlefield restoration grant program (referred to in this section as the program) under which the Secretary may provide grants to States, Tribes, local governments, and nonprofit organizations for projects that restore day-of-battle conditions on land preserved under the battlefield acquisition grant program established under section 308103(b). (b)Eligible sitesThe Secretary may make grants under this section for Revolutionary War, War of 1812, and Civil War battlefield sites eligible for assistance under the battlefield acquisition grant program established under section 308103(b). 
(c)Federal shareThe Federal share of the cost of a restoration project funded through a grant provided under the program shall be not more than 50 percent of the total cost of the project. (d)Restoration standardsAll restoration work carried out through a grant awarded under the program shall be performed in accordance with the Secretary of the Interior’s Standards for the Treatment of Historic Properties under part 68 of title 36, Code of Federal Regulations (or successor regulations). 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to provide grants under this section $1,000,000 for each of fiscal years 2020 through 2028.. (b)Clerical amendmentThe analysis for chapter 3081 of title 54, United States Code, is amended by adding at the end the following: 
 
 
308104. Battlefield interpretation modernization grant program.  
308105. Battlefield restoration grant program.. 
VIIIVeterans Affairs report on disability compensation and the positive association with exposure to an herbicide agent 
801.Report on efforts to determine whether to add to the list of diseases for which presumption of service-connection is warranted for purposes of disability compensation by reason of having positive association with exposure to an herbicide agent 
(a)In GeneralNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Director of the Office of Management and Budget, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth the status of any efforts of the Secretary to determine whether to promulgate new regulations to add to the list of diseases for which a presumption of service-connection is warranted for purposes of section 1110 of title 38, United States Code, by reason of having positive association with exposure to an herbicide agent. (b)ContentsThe report submitted under subsection (a) shall include the following: 
(1)A detailed explanation of any delays in making a determination described in such subsection. (2)An estimate of the cost of adding to the list of diseases described in such subsection. 
(3)The date the Secretary anticipates on which the Secretary will promulgate new regulations as described in such subsection. (c)Definition of herbicide agentFor purposes of this section, the term herbicide agent has the meaning given such term in section 1116 of title 38, United States Code. 
IXDisaster Recovery Workforce 
901.Short titleThis title may be cited as the Disaster Recovery Workforce Act. 902.Construction worker permitsSection 6(d)(3) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes (48 U.S.C. 1806(d)(3)) is amended by adding at the end the following: 
 
(E)Typhoon recovery 
(i)Permits for construction workersNotwithstanding any numerical cap set forth in subparagraph (B) for each of fiscal years 2020, 2021, and 2022, the Secretary of Homeland Security shall increase by 3,000, for each such fiscal year, the total number of permits available under this subsection for Construction and Extraction Occupations (as defined by the Department of Labor as Standard Occupational Classification Group 47–0000). (ii)Permit requirementsThe Secretary may only issue a permit made available under clause (i) to a prospective employer if the permit is for an alien who— 
(I)is a national of a country designated eligible to participate in the program under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) during calendar year 2018; and (II)is performing service or labor pursuant to a contract or subcontract for construction, repairs, renovations, or facility services directly connected to, or associated with recovery from a presidentially declared major disaster or emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), or for preparation for a future disaster or emergency. 
(iii)Exception for construction workersSubparagraph (D)(v) shall not apply to a permit made available under clause (i) for any fiscal year described in such clause.. XTelevision Viewer Protection 1001.Short titleThis title may be cited as the Television Viewer Protection Act of 2019. 
1002.Extension of authority 
(a)In generalSection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended— (1)in paragraph (2)(C)— 
(A)by striking until December 31, 2019,; and (B)by striking antenna, and all that follows and inserting antenna under the statutory license of section 119 of title 17, United States Code;; and 
(2)in paragraph (3)(C), by striking until January 1, 2020, each place it appears. (b)Conforming amendmentSection 325(b)(2) of the Communications Act of 1934 (47 U.S.C. 325(b)(2)) is amended by striking , the term unserved household has the meaning given that term under section 119(d) of such title. 
1003.Satisfaction of good faith negotiation requirement by multichannel video programming distributors 
(a)Satisfaction of good faith negotiation requirementSection 325(b)(3)(C) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)) is amended— (1)in clause (iv), by striking ; and and inserting a semicolon; 
(2)in clause (v), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(vi)not later than 90 days after the date of the enactment of the Television Viewer Protection Act of 2019, specify that— (I)a multichannel video programming distributor may satisfy its obligation to negotiate in good faith under clause (iii) with respect to a negotiation for retransmission consent under this section with a large station group by designating a qualified MVPD buying group to negotiate on its behalf, so long as the qualified MVPD buying group itself negotiates in good faith in accordance with such clause; 
(II)it is a violation of the obligation to negotiate in good faith under clause (iii) for the qualified MVPD buying group to disclose the prices, terms, or conditions of an ongoing negotiation or the final terms of a negotiation to a member of the qualified MVPD buying group that is not intending, or is unlikely, to enter into the final terms negotiated by the qualified MVPD buying group; and (III)a large station group has an obligation to negotiate in good faith under clause (ii) with respect to a negotiation for retransmission consent under this section with a qualified MVPD buying group..  
(b)DefinitionsSection 325(b)(7) of the Communications Act of 1934 (47 U.S.C. 325(b)(7)) is amended— (1)in subparagraph (A), by striking ; and and inserting a semicolon; 
(2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following: 
 
(C)qualified MVPD buying group means an entity that, with respect to a negotiation with a large station group for retransmission consent under this section— (i)negotiates on behalf of two or more multichannel video programming distributors— 
(I)none of which is a multichannel video programming distributor that serves more than 500,000 subscribers nationally; and (II)that do not collectively serve more than 25 percent of all households served by a multichannel video programming distributor in any single local market in which the applicable large station group operates; and 
(ii)negotiates agreements for such retransmission consent— (I)that contain standardized contract provisions, including billing structures and technical quality standards, for each multichannel video programming distributor on behalf of which the entity negotiates; and 
(II)under which the entity assumes liability to remit to the applicable large station group all fees received from the multichannel video programming distributors on behalf of which the entity negotiates; (D)large station group means a group of television broadcast stations that— 
(i)are directly or indirectly under common de jure control permitted by the regulations of the Commission; (ii)generally negotiate agreements for retransmission consent under this section as a single entity; and 
(iii)include only television broadcast stations that have a national audience reach of more than 20 percent; (E)local market has the meaning given such term in section 122(j) of title 17, United States Code; and 
(F)multichannel video programming distributor has the meaning given such term in section 602.. (c)Conforming amendmentsSection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended— 
(1)in paragraph (2), by striking , and the term local market has the meaning given that term in section 122(j) of such title; and (2)in paragraph (3)(C), by striking (as defined in section 122(j) of title 17, United States Code) each place it appears. 
(d)Effective dateThe amendments made by this section, and the regulations promulgated by the Federal Communications Commission under such amendments, shall not take effect before January 1 of the calendar year after the calendar year in which this Act is enacted. 1004.Requirements relating to charges for covered services (a)In generalPart IV of title VI of the Communications Act of 1934 (47 U.S.C. 551 et seq.) is amended by adding at the end the following: 
 
642.Requirements relating to charges for covered services 
(a)Consumer rights in sales 
(1)Right to transparencyBefore entering into a contract with a consumer for the provision of a covered service, a provider of a covered service shall provide the consumer, by phone, in person, online, or by other reasonable means, the total monthly charge for the covered service, whether offered individually or as part of a bundled service, selected by the consumer (explicitly noting the amount of any applicable promotional discount reflected in such charge and when such discount will expire), including any related administrative fees, equipment fees, or other charges, a good faith estimate of any tax, fee, or charge imposed by the Federal Government or a State or local government (whether imposed on the provider or imposed on the consumer but collected by the provider), and a good faith estimate of any fee or charge that is used to recover any other assessment imposed on the provider by the Federal Government or a State or local government. (2)Right to formal noticeA provider of a covered service that enters into a contract described in paragraph (1) shall, not later than 24 hours after entering into the contract, send the consumer, by email, online link, or other reasonably comparable means, a copy of the information described in such paragraph. 
(3)Right to cancelA provider of a covered service that enters into a contract described in paragraph (1) shall permit the consumer to cancel the contract, without paying early cancellation fees or other disconnection fees or penalties, during the 24-hour period beginning when the provider of the covered service sends the copy required by paragraph (2). (b)Consumer rights in e-billingIf a provider of a covered service provides a bill to a consumer in an electronic format, the provider shall include in the bill— 
(1)an itemized statement that breaks down the total amount charged for or relating to the provision of the covered service by the amount charged for the provision of the service itself and the amount of all related taxes, administrative fees, equipment fees, or other charges; (2)the termination date of the contract for the provision of the covered service entered into between the consumer and the provider; and 
(3)the termination date of any applicable promotional discount. (c)Consumer rights to accurate equipment chargesA provider of a covered service or fixed broadband internet access service may not charge a consumer for— 
(1)using covered equipment provided by the consumer; or (2)renting, leasing, or otherwise providing to the consumer covered equipment if— 
(A)the provider has not provided the equipment to the consumer; or (B)the consumer has returned the equipment to the provider, except to the extent that the charge relates to the period beginning on the date when the provider provided the equipment to the consumer and ending on the date when the consumer returned the equipment to the provider. 
(d)DefinitionsIn this section: (1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation. 
(2)Covered equipmentThe term covered equipment means equipment (such as a router) employed on the premises of a person (other than a provider of a covered service or fixed broadband internet access service) to provide a covered service or to provide fixed broadband internet access service. (3)Covered serviceThe term covered service means service provided by a multichannel video programming distributer, to the extent such distributor is acting as a multichannel video programming distributor.. 
(b)Effective dateSection 642 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply beginning on the date that is 6 months after the date of the enactment of this Act. The Federal Communications Commission may grant an additional 6-month extension if the Commission finds that good cause exists for such an additional extension. XIEligibility to receive signals under a distant-signal satellite license 1101.Short titleThis title may be cited as the Satellite Television Community Protection and Promotion Act of 2019. 
1102.Eligibility to receive signals under a distant-signal satellite license 
(a)In generalSection 119 of title 17, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (2)— (i)in subparagraph (A)— 
(I)by striking signals, and and inserting signals,; (II)by inserting , and the carrier provides local-into-local service to all DMAs after receiving the secondary transmission; and 
(III)by adding at the end the following new sentence: Failure to reach an agreement with a network station to retransmit the signals of the station shall not be construed to affect compliance with providing local-into-local service to all DMAs if the satellite carrier has the capability to retransmit such signals when an agreement is reached.; and (ii)in subparagraph (B)— 
(I)by striking clauses (ii) and (iii); (II)by adding at the end the following: 
 
(ii)Short marketsIn the case of secondary transmissions to households located in short markets, subject to clause (i), the statutory license shall be further limited to secondary transmissions of only those primary transmissions of network stations that embody the programming of networks not offered on the primary stream or the multicast stream transmitted by any network station in that market.; (B)by striking paragraphs (3), (6)(E), (9), (10), and (13); and 
(C)by redesignating paragraphs (4), (5), (6), (7), (8), (11), (12), and (14) as paragraphs (3) through (10), respectively; (2)in subsection (c)(1)(E)— 
(A)by striking the comma after in the agreement; (B)by striking until December 31, 2019, or; and 
(C)by striking , whichever is later and inserting until the subscriber for which the royalty is payable is no longer eligible to receive a secondary transmission pursuant to the license under this section; (3)in subsection (d)— 
(A)in paragraph (10)— (i)in subparagraph (D), by striking subsection (a)(11) and inserting subsection (a)(8); 
(ii)by striking subparagraphs (A), (B), (C), and (E); (iii)by redesignating subparagraph (D) as subparagraph (A); and 
(iv)by adding at the end the following:  (B)is a subscriber located in a short market.; 
(B)by striking paragraph (13); (C)by redesignating paragraphs (14) and (15) as paragraphs (13) and (14), respectively; and 
(D)by adding at the end the following:  (15)Local-into-local service to all DMAsThe term local-into-local service to all DMAs has the meaning given such term in subsection (f)(7). 
(16)Short marketThe term short market means a local market in which programming of one or more of the four most widely viewed television networks nationwide is not offered on either the primary stream or multicast stream transmitted by any network station in that market or is temporarily or permanently unavailable as a result of an act of god or other force majeure event beyond the control of the carrier.; (4)by striking subsections (e) and (h); 
(5)in subsection (g)(7), by inserting , except for designated market areas where the entity is temporarily or permanently unable to provide local service as a result of an act of god or other force majeure event beyond the control of the entity after section 122; and (6)by redesignating subsections (f) and (g) as subsections (e) and (f). 
(b)Previously covered subscribers under the STELA Reauthorization Act of 2014 
(1)In generalA subscriber of a satellite carrier who receives the secondary transmission of a network station under the statutory license in section 119 of title 17, United States Code, as in effect on the day before the date of the enactment of this Act, and to whom subsection (a)(2)(B) of such section, as amended by subsection (a), does not apply, shall continue to be eligible to receive that secondary transmission from such carrier under such license, and at the royalty rate established for such license by the Copyright Royalty Board or voluntary agreement, as applicable, until the date that is the earlier of— (A)May 31, 2020; or 
(B)the date on which such carrier provides local-into-local service to all DMAs. (2)DefinitionsIn this subsection, the terms satellite carrier, subscriber, secondary transmission, network station, and local-into-local service to all DMAs have the meaning given those terms in section 119 of title 17, United States Code. 
(c)Conforming amendmentsTitle 17, United States Code, is further amended— (1)in section 119, as amended by subsection (a)— 
(A)in subsection (a)— (i)in paragraph (1), by striking paragraphs (4), (5), and (7) and inserting paragraphs (3), (4), and (6); and 
(ii)in paragraph (2), by striking paragraphs (4), (5), (6), and (7) and inserting paragraphs (3), (4), (5), and (6); and (B)in subsection (f), as so redesignated, by striking subsection (a)(7)(B) each place it appears and inserting subsection (a)(5)(B); and 
(2)in section 501(e), by striking section 119(a)(5) and inserting section 119(a)(3). XIIGroundfish Trawl fishery 1201.Groundfish Trawl fisheryThe Secretary of Commerce shall forgive the interest accrued on the Groundfish Trawl fishery sub-loan regarding fishing capacity reduction in the West Coast groundfish fishery authorized by section 212 of division B, title II, of Public Law 108–7 from December 4, 2003, through September 8, 2005, and the portion of additional interest accrued in the Groundfish Trawl fishery sub-loan since September 8, 2005, that is directly attributable to the delay in implementing a repayment system. The Secretary of the Treasury shall make available, out of any funds in the Treasury not otherwise appropriated, such sums necessary for any loan modification under this provision. 
XIIITemporary Relief from Certain ERISA Requirements 
1301.Short titleThis title may be cited as the Temporary Relief from Certain ERISA Requirements Act of 2020. 1302.Exemption (a)In generalSection 408 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1108) is amended by adding at the end the following: 
 
(h)Provision of pharmacy benefit services 
(1)In generalProvided that all of the conditions described in paragraph (2) are met, the restrictions imposed by subsections (a), (b)(1), and (b)(2) of section 406 shall not apply to— (A)the offering of pharmacy benefit services to a group health plan that is sponsored by an entity described in section 3(37)(G)(vi) or to any other group health plan that is sponsored by a regional council, local union, or other labor organization affiliated with such entity; 
(B)the purchase of pharmacy benefit services by plan participants and beneficiaries of a group health plan that is sponsored by an entity described in section 3(37)(G)(vi) or of any other group health plan that is sponsored by a regional council, local union, or other labor organization affiliated with such entity; or (C)the operation or implementation of pharmacy benefit services by an entity described in section 3(37)(G)(vi) or by any other group health plan that is sponsored by a regional council, local union, or other labor organization affiliated with such entity,in any arrangement where such entity described in section 3(37)(G)(vi) or any related organization or subsidiary of such entity provides pharmacy benefit services that include prior authorization and appeals, a retail pharmacy network, pharmacy benefit administration, mail order fulfillment, formulary support, manufacturer payments, audits, and specialty pharmacy and goods, to any such group health plan. 
(2)ConditionsThe conditions described in this paragraph are the following: (A)The terms of the arrangement are at least as favorable to the group health plan as such group health plan could obtain in a similar arm’s length arrangement with an unrelated third party. 
(B)At least 50 percent of the providers participating in the pharmacy benefit services offered by the arrangement are unrelated to the contributing employers or any other party in interest with respect to the group health plan. (C)The group health plan retains an independent fiduciary who will be responsible for monitoring the group health plan's consultants, contractors, subcontractors, and other service providers for purposes of pharmacy benefit services described in paragraph (1) offered by such entity or any of its related organizations or subsidiaries and monitors the transactions of such entity and any of its related organizations or subsidiaries to ensure that all conditions of this exemption are satisfied during each plan year. 
(D)Any decisions regarding the provision of pharmacy benefit services described in paragraph (1) are made by the group health plan's independent fiduciary, based on objective standards developed by the independent fiduciary in reliance on information provided by the arrangement. (E)The independent fiduciary of the group health plan provides an annual report to the Secretary and the congressional committees of jurisdiction attesting that the conditions described in subparagraphs (C) and (D) have been met for the applicable plan year, together with a statement that use of the arrangement’s services are in the best interest of the participants and beneficiaries in the aggregate for that plan year compared to other similar arrangements the group health plan could have obtained in transactions with an unrelated third party. 
(F)The arrangement is not designed to benefit any party in interest with respect to the group health plan. (3)ViolationsIn the event an entity described in section 3(37)(G)(vi) or any affiliate of such entity violates any of the conditions of such exemption, such exemption shall not apply with respect to such entity or affiliate and all enforcement and claims available under this Act shall apply with respect to such entity or affiliate. 
(4)Rule of constructionNothing in this subsection shall be construed to modify any obligation of a group health plan otherwise set forth in this Act. (5)Group health planIn this subsection, the term group health plan has the meaning given such term in section 733(a).. 
(b)Amendment to Internal Revenue Code of 1986Subsection (c) of section 4975 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (7)Special rule for provision of pharmacy benefit servicesAny party to an arrangement which satisfies the requirements of section 408(h) of the Employee Retirement Income Security Act of 1974 shall be exempt from the tax imposed by this section with respect to such arrangement.. 
(c)ApplicabilityWith respect to a group health plan subject to subsection (h) of section 408 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1108) (as amended by subsection (a)) and subsection (c) of section 4975 of the Internal Revenue Code of 1986 (as amended by subsection (b)), beginning at the end of the fifth plan year of such group health plan that begins after the date of enactment of this Act, such subsection (h) of such section 408 and such subsection (c) of such shall have no force or effect. XIVLibrary of Congress Technical Corrections 1401.Short titleThis title may be cited as the Library of Congress Technical Corrections Act of 2019. 
1402.Amendment to American Folklife Preservation ActSection 4 of the American Folklife Preservation Act (20 U.S.C. 2103) is amended— (1)in subsection (b)(1)(D)— 
(A)in the matter preceding clause (i), by striking seven and inserting nine; (B)in clause (vi), by striking and after the semicolon; 
(C)in clause (vii), by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following: 
 
(viii)the Secretary of Veterans Affairs; and (ix)the Director of the Institute of Museum and Library Services.; and 
(2)in subsection (f), by striking the second sentence and inserting the following: The rate of basic pay of the Director shall be fixed in accordance with section 5376(b) of title 5, United States Code.. 1403.National library service for the blind and print disabled (a)In generalThe Act entitled An Act to provide books for the adult blind, approved March 3, 1931 (2 U.S.C. 135a et seq.), is amended to read as follows: 
 
1.National library service for the blind and print disabled 
(a)Accessible materials and reproducers 
(1)In generalThe Librarian of Congress is authorized to provide to eligible persons who are residents of the United States (including residents of the several States, insular possessions, and the District of Columbia) and to eligible persons who are United States citizens residing outside the United States the following items: (A)Literary works published in raised characters, on sound-reproduction recordings, or in any other accessible format. 
(B)Musical scores, instructional texts, and other specialized materials used in furthering educational, vocational, and cultural opportunities in the field of music published in any accessible format. (C)Reproducers for such formats. 
(2)OwnershipAny item provided under paragraph (1) shall be provided on a loan basis and shall remain the property of the Library of Congress. (b)Lending preferenceIn the lending of items under subsection (a), the Librarian shall at all times give preference to— 
(1)the needs of the blind and visually disabled; and (2)the needs of eligible persons who have been honorably discharged from the Armed Forces of the United States. 
(c)NetworkThe Librarian of Congress may contract or otherwise arrange with such public or other nonprofit libraries, agencies, or organizations as the Librarian may determine appropriate to serve as local or regional centers for the circulation of items described in subsection (a)(1). (d)International serviceThe Librarian of Congress is authorized to provide items described in subparagraphs (A) and (B) of subsection (a)(1) to authorized entities located in a country that is a party to the Marrakesh Treaty, if any such items are delivered to authorized entities through online, not physical, means. The Librarian may contract or otherwise arrange with such authorized entities to deliver such items to eligible persons located in their countries in any accessible format and consistent with section 121A of title 17, United States Code. 
(e)Contracting preferenceIn the purchase and maintenance of items described in subsection (a), the Librarian of Congress, without regard to section 6101 of title 41, United States Code, shall give preference to nonprofit institutions or agencies whose activities are primarily concerned with the blind and with other physically disabled persons, in all cases where, considering all the circumstances and needs involved, the Librarian determines that the prices submitted are fair and reasonable. (f)RegulationsThe Librarian of Congress shall prescribe regulations for services under this section, in consultation with eligible persons and authorized entities. Such regulations shall include procedures that shall be used by an individual to establish that the individual is an eligible person. 
(g)DefinitionsIn this section— (1)the terms accessible format, authorized entity, and eligible person have the meanings given those terms in section 121 of title 17, United States Code; and 
(2)the term Marrakesh Treaty has the meaning given in section 121A of such title 17. (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.. 
(b)Conforming amendmentThe Act entitled An Act to establish in the Library of Congress a library of musical scores and other instructional materials to further educational, vocational, and cultural opportunities in the field of music for blind persons, approved October 9, 1962 (2 U.S.C. 135a–1), is repealed. 1404.Uniform pay scale for library of congress career senior executive positions (a)Executive schedule positions (1)Deputy Librarian of CongressParagraph (2) of section 904 of the Supplemental Appropriations Act, 1983 (2 U.S.C. 136a–2) is amended to read as follows: 
 
(2)the Deputy Librarian of Congress shall be compensated at the greater of the rate of pay in effect for level III of the Executive Schedule under section 5314 of title 5, United States Code, or the maximum annual rate of basic pay payable under section 5376 of such title for positions at agencies with a performance appraisal system certified under section 5307(d) of such title.. (2)Director, Congressional Research ServiceThe second sentence of section 203(c)(1) of the Legislative Reorganization Act of 1946 (2 U.S.C. 166(c)(l)) is amended to read as follows: The Director shall be compensated at the greater of the rate of pay in effect for level III of the Executive Schedule under section 5314 of title 5, United States Code, or the maximum annual rate of basic pay payable under section 5376 of such title for positions at agencies with a performance appraisal system certified under section 5307(d) of such title.. 
(3)Register of CopyrightsThe first sentence of section 701(f) of title 17, United States Code, is amended to read as follows: The Register of Copyrights shall be compensated at the greater of the rate of pay in effect for level III of the Executive Schedule under section 5314 of title 5 or the maximum annual rate of basic pay payable under section 5376 of such title for positions at agencies with a performance appraisal system certified under section 5307(d) of such title.. (b)References to GS grades 16, 17, and 18 and senior level classification (1)Congressional research serviceSection 203(c)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 166(c)(2)) is amended— 
(A)in the second sentence of the matter preceding subparagraph (A), by deleting subchapter III and all that follows through such title. and inserting section 5376 of title 5, United States Code.; and (B)in subparagraph (B), by striking “may be placed in GS–16, 17, and 18” and all that follows through the period at the end and inserting “may be classified above GS–15 in accordance with section 5108(c) of title 5, United States Code, and the rate of basic pay for such positions may be fixed in accordance with section 5376 of such title, subject to the prior approval of the Joint Committee on the Library.”. 
(2)U.s. copyright officeSection 701(f) of title 17, United States Code, is amended by striking the last sentence and inserting “The rate of basic pay for each Associate Register of Copyrights shall be fixed in accordance with section 5376 of title 5.”. 1405.Staffing for Copyright Royalty Judges program (a)Removal of cap on personnelChapter 8 of title 17, United States Code, is amended— 
(1)in section 802— (A)in subsection (b), by striking 3; and 
(B)in subsection (e), by striking paragraph (2) and inserting the following:  (2)Staff membersStaff members appointed under subsection (b) shall be compensated at a rate not more than the basic rate of pay payable for level 10 of GS–15 of the General Schedule.; and 
(2)in section 803(e)(1)(A), by striking 3. (b)Effective dateThe amendments made by this section shall take effect with respect to fiscal year 2020 and each fiscal year thereafter.  
XVSenate entities 
1501.Section 2(c) of chapter VIII of title I of Public Law 100–71 (2 U.S.C. 6567(c)) is amended by striking $10,000 and inserting $15,000. 1502.Section 902 of the Emergency Supplemental Act, 2002 (2 U.S.C. 6616) is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)by striking subsection (b) and inserting paragraph (3); and (ii)by striking and at the end; 
(B)in paragraph (2), by striking the period and inserting ; and; and (C)by adding at the end the following: 
 
(3)the Sergeant at Arms of the Senate may enter into a memorandum of understanding described in paragraph (1) consistent with the Senate Procurement Regulations.; and (2)by striking subsection (b) and inserting the following: 
 
(b)The Sergeant at Arms of the Senate may incur obligations and make expenditures for meals, refreshments, and other support and maintenance for Members, officers, and employees of the Senate when such obligations and expenditures are necessary to respond to emergencies involving the safety of human life or the protection of property.. XVILegislative Branch Inspectors General Independence 1601.Short titleThis title may be cited as the Legislative Branch Inspectors General Independence Act of 2019. 
1602.Pay, limits on bonuses, counsel, and authorities 
(a)Library of CongressSection 1307 of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 185) is amended— (1)in subsection (c)— 
(A)in the subsection heading, by inserting ; pay; limits on bonuses; counsel after removal; (B)by striking paragraph (2) and inserting the following: 
 
(2)Removal or transfer 
(A)In generalThe Inspector General may be removed from office, or transferred to another position within, or another location of, the Library of Congress, by the Librarian of Congress. (B)NoticeNot later than 30 days before the Librarian of Congress removes or transfers the Inspector General under subparagraph (A), the Librarian of Congress shall communicate in writing the reason for the removal or transfer to— 
(i)the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and (ii)the Committee on Rules and Administration and the Committee on Appropriations of the Senate. 
(C)ApplicabilityNothing in this paragraph shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law.; and (C)by adding at the end the following: 
 
(3)Pay 
(A)In generalThe position of Inspector General shall— (i)be classified as a position above GS–15 in accordance with section 5108 of title 5, United States Code; and 
(ii)have a rate of basic pay that is not less than the average rate of basic pay of all other employees in positions classified as above GS–15 of the Library of Congress calculated on an annual basis. (B)AdjustmentsThe Librarian of Congress shall establish the amount of the annual adjustment in the rate of basic pay for the Inspector General in an amount equal to the average of the annual adjustments in the rate of basic pay provided to all other employees in positions classified as above GS–15 of the Library of Congress, in a manner consistent with section 5376 of title 5, United States Code. 
(4)No bonusesThe Inspector General may not receive any cash award or cash bonus, including a cash award under chapter 45 of title 5, United States Code. (5)CounselThe Inspector General shall, in accordance with applicable laws and regulations governing selections, appointments, and employment at the Library of Congress, obtain legal advice from a counsel reporting directly to the Inspector General or another Inspector General.; and 
(2)in subsection (d)(1), by striking Sections 4 and all that follows through and 7 and inserting Sections 4, 5 (other than subsection (a)(13)), 6 (other than subsection (a)(7)), and 7. (b)Office of the Architect of the CapitolSection 1301(c) of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808(c)) is amended— 
(1)in the subsection heading, by inserting ; pay; limits on bonuses; counsel after removal; (2)by striking paragraph (2) and inserting the following: 
 
(2)Removal or transfer 
(A)In generalThe Inspector General may be removed from office, or transferred to another position within, or another location of, the Office of the Architect of the Capitol, by the Architect of the Capitol. (B)NoticeNot later than 30 days before the Architect of the Capitol removes or transfers the Inspector General under subparagraph (A), the Architect of the Capitol shall communicate in writing the reason for the removal or transfer to— 
(i)the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and (ii)the Committee on Rules and Administration and the Committee on Appropriations of the Senate. 
(C)ApplicabilityNothing in this paragraph shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law.; and (3)by adding at the end the following: 
 
(4)No bonusesThe Inspector General may not receive any cash award or cash bonus, including a cash award under chapter 45 of title 5, United States Code. (5)CounselThe Inspector General shall, in accordance with applicable laws and regulations governing selections, appointments, and employment at the Office of the Architect of the Capitol, obtain legal advice from a counsel reporting directly to the Inspector General or another Inspector General.. 
(c)Government Publishing Office 
(1)In generalSection 3902 of title 44, United States Code, is amended— (A)in the section heading, by inserting ; pay; limits on bonuses; counsel after removal; 
(B)by striking subsection (b) and inserting the following:  (b) (1)The Inspector General may be removed from office, or transferred to another position within, or another location of, the Government Publishing Office, by the Director of the Government Publishing Office. 
(2)Not later than 30 days before the Director removes or transfers the Inspector General under paragraph (1), the Director shall communicate in writing the reason for the removal or transfer to— (A)the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Rules and Administration and the Committee on Appropriations of the Senate. (3)Nothing in this subsection shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law.; and  
(C)by adding at the end the following:  (c) (1)The position of Inspector General shall be— 
(A)classified as a position as a senior level employee, in accordance with this title; and (B)have a rate of basic pay that is not less than the average rate of basic pay of all other senior level employees of the Government Publishing Office calculated on an annual basis. 
(2)The Director of the Government Publishing Office shall establish the amount of the annual adjustment in the rate of basic pay for the Inspector General in an amount equal to the average of the annual adjustments in the rate of basic pay provided to all other senior level employees of the Government Publishing Office, consistent with this title. (d)The Inspector General may not receive any cash award or cash bonus, including a cash award under chapter 45 of title 5. 
(e)The Inspector General shall, in accordance with applicable laws and regulations governing selections, appointments, and employment at the Government Publishing Office, obtain legal advice from a counsel reporting directly to the Inspector General or another Inspector General.. (2)Technical and conforming amendmentThe table of sections for chapter 39 of title 44, United States Code, is amended by striking the item relating to section 3902 and inserting the following: 
 
 
3902. Appointment of Inspector General; supervision; removal; pay; limits on bonuses; counsel.. 
1603.Law enforcement authority 
(a)Library of CongressSection 1307(d) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 185(d)) is amended by adding at the end the following:  (3)Law enforcement authority (A)In generalSubject to subparagraph (B), any supervisory special agent under the Inspector General and any special agent supervised by such a supervisory special agent is authorized to— 
(i)make an arrest without a warrant while engaged in official duties as authorized under this section or any other statute for any offense against the United States committed in the presence of such supervisory special agent or special agent, or for any felony cognizable under the laws of the United States if such supervisory special agent or special agent has reasonable grounds to believe that the person to be arrested has committed or is committing such felony; (ii)seek and execute warrants for arrest, search of a premises, or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed; and 
(iii)carry a firearm while engaged in official duties as authorized under this section or any other statute. (B)Requirements to exercise authority (i)Required certification (I)In generalIn order to exercise the authority under subparagraph (A), a supervisory special agent or a special agent supervised by such a supervisory special agent shall certify that he or she— 
(aa)is a citizen of the United States; (bb)has successfully completed a basic law enforcement training program or military or other equivalent; and 
(cc)is not prohibited from receiving a firearm under Federal law, including under section 922(g)(9) of title 18, United States Code, because of a conviction of a misdemeanor crime of domestic violence. (II)Additional requirementsAfter providing notice to the appropriate committees of Congress, the Inspector General may add requirements to the certification required under subclause (I), as determined appropriate by the Inspector General. 
(ii)Maintenance of requirementsThe Inspector General shall maintain firearms-related requirements (including quarterly firearms qualifications) and use of force training requirements that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in accordance with the Council of the Inspectors General on Integrity and Efficiency use of force policies, which incorporate Department of Justice guidelines. (iii)Eligibility determination (I)In generalThe Inspector General shall— 
(aa)determine whether an individual meets the requirements under this paragraph; and (bb)revoke any authority granted to an individual under subparagraph (A) if the individual is not in compliance with the requirements of this paragraph. 
(II)ReauthorizationThe Inspector General may reauthorize an individual to exercise the authority granted under subparagraph (A) if the Inspector General determines the individual has achieved compliance with the requirements under this paragraph. (III)Limitation on appealA revocation of the authority granted under subparagraph (A) shall not be subject to administrative, judicial, or other review, unless the revocation results in an adverse action. Such an adverse action may, at the election of the applicable individual, be reviewed in accordance with the otherwise applicable procedures. 
(C)Semiannual certification of program 
(i)In generalBefore the first grant of authority under subparagraph (A), and semiannually thereafter as part of the report under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General shall submit to the appropriate committees of Congress a written certification that adequate internal safeguards and management procedures exist that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in compliance with standards established by the Council of the Inspectors General on Integrity and Efficiency, which incorporate Department of Justice guidelines, to ensure proper exercise of the powers authorized under this paragraph. (ii)Suspension of authorityThe authority granted under this paragraph (including any grant of authority to an individual under subparagraph (A), without regard to whether the individual is in compliance with subparagraph (B)) may be suspended by the Inspector General if the Office of Inspector General fails to comply with the reporting and review requirements under clause (i) of this subparagraph or subparagraph (D). Any suspension of authority under this clause shall be reported to the appropriate committees of Congress. 
(D)Peer reviewTo ensure the proper exercise of the law enforcement powers authorized under this paragraph, the Office of Inspector General shall submit to and participate in the external review process established by the Council of the Inspectors General on Integrity and Efficiency for ensuring that adequate internal safeguards and management procedures continue to exist. Under the review process, the exercise of the law enforcement powers by the Office of Inspector General shall be reviewed periodically by another Office of Inspector General or by a committee of Inspectors General. The results of each review shall be communicated in writing to the Inspector General, the Council of the Inspectors General on Integrity and Efficiency, and the appropriate committees of Congress. (E)Alleged misconductAny allegation of misconduct by an individual granted authority under subparagraph (A) may be reviewed by the Integrity Committee of the Council of the Inspectors General on Integrity and Efficiency. 
(F)Appropriate committees of CongressIn this paragraph, the term appropriate committees of Congress means— (i)the Committee on Rules and Administration and the Committee on Appropriations of the Senate; and 
(ii)the Committee on House Administration and the Committee on Appropriations of the House of Representatives.. (b)Architect of the CapitolSection 1301(d) of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808(d)) is amended by adding at the end the following: 
 
(3)Law enforcement authority 
(A)In generalSubject to subparagraph (B), any supervisory special agent under the Inspector General and any special agent supervised by such a supervisory special agent is authorized to— (i)make an arrest without a warrant while engaged in official duties as authorized under this section or any other statute for any offense against the United States committed in the presence of such supervisory special agent or special agent, or for any felony cognizable under the laws of the United States if such supervisory special agent or special agent has reasonable grounds to believe that the person to be arrested has committed or is committing such felony; 
(ii)seek and execute warrants for arrest, search of a premises, or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed; and (iii)carry a firearm while engaged in official duties as authorized under this section or any other statute. 
(B)Requirements to exercise authority 
(i)Required certification 
(I)In generalIn order to exercise the authority under subparagraph (A), a supervisory special agent or a special agent supervised by such a supervisory special agent shall certify that he or she— (aa)is a citizen of the United States; 
(bb)has successfully completed a basic law enforcement training program or military or other equivalent; and (cc)is not prohibited from receiving a firearm under Federal law, including under section 922(g)(9) of title 18, United States Code, because of a conviction of a misdemeanor crime of domestic violence. 
(II)Additional requirementsAfter providing notice to the appropriate committees of Congress, the Inspector General may add requirements to the certification required under subclause (I), as determined appropriate by the Inspector General. (ii)Maintenance of requirementsThe Inspector General shall maintain firearms-related requirements (including quarterly firearms qualifications) and use of force training requirements that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in accordance with the Council of the Inspectors General on Integrity and Efficiency use of force policies, which incorporate Department of Justice guidelines. 
(iii)Eligibility determination 
(I)In generalThe Inspector General shall— (aa)determine whether an individual meets the requirements under this paragraph; and 
(bb)revoke any authority granted to an individual under subparagraph (A) if the individual is not in compliance with the requirements of this paragraph. (II)ReauthorizationThe Inspector General may reauthorize an individual to exercise the authority granted under subparagraph (A) if the Inspector General determines the individual has achieved compliance with the requirements under this paragraph. 
(III)Limitation on appealA revocation of the authority granted under subparagraph (A) shall not be subject to administrative, judicial, or other review, unless the revocation results in an adverse action. Such an adverse action may, at the election of the applicable individual, be reviewed in accordance with the otherwise applicable procedures. (C)Semiannual certification of program (i)In generalBefore the first grant of authority under subparagraph (A), and semiannually thereafter as part of the report under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General shall submit to the appropriate committees of Congress a written certification that adequate internal safeguards and management procedures exist that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in compliance with standards established by the Council of the Inspectors General on Integrity and Efficiency, which incorporate Department of Justice guidelines, to ensure proper exercise of the powers authorized under this paragraph. 
(ii)Suspension of authorityThe authority granted under this paragraph (including any grant of authority to an individual under subparagraph (A), without regard to whether the individual is in compliance with subparagraph (B)) may be suspended by the Inspector General if the Office of Inspector General fails to comply with the reporting and review requirements under clause (i) of this subparagraph or subparagraph (D). Any suspension of authority under this clause shall be reported to the appropriate committees of Congress. (D)Peer reviewTo ensure the proper exercise of the law enforcement powers authorized under this paragraph, the Office of Inspector General shall submit to and participate in the external review process established by the Council of the Inspectors General on Integrity and Efficiency for ensuring that adequate internal safeguards and management procedures continue to exist. Under the review process, the exercise of the law enforcement powers by the Office of Inspector General shall be reviewed periodically by another Office of Inspector General or by a committee of Inspectors General. The results of each review shall be communicated in writing to the Inspector General, the Council of the Inspectors General on Integrity and Efficiency, and the appropriate committees of Congress. 
(E)Alleged misconductAny allegation of misconduct by an individual granted authority under subparagraph (A) may be reviewed by the Integrity Committee of the Council of the Inspectors General on Integrity and Efficiency. (F)Appropriate committees of CongressIn this paragraph, the term appropriate committees of Congress means— 
(i)the Committee on Rules and Administration and the Committee on Appropriations of the Senate; and (ii)the Committee on House Administration and the Committee on Appropriations of the House of Representatives.. 
(c)Government Publishing OfficeSection 3903 of title 44, United States Code, is amended is amended by adding at the end the following:  (c) (1)Subject to paragraph (2), any supervisory special agent under the Inspector General and any special agent supervised by such a supervisory special agent is authorized to— 
(A)make an arrest without a warrant while engaged in official duties as authorized under this chapter or any other statute for any offense against the United States committed in the presence of such supervisory special agent or special agent, or for any felony cognizable under the laws of the United States if such supervisory special agent or special agent has reasonable grounds to believe that the person to be arrested has committed or is committing such felony; (B)seek and execute warrants for arrest, search of a premises, or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed; and 
(C)carry a firearm while engaged in official duties as authorized under this chapter or any other statute. (2) (A) (i)In order to exercise the authority under paragraph (1), a supervisory special agent or a special agent supervised by such a supervisory special agent shall certify that he or she— 
(I)is a citizen of the United States; (II)has successfully completed a basic law enforcement training program or military or other equivalent; and 
(III)is not prohibited from receiving a firearm under Federal law, including under section 922(g)(9) of title 18, United States Code, because of a conviction of a misdemeanor crime of domestic violence. (ii)After providing notice to the appropriate committees of Congress, the Inspector General may add requirements to the certification required under clause (i), as determined appropriate by the Inspector General. 
(B)The Inspector General shall maintain firearms-related requirements (including quarterly firearms qualifications) and use of force training requirements that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in accordance with the Council of the Inspectors General on Integrity and Efficiency use of force policies, which incorporate Department of Justice guidelines. (C) (i)The Inspector General shall— 
(I)determine whether an individual meets the requirements under this subsection; and (II)revoke any authority granted to an individual under paragraph (1) if the individual is not in compliance with the requirements of this subsection. 
(ii)The Inspector General may reauthorize an individual to exercise the authority granted under paragraph (1) if the Inspector General determines the individual has achieved compliance with the requirements under this subsection. (iii)A revocation of the authority granted under paragraph (1) shall not be subject to administrative, judicial, or other review, unless the revocation results in an adverse action. Such an adverse action may, at the election of the applicable individual, be reviewed in accordance with the otherwise applicable procedures. 
(3) 
(A)Before the first grant of authority under paragraph (1), and semiannually thereafter as part of the report under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General shall submit to the appropriate committees of Congress a written certification that adequate internal safeguards and management procedures exist that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in compliance with standards established by the Council of the Inspectors General on Integrity and Efficiency, which incorporate Department of Justice guidelines, to ensure proper exercise of the powers authorized under this subsection. (B)The authority granted under this subsection (including any grant of authority to an individual under paragraph (1), without regard to whether the individual is in compliance with paragraph (2)) may be suspended by the Inspector General if the Office of Inspector General fails to comply with the reporting and review requirements under subparagraph (A) of this paragraph or paragraph (4). Any suspension of authority under this subparagraph shall be reported to the appropriate committees of Congress. 
(4)To ensure the proper exercise of the law enforcement powers authorized under this subsection, the Office of Inspector General shall submit to and participate in the external review process established by the Council of the Inspectors General on Integrity and Efficiency for ensuring that adequate internal safeguards and management procedures continue to exist. Under the review process, the exercise of the law enforcement powers by the Office of Inspector General shall be reviewed periodically by another Office of Inspector General or by a committee of Inspectors General. The results of each review shall be communicated in writing to the Inspector General, the Council of the Inspectors General on Integrity and Efficiency, and the appropriate committees of Congress. (5)Any allegation of misconduct by an individual granted authority under paragraph (1) may be reviewed by the Integrity Committee of the Council of the Inspectors General on Integrity and Efficiency. 
(6)In this subsection, the term appropriate committees of Congress means— (A)the Committee on Rules and Administration and the Committee on Appropriations of the Senate; and 
(B)the Committee on House Administration and the Committee on Appropriations of the House of Representatives.. 1604.Budget independence (a)Library of Congress (1)AuthoritySection 1307(d) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 185(d)), as amended by section 1603 of this Act, is amended by adding at the end the following: 
 
(4)Budget independenceThe Librarian of Congress shall include the annual budget request of the Inspector General in the budget of the Library of Congress without change.. (b)Office of the Architect of the CapitolSection 1301(d) of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808(d)), as amended by section 1603 of this Act, is amended by adding at the end the following: 
 
(4)Budget independenceThe Architect of the Capitol shall include the annual budget request of the Inspector General in the budget of the Office of the Architect of the Capitol without change.. (c)Government Publishing OfficeSection 3903 of title 44, United States Code, as amended by section 1603 of this Act, is amended by adding at the end the following: 
 
(d)The Director of the Government Publishing Office shall include the annual budget request of the Inspector General in the budget of the Government Publishing Office without change.. (d)Separate allocations (1)Legislative branch instrumentality definedIn this subsection, the term legislative branch instrumentality means the Library of Congress, the Office of the Architect of the Capitol, or the Government Publishing Office. 
(2)AllocationFor fiscal year 2021, and each fiscal year thereafter, Congress shall provide, within the amounts made available for salaries and expenses of each legislative branch instrumentality, a separate allocation of amounts for salaries and expenses of the Office of the Inspector General of the covered legislative branch instrumentality. 1605.Hiring authority (a)Library of CongressSection 1307(d)(2) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 185(d)(2)) is amended— 
(1)by striking The Inspector and inserting the following:  (A)In generalThe Inspector; 
(2)in subparagraph (A), as so designated, by inserting , without the supervision or approval of any other employee, office, or other entity within the Library of Congress, after is authorized; and (3)by adding at the end the following: 
 
(B)Security and suitabilityAppointments under the authority under subparagraph (A) shall be made consistent with personnel security and suitability requirements. (C)ConsultantsAny appointment of a consultant under the authority under subparagraph (A) shall be made consistent with section 6(a)(8) of the Inspector General Act of 1978 (5 U.S.C. App.).. 
(b)Office of the Architect of the CapitolSection 1301(d)(2) of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808(d)(2)) is amended— (1)by striking The Inspector and inserting the following: 
 
(A)In generalThe Inspector; (2)in subparagraph (A), as so designated, by inserting , without the supervision or approval of any other employee, office, or other entity within the Office of the Architect of the Capitol, after is authorized; and 
(3)by adding at the end the following:  (B)Security and suitabilityAppointments under the authority under subparagraph (A) shall be made consistent with personnel security and suitability requirements. 
(C)ConsultantsAny appointment of a consultant under the authority under subparagraph (A) shall be made consistent with section 6(a)(8) of the Inspector General Act of 1978 (5 U.S.C. App.).. (c)Government Publishing OfficeSection 3903(b) of title 44, United States Code, is amended— 
(1)by inserting (1) before The Inspector; (2)in paragraph (1), as so designated, by inserting , without the supervision or approval of any other employee, office, or other entity within the Government Publishing Office, after is authorized; and 
(3)by adding at the end the following:  (2)Appointments under the authority under paragraph (1) shall be made consistent with personnel security and suitability requirements. 
(3)Any appointment of a consultant under the authority under paragraph (1) shall be made consistent with section 6(a)(8) of the Inspector General Act of 1978 (5 U.S.C. App.).. XVIIManaging political fund activity 1701.Managing political fund activityThe Majority Leader and the Minority Leader may each designate up to 2 employees of their respective leadership office staff as designees referred to in the second sentence of paragraph 1 of rule XLI of the Standing Rules of the Senate. 
XVIIIKentucky Wildlands National Heritage Area Study 
1801.Short titleThis title may be cited as the Kentucky Wildlands National Heritage Area Study Act. 1802.DefinitionsIn this Act: 
(1)Heritage areaThe term Heritage Area means the Kentucky Wildlands National Heritage Area. (2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)StateThe term State means the State of Kentucky. (4)Study areaThe term study area means— 
(A)Adair, Bath, Bell, Boyd, Breathitt, Carter, Casey, Clay, Clinton, Cumberland, Elliott, Floyd, Green, Harlan, Jackson, Johnson, Knott, Knox, Laurel, Lawrence, Lee, Leslie, Letcher, Lincoln, Magoffin, Martin, McCreary, Menifee, Metcalfe, Monroe, Morgan, Owsley, Perry, Pike, Pulaski, Rockcastle, Rowan, Russell, Wayne, Whitley, and Wolfe Counties in the State; and (B)any other areas in the State that— 
(i)have heritage aspects that are similar to the heritage aspects of the areas described in subparagraph (A); and (ii)are adjacent to, or in the vicinity of, the areas described in that subparagraph. 
1803.Study 
(a)In generalThe Secretary, in consultation with State and local historic preservation officers, State and local historical societies, State and local tourism offices, and other appropriate organizations and governmental agencies, shall conduct a study to assess the suitability and feasibility of designating the study area as a National Heritage Area, to be known as the Kentucky Wildlands National Heritage Area. (b)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area— 
(1)has an assemblage of natural, historic, and cultural resources that— (A)represent distinctive aspects of the heritage of the United States; 
(B)are worthy of recognition, conservation, interpretation, and continuing use; and (C)would be best managed— 
(i)through partnerships among public and private entities; and (ii)by linking diverse and sometimes noncontiguous resources and active communities; 
(2)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States; (3)provides outstanding opportunities— 
(A)to conserve natural, historic, cultural, or scenic features; and (B)for recreation and education; 
(4)contains resources that— (A)are important to any identified themes of the study area; and 
(B)retain a degree of integrity capable of supporting interpretation; (5)includes residents, business interests, nonprofit organizations, and State and local governments that— 
(A)are involved in the planning of the Heritage Area; (B)have developed a conceptual financial plan that outlines the roles of all participants in the Heritage Area, including the Federal Government; and 
(C)have demonstrated support for the designation of the Heritage Area; (6)has a potential management entity to work in partnership with the individuals and entities described in paragraph (5) to develop the Heritage Area while encouraging State and local economic activity; 
(7)could impact the rights of private property owners with respect to private property; and (8)has a conceptual boundary map that is supported by the public. 
1804.ReportNot later than 3 years after the date on which funds are first made available to carry out this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes— (1)the findings of the study under section 1803; and 
(2)any conclusions and recommendations of the Secretary. XIXInternational Bank for Reconstruction and Development 1901.International Bank for Reconstruction and DevelopmentThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following new section: 
 
73.Capital stock increases 
(a)Increases authorizedThe United States Governor of the Bank is authorized— (1) (A)to vote in favor of a resolution to increase the capital stock of the Bank on a selective basis by 245,773 shares; and 
(B)to subscribe on behalf of the United States to 42,298 additional shares of the capital stock of the Bank, as part of the selective increase in the capital stock of the Bank, except that any subscription to such additional shares shall be effective only to the extent or in such amounts as are provided in advance in appropriations Acts; and (2) (A)to vote in favor of a resolution to increase the capital stock of the Bank on a general basis by 230,500 shares; and 
(B)to subscribe on behalf of the United States to 38,662 additional shares of the capital stock of the Bank, as part of the general increase in the capital stock of the Bank, except that any subscription to such additional shares shall be effective only to the extent or in such amounts as are provided in advance in appropriations Acts. (b)Limitations on authorization of appropriations (1)In order to pay for the increase in the United States subscription to the Bank under subsection (a)(2)(B), there are authorized to be appropriated, without fiscal year limitation, $4,663,990,370 for payment by the Secretary of the Treasury. 
(2)Of the amount authorized to be appropriated under paragraph (1), $932,798,074 shall be for paid in shares of the Bank, and $3,731,192,296 shall be for callable shares of the Bank. (3)In order to pay for the increase in the United States subscription to the Bank under subsection (a)(1)(B), there are authorized to be appropriated, without fiscal year limitation $5,102,619,230 for payment by the Secretary of the Treasury. 
(4)Of the amount authorized to be appropriated under paragraph (3), $306,157,153.80 shall be for paid in shares of the Bank, and $4,796,462,076.20 shall be for callable shares of the Bank.. XXEuropean Energy Security and Diversification Act of 2019 2001.Short titleThis title may be cited as the European Energy Security and Diversification Act of 2019. 
2002.DefinitionsIn this title: (1)Early-stage project supportThe term early-stage project support includes— 
(A)feasibility studies; (B)resource evaluations; 
(C)project appraisal and costing; (D)pilot projects; 
(E)commercial support, such as trade missions, reverse trade missions, technical workshops, international buyer programs, and international partner searchers to link suppliers to projects; (F)technical assistance and other guidance to improve the local regulatory environment and market frameworks to encourage transparent competition and enhance energy security; and 
(G)long-term energy sector planning. (2)Late-stage project supportThe term late-stage project support includes debt financing, insurance, and transaction advisory services. 
2003.Statement of policy 
(a)Sense of CongressIt is the sense of Congress that the United States has economic and national security interests in assisting European and Eurasian countries achieve energy security through diversification of their energy sources and supply routes. (b)Statement of policyIt is the policy of the United States— 
(1)to advance United States foreign policy and development goals by assisting European and Eurasian countries to reduce their dependence on energy resources from countries that use energy dependence for undue political influence, such as the Russian Federation, which has used natural gas to coerce, intimidate, and influence other countries; (2)to promote the energy security of allies and partners of the United States by encouraging the development of accessible, transparent, and competitive energy markets that provide diversified sources, types, and routes of energy; 
(3)to encourage United States public and private sector investment in European energy infrastructure projects to bridge the gap between energy security requirements and commercial demand in a way that is consistent with the region’s absorptive capacity; and (4)to help facilitate the export of United States energy resources, technology, and expertise to global markets in a way that benefits the energy security of allies and partners of the United States, including in Europe and Eurasia. 
2004.Prioritization of efforts and assistance for energy infrastructure projects in Europe and Eurasia 
(a)In generalIn pursuing the policy described in section 2003, the Secretary of State, in consultation with the Secretary of Energy and the heads of other relevant United States agencies, shall, as appropriate, prioritize and expedite the efforts of the Department of State and those agencies in supporting the efforts of the European Commission and the governments of European and Eurasian countries to increase their energy security, including through— (1)providing diplomatic and political support to the European Commission and those governments, as necessary— 
(A)to facilitate international negotiations concerning cross-border infrastructure; (B)to enhance Europe’s regulatory environment with respect to energy; and 
(C)to develop accessible, transparent, and competitive energy markets supplied by diverse sources, types, and routes of energy; and (2)providing support to improve European and Eurasian energy markets, including early-stage project support and late-stage project support for the construction or improvement of energy and related infrastructure, as necessary— 
(A)to diversify the energy sources and supply routes of European and Eurasian countries; (B)to enhance energy market integration across the region; and 
(C)to increase competition within energy markets. (b)Project selection (1)In generalThe agencies described in subsection (a) shall identify energy infrastructure projects that would be appropriate for United States assistance under this section. 
(2)Project eligibilityA project is eligible for United States assistance under this section if the project— (A) (i)improves electricity transmission infrastructure, power generation through the use of a broad power mix (including fossil fuel and renewable energy), or energy efficiency; or 
(ii)advances electricity storage projects, smart grid projects, distributed generation models, or other technological innovations, as appropriate; and (B)is located in a European or Eurasian country. 
(3)PreferenceIn selecting among projects that are eligible under paragraph (2), the agencies described in subsection (a) shall give preference to projects that— (A)link the energy systems of 2 or more European or Eurasian countries; 
(B)have already been identified by the European Commission as being integral for the energy security of European countries; (C)are expected to enhance energy market integration; 
(D)can attract funding from the private sector, an international financial institution, the government of the country in which the project will be carried out, or the European Commission; or (E)have the potential to use United States goods and services during project implementation. 
(c)Types of assistance 
(1)Diplomatic and political supportThe Secretary of State shall provide diplomatic and political support to the European Commission and the governments of European and Eurasian countries, as necessary, including by using the diplomatic and political influence and expertise of the Department of State to build the capacity of those countries to resolve any impediments to the development of projects selected under subsection (b). (2)Early-stage project supportThe Director of the Trade and Development Agency shall provide early-stage project support with respect to projects selected under subsection (b), as necessary. 
(3)Late-stage project supportAgencies described in subsection (a) that provide late-stage project support shall do so with respect to projects selected under subsection (b), as necessary. (d)Funding (1)Trade and development agencySection 661(f)(1)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2421(f)(1)(A)) is amended by striking $48,000,000 for fiscal year 2000 and inserting $79,500,000 for fiscal year 2020. 
(2)Countering russian influence fundSection 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9543) is amended— (A)in subsection (a), by striking fiscal years 2018 and 2019 and inserting fiscal years 2020, 2021, 2022, and 2023; and 
(B)in subsection (b), by adding at the end the following new paragraph:  (7)To assist United States agencies that operate under the foreign policy guidance of the Secretary of State in providing assistance under section 2004 of the European Energy Security and Diversification Act of 2019.. 
(e)Exception from certain limitation under BUILD Act 
(1)In generalFor purposes of providing support for projects under this section— (A)the United States International Development Finance Corporation may provide support for projects in countries with upper-middle-income economies or high-income economies (as those terms are defined by the World Bank); 
(B)the restriction under section 1412(c)(2) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9612(c)(2)) shall not apply; and (C)the Corporation shall restrict the provision of such support in a country described in subparagraph (A) unless— 
(i)the President certifies to the appropriate congressional committees that such support furthers the national economic or foreign policy interests of the United States; and (ii)such support is— 
(I)designed to produce significant developmental outcomes or provide developmental benefits to the poorest population of that country; or (II)necessary to preempt or counter efforts by a strategic competitor of the United States to secure significant political or economic leverage or acquire national security-sensitive technologies or infrastructure in a country that is an ally or partner of the United States. 
(2)DefinitionsIn this subsection, the terms appropriate congressional committees and less developed country have the meanings given those terms in section 1402 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601). 2005.Progress reportsNot later than one year after the date of the enactment of this Act, and annually thereafter, the President shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on progress made in providing assistance for projects under section 2004 that includes— 
(1)a description of the energy infrastructure projects the United States has identified for such assistance; and (2)for each such project— 
(A)a description of the role of the United States in the project, including in early-stage project support and late-stage project support; (B)the amount and form of any debt financing and insurance provided by the United States Government for the project; 
(C)the amount and form of any early-stage project support; and (D)an update on the progress made on the project as of the date of the report. 
QRevenue provisions 
1.Short title; etc 
(a)Short titleThis division may be cited as the Taxpayer Certainty and Disaster Tax Relief Act of 2019. (b)Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1. Short title; etc. 
Title I—Extension of certain expiring provisions 
Subtitle A—Tax Relief and Support for Families and Individuals 
Sec. 101. Exclusion from gross income of discharge of qualified principal residence indebtedness. 
Sec. 102. Treatment of mortgage insurance premiums as qualified residence interest. 
Sec. 103. Reduction in medical expense deduction floor. 
Sec. 104. Deduction of qualified tuition and related expenses. 
Sec. 105. Black lung disability trust fund excise tax. 
Subtitle B—Incentives for Employment, Economic Growth, and Community Development 
Sec. 111. Indian employment credit. 
Sec. 112. Railroad track maintenance credit. 
Sec. 113. Mine rescue team training credit. 
Sec. 114. Classification of certain race horses as 3-year property. 
Sec. 115. 7-year recovery period for motorsports entertainment complexes. 
Sec. 116. Accelerated depreciation for business property on Indian reservations. 
Sec. 117. Expensing rules for certain productions. 
Sec. 118. Empowerment zone tax incentives. 
Sec. 119. American Samoa economic development credit. 
Subtitle C—Incentives for Energy Production, Efficiency, and Green Economy Jobs 
Sec. 121. Biodiesel and renewable diesel. 
Sec. 122. Second generation biofuel producer credit. 
Sec. 123. Nonbusiness energy property. 
Sec. 124. Qualified fuel cell motor vehicles. 
Sec. 125. Alternative fuel refueling property credit. 
Sec. 126. 2-wheeled plug-in electric vehicle credit. 
Sec. 127. Credit for electricity produced from certain renewable resources. 
Sec. 128. Production credit for Indian coal facilities. 
Sec. 129. Energy efficient homes credit. 
Sec. 130. Special allowance for second generation biofuel plant property. 
Sec. 131. Energy efficient commercial buildings deduction. 
Sec. 132. Special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities. 
Sec. 133. Extension and clarification of excise tax credits relating to alternative fuels. 
Sec. 134. Oil spill liability trust fund rate. 
Subtitle D—Certain provisions expiring at the end of 2019 
Sec. 141. New markets tax credit. 
Sec. 142. Employer credit for paid family and medical leave. 
Sec. 143. Work opportunity credit. 
Sec. 144. Certain provisions related to beer, wine, and distilled spirits. 
Sec. 145. Look-thru rule for related controlled foreign corporations. 
Sec. 146. Credit for health insurance costs of eligible individuals. 
Title II—Disaster tax relief 
Sec. 201. Definitions. 
Sec. 202. Special disaster-related rules for use of retirement funds. 
Sec. 203. Employee retention credit for employers affected by qualified disasters. 
Sec. 204. Other disaster-related tax relief provisions. 
Sec. 205. Automatic extension of filing deadlines in case of certain taxpayers affected by Federally declared disasters. 
Sec. 206. Modification of the tax rate for the excise tax on investment income of private foundations. 
Sec. 207. Additional low-income housing credit allocations for qualified 2017 and 2018 California disaster areas. 
Sec. 208. Treatment of certain possessions. 
Title III—Other provisions 
Sec. 301. Modification of income for purposes of determining tax-exempt status of certain mutual or cooperative telephone or electric companies. 
Sec. 302. Repeal of increase in unrelated business taxable income for certain fringe benefit expenses. 
(c)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. IExtension of certain expiring provisions ATax Relief and Support for Families and Individuals 101.Exclusion from gross income of discharge of qualified principal residence indebtedness (a)In generalSection 108(a)(1)(E) is amended by striking January 1, 2018 each place it appears and inserting January 1, 2021. 
(b)Conforming amendmentSection 108(h)(2) is amended by inserting and determined without regard to the substitution described in section 163(h)(3)(F)(i)(II) after clause (ii) thereof.  (c)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after December 31, 2017. 
102.Treatment of mortgage insurance premiums as qualified residence interest 
(a)In generalSection 163(h)(3)(E)(iv)(I) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2017. 
103.Reduction in medical expense deduction floor 
(a)In generalSection 213(f) is amended to read as follows:  (f)Temporary special ruleIn the case of taxable years beginning before January 1, 2021, subsection (a) shall be applied with respect to a taxpayer by substituting 7.5 percent for 10 percent. . 
(b)Alternative minimum taxSection 56(b)(1) is amended by striking subparagraph (B) and by redesignating subparagraphs (C), (D), (E), and (F), as subparagraphs (B), (C), (D), and (E), respectively. (c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2018. 
104.Deduction of qualified tuition and related expenses 
(a)In generalSection 222(e) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
105.Black lung disability trust fund excise tax 
(a)In generalSection 4121(e)(2)(A) is amended by striking December 31, 2018 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply on and after the first day of the first calendar month beginning after the date of the enactment of this Act. 
BIncentives for Employment, Economic Growth, and Community Development 
111.Indian employment credit 
(a)In generalSection 45A(f) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
112.Railroad track maintenance credit 
(a)In generalSection 45G(f) is amended by striking January 1, 2018 and inserting January 1, 2023. (b)Safe harbor assignmentsAny assignment, including related expenditures paid or incurred, under section 45G(b)(2) of the Internal Revenue Code of 1986 for a taxable year beginning on or after January 1, 2018, and ending before January 1, 2020, shall be treated as effective as of the close of such taxable year if made pursuant to a written agreement entered into no later than 90 days following the date of the enactment of this Act. 
(c)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred during taxable years beginning after December 31, 2017. 113.Mine rescue team training credit (a)In generalSection 45N(e) is amended by striking December 31, 2017 and inserting December 31, 2020. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 114.Classification of certain race horses as 3-year property (a)In generalSection 168(e)(3)(A)(i) is amended— 
(1)by striking January 1, 2018 in subclause (I) and inserting January 1, 2021, and (2)by striking December 31, 2017 in subclause (II) and inserting December 31, 2020. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2017. 115.7-year recovery period for motorsports entertainment complexes (a)In generalSection 168(i)(15)(D) is amended by striking December 31, 2017 and inserting December 31, 2020. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017. 116.Accelerated depreciation for business property on Indian reservations (a)In generalSection 168(j)(9) is amended by striking December 31, 2017 and inserting December 31, 2020. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017. 117.Expensing rules for certain productions (a)In generalSection 181(g) is amended by striking December 31, 2017 and inserting December 31, 2020. 
(b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2017. 118.Empowerment zone tax incentives (a)In generalSection 1391(d)(1)(A)(i) is amended by striking December 31, 2017 and inserting December 31, 2020. 
(b)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide. (c)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2017. 
119.American Samoa economic development credit 
(a)In generalSection 119(d) of division A of the Tax Relief and Health Care Act of 2006 is amended— (1)by striking January 1, 2018 each place it appears and inserting January 1, 2021, 
(2)by striking first 12 taxable years in paragraph (1) and inserting first 15 taxable years,  (3)by striking first 6 taxable years in paragraph (2) and inserting first 9 taxable years, and 
(4)by adding at the end the following flush sentence:  In the case of a corporation described in subsection (a)(2), the Internal Revenue Code of 1986 shall be applied and administered without regard to the amendments made by section 401(d)(1) of the Tax Technical Corrections Act of 2018.. (b)Conforming amendmentSection 119(e) of division A of the Tax Relief and Health Care Act of 2006 is amended by inserting (as in effect before its repeal) after section 199 of the Internal Revenue Code of 1986.  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. CIncentives for Energy Production, Efficiency, and Green Economy Jobs 121.Biodiesel and renewable diesel (a)Income tax credit (1)In generalSection 40A(g) is amended by striking December 31, 2017 and inserting December 31, 2022.  
(2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2017. (b)Excise tax incentives (1)Termination (A)In generalSection 6426(c)(6) is amended by striking December 31, 2017 and inserting December 31, 2022. 
(B)PaymentsSection 6427(e)(6)(B) is amended by striking December 31, 2017 and inserting December 31, 2022.  (2)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2017.  
(3)Special ruleNotwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2018, and ending with the close of the last calendar quarter beginning before the date of the enactment of this Act, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code. 122.Second generation biofuel producer credit (a)In generalSection 40(b)(6)(J)(i) is amended by striking January 1, 2018 and inserting January 1, 2021. 
(b)Effective dateThe amendment made by this section shall apply to qualified second generation biofuel production after December 31, 2017. 123.Nonbusiness energy property (a)In generalSection 25C(g)(2) is amended by striking December 31, 2017 and inserting December 31, 2020.  
(b)Technical amendmentSection 25C(d)(3) is amended— (1)by striking an energy factor of at least 2.0 in subparagraph (A) and inserting a Uniform Energy Factor of at least 2.2, and 
(2)by striking an energy factor in subparagraph (D) and inserting a Uniform Energy Factor.  (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2017. 
124.Qualified fuel cell motor vehicles 
(a)In generalSection 30B(k)(1) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to property purchased after December 31, 2017. 
125.Alternative fuel refueling property credit 
(a)In generalSection 30C(g) is amended by striking December 31, 2017 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017. 
126.2-wheeled plug-in electric vehicle credit 
(a)In generalSection 30D(g)(3)(E)(ii) is amended by striking January 1, 2018 and inserting January 1, 2021. (b)Effective dateThe amendment made by this section shall apply to vehicles acquired after December 31, 2017. 
127.Credit for electricity produced from certain renewable resources 
(a)In generalThe following provisions of section 45(d) are each amended by striking January 1, 2018 each place it appears and inserting January 1, 2021: (1)Paragraph (2)(A). 
(2)Paragraph (3)(A). (3)Paragraph (4)(B). 
(4)Paragraph (6). (5)Paragraph (7). 
(6)Paragraph (9). (7)Paragraph (11)(B). 
(b)Extension of election to treat qualified facilities as energy propertySection 48(a)(5)(C)(ii) is amended by striking January 1, 2018 (January 1, 2020, in the case of any facility which is described in paragraph (1) of section 45(d)) and inserting January 1, 2021. (c)Application of extension to wind facilities (1)In generalSection 45(d)(1) is amended by striking January 1, 2020 and inserting January 1, 2021. 
(2)Application of phaseout percentage 
(A)In generalSection 45(b)(5) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph:   (D)in the case of any facility the construction of which begins after December 31, 2019, and before January 1, 2021, 40 percent.. 
(B)Treatment as energy propertySection 48(a)(5)(E) is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:  (iv)in the case of any facility the construction of which begins after December 31, 2019, and before January 1, 2021, 40 percent.. 
(d)Effective dateThe amendments made by this section shall take effect on January 1, 2018. 128.Production credit for Indian coal facilities (a)In generalSection 45(e)(10)(A) is amended by striking 12-year period each place it appears and inserting 15-year period. 
(b)Effective dateThe amendment made by this section shall apply to coal produced after December 31, 2017. 129.Energy efficient homes credit (a)In generalSection 45L(g) is amended by striking December 31, 2017 and inserting December 31, 2020. 
(b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2017. 130.Special allowance for second generation biofuel plant property (a)In generalSection 168(l)(2)(D) is amended by striking January 1, 2018 and inserting January 1, 2021. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017. 131.Energy efficient commercial buildings deduction (a)In generalSection 179D(h) is amended by striking December 31, 2017 and inserting December 31, 2020. 
(b)Effective datesThe amendment made by subsection (a) shall apply to property placed in service after December 31, 2017. 132.Special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities (a)In generalSection 451(k)(3) is amended by striking January 1, 2018 and inserting January 1, 2021. 
(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2017. 133.Extension and clarification of excise tax credits relating to alternative fuels (a)Extension (1)In generalSections 6426(d)(5) and  6426(e)(3) are each amended by striking December 31, 2017 and inserting December 31, 2020. 
(2)Outlay payments for alternative fuelsSection 6427(e)(6)(C) is amended by striking December 31, 2017 and inserting December 31, 2020. (3)Special ruleNotwithstanding any other provision of law, in the case of any alternative fuel credit properly determined under section 6426(d) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2018, and ending with the close of the last calendar quarter beginning before the date of the enactment of this Act, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code. 
(4)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2017. (b)Clarification of rules regarding alternative fuel mixture credit (1)In generalParagraph (2) of section 6426(e) is amended by striking mixture of alternative fuel and inserting mixture of alternative fuel (other than a fuel described in subparagraph (A), (C), or (F) of subsection (d)(2)). 
(2)Effective dateThe amendment made by this subsection shall apply to— (A)fuel sold or used on or after the date of the enactment of this Act, and 
(B)fuel sold or used before such date of enactment, but only to the extent that claims for the credit under section 6426(e) of the Internal Revenue Code of 1986 with respect to such sale or use— (i)have not been paid or allowed as of such date, and 
(ii)were made on or after January 8, 2018. (3)No inferenceNothing contained in this subsection or the amendments made by this subsection shall be construed to create any inference as to a change in law or guidance in effect prior to enactment of this subsection. 
134.Oil spill liability trust fund rate 
(a)In generalSection 4611(f)(2) is amended by striking December 31, 2018 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply on and after the first day of the first calendar month beginning after the date of the enactment of this Act. 
DCertain provisions expiring at the end of 2019 
141.New markets tax credit 
(a)In generalSection 45D(f)(1) is amended by striking and at the end of subparagraph (F), by striking the period at the end of subparagraph (G) and inserting , and, and by adding at the end the following new subparagraph:  (H)$5,000,000,000 for 2020.. 
(b)Carryover of unused limitationSection 45D(f)(3) is amended by striking 2024 and inserting 2025.  (c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2019. 
142.Employer credit for paid family and medical leave 
(a)In generalSection 45S(i) is amended by striking December 31, 2019 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to wages paid in taxable years beginning after December 31, 2019. 
143.Work opportunity credit 
(a)In generalSection 51(c)(4) is amended by striking December 31, 2019 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2019. 
144.Certain provisions related to beer, wine, and distilled spirits 
(a)Exemption for aging process of beer, wine, and distilled spirits 
(1)In generalSection 263A(f)(4)(B) is amended by striking December 31, 2019 and inserting December 31, 2020. (2)Effective dateThe amendment made by this subsection shall apply to interest costs paid or accrued after December 31, 2019. 
(b)Reduced rate of excise tax on beer 
(1)In generalParagraphs (1)(C) and (2)(A) of section 5051(a) are each amended by striking January 1, 2020 and inserting January 1, 2021. (2)Effective dateThe amendments made by this subsection shall apply to beer removed after December 31, 2019. 
(c)Transfer of beer between bonded facilities 
(1)In generalSection 5414(b)(3) is amended by striking December 31, 2019 and inserting December 31, 2020. (2)Effective dateThe amendment made by this subsection shall apply to calendar quarters beginning after December 31, 2019. 
(d)Reduced rate of excise tax on certain wine 
(1)In generalSection 5041(c)(8)(A) is amended by striking January 1, 2020 and inserting January 1, 2021. (2)Conforming amendmentThe heading of section 5041(c)(8) is amended by striking Special rule for 2018 and 2019 and inserting Temporary special rule. 
(3)Effective dateThe amendments made by this subsection shall apply to wine removed after December 31, 2019. (e)Adjustment of alcohol content level for application of excise taxes (1)In generalParagraphs (1) and (2) of section 5041(b) are each amended by striking January 1, 2020 and inserting January 1, 2021. 
(2)Effective dateThe amendments made by this subsection shall apply to wine removed after December 31, 2019. (f)Definition of mead and low alcohol by volume wine (1)In generalSection 5041(h)(3) is amended by striking December 31, 2019 and inserting December 31, 2020. 
(2)Effective dateThe amendment made by this subsection shall apply to wine removed after December 31, 2019. (g)Reduced rate of excise tax on certain distilled spirits (1)In generalSection 5001(c)(4) is amended by striking December 31, 2019 and inserting December 31, 2020. 
(2)Conforming amendmentThe heading of section 5001(c) is amended by striking Reduced rate for 2018 and 2019 and inserting Temporary reduced rate. (3)Effective dateThe amendments made by this subsection shall apply to distilled spirits removed after December 31, 2019. 
(h)Bulk distilled spirits 
(1)In generalSection 5212 is amended by striking January 1, 2020 and inserting January 1, 2021. (2)Effective dateThe amendment made by this subsection shall apply to distilled spirits transferred in bond after December 31, 2019. 
(i)Simplification of rules regarding records, statements, and returns 
(1)In generalSection 5555(a) is amended by striking January 1, 2020 and inserting January 1, 2021. (2)Effective dateThe amendment made by this subsection shall apply to calendar quarters beginning after December 31, 2019. 
(j)Technical correction 
(1)In generalSection 5041(c)(8) is amended by adding at the end the following new subparagraph:   (C)Application of certain rulesParagraphs (3) and (6) shall be applied by substituting paragraph (1) or (8) for paragraph (1) each place it appears therein. . 
(2)Effective dateThe amendment made by this subsection shall take effect as if included in section 13804 of Public Law 115–97. 145.Look-thru rule for related controlled foreign corporations (a)In generalSection 954(c)(6)(C) is amended by striking January 1, 2020 and inserting January 1, 2021. 
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2019, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end. 146.Credit for health insurance costs of eligible individuals (a)In generalSection 35(b)(1)(B) is amended by striking January 1, 2020 and inserting January 1, 2021. 
(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2019. IIDisaster tax relief 201.DefinitionsFor purposes of this title— 
(1)Qualified disaster area 
(A)In generalThe term qualified disaster area means any area with respect to which a major disaster was declared, during the period beginning on January 1, 2018, and ending on the date which is 60 days after the date of the enactment of this Act, by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act if the incident period of the disaster with respect to which such declaration is made begins on or before the date of the enactment of this Act. (B)Denial of double benefitSuch term shall not include the California wildfire disaster area (as defined in section 20101 of subdivision 2 of division B of the Bipartisan Budget Act of 2018). 
(2)Qualified disaster zoneThe term qualified disaster zone means that portion of any qualified disaster area which was determined by the President, during the period beginning on January 1, 2018, and ending on the date which is 60 days after the date of the enactment of this Act, to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the qualified disaster with respect to such disaster area. (3)Qualified disasterThe term qualified disaster means, with respect to any qualified disaster area, the disaster by reason of which a major disaster was declared with respect to such area. 
(4)Incident periodThe term incident period means, with respect to any qualified disaster, the period specified by the Federal Emergency Management Agency as the period during which such disaster occurred (except that for purposes of this title such period shall not be treated as beginning before January 1, 2018, or ending after the date which is 30 days after the date of the enactment of this Act). 202.Special disaster-related rules for use of retirement funds (a)Tax-favored withdrawals from retirement plans (1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified disaster distribution. 
(2)Aggregate dollar limitation 
(A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified disaster distributions for any taxable year shall not exceed the excess (if any) of— (i)$100,000, over 
(ii)the aggregate amounts treated as qualified disaster distributions received by such individual for all prior taxable years. (B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a qualified disaster distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified disaster distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000. 
(C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986. (D)Special rule for individuals affected by more than one disasterThe limitation of subparagraph (A) shall be applied separately with respect to distributions made with respect to each qualified disaster. 
(3)Amount distributed may be repaid 
(A)In generalAny individual who receives a qualified disaster distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make 1 or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be. (B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified disaster distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. 
(C)Treatment of repayments of distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified disaster distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. (4)DefinitionsFor purposes of this subsection— 
(A)Qualified disaster distributionExcept as provided in paragraph (2), the term qualified disaster distribution means any distribution from an eligible retirement plan made— (i)on or after the first day of the incident period of a qualified disaster and before the date which is 180 days after the date of the enactment of this Act, and 
(ii)to an individual whose principal place of abode at any time during the incident period of such qualified disaster is located in the qualified disaster area with respect to such qualified disaster and who has sustained an economic loss by reason of such qualified disaster. (B)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986. 
(5)Income inclusion spread over 3-year period 
(A)In generalIn the case of any qualified disaster distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year. (B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply. 
(6)Special rules 
(A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, qualified disaster distributions shall not be treated as eligible rollover distributions. (B)Qualified disaster distributions treated as meeting plan distribution requirementsFor purposes the Internal Revenue Code of 1986, a qualified disaster distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code. 
(b)Recontributions of withdrawals for home purchases 
(1)Recontributions 
(A)In generalAny individual who received a qualified distribution may, during the applicable period, make 1 or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be. (B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection. 
(2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution— (A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986, 
(B)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and (C)which was received during the period beginning on the date which is 180 days before the first day of the incident period of such qualified disaster and ending on the date which is 30 days after the last day of such incident period. 
(3)Applicable periodFor purposes of this subsection, the term applicable period means, in the case of a principal residence in a qualified disaster area with respect to any qualified disaster, the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the date of the enactment of this Act. (c)Loans from qualified plans (1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the 180-day period beginning on the date of the enactment of this Act— 
(A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and (B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan. 
(2)Delay of repaymentIn the case of a qualified individual (with respect to any qualified disaster) with an outstanding loan (on or after the first day of the incident period of such qualified disaster) from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)— (A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the last day of such incident period, such due date shall be delayed for 1 year (or, if later, until the date which is 180 days after the date of the enactment of this Act), 
(B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under subparagraph (A) and any interest accruing during such delay, and (C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) of this paragraph shall be disregarded. 
(3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual— (A)whose principal place of abode at any time during the incident period of any qualified disaster is located in the qualified disaster area with respect to such qualified disaster, and 
(B)who has sustained an economic loss by reason of such qualified disaster. (d)Provisions relating to plan amendments (1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i). 
(2)Amendments to which subsection applies 
(A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made— (i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any provision of this section, and 
(ii)on or before the last day of the first plan year beginning on or after January 1, 2020, or such later date as the Secretary may prescribe.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), clause (ii) shall be applied by substituting the date which is 2 years after the date otherwise applied under clause (ii). (B)ConditionsThis subsection shall not apply to any amendment unless— 
(i)during the period— (I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and 
(II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and (ii)such plan or contract amendment applies retroactively for such period. 
203.Employee retention credit for employers affected by qualified disasters 
(a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible employer, the 2018 through 2019 qualified disaster employee retention credit shall be treated as a credit listed at the end of subsection (b) of such section. For purposes of this subsection, the 2018 through 2019 qualified disaster employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. The amount of qualified wages with respect to any employee which may be taken into account under this subsection by the employer for any taxable year shall not exceed $6,000 (reduced by the amount of qualified wages with respect to such employee which may be so taken into account for any prior taxable year). (b)DefinitionsFor purposes of this section— 
(1)Eligible employerThe term eligible employer means any employer— (A)which conducted an active trade or business in a qualified disaster zone at any time during the incident period of the qualified disaster with respect to such qualified disaster zone, and 
(B)with respect to whom the trade or business described in subparagraph (A) is inoperable at any time during the period beginning on the first day of the incident period of such qualified disaster and ending on the date of the enactment of this Act, as a result of damage sustained by reason of such qualified disaster. (2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment with such eligible employer (determined immediately before the qualified disaster referred to in paragraph (1)) was in the qualified disaster zone referred to in such paragraph. 
(3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) paid or incurred by an eligible employer with respect to an eligible employee at any time on or after the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee (determined immediately before the qualified disaster referred to in such paragraph) and before the earlier of— (A)the date on which such trade or business has resumed significant operations at such principal place of employment, or 
(B)the date which 150 days after the last day of the incident period of the qualified disaster referred to in paragraph (1).Such term shall include wages paid without regard to whether the employee performs no services, performs services at a different place of employment than such principal place of employment, or performs services at such principal place of employment before significant operations have resumed. (c)Certain rules to applyFor purposes of this section, rules similar to the rules of sections 51(i)(1), 52, and 280C(a), of the Internal Revenue Code of 1986, shall apply. 
(d)Employee not taken into account more than onceAn employee shall not be treated as an eligible employee for purposes of this section for any period with respect to any employer if such employer is allowed a credit under section 51 of the Internal Revenue Code of 1986 with respect to such employee for such period. 204.Other disaster-related tax relief provisions (a)Temporary increase in limitation on qualified contributions (1)Suspension of current limitationExcept as otherwise provided in paragraph (2), qualified contributions shall be disregarded in applying subsections (b) and (d) of section 170 of the Internal Revenue Code of 1986. 
(2)Application of increased limitationFor purposes of section 170 of the Internal Revenue Code of 1986— (A)IndividualsIn the case of an individual— 
(i)LimitationAny qualified contribution shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer's contribution base (as defined in subparagraph (H) of section 170(b)(1) of such Code) over the amount of all other charitable contributions allowed under section 170(b)(1) of such Code. (ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(1) of such Code) exceeds the limitation of clause (i), such excess shall be added to the excess described in section 170(b)(1)(G)(ii). 
(B)CorporationsIn the case of a corporation— (i)LimitationAny qualified contribution shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s taxable income (as determined under paragraph (2) of section 170(b) of such Code) over the amount of all other charitable contributions allowed under such paragraph. 
(ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(2) of such Code) exceeds the limitation of clause (i), such excess shall be appropriately taken into account under section 170(d)(2) subject to the limitations thereof. (3)Qualified contributions (A)In generalFor purposes of this subsection, the term qualified contribution means any charitable contribution (as defined in section 170(c) of the Internal Revenue Code of 1986) if— 
(i)such contribution— (I)is paid, during the period beginning on January 1, 2018, and ending on the date which is 60 days after the date of the enactment of this Act, in cash to an organization described in section 170(b)(1)(A) of such Code, and 
(II)is made for relief efforts in one or more qualified disaster areas,  (ii)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in clause (i)(II), and 
(iii)the taxpayer has elected the application of this subsection with respect to such contribution. (B)ExceptionSuch term shall not include a contribution by a donor if the contribution is— 
(i)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986, or (ii)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code). 
(C)Application of election to partnerships and S corporationsIn the case of a partnership or S corporation, the election under subparagraph (A)(iii) shall be made separately by each partner or shareholder. (b)Special rules for qualified disaster-related personal casualty losses (1)In generalIf an individual has a net disaster loss for any taxable year— 
(A)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of— (i)such net disaster loss, and 
(ii)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual, (B)section 165(h)(1) of such Code shall be applied by substituting $500 for $500 ($100 for taxable years beginning after December 31, 2009), 
(C)the standard deduction determined under section 63(c) of such Code shall be increased by the net disaster loss, and (D)section 56(b)(1)(E) of such Code (section 56(b)(1)(D) of such Code in the case of taxable years ending after December 31, 2018) shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph. 
(2)Net disaster lossFor purposes of this subsection, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains (as defined in section 165(h)(3)(A) of the Internal Revenue Code of 1986). (3)Qualified disaster-related personal casualty lossesFor purposes of this subsection, the term qualified disaster-related personal casualty losses means losses described in section 165(c)(3) of the Internal Revenue Code of 1986 which arise in a qualified disaster area on or after the first day of the incident period of the qualified disaster to which such area relates, and which are attributable to such qualified disaster. 
(c)Special rule for determining earned income 
(1)In generalIn the case of a qualified individual, if the earned income of the taxpayer for the applicable taxable year is less than the earned income of the taxpayer for the preceding taxable year, the credits allowed under sections 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting— (A)such earned income for the preceding taxable year, for 
(B)such earned income for the applicable taxable year. (2)Qualified individualFor purposes of this subsection, the term qualified individual means any individual whose principal place of abode at any time during the incident period of any qualified disaster was located— 
(A)in the qualified disaster zone with respect to such qualified disaster, or (B)in the qualified disaster area with respect to such qualified disaster (but outside the qualified disaster zone with respect to such qualified disaster) and such individual was displaced from such principal place of abode by reason of such qualified disaster. 
(3)Applicable taxable yearFor purposes of this subsection, the term applicable taxable year means— (A)in the case of a qualified individual other than an individual described in subparagraph (B), any taxable year which includes any portion of the incident period of the qualified disaster to which the qualified disaster area referred to in paragraph (2)(A) relates, or 
(B)in the case of a qualified individual described in subparagraph (B) of paragraph (2), any taxable year which includes any portion of the period described in such subparagraph.  (4)Earned incomeFor purposes of this subsection, the term earned income has the meaning given such term under section 32(c) of the Internal Revenue Code of 1986. 
(5)Special rules 
(A)Application to joint returnsFor purposes of paragraph (1), in the case of a joint return for an applicable taxable year— (i)such paragraph shall apply if either spouse is a qualified individual, and 
(ii)the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year. (B)Uniform application of electionAny election made under paragraph (1) shall apply with respect to both sections 24(d) and 32 of the Internal Revenue Code of 1986. 
(C)Errors treated as mathematical errorFor purposes of section 6213 of the Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant to paragraph (1) shall be treated as a mathematical or clerical error. (D)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, the Internal Revenue Code of 1986 shall be applied without regard to any substitution under paragraph (1). 
205.Automatic extension of filing deadlines in case of certain taxpayers affected by Federally declared disasters 
(a)In generalSection 7508A is amended by adding at the end the following new subsection:  (d)Mandatory 60-day extension (1)In generalIn the case of any qualified taxpayer, the period— 
(A)beginning on the earliest incident date specified in the declaration to which the disaster area referred to in paragraph (2) relates, and (B)ending on the date which is 60 days after the latest incident date so specified, shall be disregarded in the same manner as a period specified under subsection (a). 
(2)Qualified taxpayerFor purposes of this subsection, the term qualified taxpayer means— (A)any individual whose principal residence (for purposes of section 1033(h)(4)) is located in a disaster area, 
(B)any taxpayer if the taxpayer’s principal place of business (other than the business of performing services as an employee) is located in a disaster area, (C)any individual who is a relief worker affiliated with a recognized government or philanthropic organization and who is assisting in a disaster area, 
(D)any taxpayer whose records necessary to meet a deadline for an act described in section 7508(a)(1) are maintained in a disaster area,  (E)any individual visiting a disaster area who was killed or injured as a result of the disaster, and 
(F)solely with respect to a joint return, any spouse of an individual described in any preceding subparagraph of this paragraph. (3)Disaster areaFor purposes of this subsection, the term disaster area has the meaning given such term under subparagraph (B) of section 165(i)(5) with respect to a Federally declared disaster (as defined in subparagraph (A) of such section). 
(4)Application to rules regarding pensionsIn the case of any person described in subsection (b), a rule similar to the rule of paragraph (1) shall apply for purposes of subsection (b) with respect to— (A)making contributions to a qualified retirement plan (within the meaning of section 4974(c)) under section 219(f)(3), 404(a)(6), 404(h)(1)(B), or 404(m)(2), 
(B)making distributions under section 408(d)(4), (C)recharacterizing contributions under section 408A(d)(6), and 
(D)making a rollover under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3). (5)Coordination with periods specified by the SecretaryAny period described in paragraph (1) with respect to any person (including by reason of the application of paragraph (4)) shall be in addition to (or concurrent with, as the case may be) any period specified under subsection (a) or (b) with respect to such person.. 
(b)Effective dateThe amendment made by this section shall apply to federally declared disasters declared after the date of the enactment of this Act. 206.Modification of the tax rate for the excise tax on investment income of private foundations (a)In generalSection 4940(a) is amended by striking 2 percent and inserting 1.39 percent. 
(b)Elimination of reduced tax where foundation meets certain distribution requirementsSection 4940 is amended by striking subsection (e). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
207.Additional low-income housing credit allocations for qualified 2017 and 2018 California disaster areas 
(a)In generalFor purposes of section 42 of the Internal Revenue Code of 1986, the State housing credit ceiling for California for calendar year 2020 shall be increased by the lesser of— (1)the aggregate housing credit dollar amount allocated by the State housing credit agencies of California for such calendar year to buildings located in qualified 2017 and 2018 California disaster areas, or 
(2)50 percent of the sum of the State housing credit ceilings for California for calendar years 2017 and 2018.  (b)Allocations treated as made first from additional allocation for purposes of determining carryoverFor purposes of determining the unused State housing credit ceiling for any calendar year under section 42(h)(3)(C) of the Internal Revenue Code of 1986, any increase in the State housing credit ceiling under subsection (a) shall be treated as an amount described in clause (ii) of such section. 
(c)DefinitionsFor purposes of this section— (1)Qualified 2017 and 2018 California disaster areasThe term qualified 2017 and 2018 California disaster areas means any area in California which was determined by the President (before January 1, 2019) to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of a major disaster the incident period of which begins or ends in calendar year 2017 or 2018. Notwithstanding section 201, for purposes of the preceding sentence, the term incident period means the period specified by the Federal Emergency Management Agency as the period during which the disaster occurred. 
(2)Other definitionsTerms used in this section which are also used in section 42 of the Internal Revenue Code of 1986 shall have the same meaning in this section as in such section 42. 208.Treatment of certain possessions (a)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the application of the provisions of this title. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession. 
(b)Payments to other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the provisions of this title if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents.  (c)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. 
(d)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. IIIOther provisions 301.Modification of income for purposes of determining tax-exempt status of certain mutual or cooperative telephone or electric companies (a)In generalSection 501(c)(12) is amended by adding at the end the following new subparagraph: 
 
(J)In the case of a mutual or cooperative telephone or electric company described in this paragraph, subparagraph (A) shall be applied without taking into account any income received or accrued from— (i)any grant, contribution, or assistance provided pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act or any similar grant, contribution, or assistance by any local, State, or regional governmental entity for the purpose of relief, recovery, or restoration from, or preparation for, a disaster or emergency, or 
(ii)any grant or contribution by any governmental entity (other than a contribution in aid of construction or any other contribution as a customer or potential customer) the purpose of which is substantially related to providing, con­struct­ing, restoring, or relocating electric, communication, broadband, internet, or other utility facilities or services.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
302.Repeal of increase in unrelated business taxable income for certain fringe benefit expenses 
(a)In generalSection 512(a) is amended by striking paragraph (7). (b)Effective dateThe amendment made by this section shall take effect as if included in the amendments made by section 13703 of Public Law 115–97. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
